                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CIVIL NO. 3:17-CV-37

UNITED STATES OF AMERICA ex rel.
TARYN HARTNETT, and DANA
SHOCHED,

            Plaintiff,                        APPENDIX IN SUPPORT OF THE
                                              UNITED STATES’ MOTION FOR
            v.                              PARTIAL SUMMARY JUDGMENT AS
                                                TO DEFENDANT MCHUGH
PHYSICIANS CHOICE LABORATORY
SERVICES, DOUGLAS SMITH, PHILIP
MCHUGH AND MANOJ KUMAR,

            Defendants.


                         VOLUME III - TABLE OF CONTENTS
                                (EXHIBITS 65-82)

  Ex. No.   Description                                       PDF Page No.
65          Deposition Excerpts of Alan Campbell                         2
66          Deposition Excerpts of Orlando Florete                      15
67          Deposition Excerpts of John Grove                           25
68          Deposition Excerpts of Sankar Jayachandran                  29
69          Deposition Excerpts of John Johnson                         38
70          Deposition Excerpts of Chris Kemp                           93
71          Deposition Excerpts of Manoj Kumar                         105
72          Deposition Excerpts of Gregory Masimore                    126
73          Deposition Excerpts of Phillip McHugh                      139
74          Deposition Excerpts of Joe Munden                          173
75          Deposition Excerpts of John Nickels                        177
76          Deposition Excerpts of Mark Roth                           195
77          Deposition Excerpts of Yunus Shah                          205
78          Deposition Excerpts of Marcus Sowinski                     220
79          Deposition Excerpts of Jeff Thomas                         232
80          Deposition Excerpts of Joe Wiegal                          255
81          Deposition Excerpts of Anna Winger                         265
82          Deposition of Joe Strickland                               275




                                 1
 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 1 of 283
                            MSJ Exhibit 65
                                                                               Page 1
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CIVIL FILE NO. 3:17-CV-37
                (CONSOLIDATED WITH CIVIL FILE NO. 3:17-CV-46)
     __________________________________
                                       )
     UNITED STATES OF AMERICA ex rel. )
     TARYN HARTNETT, and DANA SHOCHED, )
                                       )
                    Plaintiff,         )
                                       )              DEPOSITION OF
          vs.                          )
                                       )              ALAN CAMPBELL
     PHYSICIANS CHOICE LABORATORY      )
     SERVICES, DOUGLAS SMITH, PHILIP   )
     MCHUGH and MANOJ KUMAR,           )
                                       )
                    Defendant.         )
     __________________________________)
                On Tuesday, October 6, 2020, commencing at 9:05 a.m.,
     the deposition of Alan Campbell was taken on behalf of Plaintiff
     at the U.S. Attorney's Office, 227 West Trade Street, Suite 1650,
     Charlotte, North Carolina, and was attended by Counsel as follows:
     APPEARANCES:

                KATHERINE T. ARMSTRONG, ESQ.
                Assistant United States Attorney
                227 West Trade Street, Suite 1650
                Charlotte, North Carolina 28202
                on behalf of the Plaintiff

                BO CAUDILL, ESQ.
                MATTHEW M. VILLMER, ESQ.
                Weaver, Bennett & Bland, PA
                196 North Trade Street
                Matthews, North Carolina 28105
                on behalf of the Defendants

     ATTENDING:      Cathleen Hollowell, Investigator
     REPORTED BY:    Dee Anna Michaels, CVR-M, CCR
                     ASHEVILLE REPORTING SERVICE

828-254-9230            ASHEVILLE REPORTING SERVICE                  800-357-5007
                         ars@ashevillereporting.com
      Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 2 of 283
                                                  Page 14                                                         Page 15
  1       to every Board I've been on.     The one I have         1   A   You know, other -- they didn't get along.        I
  2       right now, we're talking about adding some              2       mean, they -- they just didn't get along with
  3       advisors in the way of, you know, bringing a            3       each other.
  4       different speciality to the Board that we               4   Q   Are you aware of why they didn't get along?
  5       don't currently have or knowledge base.                 5   A   Not -- not truly.     I mean, other than what I
  6   Q   Do you recall a speciality or knowledge base,           6       saw and they just got offended by each other's
  7       if any, Avery Chapman brought as an advisory?           7       comments, and that's what I know.     They had a
  8   A   I don't.                                                8       deeper history but I don't really know it.
  9   Q   How about Bob Smith?                                    9   Q   Do you just recall from your tenure any
 10   A   Bob Smith I do.     The man was a legend.     He had   10       specific issues that caused tension between
 11       a long history with Jack Welch.     He helped          11       the Board members?
 12       American Express International open.        He was a   12   A   Tensions around bringing in advisors for
 13       true advisor to the Board that brought a lot           13       selling the company is something I do remember
 14       of just knowledge about running companies.             14       that we had different opinions on who it is we
 15   Q   Was he any relation to Doug Smith?                     15       wanted to use to represent us as an investment
 16   A   I have no idea.     And Marcus had his father-in-      16       bank when we went out to try to sell the
 17       law as an advisor, yeah.                               17       company.
 18   Q   Did his father-in-law have any particular              18   Q   In your capacity as VP did you attend Board
 19       skill or expertise?                                    19       meetings?
 20   A   He was -- he was CEO, I believe of two Fortune         20   A   Yes, I did.
 21       500 companies and brought a lot of experience          21   Q   All of the Board meetings?
 22       to the Board.                                          22   A   The majority of the Board meetings.
 23   Q   You mentioned earlier that there were some             23   Q   Aspirationally all of them?
 24       tensions between Board members, can you                24   A   Yes.
 25       elaborate on that for us?                              25   Q   And how frequently did the Board meet?


                                                  Page 16                                                         Page 17
  1   A   Quarterly, I believe.                                   1   Q   Do you recall any specifics about the products
  2   Q   Going back to the start of PCLS.                        2       or the other interested products he brought?
  3   A   Sorry.     I can't hear you.                            3   A   It's been a few years.
  4   Q   Sorry.     Yes, the scraping is getting so much         4   Q   Sure.
  5       louder.     Going back to your beginnings with          5   A   He had some sort of testing that he was trying
  6       PCLS in 2012.     I think you had mentioned that        6       to develop for early identification of cancer
  7       the company was owned by Doug Smith, Marcus             7       -- female cancers.     That's -- I can't remember
  8       Sowinski and Phil McHugh; is that correct?              8       anything else at moment.
  9   A   And Joe Wiegel.                                         9   Q   Did PCLS ever get into the business of cancer
 10   Q   And Joe Wiegel.                                        10       detection or diagnostic testing?
 11   A   Yeah.     When I got there he had ownership in         11   A   Not along those lines.     We ended up doing a
 12       the company.                                           12       clinical trial, or -- or getting into a
 13   Q   What was Doug Smith's day-to-day role in the           13       clinical trial for a -- I can't remember.
 14       company when you joined in 2012?                       14       Prostrate or bladder cancer type of -- genetic
 15   A   He did not have a day-to-day role in the               15       type of trial that we were looking at an
 16       company.                                               16       developing a test for it.
 17   Q   What was his role?                                     17   Q   Did the company ever develop a test that it
 18   A   He did some business development basically             18       marked and sold?
 19       that I'm knowledgeable of, but that's -- I             19   A   No.     When we were closing down I believe some
 20       just remember him bringing a few different             20       of that went to Vanderbilt and I don't know
 21       interested parties in some of their products           21       what happened with it.     The gentleman that was
 22       and things like that to the company for us to          22       working on that I believe went to Vanderbilt.
 23       look at.     I probably interacted with him maybe      23   Q   Did Doug Smith's role change at any time while
 24       once or twice a month.     So I didn't really see      24       you were at PCLS?
 25       him very often, except at Board meetings.              25   A   Like I said, he just -- he wasn't very


                                                                                                 5 (Pages 14 to 17)
828-254-9230                             ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                          ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 3 of 283
                                                  Page 22                                                          Page 23
  1       of that type of experience they did not have         1   A   Yes.
  2       when I came to the company.    They -- they did      2   Q   And in your compliance rule did you put on any
  3       have, and Joe Wiegel especially, the clinical        3       trainings for PCLS employees or personnel?
  4       side of the lab.    He was a laboratory expert.      4   A   Yes.    And when I started the majority of our
  5   Q   And did you have higher work experience in           5       sales force was outsourced and we put a
  6       healthcare regulatory and compliance areas?          6       program in place for not just our in-house but
  7   A   As chief financial officer of two different          7       for our outsource sales force to be trained in
  8       home care companies and a outpatient therapy         8       compliance as well because I felt like that
  9       center and other physician practices, I'd had        9       was an exposure for the company.       That's why I
 10       a lot of exposure to compliance and -- in my        10       brought Jane Pinewood in, to be honest.          So we
 11       role as chief financial officer.                    11       put a lot of time, energy and effort putting
 12   Q   In your role as CFO with companies prior to         12       training programs together for the outsource
 13       PCLS were you familiar with rules and               13       sales force, as well as our inside.         We
 14       regulations pertaining to billing the Medicare      14       eventually went from majority outsource to 85
 15       program?                                            15       percent in-house, hired sales team and built a
 16   A   Yes.                                                16       sales team inside because it was an exposure
 17   Q   I'm sure that's something that comes up in          17       we did not feel comfortable with.
 18       home health ---                                     18   Q   And just tell us what you mean when you say
 19   A   Yes.                                                19       outsourced sales team.
 20   Q   --- is that correct?                                20   A   They were contracted to provide the sales
 21   A   Frequently.                                         21       service rather than employed by us as part of
 22   Q   Were you familiar with the anti-kickback            22       our team.
 23       statute ---                                         23   Q   Were they, I guess, paid 1099?
 24   A   Yes.                                                24   A   There were some -- yes.       Yeah, they were all
 25   Q   --- before you joined PCLS?                         25       1099 contract.    Yes.


                                                  Page 24                                                          Page 25
  1   Q   Got you.                                             1       that did not occur, or if so, that it was on
  2   A   Some were groups, some were individuals.             2       -- on their own that they did those things,
  3   Q   Tell me what you mean when you say some were         3       and if we ever found out we would remove them.
  4       groups.                                              4   Q   Did you ever have to remove an outside sales
  5   A   We would contract with a sales -- or had             5       force member for what you considered to be a
  6       contracts with a sales group that had maybe 10       6       violation of the kickback statute?
  7       or 15 independent contractors working for it.        7   A   Not for a violation of the kickback statute,
  8       So they were already covering the market for         8       but maybe violation of some of our own
  9       things like cardiovascular and had -- had            9       internal policies.       I don't remember
 10       relationships in the market.    And so, we would    10       specifics, but I do remember we asked a few
 11       contract with them to present our products to       11       and separated from a few.
 12       those folks that they were already out there        12   Q   Do you recall what policies they had violated?
 13       talking to.                                         13   A   I don't.    It might simply have just been on
 14   Q   Do you recall any of the specific concerns you      14       the relationships with the people that they
 15       had when you joined the company about using         15       were bringing to the table we didn't really
 16       this type of outside outsourced sales team?         16       feel like were adhering to our protocols or
 17   A   Just like anybody else would, they're not your      17       something like that.
 18       employees.    So, you know, we stiffened up the     18   Q   And when you say relationships, do you mean
 19       training because we felt like they really           19       relationships between the sales rep and a
 20       needed to hear from us and they needed to           20       referring practice?
 21       agree to abide by our rules and protocols.     We   21   A   Yeah.    We represented -- physician samples
 22       did understand what kickbacks were and we did       22       were brought in from 40 plus states.         And so,
 23       not want referrals coming into us because they      23       if there was something that we saw that we
 24       were not doing things ethically or legally.         24       didn't like, we would investigate, and if we
 25       so we really worked hard to make sure that          25       didn't like it we would ask them, and if they


                                                                                                7 (Pages 22 to 25)
828-254-9230                         ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                      ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 4 of 283
                                                   Page 26                                                         Page 27
  1       didn't like it we asked them to leave.      So if     1   A   Yes.
  2       they didn't want to exit that relationship, we        2   Q   Do you recall any of the specific topics that
  3       just exited with them.                                3       the Board received training on?
  4   Q   Did PCLS have written policies or procedures          4   A   The generalities around anti-kickback training
  5       pertaining to anti-kickback statute?                  5       on -- I don't remember all the specifics, but
  6   A   Yes.                                                  6       it was your traditional canned sort of
  7   Q   Can you tell us about those?                          7       training package that you would use for your
  8   A   And online training.                                  8       employees every year.     We just did it
  9   Q   Great.     Tell ---                                   9       specifically to the Board.
 10   A   CodeMap was an outsourced company that we            10   Q   Going back to an earlier line of questions.
 11       used.     I can't remember their attorneys that      11       When you joined the company in 2012 what was
 12       worked with them.      But through CodeMap we did    12       Joe Wiegel's role specifically?     His day-to-
 13       online training that was required every year         13       day responsibilities?
 14       for all the employees to be a part of, and           14   A   They had -- they were each presidents of
 15       contractors.                                         15       something and I don't remember what.       Marcus'
 16   Q   Did owners also participate in that training?        16       I did remember because I worked a lot with
 17   A   Yes.     Yeah, I actually brought in compliance      17       Marcus.     Eventually Joe's president role
 18       experts to work with the Board and do training       18       because CEO.     Phil's was over sales and
 19       sessions with the Board as well.                     19       marketing.     And I guess -- I don't even
 20   Q   Do you recall about on how many occasions you        20       remember what Doug's was because I never saw
 21       had compliance experts come in and do that?          21       him that often.
 22   A   It was at least annually.      It wasn't that many   22   Q   Do you recall when Joe Wiegel became CEO for
 23       years, so a couple of times.                         23       the company?
 24   Q   Right.     We're talking about 2013 through 2016     24   A   I don't.     It was probably in '15, but I don't
 25       probably?                                            25       remember.


                                                   Page 28                                                         Page 29
  1   Q   Do you recall the circumstances that led to           1       table and getting something for their invested
  2       him becoming the CEO of PCLS?                         2       time and effort.     And they first brought in a
  3   A   Yeah, we were actually preparing the company          3       couple of different investment banking groups
  4       for sale and had brought in a group, Black            4       to talk to us about that very concept, and
  5       Arch Partners is an investment bank here              5       then choice Black Arch Partners.     And it was
  6       locally, and it was -- I can't remember, but I        6       about a year's time that we went through our
  7       believe it was their suggestion that we have          7       own quality of earnings review outsourced with
  8       it a little bit more formalized.      And we knew     8       Ernst and Young.     We had a clinical and
  9       that as a company that we needed a little bit         9       compliance review that was done by an
 10       more formal structure than what they had             10       outsourced company as well.     I can't remember
 11       loosely had before.      And so, they decided Joe    11       their names right now, but we did have that
 12       was the operator and they would make him the         12       done, and had very successful audits to
 13       CEO.     And they stepped down in their roles and    13       prepare us for sale.     And ultimately after a
 14       that's when Marcus transitioned his compliance       14       year's time there were offers brought to the
 15       role to me and quality to me.                        15       table and a vote was taken to not take those
 16   Q   I want to make sure I've got the timeline            16       offers at the time and to wait a year because
 17       correct.     You -- when did PCLS begin preparing    17       we had just carved out a chunk of business
 18       itself for sale?                                     18       that we didn't want basically as part of our
 19   A   '14 to '15, but I don't remember exactly when        19       company and had disassociated from, and the
 20       now.     Sorry.                                      20       advisors had recommended waiting a year or two
 21   Q   That's okay.      And what was the reason for that   21       because we thought we could regrow that back.
 22       decision to sell the company?                        22   Q   What was the chunk of business that you all
 23   A   It had grown significantly and the advice of         23       carved out at that time?
 24       some of the advisors was, you know, it's time        24   A   It was in Texas and it was a company that
 25       to possibly look at taking some chips off the        25       they'd had relationships with when they formed


                                                                                               8 (Pages 26 to 29)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 5 of 283
                                                   Page 34                                                        Page 35
  1   Q   Did you interact with Mr. McHugh in your              1        that we were making sure we were on top of so
  2       initial role in 2012?                                 2        that it didn't hurt the image and sales of the
  3   A   Very limited.     But he would -- he was very         3        company.     So that was really his domain.
  4       interested in financials of the company.        So    4   Q    Do you recall any other topics that you
  5       to that extent I did have a lot, but not in           5        interacted with Mr. McHugh about after you
  6       his role of what he was doing.     It was more        6        became VP?
  7       along the lines of just the financial                 7   A    It was -- there were a lot of topics and,
  8       reporting for the company.                            8        again, it would be around patient complaints
  9   Q   Did you eventually kind of interact more with         9        or quality measures and things like that, or
 10       Mr. McHugh as your role in the company               10        -- or the legal process taking too long to
 11       developed into a VP?                                 11        onboard a new group of sales people that he
 12   A   I'm not sure of the question.     Can you            12        was trying to push through, and we were trying
 13       rephrase it?                                         13        to slow down and make sure we vetted out
 14   Q   Sure.    I think you mentioned that you had          14        things like that.
 15       limited -- limited interactions with Mr.             15   Q    Were these more independent contractor sales
 16       McHugh with the exception of financial               16        groups?
 17       discussions in 2012; is that correct?                17   A    Yes.
 18   A   Did that expand out?     Absolutely.   As my role    18   Q    So the compliance department would vet an
 19       grew into legal and compliance I did have more       19        independent contractor before that person or
 20       interaction with him.     Customer complaints        20        entity was brought in?
 21       that came in on the quality side, obviously we       21   A    To the extent that we would do background
 22       had frequent customer complaints that we had         22        checks and all of that, yeah.
 23       to deal with, or patient complaints about            23   Q    Limited in some sense ---
 24       their tests and things like that.      He was        24   A    Right.
 25       always very interested in those conversations        25   Q    --- is that correct?


                                                   Page 36                                                        Page 37
  1   A   Yes.                                                  1        time.
  2   Q   How did Mr. McHugh's role at PCLS change              2   Q    And then at some point Mr. Wiegel became the
  3       throughout your tenure?                               3        formal CEO?
  4   A   We brought in someone to head up all of our           4   A    Yeah.
  5       sales.    Paul Schmidt, the CFO, actually             5   Q    Did Mr. McHugh, after the point where Mr.
  6       stepped over and took over running sales.        I    6        Wiegel became CEO still exercise control over
  7       don't recall exactly what timeframe that              7        PCLS operations?
  8       happened, but about the same time that -- that        8   BY MR. CAUDILL:
  9       Marcus and each of them stepped down from             9        Objection to the form.      You can answer.
 10       their other roles and Joe became the CEO and         10   BY THE DEPONENT:
 11       became the person running the company everyday       11        He did not.     Joe is a very independent
 12       Phil began to step down as well and became           12        operator.
 13       more of an active Board member than anything         13   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 14       else, but interacted heavily still with the          14   Q    Mr. McHugh remained heavily involved, I think
 15       with the sales leader.     Her name was Robin        15        from your prior testimony, in the sales and
 16       Marchin, that I had a prior experience with,         16        marketing aspect of the company after Mr.
 17       and she worked for me in another company and         17        Wiegel became CEO?
 18       we brought her into head up sales in                 18   A    He -- it weaned overtime.      He had a long
 19       marketing.     And she grew a sales force that       19        tenure with that part of the company and
 20       was employee based.                                  20        helped start the company and grew all of that.
 21   Q   So Mr. McHugh stepped down from his role as          21        So he did stay somewhat involved working to
 22       CEO; correct?                                        22        help Robin in her new role.
 23   A   I remember each of them having president             23   Q    Did Robin stay on to lead the sales team until
 24       roles, but I don't remember him having a CEO,        24        the sale of PCLS?
 25       but he acted like the CEO for some period of         25   A    No.     No, she did not.   Paul, and I don't


                                                                                               10 (Pages 34 to 37)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 6 of 283
                                                  Page 38                                                           Page 39
  1       remember why, decided to take it on himself             1   A   Yeah, yeah.     When we had employee issues I
  2       and exit Robin at some point.                           2       would go in and help in the arbitrations and
  3   Q   And Robin left the company at that point?               3       things like that.
  4   A   Yes.                                                    4   Q   Were you involved in hiring or firing
  5   Q   And you don't recall the circumstances?                 5       positions?
  6   A   I don't, no.                                            6   A   The only ones were the ones that were relative
  7   Q   But did Paul ---                                        7       to me.     So billing and collections and the
  8   A   I tried not to be involved because she and I            8       quality department and those areas.
  9       had worked together prior, so yeah.                     9   Q   Was there someone at PCLS who you considered
 10   Q   Did Paul stay on in that role until the                10       to have authority over hiring and firing?
 11       company was sold?                                      11   A   We did have an HR director and Joe was often
 12   A   Yes -- well, no.     He left probably February of      12       very involved in those?
 13       '16.   In that -- somewhere in that timeframe.         13   Q   Do you recall who your HR director was?
 14   Q   Who took over at that point in the sales side?         14   A   I don't.     If I think of it I'll tell you, but
 15   A   Joe.   And -- I'm sorry.    They did bring up          15       I can't remember offhand.
 16       someone internally, but I don't remember who.          16   Q   Sounds good.     Do you know if Mr. McHugh was
 17   Q   As VP were you involved in I guess what I              17       also acting as a sales representative for PCLS
 18       would consider kind of the HR issues,                  18       at any point?
 19       personnel issues of the company?                       19   A   Not as a sales representative, but they would
 20   A   Somewhat, but not a lot.     But, of course, I         20       ask him to go meet certain potential referral
 21       was involved if there were any complaints that         21       sources.
 22       went to any types of hearings.     That's prior        22   Q   Who is the "they" that would ask him?
 23       depositions.     That's where I was involved.          23   A   The sales team.     If they had a meeting with a
 24   Q   Yeah, I meant to ask you what types of                 24       big opportunity or something like that he
 25       depositions.                                           25       would be involved.


                                                  Page 40                                                           Page 41
  1   Q   Do you know anything about what his                     1       that we could pick up in our samples and
  2       involvement was from when the sales team asked          2       analyze for that we had validated that other
  3       him to go out and meet with potential referral          3       labs did not.     Like Ketamine was a newer one
  4       sources?                                                4       that we had developed a test for.     Things like
  5   A   Just to represent our lab, and I'm not sure of          5       that were what differentiated us to the
  6       any of the specifics other than a typical               6       physicians.
  7       sales approach.                                         7   Q   Do you know how the owners of the company were
  8   Q   Are you aware of any of the specifics as to             8       compensated?
  9       how PCLS marketed itself to physician                   9   A   Joe had a salary.     An annual salary of CEO.
 10       practices ---                                          10       Marcus did for some period of time as well
 11   A   Oh, yeah.                                              11       because he was active day-to-day, and so did
 12   Q   --- or potential referral sources?                     12       Phil.    But once they stepped out of their
 13   A   Absolutely.     We developed some pretty unique        13       roles they did not receive, I don't believe --
 14       products that we thought that -- and testing           14       I can't remember, to be honest with you.        If
 15       capabilities that other labs did not have.        We   15       they did, it wasn't very much at all.      It
 16       had a very high level of quality in our lab.           16       might have been just enough to pay insurance
 17       So physicians who were looking for accurate            17       or something like that.     But their activity
 18       testing and reporting that was delivered to            18       really stopped on a day-to-day basis and,
 19       them within a 24 to 48 hour timeframe, those           19       therefore, they did not earn a salary.      Joe --
 20       types of things were what differentiated us            20       Joe was the only one with an annual salary.
 21       from a Lab Corp who may take five to seven             21   Q   Are you aware of the company making any
 22       days to generate a test result and get a               22       distributions or profits to the owners?
 23       report back, and our turnaround times were             23   A   They did.     There were profit and tax
 24       much better than theirs.     And the quality of        24       distributions for the '11 and '12, possibly
 25       our test, again, and the numbers of things             25       '13 time period.


                                                                                                11 (Pages 38 to 41)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 7 of 283
                                                  Page 42                                                          Page 43
  1   Q   But do you recall any of the specifics and              1        recall anything more than that.
  2       those distributions?                                    2   Q    Did the owners get paid as a result of the
  3   A   I just provided a lot of reporting on those             3        sale of PCLS in 2016?
  4       and it was close to 100 million dollars in              4   A    I don't think so, but I don't know.     There was
  5       profit and tax distributions over that period           5        a large number of vendors and other folks that
  6       of time.                                                6        needed to be paid before any distributions
  7   Q   Would that 100 million dollars be between the           7        were made.     I did hear that there was a little
  8       owners of the company?                                  8        bit of money left over after that that was
  9   A   Yes.                                                    9        used to pay maybe Joe back a little bit of the
 10   Q   And at that point we're talking about Smith,           10        money -- he put money back into the company
 11       Sowinski and Phil McHugh; is that correct?             11        when the other three did not when we were
 12   A   And Joe Wiegel.                                        12        going into hard times.
 13   Q   And Joe Wiegel?                                        13   Q    Do you know approximately when Joe put money
 14   A   Yeah.                                                  14        into the company?
 15   Q   Are you aware of any distributions from the            15   A    It was in '16, but I can't remember exactly
 16       company to any of the individual owners after          16        when.
 17       2013?                                                  17   Q    Were the other owners asked to put in money to
 18   A   I don't recall any.                                    18        the company?
 19   Q   Is that something you would be aware of in             19   A    Yes.
 20       your role?                                             20   Q    And they declined to do so?
 21   A   It would, I just -- if it was, it wasn't a             21   A    Yes.
 22       lot.    And my timeframe might be slightly off,        22   Q    Were there any discussions about that
 23       but it's -- to my remembrance it was close to          23        particular topic that you were involved in?
 24       100 million dollars of profit and tax                  24   A    No, it was basically Executive Board level
 25       distributions that we had given out.         I don't   25        discussions.


                                                  Page 44                                                          Page 45
  1   Q   Where did PCLS maintain bank accounts?                  1   A    Florida.     And that he lost his license because
  2   A   I can't remember.     It originally was First           2        of an issue related to over prescribing, and
  3       Union, but I can't remember.                            3        thus the genesis of the idea for the
  4   Q   Did PCLS maintain more than one company bank            4        toxicology company.
  5       account?                                                5   Q    And are you familiar with a company called
  6   A   We had -- well, we may have had a few                   6        MedX?
  7       different accounts for lock boxes and things            7   A    It rings a bell but I can't remember.
  8       like that for receipts that were coming in.       I     8   Q    Do you know anything about Doug Smith's
  9       don't remember exactly what the structure was,          9        relationship with MedX?
 10       but it was all with one bank that I recall.            10   BY MR. CAUDILL:
 11   Q   Who would have authority to, I guess, access           11        Objection, lacks foundation.     You can answer.
 12       PCLS accounts?     Who would have the authority        12   BY THE DEPONENT:
 13       to access PCLS accounts?                               13        I don't recall.
 14   A   Paul Schmidt as the CFO and Joe.     I don't           14   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 15       recall if I did or not.     I might have.              15   Q    Are you familiar with a practice called
 16   Q   Did the owners have access to PCLS accounts?           16        Southeast Spine and Pain Associates?
 17   A   I don't think believe so, but I don't remember         17   A    Again, it rings a bell, but I can't remember
 18       how ---                                                18        exactly.
 19   Q   You don't recall either way?                           19   Q    How about Dr. Alan Foster?
 20   A   Yeah.     I don't believe so.                          20   A    That I do remember.     I believe it was in
 21   Q   What do you know about Doug Smith's                    21        existence prior to my coming onboard, and it
 22       professional background before joining PCLS?           22        may have been with the Southeast Spine.       And
 23   A   Doug was a physician.     I believe family             23        now that you say that, MedX may have had some
 24       practicing physician.                                  24        sort of services they were providing, but I
 25   Q   Do you recall what state he was practicing in?         25        can't recall exactly what that was.


                                                                                                 12 (Pages 42 to 45)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                         800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 8 of 283
                                                    Page 46                                                         Page 47
  1   Q   MedX providing services to Dr. Foster's                1       legal and compliance were you ever asked to
  2       practice?                                              2       evaluate whether or not PCLS could provide
  3   A   I remember -- I just remember that there was           3       computer software such as MedX to referring
  4       some sort of computer technology that was              4       provider practices?
  5       being provided to one or two practices and Dr.         5   A   No.
  6       Foster was just a name I remember about that,          6   Q   Are you aware if anyone in the compliance
  7       and I believe MedX was the company that was            7       department ever evaluated that type of
  8       doing it, but that's all I -- I really                 8       machine?
  9       remember about that.                                   9   A   Marcus.
 10   Q   Sure.                                                 10   Q   Tell us about that.
 11   A   Yeah.                                                 11   A   I just remember Marcus having been involved in
 12   Q   Was Dr. Foster a provider who referred to             12       that discussion, and that's where I've heard
 13       PCLS?                                                 13       these names.
 14   A   I don't -- I don't remember.       I don't remember   14   Q   Do you remember about what timeframe Marcus
 15       him being around our point of discussion, so          15       would have been in on those discussions?
 16       (pause) ---                                           16   A   '13 -- I'm sorry.     It would have been '11,
 17   Q   Were you aware as to whether or not Doug Smith        17       '12, somewhere in there.     2011, 2012.
 18       handled any accounts for PCLS?       Customer         18   Q   So before you transitioned into your role?
 19       accounts?                                             19   A   Yeah.     Yeah.
 20   A   No.                                                   20   Q   Do you recall anything else about those
 21   Q   Are you familiar with the name Jim Lord?              21       conversations that we haven't touched on yet?
 22   A   Again, slightly.     It's been a while.    I          22   A   No.     I think Marcus was making sure that we
 23       believe he had something to do with the               23       were being compliant, and if it -- if it was
 24       computer side of that, but that's all I ---           24       not, that we regs it in.     But that's all I
 25   Q   In your role as vice president over finance,          25       truly remember.


                                                    Page 48                                                         Page 49
  1   Q   Are you aware of any instances in which Mr.            1       it already been made?
  2       McHugh made loans or any of his companies made         2   A   Oh, yes.     Yes.
  3       loans to physicians?                                   3   Q   Were you the first person at PCLS, outside of
  4   A   Yes.                                                   4       Mr. McHugh, to become aware of that loan?
  5   Q   What do you know about that?                           5   A   I don't believe so, no.
  6   A   I just recall that he made a significant loan          6   Q   How did it come to your attention?
  7       to Dr. Florete, I believe was his name, and we         7   A   I believe Joe Wiegel.
  8       did a lot of work around localizing that issue         8   Q   Do you know how it came to Joe Wiegel's
  9       and dealing with it as a company.                      9       attention?
 10   Q   Now, I don't want to get into what in-house           10   A   I don't know.
 11       counsel or the companies outside legal counsel        11   Q   What steps did you take after you learned
 12       said or advised you on.       Does that make sense?   12       about the Florete loan?
 13   A   Uh-huh.     (Affirmative)                             13   A   We went and got our outside counsel involved
 14   Q   I'm interested more to know factually the             14       immediately, both through McDonald Hopkins and
 15       chronology of events.       Does that make sense?     15       through Jane Pine Wood at McDonald -- I'm
 16       And then I can ask you some questions about           16       sorry, McDonald Hopkin, and then Jeff Hayes
 17       that.                                                 17       group at Womble Carlyle.
 18   A   Okay.                                                 18   Q   To your knowledge, had PCLS engaged Jane Pine
 19   Q   But just as a warning, I'm not trying to              19       Wood or Jeff Hayes on this issue prior to the
 20       intrude on the company's privilege on that            20       loan being made?
 21       issue, to the extent it has one.       When did you   21   A   Not to my knowledge.
 22       first become aware of the Florete loan?               22   Q   To your knowledge, was anyone at PCLS aware of
 23   A   I can't remember the timeframes, but it was           23       this loan before it was made?
 24       probably late 2015, early 2016.                       24   A   Not to my knowledge.
 25   Q   When you became aware of the Florete loan had         25   Q   And other than Jane Pine Wood and Jeff Hayes,


                                                                                               13 (Pages 46 to 49)
828-254-9230                            ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                         ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 9 of 283
                                                   Page 50                                                        Page 51
  1        did any other counsel review the Florete loan,       1       governmental monies, but I don't 100 percent
  2        to your knowledge?                                   2       recall that, if we actually refunded them.          I
  3   A    Eventually we brought in from McDonald               3       do remember there was another matter that we
  4        Hopkins, Bruce Reinhart.                             4       refunded the monies for, but not this one
  5   Q    And Mr. Reinhart actually represented PCLS in        5       because I think it was a very small dollar
  6        this investigation; is that correct?                 6       amount, if I can remember correctly.       And then
  7   A    I believe so.                                        7       we did receive further advice later on that --
  8   Q    For a time?                                          8       that the actions that were involved in
  9   A    For a time.                                          9       creating that loan were actually done
 10   Q    But he no longer represents them, to your           10       appropriately.     So I don't know if we ever
 11        knowledge?                                          11       restarted accepting samples from them again or
 12   A    Not to my knowledge.                                12       not.     I can't remember.
 13   Q    You wouldn't know; right?                           13   Q   Let me back up and make sure I understand.
 14   A    I wouldn't know.                                    14       You stopped accepting samples from Dr.
 15   Q    So I understand PCLS brought in counsel to          15       Florete's practice; is that correct?
 16        review the Florete loan issue.     What was the     16   A   While we were investigating it, for sure.
 17        result?                                             17   Q   And after the investigation you stopped
 18   BY MR. CAUDILL:                                          18       accepting samples from Dr. Florete?
 19        Objection.                                          19   A   I believe so, but at some point we may have
 20   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             20       started receiving them again.     I just don't
 21   Q    What action was taken as a result of the            21       recall.
 22        company's investigation?                            22   Q   And then I think you said you believe but you
 23   A    We were advised and, I believe, we stopped          23       don't know if the company paid any money back
 24        accepting samples from the physician's              24       to Medicare related to ---
 25        practice, and I believe we refunded any             25   A   Yeah, for some reason I remember us getting


                                                   Page 52                                                        Page 53
  1        the dollar amounts and everything together and       1   Q   And who would have actually submitted that
  2        the patient samples and I believe we were            2       check?
  3        prepared to do that.     I just don't remember       3   A   Paul Schmidt.
  4        whether or not we actually did it.     I believe     4   Q   Would the funds have come out of a PCLS bank
  5        we did, but I don't remember 100 percent.            5       account?
  6   Q    You didn't personally push the bottom to make        6   A   Yes.
  7        the repayment to the government?                     7   Q   But sitting here today you think it was done
  8   A    I may or may have.     I just don't remember         8       but you can't recall?
  9        right now.     There were the two going on at the    9   A   Not 100 percent.
 10        same time, and I know for certain we did the        10   Q   You can't say 100 percent.     Got you.
 11        one in Indiana.     I just -- I can't remember on   11       Understood.     You did mention that there was a
 12        this one.     There was a lot of discussion about   12       repayment related to another issue.       Tell me
 13        whether or not it was something that should         13       about that.
 14        have been or not.                                   14   A   There was a practice in Indiana that we found
 15   Q    Who would have been involved in the decisions       15       out that Manoj Kumar, if I remember his last
 16        to make a repayment to Medicare related to the      16       name, who was involved with our sales
 17        Florete referrals?                                  17       organization, actually led it for a period of
 18   A    That would have been Joe Wiegel and the Board.      18       time, was servicing in some capacity of
 19        And obviously that was on advisory from out         19       management of the practice.     And when we found
 20        outside counsel.                                    20       that out we obviously ceased accepting
 21   Q    And tell me how the actual repayment, if it         21       samples, and then ultimately we did refund the
 22        was made, would have been made?                     22       money to the government for that, which would
 23   A    We would have just processed a check for            23       have been any Medicare, Medicaid or
 24        specific patient samples that we had received       24       governmental entities.
 25        and done the services for.                          25   Q   And how do you know that money was reflected?


                                                                                              14 (Pages 50 to 53)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 10 of 283
                                                  Page 54                                                      Page 55
  1   A   I pulled the information together and -- I           1   Q   Did you look during the specific timeframe?
  2       don't 100 percent know that Paul wrote the           2   A   Yeah, it was -- it was since inception of the
  3       check, but I saw it clear the books.                 3       practice samples that we had received.        It was
  4   Q   When did you see it clear the books?                 4       over a long period of time.
  5   A   It was in my -- my accounting reports.        I      5   Q   Did PCLS stop accepting referrals from that
  6       don't remember.                                      6       provider in Indiana?
  7   Q   Do you recall the amount of the check?               7   A   Yes.
  8   A   I believe -- no, I don't.     I believe it was       8   Q   Do you recall the provider's name?
  9       some $30,000. It may have been more.     I just      9   A   I don't.
 10       don't remember right now.                           10   Q   Does Dr. Masimore sound familiar?
 11   Q   But Paul would have physically wrote the            11   A   Yes.
 12       check?                                              12   Q   Do you believe that's the provider?
 13   A   Or his department.     The finance.                 13   A   I do.
 14   Q   But you can't confirm whether or not that was       14   Q   When did it come, if you know, to PCLS'
 15       done?                                               15       attention that Manoj Kumar was the practice
 16   A   I'm sure it can be confirmed.     I just don't      16       manager for Dr. Masimore?
 17       recall.                                             17   A   For some reason I believe it was in December
 18   Q   How did the lab come up with the $30,000            18       of '15, but I may be wrong.     It's been a
 19       figure?                                             19       while.     I just -- I thought it was during the
 20   A   Again, that's an estimate.     I don't recall the   20       holidays that we saw a copy of a check that
 21       amount.     What we did do was pull, again, every   21       was written to Manoj someone was circulating
 22       sample that was processed for that facility         22       that they had taken on their phone.
 23       and refunded the dollars that we had received       23   Q   Who was the check written by?
 24       on behalf of those samples.     And there was a     24   A   I think it was the practice.
 25       list of patients.                                   25   Q   But you're not sure?


                                                  Page 56                                                      Page 57
  1   A   I can't remember.                                    1       and then rolled into an employee role.        Yes.
  2   Q   Did that lead to an investigation?                   2   Q   Thank you for clarifying that.
  3   A   Yes, immediately.                                    3   A   Yes.
  4   Q   Was the company's counsel involved in that           4   Q   Did Mr. Kumar joint the company as a
  5       investigation?                                       5       contractor prior to you joining the company?
  6   A   Yes.                                                 6   A   Yes.
  7   Q   Prior to the circulation of this check in or         7   Q   When you joined and took on the compliance
  8       around December of 2015 had the compliance           8       role were you ever asked to look at Mr.
  9       team at PCLS ever vetted Mr. Kumar's                 9       Kumar's either independent contracting
 10       employment with the company?                        10       relationship with the company or his
 11   A   I'm sorry.     Can you repeat the question?         11       employment with the company?
 12   Q   Sure.     Before you found out about the check      12   A   No, but we did have outside counsel look at
 13       and there was an investigation, had compliance      13       that.
 14       at PCLS ever vetted Mr. Kumar's employment or       14   Q   When did outside counsel look at that?
 15       vetted Mr. Kumar?                                   15   A   I don't remember.
 16   A   Are you asking that he was employed by the          16   Q   Was it ---
 17       company?     That we vetted that he was actually    17   A   It was, I believe, during his transition of
 18       employed by the company?                            18       roles from an outside to an employee, because
 19   Q   I think you mentioned earlier that compliance       19       there was a negotiation that was had with him
 20       would, the independent contractors, or              20       on that by Phil McHugh, and I'm not sure if
 21       entities, or other potential employees.             21       Joe was involved with that.
 22   A   Manoj had a special arrangement through his         22   Q   During Mr. Kumar's transition from contractor
 23       early association with the company.     He was      23       to employee did Mr. Kumar disclose that he was
 24       running our sales division and I believe for        24       managing at least one physician practice in
 25       some period of time he was a 1099 contractor,       25       Indiana?


                                                                                             15 (Pages 54 to 57)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 11 of 283
                                                   Page 58                                                          Page 59
  1   A    I think he disclosed just the opposite.        That    1   BY MR. CAUDILL:
  2        he was not involved in any practices.                  2        Objection.     You can answer.
  3   Q    So you recall Mr. Kumar making an affirmative          3   BY THE DEPONENT:
  4        statement to the effect that he was not                4        I don't remember.
  5        involved in any practices?                             5   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  6   A    I remember him saying that in a meeting.               6   Q    Was Mr. Kumar eventually terminated from PCLS?
  7   Q    Do you remember when that meeting was?                 7   A    Yes.
  8   A    I don't.     I just -- I do remember that we had       8   Q    Were you involved in that?
  9        a discussion and he was adamant that he did            9   A    Yes.
 10        not have any dealings with any other                  10   Q    Could you tell us about the circumstances?
 11        practices.     I was in a meeting with -- I           11   A    It was relating to this incident around the
 12        believe Marcus was in that meeting with him.          12        fact that he had received funds from the
 13        it may have been Meg, but one of the two, I           13        practice in Indiana for managing the company.
 14        think.                                                14        After we'd concluded the investigation and
 15   Q    Was Mr. McHugh in that meeting?                       15        confirmed that he was asked to leave.
 16   A    No.                                                   16   Q    Are you aware as to whether or not Mr. Kumar,
 17   Q    And would that meeting have taken place during        17        after he individually became an employee of
 18        this transition from contractor to employee?          18        PCLS, continued to own a company that was a
 19   A    Yes.                                                  19        channel partner with PCLS?
 20   Q    Are you aware of how Mr. Kumar became involved        20   A    No.
 21        with PCLS?     I understand it predated your          21   Q    Is CSS familiar to you?
 22        employment, but ---                                   22   A    I don't recall it.
 23   A    Yeah.    He had a relationship with one of the        23   Q    Who was involved in the discussions regarding
 24        partners and I don't remember who.                    24        Mr. Kumar's termination?
 25   Q    Was it a relationship with Mr. McHugh?                25   A    Joe, outside counsel, inside attorneys as


                                                   Page 60                                                          Page 61
  1        well.    I believe that was Mike Munro at the          1   A    No.     I'm sorry.
  2        time, and Meg.     I'm sure Paul Smith was             2   Q    Other than the loan to Dr. Florete which we've
  3        involved because he worked a lot with Joe on a         3        already discussed, are you aware of Mr. McHugh
  4        lot of issues.     I don't remember anybody else.      4        making or being involved in loans to any other
  5   Q    Did Mr. Kumar receive any compensation in              5        practice?
  6        connection with this termination?                      6   A    Not that I recall.
  7   A    I don't believe so.                                    7   Q    Are you familiar with desktop analyzers?
  8   Q    Was that ever discussed, to your knowledge?            8   A    Yes, somewhat.
  9   A    I don't recall.                                        9   Q    Can you tell us what you know about them?
 10   Q    Were you ever -- I guess if you don't recall          10   A    Sure.     So as I mentioned earlier, PCLS
 11        it ---                                                11        performed confirmation level testing with very
 12   A    I don't -- I don't believe so because of the          12        high grade equipment that could discern not
 13        circumstances.                                        13        just the individual drugs that you've taken,
 14   BY MS. ARMSTRONG:                                          14        but also the metabolites that were within your
 15        We've been going for almost an hour and a             15        body for having taken them.      A desktop
 16        half.    Do you mind if we take a five minute         16        analyzer just analyzes the presence of an
 17        break?                                                17        opioid, for instance, and not specific to the
 18   BY THE DEPONENT:                                           18        drug itself.     In a doctor's office they often
 19        I was just about to ask.                              19        use that as a first in line of testing.      And
 20   (OFF THE RECORD)                                           20        then if there's something present they send it
 21   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:               21        off for more of definitive tests that we would
 22   Q    Are you aware of any loans made to Dr.                22        perform.     We actually did that as part of our
 23        Jayachandran?                                         23        process because it helped us to get the
 24   A    No.                                                   24        quality of our tests to make sure that we were
 25   Q    I'm sorry.                                            25        analyzing against the same compounds and


                                                                                                 16 (Pages 58 to 61)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                          800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 12 of 283
                                                    Page 62                                                       Page 63
  1        coming up with an answer that made sense when         1   BY THE DEPONENT:
  2        we put the two together.                              2        I don't recall his being involved with that,
  3   Q    And I think I've heard it referred to as              3        but I don't know.
  4        qualitative versus quantitative testing.              4   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  5   A    Yeah, qualitative meaning that there is               5   Q    Are you aware of Mr. Kumar being involved in
  6        something present.      Quantitative, how much and    6        the commission of analyzers to doctors
  7        specifically as to what it is.                        7        offices?
  8   Q    Are you aware of whether PCLS ever provided           8   BY MR. CAUDILL:
  9        physician practices with an analyzer program?         9        Same objection.     You can answer.
 10   A    I don't believe so.      When you say ever, there    10   BY THE DEPONENT:
 11        may have been some prior to my existence that        11        I did hear that he, after leaving, was doing
 12        they actually set offices up that way, but I         12        that.
 13        don't remember 100 percent.      We did talk about   13   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 14        instituting a program to actually do that and        14   Q    So after he left you heard that Kumar had had
 15        we looked into it, but I don't believe we            15        some involvement providing analyzers to ---
 16        actually enacted it.                                 16   A    Right.
 17   Q    Do you remember what the perimeters of that          17   Q    --- referring practices?
 18        program that you were discussing were?               18   A    Yes.
 19   A    I don't.     I don't.                                19   Q    Tell us what you learned about that?
 20   Q    The bottom line, the company did not do it?          20   A    Just that I heard that he was out and that's
 21   A    I don't believe so.                                  21        what he had been doing was helping to set
 22   Q    Are you aware of Mr. McHugh being involved in        22        doctors up.     And I don't know if that was his
 23        the provision of analyzers to doctors offices?       23        full-time job or part-time job, but I do
 24   BY MR. CAUDILL:                                           24        remember hearing that he was involved in doing
 25        Objection to the form.      You can answer.          25        some of that.


                                                    Page 64                                                       Page 65
  1   Q    During his tenure at PCLS were you aware that         1   Q    Do you recall whether or not the compliance
  2        he was involved in that type of work?                 2        department at PCLS ever vetted any type of
  3   A    I don't believe so, because we would have             3        arrangement between the lab and Dr. Nichols?
  4        addressed it.                                         4   A    I don't remember his name, so I don't
  5   Q    So if someone at PCLS was providing analyzers         5        remember.
  6        or reimbursing providers for their purchase of        6   Q    And you may have the same answer, but let me
  7        analyzers is that something that the                  7        just ask.     Do you recall whether compliance at
  8        compliance department would want to know              8        PCLS ever vetted any arrangement between a Dr.
  9        about?                                                9        Johnson, John Johnson, I believe, and PCLS?
 10   A    Yes.                                                 10   A    I don't know.
 11   BY MR. CAUDILL:                                           11   BY MS. ARMSTRONG:
 12        Objection to the form of that question.       It     12        I'm just going to go through my notes for 30
 13        also calls for speculation.                          13        seconds and see.     Mr. Campbell, I think that's
 14   BY THE DEPONENT:                                          14        everything I wanted to go through with you, so
 15        We would have definitely been interested if          15        I appreciate your time.     Counsel for Mr.
 16        someone had been paying a doctor for anything        16        McHugh may have some questions, and it's
 17        and would have vetted whatever they were doing       17        possible I may have some followup after he's
 18        through our counsel, because that was not            18        done.
 19        something that we as a company wanted to do at       19   BY THE DEPONENT:
 20        all was to pay physicians for anything.              20        Sure.
 21   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:              21   BY MS. ARMSTRONG:
 22   Q    Are you familiar with a Dr. Johnson?                 22        I'll try to go through my notes and make sure
 23   A    I don't remember.                                    23        we can wrap it up.     Thank you.
 24   Q    What about a doctor John Nichols?                    24   CROSS-EXAMINATION BY MR. CAUDILL:
 25   A    I don't remember.                                    25   Q    So, Mr. Campbell, we met off the record.      My


                                                                                                17 (Pages 62 to 65)
828-254-9230                            ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                         ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 13 of 283
                                                  Page 102                                                  Page 103
  1        you'd expect to see with that type of                                                                 103
                                                                                  CERTIFICATE
  2        transmission?
  3   A    It would be a list of the amounts that had              I, Dee Anna Michaels, CVR-M, CCR, Court
  4        been billed and collected by us for each of        Reporter and Notary Public, do hereby certify that
  5        those patients that we were -- either that or      the foregoing 102 pages are an accurate transcript
  6        we would have recorrected each claim, and
                                                              of the deposition of Alan Campbell, taken by me and
  7        that's why I don't recall the specifics of how
  8
                                                              transcribed under my supervision.
           it happened.     If we actually ended up writing
  9        a check or if we just reprocessed each claim            I further certify that I am not financially
 10        back to them.     I mean, there's a couple of      interested in the outcome of this action, a
 11        ways that could happen, and I just don't           relative, employee, attorney or counsel of any of
 12        recall how we did it.
                                                              the parties, nor am I a relative or employee of
 13   Q    Sure.
 14
                                                              such attorney or counsel.
      A    Yeah.
 15   BY MS. ARMSTRONG:                                            This is the 13th day of October, 2020.
 16        That's it.     Thank you.
 17                                                                    _________________________________
      BY MR. CAUDILL:
 18        Nothing for me.                                             DEE ANNA MICHAELS, CVR-M, CCR
 19   (PROCEEDINGS IN THE ABOVE-ENTITLED MATTER WERE                   Notary Public No.: 19963300157
 20   CONCLUDED AT APPROXIMATELY 11:20 A.M.)
                                                              (The foregoing certification of this transcript
 21                                                           does not apply to any reproduction of the same by
                                                              any means, unless under the direct control and/or
 22
                                                              supervision of the certifying reporter.)
 23

 24                                                                      Asheville Reporting Service
                                                                   111 McDowell Street, Asheville, NC 28801
 25
                                                                                 828-254-9230




                                                                                     27 (Pages 102 to 103)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 14 of 283
                                             MSJ Exhibit 66
                                                        Page 1                                        Page 3
          UNITED STATES DISTRICT COURT                            1            INDEX
          WESTERN DISTRICT OF NORTH CAROLINA
          CHARLOTTE DIVISION                                      2   Witness: Dr. Orlando Florete
          Case No. Civil File No. 3:17-CV-37                      3                Direct Cross
          (Consolidated with Civil File
           No. 3:17-CV-46)                                        4   By Ms. Armstrong 5, 88, 97
       United States of America, ex rel.                          5   By Mr. Caudill         73, 92
       Taryn Hartnett and Dana Shoched,
                                                                  6           EXHIBITS
                        Plaintiff,                                7   United States'
       vs.
       Physicians Choice Laboratory
                                                                  8      No. 1 Page 46        No. 2 Page 48
       Services, Douglas Smith, Philip                            9      No. 3 Page 50        No. 4 Page 66
       McHugh and Manoj Kumar,                                   10
                        Defendants.
       ----------------------------------/                       11
                                                                 12
                VIDEO DEPOSITION                                 13
                    OF                                           14
              DR. ORLANDO FLORETE, JR.
                                                                 15
              BY VIDEOCONFERENCE                                 16
              October 8, 2020
            Scheduled for 10:00 a.m.                             17
         Commencing at 10:12 a.m. to 12:33 p.m.                  18
           Taken before Sonnia Martinez, Notary
                                                                 19
       Public in and for the State of Florida at                 20
       Large, pursuant to Notice of Taking Deposition            21
       filed in the above cause.
                  -------                                        22
                                                                 23
                                                                 24
                                                                 25

                                                        Page 2                                        Page 4
   1   APPEARANCES:                                               1       (The following was had.)
   2   ON BEHALF OF THE PLAINTIFF:
   3     R. Andrew Murray                                         2       THE VIDEOGRAPHER: In the case styled
         United States Attorney                                   3   United States of America, ex al, versus
   4     Suite 1650, Carillon Building
         227 West Trade Street                                    4   Physicians Choice Laboratory Services, et
   5     Charlotte, North Carolina 28202                          5   al.
         By: Katherine Armstrong,
   6       Assistant U.S. Attorney                                6       This is the video deposition of
           katherine.armstrong@usdoj.gov
   7
                                                                  7   Dr. Orlando Florete, Jr. on October 8th,
       Also present:                                              8   2020.
   8
          Cathleen Hollowell
                                                                  9       The time is now 10:12 a.m.
   9      Investigator (contractor)                              10       Would counsel please state their
          U.S. Attorney's Office - WDNC
  10      227 West Trade Street, Suite 1650                      11   appearances for the record.
          Charlotte, NC 28202                                    12       MS. ARMSTRONG: Katherine Armstrong,
  11
       ON BEHALF OF PHILIP McHUGH:                               13   Assistant U.S. Attorney on behalf of the
  12                                                             14   United States.
          Weaver, Bennett & Bland
  13      196 North Trade Street                                 15       MR. CAUDILL: Bo Caudill on behalf
          Matthews, North Carolina 28105                         16   the Defendant, Philip McHugh.
  14      By: Bo Caudill, Esquire and
            Matthew Villmer, Esquire                             17       MR. VILLMER: Matt Villmer on behalf
  15
       Also present:
                                                                 18   of Defendant, Philip McHugh.
  16                                                             19       THE COURT REPORTER: Doctor, please
          Brandon Mendiola, Videographer
  17           -------
                                                                 20   raise your right hand, please.
  18                                                             21       Do you swear the testimony you will
  19
  20                                                             22   give will be the truth, the whole truth
  21                                                             23   and nothing but the truth, so help you
  22
  23                                                             24   God?
  24                                                             25       THE WITNESS: I do.
  25


                                                                                  1 (Pages 1 to 4)
                         Fernandez & Associates Court Reporters
                         305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 15 of 283
                                            Page 5                                               Page 7
   1          THE COURT REPORTER: Thank you.             1     Q. Do you have any other licensures or
   2            DIRECT EXAMINATION                       2   Board certifications?
   3   BY MS. ARMSTRONG:                                 3     A. I am Board certified in
   4       Q. Good morning, Dr. Florete. Thank you       4   anesthesiology. I am Board certified in pain
   5   -- thank you for being here and thank you for     5   medicine.
   6   your patience as we work through some of these    6     Q. And are you practicing right now?
   7   technological glitches.                           7     A. Yes.
   8       A. My pleasure.                               8     Q. Okay. What is the name of your
   9       Q. I'm sure you understand in this            9   practice?
  10   current environment we're -- we're getting       10     A. Orles, O-R-L-E-S, Pain Management and
  11   used to doing things a different way.            11   Regenerative Medicine Group.
  12          Thanks for being here.                    12     Q. And are you employed by Orles or are
  13          And we are taking your deposition         13   you an owner of the practice?
  14   today in reference to the United States          14     A. I am the owner of the practice.
  15   litigation against Defendant Philip McHugh and   15     Q. And how long have you owned this
  16   others.                                          16   particular practice?
  17          Have you ever had a deposition taken      17     A. I opened the practice in October of
  18   before?                                          18   2019.
  19       A. Yes.                                      19     Q. Prior to opening this practice in
  20       Q. Okay. Can you tell us just generally      20   2019 where were you working --
  21   about how many times you've been deposed?        21     A. I was --
  22       A. Oh, I've been deposed related to my       22     Q. -- or practicing?
  23   practice over a hundred times, maybe. Much       23     A. I was the chief medical officer of
  24   more than that.                                  24   the International Stem Cell Medical Center in
  25       Q. So you don't really need me to go         25   Antigua.

                                            Page 6                                               Page 8
   1   in-depth on the ground rules and instructions;    1      Q. And just generally what were you
   2   is that right?                                    2   doing as the chief medical officer for that
   3      A. Yeah.                                       3   entity?
   4      Q. Okay. I'll just say, probably most          4      A. I created the standard operating
   5   importantly for today, if I ask you a question    5   procedures, the manual for the operation of
   6   that you don't understand please stop and let     6   the clinic, and I do the procedures in the
   7   me know. If you answer one of my questions I      7   clinic.
   8   will assume that you have understood it.          8      Q. How long were you doing that for?
   9         Is that fair?                               9      A. A year.
  10      A. That's fair.                               10      Q. What were you doing for work prior to
  11      Q. Great. And if you have any problems        11   that?
  12   with the technology, hearing me or visual,       12      A. Prior to that I was a pain management
  13   just please also let us know, okay?              13   specialist practicing in Jacksonville,
  14      A. Okay.                                      14   Florida.
  15      Q. Great. Can you go ahead and tell us        15      Q. And what was the name of the practice
  16   your full name, please.                          16   you were at in Jacksonville?
  17      A. My name is Orlando G. Florete,             17      A. The Institute of Pain Management.
  18   Junior.                                          18      Q. And were you an owner of that
  19      Q. And Dr. Florete, what is your current      19   practice?
  20   occupation?                                      20      A. Yes.
  21      A. I am a pain management physician in        21      Q. And I think the name gives us a
  22   the state of Florida.                            22   general idea of the type of practice, but
  23      Q. And what type of medical degree do         23   would you mind describing for us what services
  24   you have?                                        24   the Institute of Pain Management provided?
  25      A. I have a -- an M.D.                        25      A. The Institute of Pain Management was


                                                                            2 (Pages 5 to 8)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 16 of 283
                                          Page 21                                               Page 23
   1   going to buy my practice.                         1      A. It's called the Universal Oral Fluid
   2          So, you know, I looked at you're           2   Solution, which is based in Pittsburgh.
   3   supposed to own 49 percent. I believe I owned     3      Q. May I call it UOFL going forward?
   4   51 percent, I still had full control of the       4      A. Yes.
   5   practice and he -- he'll going to buy the         5      Q. Okay. Is UOFL currently in business?
   6   practice for a total of 15 million. Five          6      A. I have no idea.
   7   million of which was given on the day of          7      Q. Okay. Have you spoken to Mr. Hughes
   8   signing. I was supposed to receive a monthly      8   within the last five years or so?
   9   salary. And then at the end of the fifth year     9      A. Yes, because I still owe him some
  10   the -- whatever is the left over of the deal,    10   money.
  11   that's when I get paid in full.                  11      Q. Okay.
  12          Within three to four months that we       12      A. He's still demanded -- he still
  13   did that, he start to demand -- he started to    13   demands that I pay him, you know, after I gave
  14   demand that I fire my key people and he wanted   14   him the -- my building, after I paid him a
  15   to put his own people in there. And then he      15   significant amount of money, you know, he
  16   owned a drug testing company and he demanded     16   still said that I still owe him some money.
  17   that I do drug testing every month for           17      Q. How much money does he say you owe
  18   confirmation. So I said, no. You know, there     18   him?
  19   was a clause in our contract that if I am not    19      A. He say -- he claim that I still owe
  20   happy within six months I can return the money   20   him a million dollars.
  21   and I can take over the practice. But of         21      Q. Let's walk through some details here.
  22   course, since we used the money already for      22   If I understood you correctly, as part of the
  23   paying our debts and for expansion of the        23   transaction with Mr. Hughes you were going to
  24   practice, and by the time I realized that        24   retain a majority ownership in IPM?
  25   there is this danger that we are actually        25      A. No, a hundred percent ownership.


                                          Page 22                                               Page 24
   1   basically overbilling -- I mean overusing drug    1      Q. Oh, you would maintain a hundred
   2   testing beyond what I considered as useful and    2   percent ownership?
   3   customary and he wanted to fire my people, I      3      A. Yes.
   4   said no, no and no. So I turned down the          4      Q. Okay. He would not obtain any
   5   medical directorship that he offered, I then      5   ownership interest in your company?
   6   said, I'm going to return your money, but at      6      A. No.
   7   that point in time I used the money, so I had     7      Q. Okay.
   8   to give up actually one of my buildings to pay    8      A. I would never allow that.
   9   him. And then I have to look for other            9      Q. Okay. So the -- I'm trying to
  10   sources of funding to get him off my back        10   understand -- the 15 million was going towards
  11   because I was in total disagreement what he      11   what, what was its original purpose?
  12   was doing. Because he tried to reach what I      12      A. Well, the 15 million was used to pay
  13   strongly believe was illegal.                    13   our existing debts at the time but we are in
  14          So, you know, it so happened that I       14   the process also of expanding the practice or
  15   know Mr. McHugh and Mr. McHugh and I talk        15   trying to hire more people and to buy newer
  16   about it and he offered that he can provide      16   equipment.
  17   the funding to pay off Mr. William Hughes.       17      Q. What was Mr. Hughes getting in
  18      Q. Dr. Florete, thank you for that. It        18   exchange for the $15 million, I guess, you
  19   was a very comprehensive answer but I'm going    19   didn't -- you don't call it a loan but the $15
  20   to go back and ask you a couple more detailed    20   million he had --
  21   follow-up questions before we move on to         21      A. Oh, he gets 49 percent ownership of
  22   Mr. McHugh.                                      22   the practice.
  23          Tell us just generally as to              23      Q. I'm sorry, what was that percentage
  24   Mr. William Hughes, he operated what             24   again?
  25   laboratory?                                      25      A. I think -- I believe it was 49


                                                                        6 (Pages 21 to 24)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 17 of 283
                                          Page 25                                               Page 27
   1   percent.                                          1      Q. Okay. And did you have to sign a
   2      Q. 49 percent, okay. So he -- had this         2   personal guaranty for that agreement?
   3   gone to fruition as planned he would have         3      A. I'm not -- you know, it's -- I'm not
   4   eventually obtained an ownership percentage?      4   really sure if I did.
   5      A. Yes.                                        5      Q. Did you have to put up any property
   6      Q. Okay. And I think what you're saying        6   as collateral or security for that deal?
   7   is it never got there. You got out of the         7      A. No, because it's a sale, it's a sale
   8   deal before he obtained an ownership interest?    8   of the practice.
   9      A. Technically when I signed the deal he       9      Q. Sure. Did you sign a promissory note
  10   became owner 49 percent.                         10   in connection with that deal?
  11      Q. Okay.                                      11      A. I don't think so. I did not -- I do
  12      A. But I still was running the practice.      12   not recall.
  13   Only it's after three months or four months      13      Q. Okay. Was there any security -- I
  14   later that his minions tried -- were trying to   14   guess if you don't recall if there was a
  15   take over the practice and trying to dictate     15   promissory note you don't recall whether there
  16   the policy of the practice and trying to         16   was any security pledged as part of the
  17   demand that we do monthly qualitative and        17   promissory note.
  18   quantitative testing so.                         18      A. Yeah, I don't think so.
  19      Q. And just orient us to the time frame,      19      Q. You mentioned earlier that you had
  20   when did you sign the loan agreement with        20   used a portion of the $5 million initial
  21   Mr. Hughes?                                      21   payment to pay the debts of IPM, what debts do
  22      A. Oh, God, that was eight years ago, so      22   you recall at that time?
  23   sometime in 2012, I believe.                     23      A. We have debts from medical supplies,
  24      Q. And just to clarify, was the loan          24   we have debts from -- I think we still have
  25   agreement between you personally and Mr.         25   taxes to pay and we had back payments to our


                                          Page 26                                               Page 28
   1   Hughes or were there business entities that       1   employees. So almost all of the money were
   2   were parties to this agreement?                   2   used, really, actually, to do that, as well as
   3      A. You're referring to it as a loan            3   for practice expansion.
   4   agreement but it is actually a sale agreement.    4      Q. What amount, if any, was put towards
   5      Q. Okay. Thank you. I'll call it --            5   practice expansion?
   6   yes, thank you, a sales agreement. Who are        6      A. Travis Guthrie handled the finances
   7   the parties to sales agreement?                   7   so I really don't have specific numbers.
   8      A. Yes, myself and Mr. McHugh -- I'm           8      Q. And do you recall whether out of that
   9   sorry, just myself and Mr. Hughes.                9   initial five million you were able to satisfy
  10      Q. Was it -- was Mr. Hughes entering          10   IPM's debts to medical suppliers?
  11   into the agreement under the name Universal      11      A. Yes.
  12   Pain Management; does that should familiar?      12      Q. How about the taxes, were you able to
  13      A. Yes.                                       13   pay those taxes?
  14      Q. What is Universal Pain Management?         14      A. Yes.
  15      A. That was supposed to be the entity         15      Q. Do you recall about when you paid off
  16   that he claims to own like 21 clinics, you       16   the taxes that IPM owed at that time?
  17   know, and it's an entity that was acquiring      17      A. I don't. As I mentioned, Guthrie
  18   pain practices all over the country,             18   handled anything related to finances. All I
  19   primarily, I believe, in the northeast and the   19   wanted to do is see patients, but -- and I
  20   western state, I believe.                        20   leave to my, unfortunately, to my COO to
  21      Q. Okay. So the sales agreement was           21   handle everything else.
  22   between UPM and was it between IPM and Ares as   22      Q. Is it fair to say you were not
  23   well, as the sellers?                            23   involved in, I guess, the nitty-gritty of the
  24      A. I believe it's between IPM and the         24   financial expenditures of the practice?
  25   Universal Pain.                                  25      A. No, I don't even have access to our


                                                                        7 (Pages 25 to 28)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 18 of 283
                                           Page 33                                               Page 35
   1   inquired what kind of testing they do, and         1      A. Rock Hill, South Carlina -- or North
   2   they said they're state of the art drug            2   Carolina.
   3   testing. And I said, okay, we'll give you a        3      Q. South -- South Carolina.
   4   try, we don't have -- we don't do exclusivity,     4      A. Oh, South Carolina.
   5   we send drug testing to quite a few companies,     5      Q. Right south of the border.
   6   at least three or four companies. And then         6      A. And I did -- yeah, and then I did
   7   that's how I come to introduce to PCLS. And        7   went and visited them. Then that's where I
   8   then subsequently I got to be introduced to        8   clearly specifically sat down and talked to
   9   Mr. McHugh.                                        9   Mr. McHugh.
  10      Q. Do you remember when that meeting           10      Q. But you may or may not have met with
  11   with the sales rep took place?                    11   him or spoken with him prior to your visit to
  12      A. I'm bad with dates. It must be              12   Rock Hill?
  13   sometime in 2013 or something like that.          13      A. Spoken to him, I may have spoken to
  14      Q. And just to confirm, this was a PCLS        14   him, I just don't know if it's in person or in
  15   sales rep; correct?                               15   the telephone.
  16      A. That is correct.                            16      Q. Sure. Who invited you to visit the
  17      Q. And do you recall his or her name?          17   lab facility in Rock Hill?
  18      A. His name is Chris Kemp, K-E-M-P.            18      A. The invitation was conveyed to me
  19      Q. And do you recall the first time you        19   through Chris Kemp. I believe he arranged the
  20   met Mr. McHugh?                                   20   visit.
  21      A. Not really. It's seven years ago,           21      Q. And did Mr. Kemp arrange the
  22   eight years ago.                                  22   logistics related to the visit, such as
  23      Q. Are you trying to say he didn't make        23   airfare, hotel if you stayed overnight, that
  24   a big impression here?                            24   type of thing?
  25      A. Well, no, he did, but I'm just not          25      A. Yes.


                                           Page 34                                               Page 36
   1    very good with dates.                             1      Q. And did -- do you know if PCLS paid
   2       Q. Understood. Date notwithstanding,           2   for that visit?
   3    when you met Mr. McHugh what was your             3      A. I presume that they did.
   4    understanding of his role with PCLS?              4      Q. You don't recall you or IPM paying
   5       A. I know that he is one of the key            5   for expenses related to that trip?
   6    people at PCLS. What specifically was his         6      A. No.
   7    role, I'm not really know. Well, I know he's      7      Q. How long were you visiting with the
   8    one of the owners.                                8   lab on that first time?
   9       Q. Okay. And when you say "key people          9      A. Just as a day. It was the first and
  10    in PCSL," tell us a little bit more about what   10   only time I visited the lab.
  11    you mean by that.                                11      Q. What did you do during your visit?
  12       A. Well, he is -- he is basically one of      12      A. They give me a tour of the facility
  13    the people behind PCLS and that's as far as I    13   and then I sat down with their scientists and
  14    know, you know, that's what it is.               14   explained to me the science behind the
  15       Q. Do you know the names of any of the        15   testing, why they are the state of the art of
  16    other key people at PCLS?                        16   drug testing and their accuracy, sensitively,
  17       A. No.                                        17   etcetera, it's all a legitimate scientific
  18       Q. Do you recall if Mr. McHugh came to        18   visit.
  19    meet you at your practice in Jacksonville?       19      Q. And if you recall during that visit
  20       A. Vaguely.                                   20   what -- what was the nature of the products or
  21       Q. You think he did come to your              21   services that PCLS was offering in terms of
  22    practice or did not come to your practice?       22   toxicology testing?
  23       A. I am not sure but I was invited to         23      A. Pure drug testing, quantitative drug
  24    visit the PCLS facility in Rockfort.             24   testing.
  25       Q. Rock Hill?                                 25      Q. Quantitative or confirmation testing?


                                                                         9 (Pages 33 to 36)
                  Fernandez & Associates Court Reporters
                  305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 19 of 283
                                          Page 41                                               Page 43
   1       A. I don't -- I could not recall the          1       A. And Mr. McHugh told me that he may be
   2    specific dates, but I meet with Mr. Kumar        2   able to, you know, he will consider doing a
   3    several times.                                   3   business loan with the practice, and that's
   4       Q. What were your meetings with               4   how the loan with Mr. McHugh come about
   5    Mr. Kumar about?                                 5   through Silent Storm.
   6       A. The -- at that time we were                6       Q. Was Mr. Guthrie involved in this
   7    discussing about -- about how to better          7   transaction?
   8    monitor patients and he explained to me the      8       A. He is in the thick of it. He was the
   9    way -- he basically help us, help guide us on    9   one, actually, dealing primarily with
  10    how to better control, you know, the flow of    10   Mr. McHugh.
  11    information from -- for the patient, as well    11       Q. Can you give us some more detail
  12    as help us potentially help improve our         12   about that?
  13    business.                                       13       A. Well, the -- the negotiation and the
  14       Q. Did Mr. Kumar ever meet with you at       14   particulars, what was put in the contract was
  15    your practice in Jacksonville?                  15   all negotiated by Travis Guthrie. I was only
  16       A. Yes.                                      16   given the final document to sign.
  17       Q. About how many times do you think?        17       Q. You mentioned earlier that I think
  18       A. I cannot recall that.                     18   you were having some trouble recalling dates,
  19       Q. At some point did you enter into a        19   including the time frame of these discussions
  20    loan agreement with one of Mr. McHugh's         20   with Mr. McHugh, correct?
  21    companies called Silent Storm Holdings?         21       A. Yes.
  22       A. Yes.                                      22       Q. I'm going to show you a document and
  23       Q. How did that transaction come about?      23   I'll ask you to review it and then we can talk
  24       A. Well, I explained to Mr. McHugh my        24   a little bit about that.
  25    predicament with Mr. Hughes and that            25          Hold on one second. I've done this

                                          Page 42                                               Page 44
   1   Mr. Hughes was threatening, really, legal         1   before but it'll take me just...
   2   actions that could harm IPM and I'm looking       2         This document, for identification
   3   for a way to repay Mr. Hughes, and that's         3   purposes, is Bates Numbered USA-182326.
   4   when, you know, Phil -- I mean Mr. McHugh and     4         And Dr. Florete, assuming all goes
   5   I developed some sort of a professional           5   well, I'm going to be able to share this with
   6   relationship and he offered or maybe I asked      6   you and I believe give you the ability to
   7   if he could help me with this bit of problem      7   control this screen so you can take a look at
   8   with Mr. Hughes.                                  8   this document.
   9      Q. And do you recall when you first            9         Please let me know if that works,
  10   discussed your problem with Mr. Hughes with      10   Dr. Florete.
  11   Mr. McHugh?                                      11         You should be able to scroll up and
  12      A. Maybe sometime in 2013. I'm not            12   read that.
  13   really sure. Again, I'm not very good with       13      A. I'm not able to scroll this.
  14   dates.                                           14      Q. Okay. You know what --
  15      Q. Do you recall if that was an               15      A. I think it's affixed with Travis
  16   in-person conversation or something you may      16   Guthrie, chief operating officer's name on it.
  17   have had with him over the phone?                17      Q. Gotcha. I'm going to do it one more
  18      A. I'm not sure. Maybe it's an                18   time. I will maintain control of the document
  19   in-person conversation.                          19   and I think I should it been able to scroll
  20      Q. Okay. And I think you mentioned that       20   for you.
  21   you may have asked him for help, do you recall   21         Okay. There we go. Can you see
  22   specifically what you may have asked him for?    22   that?
  23      A. That I'm looking for funding so that       23      A. Yes.
  24   I can get off -- Mr. Hughes off my back.         24      Q. Okay.
  25      Q. And what happened next?                    25      A. It says 2013, okay.


                                                                      11 (Pages 41 to 44)
                  Fernandez & Associates Court Reporters
                  305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 20 of 283
                                          Page 53                                               Page 55
   1   note. The practice was earning enough money       1   BY MS. ARMSTRONG:
   2   to be able to pay the loan, but I -- at that      2       Q. You eventually entered into a loan
   3   time I have no idea why we were not be able to    3   modification with Mr. McHugh; is that correct?
   4   pay the promissory note and only the recent       4       A. Yes.
   5   events did I realize that the reason being        5       Q. What were the circumstances giving
   6   that a lot of the money being earned by the       6   rise to that modification?
   7   practice is diverted somewhere else.              7       A. I'm not really sure. I really don't
   8       Q. When did you first learn that IPM was      8   know why we increased the loan.
   9   not meeting its obligation under the              9       Q. Do you know how much you increased
  10   October 2013 loan, repayment obligations?        10   the loan?
  11       A. I believe we got a notice from            11       A. I think we went up to $2 million.
  12   Mr. McHugh's lawyer that we are not paying the   12       Q. Do you recall anything about the
  13   monthly amount as stated and I instructed        13   terms of the modified loan?
  14   Guthrie to make sure that we do so. Maybe        14       A. No, because, as I mentioned, this was
  15   sometime in 2014 or 2013, I'm not really sure.   15   all handled through Guthrie.
  16       Q. Had you received a notice to that         16       Q. Would you and Guthrie meet to discuss
  17   affect after you had already done a loan         17   financial issues of IPM on any sort of regular
  18   modification with Mr. McHugh?                    18   basis?
  19       A. Yes.                                      19       A. Well, I'm getting -- I was getting a
  20       Q. So prior -- let's -- I'll back up and     20   profit and loss report and they always looked
  21   I'll try to ask a better question.               21   good and, you know, he will show it to me and
  22           Before any loan modifications,           22   it showed how much we owed and how much we
  23   operating under this original loan agreement,    23   earn and how much we paid, in general. You
  24   do you know whether all payments were made       24   know, I do not really recall the specifics of
  25   under this original loan obligation?             25   it, but I do get quarterly reports from him.

                                          Page 54                                               Page 56
   1     A. No, because Guthrie is handling all          1      Q. You said earlier that you were
   2   the financial transactions of the practice.       2   looking for funding sources to get out from
   3     Q. Do you know now that the payments            3   under Mr. Hughes and that deal with UPM; is
   4   were not all made?                                4   that correct?
   5         MR. CAUDILL: Objection to form.             5      A. Yes.
   6         You can answer, Dr. Florete.                6      Q. And that's how this loan with
   7         THE WITNESS: Specific to this               7   Mr. McHugh came about, correct?
   8     promissory note, I'm not really sure.           8      A. Yes.
   9   BY MS. ARMSTRONG:                                 9      Q. Prior to negotiating this deal with
  10     Q. Do you know anything about payments         10   Mr. McHugh had you evaluated any other funding
  11   that were made specific to this promissory       11   sources?
  12   note?                                            12      A. I don't think so.
  13         MR. CAUDILL: Objection to form.            13      Q. And what I mean by that is had you
  14         THE WITNESS: No.                           14   gone to a bank to attempt to obtain a loan?
  15         MR. CAUDILL: Dr. Florete, you can          15      A. No.
  16     answer.                                        16      Q. Had you gone to any other individuals
  17         THE WITNESS: No.                           17   or companies in an attempt to obtain funding?
  18   BY MS. ARMSTRONG:                                18      A. No.
  19     Q. Okay. So sitting here today you             19      Q. Were you a personal guarantor of the
  20   can't tell us what was paid under the original   20   original loan in 2013?
  21   promissory note?                                 21      A. I'm not sure.
  22         MR. CAUDILL: Objection, he's               22      Q. Do you know if you ever signed a
  23     answered this question three times.            23   guaranty after you all did the loan
  24         Dr. Florete, you can answer.               24   modification?
  25         THE WITNESS: Yes.                          25      A. I believe I did.


                                                                       14 (Pages 53 to 56)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 21 of 283
                                          Page 57                                               Page 59
   1      Q. Do you recall when that loan                1   much is outstanding on that judgment?
   2   modification -- first loan modification           2      A. Because of the interest accruing,
   3   occurred?                                         3   still 2.5 million, I believe.
   4      A. Specific date, no. I believe it was         4      Q. Did you ever discuss your
   5   in sometime in 2014.                              5   circumstances with Mr. Hughes with Manoj
   6      Q. After the loan was modified did IPM         6   Kumar?
   7   start making regular payment towards its          7      A. Yes.
   8   obligations under the loan?                       8      Q. Okay. When did you discuss that with
   9      A. Travis told me that he was making           9   Mr. Kumar?
  10   payments. I do not think it's regular.           10      A. Probably the similar time that I
  11      Q. You eventually, as well as IPM and         11   discussed it with Mr. McHugh, around the
  12   Ares, were named in a lawsuit brought by         12   timeline.
  13   Silent Storm's holdings in Florida state         13      Q. Was Mr. Kumar involved in any of the
  14   court; is that correct?                          14   negotiations for the original loan from Silent
  15      A. That is correct.                           15   Storms in 2013?
  16      Q. What was that lawsuit about?               16      A. I don't believe so.
  17      A. Well, this is after the fact that I        17      Q. Did you discuss that 2013 loan with
  18   found out that Travis was not actually paying    18   anyone else from PCLS besides Mr. McHugh?
  19   the loan in a timely manner to Mr. McHugh in     19      A. No.
  20   that we've accumulated a significant amount of   20      Q. At some point did you stop referring
  21   debt because of the interest, and since Ares     21   patient samples to PCLS for urine drug
  22   Medical Corporation and IPM already was closed   22   testing?
  23   because of an IRS issue, Silent Storm then       23      A. I'm not really sure, because we
  24   brought a lawsuit against me since I             24   continued sending samples. I don't handle
  25   personally guaranteed the loan.                  25   those things, so I am not really sure if we


                                          Page 58                                               Page 60
   1       Q. And how did that lawsuit eventually        1   stopped sending PCLS samples or we stopped --
   2    resolve, what happened?                          2   I don't know if PCLS stopped operating, I'm
   3       A. Well, I have a judgment against me.        3   not really sure. But we -- I know that we
   4       Q. Okay. When was a judgment entered          4   continued to send -- it's one of the labs we
   5    against you, if you recall?                      5   sent samples to, so.
   6       A. Sometime last year, I believe.             6      Q. Was your role in selecting the labs
   7       Q. And against you personally?                7   where the samples were sent for IPM patients?
   8       A. Yes.                                       8      A. Hardly any. They brought to my
   9       Q. Were there any judgments entered           9   attention there's a lab that wants us to try
  10    against IPM or Ares?                            10   their testing, I said go ahead. Sometimes I'm
  11       A. Those entities are already shut down.     11   not being asked, you know, my primary --
  12       Q. And do you recall the amount of the       12   again, primarily Guthrie will tell us what to
  13    judgment entered against you?                   13   -- what companies we were going to use or my
  14       A. It's $2.5 million plus, and $59,000       14   policy is, as long a third-party payor will
  15    in lawyer's fee for his lawyer.                 15   pay for it, if it's within their license or
  16       Q. Have you made any payments towards        16   approved companies to deal business with, go
  17    satisfying that judgment?                       17   ahead and send the samples.
  18       A. Well, Silent Storm garnished my cars,     18      Q. And specific to PCLS, did you make
  19    my boats, some of my bank accounts, my          19   the decision to start sending samples there or
  20    buildings, some of the real estate properties   20   did somebody else make that decision?
  21    that I owe -- that I own I mean.                21      A. Actually I did that as a goodwill to
  22       Q. Sure. Has that judgment been              22   help my -- my -- or the friend of my office
  23    satisfied, to your knowledge?                   23   administrator's daughter or son, you know,
  24       A. No.                                       24   send the samples as long -- I told him, as
  25       Q. Do you have an estimate as to how         25   long as you are in the network I have no issue


                                                                      15 (Pages 57 to 60)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 22 of 283
                                          Page 89                                               Page 91
   1         And then I'm not -- for sure people         1      A. Well, not yet.
   2   are sending me email through that address but     2      Q. It's something you're still working
   3   I cannot read it, I cannot access it, because     3   on?
   4   Guthrie was the administrator.                    4      A. I'm hoping that we will.
   5         So, yeah, and more recently we -- a         5      Q. Sure. Do you recall when that last
   6   private investigator is helping us gather         6   conversation was, you said several months ago?
   7   significant evidence and I'm actually meeting     7      A. Yeah, several months ago. I can't
   8   him this Sunday, so yeah.                         8   recall the specific date.
   9      Q. Okay. When is the last time you've          9      Q. Have you discussed this litigation,
  10   spoken with Mr. McHugh?                          10   the litigation between the United States and
  11      A. Off the top of my head, several            11   Mr. McHugh, with Mr. McHugh?
  12   months ago.                                      12      A. No, no.
  13      Q. Do you recall what the conversation        13      Q. Have you discussed this deposition
  14   was about?                                       14   with Mr. McHugh?
  15      A. Oh, this is with regards to what I         15      A. No.
  16   owe Silent Storm and, you know, and in what      16      Q. Have you spoken with Mr. McHugh's
  17   ways does we'll be able to mitigate what I       17   counsel before this deposition?
  18   owe, maybe if I go after -- they go after        18      A. I don't remember those two gentlemen,
  19   Travis Guthrie and then maybe I don't have to    19   so no.
  20   pay the whole caboodle. And plus I forget to     20      Q. And you and I have never spoken
  21   mention, when IPM shut down I created an         21   before today; is that correct?
  22   entity called Integrated Pain Services, which    22      A. Oh, no.
  23   I handed over to a woman which actually was      23      Q. One more quick question, you
  24   introduced to me by Travis, to run IPM during    24   mentioned earlier that you did not go to any
  25   the last two years. And so -- and I was gone     25   banks seeking a loan in an effort to resolve


                                          Page 90                                               Page 92
   1   for a year, I cannot own the practice because     1   your financial issues with Mr. Hughes, can you
   2   of the IRS garnishing everything that I have,     2   tell us why not?
   3   that's why I had to go Antigua for a while.       3       A. As I said, I don't handle the
   4   Then when I paid the IRS, I came back and         4   finances. Travis handles everything, you
   5   said, I'm going to take over Integrated Pain      5   know, all he want me to do is see patients and
   6   Services, you know what they told me? You         6   he said I'll take care of the business side of
   7   don't own Integrated Pain Services, it is         7   it, so I trusted the guy, he worked with me
   8   ours. I said, but all of the things in there      8   for a long time. And the thought even didn't
   9   are mine, all the patients are mine. They         9   enter my mind, to go into the bank.
  10   said, show us proof of ownership. I can't. I     10           MS. ARMSTRONG: All right. I think
  11   don't have any document to show ownership.       11       that's everything I have. Thank you so
  12   And IPS was created with their name in it.       12       much, Dr. Florete.
  13   And so I said, well, at least I want to get my   13           MR. CAUDILL: Dr. Florete, I do have
  14   stuff back, so they told me, okay, pick them     14       a couple of follow-ups. I apologize, I'll
  15   at the office, I went the office, you know       15       try --
  16   what, there were boxes outside the office. I     16           THE WITNESS: Oh, no problem.
  17   wasn't even allowed to get into the office.      17           MR. CAUDILL: I'll try to be brief.
  18   That's why I created this entirely new           18           THE WITNESS: We set this for four
  19   practice, Orles Pain Management. I started       19       hours, so you can go on asking me
  20   like I'm starting the same like I started        20       questions.
  21   25 years ago, so there you go.                   21           MR. CAUDILL: Great. Well, I won't
  22      Q. Thank you for that.                        22       keep you here for --
  23          Were you and Mr. McHugh ever able to      23           MS. ARMSTRONG: You'll be sorry you
  24   work out a resolution to mitigate what amounts   24       said that, Dr. Florete.
  25   are owed to Silent Storm?                        25              RECROSS-EXAMINATION


                                                                      23 (Pages 89 to 92)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 23 of 283
                                           Page 101
   1          CERTIFICATE
   2   THE STATE OF FLORIDA,
       COUNTY OF MIAMI-DADE
   3
   4         I hereby certify that I have read the
       foregoing deposition by me given, and that the
   5   statements contained herein are true and
       correct to the best of my knowledge and
   6   belief, with the exception of any corrections
       or notations made on the errata sheet, if one
   7   was executed.
   8         Dated this _____ day of ___, 2020
   9
  10
  11              __________________________
                  (Deponent's name)
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




                                                          26 (Page 101)
                  Fernandez & Associates Court Reporters
                  305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 24 of 283
                           MSJ Exhibit 67
                                                                                Page 1
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CIVIL FILE NO. 3:17-CV-37

     ___________________________________
                                        )
     UNITED STATES OF AMERICA, ex rel. )
     TARYN HARTNETT and DANA SCHOCHED, )
                                        )
                    Plaintiffs,         )
                                        )
               v.                       )         DEPOSITION OF JOHN GROVE
                                        )
     PHYSICIANS CHOICE LABORATORY       )
     SERVICES, LLC, DOUGLAS SMITH,      )
     PHILIP MCHUGH AND MANOJ KUMAR,     )
                                        )
                    Defendants.         )
     ___________________________________)

               On Thursday, July 30, 2020, commencing at 9:00 a.m.,
     the deposition of John Grove was taken on behalf of the Plaintiffs
     at the offices of United States Department of Justice, 227 West
     Trade Street, Suite 1650, Charlotte, North Carolina, and was
     attended by Counsel as follows:
     APPEARANCES:
                KATHERINE T. ARMSTRONG, ESQ.
                SETH JOHNSON, ESQ.
                Assistant United States Attorneys
                United States Department of Justice
                227 West Trade Street, Suite 1650
                Charlotte, North Carolina 28202
                on behalf of the Plaintiffs
                BO B. CAUDILL, ESQ.
                Weaver Bennett & Bland, PA
                196 North Trade Street
                Matthews, North Carolina 28105
                on behalf of the Defendant Philip McHugh


     ATTENDING:   Philip McHugh, Cathleen Hollowell


     REPORTED BY:    MAI-BETH KETCH, CCR, CVR-M
                     ASHEVILLE REPORTING SERVICE


828-254-9230            ASHEVILLE REPORTING SERVICE                  800-357-5007
                         ars@ashevillereporting.com
      Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 25 of 283
                                                      Page 90                                                          Page 91
  1        in the previous question.        But I don't            1   Q    Do you remember if PCLS ever put a hard stop
  2        remember the name of that program.                      2        to the desktop analyzer in-house lab program?
  3   Q    Got you.     So now looking at this, if it              3   BY MR. CAUDILL:
  4        refreshes your memory, how was this desktop             4        Objection.     You can answer.
  5        analyzer pitched to the customer accounts or            5   BY THE DEPONENT:
  6        potential customer accounts?                            6        I don't remember.        I remember the hard stop,
  7   A    Yeah.   So in a previous question I had told            7        in my mind, is when we -- we started to --
  8        you that the previous cup method, those                 8        things started to change in 2012.        I don't
  9        reimbursements were cut significantly from a            9        remember if that was directed or whatnot, but
 10        physician-office level.     And they were now, it      10        there was a point that we just -- you know,
 11        looks like, that $20 figure, whereas before,           11        from side of things it wasn't discussed
 12        depending on the state, they were probably             12        anymore.     I wasn't involved in those types of
 13        much higher.     And that's when these analyzer        13        discussions.
 14        discussions were more frequent because, with           14   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 15        that type of program, they could -- with the           15   Q    So you weren't involved in discussions at a
 16        proper equipment and all that kind of stuff,           16        decision level, as to the analyzer program; is
 17        could get back to similar type reimbursements          17        that correct?
 18        as before.                                             18   A    I don't recall.     I mean, what I was saying to
 19   Q    Did that change to reimbursement from point-           19        you is I remember that this was a period of
 20        of-care testing occur in the context of                20        time that, in my mind, ended in around -- when
 21        Medicare, or was it universal to private pay           21        we started to kind of change as a sales
 22        insurance carriers, etcetera?                          22        organization, new people coming in and such.
 23   A    I remember it -- I remember it as Medicare,            23   Q    I was looking through my notes for a second.
 24        and then some of the private payers following          24   A    You bet.     Go ahead.
 25        suit with that.                                        25   Q    Were you ever a party to any conversations


                                                      Page 92                                                          Page 93
  1        with anyone at PCLS about the use of the                1        my understanding, you know, is that it, you
  2        analyzer in-house lab program to generate more          2        know, could help us get the business that we
  3        physician referrals to the company?                     3        wanted.
  4   A    I don't -- I don't remember those                       4   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  5        conversations.     You know, looking back, you          5   Q    Who at PCLS, during the time you were offering
  6        know, probably helping some of these                    6        the analyzer services, would have been
  7        physicians with that program or an                      7        responsible for making that decision?
  8        introduction maybe, you know, would help us             8   BY MR. CAUDILL:
  9        get confirmatory-type business.        I just don't     9        Objection.     You can answer.
 10        -- I don't remember those discussions back             10   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 11        then.   I don't.                                       11   Q    Do you understand the question?
 12   Q    Do you remember any discussions internally             12   BY MR. CAUDILL:
 13        about the purpose of promoting these desktop           13        Objection.     You can answer.
 14        analyzers or in-house lab services to                  14   BY THE DEPONENT:
 15        customers or potential customers?                      15        Yeah, it would have been ownership.
 16   A    Can you say it again?     I'm sorry.                   16   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 17   Q    Sure.   And it's a very similar question.       I'll   17   Q    And who on the ownership team would have been
 18        try and ask it another way.        Do you remember     18        involved in decisions relating to the analyzer
 19        any conversations internally about the purpose         19        program?
 20        of offering desktop analyzers or in-house lab          20   BY MR. CAUDILL:
 21        services to existing or perspective accounts?          21        Objection.     You can answer.
 22   BY MR. CAUDILL:                                             22   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 23        Objection.     You can answer.                         23   Q    You understand the question?
 24   BY THE DEPONENT:                                            24   A    I do.
 25        I don't remember specific conversations.        But    25   BY MR. CAUDILL:


                                                                                                     24 (Pages 90 to 93)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                            800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 26 of 283
                                                    Page 94                                                              Page 95
  1        Objection to that question also.       You can           1       entire time we've been talking about this?
  2        answer.                                                  2   A   I understand.
  3   BY THE DEPONENT:                                              3   Q   Okay.
  4        It would have been -- it would have been, you            4   A   Can you repeat your question?
  5        know, Phil and Marcus at that time.                      5   Q   Now I've forgotten it.     Yes.    What was Phil
  6   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:                  6       McHugh's involvement with the desktop analyzer
  7   Q    Do you recall anything specific about Phil               7       program.
  8        McHugh's involvement in the analyzer program?            8   A   Phil was a big part of sales at that time.
  9   BY MR. CAUDILL:                                               9       When I think of analyzers and -- you know, I
 10        Objection.    You can answer.    And just to be         10       think of a relationship with that -- as I
 11        clear, my objection is to the use of the                11       mentioned before, the one that comes to mind
 12        phrase "analyzer program."      I'm not sure what       12       the most is the Select Labs out of Greensboro.
 13        that refers to.                                         13       And Phil would have been involved in that.
 14   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:                 14       Joe Wiegel would have been involved about --
 15   Q    Do you understand what I mean when I'm saying           15       with that at that -- you know, to some degree,
 16        "analyzer program"?                                     16       and probably Marcus.
 17   A    I do.                                                   17   Q   Was Manoj Kumar involved in desktop analyzers?
 18   Q    We can go back and define it.      Analyzer             18   A   I believe so, based on some things that you've
 19        program means PCLS offering to customer                 19       mentioned today.     But when I think of during
 20        accounts or prospective accounts to assist              20       the specific time frame that you're
 21        with the setup of ---                                   21       referencing, I don't envision him in all those
 22   A    Sure.                                                   22       conversations.     You later said that with Dr.
 23   Q    --- in-office analyzers; correct?                       23       Nichols and he did this and that.       So
 24   A    Yeah.                                                   24       obviously, in my mind, I know that he was --
 25   Q    That's what you understood it to mean the               25       obviously you're saying he was involved.        But


                                                    Page 96                                                              Page 97
  1       when I look specific to this time frame, I                1       billing capacity for PCLS, as I -- that's how
  2       don't remember specific conversations with him            2       I remember it during that time.
  3       about analyzers.                                          3   Q   What did you know about Manoj Kumar's
  4   Q   And I appreciate your clarification of that,              4       involvement with the medical practice or
  5       and I'll ask it again a different way.       Based        5       practices in Indiana?
  6       on your independent recollection, do you                  6   A   Not too much.    I -- the first I heard of Manoj
  7       recall Manoj Kumar having any involvement in              7       was that he was helping to manage -- I
  8       the analyzer program?                                     8       believe, if I recall correctly, to manage some
  9   A   Vaguely.   And I don't know if it's because of            9       similar type physician offices in the State of
 10       what has been discussed or whatnot.      But I           10       Indiana.
 11       don't -- I don't remember him too much during            11   Q   When you say similar type, are you referring
 12       that time frame.                                         12       to pain management practices?
 13   Q   When did Manoj Kumar join PCLS?                          13   A   I believe so.
 14   A   I don't know the specific -- specific time.          I   14   Q   Were you involved in the hiring of Manoj
 15       could speculate, if you'd like.                          15       Kumar?
 16   Q   No need to speculate.    That's fine.    I               16   A   No.
 17       appreciate that.                                         17   Q   Did you have any knowledge or information as
 18   A   Okay.                                                    18       to his role in those pain management practices
 19   Q   At some point Manoj Kumar came to work for               19       in Indiana?
 20       PCLS?                                                    20   A   No.
 21   A   Correct.                                                 21   Q   Do you recall when you first met him?
 22   Q   Do you know how he was brought onboard?                  22   A   I don't.   I obviously remember meeting him and
 23   A   I don't.   I remember I think he was working             23       having a number of conversations with him over
 24       with some facilities in Indiana, and then I              24       the year -- year or two and -- but I don't
 25       believe he was brought on in a billing -- a              25       remember specifically when I met him.


                                                                                                  25 (Pages 94 to 97)
828-254-9230                         ASHEVILLE REPORTING SERVICE                                              800-357-5007
                                      ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 27 of 283
                                                  Page 158                                                      Page 159
  1        significant leaps as well from, maybe 24 to 48     1   Q    Have you ever been interviewed -- and this is
  2        to, you know, perhaps 70, 80, to 115.     And I    2        a little complicated, so stay with me.       Have
  3        think my base when I left was 120 maybe.           3        you ever been interviewed, questioned, or
  4   BY MR. CAUDILL:                                         4        given a statement to a lawyer about this case,
  5        Okay.    If you will give me just five minutes,    5        other than a lawyer that represented you?           And
  6        I'm going to just talk to Phil and we'll come      6        tell me if you need me to ask it again.
  7        back, and I'll probably be almost done.            7   A    Yeah, just ---
  8   BY THE DEPONENT:                                        8   Q    One more time?
  9        Okay.                                              9   A    --- yeah, one more time.
 10   (OFF THE RECORD)                                       10   Q    Other than a lawyer that represented you, so
 11   CROSS-EXAMINATION RESUMED BY MR. CAUDILL:              11        not a lawyer that you hired, have you ever
 12   Q    Mr. Grove, we're back from a break.     I just    12        spoken with, been questioned by or interviewed
 13        have very fast questions for you, I think.        13        by a lawyer related to this case?
 14   A    Okay.                                             14   A    No.   Just my previous session here with Mr.
 15   Q    Other than the one time you came here in          15        Ferry.
 16        December or November of 2017, have you spoken     16   BY MR. CAUDILL:
 17        to any representative of the Government about     17        Thank you.    Those are all my questions.
 18        this case?                                        18   (GOVERNMENT EXHIBIT NO. 5 MARKED)
 19   A    No, I have not.                                   19   REDIRECT EXAMINATION BY MS. ARMSTRONG:
 20   Q    Has any representative of the Government          20   Q    Very briefly, John, I think we'll get you out
 21        attempted to contact you to speak to you about    21        of here in the next two minutes, I'm going to
 22        this case, other than the time you came here      22        show you what's been marked as Exhibit 5.           I
 23        in December, November of 2017?                    23        just want to make this part of the record.
 24   A    No, just a -- just a phone call a few weeks       24        Does that document look familiar?       (Tenders)
 25        ago to schedule me for this one.                  25   A    (Upon review)    Yes.


                                                  Page 160                                                      Page 161
  1   Q    Is that the letter and subpoena that was                                                                  161
                                                                                       CERTIFICATE
  2        served on you by my office?
  3   A    Yes.                                                        I, Mai-Beth Ketch, CCR, CVR-M, Court Reporter
  4   Q    So you're here today pursuant to a subpoena?           and Notary Public, do hereby certify that the
  5   A    Yes.                                                   foregoing 160 pages are an accurate transcript of
  6   Q    And I believe you mentioned you had one phone
                                                                  the deposition of John Grove, taken by me and
  7        call with the Government prior to today to
  8                                                               transcribed under my supervision.
           schedule this.    Is that correct?
  9   A    Yes.                                                        I further certify that I am not financially
 10   Q    No substantive conversation about the case or          interested in the outcome of this action, a
 11        investigation?
                                                                  relative, employee, attorney or counsel of any of
 12   A    No, just to -- this was early in the month --
                                                                  the parties, nor am I a relative or employee of
 13        to see what would work for me later in the
 14        month.                                                 such attorney or counsel.
 15   Q    I think the first time you and I have ever                  This is the 20th day of August 2020.
 16        spoken was this morning in the lobby where I
 17        found you with Mr. McHugh and Mr. Caudill; is                     _______________________________
 18        that right?                                                       MAI-BETH KETCH, CCR, CVR-M
 19   A    That's correct.                                                   Notary Public No.: 19981410006
 20   BY MS. ARMSTRONG:
                                                                  (The foregoing certification of this transcript
 21        That's all I've got.                                   does not apply to any reproduction of the same by
 22                                                               any means, unless under the direct control and/or
      (PROCEEDINGS CONCLUDED AT APPROXIMATELY 1:29 P.M.
                                                                  supervision of the certifying reporter.)
 23   NEITHER COUNSEL NOR THE WITNESS REQUESTED TO READ
 24   AND SIGN THE DEPOSITION.)                                               Asheville Reporting Service
 25                                                                     111 McDowell Street, Asheville, NC 28801
                                                                                      828-254-9230


                                                                                         41 (Pages 158 to 161)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 28 of 283
                       MSJ Exhibit 68

                                                                          1
           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   CHARLOTTE DIVISION

  UNITED STATES OF AMERICA            )
  ex rel. TARYN HARTNETT,             )
  and DANA SHOCHED,                   )
                                      )
                   Plaintiff,         )   CIVIL FILE NO.
                                      )     3:17-CV-37
           vs.                        )
                                      ) (CONSOLIDATED WITH
  PHYSICIANS CHOICE                   ) CIVIL FILE NO.
  LABORATORY SERVICES,                ) 3:17-CV-46)
  DOUGLAS SMITH, PHILIP               )
  McHUGH, and MANOJ KUMAR,            )
                                      )
               Defendants.            )


                   The deposition of SANKER
    JAYACHANDRAN, M.D., called by
    the Defendant for examination, taken pursuant to
    the Federal Rules of Civil Procedure of the
    United States District Courts pertaining to the
    taking of depositions, taken before DIANE M.
    NULICK, a Notary Public within and for the
    County of Cook, State of Illinois, and a
    Certified Shorthand Reporter of said State, at
    Suite 200, 70 West Hubbard Street, Chicago,
    Illinois, on the 18th day of November, A.D.
    2020, at 10:28 a.m.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 29 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                   10                                                     12
 1     Q.    Great.                                      1   initial eval and diagnosis. I have to get some
 2               Go ahead and tell us your full          2   kind of an understanding about the patient. And
 3   name, please.                                       3   then on an ongoing basis, if I do any acute
 4     A. Sanker Jayachandran.                           4   care, like a detox, I need a repeated urine test
 5     Q. Dr. Jayachandran, what is your current         5   for the management purposes, acute care. And
 6   occupation?                                         6   then the frequency of testing will go down later
 7     A. I'm a physician.                               7   on, after a month, once the patient becomes more
 8     Q. What type of physician are you?                8   stable.
 9     A. I'm a psychiatrist specializing in             9      Q. Are you using any labs right now for
10   addictions.                                        10   your urine drug testing needs?
11     Q. And are you currently working as a            11      A. Currently, I'm using two labs.
12   psychiatrist?                                      12      Q. Can you tell us who those are?
13     A. Yes, ma'am.                                   13      A. One is Quest Diagnostic. The other one
14     Q. Where do you work?                            14   is Diagnostic Center of Northwest Indiana
15     A. I work in Munster, Indiana.                   15   Region. It's in Northwest Indiana. NWI.
16     Q. And do you work at a medical practice?        16   Diagnostic of NWI.
17     A. No. This is my one practice, ma'am.           17      Q. And are you using both of those labs
18     Q. What is the name of your practice?            18   for confirmation drug testing?
19     A. Confidential Care.                            19      A. Both initial screening and
20     Q. And what type of practice is                  20   confirmation.
21   Confidential Care?                                 21      Q. Can you tell us generally what you mean
22     A. It's an outpatient treatment for              22   by initial screening?
23   psychiatric and addictions for adult patients.     23      A. When a new patient comes, which I stop
24     Q. How long have you owned Confidential          24   doing after the beginning of the pandemic, I do
25   Care?                                              25   the initial urine test. That's part of the

                                                   11                                                     13
 1      A. Since 1991.                                   1   diagnosis. So what they report and what report
 2      Q. And do you have any other medical             2   I get, if it's different, then I get more
 3   providers working at Confidential Care with you?    3   information from that. So I have to come up
 4      A. Dr. Vijay Jayachandran, my wife,              4   with a diagnosis and what cause of action I have
 5   another psychiatrist working with me.               5   to take, whether I should keep them in the
 6      Q. And how long has your wife been working       6   outpatient detox and maintenance or whether I
 7   at Confidential Care with you?                      7   should refer them to an inpatient setting.
 8      A. Since 1991.                                   8      Q. And for your initial screening, do you
 9      Q. You mentioned, I believe, you were            9   use a qualitative or quantitative drug test?
10   located in Munster, Indiana.                       10      A. Within -- initially, it is
11              Does your practice have any             11   qualitative -- I need that right away, if
12   other locations?                                   12   possible -- and then followed by the
13      A. No other location except currently we        13   quantitative testing.
14   are providing exclusively the telepsychiatry,      14      Q. Can you explain to us briefly what
15   telemedicine.                                      15   qualitative testing means to you?
16      Q. Is that due to the current COVID             16      A. A qualitative test is either positive
17   pandemic?                                          17   or negative, yes and no. And then it also --
18      A. Because of the pandemic, yes.                18   sometimes it doesn't pick up some other tests,
19      Q. Thank you.                                   19   so it may have some false negative results.
20              As part of your practice, do            20   That's one thing.
21   you use urine drug testing?                        21                 Secondly, if it's a positive
22      A. Yes, ma'am.                                  22   and negative, then I need to know the level of
23      Q. Can you tell us generally why you use        23   drugs in the urine. That's what the
24   urine drug testing in your practice?               24   confirmation is.
25      A. There are many reasons. One is the           25      Q. And is confirmation testing another way


                                                                              4 (Pages 10 to 13)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 30 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                   14                                                    16
 1   of describing quantitative testing?                 1      Q. How did you first become familiar with
 2      A. It is to confirm because the                  2   Physicians Choice?
 3   qualitative testing is not very accurate. It        3      A. When I started working with addiction
 4   may miss some positive test. And, also, it          4   in 2010 and 2011, we needed a lab to work with.
 5   doesn't tell me the quantity of substances in       5   And then we were contacted by many laboratory
 6   the urine itself. Then the confirmation tells       6   services during that time. One of them -- we
 7   me the -- more of the quantity part of it, which    7   started working with Physicians Choice during
 8   would be useful for me for the later serial         8   that time, in 2011.
 9   testing because the level is going down or going    9      Q. Do you recall who from Physicians
10   up, so we can measure that as part of the          10   Choice contacted you in 2011?
11   treatment.                                         11      A. I don't recall, ma'am.
12      Q. And do you have the ability to run           12      Q. And did you set up an account and
13   qualitative tests in your own practice and how?    13   become a customer of Physicians Choice in 2011?
14      A. Well, I -- initially, I didn't have          14      A. Later on, I believe, in 2012, we
15   that. In 2016, I started, and then I stopped       15   established an account.
16   again with COVID and everything.                   16      Q. All right.
17      Q. And I apologize, Doctor. I caught the        17               In 2012, when you established
18   in 2016 you started, but then I was not able to    18   an account, do you recall who your PCLS sales
19   get the rest of your answer.                       19   representative was?
20      A. 2016, I started doing some screening         20      A. No, ma'am.
21   because -- not all. The majority, I refer them     21      Q. Do you know who Manoj Kumar is?
22   out. But later on, we stopped around 2019.         22      A. Yes, ma'am.
23      Q. And did you say you stopped because of       23      Q. How do you know Mr. Kumar?
24   COVID in 2019?                                     24      A. As a rep for Physicians Choice Lab, he
25      A. Because I stopped taking more acutely        25   came to our office. That's how I came to know


                                                   15                                                    17
 1   ill patients in 2019.                               1   him.
 2       Q. Okay. Thank you.                             2      Q. And when did Mr. Kumar first come to
 3       A. Because I moved from acute care --           3   your office?
 4   acute care to more maintenance treatment.           4      A. I believe he came in 2014.
 5       Q. When you were doing qualitative testing      5      Q. Is it possible that Mr. Kumar was your
 6   in your office, were you using point of care        6   PCLS sales rep back in 2012 when you signed up
 7   testing cups or another method to run your          7   with the company?
 8   tests?                                              8           MR. CAUDILL: Object to form. You
 9       A. Mainly, the point of care is the             9   can answer.
10   maintain thing. Until 2016, I did not have         10              That was -- that was me
11   anything else other than a cup or sometimes a      11   objecting to the form.
12   strip, like that, one of the two.                  12   BY MS. ARMSTRONG:
13       Q. Okay.                                       13      Q. You can answer, Doctor.
14                At any point in your practice,        14      A. No, ma'am.
15   did you use desktop analyzer equipment in your     15      Q. When -- let me start again.
16   office to run qualitative drug testing?            16              How did the meeting with Mr.
17       A. Later on, after 2016, I started that.       17   Kumar at your office in 2014 come about?
18       Q. Have you heard of a lab called,             18      A. Can you clarify the question?
19   Physicians Choice Laboratory Services?             19      Q. Sure.
20       A. Yes, ma'am.                                 20              You mentioned earlier that in
21       Q. And as we talk today, I may refer to it     21   2014 Mr. Kumar came to your office. And the
22   as Physicians Choice or PCLS, and will you know    22   question is: How did that meeting come about?
23   I'm referring to Physicians Choice Laboratory      23      A. Like any representative from other lab
24   Services?                                          24   services, he came to our office, and then he
25       A. Yes, ma'am.                                 25   talked to me in-between patients. And that's


                                                                             5 (Pages 14 to 17)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 31 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                  18                                                       20
 1   the way we started.                                 1   purposes of today?
 2      Q. Do you recall anything that you               2      A. The exhibit I received yesterday, I
 3   discussed with Mr. Kumar during that first          3   reviewed that, and -- and those are the main --
 4   meeting in 2014?                                    4      Q. I'm sorry. Go ahead.
 5      A. I don't, ma'am.                               5      A. Those are the main thing I reviewed at
 6      Q. At the time that Mr. Kumar met with you       6   this point.
 7   in 2014, were you using Physicians Choice for       7      Q. When you say the main thing you
 8   urine drug testing?                                 8   reviewed, did you review anything in addition to
 9      A. I was using Physicians Choice to some         9   those exhibits in order to prepare for today?
10   extent in previous years also, 2012 and 2013 and   10      A. I was trying to recollect what labs I
11   also 2014.                                         11   was using, and then these are the names I came
12      Q. In 2012, other than PCLS, were you           12   up with from my memory. Millennium. Medstar.
13   using any other labs for urine drug testing?       13   One more lab I remember is Soft Landing. Aegis.
14      A. I have other labs also. I wanted to          14   These are the labs I remember.
15   restrict the number of labs to two or three        15      Q. Other than Mr. Kumar, have you ever met
16   because of difficulty in managing many labs, so    16   with anyone else affiliated with PCLS?
17   I was using other labs.                            17      A. No, ma'am. That I don't recall.
18      Q. Okay.                                        18
19               What other labs do you recall          19            (WHEREUPON, the document marked
20   using in 2012?                                     20             Jayachandran Deposition Exhibit
21      A. I remember Millennium Lab. I remember        21             4 for identification was
22   Medstar. And then I remember other ones I          22             tendered to the deponent.)
23   tried, Aegis, A-e-g-i-s.                           23
24      Q. And in 2013, what other labs do you          24   BY MS. ARMSTRONG:
25   recall using for urine drug testing?               25    Q. I am going to ask you to look at a


                                                  19                                                       21
 1      A. I might have used other labs, but I           1   document, and I apologize. I don't know what's
 2   don't have the full memory at this point, ma'am.    2   the -- what number I labeled it as when I sent
 3      Q. You stated that you recalled using PCLS       3   it out yesterday because I'm not on my computer,
 4   in 2013. What is that recollection based on?        4   but it is a Physicians Choice Laboratory
 5           MR. CAUDILL: Object to form.                5   Services provider acknowledgment and consent.
 6               You can answer.                         6               Do you have that in front of
 7           THE WITNESS: It's based on my memory        7   you?
 8   only at this point.                                 8      A. I'm going through that, ma'am. One
 9   BY MS. ARMSTRONG:                                   9   moment. I'll get to it.
10      Q. Did you review any documents such as         10      Q. Thank you. I appreciate that.
11   patient files or order forms to determine when     11      A. Yes.
12   you made referrals to PCLS?                        12           MR. CAUDILL: Are you asking about
13      A. Not at this point. I used to have            13   the PAF?
14   those records in the past.                         14           MS. ARMSTRONG: Correct, Bo. Thanks.
15      Q. For purposes of this deposition today,       15           MR. CAUDILL: Exhibit 4.
16   though, I think the question is: Did you review    16           MS. ARMSTRONG: Okay.
17   any files or documents to refresh your memory as   17           THE WITNESS: Exhibit 4?
18   to when you were referring to PCLS?                18           MS. ARMSTRONG: Thank you.
19           MR. CAUDILL: Object to form.               19   BY MS. ARMSTRONG:
20               You can answer.                        20      Q. Do you have it in front of you, Doctor?
21   BY MS. ARMSTRONG:                                  21      A. Yes, ma'am. I have Exhibit 4.
22      Q. You can answer, sir.                         22      Q. Great. Thank you.
23      A. I reviewed some of the records, yes,         23               And are you familiar with this
24   ma'am.                                             24   document?
25      Q. What records did you review today for        25      A. I saw that yesterday, ma'am.


                                                                              6 (Pages 18 to 21)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 32 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                  22                                                     24
 1       Q. Have you seen it at any time before         1            (WHEREUPON, the document marked
 2   yesterday morning?                                 2             Jayachandran Deposition Exhibit
 3       A. It's from my recollection. I might          3             1 for identification was
 4   have seen this before.                             4             tendered to the deponent.)
 5       Q. Is that your signature at the bottom of     5
 6   the document?                                      6   BY MS. ARMSTRONG:
 7       A. That is my signature, yes, ma'am.           7      Q. Okay.
 8       Q. Do you recall when you filled out this      8              And let's -- let's take a look
 9   form?                                              9   at a document I believe you reviewed. It's the
10       A. I don't know when I filled this form       10   promissory note.
11   because -- I'm trying to recollect. I don't       11              Bo, would you mind sharing with
12   remember when I did this.                         12   us what exhibit number that is?
13       Q. Okay.                                      13           MR. CAUDILL: It is Exhibit 1.
14               I see what looks like a fax           14           MS. ARMSTRONG: Thank you.
15   machine timestamp at the time top of the          15   BY MS. ARMSTRONG:
16   document that reads May 29 of 2012.               16      Q. Doctor, if you'll take a look at
17               Do you see that notation?             17   Exhibit 1, please.
18       A. Yes, ma'am.                                18      A. Yes, ma'am.
19       Q. Does that give you any indication as to    19      Q. Is this the document you reviewed in
20   when you signed this document?                    20   preparation for your deposition?
21       A. From the date at the bottom, May 29,       21      A. Yes, ma'am.
22   and the date stamp at the top, it looks like      22      Q. Do you recall seeing this document at
23   it's May 29, 2012.                                23   any point prior to yesterday?
24       Q. If you will flip to page two of this       24      A. No, ma'am.
25   document, please, on the top right corner,        25      Q. And if you'll flip to the second page

                                                  23                                                     25
 1   there's a notation 7/16/14.                        1   for me.
 2               Do you see that?                       2      A. Yes, ma'am. I did.
 3      A. Yes, ma'am.                                  3      Q. Okay.
 4      Q. Do you know who put that notation on         4               Is that your signature there on
 5   this document?                                     5   the second page?
 6      A. I have no clue, ma'am. I don't know.         6      A. Yes, ma'am.
 7      Q. Do you recall reviewing this document        7      Q. Do you believe that at some point you
 8   again in 2014?                                     8   did review and sign this document?
 9      A. I don't remember, ma'am.                     9      A. That's what I believe, ma'am.
10      Q. Do you see the notation CB next to the      10      Q. Okay.
11   7/16/14?                                          11               Flipping back to the front
12      A. Yes, ma'am.                                 12   page, it looks like there's a fax notation
13      Q. Is there someone at your office whose       13   8/24/14, at the top.
14   initials are CB?                                  14               Do you see that?
15      A. I don't recall anybody that had the         15      A. Yes, ma'am.
16   initials CB, ma'am.                               16      Q. Do you know whose fax number that is?
17      Q. All right.                                  17      A. I don't know, ma'am. That 812 number?
18               We're done with that document.        18   I don't know what number it is.
19   Thank you.                                        19      Q. What were the circumstances leading up
20               Did you at some point obtain a        20   to your signing this promissory note?
21   loan from a company called M Holdings, LLC?       21      A. The circumstance was I was in the midst
22      A. I don't remember getting a loan from a      22   of helping the opiate crisis and the amount of
23   company except the documentation that I saw       23   referrals for me from our community and
24   yesterday. I don't remember that name, ma'am.     24   physicians -- a lot of patients came to our
25                                                     25   practice in an acute condition in 2014. So


                                                                             7 (Pages 22 to 25)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 33 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                  26                                                      28
 1   during that time, I needed -- I was looking for     1   completely. Maybe '13 or -- '12, '13, or '14.
 2   a loan. Many lenders offered many loans as a        2   Around that time.
 3   working capital, as the bridge loan, to help our    3     Q. Okay.
 4   practice. And then my belief is I obtained one      4              And I believe you mentioned
 5   of these loans during that time. That's my          5   another lender, Capital something?
 6   belief.                                             6     A. Yeah. Capital card. That's a credit
 7      Q. Which lenders offered you or the              7   card company. I also received a lot of calls
 8   practice a bridge loan?                             8   and then mail solicitation, and also many people
 9      A. A lot of lenders, ma'am. I obtained a         9   came to my office also soliciting for the loan.
10   loan from a company called, the Bankers            10     Q. How much was the loan that you obtained
11   Healthcare Group, New Logic, and Capital cards     11   from Capital, the card company?
12   and many -- yeah. Capital credit cards. Yeah.      12     A. I don't remember that. Maybe --
13      Q. Let's -- let's go through that. I            13   $15,000, maybe. I don't know the exact amount.
14   missed some of your answer -- and I apologize --   14     Q. And do you recall when you obtained
15   due to, I think, the difficulty of technology.     15   that loan?
16               So if I understood you                 16     A. Around the same time. I don't
17   correctly, you obtained multiple bridge loans;     17   recollect.
18   is that correct?                                   18     Q. Do you recall receiving any other loans
19      A. That is correct, ma'am.                      19   that we haven't discussed yet?
20      Q. Okay.                                        20     A. I don't recall any other loan.
21               One of the lenders was Bank            21     Q. Okay.
22   Healthcare Group?                                  22              Did you eventually repay the
23      A. Bankers Healthcare Group. It's -- the        23   loan from the -- the Aegis Healthcare Group?
24   abbreviation for that is BHG.                      24     A. I paid off Bankers Healthcare Group. I
25      Q. How much money was the loan you              25   paid off the Capital card. And also I paid off


                                                  27                                                      29
 1   obtained from that group?                           1   the New Logic loan.
 2      A. Two hundred fifty thousand.                   2      Q. Do you recall when you paid off the
 3      Q. And when did you obtain that loan?            3   $250,000 Bankers Healthcare Group loan?
 4      A. I don't remember exactly, ma'am. It           4      A. Last year. 2019.
 5   might be 2012. I might have renewed it again in     5      Q. Do you recall when you paid off the New
 6   '13 and '14.                                        6   Logic loan?
 7      Q. I'm sorry. I caught 2012, and I missed        7      A. That was sometime back. I don't
 8   the last part of your answer.                       8   remember when.
 9      A. Every year I might have renewed the           9      Q. Do you recall when you paid off the
10   loan. That's my feeling, yeah. I don't             10   Capital card loan?
11   remember exactly.                                  11      A. That was three or four years ago.
12      Q. Okay.                                        12      Q. Turning our attention back to Exhibit
13              And you mentioned New Logic.            13   1, the promissory note for a $50,000 loan, do
14   Was that another lender?                           14   you have that in front of you?
15      A. That's another co-lender from the            15      A. Yes, ma'am.
16   Bankers Health Group, and they recommended         16      Q. Have you had an opportunity to review
17   additional loan. New Logic is another one.         17   it?
18      Q. Okay.                                        18      A. Let me review that, ma'am.
19              And how much was the loan you           19      Q. Sure.
20   obtained from New Logic?                           20      A. I did review it before the meeting
21      A. I don't remember the amount, ma'am.          21   today. Let me review it a little bit more.
22      Q. Do you remember when you obtained that       22      Q. Of course.
23   loan from New Logic?                               23      A. Yes, ma'am.
24      A. Around the same -- around the same           24      Q. What, if anything, do you know about
25   period, I believe. I don't recollect               25   the lender, M Holdings, LLC?


                                                                              8 (Pages 26 to 29)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 34 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                     30                                                      32
 1      A. What is your question? Repeat the               1      A. Yes, ma'am.
 2   question, ma'am.                                      2      Q. Who is Dr. Gupta?
 3      Q. Sure.                                           3      A. Dr. Gupta is a physician. He's in
 4              What, if anything, do you know             4   practice two and a half hours away from my
 5   about the lender, M Holdings, LLC?                    5   practice in Munster. He's near Indianapolis.
 6      A. I don't remember anything about M               6   And that's Dr. Gupta.
 7   Holdings, LLC.                                        7      Q. And did you known Dr. Gupta before you
 8      Q. Did you ever meet with a representative         8   obtained a loan from him?
 9   of M Holdings, LLC?                                   9      A. No, ma'am.
10      A. I don't recall, ma'am. I don't                 10      Q. How did you get introduced to Dr.
11   remember.                                            11   Gupta?
12      Q. Who did you negotiate the $50,000 loan         12      A. Kumar might have -- Kumar recommended
13   with?                                                13   me to Dr. Gupta. That's how I came to know him.
14           MR. RAAB: I'm going to object to             14      Q. And what was the amount of the loan
15   form as vague.                                       15   that you obtained from Dr. Gupta?
16   BY MS. ARMSTRONG:                                    16      A. Fifty thousand, ma'am.
17      Q. Dr. Jayachandran, you obtained a               17      Q. Do you know when you obtained that loan
18   $50,000 loan from M Holdings, LLC, correct?          18   from Dr. Gupta?
19      A. That's what this record shows, ma'am.          19      A. From my records, I see that I received
20   But the name itself, I don't remember. M             20   it on December 19, 2014.
21   Holdings, LLC, I don't remember that.                21      Q. Okay.
22      Q. But do you recall a $50,000 loan?              22              And was it a loan from Dr.
23      A. I remember the loan. Yes, ma'am.               23   Gupta individually or for -- from an entity or a
24      Q. Okay.                                          24   company?
25              Who did you discuss the loan              25      A. Individually.


                                                     31                                                      33
 1   with?                                                 1      Q. I apologize. I missed that?
 2     A. I don't remember that, ma'am.                    2      A. Individually, ma'am. Not from an
 3     Q. Was it Manoj Kumar?                              3   entity.
 4         MR. CAUDILL: Object to form.                    4      Q. Gotcha. Thank you.
 5            You can answer.                              5                And did you repay that loan to
 6                                                         6   Dr. Gupta?
 7            (There was a discussion off                  7      A. Yes, ma'am.
 8             the record.)                                8      Q. And what did you use the money you
 9                                                         9   obtain from Dr. Gupta for?
10   BY MS. ARMSTRONG:                                    10      A. I used the money to repay the loan I
11      Q. All right.                                     11   obtained during this time and paid off that
12              I believe that my question                12   loan. The following day, I paid it off.
13   was -- why don't I just do this. I'll ask it         13   Whoever were the lenders for me for the $50,000,
14   again.                                               14   the original $50,000, I paid off the loan on the
15              Did you discuss a $50,000 loan            15   next day after I received the loan. It's more
16   with Manoj Kumar?                                    16   like a refinancing the loan.
17      A. I don't remember that, ma'am.                  17      Q. Okay.
18      Q. Did you discuss any loans with Manoj           18                Let me make sure I understand
19   Kumar?                                               19   that. You used the money from Dr. Gupta to
20      A. I was looking for some loan during that        20   repay the $50,000 from M Holdings, LLC?
21   time. I might have discussed something with          21      A. I don't remember the name, but the
22   him. But I don't recall if I specifically            22   record says M Holdings. It's confusing me
23   discussed anything with him.                         23   because I paid that -- not to M Holdings. I
24      Q. Did you ever get a loan from a person          24   paid it to a different company, so it's not
25   named Dr. Gupta?                                     25   clear to me.


                                                                                9 (Pages 30 to 33)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 35 of 283
                                 Sanker Jayachandran, M.D.
                                     November 18, 2020
                                                  34                                                      36
 1     Q. Let's talk about that.                         1   that point, I didn't read this one. And I have
 2              Bo, may I ask your assistance,           2   no clue who Philip McHugh was.
 3   again? Could you please tell us what number the     3      Q. And sitting here today, you do not know
 4   exhibit is for the Chase Bank statement of          4   who Philip T. McHugh, Jr., is?
 5   August 14 through September 14?                     5      A. From the information given to me now, I
 6          MR. CAUDILL: It's two.                       6   know he is one of the owners of PCLS.
 7          MS. ARMSTRONG: Two?                          7      Q. And just to make sure I understand,
 8          MR. CAUDILL: Yeah.                           8   that's information that you obtained in
 9          MS. ARMSTRONG: Great. Thank you.             9   preparing for this deposition; is that correct?
10                                                      10      A. Only yesterday I came to know this.
11            (WHEREUPON, the document marked           11   Yes, ma'am.
12             Jayachandran Deposition Exhibit          12      Q. Okay. Thank you.
13             2 for identification was                 13
14             tendered to the deponent.)               14            (WHEREUPON, the document marked
15                                                      15             Jayachandran Deposition Exhibit
16   BY MS. ARMSTRONG:                                  16             3 for identification was
17      Q. Dr. Jayachandran, can you please look        17             tendered to the deponent.)
18   at Exhibit No. 2?                                  18
19      A. Yes, ma'am.                                  19   BY MS. ARMSTRONG:
20      Q. And do you see the name of the account       20      Q. Okay. Let's go ahead and look at what
21   holder on this bank statement midway down the      21   I believe is marked as Exhibit 3. It should be
22   first page?                                        22   an image of a check.
23      A. Yes, ma'am.                                  23               Do you have that in front of
24      Q. And is that your wife?                       24   you, sir?
25      A. Yes, ma'am.                                  25      A. Yes, ma'am.

                                                  35                                                      37
 1      Q. And do you see on this bank statement a       1      Q. All right.
 2   wire transfer?                                      2               Does this appear to be a check
 3      A. Yes, ma'am.                                   3   written from your bank account?
 4      Q. Can you tell us who you received that         4      A. Yes, ma'am.
 5   transfer if from?                                   5      Q. And is this the $50,000 repayment you
 6           MR. RAAB: Object to form.                   6   mentioned earlier that you had funded through a
 7   BY MS. ARMSTRONG:                                   7   loan from Dr. Gupta?
 8      Q. You can answer, Doctor.                       8      A. Yes, ma'am.
 9      A. I see the $50,000 now that I'm reading        9      Q. What is Silent Storm Holdings?
10   the details now. At the point when I received,     10      A. I have no idea, ma'am. I believe --
11   I was looking into the details.                    11   looking at this now, I believe it was the -- one
12      Q. Having reviewed this, are you able to        12   of the lenders who loaned me the money
13   say who wired the $50,000 into your wife's Chase   13   originally, the $50,000. And I paid back that
14   account?                                           14   loan after I got the refinancing.
15           MR. RAAB: Object to form.                  15      Q. Why did you take out a $50,000 loan
16   BY MS. ARMSTRONG:                                  16   from Silent Storm and/or M Holdings?
17      Q. You can answer.                              17           MR. RAAB: Objection. Asked and
18      A. It was transferred from Wells Fargo          18   answered.
19   Bank.                                              19           MR. CAUDILL: I'm also going to --
20      Q. Ah-huh.                                      20   I'm also going to object to form.
21               Do you see the name Philip T.          21   BY MS. ARMSTRONG:
22   McHugh, Jr.?                                       22      Q. Dr. Jayachandran, why did you take out
23      A. Yes, ma'am.                                  23   this specific loan?
24      Q. Who is Philip T. McHugh, Jr.?                24      A. This is one of the bridge loan I
25      A. I have no clue, ma'am, from the -- at        25   needed.


                                                                            10 (Pages 34 to 37)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 36 of 283
                                  Sanker Jayachandran, M.D.
                                      November 18, 2020
                                                    50
 1   STATE OF ILLINOIS )
 2              ) SS:
 3   COUNTY OF C O O K )
 4
 5        I, DIANE M. NULICK, a Notary Public
 6   within and for the County of Cook, State of
 7   Illinois, and a Certified Shorthand Reporter of
 8   said state, do hereby certify:
 9        That previous to the commencement of the
10   examination of the witness, the witness was duly
11   sworn to testify the whole truth concerning the
12   matters herein;
13        That the foregoing deposition transcript
14   was reported stenographically by me, was
15   thereafter reduced to typewriting under my
16   personal direction and constitutes a true record
17   of the testimony given and the proceedings had;
18        That the said deposition was taken before
19   me at the time and place specified;
20        That the said deposition was adjourned as
21   stated herein;
22        That I am not a relative or employee or
23   attorney or counsel, nor a relative or employee
24   of such attorney or counsel for any of the
25   parties hereto, nor interested directly or

                                                    51
 1 indirectly in the outcome of this action.
 2      IN WITNESS WHEREOF, I do hereunto set
 3 my hand and affix my seal of office at Chicago,
 4 Illinois, this 25th day of November, 2020.
 5
 6
 7
 8
 9
        ________________________________________
10      Notary Public, Cook County, Illinois.
11
12 C.S.R. Certificate No. 084-002029.
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                              14 (Pages 50 to 51)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 37 of 283
                        MSJ Exhibit 69
                                                                     1


   1           IN THE UNITED STATES DISTRICT COURT
   2      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
   3                      CHARLOTTE DIVISION
   4
   5 UNITED STATES OF AMERICA                  : CIVIL
   6 ex rel., TARYN HARTNETT, and              : FILE NO.:
   7 DANA SHOCHED,                             : 3:17-CV-37
   8              Plaintiffs,                  : (CONSOLIDATED
   9         v.                                : WITH CIVIL
  10 PHYSICIANS CHOICE LABORATORY              : FILE NO.:
  11 SERVICES, DOUGLAS SMITH,                  : 3:17 -CV-46)
  12 PHILIP MCHUGH, and MANOJ KUMAR, :
  13              Defendants.                  :
  14
  15        VIDEOTAPED DEPOSITION OF JOHN H. JOHNSON
  16 taken on behalf of the Plaintiffs herein,
  17 pursuant to the Rules of Civil Procedure, taken
  18 before me, the undersigned, Dale Curtis Rose,
  19 Jr., a Court Reporter and Notary Public in and
  20 for the Commonwealth of Pennsylvania, at the
  21 United States Attorney's Office for the Western
  22 District of Pennsylvania, 319 W ashington Street,
  23 Suite 200, Johnstown, Pennsylvania, 15 901, on
  24 Wednesday, September 9th, 2020, beginning at
  25 10:05 a.m.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 38 of 283
                                                                   11


   1 Q.           You mentioned your corporation.       What
   2 corporation is that?
   3 A.           Central Anesthesia and Lighthouse Medical.
   4 Q.           Is that one corporation or two corporations?
   5 A.           Two corporations, but there was much cross-
   6 pollination, cross-staffing.
   7 Q.           You mentioned those were your corporations.
   8 Did anyone else have an ownership in those two
   9 corporations?
  10 A.           No, not those.    We had a few d/b/a's,
  11 Central PA Pain Management, but they were all
  12 operating under Central Anesthesia and Lighthouse.
  13 Q.           And you were the sole owner of Central
  14 Anesthesia and Lighthouse; correct?
  15 A.           Yes.
  16 Q.           For the eight pain management practices that
  17 you had, roughly, how many people did you employ?
  18 A.           200-plus.   We had numerous independent
  19 contractors too.      Maybe 20, maybe 40 independent
  20 contractors on top of the employees.
  21 Q.           How many doctors?
  22 A.           It would vary over time.      Ten (10) is a good
  23 estimate at any particular time.        We also employed
  24 mid-levels, PA's, and nurse practitioners, and that
  25 would vary.     Most likely another 10 or so of those.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 39 of 283
                                                                      12


   1 Q.           Would there be one doctor per location I
   2 would assume?
   3 A.           We would have several different locations
   4 that each physician would cover and with overlap
   5 between them mostly limited by geography.          Not all
   6 clinics operated five days a week.         Some would.    Some
   7 were only one, two, three, four days a week.
   8 Different doctors and different mid-levels would go to
   9 different clinics on different days.
  10 Q.           You mentioned these began in the early
  11 2000's; right?
  12 A.           Yes.
  13 Q.           And then you said at the max there was eight
  14 pain management clinics open; right?
  15 A.           One second.    It gets confusing.
  16 Q.           Fair enough.
  17 A.           Seven or eight.
  18 Q.           So roughly seven or eight ---
  19 A.           Yes.
  20 Q.           --- at the max?    And then you seemed to
  21 indicate that that number dropped at a certain point;
  22 is that correct?
  23 A.           That was the maximum, and it really didn't
  24 drop.    It stayed that level until mid-2017.
  25 Q.           In 2012 to 2013, how many pain management




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 40 of 283
                                                                   16


   1 ran it?
   2 A.           Yes, my brother.
   3 Q.           Were those profitable?
   4 A.           Considering I inherited most of them, yes.
   5 Q.           So you had no upfront cost for the farms?
   6 A.           That's right, yeah.     Well, a couple I
   7 purchased but ---.
   8 Q.           For your pain management practice, did you
   9 have a relationship with Williams Hughes and his
  10 laboratory Universal Oral Fluids Laboratory?
  11 A.           Yeah, yes.
  12 Q.           And if I refer to that lab as UOFL, you'll
  13 know what I mean?
  14 A.           Yes.
  15 Q.           How long did you have a relationship with
  16 Mr. Hughes and UOFL?
  17 A.           Best of my recollection from in around 2011,
  18 maybe a bit earlier.
  19 Q.           Can you describe your relationship with
  20 Hughes and UOFL?
  21 A.           I was the lab director and also I sent
  22 saliva toxicology or saliva toxicology drug testing
  23 samples to --- to him.
  24 Q.           Did you ever receive any payments for
  25 sending drug testing samples to Hughes and UOFL?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 41 of 283
                                                                   17


   1 A.           Yes.
   2 Q.           What types of payments?
   3 A.           The amount or how it was paid?
   4 Q.           What kind?    Was it cash, check?
   5 A.           Check, check.
   6 Q.           So you would receive checks for sending drug
   7 testing samples to UOFL; correct?
   8 A.           Yes.
   9 Q.           How long did you receive checks for sending
  10 those samples to UOFL?
  11 A.           Best of my recollection from the time we
  12 started the relationship was somewhere around 2011
  13 until 2014.     Maybe it was '12 to '14, somewhere in
  14 there.    '11 or '12 to spring of '14.
  15 Q.           And that was in addition to the payments you
  16 received as lab director; correct?
  17 A.           No, it was just one big check.
  18 Q.           Just one big check?
  19 A.           Yeah.
  20 Q.           Do you have an estimate of how much money
  21 UOFL paid you to refer lab tests to them?
  22 A.           I know how much they paid me in total was
  23 somewhere around $2.2 to $2.4 million.
  24 Q.           Do you know what qualitative versus
  25 quantitative testing is?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 42 of 283
                                                                     21


   1 set the cutoff, the more reliable it is, but it's less
   2 sensitive.
   3 Q.           So that's something you can adjust versus
   4 using the urine or saliva cups?
   5 A.           The cups, there's no adjustment to it.          It's
   6 either blue or not blue.
   7 Q.           Did PCLS ever do the quantitative testing
   8 for UOFL?
   9 A.           Yes, they did.    That was not advertised to
  10 me by Hughes that were doing that.         He presented to me
  11 that he was doing all the testing himself, qualitative
  12 and quantitative.      Then I realized Physicians Choice
  13 was doing the quantitative testing because there was a
  14 report that came to me with that on it, and I was a
  15 little surprised that he was --- it didn't make any
  16 difference.     The results are the results.       It just
  17 seemed a little odd that he was working with another
  18 lab to do the quantitative testing.
  19 Q.           So you were sending samples for testing to
  20 UOFL, and those were being sent to PCLS for
  21 quantitative testing; right?
  22 A.           Yes.   I didn't know that to begin with, but
  23 again, it didn't make --- it made no difference in the
  24 results, but I did not know that until later on.
  25 Q.           Did that change at any point?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 43 of 283
                                                                   22


   1 A.           Yes.   Hughes set up his own analyzers.
   2 Q.           Do you remember when that was?
   3 A.           2012/2013.    I'm just not exactly sure of the
   4 date.
   5 Q.           It's been a while?
   6 A.           Yes.
   7 Q.           Can I steal an exhibit sticker from you?
   8                              *   *   *
   9              (Whereupon, the document was marked as
  10 Deposition Exhibit No. 1 for purposes of
  11 identification.)
  12                              *   *   *
  13 BY ATTORNEY JOHNSON:
  14 Q.           I'm going to show you what's being marked as
  15 Exhibit 1.     Did you ever receive a letter like this
  16 from PCLS?
  17 A.           Yes.   Would you mind if I read it all again?
  18 This is the first time I've seen this in seven/eight
  19 years.
  20 Q.           Certainly.    Take your time.
  21 A.           (Witness peruses document).      Yes.
  22 Q.           So you've seen the letter in Exhibit 1;
  23 right?
  24 A.           Yes.
  25 Q.           And that was a letter from PCLS to you?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 44 of 283
                                                                   23


   1 A.           Yes.
   2 Q.           And that informed you that effective
   3 November 30th, 2011 UOFL and PCLS were no longer ---
   4 PCLS was no longer doing the testing for UOFL; right?
   5 A.           Yes.
   6 Q.           Did you stay with UOFL after you received
   7 this letter?
   8 A.           Yes.
   9 Q.           Did you stay with UOFL for the entirety of
  10 your pain management practice?
  11 A.           Until the spring of 2014.
  12 Q.           Why did your relationship with UOFL end in
  13 the spring of 2014?
  14 A.           There was an FBI and related agency raid
  15 both at UF --- Universal and my clinics in March of
  16 2014.
  17 Q.           Would it be easier if we just called them
  18 Universal?
  19 A.           Yes.
  20 Q.           Probably, yeah.
  21 A.           The letters and the acronyms are getting a
  22 little confusing.
  23 Q.           I agree.   We'll refer to them as Universal
  24 from now on.     You mentioned there was an FBI raid in
  25 2014, Mr. Johnson.      You're currently incarcerated;




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 45 of 283
                                                                   24


   1 correct?
   2 A.           Yes, I'm home confinement now.
   3 Q.           You've been released on home confinement?
   4 A.           I'm under --- I'm in custody, but yes, on
   5 home confinement.
   6 Q.           And that's the result of convictions in the
   7 Southern District of Florida and the Western District
   8 of Pennsylvania; correct?
   9 A.           Yes, we cut a plea deal in both
  10 jurisdictions.
  11 Q.           And you were sentenced to 84 months?
  12 A.           Yes.
  13 Q.           And you were ordered to pay restitution?
  14 A.           Yes.
  15 Q.           And was that $2.3 million to Health and
  16 Human Services?
  17 A.           That sounds about right.
  18 Q.           And roughly $720,000 to the IRS?
  19 A.           Yes.   That's for the Pennsylvania case with
  20 Universal.     The tax was me personally that was failure
  21 to remit withholding tax and that had nothing to do
  22 with Universal.      The tax was on my end for my company.
  23 The $2.3 or $2.4 million was in relationship to
  24 payments from Universal.
  25 Q.           And that was for accepting monetary payments




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 46 of 283
                                                                   25


   1 to refer samples to Universal; correct?
   2 A.           Yes.   Kickbacks, yes.
   3 Q.           So you accepted kickbacks to refer samples
   4 to Universal and then as part of your criminal
   5 conviction you were ordered to pay roughly $2.3
   6 million in restitution to HHS?
   7 A.           Yes.
   8 Q.           And to be clear, you were accepting those
   9 kickbacks through the spring of 2014 when there was
  10 that FBI raid?
  11 A.           Yes.
  12 Q.           And you were accepting those kickbacks when
  13 Universal was referring the samples for quantitative
  14 testing to PCLS; correct?
  15 A.           Yes.
  16 Q.           Did anyone ever try to gain your business
  17 from Universal?
  18 A.           Yes.
  19 Q.           Who?
  20 A.           Many different companies.
  21 Q.           Did PCLS ever try to gain your business from
  22 Universal?
  23 A.           Yes.
  24 Q.           Who at PCLS tried to gain your business from
  25 Universal?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 47 of 283
                                                                    26


   1 A.           Manoj Kumar.    I knew him by Manoj.     He was
   2 my primary contact.      Phil McHugh was also involved but
   3 not --- most of the conversations were with Manoj, the
   4 emails and --- and phone calls.
   5 Q.           How did PCLS, Manoj Kumar, and Phil McHugh
   6 try and gain your business from Universal?
   7 A.           What --- please realize it's been several
   8 years between that and now.        So I'll recall to the
   9 best of my ability with this.        I'm not certain who
  10 reached out to who.      It's my recollection that someone
  11 from PCLS reached out to me about a relationship.           And
  12 that it was --- I'm not certain if they wanted all the
  13 business or just wanted a piece of the business.           I
  14 was very reluctant to sever my relationship with
  15 Hughes.    It was a known entity, the system was
  16 working, but I had a large volume of samples.
  17              So my thought process was maybe I can work
  18 with more than one entity at a time.         And then that
  19 way it's a backup in case something happens to one,
  20 there's another entity.       Now, PCLS was not the only
  21 lab that approached me.       There were many other labs.
  22 I don't have the records on that and memory fails me.
  23 But I know there were several out of Louisiana,
  24 Mississippi. There were some out of Texas and other
  25 states.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 48 of 283
                                                                     27


   1 Q.           Did anyone from PCLS ever indicate to you
   2 that they were aware of the arrangement you had with
   3 Hughes and Universal?
   4 A.           They were aware of a relationship.       I'm not
   5 certain they were --- they knew the particulars or the
   6 specifics of the relationship.        They may have and
   7 didn't say it.       I don't know.   I didn't say anything.
   8 But from the conversations, they were aware that there
   9 was a relationship there, a financial relationship in
  10 return for sending samples.
  11 Q.           So from your conversations with PCLS, you
  12 believe that they were aware that you had a kickback
  13 arrangement with Universal?
  14 A.           Yes.    That sounds rather blunt right now,
  15 but you know, at the time, it was in my mind it was
  16 denial and I sort of smoothed it over.         But they were
  17 aware there was an improper relationship.
  18 Q.           What made you think that PCLS was aware
  19 there was an improper relationship?
  20 A.           In the conversations, again, I cannot tell
  21 you exact words.      I can't tell you exact days.       I
  22 don't recall.       But the general recollection was that
  23 one of the advantages of working with PCLS was that
  24 the relationship would be more compliant was the term
  25 they used.     That it would --- the financial




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 49 of 283
                                                                   28


   1 relationship would be --- it would be more compliant
   2 or less likely to be discoverable or people know about
   3 it.    And one thing was too in conversation was the
   4 relationship with Hughes was not just with me but with
   5 everyone was very public.       He told everyone of the
   6 relationships.      I even think he had it on the website
   7 for a while.     And he was very open about it.
   8 Q.           And Hughes was paying you straight cash by
   9 check; correct?
  10 A.           Check, yes.
  11 Q.           So your understanding was that the financial
  12 arrangement with PCLS would be done more covertly than
  13 a check?
  14                    ATTORNEY CAUDILL:     Objection, it's
  15 leading.
  16 BY ATTORNEY JOHNSON:
  17 Q.           You can answer.
  18 A.           Answer the question?
  19 Q.           Yes, you can answer.
  20 A.           Yes, it would be not so obvious.
  21 Q.           But there would still be a financial
  22 arrangement with PCLS?
  23                    ATTORNEY CAUDILL:     Objection, also
  24 leading.
  25                    THE WITNESS:    The arrangement was that




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 50 of 283
                                                                     29


   1 there wouldn't be money changing hands; okay?          But
   2 what it was was PCLS had set me up with an analyzer
   3 where I could do the qualitative testing and submit
   4 the billing for that, and the reimbursement was
   5 significantly more than the point-of-care cups.           And
   6 so that they would set me up with the analyzer, I
   7 would bill for that, but in return I would send to
   8 them for quantitative testing all the samples that I
   9 ran on the analyzer.       That was the arrangement.
  10 BY ATTORNEY JOHNSON:
  11 Q.           So having an analyzer in your office would
  12 be more profitable to you than using the cups?
  13 A.           Yes.
  14 Q.           Are analyzers expensive?
  15 A.           Expensive is a relative term.
  16 Q.           Do you know how much the average analyzer
  17 costs?
  18 A.           Yes, I do.    And that depends on a lot of
  19 factors, whether you get used, used refurbished, the
  20 age of the machine, the size of the machine, the model
  21 of the machine, the manufacturer, and it depends on
  22 whether you're talking about the qualitative testing
  23 or the quantitative testing.        The qualitative testing
  24 like the machine they were going to set me up with,
  25 typically an Olympus, and there's different models




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 51 of 283
                                                                   30


   1 based upon throughput.       A used one that's refurbished
   2 at that time could be bought for $40,000/$50,000; a
   3 new one maybe twice that or more.
   4              Now, on the quantitative end, the mass spec,
   5 liquid chromatography mass spectrometry, that gets
   6 very expensive.      At the time, a used refurbished one
   7 of those was $350,000/$400,000.        I know.    I bought two
   8 of them.     New ones were almost double that for the
   9 amount of volume that we were doing.         But we weren't
  10 talking about quantitative.        We were talking about the
  11 less expensive qualitative machine.
  12 Q.           You mentioned that it was an Olympus?
  13 A.           Yes, and that's also the machine that I
  14 eventually put in on my own.
  15 Q.           When did you eventually put in an Olympus on
  16 your own?
  17 A.           I think 2013.
  18 Q.           Why did you put in the Olympus on your own
  19 versus the Olympus that PCLS was going to arrange for
  20 you?
  21 A.           It was multi-factorial.      Number one, I was
  22 reluctant to break my relationship with Hughes because
  23 I was sending samples to PCLS and --- but the majority
  24 of my samples were going to Universal.         I had other
  25 labs I was working with too; there was no financial




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 52 of 283
                                                                   31


   1 arrangement with some of the others.         But the staff
   2 when you have a big staff, there's always chitter-
   3 chatter.     And Hughes had somehow found out about
   4 samples going to PCLS.       And it was my understanding
   5 there was a lot of bad blood there.         And so Hughes
   6 through Jeff Thomas and Hughes himself were very vocal
   7 about not working with PCLS --- PCLS.
   8              And the other thing is I realized that the
   9 analyzer was not that expensive and I found another
  10 source of it where I could --- there's no upfront
  11 cost. I just paid for the analyzer through the use of
  12 the reagents.       The reagents are the chemicals that are
  13 used to do the test, and there was another company
  14 that would mark up the cost of the reagents, but that
  15 included --- you know, the lease of the machine was
  16 built into the cost of the reagents.         And I could
  17 actually make more money that way and not have the
  18 conflict with Hughes.       So I decided to do it on my
  19 own.
  20 Q.           So there's two ways a doctor could buy an
  21 analyzer for their practice.        You could purchase the
  22 analyzer out-front, and then --- or you could lease it
  23 and pay a higher reagent fee?
  24 A.           Yes.    There are multiple ways of --- there's
  25 all sorts of creative financing for that, but those




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 53 of 283
                                                                   32


   1 are two ways commonly, two broad categories.
   2 Q.           And so you stopped referring samples to PCLS
   3 because you were, A, worried that Hughes would find
   4 out you were referring samples to PCLS and that would
   5 harm your relationship with Hughes and Universal, and
   6 B, you realized you could obtain the analyzer on your
   7 own?
   8 A.           Yes.   I'm not certain if I completely
   9 stopped sending to PCLS.       I think I did.     I think I
  10 did.    But I know the volume cut back, and I think I
  11 eventually stopped sending them there.         But I'm not
  12 certain if I stopped every one, all the submissions.
  13 Q.           Let's go back to the beginning of the
  14 relationship with PCLS.       Who did you talk to at PCLS
  15 in the beginning?
  16 A.           It was mostly Manoj.     There were a few
  17 conversations with McHugh on the phone.          There were
  18 emails, and McHugh directed me to work primarily with
  19 Manoj, which was not uncommon for the CEO to delegate
  20 a subordinate to deal with routine operational-type
  21 issues and set-up issues.
  22 Q.           You mentioned you emailed with Philip McHugh
  23 and talked to him on the phone.        Did you ever meet
  24 with Philip McHugh in person?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 54 of 283
                                                                   33


   1 Q.           When was that?
   2 A.           Somewhere around 2012, maybe early 2013.
   3 Q.           Was it before you were referring samples to
   4 PCLS?
   5 A.           I think I was sending them samples before
   6 that.    Now whether that was a relation --- yeah,
   7 here's --- forgive me for the recollection issue, but
   8 it's been a while.      I started sending them samples
   9 when we had a discussion because they wanted a good-
  10 faith gesture that I was going to send them samples
  11 that they weren't going to invest all this time and
  12 money in me and then me not send them samples later
  13 on.    They set me up in a lab and then I just basically
  14 not send them any samples, so they wanted some good-
  15 faith show that I would send them samples for some
  16 period of time to show that I would be willing to work
  17 with them if they were going to invest in me.
  18 Q.           Who at PCLS told you they wanted that good-
  19 faith gesture?
  20 A.           Manoj.
  21 Q.           Was anyone else present for that
  22 conversation?
  23 A.           The in-person conversation?
  24 Q.           The conversation where you were told PCLS
  25 wanted a good-faith gesture of samples?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 55 of 283
                                                                   34


   1 A.           That was on the phone.
   2 Q.           That was on the phone with Manoj?
   3 A.           Yes.
   4 Q.           And was anyone else on that phone call?
   5 A.           Not that I recall.
   6 Q.           Was that conversation before or after the
   7 in-person meeting?
   8 A.           That was before.
   9 Q.           And so after that, you met with Manoj Kumar
  10 and Phil McHugh?
  11 A.           Yes.
  12 Q.           Where was that meeting?
  13 A.           That was in Altoona at one of my offices.
  14 Q.           What was discussed at that meeting?
  15 A.           The particulars of how the arrangement would
  16 work, what they were going to do and what I would do
  17 and how it would benefit me.        It was my impression the
  18 face-to-face meeting was to move the process along
  19 because I had been dragging my feet, and I was
  20 dragging my feet because I was really unsure of what
  21 to do with Hughes, whether I wanted to upset that,
  22 especially with someone that it appeared that he
  23 really didn't like.      You know, there was two problems.
  24 One was taking business away from him.         Number two,
  25 was giving business to somebody he really despised.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 56 of 283
                                                                     35


   1 That was my impression of things.         And so that was
   2 weighing heavy on me.
   3 Q.           So from the outset you were worried about
   4 harming your relationship with Universal and Hughes?
   5 A.           Yes.
   6 Q.           You mentioned the particulars of how the
   7 arrangement would work were discussed at that in-
   8 person meeting with Manoj Kumar and Philip McHugh.
   9 Can you tell me a little more detail about what those
  10 particulars were?
  11 A.           Yes.   There were a certain number of samples
  12 that they wanted per month that it was told to me that
  13 they had to cover their costs.        And if it fell below
  14 that, then the arrangement wouldn't work.          And to the
  15 best of my recollection, it was 200 samples, around --
  16 - maybe 250, so 200/250 samples a month that would
  17 need to run through them through the arrangement.           And
  18 that may have been a negotiated number because I think
  19 they started higher than that, and we came down.            But
  20 it was a number of samples that had to run through the
  21 system.
  22              And also, they didn't want me using their
  23 analyzer to send samples to Hughes.         And that what it
  24 would do is they would get the entire lab setup, they
  25 would provide the machine, and the lab director, and




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 57 of 283
                                                                   36


   1 the overall --- make sure the system ran smoothly.
   2 What I had to provide was the samples.         I had to
   3 provide a space with all the build-out for the
   4 machine. I had to give them $10,000.         And then they
   5 were going to help with recruiting staffing and help
   6 with staff management, although the staff would be
   7 employed by me. And the samples would be sent to them
   8 for quantitative testing.
   9 Q.           Was the $10,000 payment the only payment
  10 that you were expected to give to PCLS, Manoj Kumar,
  11 and Phil McHugh?
  12 A.           Yes.
  13 Q.           So you weren't expected to pay for the full
  14 cost of the analyzer?
  15 A.           I didn't know what the cost of the analyzer
  16 was at that time.      Later on, I found out.
  17 Q.           And having a desktop analyzer would be more
  18 profitable to you; correct?
  19 A.           Yes.
  20 Q.           Why is that?
  21 A.           It's more profitable than the point-of-care
  22 cups.    I was on the fence whether this would be more
  23 profitable than dealing with Hughes.         That was a
  24 little on the fence.       When you did all the math, they
  25 were pretty close.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 58 of 283
                                                                   37


   1 Q.           Do you know if Manoj Kumar ever made a down
   2 payment on an analyzer for use in your lab?
   3 A.           I don't recall.    See, I'm working at a
   4 little disadvantage.       I don't have access to my
   5 records, emails, and that sort of information.           So
   6 it's from memory at this point.
   7 Q.           Who was Elan Colen?
   8 A.           It was my understanding he was either a
   9 physician or a chiropractor.        He was some person with
  10 some medical training that was a representative or an
  11 employee of PCLS.      And once we reached an
  12 understanding of how the arrangement would work, Elan
  13 came involved and he was sort of the point person from
  14 that point on. And I have to say his customer service
  15 was great.     He was a welcome addition to the
  16 situation.
  17 Q.           So at some point, you began to have more
  18 interaction with Colen as opposed to Kumar or McHugh
  19 at PCLS?
  20 A.           Yes, it was at that point Colen was the main
  21 contact and then Manoj Kumar after that and then
  22 McHugh not that often.
  23 Q.           Were you ever pressured by anyone at PCLS to
  24 send more samples?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 59 of 283
                                                                     38


   1 Q.           Who was that?
   2 A.           Elan and I think it was Manoj also.
   3 Q.           Was that by email, phone call?
   4 A.           Both.   As I would dip down below whatever
   5 agreed upon level and they would complain about that
   6 that the numbers had dropped down.         And also, I think
   7 there was a conversation or two where they complained
   8 of the number of medical assistance patients being
   9 sent and that they were not profitable and all that
  10 we're asking for is a fair representation across
  11 insurance lines.
  12 Q.           Could you explain that to me, the medical
  13 assistance patients being sent and not being
  14 profitable?
  15 A.           Yes, medical assistance are welfare
  16 patients, Medicaid.      Medicaid universally pays less
  17 than the cost of providing any service.          I don't know
  18 --- there may be, but I don't know of a single service
  19 that Medicaid pays that covers the cost of providing
  20 that service.     And no one likes to deal with those
  21 patients and do the work and lose money.          And most
  22 companies consider it a cost of doing business.           We'll
  23 take the Medicaid to get the better paying insurances.
  24 Q.           So PCLS was unhappy that you were sending
  25 too many Medicaid patients basically?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 60 of 283
                                                                   39


   1 A.           Yes.
   2                              *   *   *
   3              (Whereupon, the document was marked as
   4 Deposition Exhibit No. 2 for purposes of
   5 identification.)
   6                              *   *   *
   7 BY ATTORNEY JOHNSON:
   8 Q.           I'm going to show you what is being marked
   9 as Exhibit 2.       And is this an email from Mr. Colen to
  10 yourself?
  11 A.           Yes.
  12 Q.           And that's your email address,
  13 jjohnson@lhmed.com?
  14 A.           Yes.
  15 Q.           And it's dated January 8th, 2013?
  16 A.           Yes.
  17 Q.           And then in the body of your email to Mr.
  18 Colen you state you will be getting more samples later
  19 in the month.       I just need a little breathing room for
  20 a few days; do you see that?
  21 A.           If you wouldn't mind, I'd like to read the
  22 entire one.
  23 Q.           Certainly.    Take your time.
  24 A.           (Witness peruses document).      The question?
  25 Q.           So you wrote to Mr. Colen you will be




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 61 of 283
                                                                      40


   1 getting more samples later in the month.           I just need
   2 a little breathing room for a few days; is that
   3 correct?
   4 A.           Yes.
   5 Q.           Was that referencing the pressure you were
   6 getting from PCLS to send more samples?
   7 A.           Yes.
   8 Q.           So the breathing room you were referring to
   9 was for them to ease off on you sending the requisite
  10 number of samples?
  11 A.           Yes.
  12                              *   *   *
  13              (Whereupon, the document was marked as
  14 Deposition Exhibit No. 3 for purposes of
  15 identification.)
  16                              *   *   *
  17 BY ATTORNEY JOHNSON:
  18 Q.           I'm going to show you what's being marked as
  19 Exhibit 3.     This is an email chain between Mr. Colen,
  20 yourself, and ---.
  21                     ATTORNEY CAUDILL:    Can I get a copy of
  22 the exhibit?
  23                     ATTORNEY JOHNSON:    Oh, sorry.
  24                     ATTORNEY CAUDILL:    Thanks.
  25 BY ATTORNEY JOHNSON:




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 62 of 283
                                                                   41


   1 Q.           This is an email chain between Mr. Colen,
   2 yourself, and Steve Glenn?
   3 A.           Yes.
   4 Q.           Do you want time to read the full chain, or
   5 do you want me to just kind of pick and choose for
   6 you?
   7 A.           Yes, I would like to read the entire email
   8 if possible.     It's these three, four pages; is that
   9 right?
  10 Q.           That's correct, yeah.     Take your time.
  11 A.           (Witness peruses document).      What's the
  12 question?
  13 Q.           Ready to talk about it?
  14 A.           Yes.
  15 Q.           All right.    If you could turn your attention
  16 to the second to last page, there is an email from Mr.
  17 Colen to yourself dated March 9th, 2013; do you see
  18 that?
  19 A.           What time?
  20 Q.           12:21.
  21 A.           Yes.
  22 Q.           And in the second to last paragraph, Mr.
  23 Colen writes they also inform me that they are still
  24 not receiving specimen volume from you again as you
  25 promised me last week.       Please let me know the status




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 63 of 283
                                                                    42


   1 of this so I can report back to the lab.
   2 A.           Yes.
   3 Q.           Is this referencing the promised volume of
   4 patient samples to PCLS?
   5 A.           Yes.
   6 Q.           And then if you could turn to the next page
   7 forward?
   8 A.           Yes.
   9 Q.           You'll see another email from Mr. Colen,
  10 which actually starts on the first page.          It's dated
  11 March 9th, 2013 to yourself copying Steve Glenn.
  12 A.           Yes.
  13 Q.           And in the last full paragraph you'll see
  14 Mr. Colen writes, the lab received a total of only
  15 eight samples last week from all clinics, parenthesis,
  16 which the lab has been receiving small amounts of
  17 specimens sporadically since December, closed
  18 parenthesis, down from the previous usual volume of
  19 200-plus per week?
  20 A.           Yes.
  21 Q.           Was that, again, referencing the volume you
  22 were expected to send to PCLS?
  23 A.           Yes.
  24 Q.           And then Mr. Colen later writes this was all
  25 that was received, and I informed the lab that you




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 64 of 283
                                                                   43


   1 would begin sending normal volume again as we
   2 discussed?
   3 A.           Yes.
   4 Q.           Is the normal volume the 200-plus a week?
   5 A.           Yes.
   6 Q.           And then going to the first page of Exhibit
   7 3, you write to Mr. Colen on March 9th, 2013 at 4:13
   8 p.m., getting to 200 a week in samples will be a
   9 reach, but we can do way more than eight per week;
  10 correct?
  11 A.           Yes.
  12 Q.           And that's, again, referencing the expected
  13 volume to PCLS?
  14 A.           Yes.
  15 Q.           And then Mr. Colen writes back in his email,
  16 appreciate you looking into the volume?
  17 A.           Yes.
  18                              *   *   *
  19              (Whereupon, the document was marked as
  20 Deposition Exhibit No. 4 for purposes of
  21 identification.)
  22                              *   *   *
  23 BY ATTORNEY JOHNSON:
  24 Q.           I'm going to show you what's being
  25 introduced as Exhibit 4.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 65 of 283
                                                                   46


   1 don't have it in front of me; it's been that period of
   2 time. But my recollection is the agreement was that we
   3 would --- we paid the down payment for the machine.
   4 We paid the $10,000, and then the obligations of each
   5 party to do their part of the arrangement.          And ---
   6 but I don't think there was any mention of any number
   7 of samples going to PCLS or that samples had to go to
   8 PCLS.    But I don't have the document here to read, and
   9 it's been that long; I can't tell you exactly what was
  10 in that document.
  11 Q.           So the arrangement you discussed with Mr.
  12 McHugh and Mr. Kumar in that meeting, that wasn't ever
  13 put --- the full arrangement wasn't ever put down in
  14 writing?
  15 A.           No.
  16 Q.           And it's your understanding that that
  17 arrangement would be illegal; correct?
  18 A.           That arrangement would be what?
  19 Q.           Illegal, unlawful?
  20 A.           The quid pro quo, the samples for this?
  21 Q.           Correct.
  22 A.           Yes.
  23 Q.           So there would be a reason not to put it
  24 down in writing?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 66 of 283
                                                                    50


   1 A.           Yes.
   2 Q.           And then Mr. Kumar responds and then he cc's
   3 Mr. Glenn and Phil McHugh as well; correct?
   4 A.           Yes.
   5 Q.           And then he lists steps in terms of
   6 obtaining a CLIA licensure?
   7 A.           Yes.
   8 Q.           What is that?
   9 A.           CLIA is --- that's a certificate that to be
  10 able to run samples and bill insurance companies and
  11 any third-party payer, you have to have CLIA
  12 certification, which is a process where inspectors
  13 come by and evaluate not only the equipment but the
  14 policies, the procedures, and every aspect of the lab.
  15 It's a fairly involved --- for a high-complexity lab,
  16 it can take a full day for the inspection.          And once
  17 the --- you have to pay a fee for it.         It's several
  18 hundred dollars, if not more.        But without the CLIA
  19 certificate, you're not able to bill insurance
  20 companies or even to use the test results for clinical
  21 medicines to ensure that the results are accurate.
  22 Q.           Do you remember who paid the money to CLIA?
  23 A.           I don't recall.
  24 Q.           But PCLS was helping you get the CLIA
  25 licensure; correct?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 67 of 283
                                                                      51


   1 A.           Oh, they were walking us through every
   2 aspect of it.       I didn't know how to do it.
   3 Q.           So that was something of value to your
   4 practice?
   5                     ATTORNEY CAUDILL:    Objection, leading.
   6                     THE WITNESS:   It was a value because I
   7 had tried for two years to find consultants to walk
   8 me, tell me how to do it, to walk through or do it for
   9 me. And they didn't exist or they worked for other
  10 labs.    And the --- it was so common with all the other
  11 labs is we're not going to tell you how to do this
  12 unless you send us samples.        I just can't tell you how
  13 many labs were like that; it was enumerable.          And it
  14 was no one would tell you how to do it yourself.           The
  15 insurance companies were no help.         The state and
  16 federal agencies wouldn't give you any guidance
  17 whatsoever on how to do it.        The consultants all
  18 worked for other labs, and it was you have to send us
  19 samples and we'll tell you how to do it.          So I had no
  20 idea how to do it.
  21 BY ATTORNEY JOHNSON:
  22 Q.           So helping with the CLIA licensure is one of
  23 the things that PCLS did to you in terms of helping
  24 you set up your lab?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 68 of 283
                                                                   52


   1                              *   *   *
   2              (Whereupon, the document was marked as
   3 Deposition Exhibit No. 8 for purposes of
   4 identification.)
   5                              *   *   *
   6 BY ATTORNEY JOHNSON:
   7 Q.           I'm going to show you what's being marked as
   8 Exhibit 8.
   9 A.           We're sort of going back in time; aren't we?
  10 Q.           Yeah, we've skipped around in time a little
  11 bit.    I apologize for that.
  12 A.           (Witness peruses document).
  13                     ATTORNEY CAUDILL:    Seth, do you mind if
  14 we take five minutes?
  15                     ATTORNEY JOHNSON:    Yes.   No, we can
  16 take five.
  17 (BRIEF BREAK)
  18 BY ATTORNEY JOHNSON:
  19 Q.           Dr. Johnson, when we broke, I believe we
  20 were looking at Exhibit 8.       Could you turn your
  21 attention back to that?
  22 A.           Yes.
  23 Q.           And this is a series of emails with yourself
  24 and Manoj Kumar?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 69 of 283
                                                                   53


   1 Q.           If you could go to the third to last page,
   2 which is the first email that starts the chain?
   3 A.           All right.
   4 Q.           This is an April 13th, 2012 email between
   5 Manoj Kumar to johnnyspot@atlanticbb.com?
   6 A.           Yes.
   7 Q.           Is that your email address?
   8 A.           Yes.
   9 Q.           If you could turn your attention to the
  10 second to last full paragraph?
  11 A.           Yes.
  12 Q.           Mr. Kumar writes, well, the good part is
  13 that we can do all that for you for a very reasonable
  14 cost. We would love the opportunity to meet with you
  15 over coffee/lunch/dinner, whatever is convenient in
  16 your busy schedule.       Phil McHugh from PCLS and I will
  17 discuss all aspects of this lab, and we'll get the
  18 show on the road most expeditiously.         We could be with
  19 you any day on Wednesday, Thursday, or Friday of the
  20 coming week; did I read that correctly?
  21 A.           Yes.
  22 Q.           Is that the --- is that referencing the in-
  23 person meeting you had with Phil McHugh and Manoj
  24 Kumar that we talked about earlier?
  25 A.           Yes, we only met once in person.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 70 of 283
                                                                   54


   1 Q.           And then later there's a few scheduling
   2 emails; correct?
   3 A.           Yes.
   4 Q.           And then they ask if Thursday around 12:30
   5 p.m. would be good?
   6 A.           Yes.
   7 Q.           And so you met with Phil McHugh and Manoj
   8 Kumar in April 2012; correct?
   9 A.           It appears from this email chain that's the
  10 case.    I don't remember the exact day or month.         I
  11 know we met with them.
  12 Q.           If this email chain was referencing that
  13 meeting, it would've been in the spring of 2012;
  14 correct?
  15 A.           Yes.
  16 Q.           And is the spring of 2012 generally
  17 consistent with your recollection of when that meeting
  18 occurred?
  19 A.           Yes.
  20 Q.           If you'll turn to the first page, Mr. Kumar
  21 emails you on Thursday, April 26th, 2012, and attaches
  22 a document called Dr. Johnson's lab list; do you see
  23 that?
  24 A.           Yes.
  25 Q.           If you will turn to the very last page of




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 71 of 283
                                                                   55


   1 this exhibit, you'll see that attachment entitled Dr.
   2 Johnson's lab action plan; do you see that?
   3 A.           Yes.
   4 Q.           Okay.    And it lists a number of items to do
   5 in terms of getting your lab set up; correct?
   6 A.           Yes.
   7 Q.           The first is lab setup contract already with
   8 Steve?
   9 A.           Yes.
  10 Q.           That's action by you?
  11 A.           Yes.
  12 Q.           The next is lab director paperwork and
  13 submittal, and that's something that Manoj Kumar and a
  14 technical supervisor would do?
  15 A.           Yes.
  16 Q.           Was that something that was valuable to you?
  17                      ATTORNEY CAUDILL:     Objection.
  18                      THE WITNESS:   Yes.
  19 BY ATTORNEY JOHNSON:
  20 Q.           Not having to do the required paperwork to
  21 set up the lab?
  22 A.           Yes.
  23 Q.           And that's something that PCLS provided;
  24 correct?
  25 A.           They either provided or were going to




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 72 of 283
                                                                    56


   1 provide.     I'm not sure we finalized any of that
   2 outside of signing the documents.
   3 Q.           They offered to provide to do the lab
   4 director paperwork and submittal for you?
   5 A.           Yes.
   6 Q.           What is --- the next bullet point is
   7 technical supervisor visit, start SOP and overview of
   8 lab flow submission of papers to CLIA; what is that
   9 referencing?
  10 A.           There was to be a technical supervisor come
  11 to the site and there's a lot of documentation that
  12 has to be.     There are SOPs, policies, procedures, just
  13 a huge amount of paperwork that has to be submitted to
  14 obtain CLIA certification, and this is in reference to
  15 that.
  16 Q.           Was that something that PCLS offered to do
  17 for you?
  18 A.           Were going to do it or arrange to have it
  19 done.
  20 Q.           But they were ---.
  21 A.           I didn't even know how to do it.       I had no
  22 idea what was needed or how to even go about it.
  23 Q.           So it was something you didn't know how to
  24 do yourself?
  25 A.           I had no way of --- I did not know that, and




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 73 of 283
                                                                   57


   1 I didn't know of anyone that could do it.
   2 Q.           And PCLS was either going to do it for you
   3 or arrange to have it done?
   4 A.           Yes.
   5 Q.           And was that something of value to you?
   6                     ATTORNEY CAUDILL:     Objection.
   7                     THE WITNESS:   Yes.
   8 BY ATTORNEY JOHNSON:
   9 Q.           The next bullet point is Olympus AU 400
  10 contract signed with financing options and attractive
  11 financing option is assured.        It says Phil is working
  12 on this?
  13 A.           Yes.
  14 Q.           Did you have any interactions with the
  15 desktop analyzer company?
  16 A.           I really don't think so.
  17 Q.           Was that something that PCLS was handling on
  18 your behalf?
  19 A.           Yes.
  20 Q.           Was that something of value to you?
  21                     ATTORNEY CAUDILL:     Objection.
  22                     THE WITNESS:   Yes.
  23 BY ATTORNEY JOHNSON:
  24 Q.           The next bullet point reads, LIS software
  25 with integration to EMR and Phil's team will assist in




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 74 of 283
                                                                   58


   1 the integration?
   2 A.           Yes.
   3 Q.           What does that mean?
   4 A.           The software of the analyzer has --- you get
   5 the machine; it's just not plug and play.          These
   6 machines are very complicated as I learned after the
   7 fact.    And there's software the machine has.        Then
   8 there's software that communicates with the machine to
   9 your EMR, your electronic medical records.          There's
  10 two or three levels of software everywhere in there
  11 that I had no idea this even existed.         I thought you
  12 plugged the machine in, it would work, and all of the
  13 sudden communicate.      Oh, no, there's way more to it
  14 than that. And this is talking about the lab
  15 information system software.        It's called LIS
  16 software.
  17 Q.           And is that something that PCLS offered to
  18 help you out with?
  19 A.           Yes.
  20 Q.           And did you understand the, and Phil's team
  21 will assist in the integration; did you understand
  22 that to reference Phil McHugh?
  23 A.           Yes.
  24 Q.           Was that something of value to you?
  25                     ATTORNEY CAUDILL:    Objection.    I'm just




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 75 of 283
                                                                    59


   1 going to have a standing --- so I don't have to keep
   2 doing it, a standing objection.         I think it's a vague
   3 question and it calls for a legal conclusion.
   4                     THE WITNESS:   Yes.
   5 BY ATTORNEY JOHNSON:
   6 Q.           You can answer.
   7 A.           Yes.
   8                     ATTORNEY JOHNSON:     And I'm fine with
   9 your standing objection.
  10 BY ATTORNEY JOHNSON:
  11 Q.           The next bullet point down battery backup
  12 system purchased.      What does that reference?
  13 A.           You need to have a battery backup in case
  14 the electricity goes down that you don't lose all of
  15 the lab results that the analyzer has produced from
  16 between the last time it downloaded to the electronic
  17 medical record software.       It stores that information
  18 in the system.      And if it's not downloaded, you lose
  19 all that and have to repeat it.         So it's a backup
  20 energy source in case electricity goes down.
  21 Q.           Was that something that PCLS offered to do
  22 for you?
  23 A.           Yes.
  24 Q.           Was that something of value to you?
  25 A.           Yes.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 76 of 283
                                                                   60


   1 Q.           The next bullet down DI Water system
   2 purchased and installed.       What does that mean?
   3 A.           It's a deionized water system.       There's ---
   4 for these machines to operate, they have to have pure
   5 water.    And there's two ways to obtain essentially
   6 pure water with no impurities.        One is reverse
   7 osmosis, the RO system, where it goes through a
   8 membrane to get pure H2O or you have the deionization
   9 systems, which this is, and they're less expensive.
  10 They accomplish the same goal of having pure water
  11 because if the water goes into the testing and it has
  12 contaminants, the results can be spurious or even ---
  13 even just flat out wrong.
  14 Q.           Was that something that PCLS offered to do
  15 for you?
  16 A.           Yes.   I didn't even know the battery backup
  17 system or the DI water system, I didn't know any of
  18 that was even needed.       It is needed, but I wasn't
  19 aware of it.     It was my --- I was being I guess naïve
  20 or uninformed.      I knew nothing about it.
  21 Q.           And was that something of value to you?
  22 A.           Yes.
  23 Q.           The next bullet down, two computer purchase,
  24 network, internet access completing, positioning as
  25 advised by tech supervisor.        What is that referencing?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 77 of 283
                                                                     61


   1 A.           Again, I wasn't aware this was needed.
   2 There was quite a few surprises how complex this
   3 supposed simple operation was going to be.          But there
   4 was computers that were needed to enter information
   5 identifying patient information and other information
   6 into --- so the results that the machine produced
   7 could be tagged to a particular patient collection
   8 date and all that, and also to review the results
   9 within the system because there's reports you want
  10 that your EMR system can't provide you, only the
  11 analyzer can if you want to look at broad datasets,
  12 trends, and things like that.
  13 Q.           And is that something that PCLS offered to
  14 do for you?
  15 A.           Yes.
  16 Q.           Was that of value to you?
  17 A.           Yes.
  18 Q.           Lab build-outs, walls, floor, electric,
  19 plumbing --- I'm going to assume that means plumbing,
  20 it's misspelled.
  21 A.           Yes.
  22 Q.           And tables, visit by the tech supervisor,
  23 estimated time two weeks.
  24 A.           Yes.
  25 Q.           That bullet point, what's that referencing?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 78 of 283
                                                                   62


   1 A.           Those are tasks that we had to complete, and
   2 we did complete.      It was the build-out of the physical
   3 space.
   4 Q.           So those were tasks that you would do on
   5 your end?
   6 A.           We had to do on our end, but we had to have
   7 the schematics and the layout for it because we had no
   8 idea where anything went or the electrical service or
   9 water service or the HVAC requirements or anything
  10 like that.     We had no clue of what that was.
  11 Q.           Who provided the schematics and layout to
  12 you?
  13 A.           I don't recall if that was PCLS or someone
  14 they had provide that information to us, but that was
  15 provided to Steve and then Steve made sure the build-
  16 out met those requirements.
  17 Q.           So PCLS obtained the schematics and layouts
  18 and then provided it to Steve?
  19 A.           They made the arrangement that we were given
  20 this information.      I don't recall if they provided it
  21 or if they paid someone or if they had an arrangement.
  22 I just don't remember how it was.         I'm not sure I even
  23 knew at the time.      It was something I sort of
  24 delegated to Steve to take care of and didn't really
  25 pay that much attention to it.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 79 of 283
                                                                    63


   1 Q.           They were behind getting the schematics and
   2 layouts to you?
   3                     ATTORNEY CAUDILL:     Objection.
   4                     THE WITNESS:   Yes.
   5 BY ATTORNEY JOHNSON:
   6 Q.           Was that something of value to you?
   7 A.           Yes.
   8 Q.           The next bullet point down, post ad, hire
   9 MLT, and data entry/sample assistant.         What does this
  10 bullet point reference?
  11 A.           That's the advertising for a position for
  12 the lab tech and the assistant and then helping with
  13 hiring those people and training them.         And that would
  14 be our responsibility to pay for those people, but
  15 they were going to help us write --- or write or help
  16 us write the ads and help us in knowing how to hire
  17 the right people.
  18 Q.           And by they, you mean PCLS?
  19 A.           Yes.
  20 Q.           And was their offer to do that something of
  21 value to you?
  22 A.           Yes.
  23 Q.           The next bullet down, billing codes checked;
  24 what does that reference?
  25 A.           The billing codes for the quantitative ---




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 80 of 283
                                                                   64


   1 or the qualitative testing results that this machine
   2 would provide.      Basically assistance to be able to
   3 make sure we had the correct codes and how to bill it
   4 properly with the proper diagnosis codes, the proper
   5 procedure codes, and how to bill it because different
   6 insurances use different codes and it was fairly
   7 complex to sort out how to bill it.         It wasn't like
   8 one code for all insurance companies.         They had
   9 different rules.
  10 Q.           So PCLS offered to help you with the
  11 billing?
  12 A.           Yes.
  13 Q.           Was that something of value to you?
  14 A.           Yes.
  15 Q.           Install Olympus and validate system?
  16 A.           Yes.
  17 Q.           Installation approximately five weeks after
  18 CLIA papers are submitted?
  19 A.           Yes.
  20 Q.           The CLIA papers first, we talked about that
  21 approval process a little bit earlier; correct?
  22 A.           Yes.
  23 Q.           Did you ever submit for the CLIA licensure?
  24 A.           I think we did.    I think.
  25 Q.           Did you get that approved?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 81 of 283
                                                                     65


   1 A.           Well, we eventually had it approved.        I'm
   2 not sure if it was approved through PCLS, or we did it
   3 later on.     I just don't recall.     I think we --- I
   4 think we did it and had it all set up through PCLS,
   5 but we never had the machine installed.          One was a
   6 financial concern raising the money, and the other was
   7 the issue with Hughes.       So I'm not certain if we had
   8 the CLIA for this lab or we used it for our own lab or
   9 we got another one for our own lab; I don't recall.
  10 Q.           But PCLS offered to help with the CLIA
  11 licensure and that process; correct?
  12 A.           Yes.
  13 Q.           Was that something of value to you?
  14 A.           Yes.
  15 Q.           Going to the install Olympus and validate
  16 system, could you just tell me what that means?
  17 A.           The machine had to be delivered and then set
  18 up, and it's much more complicated than just plugging
  19 it in a wall.       You had to make sure that the results
  20 were standardized.       You would get the state to give
  21 you the CLIA certificate would give you unknowns.             You
  22 would tell them what you were going to test for.             Then
  23 they would send you mystery samples containing various
  24 substances that you were going to test for.          Then you
  25 had to give back the --- you were blinded.          You didn't




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 82 of 283
                                                                     66


   1 know what was in there.       Then you had to test it and
   2 give the results back to the state.
   3              And if you correctly identified each
   4 substance and each sample and didn't identify any
   5 substance that was not supposed to be there, then they
   6 would use that as part of the criteria to issuing your
   7 CLIA certificate.      They wanted to make sure your
   8 machine worked and was reliable.        And it had to be set
   9 up and installed and validated where you run samples
  10 from the manufacturer from some other vendor with
  11 known substances in and you did that before you did
  12 the validation for CLIA.       You had to get your machine
  13 set up to make sure it properly identified everything
  14 and calibrate it so it would properly identify.           And
  15 so that's what is involved to make sure the machine
  16 gave reliable results.
  17 Q.           Did PCLS offer to help with that?
  18 A.           Yes.
  19 Q.           In what way were they going to help?
  20 A.           They --- it was my understanding they were
  21 not going to do this themselves.        They would arrange
  22 to have someone else do it or show us how to do it or
  23 somehow walk us through or somehow get it done, but I
  24 don't think they were going to do it themselves with
  25 their own employees.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 83 of 283
                                                                     67


   1 Q.           In the action by column it mentions Phil
   2 will assist in getting this done?
   3 A.           Yes.
   4 Q.           What was your understanding of what Phil
   5 McHugh was going to do in reference to that bullet
   6 point?
   7 A.           He was going to oversee this aspect of all
   8 these items.     He was going to oversee that.       It was my
   9 impression that was one of the more important items,
  10 so it would rise to his level of involvement.
  11 Q.           The last bullet point and before I move on,
  12 was the items in the bullet point we were just talking
  13 about, the install Olympus and validate system and the
  14 CLIA licensure, were those things of value to you?
  15 A.           Yes.
  16 Q.           The last bullet point, accept and process
  17 samples?
  18 A.           Yes.
  19 Q.           Is that just the end result of setting up
  20 the lab?
  21 A.           Basically that's the final thing.       Once all
  22 this is done, then we can --- once we get the CLIA
  23 approval, then we're set to start processing samples.
  24 Q.           And these samples would be sent to PCLS;
  25 correct?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 84 of 283
                                                                     111


   1 Q.           Yeah.   And over time they paid you about
   2 $2.3 million?
   3 A.           Yes.
   4 Q.           And that's specifically for sending
   5 referrals to UOFL?
   6 A.           Yes.
   7 Q.           Now, UOFL, what kind of services did they
   8 provide?
   9 A.           They were a toxicology lab.
  10 Q.           Did they --- do you know whether UOFL --- so
  11 it's right there, it's in the name, oral fluid.           Did
  12 they test anything other than saliva?
  13 A.           Oral fluids is it.     No urine, no blood.
  14 Q.           And I think you testified that sometimes
  15 UOFL would send PCLS samples for confirmation testing?
  16 A.           It was my understanding early on they sent
  17 them all to Physicians Choice for confirmation
  18 testing, and then there was a split and they sent none
  19 after that.
  20 Q.           Do you have any idea why Physicians Choice
  21 split from UOFL?
  22 A.           What I'm told, and this is speculation as
  23 you guys like to say, is that Hughes decided he was
  24 going to do the confirmation testing himself and
  25 capture that revenue source.        It would be financially




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 85 of 283
                                                                   112


   1 more advantageous for him than sending it out to
   2 Physicians Choice.
   3 Q.           And I believe you said that sometime in ---
   4 well, you testified that there was a meeting between
   5 you and Phil McHugh and Manoj Kumar sometime in the
   6 spring of 2012; right?
   7 A.           It's in here.    It's '12 or '13.     Whatever
   8 the documents say is what it was.
   9 Q.           I'll represent to you that it was the spring
  10 of 2012 according to those emails.
  11 A.           Okay.
  12 Q.           So prior to that time though, you had been
  13 contacted by Physicians Choice?        I mean they were
  14 trying to get your business; correct?
  15 A.           Yes.
  16 Q.           About how many other laboratories were
  17 trying to get your business?
  18 A.           I can't count them.
  19 Q.           About how many pitches did you hear for your
  20 business from other laboratories?
  21 A.           Numerous.   It got to the point that I would
  22 have my staff field those calls and tell them no so I
  23 didn't have to be bothered with it.
  24 Q.           Did you have meetings with other
  25 laboratories?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 86 of 283
                                                                  123


   1 A.           I ---.
   2 Q.           Not sure?
   3 A.           It's been too long, and I don't have my
   4 records.     I can't ---.
   5 Q.           Do you recall when it first occurred to you,
   6 hey, you know, maybe I should go see about securing an
   7 analyzer?
   8 A.           That's what --- that's what happened.
   9 Q.           Do you recall when that thought popped into
  10 your head?
  11 A.           After the --- after the potential --- after
  12 the arrangement with Physicians Choice sort of fell
  13 through or didn't move along because of my delaying it
  14 for two --- I delayed it for two reasons.          One is
  15 Hughes and the other was the amount of the cost of the
  16 analyzer.     I didn't feel like I had the money to pay
  17 for that.
  18 Q.           To pay Physicians Choice for the analyzer?
  19 A.           No, whatever company that was in the other
  20 documents.
  21 Q.           Oh, I see.    So you felt you didn't have the
  22 money to pay that third-party company for the analyzer
  23 that Physicians Choice was procuring for you?
  24 A.           Yes.
  25 Q.           Okay.    So you were going to pay for that?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 87 of 283
                                                                  124


   1 A.           That was presented to me that I would have
   2 to pay for that.       And the other option was the reagent
   3 lease, and when I built my own lab I did the reagent
   4 lease arrangement where the lease payments are built
   5 into the reagent fees.
   6 Q.           Right.
   7 A.           And even though you pay more money, you
   8 don't have to come up with the cash upfront.
   9 Q.           So --- okay.    So ---.
  10 A.           And then after the raid I'm thinking --- the
  11 timelines get all muddied here.
  12 Q.           I know.    I know.
  13 A.           But after the raid, we put in our own
  14 quantitative analyzer, the mass spec.         That was a big
  15 step up and started doing that ourselves.
  16 Q.           Yeah.    But that would've been in '14?
  17 A.           That would've been --- I think that was in
  18 '14, I think.
  19 Q.           All right.    And again, I'm not --- I know
  20 it's difficult to recall, but at some point you're
  21 looking at the contract for the purchase of the
  22 Olympus AU 400 and you're thinking I can't afford
  23 that, I need to look into other options for procuring
  24 an analyzer.     And you were also concerned I think you
  25 testified about preserving your relationship with Bill




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 88 of 283
                                                                  126


   1 upon these records.
   2 Q.           You don't have any independent recollection
   3 of those dates?
   4 A.           No.    I --- I know sort of a general idea how
   5 things transpired in a general timeline.
   6 Q.           Yeah.
   7 A.           But I just don't recall the months and the
   8 years or the seasons.
   9 Q.           Okay.    You never got the analyzer from PCLS?
  10 A.           Never.    No, did not.
  11 Q.           Just let me look through my notes.       I think
  12 I'm finished.       Hang on one second.
  13 A.           Sure.
  14 Q.           Not many more, I promise.      Do you recall
  15 meeting with an Assistant United States Attorney by
  16 the name of Jonathan Ferry?
  17 A.           Out of North Carolina?
  18 Q.           Yes.
  19 A.           Yes.
  20 Q.           And when did that meeting occur to the best
  21 of your memory?
  22 A.           '16 or '17.
  23 Q.           And the purpose of that meeting was for them
  24 to ask you questions about among other things
  25 Physicians Choice; right?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 89 of 283
                                                                   128


   1 didn't work anymore.       They took a backup file I had on
   2 my current laptop, and they took --- they copied the
   3 information on the server.         I don't know what they ---
   4 I assume they took everything.         I have no idea and I
   5 didn't ask and they didn't tell.
   6                     ATTORNEY CAUDILL:    Dr. Johnson, thanks
   7 for your time today.
   8                     THE WITNESS:    Oh, you're quite welcome.
   9 RE-EXAMINATION
  10 BY ATTORNEY JOHNSON:
  11 Q.           I will be very brief.      Looking at Exhibit 5,
  12 which was the contract for the analyzer we've talked
  13 about?
  14 A.           Yes.
  15 Q.           You testified earlier that receiving this
  16 was a surprise to you; correct?
  17 A.           Yes, as looking through the other emails,
  18 there were numbers mentioned in another email, and I'm
  19 not sure it was before or after this one.          But
  20 overall, the amount of money was a surprise to me,
  21 yes.
  22 Q.           It was your understanding that under the
  23 arrangement with PCLS you would just pay $10,000;
  24 correct?
  25                     ATTORNEY CAUDILL:    Objection, leading.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 90 of 283
                                                                     129


   1 BY ATTORNEY JOHNSON:
   2 Q.           You can answer.
   3 A.           Yes.
   4 Q.           And we've talked about alcohol and
   5 cooperation agreements today, but your testimony here
   6 today has been truthful; correct?
   7 A.           Yes.
   8                     ATTORNEY JOHNSON:        Nothing further.
   9                     ATTORNEY CAUDILL:        Thank you, Dr.
  10 Johnson.
  11                     THE WITNESS:        Thank you.
  12
  13                     *   *   *   *   *    *   *   *
  14               DEPOSITION CONCLUDED AT 1:55 P.M.
  15                     *   *   *   *   *    *   *   *
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 91 of 283
                                                                  130


   1 COMMONWEALTH OF PENNSYLVANIA :
   2                                    :   SS:
   3 COUNTY OF CAMBRIA                  :
   4        I, DALE CURTIS ROSE, JR., a Freelance Court
   5 Reporter and Notary Public in and for the Commonwealth
   6 of Pennsylvania, do hereby certify that the foregoing
   7 deposition was taken before me at the time and place
   8 specified in the caption; that I administered unto the
   9 Deponent his oath to testify to the truth, the whole
  10 truth, and nothing but the truth; that he was present
  11 and then orally examined and testified as herein set
  12 forth; that I reported said examination and testimony
  13 stenographically, and that this transcript of
  14 deposition constitutes a true and correct
  15 transcription of the shorthand report of said
  16 deposition.
  17        I FURTHER CERTIFY that I am neither related to
  18 nor employed by any counsel or party to the cause
  19 pending, nor interested directly or indirectly in the
  20 event thereof.
  21        IN WITNESS WHEREOF, I have hereunto set my hand
  22 and affixed my seal of office this 18th day of
  23 September, 2020.
  24 ______       ______________________
  25 Date         Notary




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 92 of 283
                                                MSJ Exhibit 70
                                                        Page 1                                        Page 3
          UNITED STATES DISTRICT COURT                            1            INDEX
          WESTERN DISTRICT OF NORTH CAROLINA
          CHARLOTTE DIVISION                                      2   Witness: Chris Kemp
          Case No. Civil File No. 3:17-CV-37                      3                Direct Cross
          (Consolidated with Civil File
           No. 3:17-CV-46)                                        4   By Ms. Armstrong      5
       United States of America, ex rel.                          5   By Mr. Caudill           49
       Taryn Hartnett and Dana Shoched,
                                                                  6           EXHIBITS
                        Plaintiff,                                7   United States'
       vs.
       Physicians Choice Laboratory
                                                                  8      No. 1 Page 05        No. 2 Page 37
       Services, Douglas Smith, Philip                            9      No. 3 Page 37        No. 4 Page 38
       McHugh and Manoj Kumar,                                   10      No. 5 Page 39        No. 6 Page 40
                        Defendants.
       ----------------------------------/                       11      No. 7 Page 40        No. 8 Page 41
                                                                 12      No. 9 Page 42
                  VIDEO DEPOSITION                               13
                     OF                                          14
                   CHRIS KEMP
                                                                 15
              BY VIDEOCONFERENCE                                 16
              November 12, 2020                                  17
            Scheduled for 10:00 a.m.
         Commencing at 10:06 a.m. to 11:47 a.m.                  18
                                                                 19
            Taken before Sonnia Martinez, Notary
       Public in and for the State of Florida at                 20
       Large, pursuant to Notice of Taking Deposition            21
       filed in the above cause.
                   -------                                       22
                                                                 23
                                                                 24
                                                                 25

                                                        Page 2                                        Page 4
   1   APPEARANCES:                                               1       (The following was had.)
   2   ON BEHALF OF THE PLAINTIFF:
   3     R. Andrew Murray                                         2      THE VIDEOGRAPHER: In the case styled
         United States Attorney                                   3   U.S., ex rel, Taryn Hartnett, et al,
   4     Suite 1650, Carillon Building
         227 West Trade Street                                    4   versus Physicians Choice Laboratory
   5     Charlotte, North Carolina 28202                          5   Services, et al. Civil Action
         By: Katherine Armstrong,
   6       Assistant U.S. Attorney                                6   Number 3:17-CV-37.
           katherine.armstrong@usdoj.gov                          7      This is the videotaped deposition via
   7
       Also present:                                              8   Zoom of Chris Kemp.
   8
          Cathleen Hollowell
                                                                  9      Today's date is November the 12th,
   9      Investigator (contractor)                              10   2020.
          U.S. Attorney's Office - WDNC
  10      227 West Trade Street, Suite 1650
                                                                 11      The time on the video monitor is
          Charlotte, NC 28202                                    12   10:06 a.m.
  11
       ON BEHALF OF PHILIP McHUGH:
                                                                 13      Would counsel please state their
  12                                                             14   appearances for the record.
          Weaver, Bennett & Bland
  13      196 North Trade Street                                 15      MS. ARMSTRONG: Sure.
          Matthews, North Carolina 28105                         16      This is Katherine Armstrong, an
  14      By: Bo Caudill, Esquire and
            Matthew Villmer, Esquire                             17   Assistant U.S. Attorney on the Western
  15                                                             18   District of North Carolina. I represent
       Also present:
  16                                                             19   the United States.
          George Thomas, Videographer                            20      MR. CAUDILL: Mr. Kemp, my name is Bo
  17           -------
  18                                                             21   Caudill. I represent the defendant,
  19                                                             22   Philip McHugh.
  20
  21                                                             23      MR. VILLMER: This is Matt Villmer, I
  22
  23
                                                                 24   represent Defendant Philip McHugh.
  24                                                             25      THE VIDEOGRAPHER: Okay, Sonnia,
  25


                                                                                  1 (Pages 1 to 4)
                          Fernandez & Associates Court Reporters
                          305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 93 of 283
                                          Page 13                                              Page 15
 1       A. They did.                                   1   that industry in Jacksonville. So he was one
 2       Q. Okay. Tell us about that, how you           2   of the top ten percent, you know, in
 3    came to have Dr. Florete and his practice as      3   Jacksonville, the big doctors, if you will,
 4    one of your accounts.                             4   that I was approaching.
 5       A. Sure. It -- you know, taking the            5       Q. Okay. And so when you say the number
 6    job, you know, you did our due diligence of       6   they wrote, are you like referring to the
 7    what was going to be needed and how it's          7   number of pain prescriptions that --
 8    gonna, you know, potentially go after your        8       A. Yes, correct, correct. So those were
 9    business. And then when I came on board with      9   the accounts that we would go after and, you
10    the company, as it is most pharmaceutical        10   know, provide toxicology testing for them,
11    companies out there, they -- they get reports    11   solutions thereof.
12    on who is -- who's writing prescriptions for     12       Q. Okay. And you mentioned it took you
13    X, Y, Z medications and that -- you can kind     13   several months to actually get in with him or
14    of strategically go after those because, at      14   his staff, what was the reason for that?
15    the time, that's the business that -- that we    15       A. Just it's -- I -- I would label it
16    were going after for toxicology test and -- as   16   just the nature of the business of sales.
17    well as genetic testing for various markers      17   It's just knocking -- you know, initially it
18    that the company tested for. And so I had        18   was a cold call and you got to build your way
19    approached him many times in several months in   19   up to, you know, speaking with them and
20    before I actually got a, you know, an            20   meeting, and so I -- I went through that you
21    appointment with his folks and it started from   21   process, you know, trying to get in touch
22    there. And then -- I knew he was one of the,     22   would their office manager and then presenting
23    based on the criteria that our company had,      23   what we could provide for them. And then I
24    these reports -- and forgive me, I can't         24   got, you know, put up with the -- with
25    recall what the name of the reports were. But    25   Orlando, Dr. Orlando Florete, and so forth.

                                          Page 14                                              Page 16
 1    they're nationally generic reports that you       1   And then that -- that just pushed on, meeting
 2    can get, I suppose. But I knew he was a big       2   after meeting after meeting to try earn their
 3    account for this area and so I spent a lot of     3   business.
 4    time, you know, going after the bigger            4      Q. And do you recall who IPM sales
 5    accounts and he was one of them.                  5   manager was at the time you were trying to get
 6       Q. When you say "based on the criteria,"       6   that account?
 7    can you kind of walk me through what you mean     7      A. IPM sales manager, so my direct boss?
 8    by that?                                          8      Q. I apologize, Mr. Kemp. Office
 9       A. Yes. So, as I mentioned, the company        9   manager, sorry.
10    paid some company, national company, to get      10      A. Oh, gosh, no, I do not. It was a
11    reports on, you know, who is either writing      11   female.
12    prescriptions that we needed to test for or      12      Q. Okay. And did you have any personal
13    companies that -- or, you know, new doctors      13   connections or contacts with IPM while you
14    that transferred from one, you know, city to     14   were trying to get its business?
15    another, we would pay attention to those as      15      A. Like personal contacts, from cold
16    well. And that's -- that's -- those are the      16   calling and meeting the people in the front
17    reports that we -- it essentially told you who   17   desk and different nurses at different
18    was writing what and how many potential          18   locations, you know, just the process of
19    prescriptions they were writing.                 19   sales, you know --
20       Q. And did those reports also identify        20      Q. Okay.
21    providers as "big accounts," to use your         21      A. -- trying to earn sales or earn their
22    words?                                           22   business, get a meeting, so through that I met
23       A. Well, it's just based on the number,       23   folks and tried to nurture those
24    the volume that they wrote versus, that there    24   relationships.
25    -- you know, a doctor that was competing in      25      Q. Okay. Prior to beginning cold


4 (Pages 13 to 16)
                Fernandez & Associates Court Reporters
                305-374-8868    service@fernandezcr.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 94 of 283
                                           Page 17                                               Page 19
   1   calling on the practice, did you know anyone      1   Dr. Florete and his practice in an effort to
   2   who worked there or have any friends or           2   get that account, do you know if Dr. Florete
   3   personal connections with anyone who worked at    3   had used PCLS?
   4   IPM?                                              4      A. No, we were a new company. Nobody in
   5      A. Yeah, I knew a nurse at one time at         5   Jacksonville had used our services before I
   6   one of his locations, but he closed down          6   came on board. I was the first rep in this
   7   relatively -- during my sales process, if you     7   region, this location.
   8   will.                                             8      Q. Okay. And when -- during your tenure
   9      Q. And during the time you had the IPM         9   at PCLS, did other reps get added to the
  10   account how many locations were operating?       10   Jacksonville area or region?
  11      A. Initially it was three and then that       11      A. No, not locally. At the tail end
  12   got drown down to two. So -- as I began the      12   they were talking about potentially splitting
  13   sales process he had three accounts, three       13   my area, but I left before that -- that
  14   locations, and then -- I guess day one we got    14   actually came to fruition.
  15   the initial setup, maybe 30 days in or so he     15      Q. In the course of working to get the
  16   closed the third office. So for the bulk of      16   Florete and IPM account, did you meet with any
  17   my business I think it was mainly coming from    17   of the other providers at the practice?
  18   two locations, if I recall.                      18      A. No, I did not. It was, you know, he
  19      Q. Were both those locations in               19   was the decision-maker and everything started
  20   Jacksonville?                                    20   and stopped with him, what I came to find out,
  21      A. Yes.                                       21   and so there forwarded most of me -- the
  22      Q. Do you recall when you first met with      22   meetings I was involved with was with him.
  23   Dr. Florete in person?                           23   And sometimes his office manager or he had a
  24      A. Yeah, roughly. It was in his office        24   runner that would, you know, I guess went
  25   trying to, you know, pitch our -- what we        25   between the two offices, and, forgive me, I

                                           Page 18                                               Page 20
   1   could provide his office and his practice.        1   can't remember his name or his actual title,
   2   And then to get an appointment, you know,         2   but he was in a few of those meetings.
   3   initial 30 minutes, if you will, that was my      3      Q. Okay. Do you recall when Dr. Florete
   4   first kind of introduction.                       4   and IMP actually signed up with you as an
   5      Q. And what type of information did you        5   account with PCLS?
   6   provide in that first introduction to             6      A. Oh boy, it was, I would say, a good
   7   Dr. Florete?                                      7   six months, maybe even eight months, from my
   8      A. Well, it was really getting to know         8   first start date with PCLS.
   9   his practice beyond, you know, what the           9      Q. Okay. So I'm notoriously bad at math
  10   reports I mentioned earlier and the daily        10   but let me think about it. So you started
  11   routine and where -- and then from there I       11   with PCLS in the spring of 2013.
  12   strategically, I guess, provided our             12      A. April, yep.
  13   offerings, where we could help. And I guess      13      Q. Okay.
  14   one of the bigger ones was time, you know,       14      A. So it's in the fall, late fall, I
  15   getting -- sending test in, getting results      15   believe, and then -- I believe. I can't
  16   back quickly and efficiency.                     16   remember exactly, but it seems about right.
  17      Q. Do you know what lab or labs               17      Q. All right. I am going to do my best
  18   Dr. Florete was using for urine tests before     18   to share a document with you, bear with me.
  19   he signed on to PCLS?                            19      A. Sure.
  20      A. I do not. I know -- I remember him         20      Q. I have been successful at this in the
  21   --he had used multiple labs, you know, I would   21   past but not always. Hold on a second.
  22   say the previous five years, but I couldn't --   22          Mr. Kemp, I am -- or I can give you
  23   I don't recall what those names of those labs    23   control of the screen so that you can scroll
  24   were.                                            24   through this, does that work for you?
  25      Q. And before you started calling on          25      A. Yeah, sure.


                                                                         5 (Pages 17 to 20)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 95 of 283
                                           Page 21                                              Page 23
 1        Q. Actually, I thought I could. Hold on        1         And then our sales manager at the
 2     a second.                                         2   time, Joe Munden.
 3        A. Sure.                                       3         Then Aida, I believe she was one of
 4        Q. All right, Mr. Kemp, I think you now        4   the folks internally that helped coordinating,
 5     have the ability to get on here and control       5   you know, if we had travel, if we needed
 6     this screen so that you can scroll through        6   different -- you know, be a rep for an event
 7     this document. Let me know if that works.         7   the doctors put on or various
 8        A. Sorry, I'm unable to scroll through.        8   hospital-affiliated learning seminars,
 9        Q. Let me try something -- that's fine,        9   anything like that.
10     you know, what I can do is --                    10         And then it was -- obviously the
11        A. Wait, I think I got it.                    11   subject was Institute of Pain Management.
12        Q. Did you get it? Is that you that you       12      Q. Thank you. And at the time you sent
13     just moved that?                                 13   this email in July of 2013, is it your
14        A. Nope.                                      14   recollection that Dr. Florete was not yet
15        Q. I can just scroll through.                 15   signed up with the company?
16        A. Okay.                                      16      A. Yes.
17        Q. If this is easier.                         17      Q. It looks like you all are discussing
18        A. Sure.                                      18   in this email a meeting with Dr. Florete where
19        Q. Why don't I just do that, then.            19   he would come to the lab; is that correct?
20        A. Sure.                                      20      A. Yes, correct.
21           MS. ARMSTRONG: I'm going to mark           21      Q. All right. What is the purpose of
22        this as Exhibit 1.                            22   having Dr. Florete come meet at PCLS?
23           (Government's Exhibit Number 1 was         23      A. So when I first signed on with PCLS
24        marked for identification and is attached     24   they were still in these remote offices in
25        hereto.)                                      25   Carolinas and they -- we were in the process


                                           Page 22                                              Page 24
 1     BY MS. ARMSTRONG:                                 1   of building a brand new building, brand new
 2        Q. All right. Let me get to the top of         2   lab, it was state-of-the-art equipment, and so
 3     the first email. Go just ahead and take your      3   that -- that was built and then the company
 4     time reviewing this, please.                      4   had moved in there, and so we really wanted to
 5        A. Okay.                                       5   kind of promote, you know, we were kind of a
 6        Q. And let me know if you're ready for         6   state-of-the-art company and promote our kind
 7     me to scroll down.                                7   of our lab, and so one thing that I think a
 8        A. Sure.                                       8   few reps throughout the country did, I
 9        Q. Thanks.                                     9   believe, is probably more geographically
10        A. Okay. Okay.                                10   located, you know, closer to -- to our
11        Q. All right. Do you recall this email,       11   corporate office, but if we had the capability
12     now having had a chance to review it?            12   of flying in doctors so they could take a look
13        A. Yeah, yeah, now I do, yeah.                13   at the building and, you know, our -- our
14        Q. Who were the people you sent it to?        14   process firsthand to, you know, gain their
15        A. Let's see, Masud, he was a -- one of       15   business. And, you know, obviously, as a
16     our genetics kind of reps. He floated around     16   sales rep, we wanted a hundred percent of an
17     our -- our -- the southeast to help reps, kind   17   office's business. At the time a lot of
18     of talk more about on the genetics testing,      18   doctors wanted to send it to multiple places
19     which in the email is listed GX, and so he's     19   for, I guess, their own various reasons.
20     the -- that's who I initially cc'ed Todd         20          So obviously a bigger account, which
21     Seder, my direct boss.                           21   I would label IPM, or Dr. Florete's office, I
22            Jack Davis, he was another resource       22   would label him as a bigger, you know, we
23     for us in, I guess, as a company from a -- if    23   wanted to get a hundred percent of his
24     we needed help getting into the weeds about      24   business, so whatever, you know, take flying
25     the toxicology and/or genetic testing.           25   him up to corporate and taking a look and


6 (Pages 21 to 24)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 96 of 283
                                          Page 25                                               Page 27
   1   getting firsthand, you know, knowledge of kind    1   owner of the company. What was Phil's role at
   2   of how we do things, that was a primary           2   PCLS while you were there?
   3   objective.                                        3      A. I didn't -- we didn't see him a lot.
   4      Q. And did this visit to PCLS ever             4   He would poke his head in every once in a
   5   happen?                                           5   while if we had to come back for some, you
   6      A. Yes.                                        6   know, corporate training as we rolled out our
   7      Q. And do you recall when -- I don't           7   genetic testing or -- when I first got there,
   8   need an exact date, but month, year, that         8   you know, everybody met, both he and Joe
   9   Dr. Florete actually to visit the lab?            9   Munden.
  10      A. Based on the email, this email, I          10         His primary role, I know he -- he got
  11   would say it happened within about 30 days,      11   involved with some of our bigger accounts.
  12   because they had to set up flights 30, 45        12   And saying involved, you know, he would send
  13   days, at least.                                  13   an email or, you know, on our behalf saying,
  14      Q. Did PCLS pay for Dr. Florete to come       14   hey, look, you know -- for instance, for me it
  15   to Charlotte?                                    15   was, hey, Chris, you know, he's our rep, he
  16      A. Gosh, I can't -- I do not recall.          16   told me a little bit about you, we look
  17   You know, I believe -- I just don't recall. I    17   forward to hopefully partnering with you,
  18   want to say -- I want to say I thought it was    18   things like that, just to kind of put a touch
  19   a flight or a hotel but that was it. There       19   on from, I guess, an ownership level with
  20   was a limit and I don't recall now. My           20   larger accounts so they feel like they're, you
  21   corporate office handled that; I wasn't          21   know, wanted/needed, so forth.
  22   involved with that part of it.                   22      Q. And during the time you worked for
  23      Q. Did you come to the meeting at PCLS        23   PCLS were you physically located and living in
  24   with Dr. Florete?                                24   Jacksonville?
  25      A. Yeah, I actually -- at first I wasn't      25      A. That's correct, yes.

                                          Page 26                                               Page 28
   1   able -- couldn't get on the same flight. Then     1      Q. How many times would you say you
   2   they got me in, so I ended up flying up with      2   would at PCLS' corporate headquarters or the
   3   him as his rep.                                   3   lab during your tenure?
   4       Q. Do you recall who else -- do you           4      A. Oh, goodness. I would say -- at the
   5   recall who else met with Dr. Florete when he      5   lab -- now, we would be -- I'd say at the lab
   6   visited PCLS?                                     6   about four or five times, but we would also go
   7       A. Oh gosh, he met with everybody in our      7   up around the lab at a hotel for like sales
   8   office, you know, that was over a certain --      8   training and it was maybe ten to thirty
   9   you know, over every department, so that he       9   minutes away from the -- from the office, and
  10   could kind of get a taste of when -- you know,   10   that would be another -- I'd say that's a
  11   if they sent urinalysis samples in, where it     11   total combined eight times, roughly.
  12   started from, from receiving to going through    12      Q. Do you recall where the lab was
  13   testing, seeing our lab, how it's done. He       13   physically located when you worked for PCLS?
  14   met with some of our C-suite folks, Joe Munden   14      A. Yeah, it was in Rockhill.
  15   was one. I believe -- I believe Jack Davis       15      Q. Were the sales trainings you
  16   was there, I don't recall.                       16   mentioned different than the annual trainings
  17         And some of our -- our owners, Phil        17   that we've already talked about?
  18   McHugh was there. Oh gosh, there was another     18      A. Yes, yes, they were more geared to,
  19   gentleman. I can't recall his name. He --        19   you know, how to bring in sales, how to make
  20   gosh, it may come to me, sorry.                  20   better cold calls, close the sale cycle,
  21         But he -- he met with everybody that       21   things of that nature.
  22   was, you know, that either ran a department or   22      Q. And who presented those trainings?
  23   had, you know, owned the company or was at a     23      A. There is a gentleman up around there
  24   C-suite level for us.                            24   that ran a -- it's called Sandler Sales
  25       Q. And you mentioned Phil McHugh as an       25   Training. I don't recall his name, but the


                                                                        7 (Pages 25 to 28)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 97 of 283
                                         Page 29                                               Page 31
 1    company outsourced it to him in the beginning     1   -- you know, we'd get these national reports
 2    of if my tenure with -- there. And then, as       2   and derived from there what -- how many
 3    closer to the end of my tenure, you know, we      3   prescriptions they wrote and we'd say, okay,
 4    had a lot of personnel changes and they -- I      4   this person is writing a lot so surely they're
 5    guess they discontinued that relationship and     5   testing. And as I went through the sale cycle
 6    went a different route and brought somebody       6   with his account I kind of understood that it
 7    else, you know, that taught sales training in     7   was definitely a big -- could be a big
 8    the country. And forgive me, and I don't          8   account. It was going to be my biggest
 9    recall either of their names, but yeah.           9   account at that time, so I knew, as I
10       Q. Okay. I'm going to turn back to the        10   mentioned in that email, it would be a nice
11    email for a moment --                            11   anchor, so I can kind of work that. But I
12       A. Sure.                                      12   hope that answers.
13       Q. -- and see if there's anything else I      13      Q. Okay. Did you track the volume of
14    want to ask you about.                           14   samples your accounts were sending to PCLS?
15           Near the bottom of the email you          15      A. Yes, we -- we, yes, absolutely, every
16    write "This will be a great thing for the PCLS   16   rep did.
17    anchor in Jax," can you tell me what you meant   17      Q. How did you do that? How was that
18    by that statement?                               18   accomplished?
19       A. Yes, so we -- because we were a new        19      A. We would log into our internal system
20    company and, you know, as a sales rep, I         20   that we had at the time. And forgive me, I
21    wanted to be at the top, you know, the top       21   don't know the name of -- recall the name, but
22    sales rep for the company, and I was hoping
                                                       22   we would log into their internal system, we
23    to, you know, have Jacksonville be the leading
                                                       23   would see how many submission -- toxicology
                                                       24   submissions, urinalysis submissions came in
24    or at least North Florida, specifically
                                                       25   the day before or the past week or the past,
25    Jacksonville, if you will, be the kind of

                                         Page 30                                               Page 32
 1    leading accounts or, you know, I would be the     1   you know, month, quarter, and kind of, you
 2    larger rep in the State of Florida, so that's     2   know, scaling that up from there.
 3    what I meant by becoming an anchor.               3      Q. Did you monitor the amount of samples
 4            And then because I knew IP -- or          4   Dr. Florete's practice was referring to PCLS?
 5    Institute of Pain Management was a large          5      A. Yes.
 6    account, I knew that would be a nice footprint    6      Q. And what do you recall about the
 7    to kind of -- you know, because as a sales        7   volume of his sample referral to PCLS?
 8    rep, once you get a big account you're able       8      A. We -- it kind of started, you know,
 9    to, sometimes, you know, people are familiar      9   from a standstill to a sprint, if you will.
10    with their name, hey, we do all the testing      10   He decide that he was going to send, you know,
11    for X, Y, Z, we'd love to have you, too, so      11   use us as his primary lab and we got the bulk
12    we'd use that to build from.                     12   of his samples rather, you know, initially,
13        Q. And, okay. So when you say that you       13   and that kind of maintained for a few months.
14    thought IPM was going to be a big account for    14      Q. And after a few months did something
15    PCLS, can you kind of explain to me all these    15   change with the volume of samples?
16    things that you consider going into what makes   16      A. It didn't change, he was -- I guess
17    an account a big account?                        17   they were going through some practice changes
18        A. Sure. I mean, it's rather simple,         18   and as far as how the urinalysis test went
19    it's -- you know, how many -- how many           19   out, I guess, we -- I was -- they were coming
20    urinalysis testing do they generally do and if   20   from two offices and then I think they kind of
21    they don't -- if an office doesn't do it but     21   drilled down to one and then we started
22    is writing certain prescriptions, we would try   22   talking about genetic testing and only one
23    to explain of the importance of doing so. And    23   location was doing to do that and so it just
24    for Institute of Pain Management specifically    24   -- I wouldn't say it dropped off but it just
25    it was, you know, as I mentioned earlier, we     25   kind of built up, plateaued, and kind of


8 (Pages 29 to 32)
                Fernandez & Associates Court Reporters
                305-374-8868    service@fernandezcr.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 98 of 283
                                          Page 33                                               Page 35
   1   stayed right there, if you will.                  1   Mr. Kemp?
   2      Q. Sitting here today do you remember          2      A. Yes.
   3   the -- I guess the highest volume that IPM        3      Q. I will slowly scroll through it so
   4   referral ever reached?                            4   you have a chance to reacquaint yourself with
   5      A. Oh, wow, I do not, sorry.                   5   this.
   6      Q. That's okay.                                6      A. Yeah. And so -- I'm sorry, this is a
   7      A. It was more than any other account I        7   different form that I was thinking.
   8   had, I know that.                                 8      Q. Okay.
   9      Q. We talked earlier about IPM signing         9      A. But this -- this was sent in for each
  10   as a PCLS account. Can you walk us through       10   test, basically. As I mentioned on the
  11   how a practice or provider signs up with the     11   supplies, it was -- they had to go down, check
  12   lab?                                             12   the items, you know, the different various
  13      A. Yeah, it's relatively easy. I guess        13   drugs they wanted to test for, and then they
  14   most of the work is done by the rep. It's        14   would, you know, sign at the bottom and that
  15   simply getting the loca -- if they say, yes,     15   could go -- come in with -- with every sample.
  16   we're going to use you, we basically have to     16      Q. Would this go in with every sample or
  17   get their -- get them an account number.         17   would a separate order or requisition form go
  18   There's a little form that we filled out,        18   in with every sample?
  19   submitted that internally, they would get them   19          MR. CAUDILL: Objection --
  20   loaded in our system and -- so we can track      20          THE WITNESS: Yeah, forgive me.
  21   things electronically, and those things being    21          MR. CAUDILL: I'm sorry, let me just
  22   the toxicology test.                             22      press pause. Mr. Kemp, I'm sorry, I may
  23         So we would get -- once that's set up      23      occasionally object and I just wanted to
  24   we would get supplies sent out and it's less     24      make sure my objection gets on the record,
  25   than had a week, I think it was like two or      25      so I'm going to object to the form of that


                                          Page 34                                               Page 36
   1   three days, actually, get them loaded up with     1      question.
   2   supplies. The supplies being the cups that        2           You can go ahead.
   3   were utilized for the technology testing, the     3           MS. ARMSTRONG: You can answer,
   4   mail -- the overnight envelopes with labels       4      Mr. Kemp.
   5   and things of that nature. And then we -- I       5           THE WITNESS: I apologize.
   6   would, for a good two weeks or so, maybe even     6           MR. CAUDILL: No, you're fine.
   7   longer than that, I would -- I would              7           THE WITNESS: So, yeah, I apologize,
   8   periodically stop there every day or every        8      this is part of the setup, forgive me.
   9   other day to help them, you know, hey -- so       9           So they could say -- so they weren't
  10   their office staff knew what to do and did       10      doing that every time. They would check
  11   everything, got everything sent out correctly    11      off certain things they wanted tested on
  12   so it would arrive to us in the best way so      12      each patient and then that would go in as
  13   then we could track things and go from there.    13      part of their setup and then, you know,
  14      Q. And did providers sign paperwork           14      it's -- to your request, to your point and
  15   called Provider Acknowledgement Forms?           15      the question, the rec form is the portion
  16      A. I believe so. And forgive me, my           16      that gets sent with the sample.
  17   memory on that. I know that there was -- it      17   BY MS. ARMSTRONG:
  18   was just one signature that we needed for them   18      Q. And when you say setup, you mean part
  19   to kind of say that, yes, they were going to     19   of their on boarding to PCLS?
  20   us as a lab, before we kind of send out          20      A. Yes.
  21   supplies that, you know, the company paid for.   21      Q. Great. I'm just going to scroll
  22      Q. I am going to show you another             22   down.
  23   document. Fingers crossed it goes a little       23           Who was the provider that signed this
  24   more smoothly.                                   24   Provider Acknowledge Form?
  25          All right. Can you see that               25           MR. CAUDILL: Objection.


                                                                        9 (Pages 33 to 36)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 99 of 283
                                           Page 57                                               Page 59
    1   Choice and the Institute of Pain Management       1      Q. All right. You testified a little
    2   prior to you starting to work with Physicians     2   bit about a meeting that took place with
    3   Choice, and I believe your testimony -- and I     3   Dr. Florete at the Rockhill laboratory in
    4   am summarizing so please free to correct me --    4   2013. Do you recall testifying about that?
    5   was that there really was no relationship with    5      A. Yes, I do.
    6   the Institute of Pain Management prior to you     6      Q. And it sounds like you flew up from
    7   starting work with Physicians Choice; is that     7   Jacksonville with Dr. Florete to bring him to
    8   a fair summary of your testimony?                 8   the laboratory so that he could meet various
    9      A. Yeah. I knew -- he thought he had           9   individuals and tour the lab; is that right?
   10   known our company before but it turned -- from   10      A. That's correct.
   11   what I recall, it turned out, no, he didn't,     11      Q. All right. And how did that meeting
   12   and, you know, we were a very new company,       12   go?
   13   like I -- I was one of the first eight reps      13      A. It seemed to go very well. I mean,
   14   they hired.                                      14   he was somewhat blown away seeing firsthand of
   15      Q. And so just to make sure I understand      15   how we take samples in and how efficient we
   16   that, to what extent -- other than through       16   were as a company and especially as a new lab.
   17   secondhand information that you would have       17   We were gearing up from the size of our lab
   18   from communicating your supervisors and other    18   and the machines we had to -- to really go
   19   people with Physicians Choice, to what extend    19   very, very big and be kind of a national --
   20   would you have been aware of Physicians          20   huge national player in that industry and he
   21   Choice's efforts to work with the Institute of   21   was very pleases to see because he -- I guess
   22   Pain Management?                                 22   he had mentioned that he was hoping to maybe
   23      A. Could you explain, I don't --              23   grow some more offices, you know, down the
   24      Q. Yeah. I guess I'm trying to                24   road and that we could support them and not
   25   understand the source of your knowledge of       25   dip in efficiency. So overall it went

                                           Page 58                                               Page 60
    1   what efforts or what relationship, if any,        1   fantastic, from my understanding.
    2   existed between the Institute of Pain             2       Q. Yeah. And so let me back up just a
    3   Management and Physicians Choice before you       3   little bit, too, because I don't want to walk
    4   started working for Physician Choice.             4   over this. I mean, you had been trying to
    5      A. Oh, there was -- I didn't know of any       5   break that account for a while by the time
    6   before I started working there or before he       6   he's at Rockhill; is that fair to say?
    7   started, you know, the account started            7       A. Oh, yeah, absolutely.
    8   submitting samples to us.                         8       Q. And can you talk to me a little bit
    9      Q. You would have asked, you know -- or        9   -- I think you -- you testified a little bit
   10   basically you would have had conversations       10   about this, because can you tell me about
   11   with other people at Physician Choice and they   11   those efforts, how did you try to break that
   12   would have told you, yeah, we've not worked      12   account?
   13   with that doctor --                              13       A. So, you know, initially we -- you
   14      A. Yeah, that's correct. We didn't have       14   know, it's an industry I wasn't familiar with,
   15   an account number for them, so that was kind     15   so I leaned on some of the resources the
   16   of a first indicator for us -- at least for me   16   company had, and that was they would order, my
   17   that I was told that we needed to get them       17   understanding was, most pharmaceutical
   18   started up as -- as with any new -- new          18   companies get these -- this information of
   19   office.                                          19   like who, what providers write what, how many
   20      Q. But in terms of the possibility that       20   they -- how many prescriptions they write on a
   21   someone may have pitched Institute of Pain       21   monthly basis to help us really, you know, go
   22   Management on Physicians Choice services prior   22   after, you know, what you would label a big
   23   your start date, is it fair to say you           23   account, a medium account and a small account.
   24   wouldn't really have any knowledge of that?      24   So we would pepper days accordingly to kind of
   25      A. Yes.                                       25   go after those accounts and that's how I -- I


                                                                        15 (Pages 57 to 60)
                  Fernandez & Associates Court Reporters
                  305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 100 of 283
                                          Page 61                                               Page 63
 1     knock, you know, cold call initially, started     1   meeting with Dr. Florete and his practice
 2     trying to set up a meeting with whoever I         2   manager; is that right?
 3     needed to try to get to, as I went through the    3      A. Yes.
 4     process, find out Dr. Florete was basically       4      Q. All right. So fair to say that by
 5     the one that made all the decisions, so I knew    5   July 23, 2013 you have sat down at least on
 6     I had to eventually get in front of him           6   one occasion with Dr. Florete?
 7     somehow or another, so it was a process.          7      A. Yes.
 8        Q. Yeah. And so you -- the process             8      Q. Okay. And in this email you talk
 9     started with cold calls and emails and            9   about rescheduling his corporate trip. Is
10     progressed to trying to set up meetings. Do      10   that the trip that you were talking about
11     you recall when your first meeting with          11   where he came up to Rockhill to take a look at
12     Dr. Florete would have been?                     12   the laboratory?
13        A. Oh, I do not. Once I found out after       13      A. Correct.
14     getting trained up, you know, on some of the     14      Q. And so, because this email is
15     details of our products we provided or           15   referencing rescheduling that trip, my
16     services we provided from a testing              16   assumption is, and you tell me if this
17     perspective, I just -- you know, I knew I had    17   assumption is right or wrong, that it had been
18     to pick at least four to six whale accounts,     18   previously schedule.
19     big accounts, if you will, to -- I needed to     19      A. Yeah. There was, you know, he had --
20     touch those on a daily basis to kind of get      20   he owned a very big practice, so his time was
21     ramped up as a new rep in a new -- brand new     21   limited and I believe -- I know that had a big
22     territory.                                       22   play as to why it was rescheduled. And then
23        Q. Would you describe it as a lot of          23   also making sure all of our, you know, heads
24     work, breaking that account?                     24   of our departments were in office at the time
25        A. Sure. Absolutely.                          25   to accommodate, you know, a visit like that.


                                          Page 62                                               Page 64
 1        Q. All right. So you mentioned you             1      Q. It was very difficult logistically to
 2     didn't recall when you first met with             2   put this trip together, fair to say?
 3     Dr. Florete. Do you recall where you would        3      A. Yes.
 4     have first met with Dr. Florete?                  4      Q. All right. So it had been scheduled
 5        A. It would have -- it would have been         5   at least once and this email is saying, We
 6     in his office.                                    6   need to reschedule to August 15th and 16th, do
 7        Q. All right.                                  7   you see that in the second line of the email?
 8        A. One of them.                                8      A. Yes, I do.
 9        Q. I want to look back at the email that       9      Q. Do you think that the trip was
10     Ms. Armstrong showed you that's marked as        10   actually -- actually went forward around
11     Exhibit 1 to your deposition. Let me pull        11   August 15 or 16?
12     that up. Bear with me one second.                12      A. That sounds about right.
13        A. Okay.                                      13      Q. All right. And in the body of this
14        Q. I'm sorry, Mr. Kemp, are you able to       14   email you talk about a few other things that I
15     see that email?                                  15   want to ask you about. In the second
16        A. Yes, I can.                                16   paragraph here you refer to GX samples. I
17        Q. Great. Okay. Let me know if at any         17   believe you testified earlier that those are
18     point you need me to zoom in on it, okay?        18   genetic testing samples; is that right?
19        A. Yes.                                       19      A. Yes, that's correct.
20        Q. All right. So I want to start with         20      Q. That's a service that Physicians
21     the email that you sent down here, this email    21   Choice was beginning to offer around the time
22     is dated July 23, 2013 at 3:40 p.m., do you      22   that you were working there?
23     see?                                             23      A. Yes.
24        A. Yes.                                       24      Q. And you were pitching Dr. Florete on
25        Q. And it says that you just had a            25   Physicians Choice's genetic testing; is that


16 (Pages 61 to 64)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 101 of 283
                                          Page 69                                               Page 71
 1     everybody kind of drops their -- what they're     1   and send everything. And so once we had all
 2     doing to make sure that the customer feels,       2   the proper paperwork, account setup, we -- he
 3     you know, appreciated and we're there for him     3   kind of flipped the switch and turned it on
 4     or her, whoever visits us. So I thought it        4   and we started receiving, I would say, the
 5     was -- I thought it went spectacular from the     5   bulk of his business.
 6     -- you know, from my portion that I was           6     Q. And were you happy about that?
 7     involved with so, and we ended up getting the     7         MS. HOLLOWELL: Excuse me, this is
 8     business so I would say that was a win.           8     Cathleen, Kat was kicked off, she needs to
 9        Q. When did you learn that Dr. Florete         9     reconnect.
10     was ready to move forward with Physicians        10         MR. CAUDILL: Oh, no. Okay. All
11     Choice?                                          11     right, yeah. Thanks, Cathleen.
12        A. It was probably about a week or --         12         MS. HOLLOWELL: Sure.
13     maybe a week or two after the visit, I would     13         MR. CAUDILL: Okay. Mr. Kemp, we're
14     suspect, somewhere around there.                 14     going to pause and go off the record for
15        Q. All right. So that would put you           15     just a second until Kat can rejoin.
16     somewhere in late August/early September?        16         THE WITNESS: Certainly.
17        A. Yes. And there's sales reports out         17         THE VIDEOGRAPHER: Okay. We're going
18     there that we had internally that would give     18     off the video record at 11:34 a.m.
19     you a more definitive answer.                    19         (Recess was taken and Ms. Armstrong
20        Q. What's the ramp-up time once someone       20     joined the deposition.)
21     says, hey, I'm ready to go, I want to start      21         THE VIDEOGRAPHER: We're back on the
22     referring samples, what's the ramp-up time       22     video record at 11:41 a.m.
23     associated with getting that process --          23   BY MR. CAUDILL:
24        A. You know, it's actually different for      24     Q. Mr. Kemp, let me repeat what I just
25     every location. At the time it was very          25   asked you, I'm going to phrase it slightly

                                          Page 70                                               Page 72
 1     commonplace from an office or practitioner to     1   differently: Were you happy to learn that
 2     not send all their samples to one location,       2   Dr. Florete had decided to use Physicians
 3     you know, kind of test you out. And then some     3   Choice?
 4     of them would spread it over multiple labs and    4       A. Yes.
 5     keep it that way and everybody gets a portion,    5       Q. And is that because part of your
 6     because there's -- you know, obviously my         6   compensation as an employee of Physicians
 7     competition was knocking on their doors as        7   Choice included bonuses based on sales
 8     well.                                             8   performance?
 9           So for his account specifically it          9       A. That is correct.
10     was kind of like he flipped the switch and       10       Q. And can you explain to us just a
11     said, okay, you know, I feel comfortable using   11   little bit about how about that works, how you
12     PCLS, so I need you to go around and train all   12   were compensated while you worked at
13     my offices on how to submit, and so that's       13   Physicians Choice?
14     where those Provider Acknowledgement Forms       14       A. Certainly. So we would -- as a W-2 I
15     probably came in as a process to get that        15   got a salary plus commission. And the
16     going.                                           16   commission plans varied, multiple, multiple
17        Q. Yeah, and I think I understand that,       17   times while I was there, but in essence it was
18     my question is a little different. So what       18   a percentage of what was paid out by the, you
19     I'm wondering is from the time -- from the       19   know, the insurance, the individual patient
20     time you found out that Dr. Florete wants to     20   insurance. So it was all really tied up --
21     use Physicians Choice, how much lead time does   21   tied up or, I'm sorry, began based on the
22     Physicians Choice need before it starts          22   volume of test that were sent from a specific
23     receiving samples from Dr. Florete?              23   account.
24        A. As long as they have an account            24       Q. And so your -- part of your
25     number they can, you know, turn the switch on    25   compensation while you were at Physicians


18 (Pages 69 to 72)
                 Fernandez & Associates Court Reporters
                 305-374-8868    service@fernandezcr.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 102 of 283
                                            Page 73                                               Page 75
    1   Choice was these commissions that you were        1   Physicians Choice, did you continue to make
    2   getting based on referrals from the Institute     2   calls to the Institute of Pain Management?
    3   of Pain Management?                               3      A. Oh, absolutely.
    4      A. Yes, the toxicology test, correct.          4      Q. What kind of efforts, after they
    5      Q. Great. Do you recall how you found          5   started using Physicians Choice, did you
    6   out that Dr. Florete was ready to move forward    6   engage in to keep that business?
    7   with Physicians Choice?                           7      A. I probably touched their account
    8      A. I know I -- I was in -- stopped by at       8   three times a week just to make sure that if
    9   some point in his office just to do my --         9   anybody had any questions, if they hired any
   10   after the trip, just touching every day trying   10   new personnel make sure they were trained up,
   11   to, you know, keep it on the burner, if you      11   and, you know, I -- I knew they were going to
   12   will, so he'd want to join, and he said, I       12   be probably my biggest account so I wanted to
   13   think we're -- I think we're going to be good    13   make sure I nurtured that until everybody felt
   14   to go, what do we need to do to get set up or    14   comfortable with submitting, you know, samples
   15   how do we need, you know, go through that        15   to us as a company.
   16   process, so that's where we kind of began the    16      Q. And so you said about three times a
   17   paperwork or account setup process.              17   week, was that the case really from the time
   18      Q. And that was to -- I think you             18   they started using Physicians Choice until you
   19   testified earlier, to your recollection, a       19   left the company?
   20   couple weeks after the trip?                     20      A. That's correct.
   21      A. Yes, I believe so, yes.                    21          MR. CAUDILL: Mr. Kemp, I don't have
   22      Q. I think you mentioned that you didn't      22      any further questions for you, sir.
   23   work with Phil McHugh very closely but you did   23          Thank you for your time today.
   24   have some interactions with Philip McHugh.       24          THE WITNESS: Thank you.
   25      A. Yes, absolutely, especially, I guess,      25          MS. ARMSTRONG: Mr. Kemp, this is Kat

                                            Page 74                                               Page 76
    1   as one of the first reps to be hired, you         1     again, and I do not have any questions
    2   know, from where we -- where my tenure with       2     either.
    3   them began and they had multiple offices in       3         Thank you, we -- we appreciate your
    4   this office park to the big lab space that we     4     time.
    5   got in Rockhill, you know, he -- we'd go for      5         THE WITNESS: Absolutely.
    6   training and he would -- if he was in town he     6         THE VIDEOGRAPHER: All right. We're
    7   would attend a dinner with all -- all the         7     going off the video record, then, at 11:47
    8   attendees, so -- from the employees that were     8     a.m.
    9   reps, things -- or he'd poke a head in and        9         (Deposition concluded.)
   10   say, hey, you know, and then I'd -- that's the   10
   11   kind of dialogue we had, because everything      11
   12   was pretty much handled, you know, from my       12
   13   direct boss and up the chain through him.        13
   14      Q. All right. Let me just take two            14
   15   minutes off the record to review my notes and    15
   16   I think I'm almost done, if not completely       16
   17   done, Mr. Kemp, so bear with me one second.      17
   18         THE VIDEOGRAPHER: Okay. We're going        18
   19      off the video record at 11:44 a.m.            19
   20         (Recess taken.)                            20
   21         THE VIDEOGRAPHER: We're back on the        21
   22      video record at 11:46 a.m.                    22
   23   BY MR. CAUDILL:                                  23
   24      Q. Mr. Kemp after Dr. -- after the            24
   25   Institute of Pain Management started using       25


                                                                        19 (Pages 73 to 76)
                  Fernandez & Associates Court Reporters
                  305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 103 of 283
                                                          Page 77
     1                         CERTIFICATE OF OATH
     2
     3         STATE OF FLORIDA
               COUNTY OF MIAMI-DADE
 4
 5                 I, the undersigned authority, certify
 6             that Chris Kemp appeared before me and was
 7             remotely duly sworn.
 8                 WITNESS my hand and official seal this
 9             12th day of November, 2020.
10
11
12
13
14             ----------------------------
15             Sonnia Martinez
               Notary Public - State of Florida
16             My Commission No. GG 969119
               My Commission Expires 03/12/2024
17
18
19
20
21
22
23
24
25


                                                          Page 78
 1              REPORTER'S CERTIFICATE
 2       STATE OF FLORIDA
         COUNTY OF MIAMI-DADE
 3
 4            I, Sonnia Martinez, Notary Public in and
         for the State of Florida at large, do hereby
 5       certify that Chris Kemp was by me first duly
         remotely sworn to testify the whole truth;
 6       that I was authorized to and did report said
         remote deposition in stenotype; and that the
 7       foregoing pages, numbered from 1 to 78,
         inclusive, are a true and correct
 8       transcription of my shorthand notes of said
         remote deposition.
 9
             I further certify that said remote
10       deposition was taken at the time and place
         hereinabove set forth remotely and that the
11       taking of said remote deposition was commenced
         and completed as hereinabove set out.
12
             I further certify that I am not an
13       attorney or counsel of any of the parties, nor
         am I a relative or employee of any attorney or
14       counsel of party connected with the action,
         nor am I financially interested in the action.
15
              The foregoing certification of this
16       transcript does not apply to any reproduction
         of the same by any means unless under the
17       direct control and/or direction of the
         certifying reporter.
18
            IN WITNESS WHEREOF, I have hereunto set
19       my hand this 20th day of November, 2020.
20
21
         -------------------
22       Sonnia Martinez
23
24
25


20 (Pages 77 to 78)
                                Fernandez & Associates Court Reporters
                                305-374-8868    service@fernandezcr.com
         Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 104 of 283
                            MSJ Exhibit 71
                                                                            Page 1
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CIVIL FILE NO. 3:17-CV-37
                (CONSOLIDATED WITH CIVIL FILE NO. 3:17-CV-46)
     ___________________________________
                                        )
     UNITED STATE OF AMERICA ex rel.    )
     TARYN HARTNETT, and DANA SHOCHED, )
                                        )
                    Plaintiff,          )
                                        )
               v.                       )        DEPOSITION OF MANOJ KUMAR
                                        )
     PHYSICIANS CHOICE LABORATORY       )
     SERVICES, DOUGLAS SMITH, PHILIP    )
     MCHUGH AND MANOJ KUMAR,            )
                                        )
                    Defendants.         )
     ___________________________________)
                On Friday, October 16, 2020, commencing at 8:42 a.m.,
     the deposition of Manoj Kumar was taken on behalf of the Plaintiff
     at the US Attorney's Office, Carillon Building, 227 West Trade
     Street, Suite 1650, Charlotte, North Carolina, and was attended by
     Counsel as follows:
     APPEARANCES:

                KATHERINE T. ARMSTRONG, ESQ.
                Assistant United States Attorney
                US Attorney's Office
                227 West Trade Street, Suite 1650
                Charlotte, North Carolina 28202
                on behalf of the Plaintiff

                BO CAUDILL, ESQ.
                MATTHEW M. VILLMER, ESQ.
                Weaver, Bennett & Bland, PA
                196 North Trade Street
                Matthews, North Carolina 28105
                on behalf of the Defendant Philip McHugh



     (Appearances continue)


828-254-9230            ASHEVILLE REPORTING SERVICE                  800-357-5007
                         ars@ashevillereporting.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 105 of 283
                                                  Page 10                                                  Page 11
  1   A   Yes, ma'am.                                        1       services for the Pain Management Centers of
  2   Q   What do you do?                                    2       Southern Indiana?
  3   A   A manage a group of clinics in Asheville.          3   A   From 2005 to like 2009 -- 2010.    Sorry, 2010.
  4   Q   Asheville, North Carolina?                         4   Q   Sure, thank you.    What type of practice was
  5   A   Yes, ma'am.                                        5       the Pain Management Centers of Southern
  6   Q   What types of clinics do you manage?               6       Indiana?
  7   A   They are pain clinics.                             7   A   It was a pain group, ma'am.
  8   Q   When you say manage, just talk to us generally     8   Q   Was that one office location or multiple?
  9       about your roles and responsibilities.             9   A   It had multiple locations.
 10   A   Administrative role.                              10   Q   Was there a physician who ran that practice?
 11   Q   What does that mean?                              11   A   The owner is the physician.
 12   A   Hiring people, making sure the clinics are        12   Q   Who was that?
 13       running okay, all facilities are available for    13   A   His name was Dr. Kamal Tiwari.
 14       the clinicians.     Typically that's the role.    14   Q   What was your title when you were working for
 15   Q   Do you have any other prior work experience       15       Pain Management Centers of Southern Indiana?
 16       managing medical practices?                       16   A   It started as HR manager and then after it
 17   A   Yes, ma'am.                                       17       became manager in the last, I would say, one
 18   Q   Tell me about that.                               18       year.
 19   A   In Indiana it was called Pain Management          19   Q   Were you a W2 employee for that practice?
 20       Centers of Southern Indiana and then it was       20   A   Yes, ma'am.
 21       Texas Pain Institute in Dallas.     In between    21   Q   In your role as manager for Pain Management
 22       that I've given guidance to a couple of           22       Centers of Southern Indiana, what types of
 23       physicians, not as a full-time employee but       23       duties did you perform?
 24       just as a consultant.                             24   A   All administrative duties.
 25   Q   Great.   When were you working or providing       25   Q   In the context of Pain Management Centers of


                                                  Page 12                                                  Page 13
  1       Southern Indiana, give us some examples of         1       Dallas?
  2       administrative duties.                             2   A   From 2015, March-April onwards, till 2018
  3   A   Oversee billing, talk to contractors, hiring       3       January, end.
  4       people, making sure facilities are running,        4   Q   What type of services did you provide for that
  5       making schedules.                                  5       pain clinic?
  6   Q   Were you involved in any way, while you were a     6   A   Similar administrative services.
  7       manager of Pain Management Centers of Indiana,     7   Q   What you've already described to us, billing,
  8       in the laboratories referral of urine drug         8       contractors, etcetera?
  9       testing to outside labs?                           9   A   Yes, ma'am.
 10   A   No, ma'am.                                        10   Q   Were you involved in any way with Texas Pain
 11   Q   Why did you end up leaving the practice in        11       Institute's referral of urine drug testing to
 12       2010?                                             12       laboratories?
 13   A   It got closed down.                               13   A   They had -- we had an internal lab.   So there
 14   Q   Why did it get closed down?                       14       was nothing going out.
 15   A   Because the owner-physician was indicted for      15   Q   But did Pain Management Centers of Southern
 16       doing too many -- various reasons, one of         16       Indiana have an in-house lab?
 17       which was doing too many procedures.              17   A   It did not have an in-house lab.
 18   Q   Do you recall what happened in his criminal       18   Q   Did Pain Management Centers of Southern
 19       case?                                             19       Indiana send all of its patient samples out to
 20   A   He went to prison for a short period of time.     20       other laboratories for urine drug testing?
 21       I did not know how much.                          21   A   Yes, ma'am.
 22   Q   Did the practice cease operating at that point    22   Q   Do you recall what laboratories that Pain
 23       when Dr. Tiwari was indicted?                     23       Management Centers of Southern Indiana
 24   A   Yes, ma'am.                                       24       physicians were referring to?
 25   Q   When did you work for Texas Pain Institute in     25   A   It was a laboratory based out of Indianapolis.


                                                                                           4 (Pages 10 to 13)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                  800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 106 of 283
                                                Page 14                                                         Page 15
  1       I do not recall the name.                           1        with any of the providers or staff at Pain
  2   Q   How many providers worked at Pain Management        2        Management Centers of Southern Indiana?
  3       Centers of Southern Indiana, if you recall?         3   A    I would say the staff is only me, that none of
  4   A   More than 20.                                       4        the reps spoke to nobody else.      That's what I
  5   Q   Do you know if any of the providers at Pain         5        recall.
  6       Management Centers of Southern Indiana ever         6   Q    So let me make sure I understand that.        A
  7       referred samples for urine drug testing to          7        sales representative from a urine drug testing
  8       Physicians Choice Laboratory?                       8        laboratory would only speak with you in your
  9   A   No, ma'am.                                          9        capacity as manager of the practice?
 10   Q   You don't think they did or you don't know?        10   BY MR. CAUDILL:
 11   A   I do not know.                                     11        Objection to the form.      You can answer.
 12   Q   If I say PCLS or Physicians Choice, can we         12   BY MS. OWEN:
 13       agree that means Physicians Choice Laboratory      13        You can answer when he objects.
 14       Services?                                          14   BY THE DEPONENT:
 15   A   If you say so.                                     15        Okay.     No, not true.   They would speak to the
 16   Q   If I say PCLS, will you know I'm referring to      16        doctors.
 17       Physicians Choice Laboratory Services?             17   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 18   A   Yes, ma'am.                                        18   Q    So do you know if anyone from PCLS ever spoke
 19   Q   Great, just to cut down on some of the words       19        to any of the doctors at Pain Management
 20       that we have to use today to simplify.    Do you   20        Centers of Southern Indiana?
 21       know if PCLS ever marketed its services to         21   A    I do not know, ma'am.
 22       Pain Management Centers of Southern Indiana?       22   Q    You would not have been involved in that at
 23   A   How do you say marketing?   What do we qualify     23        all?
 24       as marketing, ma'am?                               24   A    No, ma'am.
 25   Q   Sure.   Do a sales rep from PCLS ever speak        25   Q    Did Texas Pain Institute ever refer patient


                                                Page 16                                                         Page 17
  1       samples for urine drug testing to PCLS?             1   A    By me -- by saying that, in conversation with
  2   A   Yes, ma'am.                                         2        a physician, I may suggest thing but not that
  3   Q   When did they start referring to PCLS?              3        I managed them or gave consultancy to them.
  4   A   I do not recall the date or the month, but          4        So while discussing, I will suggest, "Hey,
  5       around 2014.                                        5        these are things to do.      These are nice things
  6   Q   When you worked for Texas Pain Institute, were      6        to do."     But it's not that I am consulting
  7       you a W2 employee?                                  7        with them.
  8   A   Yes, ma'am.                                         8   Q    Were physicians paying for this type of
  9   Q   You mentioned that you had also given guidance      9        discussion?
 10       to some providers as a consultant.   Can you       10   A    It was -- no, this is not a paid thing.           This
 11       identify those providers for us?                   11        was a friendly discussion happening when you
 12   A   Can you say it again?                              12        meet somebody.
 13   Q   Sure.   Can you tell us who those providers        13   Q    So your paid consulting work was limited to
 14       were that you provided consulting services to?     14        Dr. Masimore and Dr. Shah?
 15   A   I provided consulting services to physicians       15   A    Yes, ma'am, at that time.
 16       who left to make their own practices after         16   Q    I think you mentioned this earlier, but just
 17       Pain Management of Southern Indiana stopped        17        to confirm, you were not a W2 employee of
 18       working, and these were Dr. Masimore and Dr.       18        either Dr. Masimore or Dr. Shah?
 19       Shah.                                              19   A    I was not, ma'am.
 20   Q   Are there any other physicians for whom you        20   Q    We'll talk about Dr. Masimore and Dr. Shah a
 21       provided consulting services other than Drs.       21        little bit later, but first I would like to
 22       Masimore and Shah?                                 22        kind of go back to background here.      Other
 23   A   Not directly consulting services at that time.     23        than the work you've already discussed, did
 24   Q   What do you mean by not directly consulting        24        you perform services on behalf of any other
 25       services?                                          25        companies?


                                                                                                 5 (Pages 14 to 17)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 107 of 283
                                                  Page 26                                                      Page 27
  1   A   Geographical area.                                   1   A   Florida.
  2   Q   What was your geographical area?                     2   Q   What were those circumstances of that meeting?
  3   A   Indiana.     That's where I was at that time.        3   A   While working for Pain Management Centers of
  4   Q   Were you living in Indiana at that point?            4       Southern Indiana, Marcus and Phil and the head
  5   A   Yes, ma'am.                                          5       of the -- which I was given to understand at
  6   Q   Did MK Land Holdings end up getting sales reps       6       that time a partner or doctor -- were setting
  7       working under it?                                    7       up a prescription dispensation in a
  8   A   It did, one or two.     I do not recall how much     8       physician's office.     And I was invited out
  9       business they were able to drum up.                  9       there to see how it works and that's how --
 10   Q   Do you recall their names?                          10       that's the first time I met Marcus Sowinski.
 11   A   No, ma'am.                                          11   Q   What do you mean by a prescription
 12   Q   Did you approach PCLS about working as a sales      12       dispensation system?
 13       representative or manager or did someone from       13   A   When you go to a doctor's office, they write a
 14       PCLS approach you?                                  14       prescription to you and then you go to a
 15   A   I do not recall, ma'am.                             15       pharmacy and get it filled.     So at that time
 16   Q   Who at PCLS was involved in negotiating this        16       it was new that you have a pharmacy within the
 17       independent contractor agreement with MK Land       17       clinic itself and you could dispense the
 18       Holdings?                                           18       prescriptions right there and then.
 19   A   I used to talk to only two people at PCLS and       19   Q   Who invited you to come see this prescription
 20       I do not recall who talked about the contract       20       dispensing system?
 21       and how much, but the two people were Marcus        21   A   I'm hazy on how it happened and which one it
 22       Sowinski and Phil McHugh.                           22       was, but I used to talk to only two people,
 23   Q   When did you first meet Marcus Sowinski?            23       Marcus and Phil.
 24   A   In 2008 or 2009.     I'm not sure right now.        24   Q   So you don't recall who invited you to go see
 25   Q   Where did you meet him?                             25       the system?


                                                  Page 28                                                      Page 29
  1   A   No, ma'am, it's very long back.                      1       were being utilized as a source for immediate
  2   Q   Why did they invite you to come see this             2       qualitative results and that is something --
  3       system?                                              3       those cups were something Phil was selling.       I
  4   A   They were doing regular sales.     I guess that's    4       do not know how we got -- how he came to know
  5       why they invited me, because they saw the -- I       5       about me or who introduced us.     So that is the
  6       presumed they realized that we had a large           6       first time I met him and he assisted us in
  7       practice and it can be successful.                   7       procuring the cups for our clinic and doing --
  8   Q   Did the Pain Managements Centers for Southern        8       guided the staff.     He came and visited once to
  9       Indiana ever end up doing a prescription             9       guide us in how it should be done.
 10       dispensing system in-house?                         10   Q   Just to confirm, when you say we, you're
 11   A   No, ma'am.                                          11       talking about the Pain Management Centers ---
 12   Q   Do you remember the name of the clinic where        12   A   Yes, ma'am.
 13       you went to see the demonstration?                  13   Q   Thank you, of Southern Indiana?
 14   A   No, ma'am.                                          14   A   Yes, ma'am.
 15   Q   When was the first time you spoke to Phil           15   Q   Do you remember the year when Mr. McHugh came
 16       McHugh?                                             16       and, as you described, showed your staff how
 17   A   I do not recall the date and -- maybe 2008 or       17       to use the cups at Pain Management Center?
 18       '09, somewhere around that time.     I don't        18   A   No, ma'am.
 19       recall when.                                        19   Q   Do you know if Mr. McHugh was an owner of PCLS
 20   Q   What were the circumstances of you meeting Mr.      20       at the time he came to the clinic with the
 21       McHugh?                                             21       cups?
 22   A   I do not recall, ma'am.     The only thing I have   22   A   From what I know, PCLS did not exist at that
 23       a hazy memory and what I can put together is        23       time.
 24       that at Pain Management Centers of Southern         24   Q   What's your understanding of when PCLS came
 25       Indiana at that time urine drug testing cups        25       into existence?


                                                                                              8 (Pages 26 to 29)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 108 of 283
                                                  Page 50                                                       Page 51
  1   A   I don't remember, ma'am.                            1   A    Can you go back to the previous question,
  2   Q   Do you recall what you told him about your          2        please?
  3       business relationship with Avicenna and Dr.         3   Q    Sure.     I was asking:   What do you remember
  4       Shah?                                               4        telling Mr. Sowinski and Mr. McHugh about your
  5   A   I do not remember, ma'am.                           5        business relationships with Pain Management
  6   Q   When was the first time you told Mr. Sowinski       6        Solutions and Dr. Masimore?
  7       about your business relationship with Dr.           7   A    No, I do not remember.      I got confused with if
  8       Masimore and Pain Management Solutions?             8        you were talking about Pain Management Centers
  9   A   I do not remember, ma'am.                           9        of Southern Indiana.
 10   Q   Do you remember what you told Mr. Sowinski         10   Q    I'm sorry.     Thank you for -- all the names
 11       about your relationship with Pain Management       11        sound the same to me.
 12       Solutions and Dr. Masimore?                        12   A    Same here.
 13   A   I do not remember, ma'am.                          13   Q    I want to make sure I'm getting this right.
 14   Q   Did you ever tell Mr. McHugh about your            14        Pain Management Solutions is Dr. Masimore's
 15       relationship with Pain Management Solutions or     15        practice, correct?
 16       Dr. Masimore?                                      16   A    Yes, ma'am.
 17   A   Him and Marcus Sowinski both.                      17   Q    Do you believe that you told either Ms. McHugh
 18   Q   What do you remember telling Mr. McHugh and        18        or Mr. Sowinski about your relationship with
 19       Mr. Sowinski about your business relationship      19        Dr. Masimore and his practice before you
 20       with Pain Management Solutions and Dr.             20        became an independent contractor for PCLS?
 21       Masimore?                                          21   A    I do not remember, ma'am.      It's very long
 22   A   I do not remember, ma'am.                          22        back.
 23   Q   What do you remember in telling them about         23   Q    Same question as to Dr. Shah and Avicenna.       Do
 24       your business relationships with Dr. Shah and      24        you recall if you told Mr. McHugh or Mr.
 25       Avicenna?                                          25        Sowinski about your business relationship with


                                                  Page 52                                                       Page 53
  1       that practice before you entered into the           1        Solutions?
  2       independent contractor agreement?                   2   A    No, ma'am.
  3   A   I do not remember, ma'am.                           3   Q    Do you recall the circumstances of how you
  4   Q   Do you remember talking to anybody else at          4        came to talk to Paul Schmidt about your
  5       PCLS about your business relationship with Dr.      5        relationship with Masimore and Pain Management
  6       Masimore and his practice Pain Management           6        Solutions?
  7       Solutions?                                          7   A    No, ma'am.
  8   A   That is before signing the contract?                8   Q    Do you recall anything about your
  9   Q   At any time.                                        9        conversations with Mr. Schmidt on that topic?
 10   A   Yes, I talked about it after I became a W2         10   A    No, ma'am.
 11       definitely with Joe Wiegel, with Paul Schmidt,     11   Q    Then you mentioned the senior vice president.
 12       with the senior vice president -- I don't          12        Do you recall how you came to be talking to
 13       remember his name now.     I distinctly remember   13        that person about your relationship with
 14       these.                                             14        Masimore and Pain Management Solutions?
 15   Q   What conversations do you remember having with     15   A    No, ma'am.
 16       Joe Wiegel about your business relationship        16   Q    Did you also talk to Mr. Wiegel, Mr. Schmidt,
 17       with Masimore and Pain Management Solutions?       17        and the senior VP about your business
 18   A   I do not remember exactly what I said, ma'am.      18        relationships with Avicenna and Dr. Shah?
 19       It's been a long way back.                         19   A    That is what I've said, yes.
 20   Q   Do you remember generally what the                 20   Q    I thought we were talking about Masimore and
 21       conversation was about?                            21        Pain Management Solutions, but were you ---
 22   A   It will be conjecture.                             22   A    The both of them, ma'am.
 23   Q   Do you remember how you came to be talking to      23   BY MR. CAUDILL:
 24       Joe Wiegel about your business relationship        24        Objection.
 25       with Dr. Masimore and Pain Management              25   BY THE DEPONENT:


                                                                                             14 (Pages 50 to 53)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 109 of 283
                                                   Page 54                                                      Page 55
  1        Yes, ma'am.                                         1        Yes, of course.
  2   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             2   (OFF THE RECORD)
  3   Q    Do you recall anything specific about your          3   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  4        conversations with Mr. Wiegel, Schmidt, or the      4   Q    Mr. Kumar, are you ready to get started again?
  5        senior VP about Avicenna and Dr. Shah?              5   A    Yes, ma'am.
  6   A    No, ma'am.                                          6   Q    We took a short break and right before we
  7   Q    Do you recall conversations with anyone at          7        broke we had started to talk about your hiring
  8        PCLS about either Dr. Shah and his practice or      8        as a W2 employee for PCLS.
  9        Dr. Masimore and his practice before you            9   A    Yes, ma'am.
 10        became a W2 employee?                              10   Q    How did that come about?
 11   A    Yes, because that was added to my employee         11   A    I'm not sure of the question, ma'am.
 12        agreement that these practices were exempt         12   Q    Sure.   How did you come to be hired as a W2
 13        from the business.                                 13        employee for PCLS?
 14   Q    Tell me what you mean by exempt from the           14   A    Being offered the job.
 15        business.                                          15   Q    Who offered you the job?
 16   A    That I would continue to collect commission on     16   A    I do not remember who between the two it was.
 17        the practice, not only these, but there were       17   Q    I'm sorry, between ---
 18        more who were already my clients.     So that --   18   A    Between Marcus Sowinski and Phil or both.      I
 19        I believe I talked to both Marcus and Phil         19        do not recall who.
 20        about -- both Marcus and Phil about it.            20   Q    Do you recall the initial conversation with
 21   Q    Let's take a look at that employment agreement     21        either Phil or Marcus regarding your
 22        since you brought it up.                           22        transition to a W2 position with the company?
 23   BY MR. CAUDILL:                                         23   A    I do not recall, ma'am.
 24        Kat, can we take a five-minute break?              24   Q    Do you recall when you started talking to
 25   BY MS. ARMSTRONG:                                       25        either Marcus or Phil about transitioning into


                                                   Page 56                                                      Page 57
  1        a W2 role?                                          1        additional roles or duties when you became a
  2   A    I do not recall, ma'am.                             2        W2 employee?
  3   Q    Was this something you asked for or something       3   A    Not for PCLS directly.
  4        the company proposed?                               4   Q    What do you mean by that?
  5   A    I do not recall, ma'am.                             5   A    In addition to the task given to me PCLS was
  6   Q    Did your role at PCLS change when you became a      6        as a vice president, channel partners for PCLS
  7        W2 employee?                                        7        -- that was the task that was assigned to me.
  8   A    Yes, ma'am.                                         8   Q    I asked you if you had taken on any other
  9   Q    Tell us how it changed.                             9        roles and responsibilities and you said not
 10   A    I became in charge for all the 1099                10        directly.     What do you mean by not directly?
 11        independent contractors and it was to develop      11   A    I was still working with my own reps of MHS.
 12        more independent contractors.                      12   Q    Was MHS a channel partner of PCLS?
 13   Q    Would that be all independent contractors          13   A    Yes, ma'am.
 14        nationwide or limited to a specific territory?     14   Q    When did MHS become a channel partner of PCLS?
 15   A    That was nationwide, ma'am.                        15   A    It started as MK Land Holdings.     When MK Land
 16   Q    What was your job title?                           16        Holdings transitioned to MHS, I do not recall.
 17   A    Vice President, marketing, channel partners.       17   Q    So at some point in time, MK Land Holdings'
 18   Q    What does channel partners mean?                   18        channel partnership transitioned into MHS'
 19   A    Independent contractors.                           19        channel partnership?
 20   Q    Is that just another term for independent          20   A    Yes, ma'am.
 21        contractors or does it have some specific          21   Q    What was the reason for that?
 22        meaning?                                           22   A    I do not recall, ma'am.
 23   A    That is how it was termed at PCLS.                 23   Q    Do you recall what year that occurred in?
 24   Q    In addition to overseeing the independent          24   A    I do not recall, ma'am.
 25        contractor sales force, did you take on any        25   Q    So in addition to your W2 responsibilities,


                                                                                              15 (Pages 54 to 57)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 110 of 283
                                                   Page 58                                                     Page 59
  1        you still had responsibilities as channel            1       was around 2010.
  2        partner through MHS, is that correct?                2   Q   How were you compensated as a W2 employee?
  3   A    Yes, ma'am.                                          3       What did you get paid?
  4   Q    Were you performing any other work for PCLS in       4   A   It was in the contract.    I do not remember
  5        any other capacity at the time you became a          5       exactly what it was.
  6        W2?                                                  6   Q   Did you have a base salary?
  7   A    I'm not clear on the question, ma'am.                7   A   Yes, ma'am.
  8   Q    Sure.    Were you through any of your entities       8   Q   You continued to collect commissions on
  9        still providing billing services to PCLS --          9       collections on MHS accounts, is that correct?
 10        data entry?    I'm sorry, I think you mentioned     10   A   Yes, ma'am.
 11        it was data entry.                                  11   Q   Do you remember if there were any other
 12   A    I do not recall when data entry was taken in-       12       benefits to you in becoming a W2 employee for
 13        house.    I do not recall the time frame.           13       PCLS?
 14   Q    Do you recall when you started doing data           14   A   A regular benefit package that was for all
 15        entry for PCLS?                                     15       employees and it was exactly as per contract.
 16   A    It was -- as far as I remember -- I just want       16       I do not remember what the contract says.
 17        to make sure that if I'm not certain about          17   Q   When you transitioned into your W2 role, were
 18        something, you want me to answer it or you --       18       you still living in Indiana?
 19        or you would prefer me to say I do not know         19   A   No, I was -- I had moved to Charlotte at that
 20        and I do not remember.                              20       time.
 21   Q    I don't want you to speculate, but I also want      21   Q   As vice president of marketing, did you
 22        you to try your best to give us ---                 22       maintain at a presence at PCLS' offices or lab
 23   A    So I will let you know that I'm not certain         23       space?
 24        absolutely.    So I'm not absolutely certain        24   A   Yes, ma'am.
 25        when it was.     It was around the end of -- it     25   Q   How often were you at the company location?


                                                   Page 60                                                     Page 61
  1   A    Every day other than the day I was traveling         1   Q   Tell me what you mean by that.
  2        for some clients or on vacation.                     2   A   That if there's any business from them, I
  3   Q    Sure.    Was this like a Monday-through-Friday       3       would continue to receive commission on those
  4        job?                                                 4       accounts.
  5   A    Yes, ma'am.                                          5   Q   Are those the accounts that are listed on
  6   Q    What were your typical hours worked?                 6       Schedule C of this employment agreement?
  7   A    Typical hours of 8:00 to 5:00.                       7   A   These are accounts that are listed, but this
  8   Q    Then I think you mentioned you also traveled         8       Pain Management Center of Wilmington was never
  9        to see clients, is that correct?                     9       an account.   The others were possibly those
 10   A    Clients and reps because I was in charge for        10       that I was -- some of them were those that I
 11        channel partners across the country.     So I had   11       was already working on.    I'm not sure.   I do
 12        to go and meet channel partners, go and meet        12       not remember whether all of them were accounts
 13        their clients.                                      13       already or not.
 14   (GOVERNMENT'S EXHIBIT NO. 4 MARKED)                      14   Q   Pain Management Solutions is Dr. Masimore's
 15   BY MS. ARMSTRONG:                                        15       practice in Jasper, Indiana, is that correct?
 16        Let's take a look at the employment agreement       16   A   Yes, ma'am.
 17        we've marked Plaintiff's 4.     Cathleen, would     17   Q   Is Dr. Shah's practice on this list?
 18        you mind?                                           18   A   It is not there on this list.
 19   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             19   Q   But is it your understanding that Dr. Shah's
 20   Q    Take a moment and go over that, please.     You     20       practice was one of the accounts that MedTech
 21        mentioned before we broke that when you became      21       Health Solutions would continue servicing as a
 22        a W2 employee certain accounts that you had         22       channel partner?
 23        worked as a sales rep or manager were exempted      23   A   Yes, ma'am.
 24        from the agreement, is that accurate?               24   Q   Going back to Page 2 ---
 25   A    Yes, ma'am.                                         25   A   Possibly by this time his practice had closed.


                                                                                            16 (Pages 58 to 61)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 111 of 283
                                                   Page 66                                                        Page 67
  1        Dr. Shah.                                              1       By May 31, 2013, did MHS stop working with Dr.
  2   Q    So when you stated earlier that the reason Dr.         2       Masimore's practice?
  3        Shah and Avicenna were not listed on Schedule          3   A   Once I moved to Charlotte, the only work I was
  4        C could be that the practice had stopped               4       effectively doing for them was payroll.
  5        operating, that was speculation, correct?              5   Q   I appreciate that.     I'm not talking about your
  6   A    Yes, ma'am, I said it could be.                        6       work for Dr. Masimore.     But Schedules C lists,
  7   Q    Going back to Page 2 of the employment                 7       it appears, several accounts of MHS and this
  8        agreement which is Exhibit 4, there's a                8       contract states that by May 31st of 2013 MHS
  9        Subparagraph C -- little C.     Just take a            9       cease its activities related to Dr. Masimore's
 10        moment and read that for me to yourself.        I     10       practice, correct?
 11        didn't mean for you to read it out loud.        I'm   11   A   Yes, ma'am.
 12        going to ask you some questions about it.             12   Q   Did that happen?
 13   BY MS. OWEN:                                               13   A   No, ma'am.
 14        Which exhibit?                                        14   Q   Why not?
 15   BY MS. ARMSTRONG:                                          15   A   It was my understanding that these -- these
 16        Four.                                                 16       clients will continue with MHS.     That's why
 17   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:               17       PCLS continued paying for them all the while.
 18   Q    Are you through?                                      18   Q   Did anyone at PCLS discuss this paragraph with
 19   A    Yes, ma'am.                                           19       you?
 20   Q    So Subparagraph C states, "For the period of          20   A   No, ma'am.
 21        March 1, 2013, through May 31, 2013, it is            21   Q   Did you read it prior to signing the
 22        expected that Employee bring to a conclusion          22       employment agreement?
 23        any and all activities with such clients while        23   A   No, ma'am.
 24        working in the capacity as owner of MHS," and         24   Q   Did you read through the agreement generally
 25        it's referring to the clients on Schedule C.          25       before signing it?


                                                   Page 68                                                        Page 69
  1   A    No, ma'am.                                             1        of conduct ever provided to you?
  2   Q    Why not?                                               2   BY MR. CAUDILL:
  3   A    I did not go word-by-word.                             3        Objection to the form.
  4   Q    Do you know who drafted this agreement?                4   BY THE DEPONENT:
  5   A    I do not know who at PCLS drafted it.                  5        I do not recall, ma'am.
  6   Q    If you flip to Page 10, who signed this                6   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  7        employment agreement on behalf of PCLS?                7   Q    Did you read through this Schedule E before
  8   A    Phil McHugh.                                           8        you signed the contract?
  9   Q    Keep flipping forward to -- it is Page 1 of            9   A    I don't think so, ma'am.
 10        Schedule E kind of near the back.                     10   Q    Again, why did you not read through Schedule
 11   A    Yes, ma'am.                                           11        E?
 12   Q    I'm paraphrasing here, but there's a paragraph        12   BY MR. CAUDILL:
 13        that indicates PCLS has adopted written               13        Objection to the form.     You can answer.
 14                                                              14   BY THE DEPONENT:
           policies -- certain compliance policies for
 15                                                              15        I have no answer to that, ma'am.
           its personnel.     Were you ever provided with
 16                                                              16   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
           any copies of written policies from PCLS?
 17                                                              17   Q    It does look like on the last page, Page 5,
      A    I don't recall.
 18                                                              18        that your signature appears here, is that
      Q    There's also a sales and marketing standard of
 19                                                              19        correct?
           conduct referenced in Schedule E.     Can you
 20                                                              20   A    Yes, ma'am.
           tell us what that is?
 21                                                              21   Q    Did your employment with PCLS ever come to an
      A    It is part of the code of ethics, Schedule E.
 22                                                              22        end?
      Q    Do you recall PCLS' sales and marketing
 23                                                              23   A    In 2015.
           standard of conduct?
 24                                                              24   Q    Do you recall the date and the month in 2015?
      A    Yes, ma'am.
 25
                                                                 25   A    No, ma'am.
      Q    Was a copy of the sales and marketing standard


                                                                                               18 (Pages 66 to 69)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 112 of 283
                                                 Page 102                                                    Page 103
  1       Dr. Johnson's meeting in Pennsylvania?               1       metabolites.
  2   A   Dr. Johnson wanted to know about how to set up       2   Q   Dr. Johnson was interested in learning more
  3       a laboratory in his office to do presumptive         3       about a lab to do presumptive testing.     Did he
  4       testing.     And since I had knowledge about         4       reach out to the company, to PCLS, about this?
  5       that, I was asked to go and advise him.              5   A   I was not working with PCLS that time.     The --
  6   Q   What is presumptive testing?                         6       the rep for Dr. Johnson was Elan Colen from
  7   A   Analyzer.     Presumptive testing could be a         7       Florida and the lead came through him and
  8       urine cup or an analyzer, ma'am.                     8       that's how I got roped in to talk to his
  9   Q   Just to simplify it even more, what is               9       client about an analyzer.
 10       presumptive testing?     What are you testing       10   Q   When you say you weren't working at PCLS, you
 11       when you refer to presumptive testing?              11       mean you weren't working as a W2 employee at
 12   A   Presumptive testing for urine toxicology.           12       that time?
 13   Q   Is presumptive testing qualitative or               13   A   Yes, ma'am.
 14       quantitative?                                       14   Q   But you were working as a channel partner?
 15   A   Qualitative.                                        15   A   I'm not certain about the time, but it appears
 16   Q   Qualitative testing means you're looking for        16       so.
 17       what?                                               17   Q   Do you recall anything specific about what Mr.
 18   A   Positives and negatives.                            18       Colen told you about Dr. Johnson's needs?
 19   Q   The presence of a substance?                        19   A   No, I do not recall specifically what he told
 20   A   Or an absence of a substance.                       20       me.
 21   Q   Did ---                                             21   Q   You mentioned analyzers.     Tell us more about
 22   A   Sorry.     The qualification there is that it has   22       analyzers.     What is an analyzer?
 23       a lot of false-positives and false-negatives.       23   A   An analyzer is a lab equipment to do amino
 24   Q   Presumptive testing does?                           24       acid testing.
 25   A   Yes, ma'am, and it does not talk about              25   Q   Is it something that a doctor could set up and


                                                 Page 104                                                    Page 105
  1       use in his or her practice?                          1       analyzers.
  2   A   That is something a doctor could set up to use       2   Q   When were you working for Clinical Lab
  3       in a -- in his or her practice to reduce the         3       Solutions -- Solutions did you say?
  4       cost or to reduce the number of confirmations        4   A   Clinical Lab -- I do not remember the exact
  5       that they have to send for.                          5       name of the company.     It was based out of
  6   Q   What do you mean by confirmations?                   6       California.     This was four or five months in
  7   A   Quantitative testing as you had specified.           7       2010 August to 2011, beginning, something like
  8   Q   What is involved in setting up an analyzer lab       8       that, ma'am.
  9       in a physician's clinic?                             9   Q   Did you have any ownership interest in that
 10   A   Three aspects are required.     The first is a      10       company?
 11       license, the second is a director, and the          11   A   No, ma'am.
 12       third is an analyzer.                               12   Q   What specifically was your role with Clinical
 13   Q   Prior to meeting with Dr. Johnson, have you         13       Laboratory Services?
 14       had experience setting up analyzer labs in          14   A   To coordinate the setting up of a laboratory.
 15       physician practices?                                15   Q   Prior to joining that company, Clinical Lab
 16   A   Yes, ma'am.                                         16       Services, did you have any experience in
 17   Q   Tell me about that.                                 17       setting up analyzer labs?
 18   A   For six months I was working with a company         18   A   No, ma'am.
 19       called Clinical Lab Services whose job was to       19   Q   How did you get trained to do that?
 20       set up laboratories in doctors offices -- set       20   A   On-job training.
 21       up laboratories.     They may or may not be in      21   Q   During your time with Clinical Laboratory
 22       doctors' offices.                                   22       Services, about how many analyzer labs did you
 23   Q   Other than a doctor's office, where would you       23       work on setting up?     Not to completion, just
 24       find an analyzer lab?                               24       how many analyzer lab projects were you
 25   A   In the regular lab also there will be               25       working on?


                                                                                          27 (Pages 102 to 105)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 113 of 283
                                               Page 106                                                    Page 107
  1   A   I do not specifically remember the number, but    1        Johnson before you went to meet with him?
  2       more than ten.                                    2   A    I do not recall talking to him ever before
  3   Q   So I think you said that you got, to use your     3        that, ma'am.
  4       phrase, roped in and went to go meet with Dr.     4   Q    Did you have, I guess what I would call, a
  5       Johnson, is that correct?                         5        sales pitch in terms of why Dr. Johnson should
  6   A   Yes, ma'am.                                       6        set up an in-house analyzer lab?
  7   Q   Tell me about that meeting with Dr. Johnson.      7   A    I do not recall.     I was not in the business of
  8   A   We met Dr. Johnson at his clinic.                 8        selling labs to people.
  9   Q   Was anyone else present when you met with Dr.     9   Q    But was there any financial upside to Dr.
 10       Johnson?                                         10        Johnson for putting an analyzer in his
 11   A   I do not recall whether his manager was there    11        practice?
 12       initially or he was there later.                 12   A    I would assume yes.
 13   Q   Who was his manager?                             13   BY MS. ARMSTRONG:
 14   A   I do not recall the name, ma'am.                 14        Let's take a little break if you all don't
 15   Q   What specifically did you talk about in terms    15        mind.   We've been going for a while.     Let's do
 16       of setting up an analyzer for Dr. Johnson when   16        ten minutes.
 17       you all met?                                     17   (OFF THE RECORD)
 18   A   I'm not clear on what you're looking for here.   18   BY MS. ARMSTRONG:
 19   Q   Sure.   How did you explain the analyzer lab     19        Let's look at an email that I believe you
 20       setup to Dr. Johnson?                            20        produced.     It's Kumar-Email 28167 and we are
 21   A   I explained the analyzer lab setup in the        21        on Exhibit No. 12.
 22       similar fashion where I explained to you that    22   (GOVERNMENT'S EXHIBIT NO. 12 MARKED)
 23       there are three aspects of the setting up of a   23   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 24       lab.                                             24   Q    What does Exhibit 12 appear to be?      (Tenders)
 25   Q   Did you have any conversations with Dr.          25   A    (Upon Review)     It's an email from myself to


                                               Page 108                                                    Page 109
  1       Marcus and Phil.                                  1        setting up a moderate complexity lab, is that
  2   Q   This is in February of 2011, is that correct?     2        correct?
  3   A   Yes, ma'am.                                       3   A    Yes, ma'am.
  4   Q   You reference that this is a follow-up on an      4   Q    Tell me what you mean by moderate complexity
  5       analysis of the current trend in CPT codes.       5        lab.
  6       What are you referring to by current trend in     6   A    There are there or four qualifications of a
  7       CPT codes?                                        7        laboratory.     The lowest qualification is a
  8   A   I not recall when changes happened, but this      8        CLIA waived laboratory that any clinic can
  9       could be that initially the physicians -- when    9        have and any physician can be the director of
 10       they were testing with a cup in their clinics,   10        that laboratory.     Then there is a moderate
 11       they were getting paid up to $200 and the        11        complexity or a -- and a high complexity
 12       rules were changing, that if they need to get    12        laboratory and these have got specific
 13       paid more, they would have to put an analyzer.   13        requirements.     The major change -- the one
 14       Otherwise, if they would continue to do the      14        major change is that the director needs to be
 15       cup, it would be -- the paid amount to them      15        a pathologist.
 16       would be substantially lower.                    16   Q    Would an analyzer lab be a moderate complexity
 17   Q   When you refer to the rules changing, are        17        lab?
 18       these the rules for reimbursement for ---        18   A    These rules continue to change, ma'am, and it
 19   A   Yes, ma'am, the CPT code and the related fee     19        could be a moderate or a high complexity lab
 20       schedule.                                        20        depending upon the analyzer.
 21   Q   Generally, the use of cups or analyzers, are     21   Q    Back in 2011 when you're writing this email,
 22       those referred to as point-of-care testing?      22        are you talking about setting up analyzer
 23   A   Yes, ma'am.                                      23        labs?
 24   Q   In this email you reference an idea where PCLS   24   A    Yes, and this came from my experience of
 25       could offer providers services relating to       25        Clinical Laboratory Services.     There I was --


                                                                                        28 (Pages 106 to 109)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 114 of 283
                                                Page 118                                                        Page 119
  1   A   So we are -- like Millennium was funneling           1   A    I was not party to any conversation about
  2       their -- clinics wanted an analyzer to be set        2        setting up analyzers, only if a rep wanted any
  3       up to Clinical Labs or to a company out of           3        client -- if any client of a rep wanted to
  4       Texas who was providing the analyzer.     So that    4        know about analyzer, the rep was told, "Hey,
  5       -- Millennium became a feeder for them.              5        you can direct it to Manoj and he will send
  6       Likewise, if we are sending an increasing            6        them the information."    So PCLS was never
  7       number of clients to these people to -- they         7        directly involved.
  8       will respond to us a little faster because we        8   BY MS. ARMSTRONG:
  9       are helping them getting a client.                   9        Let's turn to Exhibit 14.       This is going to be
 10   Q   Did PCLS ever become a feeder into one of           10        Kumar-Email 27228.
 11       these companies like CLC or other vendors?          11   (GOVERNMENT'S EXHIBIT NO. 14 MARKED)
 12   A   Never.                                              12   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 13   Q   Why not?                                            13   Q    Tell me when you're done looking at it.
 14   A   We did not pursue the setting up of analyzers       14   A    Do you want me to read this one?
 15       aggressively.                                       15   Q    Just skim it and ---
 16   Q   Why was that?                                       16   A    Okay, I'm ready, ma'am.
 17   A   Basically because we needed to dedicate             17   Q    You're ready, okay.    Who is
 18       resources and we did not want -- that is again      18        johnnyspot@atlanticbb.com ?
 19       something that I have to -- again it's just a       19   A    I have no idea, ma'am.
 20       conjecture, but it never -- it was never the        20   Q    The email is addressed to Dr. Johnson.       Could
 21       focus area of PCLS.                                 21        that be an email you sent to Dr. Johnson?
 22   Q   That's all I'm just clarifying, that that is        22   A    Yes, ma'am.
 23       just conjecture at this point; you were not a       23   Q    I think Dr. Johnson's first name is John, is
 24       party to any conversations about why the            24        that correct?
 25       company was not pursuing setting up analyzers?      25   A    Yes, ma'am.


                                                Page 120                                                        Page 121
  1   Q    You say, "Dr. Johnson, great talking to you         1        individual provider may have a 100, 150.       So
  2        today."     Did you have a phone call or a          2        it's depending -- depending upon the size of
  3        meeting with Dr. Johnson?                           3        the business.
  4   A    A phone call.     The first time I met Dr.          4   Q    Would a customer that referred approximately
  5        Johnson was with Phil.                              5        1,000 samples a month to PCLS be considered a
  6   Q    That came later, after the phone call?              6        big customer?
  7   A    Yes, ma'am.                                         7   A    Considered a big customer for any laboratory.
  8   Q    I'm trying to get a sense of the time line          8   Q    In the last paragraph, you indicate that "the
  9        here.     It appears that you're providing him      9        good part is that we can do all that for you
 10        some information about desktop analyzers and       10        at a very reasonable cost."       Who is the we you
 11        lab set-up, is that correct?                       11        were referring to?
 12   A    Yes, ma'am.                                        12   A    It's figurative and it is quite like the email
 13   Q    You reference in the first paragraph "your         13        earlier where it is broken down -- the cost is
 14        kind of volume."     What did you know at the      14        almost nothing to the provider initially.       It
 15        time about Dr. Johnson's volume?                   15        all gets phased out.
 16   A    I don't recall exactly, but the information        16   Q    I guess in the preceding paragraph you
 17        was from his rep, Elan Colen, that he does         17        identified a number of tasks incidental to
 18        about 1,000 samples a month.     That's what I     18        setting up the lab such as employing
 19        recall right now, but I'm not certain.             19        personnel, writing policy, serving as
 20   Q    How does that compare to other PCLS customers      20        technical supervisor, etcetera, and then you
 21        back in this 2012 time frame?                      21        indicate that "we can do all that for you,"
 22   A    That is a subjective question because it will      22        right?
 23        depend only upon the number of clinics and         23   A    By we I meant once again figuratively the
 24        providers and group you are.     A larger group    24        companies that I would introduce because he
 25        can have much more.     A smaller group -- an      25        signed up agreements with Clinical Lab


                                                                                        31 (Pages 118 to 121)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 115 of 283
                                                    Page 122                                                    Page 123
  1        Services to set up the lab for him.      He wanted    1        I do not know why he came.     Possibly because
  2        to buy the -- they would provide the director.        2        the rep who had referred this account was a
  3        They would set up the lab, that is policies           3        part of the channel partners and Phil at that
  4        and procedures, it was certification.                 4        time was in charge of marketing or everything.
  5   Q    What do you recall your involvement being with        5        I do not now.     And maybe that is how they had
  6        Dr. Johnson after he signed up with CLC?              6        come to him and that's why he wanted to
  7   A    After he signed up with CLC?                          7        participate in that meeting.
  8   Q    I think you just said he would sign up with           8   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  9        CLC or the vendor.                                    9   Q    Again, that was all just conjecture, is that
 10   A    At that stage, I did not know what -- what           10        correct?
 11        involvement will I have.     So my only intention    11   A    Yes, absolutely.
 12        was to go and meet with him and explain to him       12   Q    Did you invite Mr. McHugh to this meeting with
 13        all that was required and present him these          13        Dr. Johnson?
 14        contracts from other companies.                      14   A    I think it possibly is the other way around.
 15   Q    Were you providing him with options from             15        I do not know Dr. Johnson.     Dr. Johnson has
 16        various companies or just CLC?                       16        been sent to me from PCLS.
 17   A    I knew of only CLC that time.                        17   Q    Did you and Mr. McHugh have any conversations
 18   Q    At this time you were not longer working for         18        about Dr. Johnson before you met with him in
 19        CLC?                                                 19        2012?
 20   A    I was not working for CLC that time.                 20   A    I don't remember, ma'am.
 21   Q    Why did Mr. McHugh come to this meeting with         21   Q    Does the name Steve Glenn sound familiar to
 22        you?                                                 22        you?
 23   BY MR. CAUDILL:                                           23   A    Say it again, ma'am.
 24        Objection to form.     You can answer.               24   Q    Steve Glenn, is that familiar?
 25   BY THE DEPONENT:                                          25   A    I've forgotten the name.


                                                    Page 124                                                    Page 125
  1   Q    Is it possible that he is one of Dr. Johnson's        1        three or four thousand dollars to help him get
  2        administrative employees or staff?                    2        this all together.     We signed an agreement and
  3   A    Could be.                                             3        he -- I think he sent a first payment.     After
  4   Q    Do you recall if you ever met or communicated         4        that his payment did not come.     So it's --
  5        with Mr. Glenn about the analyzer?                    5        well, it was put in a stall.
  6   A    I communicated a couple of times because he           6   Q    During your first meeting with Dr. Johnson,
  7        was the one who was responsible to get the            7        was there any discussion about him sending
  8        paperwork and money, etcetera, everything.      So    8        samples to PCLS for confirmatory testing?
  9        he was my main person to contact.                     9   A    No, ma'am.
 10   Q    When you met with Dr. Johnson, what was his          10   Q    That didn't come up at all during your initial
 11        response to the information you provided about       11        conversation?
 12        setting up an in-house analyzer lab?                 12   A    No, ma'am.
 13   A    He was very interested in setting it up.             13   Q    At the time you met with Dr. Johnson, was he a
 14   Q    Did he have questions about it?                      14        customer of PCLS?
 15   A    I don't recall, but he must have had questions       15   A    I do not know, ma'am.
 16        at that time, ma'am.                                 16   Q    Was Elan Colen a sales rep for any other urine
 17   Q    What happened after your initial meeting with        17        diagnostic testing laboratories that you're
 18        Dr. Johnson in terms of the analyzer lab set-        18        aware of?
 19        up?                                                  19   A    Please say it again.
 20   A    I don't distinctly recall, but I do know that        20   Q    Yes, I want to make sure I understand the
 21        he signed up with the lab setting up company         21        players.     Elan Colen was a rep for PCLS, is
 22        who started his paperwork for the licensure.         22        that correct?
 23        He set up an agreement with me to pay me over        23   A    He was the rep of another channel partner.
 24        four installments for -- three or four               24   Q    Was he also a sales rep for any other urine
 25        installments and I was supposed to get paid          25        drug testing labs?


                                                                                             32 (Pages 122 to 125)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 116 of 283
                                                Page 142                                                           Page 143
  1        the contract between Dr. Johnson and MedTech           1   Q    I should ask a better question, I'm sorry.
  2        Healthcare Solutions?                                  2        Did you communicate with Diamond Diagnostics
  3   BY MR. CAUDILL:                                             3        regarding the purchase of the analyzer for Dr.
  4        Objection.                                             4        Johnson?
  5   BY THE DEPONENT:                                            5   A    I did.
  6        I don't know.                                          6   Q    Did Mr. McHugh also communicate with Diamond
  7   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:                7        Diagnostics regarding the purchase of the
  8   Q    Was Mr. McHugh an owner of MedTech Healthcare          8        analyzer for Dr. Johnson?
  9        Solutions?                                             9   A    I do not know if he talked to them and at what
 10   A    Sorry, say it again, ma'am.                           10        length, but he introduced me because they had
 11   Q    Was Mr. McHugh ever an owner of MedTech               11        equipment from Diamond Diagnostics.       He knew
 12        Healthcare Solutions?                                 12        about them.     I did not know about them.
 13   A    No, ma'am.                                            13   Q    When you say they, you mean PCLS?
 14   Q    Was he ever employed by the company?                  14   A    I mean Diamond -- I mean Diamond Diagnostics
 15   A    No, ma'am.                                            15        and PCLS.
 16   Q    Was he ever an agent for the company?                 16   BY MS. ARMSTRONG:
 17   A    No, ma'am.                                            17        Thank you.     I'm going to mark Kumar-Email
 18   Q    Did this contract ever get signed to your             18        27289 as Exhibit 20.
 19        knowledge?                                            19   (GOVERNMENT'S EXHIBIT NO. 20 MARKED)
 20   A    Yes, ma'am.     A signed copy was provided            20   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 21        earlier.                                              21   Q    Does this appear to be an email that Elan
 22   Q    Who, if you recall, was the primary contact           22        Colen forwarded to you in January of 2013?
 23        with Diamond Diagnostics related to this              23        (Tenders)
 24        transaction?                                          24   A    (Upon Review)     Yes, ma'am.
 25   A    I don't recall the name, ma'am.                       25   Q    On the first page, going down to the email


                                                Page 144                                                           Page 145
  1       from John Johnson to Elan Colen, the third              1   A    He was still a rep of a channel partner.
  2       paragraph, "But you guys really need to come            2   Q    Let's talk about Dr. Nickels.       Was Dr. Nickels
  3       to the table with ways we can enhance this.        I    3        ever one of your accounts as a channel
  4       would have expected that you would have known           4        partner?
  5       what your competitors are doing."    Do you know        5   A    No, ma'am.
  6       what he's referring to?                                 6   Q    Do you know whose account he was?
  7   A   No, ma'am.                                              7   A    No, ma'am, I don't remember.
  8   Q   When you received this email, did you call Mr.          8   Q    Did you ever have any conversations with Dr.
  9       Colen to discuss it?                                    9        Nickels about setting up an in-house analyzer
 10   A   I do not recall, ma'am.                                10        lab?
 11   Q   Do you recall if you sent him an email in              11   A    I may have had some conversations with him,
 12       response?                                              12        but I do not recall anything about him.
 13   A   I do not recall him sending this email.                13   Q    Nothing about him at all?       What kind of doctor
 14   Q   If you flip to -- well, first looking at the           14        was he?     Do you remember?
 15       bottom of the page and then flipping over, it          15   A    He was a pain doctor.     In our conversations an
 16       looks like Elan Colen has sent an email to             16        analyzer -- I really don't remember anything.
 17       John Johnson and it's starts on the second             17   Q    Do you remember where his practice was
 18       page.   "I understand you have been offered            18        located?
 19       financial compensation for these tests.       We       19   A    Yes, ma'am.     It's in Ohio.    Maybe Columbus,
 20       would love to do the same for you as well."            20        Ohio.
 21       Do you know what he's referring to there?              21   Q    How did you come to speak with Dr. Nickels if
 22   A   No, ma'am.                                             22        you ever did?
 23   Q   At this point in time in January of 2013, do           23   A    I had met Dr. Nickels a few times.       I've
 24       you know whether or not Mr. Colen is still a           24        spoken to him a few times.       I do not recall if
 25       sales rep for a channel partner of PCLS?               25        he came to me as somebody who a clinical lab


                                                                                              37 (Pages 142 to 145)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                           800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 117 of 283
                                                  Page 146                                                         Page 147
  1        was already talking to or through a rep of           1        integration.     And for that, the clinics would
  2        PCLS.   I do not recall, ma'am.                      2        fill a form talking about the specifics of
  3   BY MS. ARMSTRONG:                                         3        their EMR so that HL7 interface can billed
  4        I'm going to show you a document that I'll           4        between the LIS, which is Lab Information
  5        mark as Exhibit 21.     It's Sowinski 93910.         5        System, and the EMR.      So maybe that form has
  6   (GOVERNMENT'S EXHIBIT NO. 21 MARKED)                      6        come and I forwarded that.
  7   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:              7   Q    Was that something that was in Marcus'
  8   Q    If you flip to the second page, it looks like        8        purview?
  9        this is an email from you to Marcus Sowinski         9   A    At that stage, Marcus was actively involved in
 10        and Philip McHugh in April 2012 and you state,      10        the -- at the laboratory.
 11        "As you are aware Phil is attempting to get         11   Q    Marcus' response is, "Is Dr. Nickels still a,"
 12        back Dr. John Nickels from Cleveland."       What   12        quote, "'priority'?"      Do you know what he
 13        did you mean by that statement?     (Tenders)       13        meant by that?
 14   A    (Upon Review)     That John Nickels was an          14   A    No, ma'am.
 15        earlier client and Phil is trying to get him        15   Q    Did PCLS refer to any customers or client
 16        back.                                               16        accounts as priorities?
 17   Q    Do you know when he was a client?                   17   A    I was not part of PCLS at this time.        I really
 18   A    No, ma'am.                                          18        do not know what he means.
 19   Q    Do you know why Mr. McHugh is trying to get         19   Q    Well, you were a sales rep for PCLS at this
 20        him back?                                           20        time.     While you were a sales rep, were you
 21   A    No, ma'am.                                          21        aware of anyone at PCLS, whether other sales
 22   Q    Do you recall why you sent this email to Mr.        22        reps or employees, referred to customers as
 23        Sowinski and Mr. McHugh?                            23        priorities?
 24   A    I don't remember, but from the email it             24   BY MR. CAUDILL:
 25        appears that he needs -- he's asking for EMR        25        Objection to form.      You can answer.


                                                  Page 148                                                         Page 149
  1   BY THE DEPONENT:                                          1   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
  2        No, ma'am, I'm not aware.                            2   Q    You don't recall, okay.      Did you assist in
  3   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:              3        setting Dr. Nickels up with an analyzer in his
  4   Q    You write back to Marcus, "His lab is likely         4        clinic?
  5        to be up and running by mid June."     Are you       5   A    Very hazy.     I have assisted him, but what
  6        referring to an in-house analyzer lab?               6        extent I really do not recall, ma'am.
  7   A    Yes, ma'am.                                          7   Q    Do you recall whether you set him up with CLS
  8   Q    You write, "It is expected that he would             8        or a similar vendor?
  9        switch to us at that stage or soon after."           9   A    I do not recall, but that's the only way to
 10        What did you mean by that?                          10        move forward.     It has to move forward that
 11   A    That he will probably switch wherever he is at      11        way.     I'm not technically qualified to set
 12        -- I think he was with United Oral Fluid and        12        policies and procedures and technical
 13        that he would switch to doing -- to go to PCLS      13        assistance.
 14        for his confirmations.                              14   BY MS. ARMSTRONG:
 15   Q    Mr. McHugh confirms, is that correct?               15        I'm going to show you another document that
 16   A    I don't know what he confirms.     He says, "Yes,   16        I'll mark as Exhibit 22.        This is Kumar-Email
 17        let's chat."                                        17        22421.
 18   Q    Was it ever specifically discussed with Mr.         18   (GOVERNMENT'S EXHIBIT NO. 22 MARKED)
 19        Nickels that he would start referring samples       19   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 20        to PCLS in exchange for the in-house analyzer       20   Q    This looks like an email between you and Dr.
 21        lab set-up?                                         21        Nickels, is that correct, or a string of
 22   BY MR. CAUDILL:                                          22        emails?     (Tenders)
 23        Objection.     You can answer.                      23   A    (Upon Review)     Yes, ma'am.
 24   BY THE DEPONENT:                                         24   Q    In the middle of Page 1, there is an email
 25        I don't recall, ma'am.                              25        from what appears to be Dr. Nickels to Jay


                                                                                            38 (Pages 146 to 149)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                         800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 118 of 283
                                                     Page 150                                                    Page 151
  1        Chambers.     Who is Jay Chambers?                     1   Q    Is United Oral Fluids still in business?
  2   A    I do not know, ma'am.                                  2   A    I have no idea, ma'am.
  3   Q    Dr. Nickels asked Mr. Chambers to send him             3   Q    Do you know what happened to its owner Bill
  4        "current billing and collecting data on the            4        Hughes?
  5        urine drug screens so I can discuss with Mr.           5   A    I've never talked with him or anything.
  6        Kumar.     He wants to meet to over the numbers."      6   Q    Let's see, going up on that page to Dr.
  7        Why did you want to meet with Mr. Nickels to           7        Nickels' email to you, he indicates he has
  8        go over the collections and billing numbers?           8        "$8,410.75 in expenses that I need to be
  9   BY MR. CAUDILL:                                             9        reimbursed for per my agreement with Bill."
 10        Objection.     You can answer.                        10        Do you know what he's talking about?
 11   BY THE DEPONENT:                                           11   A    I really do not recall.     I really do not
 12        I'm hazy on the -- Dr. Nickels, but I believe         12        recall much about Mr. Nickels.
 13        that he was sending his samples to United Oral        13   Q    Do you recall anything about an agreement Dr.
 14        Fluids and it was known -- or the word-of-            14        Nickels had with Mr. McHugh?
 15        mouth in the community was that United Oral           15   A    I'm not privy to that agreement if there was
 16        Fluid used to pay their physicians and -- this        16        an agreement.
 17        was -- this was to see how much they are              17   Q    But you don't know anything about it, is that
 18        paying him, compare it to what he's                   18        your testimony?
 19        collecting.     I think this Mr. John must have       19   A    I do not recall.     I really do not recall.
 20        been his billing -- Mr. Chambers must have            20   BY MS. ARMSTRONG:
 21        been his billing people and they're sending           21        I'm going to mark Kumar-Email 22429 as Exhibit
 22        the report to how does it compare of what he's        22        23.
 23        collecting himself vis a vis what United Oral         23   (GOVERNMENT'S EXHIBIT NO. 23 MARKED)
 24        Fluid was paying him.                                 24   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 25   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:               25   Q    This looks like an email from you to Mr.


                                                     Page 152                                                    Page 153
  1        McHugh in November of 2012, is that correct?           1        for him of the analyzer, what he's getting vis
  2        (Tenders)                                              2        a vis what he was getting paid by United Oral
  3   A    (Upon Review)     Yes, ma'am.                          3        Fluid.     So only if he sees that yes, United
  4   Q    It looks like you were sharing with him an             4        Oral Fluid has been cheating him all this
  5        email that you sent to Dr. Nickels, is that            5        while -- that he will not send them any more.
  6        correct?                                               6   Q    The we in "we can get all his samples" is
  7   A    Yes, ma'am.                                            7        PCLS, is that correct?
  8   Q    You indicate at the bottom of the email that           8   A    Yes, ma'am.
  9        "you will plan to see him this week and see            9   Q    Did you get a response from Mr. McHugh to this
 10        how we can get all his samples instead of the         10        email?
 11        measly number he is sending right now."        What   11   A    I do not recall, ma'am.
 12        did you mean by that?                                 12   Q    Do you recall if you ever talked to Mr. McHugh
 13   A    What page is that, ma'am?                             13        about how PCLS could get all of Dr. Nickels'
 14   Q    The first page, the bottom of the email, the          14        samples?
 15        last paragraph.                                       15   A    I don't recall, ma'am.
 16   A    It means that he was sending a small number of        16   BY MS. ARMSTRONG:
 17        samples to PCLS at that time.        I do not know    17        I'm going to hand you another document.        This
 18        how much.     And I was not his rep.     His rep      18        one is going to be Exhibit 23 -- 24.     It is
 19        must have told me how many samples he would           19        Kumar-Email 22535.
 20        send.                                                 20   (GOVERNMENT'S EXHIBIT NO. 24 MARKED)
 21   Q    If you were not his rep, why were you                 21   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 22        interested in seeing "how we can get all his          22   Q    It looks like this is an email from Dr.
 23        samples"?                                             23        Nickels to you in November of 2012 and he has
 24   A    I was not his rep, but I was assisting in             24        attached a document.     The named attachment
 25        sending up the analyzer and doing a comparison        25        looks like it was expenses for Manoj and the


                                                                                              39 (Pages 150 to 153)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 119 of 283
                                                  Page 154                                                      Page 155
  1        last page appears to be the attachment.     It       1        house lab in his practice?
  2        appears Dr. Nickels has sent to you basically        2   A    I think he did and that I'm corroborating from
  3        an invoice for $14,777.52.     Why is Dr. Nickels    3        the billing reports.
  4        asking you to pay him almost $15,000?                4   Q    I'm sorry?
  5   BY MR. CAUDILL:                                           5   A    I think he did and that -- when I say that,
  6        Objection to the characterization.     You can       6        I'm corroborating that from the billing
  7        answer.                                              7        reports that have been presented.
  8   BY THE DEPONENT:                                          8   Q    Do you think Dr. Nickels paid anything towards
  9        I really do not recall, ma'am.                       9        that analyzer?
 10   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             10   A    The analyzer was on a per-click.      So he's
 11   Q    In this email, he references, "Your last            11        paying ABS on this which is per sample, he has
 12        payment of $9,000 on 9-11-12" -- do you recall      12        written here.
 13        paying Dr. Nickels $9,000 in September of           13   Q    Were you or any of your entities reimbursing
 14        2012?                                               14        Dr. Nickels for what he was paying for the
 15   A    No, ma'am.                                          15        analyzer?
 16   Q    Do you recall if one of your entities paid Dr.      16   A    I do not recall, ma'am.
 17        Nickels $9,000 in September of 2012?                17   BY MS. ARMSTRONG:
 18   A    Ma'am, I do not recall.                             18        I'll show you another document I'll mark as
 19   Q    Do you have any recollection as to why you or       19        Exhibit 25.     It's Kumar-Email 22437.
 20        one of your entities would be paying Dr.            20   (GOVERNMENT'S EXHIBIT NO. 25 MARKED)
 21        Nickels money?                                      21   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 22   A    Ma'am, I don't recall anything about Dr.            22   Q    This looks like an email from you to Mr.
 23        Nickels.                                            23        McHugh sent April 30, 2012, is that correct?
 24   Q    Do you recall whether or not Dr. Nickels            24        (Tenders)
 25        eventually got an analyzer placed in an in-         25   A    (Upon Review)     Yes, ma'am.


                                                  Page 156                                                      Page 157
  1   Q    Subject Jay Nickels, I assume that's Dr. John        1   A    Dr. Nickels to set up the laboratory.
  2        Nickels?                                             2   Q    "The next envisaged expenditure is another
  3   A    Yes, ma'am.                                          3        2,000 for CLC."     Do you recall MK Land
  4   Q    "The expense till date has been approximately        4        Holdings making payments directly to CLC?
  5        $4,000."     Do you know what that's in relation     5   A    I do not remember, ma'am.
  6        to?                                                  6   Q    I should ask it in a better way.      Do you
  7   A    I do not recall, but it specifies here what it       7        recall MK Land Holdings making payments to CLC
  8        is for.                                              8        on behalf of Dr. Nickels?
  9   Q    Great and let's go through that.     Two thousand    9   A    Ma'am, I do not remember.
 10        seven hundred and twenty six for COLA.     What     10   Q    Do you recall Dr. Nickels' clinic name?
 11        is COLA?                                            11   A    Sorry, say it again, ma'am.
 12   A    That is the licensure authority.                    12   Q    I'm sorry?
 13   Q    Did you pay money to COLA on behalf of Dr.          13   A    Say it again, the question.
 14        Nickels?                                            14   Q    Do you recall the name of Dr. Nickels' clinic?
 15   A    I do not recall, ma'am.                             15   A    No, ma'am.
 16   Q    What about 276 for API?     What is API?            16   Q    Does Cleveland Back and Pain sound familiar?
 17   A    American Proficiency Institute, once again          17   A    It sounds familiar.
 18        towards setting up of the laboratory.               18   BY MS. ARMSTRONG:
 19   Q    Did you pay $276 to API?                            19        I'm going to show you -- I'll mark this as 26.
 20   A    Ma'am, I really do not remember.                    20        It's three pages.     These I believe we obtained
 21   Q    "Seven hundred and fifty for CLC first              21        pursuant to one of our Rule 45 subpoenas to
 22        installment and 120 for advertisement."             22        the financial institution.      So they don't have
 23   A    Yes, ma'am.     That's the contract he signed       23        a Bates number on them.
 24        with CLC.                                           24   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 25   Q    The contract who signed with CLC?                   25   Q    Mr. Kumar, I'll represent there are more


                                                                                            40 (Pages 154 to 157)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 120 of 283
                                                   Page 158                                                  Page 159
  1        checks that I'm going to show you, but in            1        Holdings, LLC?
  2        order to move along I'll show you a couple           2   A    Yes, ma'am.
  3        right now.                                           3   Q    Payable to who?
  4   A    Yes, ma'am.                                          4   A    CLC.
  5   BY MR. CAUDILL:                                           5   Q    What's the amount?
  6        Can I just clarify something real quick?             6   A    Thirteen hundred dollars.
  7   BY MS. ARMSTRONG:                                         7   Q    The memo says, "October for Cleveland," is
  8        Yes.                                                 8        that correct?
  9   BY MR. CAUDILL:                                           9   A    Yes, ma'am.
 10        When you said yes, ma'am, a second ago to her       10   Q    Do you recall why you were paying CLC for
 11        representation that there are more checks,          11        Cleveland Clinic?
 12        that wasn't you answering a question about          12   A    I do not recall, ma'am.
 13        whether there were more ---                         13   Q    Cleveland Back and Pain, I'm sorry.
 14   BY THE DEPONENT:                                         14   BY MR. CAUDILL:
 15        (Negative nod).                                     15        Objection to the characterization.
 16   BY MR. CAUDILL:                                          16   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 17        Okay, I just wanted to make sure that that was      17   Q    The second page of that document is another
 18        clear.                                              18        check from MK Land Holdings to CLC, is that
 19   (GOVERNMENT'S EXHIBIT NO. 26 MARKED)                     19        correct?
 20   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             20   A    Yes, ma'am.
 21   Q    Again, Mr. Kumar, I'll represent this is a          21   Q    Another thirteen hundred dollars?
 22        sampling of checks.      I'm not asking you to      22   A    Yes, ma'am.
 23        agree or disagree with me on that.      The first   23   Q    What does the memo say?
 24        document appears to -- the first page of            24   A    Cleveland Back and Pain, November.
 25        Exhibit 26, is that a check issued by MK Land       25   Q    Is that your signature?


                                                   Page 160                                                  Page 161
  1   A    Yes, ma'am.                                          1   A    (Upon Review) Yes, ma'am.
  2   Q    The third check, MK Land Holdings to CLC, what       2   Q    In the amount of $3,000?
  3        is the amount?                                       3   A    Yes, ma'am.
  4   A    Thirteen hundred dollars.                            4   Q    Is that your signature?
  5   Q    What's the memo?                                     5   A    Yes, ma'am.
  6   A    Cleveland, December.                                 6   Q    Do you recall what this check was for?
  7   Q    Did you sign that?                                   7   A    No, ma'am.
  8   A    Yes, ma'am.                                          8   Q    Flip the next page.   This appears to be a
  9   Q    Do you recall why MK Land Holdings issued any        9        check from MK Land Holdings payable to John
 10        of these three checks to CLC?                       10        Nickels, is that correct?
 11   A    I do not recall.                                    11   A    Yes, ma'am.
 12   BY MS. ARMSTRONG:                                        12   Q    This one is for twenty-five hundred dollars?
 13        Let's do Exhibit 27.                                13   A    Yes, ma'am.
 14                                                            14   Q    Is that your signature?
      (OFF THE RECORD)
 15                                                            15   A    Yes, ma'am.
      BY MS. ARMSTRONG:
 16                                                            16   Q    Do you recall why you made this payment ---
           All right, let's take an hour.
 17                                                            17   A    No, ma'am.
      (OFF THE RECORD)
 18                                                            18   Q    --- or why you -- I apologize -- why MK Land
      (GOVERNMENT'S EXHIBIT NO. 27 MARKED)
 19                                                            19        Holdings made this payment to John Nickels?
      DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 20                                                            20   A    No, ma'am.
      Q    Mr. Kumar, we took a break and we're now on
 21                                                            21   (GOVERNMENT'S EXHIBIT NO. 28 MARKED)
           the record.     I'm going to try to get through
 22                                                            22   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
           some things as quickly as I can.      I'll show
 23                                                            23   Q    I'm going to hand you what I've marked as
           you what I marked as Exhibit 27.      Is this a
 24                                                            24        Exhibit 28.   This is a check from Alternative
           check from MK Land Holdings written to John
 25
                                                               25        Biomedical Support, Inc.    What is Alternative
           Nickels?     (Tenders)


                                                                                           41 (Pages 158 to 161)
828-254-9230                            ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                         ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 121 of 283
                                                  Page 162                                                     Page 163
  1        Biomedical Support, Inc?                             1   A    Yes, ma'am.
  2   A    This is the company that provided analyzers on       2   Q    Is this a statement from your account?
  3        per-click basis.                                     3   A    Yes, ma'am.
  4   Q    This is a check written from Alternative             4   Q    If you will go down to the deposits and
  5        Biomedical to you personally, is that correct?       5        additions section, you will see an entry on
  6   A    Yes, ma'am.                                          6        May 2nd, federal wire credit.     It appears that
  7   Q    In the amount of $1,000?                             7        on that date Mr. McHugh wired you $10,000, is
  8   A    Yes, ma'am.                                          8        that correct?
  9   Q    What does the memo say?                              9   A    Yes, ma'am.
 10   A    "Cleveland signed CPS agreement, EXP."              10   Q    What was that for?
 11   Q    What is a CPS agreement?                            11   A    I don't recall, ma'am.
 12   A    I do not know, ma'am.                               12   BY MS. ARMSTRONG:
 13   Q    Do you know why you received $1,000 from            13        I think this is going to be Exhibit 30.
 14        Alternative Biomedical Support?                     14   (GOVERNMENT'S EXHIBIT NO. 30 MARKED)
 15   A    No, ma'am.                                          15   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
 16   Q    Do you not remember or do you not ---               16   Q    Switching gears, we talked briefly about a
 17   A    I do not remember at all.                           17        doctor by the name of Dr. Jayachandran.
 18   (GOVERNMENT'S EXHIBIT NO. 29 MARKED)                     18   A    Yes, ma'am.
 19   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:             19   Q    Do you recall that?
 20   Q    Thank you.    Okay, I'm going to hand you           20   A    Yes, ma'am.
 21        Exhibit 29.     This appears to be a bank           21   Q    Who is Jayachandran?
 22        statement, is that correct?     (Tenders)           22   A    A psychiatrist or psychologist in Northern
 23   A    (Upon Review)     Yes, ma'am.                       23        Indiana.
 24   Q    The statement period appears to be April 17,        24   Q    Northen Indiana, okay.   Was he a customer of
 25        2012, through May 15, 2012, is that correct?        25        PCLS at the time?


                                                  Page 164                                                     Page 165
  1   A    For a short while, yes.                              1   Q    What did that company do or what was its
  2   Q    Do you recall when about he was a customer?          2        business?
  3   A    No, ma'am.                                           3   A    I do not know, ma'am.
  4   Q    Was he one of your accounts as a channel             4   Q    Do you know when that company was set up?
  5        partner?                                             5   A    No, ma'am.
  6   A    He was not initially my account.     It was -- if    6   Q    Do you have any ownership interest in that
  7        I remember, it was a United Oral Fluid account       7        company?
  8        and then I got him.     Once PCLS left United        8   A    No, ma'am.
  9        Oral Fluid, then I went and met him and got          9   Q    Do you know why M Holdings, LLC, was lending
 10        him.                                                10        Dr. Jayachandran $50,000?
 11   Q    Did PCLS have a business relationship with          11   A    Dr. Jayachandran wanted to buy an analyzer and
 12        Universal Oral Fluid at some point?                 12        he wanted to borrow money and he agreed to pay
 13   A    I have no idea, ma'am.                              13        a high rate of interest for that.
 14   Q    When you say he left UOFL, he wasn't yours and      14   Q    Were you involved in discussing that loan with
 15        then he came to PCLS, can you explain that?         15        Dr. Jayachandran?
 16   A    He was sending samples earlier to United Oral       16   A    Yes, ma'am.
 17        Fluid is what I mean to say.                        17   Q    Who else, if anyone, was involved in
 18   Q    Thank you.    Did Dr. Jayachandran sign a           18        discussing that loan with Dr. Jayachandran?
 19        promissory note for a $50,000 loan?                 19   A    Only myself.
 20   A    Yes, ma'am.                                         20   Q    Was Mr. McHugh involved in discussing that
 21   Q    I'm going to hand you Exhibit 30.     Do you see    21        loan with Dr. Jayachandran?
 22        that promissory note on Page 30?     (Tenders)      22   A    No, ma'am.
 23   A    (Upon Review)     Yes, ma'am.                       23   Q    Did Mr. McHugh know you were involved in
 24   Q    What is M Holdings, LLC?                            24        discussing the loan with Dr. Jayachandran?
 25   A    This was one of the companies that Phil owned.      25   A    I believe so because I asked him to loan the


                                                                                         42 (Pages 162 to 165)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 122 of 283
                                                Page 166                                                   Page 167
  1        money at a good rate of interest.                 1   Q   Before negotiating this loan with Dr.
  2   Q    Whose idea was the loan?                          2       Jayachandran or at any time during the
  3   A    I'm not clear on the question.                    3       negotiations of this loan, did you do any sort
  4   Q    Did Dr. Jayachandran ask for a loan or did you    4       of research or due diligence to determine
  5        offer him a loan?                                 5       whether or not he would actually be able to
  6   A    He asked for a loan.                              6       pay the loan back?
  7   Q    How did he come to ask for a loan?                7   A   No, I did not.
  8   A    During our conversations when we had talked       8   Q   Did you ask him to see any sort of bank
  9        about the analyzer, he shared with me that he     9       statements or personal financial statements?
 10        was already in great debt and he did not have    10   A   No, I did not.
 11        the money and if he can get a loan, then he      11   Q   Did you ask him to provide information about
 12        would like to do it.                             12       any of his outstanding debt at that time?
 13   Q    What do you recall about the debt that Dr.       13   A   No, but I made him personally guarantee the
 14        Jayachandran was in while you guys was           14       loan.
 15        discussing the analyzer?                         15   Q   Who was the loan named to?     Was it made to Dr.
 16   A    I do not know the particulars, ma'am.            16       Jayachandran or to a practice?
 17   Q    Do you know the amount of the debt he was in?    17   A   I do not recall, ma'am.
 18   A    No, ma'am.                                       18   Q   What was the source of the funds for the loan?
 19   Q    Did you do anything to vet Dr. Jayachandran's    19   A   Twenty-five thousand Phil put and twenty-five
 20        ability to make payments on the loan to pay      20       I put.
 21        back the loan?                                   21   Q   Why would you put in 25,000?
 22   A    Say it again, ma'am.                             22   A   Getting a good return.
 23   Q    Sure.   Did you do anything to vet Dr.           23   Q   Did Dr. Jayachandran pay back the loan?
 24        Jayachandran's ability to pay the loan back?     24   A   Yes, ma'am.
 25   A    I have not understand what you want to ask me.   25   Q   When did he pay the loan back?


                                                Page 168                                                   Page 169
  1   A    I do not remember the date, ma'am.                1   Q   Do you recall the terms of the loan and
  2   BY MS. ARMSTRONG:                                      2       specifically when repayment was due from Dr.
  3        I'll show you what I have marked as Exhibit --    3       Jayachandran?
  4        let's call this 31, please.                       4   A   I do not recall.
  5   (GOVERNMENT'S EXHIBIT NO. 31 MARKED)                   5   Q   If we look at the promissory note, Section 1 -
  6   DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:           6       - I'm back to Exhibit 30, please -- "repayment
  7   Q    Does this appear to be a check from Dr.           7       shall be made in full within one calendar year
  8        Jayachandran to Silent Storm Holdings?            8       from the agreement date or date of receipt of
  9        (Tenders)                                         9       funds, whichever is later."
 10   A    (Upon Review)     Yes, ma'am.                    10   A   Uh-huh (affirmative).
 11   Q    What's the amount of the check?                  11   Q   So this agreement, it appears from your email,
 12   A    Fifty thousand.                                  12       was signed on August 24th of 2014, is that
 13   Q    What date was it written on?                     13       correct?
 14   A    December 20th.                                   14   A   Yes, ma'am.
 15   Q    In 2014?                                         15   Q   The loan wasn't due and payable until August
 16   A    Twenty-fourteen, yes, ma'am.                     16       of 2015, is that correct?
 17   Q    Thank you.     What's the memo?                  17   A   Yes, ma'am.
 18   A    Repayment of loan.                               18   Q   Do you know why Dr. Jayachandran paid it
 19   Q    Do you believe this is a check representing      19       early?
 20        Dr. Jayachandran's repayment of the loan from    20   A   Because he was asked to pay it back.
 21        M Holdings, LLC?                                 21   Q   Who asked to pay him back?
 22   A    Yes, ma'am.                                      22   A   I think the lab did not like that the loan had
 23   Q    Do you know why he wrote the check to Silent     23       been given and they asked Phil to get it back.
 24        Storm Holdings?                                  24   Q   What lab did not like ---
 25   A    I do not know, ma'am.                            25   A   PCLS.


                                                                                        43 (Pages 166 to 169)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                  800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 123 of 283
                                                 Page 170                                                  Page 171
  1   Q   Thank you.     Who is the they you're referring    1   A   No.
  2       to?                                                2   Q   At the time the loan was made, was Dr.
  3   A   I'm sorry, I do not get that.                      3       Jayachandran a current customer of PCLS?
  4   Q   You said they asked ---                            4   A   He was.
  5   A   The lab.     I do not know who in the lab.         5   Q   Do you know how long he had been referring to
  6   Q   Did you have any conversations with anyone at      6       PCLS before the loan was made?
  7       PCLS about the loan to Dr. Jayachandran before     7   A   I do not recall, ma'am.     Not very long.   I do
  8       it was made?                                       8       not recall how long.
  9   A   No, ma'am.                                         9   Q   Do you remember who the sales rep was?
 10   Q   With the exception of Phil McHugh, did you        10   A   He was with UOFL, United Oral Fluid, and after
 11       have any conversations with anyone at PCLS        11       -- after that MHS got him.
 12       before the loan to Dr. Jayachandran was made?     12   Q   Who was his PCLS sales representative?
 13   A   No, ma'am.                                        13   A   MHS is a channel partner.
 14   Q   Do you know if, with the exception of Phil        14   Q   Had you gone to see Dr. Jayachandran before
 15       McHugh, anyone at PCLS knew about the loan to     15       you negotiated this loan with him?
 16       Dr. Jayachandran before it was made?              16   A   Please say it again, ma'am.
 17   A   I have no idea.                                   17   Q   Sure.     Had you gone to see Dr. Jayachandran
 18   Q   Did Dr. Jayachandran ever pay any interest on     18       before you negotiated this loan?
 19       the loan?                                         19   A   Yes.
 20   A   This time I don't think he's paid -- he has       20   Q   In your capacity as a sales rep?
 21       paid 50,000, just three months.                   21   A   I think this is when PCLS had exited from its
 22   Q   Did anyone ever go after him for the interest     22       relationship or -- with United Oral Fluids and
 23       owed on those three months?                       23       at that time, the list of clients that United
 24   A   I have no idea, ma'am.                            24       Oral Fluid had -- so that was distributed and
 25   Q   You have not personally ---                       25       whoever was in the area went and met those


                                                 Page 172                                                  Page 173
  1       clients.                                           1       channel partner?
  2   Q   What do you mean PCLS had exited its               2   A   I did, but that time once the loan was
  3       relationship with United Oral Fluids?              3       recalled and PCLS had made a conscious
  4   A   From what I understand, PCLS and -- was no         4       decision to end the relationship with that
  5       longer taking samples from United Oral Fluids.     5       clinic and they returned the -- whatever money
  6   Q   When was PCLS taking samples from United Oral      6       they got for the testing of the samples from
  7       Fluids?                                            7       the government as well.
  8   A   Before exiting.     I do not know the dates.       8   Q   Who at PCLS made a conscious decision to stop
  9   Q   Do you know why PCLS was taking samples ---        9       the relationship with Jayachandran?
 10   A   No, ma'am.                                        10   A   I do not know, ma'am.
 11   Q   --- from United Oral Fluids?                      11   Q   How do you know that happened?     What is the
 12   A   No, ma'am.                                        12       source of that information?
 13   Q   Do you know why PCLS stopped taking samples       13   A   I do not recall who said that, but it
 14       from United Oral Fluids?                          14       happened.
 15   A   No, ma'am, I have no idea.                        15   Q   Did you ever discuss with Dr. Jayachandran
 16   Q   Do you know when Dr. Jayachandran stopped         16       whether he would be expected to send samples
 17       sending samples to PCLS?                          17       to PCLS because of the loan you were making?
 18   A   No, ma'am.                                        18   A   No, ma'am.
 19   Q   Is it you don't know or you don't remember?       19   Q   You recall that you did not have that type of
 20   A   I do not know.                                    20       discussion?
 21   Q   As a sales rep, is that something you would       21   A   Yes, ma'am.
 22       typically know, when one of your customers        22   Q   Are you currently involved in any business
 23       stops sending samples to the lab?                 23       ventures with McHugh?
 24   A   You would know, yes.                              24   A   I have invested in a credit card processing
 25   Q   Is that something that you tracked as a           25       company with him.


                                                                                        44 (Pages 170 to 173)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 124 of 283
                                                  Page 186                                                       Page 187
  1        Mr. Kumar, I think that is everything I have.       1        needed to ask any follow-up.
  2        I appreciate your patience with me today.     I     2   BY MR. CAUDILL:
  3        know we've talked about reconvening at a later      3        I'll stipulate to that.
  4        date.   Do you all want to go ahead and start       4   BY MS. ARMSTRONG:
  5        questioning?                                        5        Thank you.
  6   BY MR. CAUDILL:                                          6   BY MS. OWEN:
  7        Can we go off the record for a second?              7        The one clarification I would like to make is
  8   (OFF THE RECORD)                                         8        I know that Mr. Kumar is going to be traveling
  9   BY MR. CAUDILL:                                          9        out of the country in a period of time, so I
 10        So thank you, Kat.   Mr. Kumar, my name is Bill    10        think that we can probably coordinate answers
 11        Caudill for the record.     We met earlier.        11        via email.     We can have communications, but in
 12        Thank you for taking time to be here today.        12        case we would need to notarize anything, it
 13        As we were just discussing off the record, in      13        may take a little bit ---
 14        lieu of asking you a series of questions that      14   BY MR. CAUDILL:
 15        may take us past 4:00, which I understand to       15        What is the time frame associated with your
 16        be sort of the hard stop for the convenience       16        travel, Mr. Kumar?
 17        of folks here, I'm going to submit written         17   BY THE DEPONENT:
 18        questions to your counsel for you to review        18        I'm leaving on the 3rd or the 4th of November
 19        and answer under oath, and I will do that in       19        to India and I'll be back on the -- November
 20        the very near future.     And so we'll hold this   20        20th.
 21        open for the purpose of me doing that and I        21   BY MR. CAUDILL:
 22        think that's it.                                   22        I will have questions to you, Missy, either
 23   BY MS. ARMSTRONG:                                       23        Monday or Tuesday.
 24        I think that makes sense and certainly no          24   BY MS. OWEN:
 25        prejudice to the government in the event we        25        Okay.


                                                  Page 188                                                       Page 189
  1   BY MR. CAUDILL:                                                                                                 189
                                                                                        CERTIFICATE
  2        And I don't think that they will be
  3        voluminous.    So fingers crossed we could                   I, Mai-Beth Ketch, CVR-M, CCR, Court Reporter
  4        resolve it before he departs.                           and Notary Public, do hereby certify that the
  5   BY MS. OWEN:                                                 foregoing is an accurate transcript of the
  6        Okay.
                                                                   deposition of Manoj Kumar, taken by me and
  7   BY MS. ARMSTRONG:
  8                                                                transcribed under my supervision.
           I think certainly if we had to continue this
  9        after November 20th but before his positive                  I further certify that I am not financially
 10        motions, we're agreeable to that.      I know we        interested in the outcome of this action, a
 11        have formal close of discovery on the 20th,
                                                                   relative, employee, attorney or counsel of any of
 12        but ---
                                                                   the parties, nor am I a relative or employee of
 13   BY MR. CAUDILL:
 14        With respect to this deposition, we would               such attorney or counsel.
 15        stipulate to that, sure.                                     This is the 29th day of October, 2020.
 16   BY MS. ARMSTRONG:
 17        Thank you.                                                        _______________________________
 18   (PROCEEDINGS ADJOURNED AT APPROXIMATELY 3:35 P.M.)                     MAI-BETH KETCH, CVR-M, CCR
 19
                                                                             Notary Public No.: 19981410006
 20
                                                                   (The foregoing certification of this transcript
 21                                                                does not apply to any reproduction of the same by
 22                                                                any means, unless under the direct control and/or
                                                                   supervision of the certifying reporter.)
 23

 24
                                                                              Asheville Reporting Service
 25                                                                     111 McDowell Street, Asheville, NC 28801
                                                                                      828-254-9230


                                                                                           48 (Pages 186 to 189)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
         Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 125 of 283
                                MSJ Exhibit 72

·1· · · · · · IN THE UNITED STATES DISTRICT COURT
· · · · · FOR THE WESTERN DISTRICT OF NORTH CAROLINA
·2· · · · · · · · · · CHARLOTTE DIVISION

·3

·4
· ·    UNITED STATES OF AMERICA· · ·)
·5·    ex rel. TARYN HARTNETT, and· )
· ·    DANA SHOCHED,· · · · · · · · )
·6·    · · · · · · · · · · · · · · ·)
· ·    · · · · · · Plaintiffs,· · · )
·7·    · · · · · · · · · · · · · · ·)
· ·    · · · · ·-v-· · · · · · · · ·) CIVIL FILE NO.
·8·    · · · · · · · · · · · · · · ·) 3:17-CV-37
· ·    PHYSICIANS CHOICE LABORATORY ) (CONSOLIDATED WITH
·9·    SERVICES, DOUGLAS SMITH,· · ·)· CIVIL FILE
· ·    PHILIP McHUGH and· · · · · · )· NO. 3:17-CV-46)
10·    MANOJ KUMAR,· · · · · · · · ·)
· ·    · · · · · · · · · · · · · · ·)
11·    · · · · · · Defendants.· · · )

12

13· · · · · The videotaped deposition upon oral

14· examination of GREGORY SCOTT MASIMORE, M.D., a witness

15· produced and sworn before me, Julie A. Nicholson, RPR,

16· CRR, Notary Public in and for the County of Hamilton,

17· State of Indiana, taken on behalf of the Plaintiffs at

18· the offices of Dentons Bingham Greenebaum, LLP, 2700

19· Market Tower, 10 West Market Street, Indianapolis,

20· Indiana, on September 25, 2020, at 10:04 a.m.,

21· pursuant to the Federal Rules of Civil Procedure.

22
· ·    ·   ·   ·   ·   ·   · STEWART RICHARDSON & ASSOCIATES
23·    ·   ·   ·   ·   ·   ·Registered Professional Reporters
· ·    ·   ·   ·   ·   ·   · One Indiana Square, Suite 2425
24·    ·   ·   ·   ·   ·   · · · Indianapolis, IN· 46204
· ·    ·   ·   ·   ·   ·   · · · · · ·(317)237-3773
25



     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 126 of 283
                                                                             Page 8

·1· · ·have?
·2· A· Two currently.
·3· Q· Who are those?
·4· A· They're medical assistants named Lori -- Lori
·5· · ·Hewitt and Kameko Fowler.
·6· Q· Is Pain Management Solutions, as the name would
·7· · ·imply, a pain management practice?
·8· A· Yes, it is.
·9· Q· Could you just generally tell me what a pain
10· · ·management practice is?
11· A· I see patients on a regular basis and follow their
12· · ·medical management, as well as injections and try
13· · ·to mitigate their pain.· I also do -- treat
14· · ·addiction.
15· Q· Do you have an estimate of how many patients per
16· · ·month you see?
17· A· My current practice is about 25 patients a day from
18· · ·Tuesdays through Thursdays.· I see about 25
19· · ·patients a day.
20· Q· Fair enough.· Where did you work prior to Pain
21· · ·Management?
22· A· I worked for another physician.· It was called Pain
23· · ·Management of Southern Indiana.
24· Q· Was that Dr. Tiwari's practice?
25· A· Dr. Kamal Tiwari, correct.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 127 of 283
                                                                                      YVer1f
                                                                             Page 9

·1· Q· Did you also work with a Dr. Yunus Shah there?
·2· A· I did.· Not -- we worked independently.· We both
·3· · ·worked for Dr. Tiwari, but I did not actually work
·4· · ·with Dr. Shah, per se.
·5· Q· Why did you leave Dr. Tiwari's practice?
·6· · · · · MR. GAERTE:· Mr. Johnson, good morning.· My
·7· · ·name is Michael Gaerte.· We spoke off record.                    I
·8· · ·represent Dr. Masimore.· At this point, I'm going
·9· · ·to interject and object to the question and
10· · ·instruct Dr. Masimore to not answer that question
11· · ·based upon his Fifth Amendment privilege to avoid
12· · ·incrimination.
13· Q· Are you relying on the advice of your counsel to
14· · ·decline to answer that question?
15· A· I am.
16· Q· Do you have an office manager at Pain Management
17· · ·Solutions?
18· A· I do not currently.
19· Q· Did you have one previously?
20· A· Yes.
21· Q· Who was that?
22· · · · · MR. GAERTE:· Same objection, Mr. Johnson, and
23· · ·same instruction to my client.· I can reincorporate
24· · ·the longer record.· I don't think you need me to.
25· · · · · MR. JOHNSON:· That's fine.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 128 of 283
                                                                                      YVer1f
                                                                             Page 13

·1· · · · · MR. JOHNSON:· Sure.
·2· · · · · MR. GAERTE:· -- then I'll interject and
·3· · ·instruct him to answer.· Let's just do it that way.
·4· · ·And that puts the burden on me.· Is that cool?
·5· · · · · MR. JOHNSON:· Fair enough.
·6· · · · · MR. GAERTE:· Okay.
·7· · · · · MR. JOHNSON:· Yeah.· And again, I'm not going
·8· · ·to quibble over the form --
·9· · · · · MR. GAERTE:· No, no, no.
10· · · · · MR. JOHNSON:· -- of how he's --
11· · · · · MR. GAERTE:· You've been --
12· · · · · MR. JOHNSON:· -- invoking the Fifth --
13· · · · · MR. GAERTE:· Of course.
14· · · · · MR. JOHNSON:· -- but, yeah, just as long as
15· · ·it's clear he's invoking the Fifth to the question.
16· · ·And it's probably easier, yeah, just to have him --
17· · ·you object and him say that and then we --
18· · · · · MR. GAERTE:· One less step.· I agree.
19· · · · · MR. JOHNSON:· -- move on.
20· · · · · MR. GAERTE:· Yes, sir.
21· Q· Okay.· We'll start fresh.
22· · · · · Did you ever pay Manoj Kumar a salary?
23· A· I invoke my Fifth Amendment rights.
24· Q· Did Pain Management Solutions ever pay Manoj Kumar
25· · ·a salary?



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 129 of 283
                                                                                   YVer1f
                                                                             Page 14

·1· A· I invoke my Fifth Amendment rights.
·2· Q· Did you ever pay Manoj Kumar a monthly check based
·3· · ·on 7 percent of the gross income of your practice?
·4· A· I invoke my Fifth Amendment rights.
·5· · · · · (Plaintiffs' Exhibit 1 was marked for
·6· · ·identification.)
·7· · · · · MR. GAERTE:· Seth, can we go off record real
·8· · ·quick?
·9· · · · · MR. JOHNSON:· Sure.
10· · · · · THE VIDEOGRAPHER:· Okay.· Just a moment.· It's
11· · ·10:15.· Off the record.
12· · · · · (A discussion was held off the record.)
13· · · · · THE VIDEOGRAPHER:· It's 10:16.· We're back on
14· · ·the record.
15· Q· Dr. Masimore, do you see --
16· · · · · THE VIDEOGRAPHER:· Microphone.
17· · · · · MR. JOHNSON:· Oh, sorry.
18· Q· Dr. Masimore, do you see Exhibit 1 in front of you?
19· A· Yes, I do.
20· Q· Exhibit 1 is a series of checks.· The first one on
21· · ·page 1 is made -- is from you, Gregory S. Masimore.
22· · ·Do you see that?
23· A· Yes.
24· Q· Is this a check from your bank account?
25· A· Yes.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 130 of 283
                                                                                   YVer1f
                                                                             Page 15

·1· Q· And is that your signature on the check?
·2· A· Yes.
·3· Q· And is the check made out to Manoj Kumar?
·4· A· Yes.
·5· Q· And it's for $90?
·6· A· Yes.
·7· Q· And it's dated 7/13/2010?
·8· A· It's hard to see, but it looks like that.
·9· Q· Fair enough.
10· A· Yes.
11· Q· If you turn to page 2 of this exhibit, is this a
12· · ·copy of a check from Gregory S. Masimore and Pain
13· · ·Management Solutions, LLC?
14· A· Yes, it is.
15· Q· At Fifth Third Bank?
16· A· That's correct.
17· Q· Was Fifth Third Bank the bank you -- or Pain
18· · ·Management Solutions had an account at?
19· A· That's correct.
20· Q· Is that your signature on the check?
21· A· Yes, it is.
22· Q· Okay.· And is this an accurate copy of a check from
23· · ·Pain Management Solutions and yourself?
24· A· It is.
25· Q· And it's made out to Manoj Kumar?



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 131 of 283
                                                                                   YVer1f
                                                                             Page 16

·1· A· Correct.
·2· Q· For $3,500?
·3· A· Correct.
·4· Q· And it's dated 10/28/2010?
·5· A· That is correct.
·6· Q· If you would, turn to page 8 in this exhibit.· And
·7· · ·you should be looking at check number 0554.
·8· · · · · MR. GAERTE:· I think that's it.
·9· · · · · THE WITNESS:· 554 he said.
10· · · · · MR. GAERTE:· 554?
11· · · · · MR. JOHNSON:· 554.
12· Q· Are you there with me?
13· A· Yes, I am.
14· Q· Okay.· And is this also an accurate copy of a check
15· · ·from Pain Management Solutions?
16· A· It is my check.
17· Q· Okay.· And it's made out to MK Land Holdings?
18· A· That is correct.
19· Q· For the amount of $427.14?
20· A· Yes.
21· Q· And is that your signature on the check?
22· A· Yes, it is.
23· Q· Do you know who MK Land Holdings is?
24· A· It's a company of Manoj Kumar.
25· Q· So you would agree with me based on the checks in



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 132 of 283
                                                                                   YVer1f
                                                                             Page 17

·1· · ·Exhibit 1 that Pain Management Solutions has paid
·2· · ·money to Manoj Kumar?
·3· · · · · MR. GAERTE:· Object and instruct the witness
·4· · ·to rely upon his Fifth Amendment privilege.
·5· Q· Are you relying on the advice of counsel in
·6· · ·declining to answer this question?
·7· A· I am invoking my Fifth Amendment rights.
·8· Q· When Pain Management Solutions employed Manoj
·9· · ·Kumar, what services did he perform for the
10· · ·practice?
11· · · · · MR. GAERTE:· Object and instruct the witness
12· · ·not to answer.
13· A· I invoke my Fifth Amendment rights.
14· Q· Does your practice currently send urine drug
15· · ·samples to a confirmation lab for testing?
16· · · · · MR. GAERTE:· Same objection.
17· A· I -- I invoke my Fifth Amendment rights.
18· · · · · MR. JOHNSON:· For him currently sending urine
19· · ·drug samples?
20· · · · · MR. GAERTE:· That's correct.
21· Q· Has your practice ever sent urine drug samples to
22· · ·Physicians Choice Laboratory Services for urine
23· · ·drug testing?
24· · · · · MR. GAERTE:· Same objection.
25· A· I invoke my Fifth Amendment rights.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 133 of 283
                                                                                   YVer1f
                                                                             Page 18

·1· Q· Did Manoj Kumar ever tell you to send urine drug
·2· · ·samples to Physicians Choice Laboratory Service for
·3· · ·confirmation testing?
·4· · · · · MR. GAERTE:· Same objection.
·5· A· I invoke -- I invoke my Fifth Amendment rights.
·6· Q· Did you refer urine drug samples to PCLS in
·7· · ·exchange for PCLS not billing cash customers?
·8· · · · · MR. GAERTE:· Same objection.
·9· · · · · MR. CAUDILL:· I object to the form of that
10· · ·question.
11· A· I invoke my Fifth Amendment rights.
12· Q· When did you first hear of PCLS?
13· · · · · MR. GAERTE:· Same objection.
14· A· I invoke my Fifth Amendment rights.
15· Q· Did anyone other than Manoj Kumar ever recommend
16· · ·that you use PCLS for urine drug samples?
17· · · · · MR. GAERTE:· Same objection.
18· A· I invoke my Fifth Amendment rights.
19· Q· Have you ever seen any marketing materials from
20· · ·PCLS?
21· · · · · MR. GAERTE:· Same objection.
22· A· I invoke my Fifth Amendment rights.
23· Q· Did anyone from PCLS ever come to your office to
24· · ·explain their services?
25· · · · · MR. GAERTE:· Same objection.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 134 of 283
                                                                                   YVer1f
                                                                             Page 19

·1· A· I invoke my Fifth Amendment rights.
·2· Q· Did you review any documents of any kind related to
·3· · ·PCLS's services?
·4· · · · · MR. GAERTE:· Same objection.
·5· A· I invoke my Fifth Amendment rights.
·6· Q· Did PCLS ever provide software for your practice?
·7· · · · · MR. GAERTE:· Same objection.
·8· A· I invoke my Fifth Amendment rights.
·9· Q· Did you ever pay PCLS for software provided to your
10· · ·practice?
11· · · · · MR. GAERTE:· Same objection.
12· A· I invoke my Fifth Amendment rights.
13· · · · · (Plaintiffs' Exhibit 2 was marked for
14· · ·identification.)
15· Q· Do you see Exhibit 2 in front of you?
16· A· I do.
17· Q· Okay.· Is this a document entitled, Provider
18· · ·Acknowledgment Form?
19· A· Yes, it is.
20· Q· There's a signature on the bottom right corner of
21· · ·this document.· Is that your signature?
22· · · · · MR. GAERTE:· Object and instruct not to
23· · ·answer.
24· A· I invoke my Fifth Amendment rights.
25· Q· There's also other handwriting on this document.



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 135 of 283
                                                                                   YVer1f
                                                                             Page 20

·1· · ·Is that your handwriting?
·2· · · · · MR. GAERTE:· Object and instruct not to
·3· · ·answer.
·4· A· I invoke my Fifth Amendment rights.
·5· Q· Do you know whether Manoj Kumar was employed by
·6· · ·PCLS while he was working as your business manager?
·7· · · · · MR. GAERTE:· Same objection.
·8· A· I invoke my Fifth Amendment rights.
·9· Q· Did Manoj Kumar ever assist with your practice
10· · ·getting a desktop analyzer?
11· · · · · MR. GAERTE:· Same objection.
12· A· I invoke my Fifth Amendment rights.
13· Q· When did Manoj Kumar stop serving as your business
14· · ·manager?
15· · · · · MR. GAERTE:· Same objection.
16· A· I invoke my Fifth Amendment rights.
17· Q· Do you know how much you paid to Manoj Kumar during
18· · ·the course of his employment at Pain Management
19· · ·Solutions?
20· · · · · MR. GAERTE:· Same objection.
21· A· I invoke my Fifth Amendment rights.
22· Q· Why did you refer urine drug samples to PCLS?
23· · · · · MR. GAERTE:· Same objection.
24· A· I invoke my Fifth Amendment rights.
25· Q· Has PCLS ever provided you anything for free?



  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 136 of 283
                                                                                   YVer1f
                                                                                Page 27

·1· STATE OF INDIANA
·2· COUNTY OF HAMILTON
·3
·4· · · · · I, Julie A. Nicholson, RPR, CRR, a Notary
·5· Public in and for said county and state, do hereby
·6· certify that the deponent herein was by me first duly
·7· sworn to tell the truth, the whole truth, and nothing
·8· but the truth in the aforementioned matter;
·9· · · · · That the foregoing videotaped deposition was
10· taken on behalf of the Plaintiffs; that said
11· videotaped deposition was taken at the time and place
12· heretofore mentioned between 10:04 a.m. and
13· 10:36 a.m.;
14· · · · · That said videotaped deposition was taken down
15· in stenograph notes and afterwards reduced to
16· typewriting under my direction; and that the
17· typewritten transcript is a true record of the
18· testimony given by said deponent;
19· · · · · And thereafter presented to said witness for
20· signature; that this certificate does not purport to
21· acknowledge or verify the signature hereto of the
22· deponent.
23· · · · · I do further certify that I am a disinterested
24· person in this cause of action; that I am not a
25· relative of the attorneys for any of the parties.


     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 137 of 283
                                                                                Page 28

·1· · · · · IN WITNESS WHEREOF, I have hereunto set my

·2· hand and affixed my notarial seal this 9th day of

·3· October, 2020.

·4

·5

·6

·7

·8

·9

10

11

12· My Commission Expires:
· · September 1, 2022
13
· · Job No. 156336
14

15

16

17

18

19

20

21

22

23

24

25



     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 138 of 283
                          MSJ Exhibit 73
                                                                            Page 1
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CIVIL FILE NO. 3:17-CV-37
                (CONSOLIDATED WITH CIVIL FILE NO. 3:17-CV-46)
     ___________________________________
                                        )
     UNITED STATES OF AMERICA ex rel.   )
     TARYN HARTNETT, and DANA SHOCHED, )
                                        )
                    Plaintiff,          )
                                        )
               v.                       ) DEPOSITION OF PHILIP MCHUGH
                                        )
     PHYSICIANS CHOICE LABORATORY       )
     SERVICES, DOUGLAS SMITH, PHILIP    )
     MCHUGH AND MANOJ KUMAR,            )
                                        )
                    Defendants.         )
     ___________________________________)
               On Thursday, November 19, 2020, commencing at 9:33 a.m.,
     the deposition of Philip McHugh was taken on behalf of the
     Plaintiff at the United States Attorney's Office, 227 West Trade
     Street, Suite 1650, Charlotte, North Carolina, and was attended by
     Counsel as follows:
     APPEARANCES:

                SETH JOHNSON, ESQ.
                KATHERINE ARMSTRONG, ESQ.
                BILL STETZER, ESQ.
                Assistant United States Attorney
                US Attorney's Office
                227 West Trade Street, Suite 1650
                Charlotte, North Carolina 28202
                on behalf of the Plaintiff

                BO CAUDILL, ESQ.
                MATTHEW M. VILLMER, ESQ.
                Weaver, Bennett & Bland, PA
                196 North Trade Street
                Matthews, North Carolina 28105
                on behalf of the Defendant Philip McHugh

     ATTENDING:      Cathleen Hollowell
     REPORTED BY:    Barbie M. Lane, CVR-M, CCR
                     ASHEVILLE REPORTING SERVICE

828-254-9230            ASHEVILLE REPORTING SERVICE                  800-357-5007
                         ars@ashevillereporting.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 139 of 283
                                                   Page 10                                                        Page 11
  1        education sense?                                     1   Q    And just generally what happens there?     How
  2   A    Yes.                                                 2        long do they last, what gets taught, that kind
  3   Q    Classes, courses, things like that?                  3        of thing?
  4   A    Yes.                                                 4   BY MR. VILLMER:
  5   Q    Good.    Talk to me about those.   What kind of      5        Objection to the form of the question.     You
  6        continuing education courses and classes have        6        can answer.
  7        you done?                                            7   BY THE DEPONENT:
  8   A    Leadership courses.                                  8        They lasted several days, multiple presenters.
  9   Q    How many of those have you done?                     9   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 10   A    Four or five.                                       10   Q    Was this something that you did in your own
 11   Q    Were they all with one company or separate          11        individual capacity or was it something that
 12        companies?                                          12        PCLS would pay for?
 13   A    Might be separate.     They are separate.           13   A    Both.
 14   Q    Just can you give me a general overview of          14   Q    Other than these leadership courses any other
 15        what these leadership courses would be?      How    15        education you received?
 16        many days it lasted, who presented, that kind       16   A    Yes.
 17        of thing?                                           17   Q    Could you tell me about that?
 18   A    Sure.    I'm sorry, say -- say your order of the    18   A    Sure.    Individual teachers, presenters coming
 19        question again?                                     19        in and educating on certain subjects.
 20   Q    Sorry.     I'm just looking at kind of generally    20   Q    You mentioned coming in.     Coming in to where?
 21        -- you sign up for one of these leadership          21   A    Coming to me or me going to them.
 22        courses presumably; right?                          22   Q    What subjects would you seek out these
 23   A    Yes, sir.                                           23        individual teachers on?
 24   Q    And then you go and attend it; right?               24   BY MR. VILLMER:
 25   A    Yes, sir.                                           25        Objection to the form of the question.     You


                                                   Page 12                                                        Page 13
  1        can answer.                                          1   Q    Do you own Silent Storm Holdings?
  2   BY THE DEPONENT:                                          2   A    A portion of it.
  3        I don't remember.                                    3   Q    Who else has an ownership interest in Silent
  4   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                4        Storm Holdings?
  5   Q    Do you remember how often you've done this?          5   A    Various trusts.
  6   A    A few times.                                         6   Q    Who controls those trusts?
  7   Q    Was this in your individual capacity or was          7   BY MR. VILLMER:
  8        this something that was done through PCLS?           8        Objection to the extent his response calls for
  9   A    Both.                                                9        a legal conclusion.    You can answer.
 10   Q    If PCLS was bringing in an individual teacher       10   BY THE DEPONENT:
 11        would that be just for you or would that be         11        I'm not sure.
 12        for presenting to the -- more members of the        12   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 13        company?                                            13   Q    How many trusts have an ownership interest in
 14   A    Both.                                               14        Silent Storm Holdings?
 15   Q    Anything else in terms of your educational          15   A    One, perhaps two.
 16        background that we haven't talked about?            16   Q    What are the names of those trusts?
 17   BY MR. VILLMER:                                          17   A    I can't recall.
 18        Objection to the form of the question.      You     18   Q    Do you know who the trustee of those trusts
 19        can answer.                                         19        are?
 20   BY THE DEPONENT:                                         20   A    Yes.
 21        I don't believe so.                                 21   Q    Who is that?
 22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               22   A    Jason McHugh.
 23   Q    Let's talk about your work history.     Where are   23   Q    Is Jason McHugh related to you?
 24        you currently employed?                             24   A    He is.
 25   A    Through Silent Storm Holdings.                      25   Q    What's your relation to Jason McHugh?


                                                                                               4 (Pages 10 to 13)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 140 of 283
                                                   Page 14                                                     Page 15
  1   A    Brother.                                           1        Storm Holdings currently?
  2   Q    Do you know who the beneficiary of these           2   A    I don't know.
  3        trusts is?                                         3   Q    Who would you say has control of Silent Storm
  4   BY MR. VILLMER:                                         4        Holdings?
  5        Objection to the form of the question but you      5   BY MR. VILLMER:
  6        can answer.                                        6        Objection to the form of the question.     You
  7   BY THE DEPONENT:                                        7        can answer.
  8        Yes.                                               8   BY THE DEPONENT:
  9   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              9        From a legal perspective I'm not exactly sure.
 10   Q    Who?                                              10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 11   A    People.                                           11   Q    Who makes the decisions about what the company
 12   Q    Who are those people?                             12        does?
 13   A    My children.                                      13   A    Myself, I believe.
 14   Q    So as far as the current ownership of Silent      14   Q    Anyone else?
 15        Storm Holdings goes I've got yourself, and        15   A    I would have to reference my attorney.
 16        then one to two trusts where Jason McHugh is      16   Q    Has anyone other than yourself made any
 17        the trustee, and those trusts are in the          17        decision about what the company Silent Storm
 18        benefit of your children; is that accurate?       18        Holdings does?
 19   A    I believe so.                                     19   A    I'm not sure.
 20   Q    Anyone else have an ownership in Silent Storm     20   Q    None come to mind?
 21        Holdings currently?                               21   BY MR. VILLMER:
 22   A    I don't know.                                     22        Objection, asked and answered, but you can
 23   Q    You don't know?                                   23        answer.
 24   A    I don't.                                          24   BY THE DEPONENT:
 25   Q    What is your ownership percentage in Silent       25        I'd have to reference my attorney.


                                                   Page 16                                                     Page 17
  1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              1   A    Can you define your question?
  2   Q    Do you have a title with Silent Storm              2   Q    Sure.     It's a company; correct?
  3        Holdings?                                          3   A    Correct.
  4   A    Manager.                                           4   Q    So what's it's purpose?     What does it do?     How
  5   Q    What type of company is Silent Storm Holdings?     5        does it make money?
  6   A    I'm not sure.                                      6   A    It's a holding company.
  7   Q    You don't know if it's like an LLC,                7   Q    It's a holding company for other company's;
  8        partnership, corporation?                          8        right?
  9   A    I'm not sure.                                      9   A    I believe so.
 10   Q    Has the ownership structure of Silent Storm       10   Q    What other companies does Silent Storm
 11        Holdings always been split between yourself       11        Holdings hold?
 12        and one of the two trusts?                        12   A    I'm not sure, sir.
 13   A    I'm not sure.                                     13   Q    How does Silent Storm Holdings make money?
 14   Q    You're not sure if there was ever at one point    14   A    I'm not sure it does.
 15        where you were the sole owner of Silent Storm     15   Q    Do you derive any income from Silent Storm
 16        Holdings?                                         16        Holdings?
 17   BY MR. VILLMER:                                        17   A    I don't believe so.
 18        Objection, asked and answered, but you can        18   Q    Do you receive any distributions from Silent
 19        answer.                                           19        Storm Holdings?
 20   BY THE DEPONENT:                                       20   A    No.
 21        Correct.                                          21   Q    I earlier asked you if you were currently
 22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             22        employed and you said you're sole employment
 23   Q    By current you mean you're not sure?              23        was for Silent Storm Holdings; correct?
 24   A    Correct.                                          24   A    Correct.
 25   Q    What does Silent Storm Holdings do?               25   Q    But you're not making any money from Silent


                                                                                              5 (Pages 14 to 17)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                    800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 141 of 283
                                                   Page 26                                                       Page 27
  1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                1        MP Associates?
  2   Q    Can you correct me on my timeline?                   2   A    They do.
  3   A    Yeah.     It closed when Government orders for       3   Q    Who's that?
  4        businesses to be closed down approximately in        4   A    Manoj Kumar.
  5        February.     We reopened approximately 30 days      5   Q    What's the split between your ownership
  6        ago, and decided on closing our doors                6        interest and his ownership interest in MP
  7        permanently October 31st.                            7        Associates?
  8   Q    You closed the doors on October 31st.     When       8   A    It's approximately 50/50.
  9        were the assets liquidated?                          9   Q    Any other companies that you currently own?
 10   A    They're currently being liquidated.                 10   A    Yes.
 11   Q    So they have not yet been liquidated?               11   Q    What are those?
 12   A    Not all of them.                                    12   A    M Holdings.
 13   Q    Some of them have?                                  13   Q    And what's M Holdings?
 14   A    Yes.                                                14   A    Just a holding company.
 15   Q    Other than Silent Storm Holdings and PIM do         15   Q    And what is it a holding company for?
 16        you currently have an ownership interest in         16   A    Other assets.
 17        any other companies?                                17   Q    What assets are those?
 18   A    Ownership interest?     Yes.                        18   A    I'm not sure.
 19   Q    What companies are those?                           19   Q    Does anyone else have an ownership interest in
 20   A    MP Associates.                                      20        M Holdings?
 21   Q    What does MP Associates do?                         21   A    I'm not sure.
 22   A    A holding company.                                  22   Q    Any other companies?
 23   Q    What's it a holding company for?                    23   A    I don't believe so.
 24   A    For stock.                                          24   Q    Let's go back to -- we've kind of talk about
 25   Q    Does anyone else have an ownership interest in      25        your current interest.     I want to kind of go


                                                   Page 28                                                       Page 29
  1        back to the beginning.     When you first entered    1   A    Approximately two and a half years.
  2        the workforce what were you doing?                   2   Q    How did the Joe Picasso's business end?
  3   A    Sales.                                               3   A    Selling my shares to my partner.
  4   Q    Sales for who?                                       4   Q    After you sold your shares in Joe Picasso's to
  5   A    Rubico.                                              5        your partner what did you do?
  6   Q    And what type of company was that?                   6   A    I purchased a home.
  7   A    Datacard company, franchise.                         7   Q    In terms of your employment and work what did
  8   Q    Do you remember roughly when you were at             8        you do?
  9        Rubico?                                              9   A    Purchased a home to fix up and sell it.
 10   A    '98.                                                10   Q    So you flipped a house; right?
 11   Q    Until?                                              11   A    Correct.
 12   A    2000 approximately.                                 12   Q    After you flipped that house what did you do?
 13   Q    After Rubico what did you do?                       13   A    I flipped more homes.
 14   A    Opened up a business.                               14   Q    How long were you flipping homes for?
 15   Q    What business was that?                             15   A    I'm not sure.
 16   A    Joe Picasso's.                                      16   Q    Can you give me just a ballpark; two, three,
 17   Q    Say that again?                                     17        five years?
 18   A    Joe Picasso's.                                      18   BY MR. VILLMER:
 19   Q    What was Joe Picasso's?                             19        Objection to the form of the question.     You
 20   A    A retail store.                                     20        can answer.
 21   Q    What type of goods did it sell?                     21   BY THE DEPONENT:
 22   A    I'm sorry?                                          22        I'm not sure, sir.
 23   Q    What type of goods did it sell?                     23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 24   A    Pottery, café items.                                24   Q    Fair enough.     After you were flipping homes
 25   Q    How long did you work at Joe Picasso's?             25        did you do anything else work-wise?


                                                                                                8 (Pages 26 to 29)
828-254-9230                              ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                           ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 142 of 283
                                                   Page 34                                                       Page 35
  1        system that PCS ultimately used; right?              1   Q    By referrals, what type of referrals were you
  2   A    Yes.                                                 2        referencing?
  3   Q    What was your contribution to PCS?                   3   A    Physicians.
  4   A    Organizing.                                          4   Q    Referrals for what?
  5   Q    How long was PCS in business for?                    5   A    I'm sorry.     Can you speak louder?
  6   A    About one year.                                      6   Q    Sure.     You mentioned that there was a need to
  7   Q    What did you do after that?                          7        listen to doctors with respect to referrals to
  8   A    Started PCLS.                                        8        labs; right?
  9   Q    And that was also with Smith and Sowinski;           9   A    Uh-huh.     (Affirmative)
 10        correct?                                            10   Q    What type of referrals were those to labs?
 11   A    Correct.                                            11   A    Patient samples.
 12   Q    Can you tell me a little bit about how PCLS         12   Q    Urine drug samples?
 13        came to be?                                         13   A    Yes.
 14   BY MR. VILLMER:                                          14   Q    Any other types of samples?
 15        Objection to the form of the question.     You      15   A    Not at the time.
 16        can answer.                                         16   Q    What about later?
 17   BY THE DEPONENT:                                         17   A    I don't believe so.
 18        Because the referrals to outside laboratories       18   Q    So PCLS was in the business of testing urine
 19        was not a good relationship.                        19        drug samples; correct?
 20   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               20   BY MR. VILLMER:
 21   Q    What do you mean by not a good relationship?        21        Objection to the form of the question.     You
 22   A    They were not listening to doctors.     They were   22        can answer.
 23        not processing the samples quickly,                 23   BY THE DEPONENT:
 24        efficiently.    They were not focused on the        24        Yes.
 25        doctors.                                            25   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:


                                                   Page 36                                                       Page 37
  1   Q    Did it test any other types of samples?              1   A    Joe Wiegal.
  2   A    Not that I remember.                                 2   Q    Did he ultimately also acquire an ownership
  3   Q    What about oral samples?                             3        interest in the company?
  4   A    Not that I remember.                                 4   A    He did.
  5   Q    When yourself, Smith and Sowinski started PCLS       5   Q    And what was his ownership interest?
  6        what were the ownership shares in the company        6   A    Approximately 10 percent.
  7        between the three of you?                            7   Q    Did your ownership interest in the company
  8   BY MR. VILLMER:                                           8        ever change with regard to its percentage?
  9        Objection to the form of the question, but you       9   A    Yes.
 10        can answer.                                         10   Q    What did it change to?
 11   BY THE DEPONENT:                                         11   A    I don't remember exactly.
 12        Doug Smith had the majority of shares.     I came   12   Q    Did it increase or decrease?
 13        next, and then Marcus Sowinski underneath us.       13   A    Decrease.
 14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               14   Q    Do you remember by how much?
 15   Q    Do you remember what your percentage was?           15   A    No, not exactly.
 16   A    Approximately 25 percent.                           16   Q    Do you remember when that was?
 17   Q    Do you remember what Smith's was?                   17   A    Yes.    In the very beginning.
 18   A    Approximately 50 percent.                           18   Q    When you say the very beginning is that -- are
 19   Q    What about Sowinski?                                19        you talking about 2009?
 20   A    Somewhere around 20 percent.                        20   A    Yes.
 21   Q    At PCLS's founding what was your title?             21   Q    Was that prior to the roughly 50/25 split that
 22   A    CEO.                                                22        you were talking about?
 23   Q    How long were you the CEO of PCLS?                  23   A    Uh-huh.     (Affirmative)
 24   A    Approximately two years or less.                    24   Q    So it changed into that 25 percent interest?
 25   Q    Who became the CEO after you?                       25   A    Yes.


                                                                                               10 (Pages 34 to 37)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 143 of 283
                                                   Page 38                                                       Page 39
  1   Q    And then remained constant after that?               1        read that correctly?
  2   A    Yes.                                                 2   A    Yes.
  3   (GOVERNMENT'S EXHIBIT NO. 1 MARKED)                       3   Q    And it lists two managing members; yourself
  4   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                4        and Douglas Smith?
  5   Q    Mr. McHugh, I am showing you what has been           5   A    Yes.
  6        marked as Government's Exhibit 1.     Do you         6   Q    Is that your signature at the bottom?
  7        recognize this document?                             7   A    It is.
  8   A    Not really.                                          8   BY MR. CAUDILL:
  9   Q    I will -- if you'll turn to the second page of       9        Seth, I'm sorry to interrupt.     Phil, please
 10        the document.                                       10        make sure not to mark -- put any markings on
 11   A    Oh, okay.                                           11        that exhibit with that pen.
 12   Q    That might help you.     I'll represent to you      12   BY THE DEPONENT:
 13        this is the Articles of Organization for a          13        Okay.
 14        Florida Limited Liability Company, that             14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 15        company being Physicians Choice Laboratory          15   Q    Mr. McHugh, I'm going to show you what's being
 16        Services.     Do you see that?                      16        marked as Government's Exhibit 2.
 17   A    I do.                                               17   (GOVERNMENT'S EXHIBIT NO. 2 MARKED)
 18   Q    And these were filed January 7th, 2009?        Do   18   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 19        you see the little file stamp?                      19   Q    Do you recognize this document?
 20   A    I do now.                                           20   A    Yes.
 21   Q    If you will turn to the last page.     It's got     21   Q    What is it?
 22        Article 4, which is Management, and that says,      22   A    Operating Agreement for Physicians Choice
 23        "The Limited Liability Company is to be             23        Laboratory Services.
 24        managed by one or more members and is,              24   Q    And was this the operating agreement for PCLS?
 25        therefore, a Member Managed Company."     Did I     25   A    It appears to be.


                                                   Page 40                                                       Page 41
  1   Q    If you will turn to the last page you will see       1   A    Yes.
  2        signatures for yourself, Mr. Smith and Mr.           2   Q    And then what did it vary to?
  3        Sowinski; correct?                                   3   A    I'm not sure.
  4   A    Yes.                                                 4   Q    Did it increase?
  5   Q    And is that your signature on this document?         5   A    It did.
  6   A    It appears to be.                                    6   Q    Do you know by how much it increased?
  7   Q    And it's dated May 28th, 2019; correct?              7   A    It might have been 100,000.
  8   A    Correct.                                             8   Q    Do you know when that would have been?
  9   Q    When you were at PCLS, Mr. McHugh, how were          9   A    Maybe in 2010.
 10        you paid?                                           10   Q    Did it remain relatively constant after that
 11   BY MR. VILLMER:                                          11        increase to 100,000?
 12        Objection to the form of the question.     You      12   A    Yes.
 13        can answer.                                         13   Q    What about -- you said you were CEO until Joe
 14                                                            14        Wiegal became CEO.     After Joe Wiegal became
      BY THE DEPONENT:
 15                                                            15        CEO what was your role at the company?
           By salary.
 16                                                            16   A    President.
      DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 17                                                            17   Q    And did you serve in that role for the
      Q    You received a salary in your role as CEO?
 18                                                            18        remainder of PCLS's existence?
      A    I did.
 19                                                            19   A    No.
      Q    How much was that?
 20                                                            20   Q    How long were you president?
      A    It varied.
 21                                                            21   A    Several years.
      Q    Can you give me a ballpark?
 22                                                            22   Q    Do you have an estimate of the timeframe for
      A    Two thousand dollars.
 23                                                            23        those several years?
      Q    Did it start at $2,000?
 24                                                            24   A    Yes.
      A    Yes.
 25
                                                               25   Q    What was that?
      Q    And that was in 2009?


                                                                                              11 (Pages 38 to 41)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 144 of 283
                                                     Page 42                                                          Page 43
  1   A    2010 to 2013.                                        1   A    Thank you.    Yes.
  2   Q    After your role as president what was your           2   Q    This is a Schedule K-1 which is a tax form
  3        role at PCLS?                                        3        that you filed; right?
  4   A    I did not have a role.                               4   A    I believe so.
  5   Q    You were an owner of PCLS the entire time the        5   Q    And if you'll look at box B.
  6        company was in existence; correct?                   6   A    Which page?
  7   A    Yes.                                                 7   BY MR. VILLMER:
  8   Q    And as an owner you received distributions;          8        Which page are you talking about, Seth?
  9        right?                                               9   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 10   A    Yes.                                                10   Q    Sorry.    Good question.     Just go to the first
 11   Q    Do you know roughly how much you received in        11        page for the 2011 K-1.
 12        distributions from PCLS?                            12   A    Okay.
 13   A    I do not.                                           13   Q    It's the same form throughout, but we'll start
 14   Q    Let's turn your attention to what's being           14        at 2011 and continue on.       You'll see Part 1
 15        marked as Government's Exhibit 3.                   15        which has information about the past through
 16   (GOVERNMENT'S EXHIBIT NO. 3 MARKED)                      16        entity; right?       The left-hand column.
 17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               17   BY MR. VILLMER:
 18   Q    Do you recognize the documents in Government's      18        Objection to the form, but you can answer.
 19        Exhibit 3?                                          19   BY THE DEPONENT:
 20   A    Yes.                                                20        Say your question again, sir.
 21   Q    What are they?                                      21   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 22   A    Owner's/Shareholder's Share of Income,              22   Q    Sure.    Do you see on the left-hand column
 23        Deductions, Credits, et cetera, for 2011.           23        where it says, "Part 1, Information About the
 24   Q    Through 2014; correct?       If you'll flip,        24        Pass Through Entity"?
 25        there's multiple pages.                             25   A    Yes.


                                                     Page 44                                                          Page 45
  1   Q    And you see where it lists Physicians Choice         1   A    No.
  2        Laboratory Services in box B?                        2   Q    It is five up from the bottom.
  3   A    Yes.                                                 3   A    Yes, now.      Thank you.
  4   Q    And you see where it lists owner or                  4   Q    And the withdrawals and distributions listed
  5        shareholder's name as Silent Storm Holdings,         5        for 2011 are $1,890,000.68 -- sorry, let me
  6        LLC, Attention Phil McHugh in box D?                 6        say that again.        The withdrawals and
  7   A    I do.                                                7        distributions for 2011 are $1,890,068;
  8   Q    And if you'll go down you'll see where it says       8        correct?
  9        "Owner's/Shareholder's percentage of profit          9   A    Correct.
 10        and loss sharing," and it has 26.75 percent         10   Q    So you received $1,890,068 in distributions
 11        in ---                                              11        from PCLS in 2011; correct?
 12   A    Yes.                                                12   A    It appears to be.
 13   Q    --- in box I?                                       13   Q    You have no reason to dispute the tax forms
 14   A    Yes.                                                14        that you filed; right?
 15                                                            15   A    I don't believe so.
      Q    Was that your specific ownership share in
 16                                                            16   Q    Let's go to the 2012 K-1.
           PCLS?
 17                                                            17   A    Uh-huh.      (Affirmative)
      A    I believe so.
 18                                                            18   Q    Similar form.        This one's with the IRS?      Do
      Q    And then if you will go to the other column,
 19                                                            19        you see that?
           which is at the top, entitled
 20                                                            20   A    Yes.
           Owner's/Shareholder's Share of Current Year
 21                                                            21   Q    Box B lists Physicians Choice?
           Alabama Income, Deductions, Credit, and Other
 22                                                            22   A    Yes.
           Items.    Do you see that?
 23                                                            23   Q    Box F lists Silent Storm, Attention Phil
      A    Uh-huh.     (Affirmative)
 24                                                            24        McHugh?
      Q    Do you see box X where it says withdrawals and
 25
                                                               25   A    Yes.
           distributions?


                                                                                                 12 (Pages 42 to 45)
828-254-9230                             ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                          ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 145 of 283
                                                   Page 46                                                      Page 47
  1   Q    Same ownership percentage in box J?                 1        Objection, asked and answered, but you can
  2   A    Yes.                                                2        answer.
  3   Q    And for distributions in this year it has           3   BY THE DEPONENT:
  4        $9,350,794?                                         4        Can you clarify your question?
  5   A    Yes.                                                5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  6   Q    So in 2012 you received $9,350,794 from PCLS;       6   Q    We went through your tax filings with regard
  7        correct?                                            7        to the distributions you received from PCLS;
  8   A    It appears to be.                                   8        right?
  9   Q    2013, same form.    Lists distributions as          9   BY MR. VILLMER:
 10        $8,594,785?   Is that -- did I read that right?    10        Objection to the form of the question, but you
 11   A    Yes.                                               11        can answer.
 12   Q    So in 2013 you received $8,594,785 from PCLS;      12   BY THE DEPONENT:
 13        correct?                                           13        Yes.
 14   A    It appears to be.                                  14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 15   Q    If you'd turn to the 2014 one.     Same form.      15   Q    And do the numbers you've listed on your tax
 16        Lists distributions as $7,604,390 from PCLS;       16        filings with regard to the distributions you
 17        correct?                                           17        received from PCLS generally comport with your
 18   A    Yes.                                               18        recollection of the amounts of distributions
 19   Q    So in 2014 you received $7,604,390 from PCLS       19        you received from PCLS?
 20        in distributions; right?                           20   BY MR. VILLMER:
 21   A    It appears to be.                                  21        Objection to the form of the question.    You
 22   Q    Do those numbers comport with your                 22        can answer.
 23        recollection of the distributions you have         23   BY THE DEPONENT:
 24        received from PCLS?                                24        I'm not sure.
 25   BY MR. VILLMER:                                         25   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:


                                                   Page 48                                                      Page 49
  1   Q    You're not sure?                                    1   BY THE DEPONENT:
  2   BY MR. VILLMER:                                          2        He was an investor and he contributed into
  3        Objection, asked and answered.     You can          3        everything.
  4        answer.                                             4   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               5   Q    Do you know how much money he invested into
  6   Q    As you sit here today do you know how much          6        PCLS?
  7        money you received in distributions from PCLS?      7   A    I'm unsure.
  8   A    No.                                                 8   Q    Do you have a ballpark?
  9   Q    Do you have any reason to dispute the numbers       9   A    Less than a half a million.
 10        in any of the tax filings we looked at?            10   Q    Does about 400,000 sound right?
 11   A    I'm unsure.                                        11   BY MR. VILLMER:
 12   Q    Going back to PCLS's inception, what did Smith     12        Objection, asked and answered.    You can
 13        contribute to PCLS?                                13        answer.
 14                                                           14   BY THE DEPONENT:
      A    Money.
 15                                                           15        I'm unsure.
      Q    Anything else?
 16                                                           16   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
      A    Time.
 17                                                           17   Q    Did anyone else contribute money to PCLS back
      Q    What did he do?
 18                                                           18        in the beginning in 2009?
      A    I'm not sure how to answer that.
 19                                                           19   A    Yes.
      Q    What was his role, what did he contribute,
 20                                                           20   Q    Who?
           what projects did he work on?    Just generally
 21                                                           21   A    Joe Wiegal.
           what was he doing at the company in the
 22                                                           22   Q    How much did Joe contribute?
           beginning?
 23                                                           23   A    Approximately 30,000.
      BY MR. VILLMER:
 24                                                           24   Q    Did Mr. Sowinski contribute anything?
           Objection to the form of the question.       You
 25
                                                              25   A    No.
           can answer.


                                                                                           13 (Pages 46 to 49)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 146 of 283
                                                   Page 50                                                         Page 51
  1   Q    Did you yourself contribute any money in 2009?         1        Wiegal contributed in 2009?
  2   A    Yes, but I'm unsure how much.                          2   A    I'd rather not speculate, sir.
  3   Q    Do you have a ballpark?                                3   Q    Have you contributed money to PCLS at any
  4   A    I would just be guessing and I don't want to           4        other point?
  5        do that.                                               5   A    Yes.
  6   Q    Less than Smith?                                       6   Q    How much?
  7   A    Yes.                                                   7   A    More than a million, less than three.
  8   Q    Less than Wiegal?                                      8   Q    Why were you contributing to PCLS?
  9   BY MR. VILLMER:                                             9   A    Because when the Government inquiry
 10        Objection, asked and answered, but you can            10        investigation started we were not able to
 11        answer.                                               11        receive any outside funding from banks.
 12   BY MR. JOHNSON:                                            12   Q    Did you contribute the one to three million
 13        When did I ask him if the money was less than         13        all at once?
 14        Joe Wiegal?                                           14   A    No.
 15   BY MR. VILLMER:                                            15   Q    Do you recall like how many specific
 16        If you want to get into it, you've asked him          16        contributions that was?
 17        several times how much it was.     He said he         17   A    I don't.
 18        doesn't know.     He doesn't want to guess.     And   18   Q    But it was after the Government's
 19        now you're giving him specific amounts of             19        investigation started?
 20        money and asking if it was more or less.        He    20   A    Correct.
 21        said he doesn't know and he doesn't want to           21   Q    Contribute anything other than the 2009
 22        guess, but you can answer again.                      22        contributions you mentioned prior to that?
 23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 23   A    No.
 24   Q    Do you remember if the money you contributed          24   Q    At the beginning, other than yourself, Smith
 25        was more or less than the money that Joe              25        and Sowinski, were there any employees there


                                                   Page 52                                                         Page 53
  1        at PCLS?                                               1   A    I did not.
  2   A    Yes.                                                   2   Q    Did Mr. Sowinski?
  3   Q    Who were those employees?                              3   A    He did not.
  4   A    Katie Small, Mark Roth, Shirley Liu, Joe               4   Q    What about Dr. Smith?
  5        Wiegal, Sandy Weaver.                                  5   A    Not that I'm aware of.
  6   Q    What about Dinah Myers?                                6   Q    We've been going about an hour.   Do you want
  7   A    Dinah Myers, yes.                                      7        to take a five minute break?
  8   Q    Anyone else?                                           8   A    I'm okay.
  9   A    Ralph Smith.                                           9   BY MR. VILLMER:
 10   Q    When did PCLS's lab get up and running?               10        Seth, I need to go to the restroom.     So I'm
 11   A    2009.                                                 11        going to take you up on that, if that's all
 12   Q    Can you be more specific when in 2009?                12        right.
 13   A    Can you define your question more?                    13   BY MR. JOHNSON:
 14   Q    Sure.     I assume that when you set out to start     14        Okay.
 15        a lab it didn't just open up on day one;              15   (OFF THE RECORD)
 16        correct?                                              16   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 17   A    That's correct.                                       17   Q    Do you know a Dr. Orlando Florete, Mr. McHugh?
 18   Q    But at some point it would have had the               18   A    Yes.
 19        capacity to, you know, accept a sample for            19   Q    How do you know Dr. Florete?
 20        testing and test that sample; right?                  20   A    He was a referral at the lab.
 21   A    Correct.                                              21   Q    So Dr. Florete referred urine drug samples for
 22   Q    At what point was that?                               22        testing to PCLS; correct?
 23   A    Approximately August.                                 23   A    Yes.
 24   Q    Prior to starting PCLS did you have any               24   Q    Do you know what time period Dr. Florete
 25        experience operating or running a lab?                25        referred urine drug samples to PCLS?


                                                                                               14 (Pages 50 to 53)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 147 of 283
                                                   Page 54                                                           Page 55
  1   A    I do not.                                             1   A    No.
  2   Q    And his practice was the Institute of Pain            2   Q    Who introduced you to Dr. Florete?
  3        Management in Jacksonville, Florida; correct?         3   A    I'm not sure.
  4   A    I believe so.                                         4   Q    Did you make a loan to Dr. Florete?
  5   Q    Do you know if other doctors at his practice          5   A    I did.
  6        also referred samples to PCLS?                        6   Q    When was that?
  7   A    I believe so.                                         7   A    I'm unsure of the date.
  8   Q    Do you know generally when they referred              8   Q    I have some documents for you.
  9        samples?                                              9   (GOVERNMENT'S EXHIBIT NOS. 4, 5, 6, 7 MARKED)
 10   A    I do not.                                            10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 11   Q    Do you know who those doctors were?                  11   Q    Mr. McHugh, I have handed you, for time saving
 12   A    I do not.                                            12        purposes, a stack of exhibits labeled 4
 13   Q    How did you come to meet Dr. Florete?                13        through 7.     Do you see those?
 14   A    He was visiting the lab.                             14   A    Yes.
 15   Q    Can you talk a little bit more about that?       I   15   Q    Let's start with Exhibit 4.        This is an
 16        mean, did he just show up at the lab one day?        16        October 18th, 2013 Promissory Note with the
 17   BY MR. VILLMER:                                           17        Institute of Pain Management, Aries Medical
 18        Objection to the form of the question.     You       18        Corporation, and Silent Storm Holdings, LLC.
 19        can answer.                                          19        Do you see that?
 20   BY THE DEPONENT:                                          20   A    I see Promissory Note.     I see October 18th,
 21        Yes.                                                 21        2013.     And I see, Th undersigned Maker,
 22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                22        Institute of Pain Management, P.A., a Florida
 23   Q    And that's how you met him?                          23        Professional Association and Aries Medical
 24   A    Yes.                                                 24        Corporation."
 25   Q    Do you remember when that was?                       25   Q    "Hereinafter collectively referred to as


                                                   Page 56                                                           Page 57
  1        'Make' promises to pay to the order of Silent         1   A    I don't believe so.
  2        Storm Holdings, LLC" -- do you see that?              2   Q    When did you first discuss loaning Dr. Florete
  3   A    I do.                                                 3        money with him?
  4   Q    "The principal sum of $1,700,000?                     4   A    When he came up to the laboratory.
  5   A    I do.                                                 5   Q    Did he ask you for a loan?
  6   Q    Does this help refresh your recollection as to        6   A    He did.
  7        when you made the original loan to Dr. Florete        7   Q    Did he tell you why he wanted a loan?
  8        and his practice?                                     8   A    He did.
  9   A    Yes.                                                  9   Q    What did he say?
 10   Q    And that was October 18, 2013?                       10   A    To pay the IRS, to consolidate debt, and to
 11   A    I believe so.                                        11        pay off an individual.
 12   Q    And the original amount that you loaned Dr.          12   Q    Was that individual Bill Hughes?
 13        Florete was for 1.7 million dollars; correct?        13   A    It was.
 14   A    I believe so.                                        14   Q    And who is Bill Hughes?
 15   Q    You don't remember specifically how much you         15   A    Bill Hughes is the owner of UOFL.
 16        loaned him?                                          16   Q    What is -- what type of company is UOFL?
 17   BY MR. VILLMER:                                           17   A    I don't know.
 18        Objection to the form of the question, but you       18   Q    What you don't know what type of company it
 19        can answer.                                          19        is?
 20   BY THE DEPONENT:                                          20   A    I don't.
 21        It was a long time ago.                              21   Q    Do you know generally what they did business-
 22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                22        wise?
 23   Q    You don't have any reason to dispute the 1.7         23   A    I believe so.
 24        million dollar amount in this promissory note,       24   Q    What is that?
 25        do you?                                              25   A    They were a laboratory.


                                                                                                15 (Pages 54 to 57)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 148 of 283
                                                   Page 58                                                       Page 59
  1   Q    And that's actually what I was asking you with       1   A    No.
  2        regard to what type of company.     So UOFL was a    2   Q    And then the second reason you mentioned was
  3        laboratory; correct?                                 3        consolidate debts?
  4   A    Yes.                                                 4   A    Correct.
  5   Q    They also did testing?                               5   Q    Is that another term for pay off debts?
  6   A    Yes.                                                 6   A    Perhaps.
  7   Q    On what type of samples did UOFL do testing?         7   Q    By consolidating the debt you would use the
  8   A    Oral.                                                8        money received from a borrower to pay off
  9   Q    Did PCLS ever do confirmation testing on             9        another borrower; right?
 10        samples that were first tested by UOFL?             10   A    Correct.
 11   A    Yes.                                                11   Q    Other than -- so Florete tells you he needs a
 12   Q    When did that start?                                12        loan.     Did he tell you how much money he
 13   A    I don't remember.                                   13        needed?
 14   Q    Do you remember when it ended?                      14   A    1.7.
 15   A    I do not.                                           15   Q    So that number came from Florete?
 16   Q    We'll circle back to UOFL.     So in terms of the   16   A    I'm unsure.
 17        reasons Florete gave you as to why he wanted        17   Q    I guess, did Florete ask for more than that
 18        the loan, I have pay off the IRS; is that           18        and you guys settled on 1.7?      Did he just ask
 19        right?                                              19        for the 1.7?     How did you arrive at the 1.7
 20   A    Correct.                                            20        million dollar figure?
 21   Q    Pay off Bill Hughes?                                21   BY MR. VILLMER:
 22   A    That was the third one.                             22        Objection to the form of the question.        You
 23   Q    Right.     That was one of the reasons; correct?    23        can answer.
 24   A    That's correct.                                     24   BY THE DEPONENT:
 25   Q    Do you know how much he owed to Bill Hughes?        25        I'm not exactly sure, sir.


                                                   Page 60                                                       Page 61
  1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                1   Q    When Florete broached the subject of a 1.7
  2   Q    Did you suggest the 1.7 million dollar figure?       2        dollar -- 1.7 million dollar loan with you
  3   A    I don't believe so.                                  3        while he was visiting PCLS, what else did you
  4   Q    So you believe that came from Dr. Florete?           4        discuss with him regarding the loan?
  5   BY MR. VILLMER:                                           5   A    Just that I was in the business of lending
  6        Objection, asked and answered, but you can           6        institutions and individuals' monies that I
  7        answer.                                              7        was already doing.     Thus it broached the
  8   BY THE DEPONENT:                                          8        subject of could I -- could I give a loan to
  9        For his business partners, or business people.       9        his company.
 10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               10   Q    And that's IPM and Aries Medical; right?
 11   Q    And that would have been Travis Guthrie?            11   A    Correct.
 12   A    Yes.                                                12   Q    Dr. Florete knew you were associated with
 13   Q    Anyone else?                                        13        PCLS; right?
 14   A    Robert Dobbs.                                       14   BY MR. VILLMER:
 15   Q    What's your understanding of Travis Guthrie's       15        Objection.     Calls for speculation, but you can
 16        role with Florete?                                  16        answer.
 17   A    Business manager.                                   17   BY THE DEPONENT:
 18   Q    What's your understanding of Robert Dobbs'          18        I believe so.
 19        role?                                               19   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 20   A    He was brought on board to straighten out the       20   Q    He was meeting with you at PCLS' facility;
 21        financial situation going on with Orlando and       21        right?
 22        his practice.                                       22   A    I don't know how to answer your question, sir.
 23   Q    Was he brought on back in October -- or the         23        Can you -- can you rephrase that?
 24        time period around October, 2013?                   24   Q    You said that you first discussed the loan
 25   A    I believe so.                                       25        with PCLS when he came to PCLS; right?


                                                                                               16 (Pages 58 to 61)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 149 of 283
                                                   Page 62                                                     Page 63
  1   A    Correct.                                           1        in October, 2013 when you made the loan?
  2   BY MR. VILLMER:                                         2   BY MR. VILLMER:
  3        Objection to the form of the question, but you     3        Objection to the form of the question, but you
  4        can answer.                                        4        can answer.
  5   BY THE DEPONENT:                                        5   BY THE DEPONENT:
  6        Sorry.     Correct.                                6        I don't recall if I spoke to them or Anna
  7   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              7        Winger spoke to them of -- back in October,
  8   Q    But you would have been discussing the loan        8        2013, but I know other attorneys were
  9        with Dr. Florete while at PCLS?                    9        involved.
 10   A    Yes.                                              10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 11   Q    Was that in your office?                          11   Q    In the loan deal?
 12   A    No.                                               12   A    Correct.
 13   Q    Where was it at in PCLS?                          13   Q    But any -- I guess any communication with
 14   A    The cafeteria.                                    14        those other attorneys would have been through
 15   Q    Did you ever tell Dr. Florete what your role      15        Ms. Winger, if it wasn't through yourself;
 16        at PCLS was?                                      16        right?
 17   A    I'm unsure.                                       17   A    Correct.
 18   Q    Did anyone else tell him what your role was?      18   Q    You mentioned that your attorney said it was
 19   A    I'm unsure.                                       19        okay to do it.    My specific question to you
 20   Q    Why did you loan Dr. Florete the 1.7 million?     20        thought is why did you do it?
 21   A    Because my attorney said it was okay for me to    21   A    Because I believed in him and the team that
 22        do so.                                            22        was with him.    Robert Dobbs, a banking
 23   Q    And what attorney was that?                       23        executive, that had come onboard his team.      I
 24   A    Anna Winger.                                      24        believed in Travis Guthrie.     And they were
 25   Q    Did you consult with any other attorneys back     25        showing me a solid turnaround plan for the


                                                   Page 64                                                     Page 65
  1        practice.                                          1   Q    What documents did they show you?
  2   Q    So you knew the practice was in financial          2   A    Balance sheets, proformas.
  3        trouble when you made the loan; correct?           3   Q    In terms of the due diligence that you did
  4   A    I don't know if that statement's true.             4        prior to making the October, 2013 loan, what
  5   Q    Well, you knew Florete had to pay off the IRS;     5        documents did you review?
  6        right?                                             6   A    Everything that I've already said; balance
  7   A    I was told that, yes.                              7        sheets, proformas, current -- current volume
  8   Q    And you were told that he had to consolidate       8        of a clinic patient, where they were AR.
  9        some debts; right?                                 9        People that they had replaced.
 10   A    I was told that.                                  10   Q    For what years did you review balance sheets
 11   Q    And you were told that he had to pay off Bill     11        for?
 12        Hughes; right?                                    12   A    I believe the last two years.
 13   A    I was told that.                                  13   Q    So 2013 and 2012?
 14   Q    You mentioned that you were presented with a      14   A    I believe so.
 15                                                          15   Q    Do you know if you've produced those balance
           turnaround plan?
 16                                                          16        sheets to the Government?
      A    Yes.
 17                                                          17   A    I'm not sure.
      Q    Can you tell me about that?     Was that a
 18                                                          18   Q    Did you provide the balance sheets that you
           document?     Was that something they discussed
 19                                                          19        received to anyone else?
           with you?     What was the turnaround plan?
 20                                                          20   A    I'm unsure.
      BY MR. VILLMER:
 21                                                          21   Q    Did you give them to your lawyer or
           Objection to the form of the question, but you
 22                                                          22        accountant?
           can answer.
 23                                                          23   BY MR. VILLMER:
      BY THE DEPONENT:
 24                                                          24        Objection, asked and answered, but you can
           All the above.
 25
                                                             25        answer.
      DIRECT EXAMINATION RESUMED BY MR. JOHNSON:


                                                                                            17 (Pages 62 to 65)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 150 of 283
                                                   Page 66                                                       Page 67
  1   BY THE DEPONENT:                                         1   Q    If you will look at Exhibit 5.      This is a
  2        Same answer, sir.     I'm unsure if I gave them     2        March 24th, 2014 Promissory Note Modification
  3        to Anna Winger or not.                              3        Agreement.   Do you see that?
  4   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               4   A    I do.
  5   Q    Were the balance sheets for Aries or IPM?           5   Q    Did you in March, 2014 loan Dr. Florete an
  6   A    I'm unsure, sir.                                    6        additional $300,000?
  7   Q    Do you know if whatever company the balance         7   A    I believe so.
  8        sheets were for, do you know if that company        8   Q    If you could turn -- why did you loan Dr.
  9        was profitable?                                     9        Florete an additional $300,000 in March of
 10   A    Again, I don't recall.                             10        2014?
 11   Q    Who at PCLS knew that you were loaning Dr.         11   A    Because Robert Dobbs approached me.
 12        Florete money in October of 2013?                  12   Q    Did he ask you for the $300,000?
 13   A    I don't believe anyone.                            13   A    Either him or Travis, or both.
 14   Q    Did Manoj Kumar know?                              14   Q    Did they tell you why IPM or Aries needed the
 15   A    I don't believe so.                                15        additional $300,000?
 16   Q    Did you talk to anyone in PCLS's compliance        16   A    Further consolidation of debt.
 17        department regarding the October, 2013 loan to     17   Q    At that time in March, 2014 was Aries and IPM
 18        Dr. Florete?                                       18        current in terms of their payments on the
 19   A    I don't ---                                        19        original October, 2013 loan?
 20   BY MR. VILLMER:                                         20   A    I'm not sure, sir, but I believe so.
 21        Objection to the form of the question, but you     21   Q    You believe that they were?
 22        can answer.                                        22   A    I believe so.   Yes, sir.
 23   BY THE DEPONENT:                                        23   Q    If you'd turn your attention to Exhibit 6.
 24        I don't believe so.                                24        This is a Wells Fargo Bank account statement
 25   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              25        for Silent Storm Holdings, LLC; correct?


                                                   Page 68                                                       Page 69
  1   A    It appears to be that way, yes.                     1        T. McHugh, Jr. On the front page?
  2   Q    And you had access to Silent Storm Holding's        2   A    I do.
  3        bank accounts; right?                               3   Q    For March of 2014?
  4   A    I did.                                              4   A    Yes.
  5   Q    You had signature authority on the account?         5   Q    It's a PMA account?     Is that a yes?
  6   A    Yes, I did.                                         6   A    What was your -- I'm sorry.      What is your
  7   Q    Did anyone else?                                    7        question?
  8   A    I don't believe so.                                 8   Q    The account statement is for a PMA account?
  9   Q    And this is an account statement for October,       9   A    Okay, yes.
 10        2013; right?                                       10   Q    And this is one of your accounts; correct?
 11   A    Yes.                                               11   A    I believe so.
 12   Q    If you would, turn to the second to the last       12   Q    If you could turn to the 4th page from the
 13        page.    Do you see the third entry from the top   13        back, and it has a Bates labeled number of 61
 14                                                           14        at the bottom, and you'll see a transaction
           dated 10/18 for 1.7 million dollars?
 15                                                           15        history list; correct?
      A    I do
 16                                                           16   A    Yes.
      Q    And that's a wire transfer to Aires Medical
 17                                                           17   Q    And the very last transaction on that page is
           Corporation?
 18                                                           18        dated 3/24 and it's an online transfer
      A    Yes.
 19                                                           19        regarding the loan to IPM.      Do you see that?
      Q    So you, in fact, wired the 1.7 million dollars
 20                                                           20   A    I do.
           for the loan to Aries Medical Corporation;
 21                                                           21   Q    And it's for $300,000?
           right?
 22                                                           22   A    Yes.
      A    Yes.
 23                                                           23   Q    So you, in fact, did give IPM $300,000 in
      Q    If you could turn to Exhibit 7.     This is a
 24                                                           24        March of 2014; right?
           also a bank account statement from Wells
 25
                                                              25   BY MR. VILLMER:
           Fargo.    And do you see where it says Phillip


                                                                                             18 (Pages 66 to 69)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                    800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 151 of 283
                                                   Page 70                                                          Page 71
  1        Objection to the form of the question, but you          1   Q    So what is in Exhibit 8 is an email regarding
  2        can answer.                                             2        Dr. Florete's practice that you were forwarded
  3   BY THE DEPONENT:                                             3        in July of 2013; correct?
  4        I lent them.                                            4   A    I believe so.
  5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                   5   Q    And the underlying email is from Chris Kemp to
  6   Q    Sorry.     You, in fact, transferred the $300,000       6        several individuals at PCS?
  7        that you lent to IPM to them in March of 2014;          7   A    Yes.
  8        right?                                                  8   Q    And he's giving generally a status update with
  9   A    That's correct.                                         9        regard to Dr. Florete; right?
 10   (DEFENDANT'S EXHIBIT NO. 8 MARKED)                          10   A    Yes.
 11   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                  11   Q    And then Todd Seder?    Is that -- did I say
 12   Q    If you would turn your attention to Exhibit 8,         12        that right?
 13        Mr. McHugh.                                            13   A    Seder.
 14   A    Yes.                                                   14   Q    Todd Seder, forwarded that email to you and
 15   Q    This is an email chain which you were                  15        said, "Here's the update from Chris.       He's
 16        forwarded in July, 2013.     Do you see that?          16        doing a great job of staying on top of Dr.
 17   BY MR. VILLMER:                                             17        Florete, and building the foundation of a
 18        Why don't you let him read the document.        It's   18        strong long lasting relationship.     Will you be
 19        a two page document.                                   19        available August 15th and 16th to reschedule
 20   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                  20        the trip?"    Did I read that correctly?
 21   Q    Do you need time to read the document, Mr.             21   A    Yes.
 22        McHugh?                                                22   Q    Was that trip referencing the trip you were
 23   A    If you want me to comment on it, yes.                  23        talking about when Dr. Florete came to visit
 24   Q    Sure.     Please go right ahead.                       24        PCLS?
 25   A    Thanks.     Okay.                                      25   BY MR. VILLMER:


                                                   Page 72                                                          Page 73
  1        Objection, calls for speculation, but you can           1   Q    Do you think it was earlier than August?
  2        answer.                                                 2   A    I don't know.
  3   BY THE DEPONENT:                                             3   (GOVERNMENT'S EXHIBIT NO. 9 MARKED)
  4        Can you state your question again?                      4   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                   5   Q    If you could look at Exhibit 9, and this is an
  6   Q    Sure.     Earlier you mentioned that you had            6        email titled Dr. Florete's Flights.     Do you
  7        discussions with Dr. Florete at PCLS regarding          7        see that?
  8        the loan; correct?                                      8   A    Okay.
  9   A    Correct.                                                9   Q    And this email attaches a flight itinerary for
 10   Q    And that was prior to the October, 2013 loan           10        Orlando G. Florete and Christopher Scott Kemp;
 11        being made; right?                                     11        right?
 12   A    Correct.                                               12   A    It appears to be.
 13   Q    This email references a trip of Dr. Florete to         13   Q    Did PCLS fligh Chris Kemp and Dr. Florete up
 14        PCLS on the dates of August 15th and August            14        to Charlotte to visit PCLS's lab?
 15        16th; right?                                           15   A    I'm unsure.
 16   A    Yes.                                                   16   Q    They got there somehow, right, at some point?
 17   Q    Was the August 15th and August 16th trip that          17   A    Yes.
 18        was referenced in this mail the trip that              18   Q    And in the second email from the bottom on the
 19        Florete took to PCLS where you talked about            19        first page Ms. Kass notes, "Hi, Guys, please
 20        the loan with them?                                    20        see below for Dr. Florete's August 15th and
 21   A    I'm not sure.                                          21        16th trip here"; right?
 22   Q    You're not sure.     Would this have been about        22   A    Yes.
 23        -- would August have been about that general           23   Q    And then later on July, 2019 Mr. Seder, in
 24        timeframe?                                             24        response to a question about their car
 25   A    Perhaps.                                               25        arrangements it says, "Please check with Phil.


                                                                                                 19 (Pages 70 to 73)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 152 of 283
                                                     Page 78                                                    Page 79
  1   BY MR. VILLMER:                                           1       sponsorship for a certain organization.       I
  2        Objection, calls for speculation, but you can        2       have no idea about that organization or why it
  3        answer.                                              3       would humor Dr. Florete.
  4   BY THE DEPONENT:                                          4   Q   You would agree with me that Mr. Kumar uses
  5        Say your question again.     I'm sorry.              5       Orlando at the beginning of the email; right?
  6   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                6   A   Yes.
  7   Q    Do you know why Mr. Kumar sent you this email        7   Q   And that's referring to Dr. Orlando Florete?
  8        asking you about a $50,000 investment to humor       8   A   I believe so.
  9        Dr. Florete?                                         9   Q   And then he asks, "I don't see the upside of
 10   BY MR. VILLMER:                                          10       this investment we are just doing this to
 11        Objection, calls for speculation.     You can       11       humor him."     "Him," referring to Dr. Florete;
 12        answer.                                             12       correct?
 13   BY THE DEPONENT:                                         13   A   Yes.
 14        I do not.                                           14   Q   And he asks for your opinion on the matter?
 15   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               15   A   Yes.
 16   Q    Do you remember discussing this with Mr.            16   Q   When you made the October, 2013 loan to Dr.
 17        Kumar?                                              17       Florete did you consider whether that would
 18   A    No.                                                 18       improve his relationship with PCLS?
 19   Q    And this email's in June of 2014; right?            19   A   Define the question more.
 20   A    Yes.                                                20   Q   Sure.    You mention that at some point in time
 21   Q    So in June of 2014 employees at PCLS, Mr.           21       Orlando Florete referred samples to PCLS;
 22        Kumar, yourself and Paul Smith, were on an          22       right?
 23        email chain about investing $50,000 to humor        23   A   Correct.
 24        Dr. Orlando Florete; correct?                       24   Q   And Dr. Florete in general in his practice was
 25   A    How I'm understanding this email is asking for      25       a pain management practice; right?


                                                     Page 80                                                    Page 81
  1   A    Correct.                                             1        PCLS at all?
  2   Q    And that's a type of doctor that would refer         2   A    Yes.
  3        samples to PCLS; right?                              3   Q    In what way did you consider that?
  4   A    Yes.                                                 4   A    I asked my attorney if this was legal.
  5   Q    And so, when you made the loan to Dr. Florete        5   Q    And what attorney was that?
  6        as someone who could potentially refer samples       6   A    Anna Winger.
  7        to PCLS, did you consider whether making that        7   Q    You mentioned you asked her if it was legal.
  8        loan to him would improve PCLS's business            8        What do you mean by legal?
  9        relationship with Dr. Florete?                       9   A    Compliant.
 10   BY MR. VILLMER:                                          10   Q    Did you ask her whether or not making this
 11        Objection to the form of the question, but you      11        loan would violate the Anti-Kickback Statute?
 12        can answer.                                         12   A    Yes.
 13   BY THE DEPONENT:                                         13   Q    When did you do that?
 14                                                            14   A    Before the loan.
           No.
 15                                                            15   Q    It's your testimony that you asked Ms. Winger
      DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 16                                                            16        that prior to the October, 2013 loan?
      Q    Didn't consider it at all?
 17                                                            17   BY MR. VILLMER:
      BY MR. VILLMER:
 18                                                            18        Objection, asked and answered, but you can
           Objection, asked and answered, but you can
 19                                                            19        answer.
           answer.
 20                                                            20   BY THE DEPONENT:
      BY THE DEPONENT:
 21                                                            21        Correct.     I remember saying any and all
           Correct.
 22                                                            22        aspects of the loan as long as it was
      DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 23                                                            23        compliant.
      Q    Did you consider at all whether making a 1.7
 24                                                            24   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
           million dollar loan to Dr. Florette in October
 25
                                                               25   Q    My question was did you specifically ask Ms.
           of 2013 would impact his relationship with


                                                                                              21 (Pages 78 to 81)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 153 of 283
                                                     Page 82                                                           Page 83
  1        Winger whether or not the loan complied with         1        did ask Ms. Winger prior to October, 2013
  2        the Anti-Kickback Statute.                           2        specifically whether or not the loan to Dr.
  3   BY MR. VILLMER:                                           3        Florete would violate the Anti-Kickback
  4        Objection, asked and answered, but you can           4        Statute?
  5        answer.                                              5   BY MR. VILLMER:
  6   BY THE DEPONENT:                                          6        Objection to the form of the question.
  7        I believe so.                                        7        Objection asked and answered, but you can
  8   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                8        answer.
  9   Q    Do you know for sure?                                9   BY THE DEPONENT:
 10   BY MR. VILLMER:                                          10        Correct.
 11        Objection, asked and answered, but you can          11   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 12        answer.                                             12   Q    Are you aware that Ms. Winger testified that
 13   BY THE DEPONENT:                                         13        you did not?
 14        I believe so.                                       14   A    I am not.
 15   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               15   Q    Did you ask Ms. Winger orally?        Did you put
 16   Q    You said, "I believe so."     Is that a             16        anything in writing?
 17        definitive yes.                                     17   BY MR. VILLMER:
 18   BY MR. VILLMER:                                          18        Objection to the form of the question, but you
 19        Objection to the form of the question, but you      19        can answer.
 20        can answer.                                         20   BY THE DEPONENT:
 21   BY THE DEPONENT:                                         21        I believe it was orally.
 22        I believe so.                                       22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               23   Q    What did you tell Ms. Winger about the loan
 24   Q    When you say, "I believe so," does that mean        24        when you asked her whether or not it was
 25        definitively your testimony is that, yes, you       25        legal?


                                                     Page 84                                                           Page 85
  1   A    Ask your question again.                             1   BY MR. VILLMER:
  2   Q    Sure.     I'm just -- I'm trying to understand       2        Objection to the form of the question, but you
  3        the specifics of how you asked Ms. Winger            3        can answer.
  4        about the legality of the loan and/or whether        4   BY THE DEPONENT:
  5        or not it complied with the Anti-Kickback            5        She provided all the information stating that
  6        Statute.     Did you just generally ask her is it    6        it was a legal and compliant loan.
  7        legal?     Did you provide her with any specific     7   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  8        facts regarding the loan?                            8   Q    Did Ms. Winger tell you specifically the loan
  9   BY MR. VILLMER:                                           9        did not violate the Anti-Kickback Statute?
 10        Objection to the form of the question.     You      10   A    It was either her or another attorney.
 11        can answer.                                         11   Q    Do you know who that other attorney was?
 12   BY THE DEPONENT:                                         12   A    It was an attorney that was on Dr. Florete's
 13        Yes, I did supplier her with all the                13        side.     Later on it was also Trish, and I
 14        information about who Dr. Florete was and that      14        forget her last name.      Markus sounds familiar.
 15        he was a referring doctor to the laboratory,        15        And then last but not least there was a fourth
 16        and that if it was compliant and would -- is        16        attorney, Jane Pine Wood who the laboratory
 17        legal in order to provide a loan to him.            17        worked with for a number of years who was
 18   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               18        known in the nation as a healthcare compliant
 19   Q    Did Ms. Winger give you an answer?                  19        attorney, and she said specifically that the
 20   A    She did.                                            20        loan was compliant and it was okay to do.           I'm
 21   Q    What was that answer?                               21        sorry.     I can't hear.
 22   A    That is was legal and compliant.                    22   Q    Sure.     Let's take those in turn.     You
 23   Q    Did she give you an answer specific to the          23        mentioned there was a lawyer on Dr. Florete's
 24        Anti-Kickback Statute, or did she just say          24        side.
 25        generally it was legal and compliant?               25   A    Yes.


                                                                                               22 (Pages 82 to 85)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 154 of 283
                                                   Page 90                                                        Page 91
  1        --- legalities.     So -- so in other words, I     1        you've listed previously; right?     Ms. Winger,
  2        reviewed it again.     And I'm not sure if I       2        the lawyer on Florete's side, Ms. Markus and
  3        reviewed it again before -- in March, whatever     3        Ms. Wood; right?
  4        date.                                              4   BY MR. VILLMER:
  5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              5        Objection to the form of the question, but you
  6   Q    They're separate loans; right?                     6        can answer.
  7   A    They are.     A modification.                      7   BY THE DEPONENT:
  8   Q    And I think we've talked about the October,        8        I believe so.
  9        2013 loan and what advice you sought there;        9   BY MR. JOHNSON:
 10        right?                                            10        Let's take a five minute break.
 11   A    Correct.                                          11   (OFF THE RECORD)
 12   Q    I'm just trying to figure out if with regard      12   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 13        to the March, 2013 loan you resought advice or    13   Q    Did you ever obtain any written opinion from
 14        the advice you were relying on would have been    14        any lawyer retained by you regarding the
 15        the same advice that you received back in         15        October, 2013 loan's compliance with the Anti-
 16        October.                                          16        Kickback Statute?
 17   BY MR. VILLMER:                                        17   A    Yes.
 18        Objection to the form of the question, but you    18   Q    Who was that written opinion from?
 19        can answer.                                       19   A    Trish Markus.
 20   BY THE DEPONENT:                                       20   Q    Was that the opinion that she provided in
 21        And that I'm unsure of if -- if I gained any      21        October of 2014?
 22        more insight to March compared to the other       22   A    I don't know what date it was.
 23        date for the loan.                                23   Q    We can look at it.
 24   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             24   A    I'm sorry?
 25   Q    And that applies to all the attorneys that        25   Q    I said we can look at it.


                                                   Page 92                                                        Page 93
  1   A    Okay.                                              1   A    Yeah.
  2   Q    Other than Ms. Markus did you retain -- other      2   Q    Jayachandran.     I've always said it as
  3        than Ms. Markus did you receive any other          3        Jayachandran.     I learned it yesterday that it
  4        written opinions from any lawyer regarding the     4        was pronounced Jayachandran (different
  5        October, 2013 loan's compliance with the AKS?      5        pronunciation).     Is that who you're referring
  6   A    I'm unsure.                                        6        to?
  7   Q    Same question as to the March, 2014                7   A    Yes.
  8        modification.     Have you obtained any written    8   Q    Any other PCLS customers that you've made
  9        opinion from a lawyer retained by you              9        loans to?
 10        regarding the March, 2014 loan modification?      10   A    I don't believe so.
 11   A    Unsure.                                           11   Q    Any other physicians or physician's practices
 12   Q    You mentioned with regard to when you first       12        that you've made loans to?
 13        loaned Florete the money that you were big in     13   A    I don't believe so.
 14        the lending institutions and individuals          14   Q    Does that apply in any year or just 2013?
 15        money.     Do you remember that?                  15   BY MR. VILLMER:
 16   A    I do.                                             16        Objection to the form of the question, but you
 17   Q    In 2013 how many loans did you make to            17        can answer.
 18        individuals or institutions?                      18   BY THE DEPONENT:
 19   A    Approximately two dozen.                          19        Say your question again.
 20   Q    For those 24 loans were any of them PCLS          20   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 21        customers?                                        21   Q    Sure.   I believe I originally asked you
 22   A    There was one other.                              22        specifically with respect to the year 2013 and
 23   Q    Who was that?                                     23        the loans that you have made and you testified
 24   A    I believe his name was Jayachandran.              24        that the only physicians or physician
 25   Q    Dr. Sanker Jayachandran?                          25        practices to which you had made loans or Dr.


                                                                                             24 (Pages 90 to 93)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                    800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 155 of 283
                                                   Page 94                                                      Page 95
  1        Florete's practice and Dr. Jayachandran;            1   A    I do.
  2        right?                                              2   Q    It's in the case that's captioned Silent Storm
  3   A    Correct.                                            3        Holdings, LLC verses Aries Medical, Institute
  4   Q    Have you, outside of that year, made any loans      4        of Pain Management and Orlando Florete, and a
  5        to PCLS customers?                                  5        couple other Defendants?     Do you see that?
  6   A    I don't believe so.                                 6   A    I do.
  7   Q    Outside of that year have you made any loans        7   Q    And this is the case that you were referring
  8        to physicians or physician practices?               8        to where you sued Orlando Florete and IPM for
  9   A    I don't believe so.                                 9        their default on the loan?
 10   Q    Dr. Florete eventually defaulted on his loan;      10   A    Yes.
 11        correct?                                           11   Q    If you'd turn your attention to page two.
 12   A    He did.                                            12        Paragraph B of the court's order notes that
 13   Q    I'm going to show you what's being marked as       13        there was a final judgment -- summary judgment
 14        Exhibits 11 and 12.                                14        of foreclosure for Plaintiff, being Silent
 15   (GOVERNMENT'S EXHIBIT NOS. 11 AND 12 MARKED)            15        Storm, that was entered in the action on
 16   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              16        January 13th, 2009 (sic) awarding Silent Storm
 17   Q    You sued him over that default; right?             17        a total sum of $2,885,206.91?
 18   A    I did.                                             18   BY MR. VILLMER:
 19   Q    When did you sue him?                              19        To clean up the record, it's 2019, not 2009.
 20   A    I'm not exactly sure.                              20   BY MR. JOHNSON:
 21   Q    If you could turn your attention to Exhibit        21        I apologize.   Yeah, 2019.
 22        11.    This is a file stamp Final Summary          22   BY THE DEPONENT:
 23        Deficiency Judgment Against Aries Medical          23        Yes.
 24        Corporation and Institute of Pain Management.      24   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 25        Do you see that?                                   25   Q    So at this point in the litigation IPM, Aries


                                                   Page 96                                                      Page 97
  1        and Florete owed you $2,885,206 -- sorry.     At    1        sales price was $431,000."
  2        this point in the litigation Aries, IPM and         2   A    Yes.
  3        Florete owed you $2,885,206.91?                     3   Q    Was that the amount that you sold the property
  4   BY MR. VILLMER:                                          4        Florete offered as collateral for the loan?
  5        Objection to the form of the question, but you      5   BY MR. VILLMER:
  6        can answer.                                         6        Objection to the form of the question, but you
  7   BY THE DEPONENT:                                         7        can answer.
  8        Yes.                                                8   BY THE DEPONENT:
  9   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               9        Yes.
 10   Q    And there was a foreclosure sale of the            10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 11        property that was mortgaged to you as              11   Q    And Exhibit 12, Mr. McHugh, is an affidavit
 12        collateral scheduled; right?                       12        that you signed in support of that foreclosure
 13   A    Yes.                                               13        amount; correct?
 14   Q    And you, in fact, foreclosed on and sold that      14   BY MR. VILLMER:
 15        collateral; right?                                 15        Again, I just ask that you let him review it
 16   BY MR. VILLMER:                                         16        first.
 17        Objection to the form of the question, but you     17   BY MR. JOHNSON:
 18        can answer.                                        18        Sure.
 19   BY THE DEPONENT:                                        19   BY MR. VILLMER:
 20        I believe so.                                      20        Thank you.
 21   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              21   BY THE DEPONENT:
 22   Q    If you'd look at paragraph D it mentions that,     22        What was your question, Seth?
 23        "The property was sold by Plaintiff, Silent        23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 24        Storm, to an unrelated third party and closing     24   Q    Exhibit 12 is an affidavit that you signed;
 25        was held on March 20, 2019.    The contract        25        right?


                                                                                            25 (Pages 94 to 97)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                      800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 156 of 283
                                                   Page 98                                                    Page 99
  1   A   Yes.                                                1   Q   There was two buildings?
  2   Q   And this affidavit sets forth the                   2   A   At least.
  3       circumstances of the foreclosure sale and the       3   Q   And you foreclosed on one?
  4       foreclosure amount of $431,000; right?              4   A   Multiple.
  5   A   Correct.                                            5   Q   You foreclosed on multiple buildings from
  6   Q   And it notes in paragraph five that there was       6       Florete, Sunbeam properties being one of them;
  7       an unrelated party bid on the foreclosure sale      7       right?
  8       of $250,000 worth of property?                      8   A   Correct.
  9   A   Yes.                                                9   Q   I believe you also foreclosed on a condo he
 10   Q   And it notes in paragraph two that the             10       had?
 11       property that was foreclosed on and offered as     11   A   No.
 12       collateral is the 4243 Sunbeam Road,               12   Q   But some type of personal real estate?
 13       Jacksonville, Florida property; right?             13   A   No.
 14   A   I believe so.     I'm not seeing the address on    14   Q   What other properties did you foreclose on
 15       here.                                              15       then?
 16   Q   Sure.     It's the second sentence.   It says,     16   A   I'm in current foreclosure on a commercial
 17       "The property at issue is known as 4243            17       piece of land that's scheduled to foreclose
 18       Sunbeam Road, Jacksonville, Florida."              18       before the end of the year.
 19   A   Which paragraph are you on?                        19   Q   How much money does Orlando Florete currently
 20   Q   Paragraph two, top of the page.                    20       owe you with regard to the 2 million dollar
 21   A   Thank you, yes.                                    21       loan you made him?
 22   Q   And just to wrap that up.     The Sunbeam Road     22   A   I'm not sure.
 23       property that was Florete's office was the         23   Q   Does he still currently owe you money?
 24       property that you foreclosed on; right?            24   A   He does.
 25   A   One of them, yes.                                  25   Q   Have you had any discussions with him


                                                  Page 100                                                  Page 101
  1       regarding the forgiveness of that debt?             1       2013?
  2   A   No.                                                 2   A   I don't believe so.
  3   Q   Other than the property that you mentioned is       3   Q   Do you know for sure?
  4       about to be foreclosed on, are there any other      4   A   I don't remember.
  5       steps that you're currently taking to recoup        5   Q   Do you know what Dr. Florete's credit score is
  6       the money that Dr. Florete owes you?                6       -- or was in 2013?    Sorry.
  7   A   Yes.                                                7   A   I don't remember.
  8   Q   What steps are those?                               8   Q   Did you ever see a credit report on him?
  9   A   Technically I'm not sure how to describe it as      9   A   I don't remember.
 10       Eric Kolar is in charge of that.                   10   Q   You also mentioned that you made a loan to Dr.
 11   Q   Just in laymen's terms.     Are you foreclosing    11       Sanker Jayachandran; right?
 12       on property?     Are you -- what are you doing?    12   A   Yes.
 13   A   I'm attacking the situation as best possible       13   Q   How do you know Dr. Jayachandran?
 14       in order to recover the full value that is         14   A   I don't know him.
 15       outstanding.                                       15   Q   Have you ever met him?
 16   Q   As part of that attack what steps are you          16   A   Never.
 17       taking?                                            17   Q   What do you know about him?
 18   A   Hiring Eric Kolar to legally obtain as many        18   A   He's a pain care physician.
 19       assets or -- to turn into cash equivalents as      19   Q   Do you know if he referred samples to PCLS?
 20       possible.                                          20   A   I do.
 21   Q   Other than the one commercial property what        21   Q   Do you know if he was referring samples to
 22       other assets of Florete's is that attorney         22       PCLS at the time you made the loan?
 23       going after?                                       23   A   I do.
 24   A   I'm unsure.                                        24   Q   Was he?
 25   Q   Do you know if IPM was operating at a loss in      25   A   I believe so.


                                                                                          26 (Pages 98 to 101)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                    800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 157 of 283
                                                   Page 102                                                 Page 103
  1   Q    Do you know what the volume of the samples he       1   (GOVERNMENT'S EXHIBIT NOS. 13 AND 14 MARKED)
  2        was referring was?                                  2   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  3   BY MR. VILLMER:                                          3   Q    Mr. McHugh, I am going to show you what has
  4        Objection to the form of the question, but you      4        been marked as Exhibits 13 and 14.     If you
  5        can answer.                                         5        will first look at Exhibit 13.
  6   BY THE DEPONENT:                                         6   A    I'm sorry.   Say again?
  7        I do not know.                                      7   Q    If you will first look at Exhibit 13.
  8   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               8   A    Sure.
  9   Q    What discussions did you have with Dr.              9   Q    Would you like a chance to review this
 10        Jayachandran prior to loaning him the money?       10        document?
 11   A    I did not.                                         11   A    Only -- do you have questions about it?
 12   Q    Have you ever -- you've never talked to him?       12   Q    I do, but they may be self-explanatory.
 13   A    Never.                                             13   A    Okay.
 14   Q    How did it come to pass that you loaned Dr.        14   Q    So the attachment to this email is a
 15        Jayachandran money?                                15        promissory note between Dr. Sanker
 16   A    Manoj contacted me as far as a physician           16        Jayachandran and M Holdings, LLC; right?
 17        needing funds in order to purchase equipment,      17   A    Yes.
 18        and because I had compliantly been given           18   Q    And M Holdings, LLC is a company of yours;
 19        information that it was okay through Orlando I     19        right?
 20        replicated that process with Jayachandran.         20   A    It is.
 21   Q    So any advice of counsel that you relied on        21   Q    Who has access to M Holdings' bank accounts?
 22        with the Dr. Jayachandran loan would have been     22   A    Just myself, I believe.
 23        the advice of counsel you received with regard     23   Q    And it's for $50,000?
 24        to Dr. Florete's loan; correct?                    24   A    The promissory note, yes.
 25   A    Correct.                                           25   Q    And it's dated in August of 2014?


                                                   Page 104                                                 Page 105
  1   A    Yes.                                                1   Q   Did Mr. Kumar contribute $25,000 towards this
  2   Q    And then if you will look back to the -- is         2       loan?
  3        that the promissory note for the $50,000 loan       3   A   He did.
  4        that you made to Dr. Jayachandran?                  4   Q   And you contributed the other $25,000?
  5   A    I believe so.                                       5   A   I did.
  6   Q    If you will turn your attention to the emails       6   Q   And he notes a total of 50,000 needs to be
  7        on the first page.                                  7       wired into Dr. Jayachandran's account and
  8   A    Yes.                                                8       gives you the account information; right?
  9   Q    The first is an email from Mr. Kumar to             9   A   Yes.
 10        yourself at your Silent Storms Holding email       10   Q   And then you forwarded that email to Shayla
 11        address.     Do you see that?                      11       Mujic.    Did I say that right?
 12   A    Yes.                                               12   A   I believe so.
 13   Q    And he says, "Phil, Attached is the promissory     13   Q   Who is Ms. Mujic?
 14                                                           14   A   She was my assistant.
           note that Dr. Jayachandran signed"; right?
 15                                                           15   Q   And then you told her, "Shayla, here's the
      A    Yes.
 16                                                           16       bank info below for the wire.     50K today
      Q    He notes that he'll be depositing a check of
 17                                                           17       please"; right?
           $75,000 in the SS account.      I assume that
 18                                                           18   A   Yes.
           refers to Silent Storm?
 19                                                           19   Q   And was that money wired to Dr. Jayachandran?
      A    I don't know.
 20                                                           20   A   I believe so.
      Q    You don't know.     He notes that that would be
 21                                                           21   Q   Was Ms. Mujic your assistant at Silent Storms
           for 50,000 that he had borrowed from his
 22                                                           22       or your assistant at PCLS?
           cousin, and 25,000 as his contribution to the
 23                                                           23   A   Silent Storm.
           promissory note; is that right?
 24                                                           24   Q   She wasn't affiliated with PCLS in any way;
      A    That's what it -- that's what it appears to
 25
                                                              25       right?
           say here.


                                                                                         27 (Pages 102 to 105)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                  800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 158 of 283
                                                  Page 106                                                       Page 107
  1   A    Right.                                                 1   A    Because one of my businesses was in the entity
  2   Q    Did anyone at PCLS know about the loan you             2        of making loans to businesses as well as
  3        made to Dr. Jayachandran in August, 2014 when          3        individuals on a select basis.
  4        you made it?                                           4   Q    Did you know when you made the loan whether or
  5   A    I don't believe so.                                    5        not Dr. Jayachandran was a customer of PCLS?
  6   Q    Other than Mr. Kumar?                                  6   A    I did.
  7   A    Correct.                                               7   Q    So you know that he was a customer?
  8   Q    Did you tell anyone about the loan?                    8   A    I did.
  9   A    I don't believe so.                                    9   Q    Did you consider at the time you made the loan
 10   Q    Did you talk to PCLS Compliance about the             10        whether or not making a loan to a customer of
 11        loan?                                                 11        PCLS would impact the volume of samples that
 12   A    I did not.                                            12        he referred?
 13   Q    If you would turn your attention to -- never          13   A    No.
 14        mind.    Let me ask you this.   You mentioned         14   Q    You didn't consider it one way or the other?
 15        earlier that Mr. Kumar told you that Dr.              15   BY MR. VILLMER:
 16        Jayachandran wanted the loan to purchase              16        Objection, asked ---
 17        equipment; right?                                     17   BY THE DEPONENT:
 18   A    I believe so.                                         18        No.
 19   Q    Do you know what equipment that was?                  19   BY MR. VILLMER:
 20   A    I'm not exactly sure.                                 20        --- asked and answered, but you can answer.
 21   Q    Why did you make the loan to Dr. Jayachandran?        21   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 22   A    Because it was compliant.                             22   Q    If you could turn to Exhibit 14.     Actually
 23   Q    Notwithstanding it's compliance or non-               23        before you look at Exhibit 14, Mr. McHugh,
 24        compliance, what specific reason did you make         24        prior to making the loan with Dr. Jayachandran
 25        the loan to Dr. Jayachandran?                         25        in August of 2014 what due diligence did you


                                                  Page 108                                                       Page 109
  1        do to determine that he would be able to pay           1   Q    And attached to these emails is the promissory
  2        back the loan?                                         2        note with Dr. Jayachandran; right?
  3   BY MR. VILLMER:                                             3   A    Yes.
  4        If you're going to ask him a question about a          4   Q    And you forwarded this to Mr. Kumar and note,
  5        document, I'd like for him to be able to               5        "They are investigating me on this now.     How
  6        review the document.                                   6        the heck did they get this doc?"     Do you see
  7   BY MR. JOHNSON:                                             7        that?
  8        I said prior to turning to that document.       I'm    8   A    I do.
  9        not asking him a question about a document.            9   Q    Did -- how did PCLS eventually learn about
 10   BY MR. VILLMER:                                            10        this loan?
 11        Okay.                                                 11   A    I told them.
 12   BY THE DEPONENT:                                           12   Q    Why did you tell them?
 13        I don't recall.                                       13   A    They asked if -- Alan Campbell asked if I had
 14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 14        any other loans with physicians.
 15   Q    You don't recall what due diligence you did?          15   Q    Did PCLS eventually learn about the Florete
 16   A    Correct.                                              16        loan as well?
 17   Q    Do you know if you did any?                           17   A    They did.
 18   A    I don't recall.     Do you want me to review this     18   Q    Did they learn about that one before the
 19        now, Seth?                                            19        Jayachandran loan?
 20   Q    Yeah, go ahead and look at document 14.               20   A    They did.
 21   A    Okay.                                                 21   Q    How did they learn about the Florete loan?
 22   Q    So Exhibit 14 is an email between yourself and        22   A    I don't know.
 23        Mr. Kumar forwarding some other emails;               23   Q    Do you remember when that was?
 24        correct?                                              24   A    I do not.
 25   A    Yes.                                                  25   Q    What they did -- and I don't want you to go


                                                                                           28 (Pages 106 to 109)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 159 of 283
                                                  Page 110                                                        Page 111
  1        into any attorney/client privilege specifics,        1        Jayachandran loan; correct?
  2        but PCLS did investigate the loans to Dr.            2   A    Correct.
  3        Jayachandran and Dr. Florete; right?                 3   Q    What was PCLS' ultimate response regarding the
  4   A    They did.                                            4        Jayachandran and Florete loans?
  5   Q    And that's the investigation you're referring        5   A    We conducted a independent investigation with
  6        to in this email to Mr. Kumar?                       6        an outside expert.     Jane Pine Wood gave a --
  7   A    I don't know.                                        7        gave her summary that while the loans were
  8   Q    Would you be referring to any other                  8        compliant ---
  9        investigation regarding the loan?                    9   Q    I don't -- we don't want to know about ---
 10   A    I'm not sure on the time factor with your           10   BY MR. VILLMER:
 11        question.                                           11        Well, yeah.     You're asking him a question and
 12   Q    Let's go -- let's look at the initial email in      12        he's going to answer the question.        So please
 13        the -- in the chain.                                13        allow him to finish answering the question.
 14   A    Okay.                                               14   BY MR. JOHNSON:
 15   Q    It's an email from Matt Hughes (sic) attaching      15        I don't want him to disclose privileged
 16        the promissory note in October of 2014; right?      16        information.     Let me ---
 17   A    Correct.                                            17   BY MR. VILLMER:
 18   Q    And then Matt emails yourself, Ms. Winger --        18        Well then, don't ask him the question and he
 19        yourself and Ms. Winger and says, "Hi, guys.        19        won't.
 20        This is what Womble Carlyle and the internal        20   BY THE DEPONENT:
 21        PCLS review called me about.     Let me know your   21        I don't understand you.        You asked what was
 22        thoughts"?                                          22        the result?
 23   A    Correct.     So it came from Womble Carlyle to      23   BY MR. JOHNSON:
 24        Matt Hodges, from Matt Hodges to myself.            24        Hold on.
 25   Q    Right.     And this was with regard to the          25   BY MS. ARMSTRONG:


                                                  Page 112                                                        Page 113
  1        We're not asking what legal opinion you may          1        We immediately stopped doing -- taking
  2        have obtained as a result of PCLS'                   2        referrals from these two doctors.        We, as a
  3        investigation ---                                    3        board, Joe Wiegal, Bob Smith, the chairman of
  4   BY MR. VILLMER:                                           4        the board from American Express, so forth,
  5        I don't mean to interrupt you.     Can Seth tell     5        other members of the board, we all voted to
  6        me what he's asking, and then we can talk            6        refund Government payers from any samples that
  7        about this.                                          7        we had taken.     I was asked to see if I could
  8   BY MR. JOHNSON:                                           8        reclaim the monies for the loans that had been
  9        I'm not asking regarding any legal opinion           9        done.    I was able to do that with
 10        that was given.     I'm just asking regarding       10        Jayachandran.     I was not able to do that with
 11        actions that PCLS took.                             11        Florete.     And those were the specific actions
 12   BY MR. VILLMER:                                          12        that were taken from these loans.
 13        What was the question though, so we can all be      13   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 14        clear.                                              14   Q    Why weren't you able to reclaim the funds from
 15   BY MR. JOHNSON:                                          15        Dr. Florete?
 16        Sure.                                               16   A    Because the loan amount was too large for him
 17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               17        to absorb all at once.        A 2 million dollar
 18   Q    As a result of the investigations into the          18        loan versus $25,000 is world of difference.
 19        Florete and Jayachandran loan, what actions,        19   Q    Did Dr. Jayachandran also pay back the $25,000
 20        if any, did PCLS ultimately take?                   20        that Manoj Kumar loaned?
 21   BY THE DEPONENT:                                         21   A    I don't know.
 22        Can I answer that?                                  22   Q    You just know you got your $25,000?
 23   BY MR. VILLMER:                                          23   A    I was asked to get my $25,000 back and I did.
 24        Sure, yes.                                          24   Q    You mentioned ---
 25   BY THE DEPONENT:                                         25   A    And I provided that proof to PCLS.        Alan


                                                                                            29 (Pages 110 to 113)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                         800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 160 of 283
                                                  Page 114                                                          Page 115
  1        Campbell specifically.                                 1        with Mr. Campbell regarding the repayment, any
  2   Q    You mentioned that the board voted to refund           2        other facts you know about it?
  3        Government payors of the samples related to            3   BY MR. VILLMER:
  4        Florete and Jayachandran?                              4        Objection to the form of the question.        You
  5   A    Correct.                                               5        can answer.
  6   Q    Did you have any personal involvement in               6   BY THE DEPONENT:
  7        making a refund payment to Medicare?                   7        I don't know why I would need any more facts
  8   A    Never.                                                 8        when the person that's in charge tells me that
  9   Q    You didn't have any personal involvement?              9        something was done.
 10   BY MR. VILLMER:                                            10   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 11        Objection, asked and answered.    You can             11   Q    So to close the loop in this.     The extent of
 12        answer.                                               12        your personal knowledge about whether or not a
 13   BY THE DEPONENT:                                           13        repayment was made was your conversation in
 14        I had no involvement in billing receivables or        14        the hallway with Mr. Campbell?
 15        refunding any of the payors involved                  15   A    Not just to the extent.     Joe Wiegal also
 16        throughout the history of PCLS.                       16        confirmed it.
 17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 17   Q    Did you speak with Joe Wiegal?
 18   Q    Do you have any personal knowledge of whether         18   A    At some point, yes.
 19        or not a repayment was made?                          19   Q    And what did he tell you regarding the
 20   A    Yes.                                                  20        repayment?
 21   Q    What's the extent of your personal knowledge?         21   A    That it was done.
 22   A    Seeing Alan Campbell a week later in the              22   Q    Did you speak to anyone else regarding the
 23        hallways and asking him if it was done and he         23        repayment?
 24        said yes.                                             24   A    I believe Bob Smith.
 25   Q    Other than your conversation in the hallway           25   Q    Anyone else?


                                                  Page 116                                                          Page 117
  1   A    Perhaps Marcus -- I forget his last name.              1   A    No.
  2   Q    Sowinski?                                              2   Q    Do you know who made the purported repayment?
  3   A    No, sir.     There was another Marcus in the           3   A    The people that were in charge.     Paul Schmidt,
  4        group and he was a controller that worked              4        Alan Campbell, Marcus.     I can't -- again, I
  5        under Paul Schmidt.                                    5        can't recall his last name.     Can I look at my
  6   Q    Do you know how much was reportedly repaid?            6        phone?
  7   A    Over 1 million dollars.                                7   Q    Have you -- let me ask you this.
  8   Q    Do you know how that money was purportedly             8   BY MR. VILLMER:
  9        repaid?                                                9        Just answer his questions.
 10   A    It would have just been remunerated through           10   BY THE DEPONENT:
 11        the computer system.                                  11        Okay, sorry.
 12   Q    What do you mean by remunerated through the           12   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 13        computer system?                                      13   Q    We can maybe get Marcus' last name on break.
 14   A    I'm not sure as far as how to -- I've never           14   A    Sure.
 15        done a physical billing myself, but I just            15   Q    Thanks for that.     Have you seen any
 16        know a bit about the process as far as it all         16        documentation regarding the purported
 17        being computerized, so no.                            17        repayment?
 18   Q    Are you talking about a wire transfer?                18   A    No.
 19   A    I don't know.     I don't know if it would be a       19   Q    Again, without telling me anything that could
 20        wire transfer or just -- I don't know.      Money     20        be attorney/client privilege with PCLS, do you
 21        is constantly coming back and forth, and              21        know whether or not PCLS followed HHS OIG
 22        perhaps we just said no to certain monies.        I   22        self-reporting protocol with regard to either
 23        don't know.                                           23        the Jayachandran or Florete loan?
 24   Q    Do you know when that purported repayment was         24   BY MR. VILLMER:
 25        made?                                                 25        Objection.     Calls for a legal conclusion.        You


                                                                                              30 (Pages 114 to 117)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 161 of 283
                                                     Page 122                                                  Page 123
  1        email Dinah Myers?                                    1        to him?
  2   A    It is.                                                2   A    I don't remember.
  3   Q    So you hadn't obtained any business from Mr.          3   Q    Who at PCLS was involved in hiring Mr. Kumar
  4        Kumar or Dr. Tiwari's practice in 2009;               4        as an independent contractor?
  5        correct?                                              5   A    John Grove, Marcus Sowinski, myself, Sandy
  6   BY MR. VILLMER:                                            6        Weaver, probably and Doug Smith, too, and
  7        Objection to the form of the question, but you        7        probably also Joe Wiegal.
  8        answer.                                               8   Q    What was Mr. Wiegal's role in hiring Mr.
  9   BY THE DEPONENT:                                           9        Kumar?
 10        I don't believe so.                                  10   A    I don't really know specifically.
 11   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                11   Q    What was Dr. Smith's role in hiring Mr. Kumar?
 12   Q    At some point Mr. Kumar became an independent        12   A    Sounding board.
 13        contractor for PCLS; right?                          13   Q    What about Ms. Weaver?
 14   A    Yes.                                                 14   A    Clerical.
 15   Q    How did that come about?                             15   Q    Is that processing paperwork, that kind of
 16   A    Dr. Tiwari's clinics were closed.        He had      16        thing?
 17        completed everything that he was working on          17   A    Correct.
 18        out in Indiana and was looking for additional        18   Q    What about Mr. Sowinski's role?
 19        work.                                                19   A    Compliance, legal, sounding board.
 20   Q    Do you know why Dr. Tiwari's clinic closed?          20   Q    What about Mr. Grove's role?
 21   A    He was doing unscrupulous things.                    21   A    Working with all the independent contractors,
 22   Q    Was he indicated on healthcare fraud?                22        training.
 23   A    I don't know.                                        23   Q    So is it that Mr. Grove would have been the
 24   Q    You mentioned Mr. Kumar was looking for work.        24        one who trained Mr. Kumar when he came onboard
 25        Did he reach out to PCLS, did PCLS reach out         25        PCLS?


                                                     Page 124                                                  Page 125
  1   A    One of them.                                          1   A    I don't quite recall.
  2   Q    Did he have any other role in Mr. Kumar's             2   (GOVERNMENT'S EXHIBIT NO. 16 MARKED)
  3        hiring?                                               3   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  4   A    I would say general input.                            4   Q    Mr. McHugh, I'm going to show you what's been
  5   Q    What was your role in Mr. Kumar's hiring?             5        marked as Government's Exhibit 16.
  6   A    The same of everyone else's.                          6   A    Okay.
  7   Q    But you described various different roles for         7   Q    Exhibit 16 is an email chain between yourself
  8        each of those individuals.     So what                8        and Mr. Kumar in December of 2019 that was
  9        specifically was your role?                           9        ultimately forwarded to Mr. Sowinski; correct?
 10   A    Understanding of the person coming --                10   A    That's correct.
 11        understanding the person coming onboard where        11   Q    And there's no one else on this email chain
 12        and how they fit into the organization.              12        between yourself and Mr. Kumar until it was
 13        Confirming with all the other individuals if         13        forwarded to Mr. Sowinski; right?
 14        they would concur, and being able to make sure       14   A    Not that I know of.
 15        that everything would get executed.                  15   Q    None depicted in the document; right?
 16   Q    Who communicated with Mr. Kumar regarding his        16   A    It appears that way, yes.
 17        hiring as an independent contractor?                 17   Q    And when you forwarded it to Mr. Sowinski Mr.
 18   A    The entire team.                                     18        Kumar was not copied; right?
 19   Q    How did they do that?   Email, phone?                19   A    It appears that way.
 20   A    Correct.                                             20   Q    The initial email in December 11, 2010 is you
 21   Q    Both?                                                21        writing to Mr. Kumar; right?
 22   A    Yes.                                                 22   A    Yes.
 23   Q    What specifically did Marcus Sowinski do in          23   Q    And you discuss several different potential
 24        terms of compliance and legal with regard to         24        roles with Mr. Kumar at PCLS; right?
 25        hiring Manoj Kumar?                                  25   A    Yes.


                                                                                            32 (Pages 122 to 125)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 162 of 283
                                                  Page 134                                                    Page 135
  1   A    No, that's okay.                                     1   A    That's correct.
  2   Q    I'll ask a -- before hiring -- it's fine.            2   Q    Any other job duties that Mr. Kumar had as an
  3        Before PCLS hired Mr. Kumar as an independent        3        independent contractor?
  4        contractor you were aware that he had been           4   A    That was pretty much it.
  5        paid for some services that he did with Dr.          5   BY MR. JOHNSON:
  6        Shah?                                                6        Let's take a -- let's take a five minute
  7   A    Yes.                                                 7        break.
  8   Q    Same thing with Dr. Masimore?                        8   (OFF THE RECORD)
  9   BY MR. VILLMER:                                           9   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 10        Objection, asked and answered, but you can          10   Q    When we broke, Mr. McHugh, we were talking
 11        answer.                                             11        about Mr. Kumar's role at PCLS as an
 12   BY THE DEPONENT:                                         12        independent contractor.     Did Mr. Kumar
 13        Yes, to him, too.                                   13        ultimately become an employee of PCLS?
 14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               14   A    Yes.
 15   Q    What did Mr. Kumar do in his role as an             15   Q    When was that?
 16        independent contractor for PCLS?                    16   A    I don't recall.
 17   A    He helped in a number of different categories.      17   Q    Whose idea was it to convert Kumar from an
 18   Q    Could you expound a little bit on those?            18        independent contractor to am employee?
 19   A    He helped with data entry, offshoring that.         19   A    I don't remember.
 20        He helped manage or/and organize our billing        20   (GOVERNMENT'S EXHIBIT NO. 18 MARKED)
 21        of the laboratory.     He ran his own independent   21   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 22        sales team, and he would also meet with             22   Q    I'm going to show you what's been marked as
 23        physicians himself.                                 23        Government's Exhibit 18.     This is an email
 24   Q    That independent sales team, they would have        24        from yourself to Mr. Kumar in September of
 25        been employed by MK Land Holdings; correct?         25        2012; correct?


                                                  Page 136                                                    Page 137
  1   A    Yes.                                                 1       an employee?
  2   Q    The subject is "future"?                             2   A   I'm not sure.
  3   A    Yes.                                                 3   Q   Salary, you mentioned, "$80,000, plus
  4   Q    And you write, "Hey, buddy.     I wanted to put      4       healthcare, 401K, and other fun perks."      Do
  5        this in writing and then discuss," and then          5       you know if that was the salary that Mr. Kumar
  6        you list some job characteristics such as            6       was ultimately paid?
  7        position, title, description, salary,                7   A   I do not.
  8        commission, current revenue, that kind of            8   Q   Commission you note, ".001 percent of all
  9        thing?                                               9       income from channel partners."     Would that be
 10   A    Yes.                                                10       the channel partners that Mr. Kumar was
 11   Q    Was this in regard to Mr. Kumar's transition        11       managing the 1099 relations for?
 12        to a W-2 employee at PCLS?                          12   A   No.
 13   A    It appears that way.                                13   Q   What channel partners would those be?
 14   Q    And the position title there is "to be              14   A   All channel partners.
 15        determined."    Do you know what Mr. Kumar's        15   Q   So every channel partner of PCLS?
 16        ultimate position title as an employee at PCLS      16   A   I believe so.
 17        was?                                                17   Q   And for the record, what is a channel of PCLS?
 18   A    I do not.                                           18   A   Someone that is marketing for PCLS.
 19   Q    The description is, "To manage all aspects of       19   Q   So a sales representative?
 20        1099 relations while adding and implementing        20   A   Essentially.
 21        additional channel partnerships."     Is that       21   Q   You note, "Current revenue, approximately 2.5
 22        what Mr. Kumar ended up doing as an employee        22       million per month which would translate into
 23        at PCLS?                                            23       2,500 per month in commissions."     That would
 24   A    I believe so.                                       24       be the commissions from the channel partners
 25   Q    Did he do any -- have any other job duties as       25       described above; right?


                                                                                           35 (Pages 134 to 137)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 163 of 283
                                                   Page 138                                                        Page 139
  1   A    I believe so.                                            1        can answer.
  2   Q    And finally you note in the proposal to Mr.              2   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  3        Kumar, "In addition, you keep all business and           3   Q    But your email references keeping all of his
  4        revenues flowing from current book of                    4        current book of business, i.e commissions;
  5        business, approximately 30K per month."         Is       5        correct?
  6        that the commissions that Mr. Kumar was                  6   A    Correct.
  7        receiving as an independent contractor?                  7   Q    You note, "As previously discussed, PCLS will
  8   A    I believe so.                                            8        put phantom shares into the employment
  9   Q    And that would include commissions from Dr.              9        contract."     What do you mean by that?
 10        Masimore's practice; correct?                           10   A    We had phantom shares of equity for people
 11   A    I don't know.                                           11        that exhibited -- I don't know how to classify
 12   Q    Was Dr. Masimore's practice one of the                  12        it.    Outstandingness for the company.    There
 13        practices that Manoj Kumar received                     13        were, I believe, five individuals that upon a
 14        commissions for as an independent contractor?           14        sale or transfer of business entity of PCLS,
 15   A    I'm not sure.                                           15        these five individuals would be -- would take
 16   Q    Same thing as with Dr. Shah.      Do you know if        16        part in the financial reward.
 17        Manoj Kumar received commissions based on               17   Q    So they would receive a payout based on the
 18        samples referred from Dr. Shah's practice as            18        phantom shares they had?
 19        an independent contractor?                              19   A    Essentially.
 20   A    I do not.                                               20   (GOVERNMENT'S EXHIBIT NO. 19 MARKED)
 21   Q    You don't know whether or not he kept those             21   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 22        commissions as an employee?                             22   Q    Do you recognize the document in Exhibit 19,
 23   A    I do not.                                               23        Mr. McHugh?
 24   BY MR. VILLMER:                                              24   BY MR. VILLMER:
 25        Objection to the form of the question, but you          25        And I would say just take a moment to review


                                                   Page 140                                                        Page 141
  1        the document before answering the question.              1   Q    Mr. McHugh, just let me know generally if
  2   BY THE DEPONENT:                                              2        you've seen this document before.
  3        Do you have this in larger print?                        3   A    I believe that I have.
  4   BY MS. ARMSTRONG:                                             4   Q    What do you believe it to be?
  5        That's all we have.                                      5   A    The title of it says Employment Agreement.
  6   BY MR. JOHNSON:                                               6   Q    And it's an employment agreement between PCLS
  7        We do not.                                               7        and Manoj Kumar; correct?
  8   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                    8   A    Yes.
  9   Q    Mr. McHugh, this is a lengthy document.         I'm      9   Q    Dated and entered into as of February 4th,
 10        going to ask you questions on just very                 10        2013?
 11        specific parts of it.     So I don't think you          11   A    Yes.
 12        need to take the time to read the whole thing           12   Q    And I'm going to ask you to turn all the way
 13        through.     Just generally ---                         13        to what is Bates labeled 28426.      Do you see
 14                                                                14        that page?
      A    How long should I read?
 15                                                                15   A    Yes.
      BY MR. VILLMER:
 16                                                                16   Q    And there's signatures on this page; correct?
           Just read over the document before you ask
 17                                                                17   A    Yes.
           your questions about it, please.
 18                                                                18   Q    And one of those is Manoj Kumar?
      BY MR. JOHNSON:
 19                                                                19   A    Yes.
           I don't ---
 20                                                                20   Q    As the employee?
      BY MR. VILLMER:
 21                                                                21   A    Yes.
           And we're not stalling time or anything.         Just
 22                                                                22   Q    And the other is your signature; correct?
           let him look at the document you've handed him
 23                                                                23   A    Yes.
           before you ask him questions about it.      I
 24                                                                24   Q    On behalf of PCLS?
           think that's a fair thing.
 25
                                                                   25   A    Yes.
      DIRECT EXAMINATION RESUMED BY MR. JOHNSON:


                                                                                                36 (Pages 138 to 141)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                          800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 164 of 283
                                                  Page 170                                                      Page 171
  1        right?                                              1   Q   It's an email from Mr. Kumar to yourself and
  2   A    Yes.                                                2       Mr. Sowinski; correct?
  3   Q    SLP one of those companies?                         3   A   Yes.
  4   A    Yes.                                                4   Q   In February of 2011?
  5   Q    Did you -- did PCLS have a marketing agreement      5   A   Yes.
  6        with SLP?                                           6   Q   And Mr. Kumar writes, "This is a followup on
  7   A    Yes.                                                7       my earlier email on a simplified analysis of
  8   Q    What are some other companies that set up           8       the current trend in CPT codes."        Skipping
  9        desktop analyzers that PCLS had a marketing         9       ahead.     "The trend is clear.     The great window
 10        agreement with?                                    10       of making money for the physicians by UDS
 11   A    I can't recall the names right now.     There      11       screening is closing fast unless they keep
 12        were many.                                         12       pace with the changing scenario." I believe
 13   Q    What about ADS?                                    13       that this is a stage where we step in by
 14   A    Yes.     Although I'm not sure if there was        14       offering them a package deal of basically
 15        anything formally, but I do recall that there      15       setting up their moderate complexity lab
 16        was something more formal with SLP.     Maybe 10   16       wherein they are assured that our lives are
 17        more minutes we can take a break?                  17       intertwined and that we are vested in their
 18   Q    Yeah, that would be a good time.                   18       progress."     He notes a few points of concerns,
 19   (GOVERNMENT'S EXHIBIT NO. 27 MARKED)                    19       and therefore says, "Therefore, if we have a
 20   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              20       package that assures them that they can get
 21   Q    If you could turn your attention to what's         21       the certification, get the right equipment and
 22        been marked as Exhibit 27.                         22       compliance monitoring at some cost they would
 23   A    Okay.                                              23       be interested, as that would allow them to
 24   Q    Have you seen this email before, Mr. McHugh?       24       continue billing and collecting money.        Keep
 25   A    I don't recall it.                                 25       in mind, they want to get the money and yet


                                                  Page 172                                                      Page 173
  1        not pay much for the service."     Did I read       1       PCLS discussed at length and decided never to
  2        that correctly?                                     2       do also.     Why did specifically we not take --
  3   A    Yes.                                                3       take part in this program that Manoj is
  4   Q    What is your understanding of Mr. Kumar's           4       saying?     I can't say for exact bullet point
  5        proposal here?                                      5       reasons of why we did not.        I just know that
  6   A    My understanding is he was suggesting               6       instead of doing this we partnered with
  7        essentially some form of, I believe, a              7       companies that we would provide information to
  8        management program, or a -- as he referenced        8       the doctors and allow those other companies to
  9        here, a package program, in order to create a       9       do what they do.
 10        tighter network with us and physicians as it       10   Q   Let me back up a little bit.        You mentioned
 11        -- as it sound like on here.                       11       that you heard that competitors were buying
 12   Q    Was the management program suggested by Mr.        12       desktop analyzers and placing them in doctors'
 13        Kumar ever implemented?                            13       practices; correct?
 14   A    No.                                                14   A   Yes.
 15   Q    Why not?                                           15   Q   Who -- what competitors were those?
 16   A    Because I think for like his last sentence,        16   A   I can't remember the names for them right now.
 17        "Want to add more to your overflowing plate."      17   Q   But those would have been other urine drug
 18        It was -- I don't know exactly why we never        18       labs right?
 19        did it.     Just like as an organization we        19   A   Correct.
 20        discussed many times of selling or providing       20   Q   And it's your testimony that PCLS, with regard
 21        cups into the field, as you discussed earlier,     21       to analyzers, would partner with the analyzer
 22        but that was something that we never entered       22       company to suggest that company to doctors;
 23        into also.     We had also heard our competition   23       right?
 24        was buying desktop analyzers and playing them      24   A   Essentially, yes.
 25        out into the field.     That is something that     25   Q   Did PCLS ever -- or anyone at PCLS ever


                                                                                          44 (Pages 170 to 173)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 165 of 283
                                                  Page 174                                                  Page 175
  1        negotiate with those analyzer companies on         1        contact?
  2        behalf of the doctors?                             2   A    Correct.
  3   A    What do you mean by negotiate?                     3   Q    After that point what was PCLS's involvement
  4   Q    Let's say negotiate price for the analyzer.        4        in the physician setting up or acquiring a
  5   A    I'm not sure.                                      5        desktop analyzer?
  6   Q    What would be the extent of PCLS's involvement     6   A    Our involvement was nothing official.     If we
  7        once the introduction to the analyzer company      7        talked about it in as a matter of how is the
  8        was made?                                          8        program going, how is the person doing for
  9   BY MR. VILLMER:                                         9        you, how is select labs doing, just as far as
 10        Objection to the form of the question.     You    10        a followup, because if we were recommending a
 11        can answer.                                       11        company or placing two people in touch with
 12   BY THE DEPONENT:                                       12        each other we knew that it was essentially a
 13        Say -- say the question again, please?     What   13        representation of us and we wouldn't want
 14        was our extent what?                              14        anything to happen to a doctor feeling like
 15   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             15        nothing was going on.     So there was nothing
 16   Q    Sure.   You mentioned that as, you know, with     16        official.
 17        regard to analyzers PCLS would, you know, in      17   Q    It sounds like PCLS would essentially monitor
 18        some circumstances had marketing agreements       18        the arrangement between the analyzer company
 19        with an analyzer company, and in other            19        and the physicians?
 20        circumstances just had a company they would       20   A    To some degree.
 21        recommend to physician practices; correct?        21   BY MR. JOHNSON:
 22   A    Correct.                                          22        I think you mentioned you wanted a break.        We
 23   Q    And so, at some point PCLS would introduce the    23        can go ahead and take that now.
 24        analyzer company, such as SLP, and the            24   BY THE DEPONENT:
 25        physician practice; right?   Put them in          25        Sounds good.


                                                  Page 176                                                  Page 177
  1   (OFF THE RECORD)                                        1   BY MR. VILLMER:
  2   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              2        Objection to the form of the question, but you
  3   Q    Do you know a Dr. John Nickels?                    3        can answer.
  4   A    Yes.                                               4   BY THE DEPONENT:
  5   Q    How do you know him?                               5        No.
  6   A    Pain care physician working with the               6   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  7        laboratory.                                        7   Q    Did you have any involvement with attempting
  8   Q    Did Dr. Nickels refer samples to PCLS?             8        to set up an analyzer lab in Dr. Nickels'
  9   A    Yes.                                               9        practice?
 10   Q    Do you know what time period Dr. Nickels          10   BY MR. VILLMER:
 11        referred samples to PCLS?                         11        Objection to the form of the question.    You
 12   A    No.                                               12        can answer.
 13   Q    When did you first meet Dr. Nickels?              13   BY THE DEPONENT:
 14   A    I don't know.                                     14        No.
 15   Q    Did you ever meet with Dr. Nickels in person?     15   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 16   A    Yes.                                              16   Q    Did you have anything to do whatsoever with
 17   Q    Where was that?                                   17        Dr. Nickels procuring a desktop analyzer?
 18   A    At his office.                                    18   A    I don't remember.
 19   Q    And that's in Cleveland?                          19   Q    Did you have anything to do whatsoever with
 20   A    I don't remember.                                 20        Dr. Nickels attempting to procure a desktop
 21   Q    Why did you meet with Dr. Nickels in person in    21        analyzer?
 22        his office?                                       22   A    I don't remember.
 23   A    I don't remember exactly.                         23   Q    Did you ever receive a request from Dr.
 24   Q    Did you have any involvement with setting up      24        Nickels to pay expenses related to setting up
 25        an analyzer lab in Dr. Nickels' practice?         25        a desktop analyzer lab?


                                                                                         45 (Pages 174 to 177)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                   800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 166 of 283
                                                  Page 178                                                   Page 179
  1   A    I believe so.                                      1   Q    And this email subject is J. Nickels?
  2   Q    Did you ever pay those expenses?                   2   A    Yes.
  3   A    No.                                                3   Q    And that's the Dr. Nickels we've been speaking
  4   Q    Did you ever give Manoj Kumar money to pay         4        about?
  5        those expenses?                                    5   A    I believe so.
  6   A    Not that I remember.                               6   Q    And it's dated April 30th, 2012?
  7   Q    Did you ever direct Manoj Kumar to pay any of      7   A    Yes.
  8        Dr. Nickels' expenses?                             8   Q    And the email's from Manoj Kumar?
  9   A    No.                                                9   A    Yes.
 10   Q    Do you know if Manoj Kumar ever paid any of       10   Q    And he writes, "Hi Phil.   The expense till
 11        Dr. Nickels' expenses?                            11        date has been approximately $4,000.     The break
 12   A    No.                                               12        up is $2,760" -- sorry, "The break up is
 13   Q    That's no, you don't know whether he did?         13        $2,726 for COLA, $276 for API, $750 for CLC
 14   BY MR. VILLMER:                                        14        first installment and $120 for advertisement."
 15        Objection to the form of the question, but you    15        Do you see that?
 16        can answer.                                       16   A    Yes.
 17   BY THE DEPONENT:                                       17   Q    What is COLA?
 18        Correct.     No, I do not have any knowledge.     18   A    Laboratory regulation agency.
 19   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             19   Q    That would be for a licensure?
 20   Q    I'm going to show you what's being marked as      20   A    I don't know.
 21        Exhibit 28.                                       21   Q    What's API?
 22   (GOVERNMENT'S EXHIBIT NO. 28 MARKED)                   22   A    I don't know.
 23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             23   Q    What is CLC?
 24   Q    Have you ever seen this email before?             24   A    I don't know.
 25   A    I have.                                           25   Q    Mr. Kumar writes, "The next envisaged


                                                  Page 180                                                   Page 181
  1        expenditure is another $2,000 for CLC,             1        for $9,000; right?
  2        approximately $1,000 for consumables, and          2   (GOVERNMENT'S EXHIBIT NO. 29 MARKED)
  3        $1,500 for the first month for the lab             3   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  4        director."     Did I read that correctly?          4   Q    I'm showing you what's been marked as
  5   A    Yes.                                               5        Government's Exhibit 29.   Do you recognize
  6   Q    What's the lab director?                           6        this document?
  7   A    Someone that is director of a lab.                 7   A    Yes.
  8   Q    What does a lab director do?                       8   Q    What is it?
  9   A    I don't know.                                      9   A    Wells Fargo statement.
 10   Q    You don't know what specific duties a lab         10   Q    And this is from one of your bank accounts;
 11        director would have directing a lab?              11        correct?
 12   A    I'm not sure that I can adequately answer         12   A    It appears to be.
 13        that.     I might leave out some duties,          13   Q    For the May, 2012 time period?
 14        responsibilities.                                 14   A    Yes.
 15   Q    The duties that you know of, what are they?       15   Q    If you'll look at the second page.    The second
 16   A    They're in charge of a lab.                       16        entry down dated 5/2 is a $10,000 transfer to
 17   Q    And this would be an in-house lab at a            17        Manoj Kumar; right?
 18        physician's office could have a lab director;     18   A    Yes.
 19        correct?                                          19   Q    So on 5/2 you transferred Mr. Kumar $10,000;
 20   A    Say your question again?                          20        right?
 21   Q    Sure.     If a physician had an in-house lab at   21   A    It appears to be.
 22        their practice, that lab could have a lab         22   Q    And that was several days after he asked you
 23        director; correct?                                23        for a check for $9,000; correct?
 24   A    Yes.                                              24   A    Yes.
 25   Q    Mr. Kumar asked if you could send him a check     25   (GOVERNMENT'S EXHIBIT NO. 30 MARKED)


                                                                                          46 (Pages 178 to 181)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                  800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 167 of 283
                                                 Page 182                                                      Page 183
  1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:               1   A   Correct.
  2   Q    I'm going to show you what's been marked as         2   Q   And Manoj Kumar's email address is
  3        Government's Exhibit 30.    Do you remember what    3       Mkumar@pclabservices; right?
  4        the $10,000 you transferred to Manoj Kumar on       4   A   Correct.
  5        5/2 was for?                                        5   Q   And Marcus Sowinski's PCLS email address was
  6   BY MR. VILLMER:                                          6       msowinski@pclabservices; right?
  7        I would say just let him read the email first       7   A   Correct.
  8        if you're going to ask him a question about         8   Q   In the original April 8, 2012 email Mr. Kumar
  9        it.                                                 9       writes to Mr. Sowinski, "Marcus.       As you are
 10   BY MR. JOHNSON:                                         10       aware, Phil is attempting to get back Dr. John
 11        I'm not asking him a question about the email.     11       Nickels from Cleveland.     It is expected that
 12   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              12       he will be back with us by July, slash,
 13   Q    Mr. McHugh, do you remember what the $10,000       13       August."    Did I read that correctly?
 14        that you transferred to Manoj Kumar on 5/2 was     14   A   Yes.
 15        for?                                               15   Q   How were you attempting to get back John
 16   A    I do not.                                          16       Nickels from Cleveland?
 17   Q    Have you seen the emails in Exhibit 30?            17   A   I don't know.
 18   A    Not from memory.                                   18   Q   And then on May 9th, 2012 Sowinski writes to
 19   Q    They're between yourself, Mr. Kumar and Marcus     19       yourself and Mr. Kumar, "is Dr. Nickels still
 20        Sowinski?                                          20       a," quote/unquote, "priority?"     Did I read
 21   A    Okay.                                              21       that correctly?
 22   Q    Is that right?                                     22   A   Yes.
 23   A    Yes.                                               23   Q   And then that same day in response Mr. Kumar
 24   Q    Your email address is pmmchugh@pclabservices;      24       writes, "Marcus.     His lab is likely to be up
 25        right?                                             25       and running by mid-June.     It is expected that


                                                 Page 184                                                      Page 185
  1        he would switch to us at that stage or soon         1       Bates labeled 22509.
  2        after.   What do you opine, Phil?"   Did I read     2   A   Okay.
  3        that correctly?                                     3   Q   Are you there with me?
  4   A    Yes.                                                4   A   I am.
  5   Q    And then you reply, "Yes.    Let's chat             5   Q   And them middle email is from
  6        tomorrow"; right?                                   6       JNick98909@aol.com to Manoj Kumar at PCLS.          Do
  7   A    Yes.                                                7       you see that?
  8   Q    Do you know what lab Mr. Kumar was referencing      8   A   Uh-huh.    (Affirmative)
  9        when he said, "Dr. Nickels' lab is likely to        9   Q   I'll represent to you that Dr. Nickels has
 10        be up and running by mid-June"?                    10       testified in this case that is his email
 11   A    I do not.                                          11       address.    He writes, "Manoj, Happy
 12   Q    When Mr. Kumar writes, "It is expected that he     12       Thanksgiving."     He encloses some figures.      And
 13        would switch to us at that stage or soon           13       then the last three sentences he writes, "I
 14        after," did you understand that to mean he         14       have also $8,410.75 in expenses that I need to
 15        would switch to referring samples to PCLS?         15       be reimbursed for per my agreement with Phil.
 16   A    I don't know.                                      16       Let me know what day is good for you.       I'm
 17   (GOVERNMENT'S EXHIBIT NO. 31 MARKED)                    17       good Monday through Thursday."     Do you see
 18   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              18       that?
 19   Q    Mr. McHugh, I'm going to show you what's been      19   A   I do.
 20        marked as Government's Exhibit 31.    Let me       20   Q   Did I read that correctly?
 21        know when you've had a chance to review this       21   A   It appears, yes.
 22        exhibit, Mr. McHugh.                               22   Q   Do you know what agreement with Phil that Mr.
 23   A    Okay.                                              23       -- or that Dr. Nickels is referencing?
 24   Q    I'd like to turn your attention to the second      24   A   No.
 25        to the last page of this email stream which is     25   Q   Do you understand the Phil referenced there to


                                                                                          47 (Pages 182 to 185)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                    800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 168 of 283
                                                  Page 186                                                   Page 187
  1        be yourself?                                       1        Government's Exhibit 32.     Have you ever seen
  2   BY MR. VILLMER:                                         2        this document before?
  3        Objection to the form of the question.     You     3   A    Yes.
  4        can answer.                                        4   Q    What is it?
  5   BY THE DEPONENT:                                        5   A    It's an email.
  6        I don't know.                                      6   Q    From Dr. Nickels to Manoj Kumar; correct?
  7   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:              7   A    Yes.
  8   Q    Ultimately, if you'll turn to the first page       8   Q    And it attaches a bill; correct?
  9        of this email chain, Mr. Kumar forwards it to      9   A    Yes.
 10        yourself.     Do you see that?                    10   Q    And that attachment is entitled Expenses for
 11   A    I do.                                             11        Manoj; right?     If you look at the attachment
 12   Q    And on November 25th, 2012 Mr. Kumar writes,      12        title under the email.
 13        "The ticket is a bit expensive, but               13   A    Yes.
 14        considering the potential gain in the number      14   Q    And in the attachment it lists 37 separate
 15        of samples, I will be going to meet with him      15        expenses; right?
 16        on Thursday for dinner."     Did I read that      16   A    Yes.
 17        correctly?                                        17   Q    And the total due at the bottom is $16,413.03?
 18   A    Yes.                                              18   A    Yes.
 19   Q    And you replied, "Agree."                         19   Q    And Dr. Nickels writes to Mr. Kumar, "Happy
 20   A    Yes.                                              20        New Year.     I've enclosed the updated bill so
 21   Q    What were you agreeing about?                     21        you can bring funds with you next week.        I'm
 22   A    I don't know.                                     22        looking forward to seeing you and Phil.        Do
 23   (GOVERNMENT'S EXHIBIT NO. 32 MARKED)                   23        you know what day you are coming on yet?        Take
 24   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             24        care, John."     Did I read that correctly?
 25   Q    I'm going to show you what's been marked as       25   A    Yes.


                                                  Page 188                                                   Page 189
  1   Q    Do you understand the Phil referenced in this      1   A    Yes.
  2        email to be yourself?                              2   Q    Do you know the time period of which Dr.
  3   A    I don't know.                                      3        Johnson referred samples to PCLS?
  4   Q    How have you seen this email before?               4   A    I do not.
  5   A    Through ---                                        5   Q    When did you first meet Dr. Johnson?
  6   BY MR. VILLMER:                                         6   A    I don't remember.
  7        I'm going to just -- I'm going to instruct the     7   Q    Have you ever met with him in person?
  8        witness, to the extent you're going to reveal      8   A    Yes.
  9        confidential correspondence or communications      9   Q    When was that?
 10        between yourself and any attorney or staff        10   A    I don't remember.
 11        member of our office, please do not answer        11   Q    Where was that?
 12        that question.    To the extent you can answer    12   A    I believe at his office.
 13        that question outside of that, then please        13   Q    And that was in Pennsylvania?
 14        answer his question.                              14   A    I don't remember.
 15   BY THE DEPONENT:                                       15   Q    Did you ever have any involvement with helping
 16        Just from this case.                              16        Dr. Johnson set up an analyzer lab in his
 17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:             17        practice?
 18   Q    So it's a document you've reviewed in this        18   BY MR. VILLMER:
 19        litigation?                                       19        Objection to the form of the question.        You
 20   A    Yes.                                              20        can answer.
 21   Q    Do you know a Dr. John Johnson?                   21   BY THE DEPONENT:
 22   A    I do.                                             22        Outside of giving information, no.
 23   Q    How do you know him?                              23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 24   A    From the laboratory.                              24   Q    What information did you give to Dr. Johnson
 25   Q    Was he a doctor that referred samples to PCLS?    25        regarding an analyzer lab?


                                                                                          48 (Pages 186 to 189)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 169 of 283
                                                  Page 190                                                       Page 191
  1   A    General information that he had inquired               1   (GOVERNMENT'S EXHIBIT NOS. 33 AND 34 MARKED)
  2        about.                                                 2   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  3   Q    Did you assist Dr. Johnson in any other way            3   Q    I'm going to show you what's been marked as
  4        with setting up his analyzer lab other than            4        Government's Exhibit 33 and Government's
  5        giving him general information?                        5        Exhibit 34.     Would you take a look at Exhibit
  6   BY MR. VILLMER:                                             6        33 for me, Mr. McHugh.
  7        Objection to the form of the question.       You       7   A    Okay.
  8        can answer.                                            8   Q    Have you seen this document before?
  9   BY THE DEPONENT:                                            9   A    Yes.
 10        I don't believe so.                                   10   Q    What is -- what's in Exhibit 33?
 11   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 11   BY MR. VILLMER:
 12   Q    Did you ever direct Manoj Kumar to make a             12        Objection to the form of the question, but you
 13        $17,000 down payment on an analyzer for Dr.           13        can answer.
 14        Johnson?                                              14   BY THE DEPONENT:
 15   A    No.                                                   15        It appears to me it's the generic list of what
 16   Q    Are you aware that Manoj Kumar did so?                16        it takes to put a laboratory together.
 17   A    From this case, yes.                                  17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 18   Q    Outside of this case you have no knowledge of         18   Q    So Exhibit 33 is an email from yourself to
 19        Manoj Kumar making a $17,000 down payment on          19        Manoj Kumar in April of 2012; right?
 20        an analyzer for Dr. Johnson?                          20   A    Yes.
 21   BY MR. VILLMER:                                            21   Q    And the subject is Dr. Johnson Checklist?
 22        Objection to the form of the question, but you        22   A    Yes.
 23        can answer.                                           23   Q    And the attachment is entitled Dr. Johnson's
 24   BY THE DEPONENT:                                           24        Lab List?
 25        Correct.                                              25   A    Yes.


                                                  Page 192                                                       Page 193
  1   Q    And the attachment is a document that has Dr.          1        proposed location for now.     Will need to move
  2        Johnson's Lab at the top, and then it has 14           2        the lab by the end of the year.     Thanks, JJ."
  3        bullet points underneath it?                           3        Did I read that correctly?
  4   A    Correct.                                               4   A    Yes.
  5   Q    And those are all tasks that come with setting         5   Q    Do you know what lab that Dr. Johnson was
  6        up a lab; right?                                       6        referencing in this email?
  7   A    Yes.                                                   7   A    I don't.
  8   Q    Would you take a look at Exhibit 34.                   8   Q    Do you know what he was getting signed and
  9   A    Okay.                                                  9        faxed in?
 10   Q    If you could turn to the second page which is         10   A    I don't.
 11        Bates labeled 27679 at the bottom.     There's an     11   Q    If you would turn to the first page of the
 12        original message from Steve Glenn to John             12        email.     You respond to Dr. Johnson; correct?
 13        Johnson with the subject Lab Info.     Do you see     13   A    Yes.
 14        that?                                                 14   Q    On Monday, May 14th, 2012?
 15   A    Yes.                                                  15   A    Yes.
 16   Q    Who is Steve Glenn?                                   16   Q    And you write, "Dr. Johnson, great letter.
 17   A    I don't know.                                         17        Manoj and I will take care of the rolling.
 18   Q    And that email is forwarded from John Johnson         18        You handle to rockin," smiley face?
 19        on Monday, May 14th to yourself, Mr. Glenn and        19   A    Yes.
 20        Manoj Kumar; correct?                                 20   Q    "Will also tell Dr." -- is that Colon or Colon
 21   A    Yes.                                                  21        (different pronunciation), do you know?
 22   Q    And he writes, "Phil and Manoj, we are now a          22   A    Colon.
 23        go for this.     Will get this signed and faxed       23   Q    Colon.     "Will also tell Dr. Colon to start
 24        in ASAP today.     Ready to rock and roll.    Sorry   24        working on a time table, with your business
 25        for the delay.     Will put the lab in the            25        associate, and getting up to your clinics and


                                                                                              49 (Pages 190 to 193)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 170 of 283
                                                    Page 194                                                     Page 195
  1        switching over from Millennium.     Call with           1        letterhead that discusses the fact that Dr.
  2        anything.     Thank you, Phil McHugh."   Did I          2        Johnson is interested in submitting urine
  3        read that correctly?                                    3        samples to PCLS.      He's currently a lab
  4   A    Yes.                                                    4        director with UOFL, and disclaims any
  5   Q    And your signature block in this email                  5        ownership interest in UOFL; correct?
  6        indicates you were the president of PCLS at             6   A    It seems -- seems to be.
  7        the time; correct?                                      7   Q    Do you know why this verified statement was
  8   A    Yes.                                                    8        sent to Dr. Johnson?
  9   Q    Do you know what Millennium you were                    9   A    I do not.
 10        referencing in this email was?                         10   Q    Do you know why PCLS would have wanted Dr.
 11   A    I assume a laboratory.                                 11        Johnson to declare that he did not have any
 12   Q    And that was a competitor laboratory to PCLS;          12        ownership interest in UOFL?
 13        correct?                                               13   A    I do not.
 14   A    Yes.                                                   14   Q    And if you'll look to the very last page it
 15   (GOVERNMENT'S EXHIBIT NO. 35 MARKED)                        15        has space for signatures.      The first being
 16   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                  16        John H. Johnson, M.D.; right?
 17   Q    I'm going to show you what's been marked as            17   A    Yes.
 18        Government's Exhibit 35.     Have you seen the         18   Q    And then for PCLS it has yourself ---
 19        document in Exhibit 35 before?                         19   A    Yes.
 20   A    I do not recall it.                                    20   Q    --- as president of Strategic Business
 21   Q    If you could -- it's an email from Meg Wood to         21        Development?
 22        Dr. Johnson cc'ing yourself; correct?                  22   A    Yes.
 23   A    Yes.                                                   23   (GOVERNMENT'S EXHIBIT NO. 36 MARKED)
 24   Q    And attached to the email is a Verified                24   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 25        Statement on Physicians Choice, you know,              25   Q    I'm going to show you what's been marked as


                                                    Page 196                                                     Page 197
  1        Government's Exhibit 36.     Do you recognize the       1        Licensure as being licensed with CLIA.
  2        document that's in Exhibit 36?                          2   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  3   A    I do not recall it.                                     3   Q    And that's a regulatory authority for the
  4   Q    It's an email chain that was ultimately -- I            4        labs?
  5        guess ultimately you were added to the email            5   A    Yes.
  6        chain as a carbon copy; correct?                        6   Q    Was PCLS handling the process of obtaining the
  7   A    Yes.                                                    7        CLIA licensure for Dr. Johnson's lab?
  8   Q    And this is in May, 2012?                               8   BY MR. VILLMER:
  9   A    Yes.                                                    9        Objection to the form of the question, but you
 10   Q    In the underlying email Dr. John Johnson is            10        can answer.
 11        emailing Mr. Kumar and Mr. Glenn asking, "What         11   BY THE DEPONENT:
 12        is my next step in setting up the lab?"      Do        12        Not that I know of.
 13        you see that?                                          13   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 14   A    Yes.                                                   14   Q    Do you know what Mr. Kumar was referencing
 15   Q    And Mr. Kumar writes back, cc'ing you,                 15        when he said, "Dear JJ.    We have started the
 16        stating, "Dear JJ.     We have started the             16        process of obtaining the CLIA licensure"?
 17        process of obtaining the CLIA licensure.         The   17   A    No.
 18        following information is required for                  18   Q    But you would agree with me that you were
 19        completing the application."     Do you see that?      19        copied on this email; correct?
 20   A    Yes.                                                   20   A    Yes.
 21   Q    What is a CLIA licensure?                              21   BY MR. JOHNSON:
 22   BY MR. VILLMER:                                             22        Let's take five.
 23        Objection, asked and answered, but you can             23   BY MR. VILLMER:
 24        answer.                                                24        Sounds good.
 25   BY THE DEPONENT:                                            25   (OFF THE RECORD)


                                                                                               50 (Pages 194 to 197)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 171 of 283
                                               Page 206                                                        Page 207
  1   A    Yes.                                              1   Q    Mr. McHugh, I just have a few quick questions
  2   Q    Did you express your displeasure regarding the    2        for you.     Do you recall earlier when Mr.
  3        case to Ms. Hartnett?                             3        Johnson was asking you questions about an
  4   A    I did.                                            4        analyzer and Dr. John Johnson?
  5   Q    Did you discuss anything else with her?           5   A    Yes.
  6   A    That was the basic of the conversation.           6   Q    Do you remember that you mentioned that you
  7   Q    Did you ask her to testify on your behalf in      7        might provide general information to a doctor
  8        this case?                                        8        about lab setup requirements?
  9   A    I don't remember.                                 9   A    Yes.
 10   Q    You're aware that Mr. Kumar has settled in       10   Q    As an example of you providing such general
 11        this case with the United States; correct?       11        information, did you reach out to Diamond
 12   A    Yes.                                             12        Diagnostics to obtain a price quote on an
 13   Q    Did you contribute any money to the settlement   13        analyzer to ultimately provide to Dr. Johnson?
 14        amount that he paid?                             14   A    Yes.
 15   A    No.                                              15   BY MR. VILLMER:
 16   Q    Have you ever paid any money towards Manoj       16        No further questions.     Thank you.
 17        Kumar's legal fees in this case?                 17   REDIRECT EXAMINATION BY MR. JOHNSON:
 18   A    No.                                              18   Q    One followup question.     With respect to Dr.
 19   BY MR. JOHNSON:                                       19        Johnson, you did reach out to Diamond
 20        I'll pass the witness.                           20        Diagnostics regarding his analyzer?
 21   BY MR. VILLMER:                                       21   A    Yes.
 22        Let's take five and then we'll come back.        22   BY MR. VILLMER:
 23        Thank you.                                       23        Objection to the form of the question, but you
 24   (OFF THE RECORD)                                      24        can answer.
 25   CROSS-EXAMINATION BY MR. VILLMER:                     25   BY MR. JOHNSON:


                                               Page 208                                                        Page 209
  1        Nothing further.                                                                                         209
                                                                                       CERTIFICATE
  2   (PROCEEDINGS CONCLUDED AT APPROXIMATELY 3:49 P.M.)
  3                                                                   I, Barbie M. Lane, CVR-M, CCR, Court Reporter
  4                                                              and Notary Public, do hereby certify that the
  5
                                                                 foregoing is an accurate transcript of the
  6
                                                                 deposition of Philip McHugh, taken by me and
  7

  8                                                              transcribed under my supervision.

  9                                                                   I further certify that I am not financially
 10                                                              interested in the outcome of this action, a
 11
                                                                 relative, employee, attorney or counsel of any of
 12
                                                                 the parties, nor am I a relative or employee of
 13

 14                                                              such attorney or counsel.
 15                                                                   This is the 27th day of November, 2020.
 16

 17                                                                          _______________________________
 18                                                                          BARBIE M. LANE, CVR-M, CCR
 19
                                                                             Notary Public No.: 19953050008
 20
                                                                 (The foregoing certification of this transcript
 21                                                              does not apply to any reproduction of the same by
 22                                                              any means, unless under the direct control and/or
                                                                 supervision of the certifying reporter.)
 23

 24
                                                                            Asheville Reporting Service
 25                                                                   111 McDowell Street, Asheville, NC 28801
                                                                                    828-254-9230


                                                                                         53 (Pages 206 to 209)
828-254-9230                        ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                     ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 172 of 283
                                        MSJ Exhibit 74
JOSEPH MUNDEN                                                                             November 10, 2020
USA vs PHYSICIANS CHOICE LABORATORY                                                                     1–4
                                                     Page 1                                                    Page 3
 ·1·   · · ·UNITED STATES DISTRICT COURT                      ·1· ·November 10, 2020
 · ·   ·WESTERN DISTRICT OF NORTH CAROLINA
                                                              ·2
 ·2·   · · · ·CHARLOTTE DIVISION
 · ·   ·-----------------------------------------X            ·3· · · · · · · · · · I N D E X
 ·3·   ·UNITED STATES OF AMERICA, et al., ex                  ·4· ·EXAMINATION BY· · · · · · · · · · · · · PAGE
 · ·   ·rel. TARYN HARTNETT and DANA
 ·4·   ·SCHOCHED,                                             ·5· ·Mr. Villmer· · · · · · · · · · · · · · ·8
 ·5·   · · · · · Plaintiffs,                                  ·6· ·Ms. Armstrong· · · · · · · · · · · · · ·41
 ·6·   · · · · · v,
 ·7·   ·PHYSICIANS CHOICE LABORATORY                          ·7
 · ·   ·SERVICES, LLC, DOUGLAS SMITH,                         ·8
 ·8·   ·PHILIP MCHUGH, and MANOJ KUMAR,
                                                              ·9· · · · · · · · · · E X H I B I T S
 ·9·   · · · · · Defendants.
 · ·   ·-----------------------------------------X            10· ·MARKED FOR IDENTIFICATION
 10·   · · · · · CASE NO.:· 3:17-cv-37-KDB-DCK                11· ·NO.· · · · · · · · · · · · · · · · · · ·PAGE
 11
 · ·   · · · · · Deposition of JOSEPH MUNDEN                  12· ·1:· E-mail chain, "FW: Collectors· · · ·61
 12                                                           13· · · ·and Hardware for PCLS Clients
 · ·   ·DATE TAKEN:· ·November 10, 2020
 13                                                           14
 · ·   ·TIME:· · · · ·9:00 a.m.                               15· ·2:· E-mail chain, "RE: CPPM· · · · · · ·61
 14
                                                              16· · · ·Pennsylvania"
 · ·   ·PLACE:· · · · Remote Location via Zoom
 15                                                           17
 · ·   ·REPORTED   BY:· Janine A. Sedacca                     18
 16·   · · · · ·   · · ·Professional Shorthand
 · ·   · · · · ·   · · ·Reporter and Notary Public            19
 17·   · · · · ·   · · ·State of Florida                      20
 18
 19                                                           21
 20                                                           22
 21
                                                              23
 22
 23                                                           24
 24
                                                              25
 25

                                                     Page 2                                                    Page 4
 ·1·   · · · ·A P P E A R A N C E S                           ·1
 ·2·   ·U.S. ATTORNEY'S OFFICE                                ·2· · · · ·S T I P U L A T I O N S
 · ·   ·Attorneys for Plaintiff United States of
 ·3·   ·America                                               ·3· · · · · IT IS HEREBY STIPULATED AND AGREED
 · ·   · · · 227 West Trade Street, Suite 1650                ·4· ·by and between the attorneys for the
 ·4·   · · · Carillon Building                                ·5· ·respective parties herein that filing
 · ·   · · · Charlotte, North Carolina· 28202
                                                              ·6· ·and sealing be and the same are hereby
 ·5
 · ·   ·BY:·   KATHERINE T. ARMSTRONG, ESQ.                   ·7· ·waived.
 ·6·   · · ·   KATHLENE HOLLOWELL, ESQ.                       ·8· · · · · IT IS FURTHER STIPULATED AND
 · ·   · · ·   P:· (704) 344-6222
                                                              ·9· ·AGREED that all objections, except as to
 ·7·   · · ·   E:· Katherine.Armstrong@usdoj.gov
 ·8                                                           10· ·the form of the question, shall be
 ·9                                                           11· ·reserved to the time of the trial.
 · ·   ·WEAVER, BENNETT, & BLAND, P.A.
                                                              12· · · · · IT IS FURTHER STIPULATED AND
 10·   ·Attorneys for Defendant Philip McHugh
 · ·   · · · 196 North Trade Street                           13· ·AGREED that the within deposition may be
 11·   · · · Matthews, North Carolina· 28105                  14· ·signed and sworn to before any officer
 12·   ·BY:· MATTHEW M. VILLMER, ESQ.
                                                              15· ·authorized to administer an oath with
 · ·   · · · P:· (704) 850-5498
 13·   · · · F:· (704) 845-1503                               16· ·the same force and effect as if signed
 14                                                           17· ·and sworn to before the Court.
 15·   ·ALSO PRESENT:
                                                              18
 16·   ·JENNIFER KRAHN, Videographer
 17                                                           19
 18                                                           20
 19                                                           21
 20
 21                                                           22
 22                                                           23
 23                                                           24
 24
                                                              25
 25



                                                       800.211.DEPO (3376)
                                                        EsquireSolutions.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 173 of 283
                                                                                                                        YVer1f
JOSEPH MUNDEN                                                                       November 10, 2020
USA vs PHYSICIANS CHOICE LABORATORY                                                            37–40
                                             Page 37                                                Page 39
 ·1· · · · · · · ·THE VIDEOGRAPHER:· We're going back   ·1· ·that right?
 ·2· ·on the record at 9:39 a.m.                        ·2· · · · ·Q.· · Yeah.· Dinah Myers.
 ·3· ·BY MR. VILLMER:                                   ·3· · · · ·A.· · Marcus ran the -- that department
 ·4· · · · ·Q.· · Okay.· Mr. Munden, after a quick      ·4· ·reported to him, the compliance department.
 ·5· ·technical glitch with Zoom, I've shared my        ·5· · · · ·Q.· · Okay.· And -- and if -- if anyone
 ·6· ·screen again.                                     ·6· ·would send you an e-mail like this on the sales
 ·7· · · · · · · ·So can you see this e-mail?· And      ·7· ·team asking about collectors or replacement of
 ·8· ·again, that's apparently from Elan Colon to you   ·8· ·hardware, was that kind of your standard
 ·9· ·dated December 31st, 2012.· The subject is CPPM   ·9· ·practice, you loop in Marcus Sowinski so he can
 10· ·Pennsylvania.                                     10· ·be in the loop and give you some advice or
 11· · · · · · · ·First of all, who is Elan Colon?      11· ·guidance on some of this stuff?
 12· · · · ·A.· · He was somebody that I believe was    12· · · · ·A.· · Marcus or Meg depending on -- I
 13· ·on the 1099 side of the company.                  13· ·don't think that -- I don't remember the dates
 14· · · · ·Q.· · You mean the 1099 sales team?         14· ·of me being there, but I think that I had only
 15· · · · ·A.· · Yes.                                  15· ·been there for a couple of months and I
 16· · · · ·Q.· · And there were some 1099              16· ·probably was working -- communicating with
 17· ·salespeople and some W-2 salespeople; is that     17· ·Marcus being in transition over to Meg.
 18· ·fair?                                             18· · · · ·Q.· · Got it.· And then it looks like you
 19· · · · ·A.· · Yeah.· And my core responsibility     19· ·jump back on January 2nd after a couple days
 20· ·was the W-2, and then we have this bridge over    20· ·asking if there are any updates?
 21· ·of -- and that's probably the way PCLS started.   21· · · · ·A.· · Yeah.
 22· · · · ·Q.· · Okay.· So it looks like here that     22· · · · ·Q.· · Looks like Marcus responds and
 23· ·Mr. Colon is asking you for authorization for     23· ·said, "I didn't know it was in PA.· Did Dinah
 24· ·equipment to be installed in Dr. Johnson's        24· ·give you any updates?· I will need to talk to
 25· ·office in Pennsylvania.                           25· ·her."
                                             Page 38                                                Page 40
 ·1· · · · · · · ·Do you remember a Dr. Johnson?        ·1· · · · · · · ·Dinah as in Dinah Myers?
 ·2· · · · ·A.· · I do not.                             ·2· · · · ·A.· · I think that's safe to assume.
 ·3· · · · ·Q.· · Does Johnson ring a bell at all?      ·3· · · · ·Q.· · Okay.· And this is a long shot, but
 ·4· · · · ·A.· · I -- I don't --                       ·4· ·down here it says, "Marcus can you loan
 ·5· · · · ·Q.· · Okay.                                 ·5· ·hardware in Pennsylvania?· This is a followup
 ·6· · · · ·A.· · I never met these doctors.            ·6· ·to our quick call this a.m."
 ·7· · · · ·Q.· · Okay.· And it says, "At a minimum,    ·7· · · · · · · ·Do you remember having a phone call
 ·8· ·we would need to have collector work stations     ·8· ·with Joe -- for Marcus Sowinski towards the end
 ·9· ·installed at the busiest facilities in main       ·9· ·of 2012 about this particular issue?
 10· ·location."                                        10· · · · ·A.· · I really don't.
 11· · · · · · · ·What's a collector work station?      11· · · · ·Q.· · Do you remember --
 12· · · · ·A.· · That would be a -- the computer and   12· · · · ·A.· · And reading that, it would be that,
 13· ·the printer.                                      13· ·you know, somebody has a need and can you
 14· · · · ·Q.· · Okay.· Not -- not potentially a       14· ·expedite this if there was a phone call or
 15· ·desktop analyzer?                                 15· ·something.
 16· · · · ·A.· · I -- no, not at all.                  16· · · · ·Q.· · Sure.· Do you remember what
 17· · · · ·Q.· · Okay.· So it looks like further up,   17· ·ultimately occurred, whether there was any
 18· ·you bring in Marcus Sowinski, and you say,        18· ·hardware placed with Dr. Johnson?
 19· ·"Marcus, do you want hardware in Pennsylvania?    19· · · · ·A.· · I don't recall if there was or
 20· ·This is a followup to our quick call in the       20· ·there was not, but I know that the compliance
 21· ·a.m."                                             21· ·department was tracking every place they put a
 22· · · · · · · ·Why were you bringing in Marcus       22· ·computer and a printer as well as a collector,
 23· ·Sowinski into this kind of exchange?              23· ·so that information should be available.
 24· · · · ·A.· · I believe that prior to the person    24· · · · ·Q.· · All right.· I don't think I have
 25· ·that assisted Meg, I believe that's Dinah; is     25· ·any more questions for you at this time.· I may


                                                       800.211.DEPO (3376)
                                                        EsquireSolutions.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 174 of 283
                                                                                                               YVer1f
JOSEPH MUNDEN                                                                       November 10, 2020
USA vs PHYSICIANS CHOICE LABORATORY                                                            57–60
                                             Page 57                                                Page 59
 ·1· · · · ·A.· · That's correct, yes.                  ·1· · · · · · · ·MS. ARMSTRONG:· Yeah.
 ·2· · · · ·Q.· · Thank you.                            ·2· · · · · · · ·MR. VILLMER:· -- if we can just get
 ·3· · · · · · · ·Prior to your phone call from Mr.     ·3· ·a two-minute break overall, I can probably get
 ·4· ·McHugh two months ago, when is the last time      ·4· ·my ducks in a row on whether I have any
 ·5· ·you talked to Mr. Munden?                         ·5· ·additional questions.
 ·6· · · · ·A.· · Maybe six months or something. I      ·6· · · · · · · ·MS. ARMSTRONG:· Yeah.· That sounds
 ·7· ·don't know.· Eight months.                        ·7· ·great.· We'll be back in a minute.
 ·8· · · · ·Q.· · And what did y'all talk about when    ·8· · · · · · · ·THE VIDEOGRAPHER:· We're going off
 ·9· ·you talked six or eight months prior to your      ·9· ·the record at 10:07 a.m.
 10· ·last conversation?                                10· · · · · · · ·(Recess taken.)
 11· · · · ·A.· · Probably more of how's it going,      11· · · · · · · ·THE VIDEOGRAPHER:· We are back on
 12· ·whatever.· And if we did talk about something     12· ·the record at 10:09 a.m.
 13· ·like this, it was about the same amount of        13· · · · · · · ·MS. ARMSTRONG:· Joe, thank you. I
 14· ·tension given to it.                              14· ·have no more questions for you.
 15· · · · · · · ·I talk to my father about all this    15· · · · · · · ·MR. VILLMER:· Thanks for your time,
 16· ·stuff.· I'm pretty private.· That's why we're     16· ·Mr. Munden.· I have no further questions
 17· ·on a deposition and I'm not freely talking        17· ·either.
 18· ·about anybody.                                    18· · · · · · · ·THE WITNESS:· Okay.· Thank you.
 19· · · · ·Q.· · Understood.                           19· · · · · · · ·MS. ARMSTRONG:· Thank you guys.
 20· · · · · · · ·Did you maintain any relationship,    20· · · · · · · ·THE VIDEOGRAPHER:· We do ask that
 21· ·whether it be personal or business                21· ·all participants stay connected briefly to
 22· ·relationship, with Mr. McHugh after you left      22· ·provide your transcript and video orders, other
 23· ·PCLS?                                             23· ·than you, Mr. Munden, are free to go.
 24· · · · ·A.· · No.                                   24· · · · · · · ·THE WITNESS:· Okay.· Thank you.
 25· · · · ·Q.· · Do you owe him any money?             25· ·Bye-bye.
                                             Page 58                                                Page 60
 ·1· · · · ·A.· · No.                                   ·1· · · · · · · ·THE VIDEOGRAPHER:· You're welcome.
 ·2· · · · ·Q.· · Have you ever owed him any money?     ·2· · · · · · · ·Would anyone like a copy of the
 ·3· · · · ·A.· · No.                                   ·3· ·video?
 ·4· · · · ·Q.· · When's the last time you talked to    ·4· · · · · · · ·MS. ARMSTRONG:· Not at this time,
 ·5· ·Doug Smith?                                       ·5· ·but we may later down the road.
 ·6· · · · ·A.· · Oh, Lord.· It was while I was at      ·6· · · · · · · ·THE VIDEOGRAPHER:· Okay.
 ·7· ·PCLS.                                             ·7· · · · · · · ·MR. VILLMER:· Yeah.· We don't need
 ·8· · · · ·Q.· · Did you have any interactions with    ·8· ·a copy of the video right now.· We may down the
 ·9· ·Mr. Smith while you were at PCLS?                 ·9· ·road.
 10· · · · ·A.· · I -- I can count the times I saw      10· · · · · · · ·We do want a transcript, PDF, with
 11· ·him on more than one -- on one hand.· So few      11· ·the exhibits.
 12· ·and far between.                                  12· · · · · · · ·And Janine, if you don't mind, can
 13· · · · ·Q.· · What was your understanding of his    13· ·you shoot me an e-mail so I can respond back
 14· ·role of the company while you were there?         14· ·with these exhibits, and I'll include Kat on
 15· · · · ·A.· · I think that he moved into more of    15· ·that e-mail as well.
 16· ·a silent investor role when I got there. I        16· · · · · · · ·MS. ARMSTRONG:· Can we just get an
 17· ·didn't see him much at the organization at all.   17· ·E-tran with exhibits, please?
 18· · · · · · · ·MS. ARMSTRONG:· If we can go off      18· · · · · · · ·THE VIDEOGRAPHER:· And Kathlene,
 19· ·the record for two minutes, I'm just going to     19· ·would you like a copy of the video, or is she
 20· ·check my notes to make sure I've covered          20· ·with you guys?
 21· ·everything and then I'm probably done.· Is that   21· · · · · · · ·MS. ARMSTRONG:· She's with me.
 22· ·okay with you guys?· Give me two minutes,         22· ·Yeah.· Thank you.
 23· ·please.                                           23· · · · · · · ·THE VIDEOGRAPHER:· All right.
 24· · · · · · · ·MR. VILLMER:· All right.· Hey,        24· ·Awesome.
 25· ·Kat --                                            25· · · · · · · ·This concludes the videoconference


                                                       800.211.DEPO (3376)
                                                        EsquireSolutions.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 175 of 283
                                                                                                               YVer1f
JOSEPH MUNDEN                                                                                November 10, 2020
USA vs PHYSICIANS CHOICE LABORATORY                                                                     61–64
                                                  Page 61                                                    Page 63
 ·1· ·deposition of Mr. Munden.· We are going off the       ·1·   · · · · · · · DEPOSITION ERRATA SHEET
                                                            ·2
 ·2· ·record on November 10th, 2020, at 10:11 a.m.          ·3·   ·Esquire Deposition Assignment No.:· J6126045
                                                            ·4·   ·Case Caption:· UNITED STATES OF AMERICA, et
 ·3· · · · · · · ·(Exhibit No. 1, e-mail chain, "FW:        · ·   ·al., ex rel. TARYN HARTNETT and DANA SCHOCHED
 ·4· ·Collectors and Hardware for PCLS Clients,"            ·5·   ·v. PHYSICIANS CHOICE LABORATORY SERVICES, LLC,
                                                            · ·   ·DOUGLAS SMITH, PHILIP MCHUGH, and MANOJ KUMAR
 ·5· ·marked for identification as of this date.)           ·6
                                                            ·7
 ·6· · · · · · · ·Exhibit No. 2, e-mail chain, "RE:         · ·   · · · · ·DECLARATION UNDER PENALTY OF PERJURY
 ·7· ·CPPM Pennsylvania," marked for identification         ·8
                                                            · ·   · · · · ·I declare under penalty of perjury that
 ·8· ·as of this date.)                                     ·9
 ·9· · · · · · · ·(Time Noted:· 10:10 a.m.)                 · ·   ·I have read the entire transcript of my
                                                            10
 10                                                         · ·   ·deposition taken in the captioned matter or
                                                            11
 11                                                         · ·   ·the same has been read to me, and the same is
 12                                                         12
                                                            · ·   ·true and accurate, save and except for changes
 13                                                         13
                                                            · ·   ·and/or corrections, if any, as indicated by me
 14· · · · · · · · · · · · · · ·JOSEPH MUNDEN               14
 15                                                         · ·   ·on the DEPOSITION ERRATA SHEET hereof, with
                                                            15
 16· ·Subscribed and sworn to before me                     · ·   ·the understanding that I offer these changes
                                                            16
 17· ·this _____ day of _______, 2020.                      · ·   ·as if still under oath.
 18                                                         17
                                                            · ·   · · · · · ·Signed on the _____ day of
 19                                                         18
 20                                                         · ·   ·__________________,20___
                                                            19
 21                                                         · ·   ·_________________________________
                                                            20
 22                                                         · ·   · · · · ·JOSEPH MUNDEN
 23                                                         21
                                                            22
 24                                                         23
                                                            24
 25                                                         25
                                                  Page 62                                                    Page 64
 ·1·   · · · · · · · C E R T I F I C A T E                  ·1·   · · · · · ·DEPOSITION ERRATA SHEET
 ·2·   ·STATE OF FLORIDA· ·)                                ·2·   ·Page No. _____ Line No._____ Change to:______
 ·3                                                         · ·   ·______________________________________________
 · ·   ·COUNTY OF ORANGE· ·)                                ·3
 ·4                                                         · ·   ·Reason for change:____________________________
 ·5                                                         ·4
                                                            · ·   ·Page No. _____ Line No._____ Change to:______
 · ·   · · · · · ·I, JANINE A. SEDACCA, a Notary Public
                                                            ·5
 ·6                                                         · ·   ·______________________________________________
 · ·   ·within and for the State of Florida, do             ·6
 ·7                                                         · ·   ·Reason for change:____________________________
 · ·   ·hereby certify:                                     ·7
 ·8                                                         · ·   ·Page No. _____ Line No._____ Change to:______
 · ·   · · · · ·That JOSEPH MUNDEN, the witness             ·8
 ·9                                                         · ·   ·______________________________________________
 · ·   ·whose deposition is hereinbefore set                ·9
 10                                                         · ·   ·Reason for change:____________________________
 · ·   ·forth, was sworn and that such                      10
 11                                                         · ·   ·Page No. _____ Line No._____ Change to:______
 · ·   ·deposition is a true record of the                  11
 12                                                         · ·   ·______________________________________________
 · ·   ·testimony given by such witness.                    12
                                                            · ·   ·Reason for change:____________________________
 13                                                         13
 · ·   · · · · · ·I further certify that I am not           · ·   ·Page No. _____ Line No._____ Change to:______
 14                                                         14
 · ·   ·related to any of the parties to this               · ·   ·______________________________________________
 15                                                         15
 · ·   ·action by blood or marriage and that I              · ·   ·Reason for change:____________________________
 16                                                         16
 · ·   ·am in no way interested in the outcome              · ·   ·Page No. _____ Line No._____ Change to:______
 17                                                         17
 · ·   ·of this matter.                                     · ·   ·______________________________________________
 18                                                         18
 · ·   · · · · · ·IN WITNESS WHEREOF, I have hereunto       · ·   ·Reason for change:____________________________
 19                                                         19
 · ·   ·set my hand this 20th day of November, 2020.        · ·   ·Page No. _____ Line No._____ Change to:______
 20                                                         20
                                                            · ·   ·______________________________________________
 21                                                         21
 22                                                         · ·   ·Reason for change:____________________________
 · ·   ·________________________________                    22
 23·   · · · · ·JANINE A. SEDACCA                           · ·   ·SIGNATURE:______________________DATE:_________
 · ·   ·Notary Public, State of Florida                     23
 24·   ·Commission No.:· GG284654                           · ·   · · · · · · · JOSEPH MUNDEN
 · ·   ·Commission Expires:· 12/16/2022                     24
 25                                                         25


                                                       800.211.DEPO (3376)
                                                        EsquireSolutions.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 176 of 283
MSJ Exhibit 75           John H. Nickels, M.D.                    9/11/2020

                                                                     Page 1


                     IN THE UNITED STATES DISTRICT COURT

                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                               CHARLOTTE DIVISION


       UNITED STATES OF AMERICA ex rel.

       TARYN HARNETT, and DANA SHOCHED,

                   Plaintiffs,                              Case No.
             vs.                                            3:17-CV-37
       PHYSICIANS CHOICE LABORATORY SERVICES,
       DOUGLAS SMITH, PHILIP MCHUGH
       and MANOJ KUMAR,
                   Defendants.
                                     - - - - -
              VIDEOTAPED DEPOSITION OF JOHN H. NICKELS, M.D.
        Taken on Friday, September 11, 2020 at 9:42 o'clock a.m.



                               At The Offices Of:
                            U.S. Attorney's Office

                           801 West Superior Avenue

                                     Suite 400
                            Cleveland, Ohio      44113



              Before Kelly A. Dell'Anno, a Court Reporter and

                Notary Public in and for the State of Ohio




  Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 177 of 283
                              John H. Nickels, M.D.                               9/11/2020
                                     Page 10                                         Page 12
 1    And so '85 to '19, enough years.            1   great.
 2           Q. How many of those years did       2           Q. In the, you know, 2010 to
 3    you have a pain management practice,        3   let's say 2014 time period, what types
 4    roughly?                                    4   of patients did Cleveland Back and Pain
 5           A. At least 20 years. And at         5   Management see?
 6    the end of my career the last two years     6           A. We would see any patients.
 7    I was really doing exclusively a            7   We would see Medicaid and Medicare
 8    Suboxone clinic. And Suboxone is the        8   patients, we would see every insurance
 9    drug that we would give to opioid           9   that you could think of. We had some
10    addicts that would take away their         10   self-pay patients that would come see
11    craves. So initially we started with 30    11   us. But the majority were either --
12    patients, we built that and we were        12   well, Grace Hospital is actually in the
13    allowed then to see a hundred patients.    13   inner city here, so we had a heavy
14           So I had a hundred patients and     14   Medicaid population. But we would see
15    that was just so rewarding to take         15   anybody that -- well, anybody that had
16    somebody that had basically lost their     16   insurance or wanted to pay for an office
17    life to drugs and give them hope. And      17   visit we would see them.
18    give them some ... something that they     18           Q. And just generally why would
19    could use to fight those craves.           19   a patient come to a pain management
20           Q. Before the last two years in     20   clinic?
21    the Suboxone clinic, what was your pain    21           A. Obviously because of pain.
22    management practice called?                22           Q. So in a pain management
23           A. Cleveland Back and Pain          23   clinic are you prescribing drugs to help
24    Management Center.                         24   with the pain?
25           Q. Do you remember when you         25           A. Yes, sir. Our approach was

                                     Page 11                                         Page 13
 1    opened up Cleveland Back and Pain           1   really first in evaluation, to find out
 2    Management Center?                          2   why you had your pain. You know, and
 3           A. Oh, boy, let's see, '85,          3   it could be your neck, your back, your
 4    three years, '88, '89, probably around      4   lower back, your arms, your legs,
 5    '92 or '93. Somewhere in there.             5   anywhere there. So we do all the
 6           Q. And when did you stop             6   diagnostics to diagnose why you're
 7    practicing with Cleveland Back and Pain     7   having your pain. And then we would
 8    Management?                                 8   use two different treatments, one was
 9           A. It was a year and a half          9   medications and the other was physical
10    ago, past June so ...                      10   therapy. So those are the two -- the
11           Q. So the Suboxone clinic was       11   three modalities that we would use.
12    also at the Cleveland Back and Pain        12          Q. Before you sold your interest
13    Management?                                13   in the practice, did anyone else have an
14           A. Well, no, I was still the --     14   ownership interest in Cleveland Back and
15    I was still the director of Cleveland      15   Pain Management?
16    Back and Pain Management Center and then   16          A. Never.
17    I sold my practice to a Dr. Kozmary.       17          Q. So from 2010 to 2014 you
18    And Dr. Kozmary, again, kept me on to      18   were the sole owner, so to speak?
19    continue to see the Suboxone patients.     19          A. Yes, sir.
20    And then we had midlevel practitioners,    20          Q. You mentioned the prescribing
21    nurse practitioners, physician             21   of medications, what type of medications
22    assistants, and I was still there to
                                                 22   would you all prescribe generally?
23    help guide them through the, you know,
                                                 23          A. We would typically prescribe
24    anything pain management wise that they
                                                 24   an anti-inflammatory, a muscle relaxer,
25    couldn't handle. So -- and they were
                                                 25   and a pain med.




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 178 of 283
                              John H. Nickels, M.D.                              9/11/2020
                                     Page 14                                         Page 16
 1           Q. Can you give me examples of       1         A. I believe so.
 2    the types of pain meds?                     2         Q. Can you tell me what that
 3           A. Certainly. My practice I          3   is?
 4    decided I wasn't going to go to any of      4           A. Yeah, there's different types
 5    the stronger narcotics, so the strongest    5   of testing that could be done, there's
 6    we used was Hydrocodone and Vicodin. So     6   clia-waived urine cups that are just
 7    we didn't go up to the OxyContins or        7   dipsticks that are in urine and they
 8    Oxycodones or Fentanyl or anything like     8   give you a positive or a negative,
 9    that. We either treated you with            9   there's no levels given on that.
10    Vicodin, if you needed something           10   Typically a desktop unit would basically
11    stronger, we would send your records       11   sit on a cart or wherever you have it,
12    wherever you could find that type of       12   it's a smaller machine. But it gives a
13    help.                                      13   more accurate accounting for the initial
14           Q. Is drug testing part of a        14   evaluation of drugs. So from that we
15    pain management practice?                  15   would get a number so we can know what
16           A. Huge, huge part of it.           16   the levels were.
17           Q. Why is that?                     17           And then that urine is then sent
18           A. Well, there's two things that    18   to a reference lab where they use liquid
19    really revolutionized pain management,     19   and gas chromatography, which is
20    one was the development of an OARRS        20   standard of care to evaluate and that's
21    program. And OARRS is the Ohio             21   defensible in court, if it -- you know,
22    something reporting, but heretofore we     22   if it shows cocaine you had cocaine in
23    would never know if you had seen three     23   your system, so ...
24    different doctors in one day and ended     24           Q. Have you heard the terms
25    up with three prescriptions. There was     25   qualitative versus quantitative testing?

                                     Page 15                                         Page 17
 1   no way to track that. So when they           1           A. Yes, I have.
 2   developed this OARRS system now we could     2           Q. Is that kind of what you
 3   get a report of, you know, where you         3   were talking about with the positive and
 4   got your controlled substances from, so      4   negative and the more specific testing?
 5   that helped.                                 5           A. That's exactly what it is.
 6           And then urine drug screens came     6   Qualitative is again a positive/negative
 7   and that kind of really was the key to,      7   test. And it's -- desktop analyzers give
 8   you know, weeding out the bad people,        8   that same qualitative, but more
 9   let's say versus somebody or, you know,      9   accurate. And then from there complex
10   why their level of narcotic is not where    10   labs have the gas chromatography and
11   it should be. You know, are you             11   that gives us the reference back that we
12   skipping doses or what's going on or why    12   can count on.
13   is it higher, you know, everything we       13           Q. Is -- when it's sent to the
14   could find, are you using elicit drugs,     14   -- when a sample is sent to the complex
15   are you, you know, taking your              15   lab, is that called confirmation
16   medications we gave you?                    16   testing?
17           Q. So with urine drug screens       17           A. Yes, sir.
18   you're testing to see if, you know, kind    18           Q. Did your practice have an
19   of, A, people are taking what they          19   analyzer in it?
20   should be taking. And, B, people aren't     20           A. We did.
21   taking things they shouldn't, like          21           Q. Do you know who Manoj Kumar
22   cocaine or Fentanyl, things like that?      22   is?
23           A. That's correct.                  23           A. Oh, yeah. Yeah, absolutely.
24           Q. Do you know what a desktop       24           Q. Do you know who Phil McHugh
25   analyzer is?                                25   is?




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 179 of 283
                               John H. Nickels, M.D.                             9/11/2020
                                      Page 18                                        Page 20
 1           A. Phil I believe I only met         1   costs?
 2    once or twice. You could put him in a       2           A. None.
 3    lineup and I doubt I could identify him     3           Q. And then it sounds like you
 4    for you.                                    4   paid a cost per sample, that would be
 5           Q. You know Manoj better?            5   either $22 or $17 based on volume?
 6           A. Correct.                          6           MR. CAUDILL: Objection to the
 7           Q. Did either Manoj Kumar or         7   question, leading.
 8    Phil McHugh have anything to do with        8           A. Yes.
 9    your practice receiving a desktop           9           MR. CAUDILL: I'm sorry, you can
10    analyzer?                                  10   still answer.
11           A. Well, no, they were the          11           THE WITNESS: I'm sorry.
12    reference lab. We got our analyzer from    12           A. It's --
13    a different company.                       13           Q. Let me just ask you that
14           Q. Who did you get your             14   question again.
15    analyzer from?                             15           A. Okay.
16           A. A company called Alternative     16           Q. How did you pay for the
17    Bio something, ABS Services. And Ray       17   machine?
18    Fuller was the agent in charge of the      18           MR. CAUDILL: I'm going to object
19    analyzers.                                 19   to the questions because you've already
20           Q. Did Manoj Kumar or Phil          20   given him the information. But you can
21    McHugh ever pay for expenses related to    21   go ahead and answer.
22    your analyzer?                             22           A. Short term memory loss here,
23           A. I've reviewed the e-mails        23   would you repeat the question?
24    and, no, I don't think they ever ...       24           Q. Sure. The desktop analyzer
25    ever paid me for that. So I'm still --     25   in your practice, how was it paid for?

                                      Page 19                                        Page 21
 1    I can't recollect from the last time I      1          A. It was paid on a per test
 2    saw you guys as to what that list was       2   rate. So, again, as I just said if we
 3    and what the payments that were on that     3   did up to 200 tests it was $22. And it
 4    showed.                                     4   was various if we had over 500 or so it
 5           Q. Let me ask you this, did you      5   might have been 13 or $12. So, you
 6    ever send lists of expenses to Manoj        6   know, that was, again, based on testing.
 7    Kumar or Phil McHugh?                       7   So the more tests that it was -- you
 8           A. I did.                            8   know, everything was based on a set fee
 9           Q. Why did you do that?              9   on a sliding scale.
10           A. Again, I can't recall whether    10          Q. You testified earlier that
11    I was just itemizing what I was paying     11   Manoj Kumar and Phil McHugh were
12    for certain things and, you know, I was    12   associated with the confirmation testing
13    paying ABS for reagents on a sliding       13   company, right?
14    scale was the way that worked. So if       14          A. You know, initially when I
15    we did from 150 to 200 tests that was      15   reviewed I seriously was under the
16    $22. If we did 200 to 300 that was, I      16   impression that Ray Fuller worked for
17    think $17. So it was on a sliding          17   ABS. I thought he was an agent for
18    scale that they used for what I needed     18   ABS.
19    to reimburse them for the machine, which   19          Q. And I'm not asking about Ray
20    was leased as long as we used their        20   Fuller, I'm asking about Manoj Kumar and
21    reagents.                                  21   Phil McHugh.
22           Q. So you leased the machine        22          Who did you think they worked
23    from ABS, correct?                         23   for?
24           A. Correct.                         24          A. Well, eventually I learned
25           Q. Did you pay any upfront          25   that -- and Phil McHugh I knew was with




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 180 of 283
                               John H. Nickels, M.D.                             9/11/2020
                                      Page 22                                        Page 24
 1    the lab, Physician Choice. Again, I         1          A. Correct.
 2    thought that Manoj Kumar was part of        2          Q. Was Mr. Kumar involved at
 3    ABS. And then I later, you know,            3   all with any of the CLIA licensure,
 4    discovered that he is an agent for          4   getting the analyzer up to speed,
 5    Physician Choice Laboratories.              5   anything like that?
 6            Q. I want to go back to, you        6          A. No, that was all through the
 7    know, when you first got the analyzer at    7   technicians that came to get the machine
 8    that time, did you think that Manoj         8   calibrated, get it set up, make sure it
 9    Kumar was a representative or agent for     9   was running properly. So they were in
10    ABS?                                       10   charge of that.
11            A. I did not.                      11          Q. Once Mr. Kumar became
12            Q. When did you think that         12   involved with the analyzer, what was his
13    Manoj Kumar was a representative or        13   role?
14    agent for ABS?                             14          A. His role I thought, again,
15            A. Pretty early on when we got     15   when I finally found out he was part of
16    the machine and it took awhile to get      16   Physician Choice Labs was to push us to
17    it calibrated and get the CLIA             17   do more labs. In the beginning, you
18    certificate to use it, to hire a           18   know, we probably do 800 urine drug
19    certified lab technician, to hire a        19   screens a month. Obviously he wanted
20    collector to collect the urine. But at     20   all 800 of them. We started off very
21    the beginning, you know, I really felt     21   slow to really verify that the machine
22    that Manoj Kumar was part of ABS.          22   was accurate. We would do -- we would
23            Q. When did Manoj Kumar become     23   look at the urine cup, see if that
24    involved with the analyzer in your         24   matched it, we would look at whatever we
25    office?                                    25   could to really verify that the machine

                                      Page 23                                        Page 25
 1           A. I would say probably as soon      1   was accurate.
 2    as we started to be able to run samples     2          And then also what the billings
 3    through it. Because like I said, it's a     3   were, because the purpose of putting the
 4    process, you know, you can't just turn      4   analyzer in was to be able to bill for
 5    it on and run tests. It has ... it has      5   the use of it, you know, for profit.
 6    to go through a certain verification        6   So he was always coming in and wanting
 7    process. I had to take a CLIA test,         7   to do more and more tests. You got to
 8    which is the lab company that certifies     8   do more and more tests.
 9    all the machines. So I had to get a         9          And, you know, he worked with my
10    CLIA license to operate the machine.       10   billing company, Physician Choice --
11           Again, we had to hire a lab tech    11   Physician Services Bureau, Jay Chambers
12    or a lab technician, because every day     12   was the fellow that did my billing for
13    you had to run a series of tests to        13   about 15 years. And he worked with
14    confirm that is it analyzing the way it    14   them to see what these collections would
15    should be and then you move on. So I       15   be and, you know, it started out pretty
16    would think he appeared at the beginning   16   slow and that's why we'd only send like
17    because that's why I thought he was part   17   100 or 150 samples through them of all
18    of ABS.                                    18   insurances to really get a read on what
19           Q. So when Manoj did first          19   the reimbursements were going to be, and
20    appear that's when you thought he was      20   then what -- how accurate the machine
21    associated with ABS?                       21   was.
22           A. Correct.                         22          Q. How often would Mr. Kumar
23           Q. And that was the time period     23   visit your practice?
24    when you started to be able to run         24          A. I think at the beginning it
25    samples?                                   25   was probably about once a month.




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 181 of 283
                                John H. Nickels, M.D.                             9/11/2020
                                      Page 26                                         Page 28
 1           Q. Did that change over time?        1   that by doing tests with other labs and
 2           A. Yeah, it got to the point         2   then getting the results of those. And
 3    that he might come every two months, and    3   for those we didn't bill them, but we
 4    then it would finally -- I didn't see       4   just wanted to see how accurate the
 5    him, and that could have been after we      5   machine was. So that was a different
 6    changed analyzers. But at some point he     6   level, and then the new machine was at
 7    stopped coming to see us.                   7   a high complex level.
 8           Q. You mentioned you changed         8          Q. For the tests from the Ray
 9    analyzers, can you tell me about that?      9   Fuller machine that were sent for
10           A. Yeah, at that point because      10   confirmation testing, what lab did those
11    we were doing 800 tests this machine       11   go to?
12    couldn't handle that amount of tests.      12          A. Physician Choice Labs.
13    So we brought in our own analyzer, and     13          Q. PCLS?
14    that was a high complex analyzer. So we    14          A. Yes.
15    were like using a machine that would       15          Q. You mentioned that you had
16    give us confirmations basically, we        16   to hire lab techs?
17    didn't have to send that urine out to      17          A. Correct.
18    any place else.                            18          Q. Did you have to hire a lab
19           And we -- I don't know what         19   director?
20    period of time, but we got that machine    20          A. Eventually with the high
21    up and running, certified all the things   21   complex. With Ray Fuller's machine an
22    you need to make it accurate and such.     22   M.D. could be the director of it. So I
23    And then we stopped using the Ray Fuller   23   did 20 hours of CME, I took their test
24    machine from ABS, and they came and        24   and passed it, fortunately, and I became
25    picked it up and took it away.             25   the lab director of the Ray Fuller

                                      Page 27                                         Page 29
 1           Q. So the second machine that        1   machine.
 2    you got that wasn't the Ray Fuller          2          Q. For the lab techs were those
 3    machine from ABS, that machine didn't       3   individuals that were employed by your
 4    need confirmation testing?                  4   practice, were they from another
 5           A. Correct.                          5   company, how did that work?
 6           Q. The Ray Fuller machine did        6          A. They were employed by me.
 7    need confirmation testing?                  7   Pearl Whitley who was the certified lab
 8           A. Correct.                          8   technician, and she had to have certain
 9           Q. Where was the samples sent        9   credentials to be able to run the
10    from the Ray Fuller machine?               10   machine. So we had to look for
11           A. The samples, again, would be     11   somebody that could run the machine and
12    -- you know, we would use a urine cup      12   do what was necessary, so we hired her.
13    that I paid about $6.50 for them just      13   And then we hired -- well, we didn't --
14    so we could get at least a 12-panel        14   I don't think Kiana, the collector, I
15    read of certain drugs. I mean, there       15   think they paid for the collector. As
16    are several false positives and false      16   did Ameriatox and most all the labs
17    negatives that we call on that. It         17   provided a collector for you.
18    might not show a drug that you're asking   18          Q. By they do you mean PCLS?
19    or might show a drug that you're not       19          A. Yes, correct.
20    using. So that's why it needed to go       20          Q. So PCLS paid for Kiana, the
21    for further testing.                       21   collector?
22           You know, Ray Fuller's machine      22          A. Correct.
23    was a step above that, that would give     23          Q. You mentioned that you, you
24    us a certain security because it was a     24   know, got the analyzer from Ray Fuller.
25    very accurate machine. And we verified     25   How did that come about, did you meet




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 182 of 283
                              John H. Nickels, M.D.                              9/11/2020
                                    Page 30                                          Page 32
 1    with Ray Fuller; did he come to your       1                 - - - - -
 2    office?                                    2          Q. I'm going to show you what
 3           A. We did meet with him as we       3   is being marked as Exhibit 1.
 4    met with probably ten other companies      4          MR. CAUDILL: Do you have a copy
 5    that were trying to come in and get our    5   for me?
 6    business. And we met with Ray and          6          MR. JOHNSON: I just have three.
 7    there was another fellow with him, I       7          MR. CAUDILL: Do we have a copy
 8    don't recall his name, but I think we      8   machine in this building? I'm going to
 9    met in my office. And they presented       9   need to see the exhibit.
10    their machine and what it could do and    10          MR. WARD: You can have mine.
11    the tests it could run, and that's the    11          MR. CAUDILL: Do you have a
12    one we chose out of them all.             12   copy?
13           Q. Do you remember if Phil         13          MR. WARD: I do.
14    McHugh was that other fellow with Ray     14          MR. JOHNSON: You'll probably
15    Fuller?                                   15   have a copy of the rest of ours.
16           A. No, I don't believe so.         16          MR. WARD: Right. That's what I
17    And, again -- and I don't remember is     17   think.
18    the truthful answer.                      18          MR. JOHNSON: Right. Or maybe
19           Q. Fair enough.                    19   we can just -- if you want to look at
20           Do you remember around what time   20   it and share it with Bo --
21    period you first got the ABS desktop      21          MR. WARD: No, that's fine. As
22    analyzer?                                 22   long as I got it, I'm fine.
23           A. I believe either February or    23          MR. JOHNSON: All right.
24    March 4th of 2012, I believe is when I    24          Q. Dr. Nickels, is your e-mail
25    signed the contract for ABS.              25   jnick98909@aol.com?

                                    Page 31                                          Page 33
 1           Q. Do you remember roughly when     1           A. It is.
 2    you stopped using the ABS analyzer for     2           Q. And that was the e-mail that
 3    your practice?                             3   you were using back in --
 4           A. That would have been -- and,     4           A. That's right.
 5    again, don't hold me to this, I think      5           Q. -- 2012 or so?
 6    it was towards the end of 2012 or          6           A. Yes.
 7    probably into 2013.                        7           Q. And what's in Exhibit 1 is
 8           Q. Do you remember -- the new       8   an e-mail chain between yourself and
 9    analyzer that you got that didn't need     9   Manoj Kumar, correct?
10    confirmation testing, do you remember     10           A. That's correct.
11    what company you got that from?           11           Q. If you could go to the third
12           A. I do it was called Carolina     12   to last page you'll see it's numbered in
13    Liquids something, something. Carolina    13   the bottom right-hand corner with 22467.
14    Liquid, I forget the rest of it, but      14           A. I have it.
15    ...                                       15           Q. And in that e-mail you
16           Q. So if we found out when you     16   state, Manoj, I hope all is well with
17    purchased it from Carolina Liquids, we    17   you. We were starting to get our
18    could probably figure out when you        18   collection numbers up and trying to test
19    stopped using the ABS machine.            19   a wide range of insurance groups. So
20           Fair?                              20   far I have paid Kiana for 108 tests at
21           A. Fair enough.                    21   $5 per collection.
22                 - - - - -                    22           And then below that there's a
23           (Thereupon, Deposition             23   list of ten expenses. Did I read at
24           Exhibit-1 was marked for           24   that correctly?
25           purposes of identification.)       25           A. You did.




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 183 of 283
                                 John H. Nickels, M.D.                           9/11/2020
                                        Page 34                                      Page 36
 1           Q. Okay. And then if you'll           1          Q. Did Mr. Kumar ever personally
 2    flip to the next page, the expenses          2   deliver funds to you?
 3    total $8,103.32, right?                      3          A. He did.
 4           A. Correct.                           4          Q. How often?
 5           Q. You note that there's been         5          A. I'm sorry?
 6    paid $3,000?                                 6          Q. How often did he do so?
 7           A. Correct.                           7          A. How often? That I can't
 8           Q. And that was $3,000 that           8   tell you. I know maybe every other
 9    Manoj Kumar paid to you, correct?            9   month or something like that. I just
10           A. Correct.                          10   -- I don't recall how frequently he
11           Q. Okay. And then it says owed       11   would come in to see me and give me a
12    $5,103.32?                                  12   check.
13           A. That's correct.                   13          Q. So when he delivered the
14           Q. And then after that you ask       14   funds was it cash, check?
15    Mr. Kumar, why don't you send me a          15          A. Check.
16    check for $9,000 to cover this and the      16          Q. Was it always a check?
17    next months expenses. You can make out      17          A. Always a check.
18    the check to John Nickels and mail it       18          Q. What bank did you use at the
19    to your address?                            19   time?
20           A. That's correct.                   20          A. Fifth Third Bank.
21           Q. And then if you will turn         21          Q. Would you deposit those
22    forward to the page that's Bates labeled    22   checks into Fifth Third Bank?
23    22466, you'll see Mr. Kumar's reply.        23          A. I would.
24           Do you see that it's dated           24          Q. Was that a bank account for
25    8-16-2012 at 10:37:54?                      25   your practice, yourself personally?

                                        Page 35                                      Page 37
 1             A. Yes, I do.                       1          A. No, it was a business
 2             Q. mkumar@pclabservices.com,        2   account for Cleveland Back and Pain
 3    right?                                       3   Management Center.
 4           A. Correct.                           4                - - - - -
 5           Q. And the last line of the           5          (Thereupon, Deposition
 6    second full paragraph states, I will         6          Exhibit-2 was marked for
 7    personally deliver funds as well.            7          purposes of identification.)
 8           Did I read that correctly?            8                - - - - -
 9           A. So I'm looking at the last         9          Q. I'm going to show you what's
10    Dr. JN, and I don't see that there.         10   been marked as Exhibit 2.
11    Was it the one above it?                    11          MR. WARD: There are two checks
12           Q. Oh, sure. So his message it       12   in that exhibit.
13    says, Dr. JN, first it says, thanks for     13          Q. So what's in Exhibit 2, Dr.
14    the update.                                 14   Nickels, are two checks written out to
15           Right?                               15   yourself, correct?
16           A. Yeah.                             16          A. Correct.
17           Q. And then, you know, next          17          Q. One dated 3-21-2012 and the
18    sentence has a couple of paragraphs         18   other dated 9-11-2012?
19    before the kindly let me know, it           19          A. I believe that should be
20    states, I will personally deliver funds     20   8-21-12.
21    as well.                                    21          Q. 8-21?
22           Do you see that?                     22          A. I believe so. I mean, we
23           A. Yes, I do see that.               23   weren't -- the machine wasn't even
24           Q. And I read that correctly?        24   running in March so ...
25           A. You did.                          25          Q. You mentioned you signed the




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 184 of 283
                               John H. Nickels, M.D.                             9/11/2020
                                     Page 38                                        Page 40
 1    contract in February of 2012 earlier?       1                 - - - - -
 2           A. February or March.                2          Q. I'm going to show you what's
 3           Q. February. So you signed the       3   been marked as Exhibit 3. And Exhibit
 4    contract around February or March?          4   3 is also e-mail correspondence between
 5           A. Right. But it took us             5   yourself and Manoj Kumar, correct?
 6    probably six months to get everything       6          A. That's correct.
 7    certified, get me certified, get the        7          Q. And I'd ask you to turn to
 8    machine calibrated to get the testing       8   the second to last page, Bates labeled
 9    accurate. And I would -- I believe          9   22523.
10    this check was from 8-21. And I think      10          A. I have it.
11    probably these e-mails were around         11          Q. And in this part of the
12    August 14, August 16, August 23rd. So      12   e-mail chain is correspondence between
13    I got to believe that is August 21st.      13   yourself and Jay Chambers?
14           Q. Yeah. So handwriting aside       14          A. Correct.
15    we can probably figure out when the        15          Q. And could you just explain
16    check was written from the bank, but       16   to me who Jay Chambers was again?
17    you'd agree that this is a check written   17          A. Certainly. Jay Chambers
18    to you?                                    18   operated a company, I think it was
19           A. Correct.                         19   Physicians Service Bureau on Mayfield
20           Q. Okay. Do you know who MK         20   Road in Cleveland. And he did all my
21    Land Holdings, LLC is?                     21   billing for probably at least 15 years
22           A. I do not.                        22   of my practice.
23           Q. Okay. Do you know why MK         23          Q. If you'll turn to the first
24    Land Holdings, LLC would have written      24   page, which is where the e-mail
25    you a check?                               25   correspondence between yourself and Mr.

                                     Page 39                                        Page 41
 1           A. I do not.                         1   Kumar begins on November 24th, 2012.
 2           Q. I will represent to you that      2          Do you see that?
 3    MK Land Holdings, LLC is a company of       3          A. I do.
 4    Manoj Kumar's.                              4          Q. You're forwarding the
 5           A. That's new to me.                 5   correspondence from Mr. Chambers to Mr.
 6           Q. You mentioned that, you know,     6   Kumar?
 7    Mr. Kumar brought you checks, were the      7          A. Correct.
 8    checks he brought to you usually from       8          Q. And in that e-mail you say,
 9    himself personally?                         9   Manoj, Happy Thanksgiving. And then
10           A. I thought these checks were      10   second line, it looks like we are
11    from, you know, a subsidiary of            11   finally seeing some collections. I do
12    Physician Choice Labs. And just -- I       12   have the numbers from Oral Solutions
13    didn't even consider that not being part   13   that show how much they collect from
14    of Physician Choice Labs. And, again, I    14   commercial and federal plans at this
15    thought he was an agent for Physician      15   time.
16    Choice Labs. So I didn't even blink or     16          Did I read that correctly?
17    say anything about the MK Land Holdings,   17          A. You did.
18    LLC.                                       18          Q. Who was Oral Solutions?
19           Q. So you felt the checks were      19          A. Good question. I believe I
20    coming from PCLS?                          20   meant to say from Physician Choice Labs,
21           A. I did.                           21   because I never dealt with an Oral
22                 - - - - -                     22   Solutions before.
23           (Thereupon, Deposition              23          Q. So you think you would have
24           Exhibit-3 was marked for            24   been referencing, you know, the numbers
25           purposes of identification.)        25   from PCLS in terms of collections from




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 185 of 283
                               John H. Nickels, M.D.                              9/11/2020
                                     Page 42                                          Page 44
 1    commercial and federal plans?               1   mean, it might have been just for the
 2           A. Correct. Because that's what      2   ... Kiana's salary as a collector, but
 3    we were looking for to show him what        3   that would have been it. I mean, at
 4    our collections were. Because, again,       4   this point I'm sure we're running
 5    every time he came he pushed, you got       5   samples in their machines, so ...
 6    to do more tests, you got to do more        6          Q. You mentioned their machine,
 7    tests, you got to do more tests.            7   who do you mean by their?
 8           And I kept saying, well, we're       8          A. Ray Fuller's machine.
 9    not making any money on your tests, so      9          Q. So as you sit here today you
10    I'm going to just continue to do what I    10   don't remember the details of what
11    do.                                        11   agreement you had with Phil McHugh, is
12           And Manoj actually went to talk     12   that right?
13    to Jay Chambers, and Laura Wolmak was      13          MR. CAUDILL: That's asked and
14    his assistant in the billing company       14   answered.
15    that did most of my billings, and he       15          A. That's correct.
16    was trying to get me to get some           16          Q. But you would agree with me
17    payouts. And that's where the above        17   that your e-mail correspondence in
18    e-mail came from, and these are his        18   November of 2012 references an agreement
19    numbers what we collected, and the         19   with Phil McHugh?
20    number of samples, and the average         20          MR. CAUDILL: It's also asked and
21    collection per sample. And so it           21   answered.
22    appears that, you know, we're -- you       22          A. Yes, it does.
23    know, we're doing well, so you need to     23                 - - - - -
24    start sending more samples.                24          (Thereupon, Deposition
25           Q. So would Jay Chambers'           25          Exhibit-4 was marked for

                                     Page 43                                          Page 45
 1    billing company, would they be              1           purposes of identification.)
 2    collecting for the confirmation samples     2                 - - - - -
 3    that were sent?                             3           Q. I'm going to show you what's
 4           A. No, not at all.                   4   been marked as Exhibit 4. And Exhibit
 5           Q. So they would be collecting       5   4 is likewise e-mail correspondence
 6    for samples sent on your desktop            6   between yourself and Manoj Kumar in
 7    analyzer?                                   7   November of 2012, correct?
 8           A. Correct.                          8           A. That's correct.
 9           Q. In that e-mail that we're         9           Q. And this is actually, if
10    talking about from yourself to Manoj       10   you'll turn back, additional e-mails on
11    Kumar, next line you state, let's get      11   the chain that we were talking about in
12    together next week if possible to          12   Exhibit 3, right?
13    discuss. I also have $8,410.75 in          13           A. Correct.
14    expenses that I need to be reimbursed      14           Q. And in the latest e-mail in
15    for per my agreement with Phil.            15   this chain there's an attachment to it
16           Did I read that correctly?          16   entitled, expenses for Manoj, right?
17           A. You did.                         17           A. I'm sorry, on what page?
18           Q. Who is the Phil that you         18           Q. Certainly. On page 1 --
19    were referencing in that sentence?         19           A. Okay.
20           A. I believe probably Phil          20           Q. -- the very latest in time
21    McHugh, but I don't remember for sure.     21   e-mail on November 26th, 2012 from
22           Q. What was the agreement with      22   yourself to Manoj Kumar. There's an
23    Phil McHugh that you were referencing in   23   attachment, one of which is entitled,
24    that sentence?                             24   expenses for Manoj, correct?
25           A. I truly can't remember. I        25           Do you see the attachments line




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 186 of 283
                              John H. Nickels, M.D.                              9/11/2020
                                    Page 46                                          Page 48
 1   under from sent to?                         1   check we looked at, and then the expense
 2           A. I'm sorry, I do see that.        2   list says paid $3,000?
 3           Q. Yes. Yes, sir. And it says       3           A. Correct.
 4   expenses for Manoj?                         4           Q. And then if you'll just turn
 5           A. Right.                           5   back to Exhibit 1 for me, just so we
 6           Q. And then in the body of the      6   can make sure we're on the same page.
 7   e-mail you state, Manoj, I have attached    7   There's a list of ten expenses in
 8   an update of what is owed to me. I          8   Exhibit 1, right?
 9   forgot to add the additional urine cups     9           A. Correct.
10   we purchased to do the tests that you      10           Q. And those are the same ten
11   said you would pay for. After your         11   expenses totalling the same amount in
12   last payment of $9,000 on 9-11-12 I gave   12   this exhibit?
13   you a credit of $4,546 when it should      13           A. That's correct.
14   have been only $454.60. I've made the      14           Q. So going back to the expense
15   corrections and have attached the most     15   list in Exhibit 4, you pick up from
16   current amount due.                        16   there and list, you know, more expenses
17           Did I read that correctly?         17   starting at number 11 through 17,
18           A. Yes, you did.                   18   correct?
19           Q. Okay. So on 9-11-2012 Manoj     19           A. Correct.
20   Kumar paid you $9,000?                     20           Q. And those expenses total
21           MR. CAUDILL: Objection. You can    21   $8,845.40, right?
22   answer, I'll just object to the form.      22           A. I would believe so, but I
23           A. Specifically for that I don't   23   think that would include expenses 1
24   recall.                                    24   through 10 also, because I can't see
25           Q. Your e-mail references a        25   where 11 through 17 would equal $8,845.

                                    Page 47                                          Page 49
 1    payment of $9,000 from Manoj Kumar on      1          Q. Fair enough. So the total
 2    9-11-12, correct?                          2   below 17 would be the total outstanding
 3           MR. CAUDILL: That's asked and       3   expenses to date when you take into
 4    answered.                                  4   account, you know, expenses 1 through
 5           A. Correct.                         5   10, and the $3,000 paid plus the 11 to
 6           THE WITNESS: Sorry.                 6   17?
 7           Q. Let's turn to the very last      7          A. That's correct. I don't
 8    page of this exhibit, which is the         8   have a calculator, but I think that's
 9    expenses for Manoj attachment.             9   accurate probably accounting.
10           Do you see that, it's Bates        10          Q. And then after that you note
11    labeled 22540?                            11   there was a payment of $9,000?
12           A. I do.                           12          A. Correct.
13           Q. And then you'll see the         13          Q. And that leaves a credit of
14    expenses start and they're numbered 1     14   $454.61?
15    through 10, and they total $8,103, paid   15          A. Correct.
16    $3,000, balance $5,103.32?                16          Q. And then you also list
17           A. I see that.                     17   expenses 18 through 32, right?
18           Q. Is that the same expenses       18          A. Correct.
19    that we were talking about earlier? We    19          Q. And the Pearl salary and
20    can look back, if you want to?            20   Kiana's salary, that's the Pearl and
21           A. Well, I'm sure that check       21   Kiana you've talked about earlier, the
22    that we have here probably corresponds    22   lab tech and the collector, right?
23    to that same date that it -- I was paid   23          A. That's correct.
24    $3,000.                                   24          Q. And then those expenses total
25           Q. Right. So there's a $3,000      25   or the expenses to date through expense




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 187 of 283
                               John H. Nickels, M.D.                              9/11/2020
                                     Page 50                                         Page 52
 1    32 totals $15,232.13, right?                1   $16,413.03?
 2           A. I will trust your                 2          A. Correct.
 3    calculations.                               3                 - - - - -
 4           Q. Well, that's -- I haven't         4          (Thereupon, Deposition
 5    done any calculations, but that's just      5          Exhibit-6 was marked for
 6    what the expense list that you sent Mr.     6          purposes of identification.)
 7    Kumar states, right?                        7                 - - - - -
 8           A. Yes, sir, that's correct.         8          Q. I'm going to show you what's
 9           Q. Okay. And then the expense        9   been marked as Exhibit 6. This is
10    list you sent Mr. Kumar states total due   10   another e-mail correspondence between
11    $14,777.52?                                11   yourself and Mr. Kumar that Mr. Kumar
12           A. Correct.                         12   forwarded to himself, correct?
13           Q. I'm a lawyer, we don't do        13          A. That's correct.
14    math, so ... (Laughter.)                   14          Q. Okay. And this is -- the
15                  - - - - -                    15   underlying correspondence between
16           (Thereupon, Deposition              16   yourself and Mr. Kumar is dated January
17           Exhibit-5 was marked for            17   2nd, 2013, right?
18           purposes of identification.)        18          A. I'm sorry, what date did you
19                  - - - - -                    19   say?
20           Q. I'm going to show you what's     20          Q. January 2nd, 2013.
21    being marked as Exhibit 5.                 21          A. Oh, I'm sorry, you're
22           MR. WARD: Thank you.                22   correct. That's absolutely right.
23           MR. JOHNSON: Yeah, okay. Make       23          Q. And in this e-mail you write
24    sure I mark the right one for you.         24   to Mr. Kumar, Manoj, I just received
25           Q. And Exhibit 5 begins with        25   this report from Jay. I wanted to get

                                     Page 51                                         Page 53
 1    e-mail correspondence between yourself      1   it to you before our meeting. I also
 2    and Manoj Kumar in December of 2012,        2   have two additional payments to add to
 3    correct?                                    3   our current bill of $16,413.03. Pearl's
 4           A. January 2nd of 2013, I            4   salary of $439.38 and ABS' fee for 150
 5    believe.                                    5   tests of $3,879. That brings the total
 6           Q. So --                             6   to $20,731.41. Please bring funds to
 7           A. Oh, I'm sorry, December 31st,     7   cover these expenses. Looking forward to
 8    '12, you're correct.                        8   seeing you tomorrow. Please check out
 9           Q. So this is an e-mail that         9   these enclosed numbers. John.
10    Mr. Kumar forwarded to himself, but the    10          Did I read that correctly?
11    underlying e-mail correspondence from      11          A. You did.
12    yourself and Mr. Kumar was December        12          Q. I want to go back to Exhibit
13    31st, 2012, right?                         13   5. In your e-mail to Mr. Kumar on
14           A. I believe so, yes.               14   December 31st, 2012 in Exhibit 5, you
15           Q. Okay. And you state, I've        15   note, I'm looking forward to seeing you
16    enclosed the updated bill so you can       16   and Phil.
17    bring funds with you next week. I'm        17          What Phil are you referencing
18    looking forward to seeing you and Phil.    18   there?
19           Did I read that correctly?          19          A. It has to be Phil McHugh.
20           A. You did.                         20          Q. Why were you meeting with
21           Q. Okay. And then if you'll         21   Manoj Kumar and Phil McHugh in December
22    turn to the attachment, that's another     22   to January of 2012 to 2013?
23    expense list, correct?                     23          MR. CAUDILL: Objection to form.
24           A. That's correct.                  24   You can answer.
25           Q. And the total due there is       25          A. I can't remember. I don't




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 188 of 283
                                John H. Nickels, M.D.                            9/11/2020
                                      Page 54                                        Page 56
 1    think I saw Phil many times, because        1   you know, and that's probably the only
 2    like I said I don't think I could           2   time I recall meeting him. And to be
 3    identify him today. But, you know, he       3   honest, I don't recall that meeting, but
 4    ran the lab, I believe and, you know, I     4   I'm assuming he came to meet with me.
 5    guess he wanted to come talk about the      5          Q. Just so we're all clear on
 6    number of samples. Because that's all       6   the record, regardless of the specifics
 7    we baffled with, and that still is what     7   of any meeting, you do recall physically
 8    baffles me with these expenses is           8   meeting in person with Phil McHugh,
 9    they're, you know, samples that we use      9   correct?
10    their machine for. That, you know, I       10          A. I do not.
11    paid from Cleveland Back and Pain to       11          Q. You don't?
12    them, and that's where eventually I get    12          A. I do not.
13    to the point that, you know, the           13          Q. Can you say that you didn't
14    numbers, because we were so low, were      14   meet with him?
15    costing me more money than what we were    15          MR. CAUDILL: Objection, he's
16    bringing in. So, you know, I was able      16   answered this question.
17    to reduce the price, you know, from the    17          A. I don't recall meeting him.
18    $22 to $17, it helped tremendously.        18          Q. But you're familiar with who
19            Q. I know you mentioned you        19   he is?
20    couldn't pick Mr. McHugh out of a          20          A. Correct.
21    lineup, you did meet with him, correct?    21          MR. CAUDILL: Objection. You've
22            A. I did.                          22   answered that question, sir.
23            Q. Do you remember roughly how     23                 - - - - -
24    many times you met with Mr. McHugh?        24          (Thereupon, Deposition
25            A. And I misspoke, this meeting    25          Exhibit-7 was marked for

                                      Page 55                                        Page 57
 1    that we planned on January 2nd, again, I    1           purposes of identification.)
 2    don't recall meeting with Phil -- that's    2                 - - - - -
 3    not the one that said Phil, did it?         3           Q. I'm going to show you what's
 4    But, again, I don't recall Manoj ever       4   being marked as Exhibit 7. Exhibit 7
 5    coming with Phil. He could have, but I      5   is an e-mail from Vera, and I'm probably
 6    don't remember that time.                   6   going to mess the pronunciation of this,
 7           Q. The meetings with Phil that       7   Beqaj, to Manoj. Within subject line of
 8    you do remember, what were the              8   invoice for Cleveland Back and Pain from
 9    circumstances of those meetings?            9   CLC, and an attachment entitled,
10           MR. CAUDILL: Objection, lacks       10   Cleveland Back and Pain Center
11    foundation.                                11   September.pdf.
12           A. I think that was at the          12           MR. CAUDILL: So I'm going to
13    beginning when we were, you know,          13   object to that question. He's not -- I
14    getting our reference lab in order.        14   don't know how he would know what this
15    And, you know, he was talking about the    15   document is.
16    company that was going to be doing the     16           MR. JOHNSON: I was just
17    confirmation testing. And I think, you     17   describing what the exhibit was to him,
18    know, it was just about the business       18   I don't think it was a question.
19    going through, you know, what they do.     19           Q. Do you see the document I
20           Again, we had to pick out what      20   just referenced?
21    drugs we wanted to test so that, you       21           MR. CAUDILL: Objection. Again,
22    know, they could set up the panels.        22   I don't know how he would know what
23    Because we could only run 12 tests on      23   this is.
24    the machine. And then I'm sure he came     24           MR. JOHNSON: I'm asking if he
25    just to introduce himself, say hi and --   25   can see the document in front of him




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 189 of 283
                              John H. Nickels, M.D.                              9/11/2020
                                     Page 58                                        Page 60
 1   that I just described, not if he knows       1   any communications with Clinical Lab
 2   what it is.                                  2   Consulting, LLC?
 3           MR. CAUDILL: The way you             3          A. Not that I remember.
 4   described it as an e-mail from someone       4                 - - - - -
 5   to someone, and he's not copied on this      5          (Thereupon, Deposition
 6   e-mail. The question lacks foundation.       6          Exhibit-8 was marked for
 7           MR. JOHNSON: You're saying the       7          purposes of identification.)
 8   witness doesn't have a foundation to         8                 - - - - -
 9   testify to something he's physically         9          Q. I'm going to show you what's
10   looking at right now?                       10   being marked as Exhibit 8. What's in
11           MR. CAUDILL: He doesn't know        11   Exhibit 8 is a series of checks from MK
12   what it is. For all he knows you could      12   Land Holdings, LLC to CLC.
13   have typed this up this morning.            13          MR. CAUDILL: Objection.
14           MR. JOHNSON: But my question was    14          MR. JOHNSON: What's the basis
15   not what is this document. My question      15   for your objection?
16   is, do you see the document I just          16          MR. CAUDILL: Well, I mean, again
17   described in front of you.                  17   are you going to ever ask him if he's
18           MR. CAUDILL: All right. I'll        18   ever seen these documents before or
19   be -- he can answer that question.          19   knows anything about them?
20           MR. JOHNSON: I think he can.        20          MR. JOHNSON: Well, Bo, I think
21           A. I do see that document.          21   I'm entitled to just describe the
22           Q. If you will turn to the          22   exhibits for the reference point.
23   second page of that document, there is      23          MR. CAUDILL: So just to be
24   an invoice from Clinical Lab Consulting,    24   clear, your question here is, are these
25   LLC, do you know who Clinical Lab           25   pictures of checks?

                                     Page 59                                        Page 61
 1    Consulting, LLC is?                         1          MR. JOHNSON: That wasn't a
 2           A. I do not.                         2   question, that was a statement, Bo --
 3           Q. Okay. It says bill to             3          MR. CAUDILL: All right.
 4    Cleveland Back and Pain Center, John        4   Well ...
 5    Nickels, and it has an address.             5          MR. JOHNSON: -- as a helpful
 6           Is that the address of Cleveland     6   reference to what we were talking about
 7    Back and Pain Center where you operated?    7   in Exhibit 8.
 8           A. Yes, it is.                       8          MR. CAUDILL: Okay.
 9           Q. And the invoice is for            9          Q. Dr. Nickels, Exhibit 8 is a
10    $1300, correct?                            10   series of copies of checks from MK Land
11           A. That's correct.                  11   Holdings, LLC to CLC. Do you know why
12           Q. And it has -- the                12   MK Land Holdings would have been writing
13    description of the invoice is              13   checks to CLC?
14    directorship fee for the month of          14          MR. CAUDILL: So I'm going to
15    September.                                 15   object again because there's no
16           Do you know what directorship fee   16   foundation for this question. He
17    is referencing?                            17   doesn't -- he's not testified that he
18           A. I do not.                        18   even knows that this occurred, let alone
19           Q. Do you know why Clinical Lab     19   why it would have occurred.
20    Consulting, LLC would have sent an         20          MR. JOHNSON: Right. So I'm
21    invoice for your practice to Manoj?        21   asking him what his personal knowledge
22           MR. CAUDILL: Objection, lacks       22   of whether it happened was. And he can
23    foundation.                                23   answer, I do know why or I don't know
24           A. I have no idea.                  24   why.
25           Q. Did you yourself ever have       25          MR. CAUDILL: Well, the question




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 190 of 283
                             John H. Nickels, M.D.                               9/11/2020
                                    Page 62                                          Page 64
 1    calls for speculation, and it lacks        1          Q. If you will turn to the end
 2    foundation. That's my objection.           2   of this e-mail correspondence or the
 3           Q. We'll do this another way.       3   earliest e-mail correspondence on pages
 4    Could you turn to the second to last       4   -- the second and third pages, Dr.
 5    page. You'll see a -- in the second to     5   Nickels. The first e-mail is an e-mail
 6    last page, Dr. Nickels, you'll see a       6   from Jay Chambers to yourself in
 7    copy of a check entitled from MK Land      7   November of 2012, correct?
 8    Holdings, LLC paid to the order of CLC,    8          A. Yes, the bottom paragraph is
 9    that in the memo line references           9   from Jay Chambers 11-28-2012.
10    Cleveland Back and Pain.                  10          Q. And it's to you and the
11           Did I read that correctly?         11   subject is UDS, right?
12           A. You did.                        12          A. Correct.
13           Q. Okay. Do you know why MK        13          Q. And UDS is short for urine
14    Land Holdings, Manoj Kumar's company,     14   drug screen?
15    would have been writing checks to CLC     15          A. Correct.
16    referencing Cleveland Back and Pain,      16          Q. And Jay attaches a
17    your practice?                            17   spreadsheet with totals and then there's
18           MR. CAUDILL: Same objection.       18   a recap of that spreadsheet in the body
19           A. I have no idea why.             19   of the e-mail, correct?
20                  - - - - -                   20          A. That's correct.
21           (Thereupon, Deposition             21          Q. Okay. And if you'll look at
22           Exhibit-9 was marked for           22   the spreadsheet reproduced in the body
23           purposes of identification.)       23   of the e-mail on the last page of this
24                  - - - - -                   24   exhibit it's got a section for Medicaid,
25           Q. I'm showing you what's being    25   and it's got a section for Medicare,

                                    Page 63                                          Page 65
 1    marked as Exhibit 9. What's in Exhibit     1   correct?
 2    9 is an e-mail chain from Manoj Kumar      2           A. Yes, that's correct.
 3    and yourself, correct?                     3           Q. And the far left column is
 4           A. That's correct.                  4   entitled code, right?
 5           Q. And if you'll see on the         5           A. Correct.
 6    Wednesday, December 12th, 2012 e-mail,     6           Q. What codes are being
 7    Phil McHugh is blind carbon copied,        7   referenced there?
 8    correct?                                   8           A. Codes are how we bill
 9           A. Phil McHugh is what?             9   medically. So if I have an office
10           Q. Bcc'd?                          10   visit the code for that is 99213. And
11           A. I'm sorry, is -- what was       11   that way when it's submitted to the
12    the question?                             12   insurance company they know what
13           Q. Is Bcc'd, blind carbon          13   happened. These codes are all the
14    copied?                                   14   specific codes for urine drug screens.
15           A. Oh, I'm sorry, yes. But I       15           I'm not sure why -- well, below
16    don't see the cc, but ...                 16   is that -- the top one has eight, the
17           Q. You'll see under the --         17   bottom one has ten codes. And I'm
18    there's a from, sent, to, and then a      18   pretty sure it was the ten codes that
19    bcc line at the top?                      19   we were billing even on the top, but
20           A. I see attachments.              20   these were the numbers we were looking
21           Q. Two up from attachments.        21   for to see what we were being paid per
22           A. Oh, I'm sorry, yes, bcc.        22   code. I'm sorry, those are number 1,
23           Q. And that says Phil McHugh?      23   2, 3, 4, I'm sorry, on the bottom were
24           A. I didn't know what that bcc     24   only five codes.
25    meant.                                    25           Q. So the 81003 that's a code,




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 191 of 283
                               John H. Nickels, M.D.                              9/11/2020
                                      Page 66                                         Page 68
 1    right?                                      1   those tests.
 2           A. Correct.                          2          Q. And then the total paid I
 3           Q. And then the -- at the end        3   assume would mean the total that was
 4    the G0434 that's also a code?               4   actually paid by the insurance company?
 5           A. Exactly.                          5          A. You know, I believe so. I
 6           Q. And the -- there's an             6   never dealt any with the billings I was
 7    average paid column under that, and for     7   just send -- well, not even me, the
 8    example the 81003 that has a $3.18          8   office staff would send all the bills to
 9    average pay. And then the last code,        9   Jay Chambers and he would do the
10    the G0434 has $12.24 average paid,         10   billing. And this I'm sure was what
11    right?                                     11   Manoj was looking for to show us exactly
12           A. Correct.                         12   what we were being paid per test in
13           Q. And then the G0431 has an        13   hopes that we would start sending more
14    average paid of $61.20?                    14   tests to them.
15           A. Correct.                         15          Q. Did Mr. Kumar ever pressure
16           Q. Do you know why the G0431        16   you to send more tests to PCLS?
17    code had the highest average paid?         17          A. Pressure? I don't think he
18           A. I have no idea.                  18   was a pressure guy. I don't think he
19           Q. For Medicaid codes there's       19   -- you know, you got to do this, you
20    only one code listed there and it's        20   got to do that. But, you know, he kept
21    80101, correct?                            21   trying to show me the numbers and say
22           A. Correct.                         22   here, here's what you're collecting on
23           Q. And that has an average paid     23   this machine, you know, you need to
24    of $221, right?                            24   start doing more tests through that.
25           A. Correct.                         25   And I believe that's -- was his

                                      Page 67                                         Page 69
 1           Q. Do you know why that code         1   statement to me.
 2    paid so much more on average?               2          Q. Did Mr. Kumar ever indicate
 3           A. I do not.                         3   that he would like for you to send more
 4           Q. What does the column entitled     4   tests to PCLS?
 5    encounters mean?                            5          A. Do what now?
 6           A. I believe that would be the       6          Q. Did Mr. Kumar ever indicate
 7    amount of urine drug screens that we        7   to you that he would like for you to
 8    billed for.                                 8   send more tests to PCLS?
 9           Q. How is that different from        9          A. Yes, absolutely.
10    the units column?                          10          Q. In the body of the, you
11           A. I don't know.                    11   know, e-mail that Jay sent to you on
12           Q. With Medicare at least the       12   11-28-2012, the I guess the second to
13    numbers are the same. I was just           13   last sentence in the first paragraph
14    curious if you knew why the -- what the    14   states, I hope this, plus the small
15    difference between encounters and units    15   recap below, will give you the data and
16    would be?                                  16   insight you need to make a good
17           A. I don't know. It should be       17   decision.
18    the same.                                  18          Do you know what decision Mr.
19           Q. And then the total billed is     19   Chambers was referencing there?
20    I assume what it means, the total          20          A. Absolutely. I'm pretty sure
21    billed?                                    21   it had to do with, you know, the
22           A. Correct.                         22   decision whether to run more tests
23           Q. What does total allowed mean?    23   through the machine or to not.
24           A. I believe that means what        24          Q. I'd like you to turn your
25    the insurance would allow in payment for   25   attention to the e-mail above where




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 192 of 283
                             John H. Nickels, M.D.                               9/11/2020
                                    Page 62                                          Page 64
 1    calls for speculation, and it lacks        1          Q. If you will turn to the end
 2    foundation. That's my objection.           2   of this e-mail correspondence or the
 3           Q. We'll do this another way.       3   earliest e-mail correspondence on pages
 4    Could you turn to the second to last       4   -- the second and third pages, Dr.
 5    page. You'll see a -- in the second to     5   Nickels. The first e-mail is an e-mail
 6    last page, Dr. Nickels, you'll see a       6   from Jay Chambers to yourself in
 7    copy of a check entitled from MK Land      7   November of 2012, correct?
 8    Holdings, LLC paid to the order of CLC,    8          A. Yes, the bottom paragraph is
 9    that in the memo line references           9   from Jay Chambers 11-28-2012.
10    Cleveland Back and Pain.                  10          Q. And it's to you and the
11           Did I read that correctly?         11   subject is UDS, right?
12           A. You did.                        12          A. Correct.
13           Q. Okay. Do you know why MK        13          Q. And UDS is short for urine
14    Land Holdings, Manoj Kumar's company,     14   drug screen?
15    would have been writing checks to CLC     15          A. Correct.
16    referencing Cleveland Back and Pain,      16          Q. And Jay attaches a
17    your practice?                            17   spreadsheet with totals and then there's
18           MR. CAUDILL: Same objection.       18   a recap of that spreadsheet in the body
19           A. I have no idea why.             19   of the e-mail, correct?
20                  - - - - -                   20          A. That's correct.
21           (Thereupon, Deposition             21          Q. Okay. And if you'll look at
22           Exhibit-9 was marked for           22   the spreadsheet reproduced in the body
23           purposes of identification.)       23   of the e-mail on the last page of this
24                  - - - - -                   24   exhibit it's got a section for Medicaid,
25           Q. I'm showing you what's being    25   and it's got a section for Medicare,

                                    Page 63                                          Page 65
 1    marked as Exhibit 9. What's in Exhibit     1   correct?
 2    9 is an e-mail chain from Manoj Kumar      2           A. Yes, that's correct.
 3    and yourself, correct?                     3           Q. And the far left column is
 4           A. That's correct.                  4   entitled code, right?
 5           Q. And if you'll see on the         5           A. Correct.
 6    Wednesday, December 12th, 2012 e-mail,     6           Q. What codes are being
 7    Phil McHugh is blind carbon copied,        7   referenced there?
 8    correct?                                   8           A. Codes are how we bill
 9           A. Phil McHugh is what?             9   medically. So if I have an office
10           Q. Bcc'd?                          10   visit the code for that is 99213. And
11           A. I'm sorry, is -- what was       11   that way when it's submitted to the
12    the question?                             12   insurance company they know what
13           Q. Is Bcc'd, blind carbon          13   happened. These codes are all the
14    copied?                                   14   specific codes for urine drug screens.
15           A. Oh, I'm sorry, yes. But I       15           I'm not sure why -- well, below
16    don't see the cc, but ...                 16   is that -- the top one has eight, the
17           Q. You'll see under the --         17   bottom one has ten codes. And I'm
18    there's a from, sent, to, and then a      18   pretty sure it was the ten codes that
19    bcc line at the top?                      19   we were billing even on the top, but
20           A. I see attachments.              20   these were the numbers we were looking
21           Q. Two up from attachments.        21   for to see what we were being paid per
22           A. Oh, I'm sorry, yes, bcc.        22   code. I'm sorry, those are number 1,
23           Q. And that says Phil McHugh?      23   2, 3, 4, I'm sorry, on the bottom were
24           A. I didn't know what that bcc     24   only five codes.
25    meant.                                    25           Q. So the 81003 that's a code,




 Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 193 of 283
                                     John H. Nickels, M.D.                                  9/11/2020
                                           Page 86                                              Page 88
 1              ERRATA SHEET                          1           I am not, nor is the court
 2      PAGE LINE       CORRECTION AND REASON         2   reporting firm with which I am
 3      .                                             3   affiliated, under a contract as defined
 4      .                                             4   in Civil Rule 28 (D).
 5      .                                             5           IN WITNESS WHEREOF, I have
 6      .                                             6   hereunto set my hand this __________ day of
 7      .                                             7   ___________________________ , 2020.
 8      .                                             8   .
 9      .                                             9   .
10      .                                            10   .
11      .                                            11          __________________________________________
12      .                                            12             Kelly A. Dell'Anno, Notary Public
13      .                                            13             within and for the State of Ohio
14      .                                            14   .
15      .                                            15   .
16      .                                            16   .
17      .                                            17   .
18      .                                            18       My commission expires
19      .                                            19       October 8, 2023.
20      .                                            20   .
21      .                                            21   .
22      .                                            22   .
23      .                                            23   .
24      .                                            24   .
25      .                                            25   .


                                           Page 87
 1                      CERTIFICATE
 2        .
 3        State of Ohio       ) SS.:
 4        County of Cuyahoga )
 5                I, Kelly A. Dell'Anno, a Notary
 6        Public within and for the State of Ohio,
 7        duly commissioned and qualified, do
 8        hereby certify that the within named
 9        witness, was duly sworn to testify the
10        truth, the whole truth and nothing but
11        the truth in the cause aforesaid; that
12        the testimony then given by the witness
13        was by me reduced to stenotypy in the
14        presence of said witness; afterwards
15        transcribed, and that the foregoing is a
16        true and correct transcription of the
17        testimony so given by the witness.
18                I do further certify that this
19        deposition was taken at the time and
20        place in the foregoing caption
21        specified.
22                I do further certify that I am
23        not a relative, counsel or attorney for
24        either party, or otherwise interested in
25        the event of this action.




     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 194 of 283
                      MSJ Exhibit 76




                     Deposition of Mark Roth

     U.S.A. et rel HARTNETT v. PHYSICIAN'S CHOICE
             LABORATORY SERVICES, ET AL.

                        November 10, 2020




                            P.O. Box 33364
                          Charlotte, NC 28233
                            (704) 300-9770

                   office@queencitycourtreporting.com
                    www.queencitycourtreporting.com




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 195 of 283
                                                                 Mark Roth
                                                                      9                                                                       11

1     A.   Same -- same thing.                                            1         Operations in 2013, ballpark me, how many samples was

2     Q.   Okay. What were your, and, again, I don't need some            2         Physician's Choice testing per month at the lab?

3          granular detail on this, but in general, as a lab tech,        3    A.   Between 20,000 and 40,000 samples a month

4          other than physically processing samples, did you have         4         approximately.

5          any other duties?                                              5    Q.   So I guess it's fair to say Physician's Choice was a

6     A.   At PCLS?                                                       6         company that experienced expodential growth between the

7     Q.   Yes; correct.                                                  7         time you started in 2009 and when you were promoted to

8     A.   I processed samples. I answered the phones. I helped           8         Vice President of Operations in 2013; is that fair?

9          build software systems, helped develop processes. It           9    A.   I would say that it's fair to say that the company grew

10         was a small company back in 2009, so there were a lot          10        significantly over that time period.

11         of things to do.                                               11   Q.   Okay. And when did you stop working for Physician's

12    Q.   Okay. And how many people -- so did you physically             12        Choice?

13         work in the lab?                                               13   A.   In 2016.

14    A.   Yes.                                                           14   Q.   Okay. And did you resign? Were you terminated? Did

15    Q.   Okay. And how many people physically worked in the lab         15        you just kind of walk out the door when its assets were

16         with you in 2009?                                              16        sold? How did that go down?

17    A.   Two to three; two to four.                                     17   A.   I don't know the technical definition of how my

18    Q.   Got it. And what were their roles?                             18        employment ended. I would probably say I was let go at

19    A.   One was a scientist. One was another lab tech. One             19        some point in 2016. I was not part of the transition

20         was a part-time quality person. One was a data entry           20        and sales of the new business.

21         person.                                                        21   Q.   Okay. So around the time that Physician's Choice was

22    Q.   Okay. So after -- well, between 2009 and 2011 when you         22        working on selling off its assets, at that time you

23         were promoted to lab manager, did the lab itself, the          23        were let go and weren't part of that transition team;

24         way it was staffed, did that change in any way, meaning        24        is that what you're saying?

25         did it grow? Did it shrink?                                    25   A.   I was part of the transition team, but I did not go to



                                                                     10                                                                       12

1     A.   Yeah. The lab grew.                                            1         the new company. So from the time the company -- I was

2     Q.   Okay. And how so?                                              2         let go some time in the transitional period.

3     A.   Hired more people, signed more customers, ran more             3    Q.   In 2016?

4          samples.                                                       4    A.   Correct.

5     Q.   Okay. And by the time you were promoted to lab manager         5    Q.   Okay. All right. So we talked about your duties and

6          in 2011, what did the lab look like at that time? How          6         what you did as a lab tech. How about when you were a

7          many employees in the lab?                                     7         lab manager, from a 30,000 foot view? Again, I don't

8     A.   I don't have an exact number. I would estimate about           8         need granular detail, but what were your job

9          20. I -- you know, I --                                        9         responsibilities as a lab manager?

10    Q.   Sure.                                                          10   A.   Managed customer service, managed logistics, made sure

11    A.   Something like that.                                           11        turnaround time was good, took care of customers and

12    Q.   Okay. So when you started it was four or five                  12        supported sales with whatever they needed from the lab

13         including yourself. By the time you were promoted to           13        side.

14         lab manager, it was roughly give or take 20. When you          14   Q.   Okay. And then how about as Vice President of

15         were the Vice President of Operations in 2013, how big         15        Operations? Again from a 30,000 foot view, what were

16         was the lab department itself, meaning how many                16        your job responsibilities?

17         employees roughly worked in the lab for Physician's            17   A.   I would say it's a similar -- similar responsibilities

18         Choice?                                                        18        on a bigger level: supported the sales team, managed

19    A.   Probably between 50 and 100.                                   19        the customer service, managed the logistics department,

20    Q.   Got it. How many -- I mean, if you were to ballpark            20        you know, worked on new product development. And,

21         me, how many samples were you all testing on a monthly         21        again, just supported the other departments, sales,

22         basis back in 2009 when you first started?                     22        billing, all of those other functions, however I could.

23    A.   When I first started, it was between zero and 1,000            23   Q.   Just looking back, well, let's take each one of those.

24         samples a month.                                               24        So when you say you supported sales, give me some idea

25    Q.   Okay. And by the time you became the Vice President of         25        as to what were some things that you did to support the




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 196 of 283
                                                                 Mark Roth
                                                                     17                                                                       19

1          last few years, Phil left the company on a full-time           1         you give me some sense of who typically would field

2          basis. Marcus was responsible for legal, compliance.           2         that question and how it would be fielded, where it

3          Again, I don't know if he had a -- what -- if there was        3         would be sent to?

4          a full-time involvement beyond that. Joe was CEO of            4    A.   It depends on the time period. So I never had a great

5          the company, so he was ultimately responsible for              5         relationship with Dinah, so most of my experience, and

6          everything. And then Dinah was the Chief Quality               6         I can only really tell, talk about my experience, I

7          Officer or Chief Compliance, something with compliance         7         would send most of my questions through Alan or Mike

8          and quality.                                                   8         Monroe, who was our other in-house counsel. That's the

9     Q.   Okay. Got it. At its largest, if you were to ballpark          9         route that I typically took to get compliance feedback.

10         me, how many employees did PCLS have?                          10   Q.   Okay. And if you ran that question through any of

11    A.   I think it was I would say several hundred, 400 to 500,        11        them, what would that person typically do to get you an

12         something like that.                                           12        answer to that question? Who would they consult, do

13    Q.   Got it. So as the company grew, was it your                    13        you know?

14         understanding that in the lab industry in general, kind        14                    MR. JOHNSON: Objection.

15         of the compliance needs of any lab company kind of             15   A.   I can only speak on what I'm aware of. I know that

16         change over time in accordance with new rules and              16        Mike Monroe had regular calls with McDonald Hopkins and

17         regulations that are sent out by state and federal             17        Jane Pine Wood. So it's my understanding that that's

18         government agencies; is that fair?                             18        where a lot of that feedback probably would have come

19                  MR. JOHNSON: Objection. Calls for                     19        from.

20                        speculation.                                    20   Q.   Okay. Got you. Were you aware of whether Physician's

21    Q.   You can still answer.                                          21        Choice at one point in time had a risk management

22    A.   It is my understanding that the rules and regulations          22        committee?

23         change over time.                                              23   A.   Yes.

24    Q.   And was there a compliance department, to your                 24   Q.   And just to be clear since that was a bad question, did

25         understanding, at Physician's Choice while you were --         25        it have a risk management committee?



                                                                     18                                                                       20

1          while you were there?                                          1    A.   I believe -- I believe so, yes.

2     A.   Yes.                                                           2    Q.   All right. Do you have any sense of who was on that

3     Q.   All right. And I'm just going to just briefly use some         3         risk management committee?

4          names. You tell me whether it's your recollection as           4    A.   I may have been on the committee. I'm trying to

5          to whether these individuals were involved in the              5         remember. I'm not one thousand percent certain, but I

6          compliance department. Marcus Sowinski?                        6         think I was on the committee at one point. I don't --

7     A.   Yes.                                                           7    Q.   Okay. Anybody else? Anybody else to your

8     Q.   Dinah Meyers, was she involved in compliance?                  8         recollection?

9     A.   Yes.                                                           9    A.   I mean, Dinah was definitely on a committee. I'm sure

10    Q.   How about Meg Wood?                                            10        Mike Monroe was on the committee. I'm sure Alan was on

11    A.   Yes. She was the general counsel. I'm not sure                 11        the committee. You know, I remember being in a lot of

12         there's a distinction between legal and compliance.            12        meetings with those people. I think it's risk

13         There probably is. So she was our lawyer. I think              13        management. I'm not one thousand percent sure.

14         it's a little bit different, but I would say yes.              14   Q.   That's fine. All right. Well, let me switch gears for

15    Q.   Okay. How about Julie Szeker, S-z-e-k-e-r?                     15        just a second and I want to talk a little bit about

16    A.   I have no recollection of that person.                         16        physician acknowledgment forms. So while you were

17    Q.   All right. How about Alan Campbell?                            17        employed at Physician's Choice, did you have occasion

18    A.   Yeah. Well, yes, Alan was Executive Vice President of          18        to deal with physician's acknowledgment forms?

19         Finance and I think the legal team and the compliance          19   A.   I believe we called them provider acknowledgment forms.

20         team reported up through him.                                  20   Q.   Okay.

21    Q.   Okay. And do you remember an outside counsel named             21   A.   And provider acknowledgment forms, yes.

22         Jane Pine-Wood?                                                22   Q.   All right. And just because I think in this

23    A.   Yes.                                                           23        litigation, everybody has referred to them as physician

24    Q.   Okay. So if there was a compliance or legal question           24        acknowledgment forms, if I occasionally accidentally

25         that was posed by someone below the executive team, can        25        say physician acknowledgment forms, I mean, for the




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 197 of 283
                                                                 Mark Roth
                                                                     29                                                                      31

1          make changes to the physician acknowledgment form that         1         look, there are new forms, please use these new forms?

2          it would have physicians sign?                                 2    A.   Yes.

3     A.   I mean, ballpark would be in the dozens of times. You          3    Q.   All right. And who is Michelle Dean?

4          know, every time we -- every time the lab added a new          4    A.   She was a marketing associate coordinator.

5          test, every time there was -- there were new LCDs              5    Q.   Got it. Okay. So I want to shift gears and talk about

6          passed. I would say dozens of times.                           6         physician -- provider acknowledgment forms. And I want

7     Q.   All right. When you say new LCDs passed, for the               7         to talk a little bit about assisting doctors with

8          uninitiated, what's an LCD?                                    8         setting up laboratories; okay? So in the lab testing

9     A.   An LCD is a local coverage determination that is put           9         industry, for as long as you've known it, was a common

10         out by Medicare MAC to govern their payment policies.          10        topic of discussion amongst individuals who owned or

11    Q.   And what is a MAC?                                             11        worked in laboratories, was a common topic of

12    A.   A mac is -- Medicare -- Medicare has regional private          12        discussion whether the laboratories could assist

13         companies that administer their benefits programs and I        13        doctors with setting up a lab in their office?

14         think they're referred to as MACs for short.                   14                   MR. JOHNSON: Objection. Calls for

15    Q.   Got it.                                                        15                       speculation.

16    A.   I don't -- I don't know if I know the acronym.                 16                   MR. KING: Objection. You can answer.

17    Q.   Okay. Any other -- I mean, if state or federal                 17   A.   There were many discussions in my career about helping

18         government passed new rules and regulations and laws           18        doctors set up labs, including with owners of PCLS.

19         related to lab testing, would that require updates to          19   Q.   Got it. Okay. Were there discussions about -- and

20         provider acknowledgment forms potentially?                     20        let's -- I mean, let's go back. When you worked at --

21    A.   Potentially, yes.                                              21        when you were a lab tech at LabCorp, were there ever

22    Q.   Okay. Any other reasons we haven't covered why                 22        any discussions about setting up labs in doctors'

23         Physician's Choice may update a provider acknowledgment        23        offices?

24         form to your knowledge?                                        24   A.   No. I was a lab tech in a small lab with other entry

25    A.   It's hard for me to say. It's hard for me to answer            25        level lab techs. We didn't really understand, no.



                                                                     30                                                                      32

1          that absolutely -- well, it's hard for me to answer            1    Q.   Okay. Fair enough. So let's talk a little bit about

2          that with certainty. I would say that these are the            2         desktop analyzers. Were there ever any discussions

3          primary reasons. Could there be another reason?                3         while you were employed by Physician's Choice, not

4          Possibly, but these are the primary reasons.                   4         about setting one up, but whether you could or could

5     Q.   All right. And I just want to put a bow on this. The           5         not set up a desktop analyzer let's say within a

6          primary reasons are what? I think you mentioned three,         6         doctors' office?

7          but what are they?                                             7    A.   Yes. There were discussions.

8     A.   Adding tests, new LCDs, new regulations, anything              8    Q.   Okay. What does a desktop analyzer do for a doctor if

9          compliance related, things like that.                          9         they have one in a lab that's within their office?

10    Q.   Okay. Got it. All right. I'm going to mark this as             10   A.   It provides a qualitative screening result for a

11         McHugh Exhibit 3.                                              11        sample.

12                   (WHEREUPON, McHugh Exhibit 3 was marked for          12   Q.   Okay. Did Physician's Choice develop any of its own

13                       identification.)                                 13        internal compliance rules or guidance related to

14    Q.   And, again, this is an e-mail. It's just one e-mail.           14        whether you could assist a doctor in any way with

15         There's not a big thread. It looks like it's from              15        obtaining a desktop analyzer?

16         Michelle Dean, the Sales and Marketing Coordinator.            16   A.   I'm not sure if we had an internal compliance memo.

17         And if you want to just take a second and review this,         17        I'd have to -- I'm not sure if there was an internal

18         I'm going to ask you a couple questions.                       18        compliance memo. There was internal compliance

19    A.   (Reviewing.) Okay.                                             19        discussions that happened. I, off the top of my head,

20    Q.   All right. And, again, my question is kind of more of          20        can't remember a specific policy.

21         the same. Is this another example of how Physician's           21   Q.   Okay. And tell me a little bit about those internal

22         Choice would update provider acknowledgment forms and          22        compliance discussions. What do you remember about

23         policies for various reasons that you and I have               23        those?

24         already talked about and identified, and then make             24   A.   It is -- I'm not a lawyer, but it is my understanding

25         announcements to Physician's Choice employees that says        25        that it was a sensitive topic and the major




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 198 of 283
                                                                 Mark Roth
                                                                     33                                                                       35

1          stakeholders wanted to use third party companies to do         1    A.   No. I mean, I think that in 2011 I was -- I don't

2          this rather than to have the laboratory do it                  2         think I understood this particular idea or strategy, so

3          themselves.                                                    3         I can't say that I was surprised.

4     Q.   Meaning have third parties assist doctors with placing         4    Q.   Gotcha. And, I mean, at the time, it looks like Marcus

5          analyzers within their office as opposed to Physician's        5         Sowinski, who's head of compliance and an owner of the

6          Choice itself doing it?                                        6         company, responds back and it doesn't appear that

7     A.   That is correct.                                               7         there's any shock or surprise there. He says he can

8     Q    Okay. Gotcha. I'm going to share what I'm going to             8         join the call to talk about it; is that fair?

9          mark as McHugh Exhibit 4.                                      9                    MR. JOHNSON: Objection.

10                   (WHEREUPON, McHugh Exhibit 4 was marked for          10   A.   I can't speculate on what Marcus did or didn't do. He

11                       identification.)                                 11        says there he joined the call. Maybe he joined the

12    Q.   So, again, I'm going to start us up at the top. It's           12        call. I don't know.

13         an e-mail from you, Michelle Dean, John Grove, and Mark        13   Q.   Okay. That's fair. Do you recall any discussions

14         Roth, I guess yourself being -- from Marcus Sowinski,          14        after this e-mail about the placement of an analyzer

15         sorry, to Michelle Dean, John Grove, and Mark Roth, you        15        for the Institute of Pain Management?

16         dated December 2, 2011. And I'm going to go to the             16   A.   I recall discussions about analyzer placements, but I

17         bottom and work my way up; okay? So here's the bottom          17        can't say for certain it's for the Institute of Pain

18         e-mail, and just read that and then I'll scroll up.            18        Management.

19    A.   Okay. (Reviewing.) Okay.                                       19   Q.   Okay. Gotcha. All right. So let's -- I'm going to

20    Q.   Okay. So first of all, it looks like Michelle Dean is          20        mark this as, I think I'm McHugh Exhibit 5.]

21         a sales assistant with Physician's Choice; is that             21                   (WHEREUPON, Exhibit 5 was marked for

22         fair?                                                          22                         identification.)

23    A.   Yes.                                                           23   Q.   And I'm going to start, again, at the bottom and work

24    Q.   Okay. And who's John Grove?                                    24        my way up. But at the top it's an e-mail from Joe

25    A.   He's the sales manager.                                        25        Wiegel to Michelle Dean with a carbon copy to yourself



                                                                     34                                                                       36

1     Q.   So Marcus Sowinski, in December of 2011, what was he?          1         and Marcus Sowinski. The original e-mail looks like

2     A.   An owner and over billing, compliance, and IT.                 2         it's from Michelle Dean to Marcus December 13, 2011.

3     Q.   Okay. And this mentions from Michelle, Randy Rowell.           3         Go ahead and review this and I'll scroll up when you're

4          Who was Randy Rowell?                                          4         ready.

5     A.   I have no idea.                                                5    A.   (Reviewing.) Okay. Okay. Okay. Okay.

6     Q.   Okay. Do you recall whether Randy Rowell was an                6    Q.   All right. So going down to the bottom, it looks like

7          employee or independent contractor of Physician's              7         Michelle e-mails Marcus Sowinski and says, "We want to

8          Choice?                                                        8         get a training session about our analyzer offerings

9     A.   I don't remember him as an independent employee, he or         9         through Select Labs in Texas for the reps." So my

10         she, so I'm going to guess. I mean, I don't want to            10        question about that is what do you recall about

11         guess. I don't -- I -- the name sounds vaguely                 11        Physician's Choice and any analyzing -- analyzer

12         familiar but I can't place it.                                 12        offerings it had through Select Labs?

13    Q.   Okay. Got it. And Michelle said, "Randy Rowell wanted          13   A.   Select Labs helps physicians build -- they place

14         to know if any of you would be available around 10:30          14        analyzers and helps physicians build labs.

15         a.m. Monday morning to assist him in speaking with the         15   Q.   Okay.

16         Institute of Pain Management on placing an analyzer in         16   A.   We had a partnership with them. They were a third

17         their office." So do you recall anything about where           17        party company.

18         the Institute of Pain Management is located?                   18   Q.   Okay. And is that kind of what you were talking about

19    A.   I mean, I guess Pennsylvania based on the P.A. after           19        earlier, that there were discussions about working

20         that.                                                          20        through third parties to assist, third parties other

21    Q.   Okay. Fair enough. It looks like after that, Marcus            21        than Physician's Choice to assist doctors with setting

22         Sowinski responds back and says, "I can join that              22        up labs?

23         call." I mean, was anything surprising to you at the           23   A.   Yes.

24         time by getting an e-mail like this related to the             24   Q.   Okay. It looks Marcus then responds back to Michelle

25         placement of an analyzer in a doctors' office?                 25        and says, "You might want to ask Joe if it's best we




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 199 of 283
                                                                   Mark Roth
                                                                     45                                                                       47

1          back and amend that after Seth Johnson asks his                1         that started?

2          questions, but for now I think I'm good. Thank you             2    A.   2000 -- it was 2010, 2011 I think. I think it was

3          very much for your time. I really appreciate it.               3         probably 2010 or 2011.

4     A.   Sure.                                                          4    Q.   Do you remember how long that lasted?

5                      MR. KING: Do you mind if we take a short           5    A.   I think it lasted about a year plus or minus. Maybe a

6                          break to use the restroom before we get        6         little bit less, maybe a little bit more.

7                          going?                                         7    Q.   And correct me if I'm wrong, but I believe you

8                      (WHEREUPON, a brief recess was observed.)          8         described the nature of that relationship as doctors

9     EXAMINATION BY MR. JOHNSON:                                         9         would send samples first to Universal for testing and

10    Q.   Mr. Roth, my name is Seth Johnson. I'm an assistant            10        then those samples would be sent on to PCLS for

11         United States attorney for the Western District of             11        confirmation testing?

12         North Carolina and I represent the United States in            12   A.   That is my understanding.

13         this case. Do you understand that?                             13   Q.   Okay. And the testing at Universal, was that -- that

14    A.   Yes.                                                           14        would have been qualitative testing; right?

15    Q.   When we were talking earlier about your experience, is         15   A.   That is my understanding, correct.

16         it fair to say that you were on the operations side?           16   Q.   And then PCLS would do the quantitative confirmation

17    A.   Yes.                                                           17        after for the same sample sent by that particular

18    Q.   How much interaction did you have with specific                18        doctor?

19         customers or doctors?                                          19   A.   That is my understanding, yes.

20    A.   Early on, I had more interaction; we had fewer people.         20   Q.   Do you know why the arrangement between PCLS and

21         And as time went on and I had multiple levels and              21        Universal ended?

22         multiple direct reports, I had less involvement                22   A.   I am not one hundred percent certain, but I believe

23         directly.                                                      23        Universal was bringing in the confirmation equipment

24    Q.   Was that usually handled by the sales team?                    24        and thereby competing and eliminating the need to work

25    A.   The sales team had the best relationships with the             25        with PCLS and that, I believe, unraveled the



                                                                     46                                                                       48

1          doctors. They talked to the doctors the most. Then it          1         relationship.

2          was probably the customer service team which did report        2    Q.   Did you yourself ever deal with or talk to anyone from

3          up through me later on in the company.                         3         Universal?

4     Q.   Are you familiar with the doctor John Johnson?                 4    A.   There were two people I talked to. One was Bill Hughes

5     A.   I am familiar with the name of the doctor John Johnson.        5         who owned Universal. The other was his lab manager. I

6     Q.   What do you know about him?                                    6         can't remember his name, but I remember because I ran

7     A.   He was a doctor in Pittsburgh that was sending samples         7         into him in the last few years.

8          through another lab, then came to PCLS, something like         8    Q.   Are you aware that Mr. Hughes recently pled guilty to

9          that.                                                          9         healthcare fraud charges?

10    Q.   Do you remember the name of that other lab?                    10   A.   I believe so. I don't know how recently. I know that

11    A.   Universal Oral Fluids.                                         11        I read the file in this case and John Johnson seems to

12    Q.   Did I hear you right that you said he was sending              12        be in jail and I assumed that Phil Hughes was in a

13         samples through another lab or was that through another        13        similar, but I don't know if I knew that for certain.

14         lab or to another lab?                                         14   Q.   Sure. And I was just asking if you yourself were

15    A.   To another lab, through -- the samples I think went to         15        aware. Do you know, at the time you were interacting

16         Universal, were run for screening, and then came to us         16        with Mr. Hughes, what time period would that have been?

17         for confirmation.                                              17   A.   2010, 2011, 2012, something like that.

18    Q.   Okay. That's actually what I wanted to talk to you             18   Q.   During that time, were you or anyone else that you know

19         about. So PCLS and Universal had a business                    19        of at PCLS aware that Hughes and Universal were paying

20         arrangement; correct?                                          20        kickbacks to doctors?

21    A.   There was a -- there was some relationship. I don't            21                  MR. VILLMER: Objection. You can answer.

22         know if it was contractual relationship or just a              22   A.   I am aware that Bill Hughes had convinced physicians

23         talking and working together, but, yeah, there was some        23        that as long as he did the billing for them, it was all

24         relationship there.                                            24        a kosher thing. I believe we -- I believe the company

25    Q.   Whatever that relationship was, do you remember when           25        had a -- I believe PCLS did not believe that that was a




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 200 of 283
                                                                 Mark Roth
                                                                     53                                                                       55

1          that -- something like that. But I'm not a hundred             1         don't remember. You know, maybe I -- maybe there was

2          percent sure.                                                  2         an e-mail that came out. I don't remember specifically

3     Q.   Fair enough. I just want to you know what you -- what          3         PCLS setting up labs for physicians or my involvement

4          you're sure about -- Mr. Roth. I apologize for having          4         in that.

5          to drag you up the screen. The same question, do you           5    Q.   Going back more broadly, you mentioned that there was

6          know who a Dr. John Nichols is?                                6         discussions among, you know, the owners and people at

7     A.   I believe I'm familiar with Dr. John Nichols, but I            7         PCLS about helping doctors set up labs; right?

8          think that I'm familiar with him because I think,              8    A.   Yes.

9          correct me if I'm wrong, wasn't his name in one of             9    Q.   And when you mentioned owners there, that included Phil

10         these filings? I think I read the filings and I think          10        McHugh; correct?

11         that that's how I'm familiar with him. I can't                 11   A.   Yes.

12         remember really otherwise.                                     12   Q.   Who else would that have included?

13    Q.   Correct. He was a pain management doctor at Cleveland          13   A.   It would have included Doug Smith, Marcus Sowinski, and

14         Back and Pain. But, yes, he is referenced in the               14        Joe Wiegel.

15         United States' Complaint. Outside of your just recent          15   Q.   And I believe you testified the issue was

16         reading, any knowledge of Dr. John Nichols?                    16        controversial, something to that effect?

17    A.   The name sounds familiar, but I don't know -- I can't          17   A.   Yes. It was controversial.

18         say for certain that I remember him. You know, we work         18   Q.   Can you expound on that a little bit for me?

19         with thousands of physicians. I -- you know, the name          19                    MR. VILLMER: Objection to the form. You can

20         sounds familiar.                                               20                        answer.

21    Q.   Did you have any involvement with setting up an                21   A.   I am not a lawyer, but there is an inherent -- there's

22         analyzer lab with either Dr. John Nichols or Dr. John          22        an inherent issue with a reference lab setting up a

23         Johnson?                                                       23        physician lab that is referring samples. And I think -

24                    MR. VILLMER: Objection as to the form of the        24        - I believe that is why we wanted to use -- the company

25                         question. You can answer.                      25        decided to use third parties to do that.



                                                                     54                                                                       56

1     A.   To my knowledge, I never set up a lab for either of            1    Q.   When you say inherent issue, what's the inherent issue?

2          them. Whether -- whether I was asked to help with              2    A.   There's an OIG advisory opinion that describes joint

3          something, I can't say for certain, but I'm not sure I         3         venture relationships between reference labs and

4          remember actually setting up a lab that ran for either         4         referring physicians and there's inherent conflict

5          of them. You know, maybe there was discussions, but I          5         there when you turn a referral source into a management

6          don't think either of them actually ever had a lab.            6         customer.

7     Q.   Were you ever involved with setting up any physicians          7    Q.   What's that conflict?

8          with an analyzer in the lab?                                   8                     MR. VILLMER: Objection to the form of the

9     A.   During my time at PCLS, I don't remember. Through my           9                         question. You can answer.

10         time at PCLS, I don't remember specifically setting up         10   A.   There appears to be enumeration and issues about fair

11         a lab for a doctor. I remember using -- introducing            11        market value because the willingness of the reference

12         labs -- Select to doctors. I'm just trying to remember         12        lab to help build a lab at cost or below cost is higher

13         whether or not -- I don't remember setting up a lab for        13        when you're getting the referrals. So it's highly

14         a doctor at PCLS. I really -- I really don't have that         14        advised that reference labs do not enter into these

15         memory.                                                        15        joint venture agreements with referring customers.

16    Q.   Do you remember having knowledge of anyone else at PCLS        16   Q.   And that advisory opinion, was that something you were

17         setting up a lab for a doctor?                                 17        aware of when you were at PCLS?

18    A.   Yeah. I think that I -- I think that I had heard that          18   A.   I'm not -- I'm not one thousand percent certain when I

19         Manoj was working with Select and US Speciality to set         19        first read the advisory opinion. I believe -- I read a

20         up labs for physicians.                                        20        lot of opinions. I may have read it as PCLS. I may

21    Q.   Did you ever hear anything about PCLS paying expenses          21        have read it subsequently. I couldn't -- I don't want

22         associated with setting up analyzer labs for                   22        to say for certain that I was aware of that at PCLS. I

23         physicians?                                                    23        may have.

24    A.   The extent of my knowledge about that particular               24   Q.   In terms of the range of options that were discussed

25         question is what I read in the filings. Beyond that, I         25        with regard to setting doctors up with analyzers, can




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 201 of 283
                                                                 Mark Roth
                                                                     57                                                                       59

1          you talk to me a little bit about that?                        1         Joel." Did I read that correctly?

2                    MR. VILLMER: Objection to the form of the            2    A.   Yes.

3                        question. You can answer.                        3    Q.   Do you remember Healthcare Associates and anything to

4     A.   I believe that, you know, there's several ways to              4         do with an analyzer related to them?

5          structure relationships with doctors. There's                  5    A.   I do not. I'm not sure if I'm the Mark in reference

6          experience leases. There's range and rental programs.          6         there. Based on the context, I believe that's Mark

7          Most of these went through Select Labs and US                  7         Thrash. I -- you know, I understand -- I understand

8          Speciality to my knowledge.                                    8         this e-mail chain.

9     Q.   Was there any discussion of PCLS providing the services        9    Q.   And what's your understanding of the e-mail chain, Mr.

10         directly or paying for those services?                         10        Roth?

11    A.   There was some discussion.                                     11   A.   I believe we had a partnership with a group in Texas

12                   MR. VILLMER: Objection to the form of the            12        and I believe they, again, competed with us and we were

13                       question. You can answer.                        13        trying to go market to their customers directly. You

14    A.   There was discussion.                                          14        know, I think they had some relationship directly with

15    Q.   Can you elaborate a little bit on that discussion?             15        their customers on the revenue side. I don't know

16         What were the details of it?                                   16        exactly what. But I believe this is an e-mail chain

17    A.   You know, I think to the best of my knowledge, it came         17        reflecting the work to market to these customers, have

18         up and, you know, the optics of providing -- the optics        18        them work with us directly.

19         of doing it as the referring lab regardless of, you            19   Q.   Do you remember what that group in Texas was called?

20         know, regardless of all the safe harbors and advisory          20   A.   It went by several different names. They had several

21         opinions were not particularly good. You know, I think         21        different laboratories. One was called Medicus Labs.

22         at the time Millennium was giving free cups to all of          22        One was called -- honestly, it's escaping me. I can

23         their clients. And they settled for, you know, I think         23        confirm it if someone -- if you knew it, but I really

24         700 million dollars. And so I think the company                24        can't remember what the name of the entire group was

25         decided it wasn't the route it wanted to go given some         25        called.



                                                                     58                                                                       60

1          of those outcomes.                                             1    Q.   That's fair. Do you know what Mr. Montgomery was

2     Q.   I'm going to try and show you Government's Exhibit 1.          2         referencing when he wrote that Healthcare Associates

3                    (WHEREUPON, Government's Exhibit 2 was marked        3         wanted to get an analyzer and start using PCLS?

4                        for identification.)                             4    A.   They wanted to build their own in house screening

5     Q.   Do you see that, Mr. Roth?                                     5         laboratory is my interpretation of this.

6     A.   Yes. Give me a second.                                         6    Q.   Do you know whether or not PCLS had or was going to

7     Q.   There's a -- I'll start from the bottom. That might            7         have any role in Healthcare Associates doing that?

8          make a little bit more sense to you.                           8    A.   I believe that we were still going to introduce them to

9     A.   Okay.                                                          9         US Speciality or Select Lab Partners. I mean, I -- you

10    Q.   There's an initial e-mail and it's addressed from              10        know, whether or not we contemplated doing it

11         Brianna Deal at PCLS to Team 1, which seems like an e-         11        internally, I really don't remember a time that we had

12         mail for --                                                    12        -- you know, we were sending analyzers to customers or

13    A.   Uh-huh.                                                        13        even had them available or helping with -- licenses.

14    Q.   And then as we go up, Larry Morgan sends an e-mail             14        So I think we were just introducing them to US

15         around to the group and then Brian Morgan -- or Brian          15        Speciality, is my understanding, who would them help

16         Montgomery sends an e-mail around to the group. And            16        them build a screening lab.

17         I'll represent to you that you were included right here        17   Q.   Okay. So if PCLS introduced a doctor to, you know, US

18         in that e-mail chain. Do you see that, Mr. Roth?               18        Specialty or another, you know, analyzer company,

19    A.   Yes. Yep. Uh-huh.                                              19        setting up the lab, that would be handled between the

20    Q.   Okay. Let's go down to Mr. Montgomery's e-mail,                20        doctor and that company without any involvement from

21         specifically the heading "Healthcare Associates." It           21        PCLS other than the initial reference?

22         says Manoj, Mark, and I had a meeting with COO Joel and        22                  MR. VILLMER: Objection to the form of the

23         Lab Director Grace on Tuesday. Went great! They want           23                         question. You can answer.

24         to get analyzer and start using PCLS. Waiting on Manoj         24   A.   To the extent of my knowledge, that is my

25         to get paperwork, then I will hand deliver them to             25        understanding.




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 202 of 283
                                                                 Mark Roth
                                                                     61                                                                       63

1     Q.   All right.   Thank you, Mr. Roth. You can -- are you           1    A.   Yeah. If it was done, it was done outside of my

2          aware of any instances at PCLS where that's not how it         2         knowledge really. I -- and, again, I thought that the

3          worked, i.e., PCLS had more involvement other than just        3         majority of these went through third party -- third

4          the initial reference or referral to the lab company?          4         party vendors.

5     A.   I believe the knowledge that I have is again from the          5    Q.   Do you know who Dr. Yunus Shah is?

6          filings that, you know, stated that PCLS was trying to         6    A.   That name sounds familiar, but I'm not one thousand

7          help a few doctors build labs. You know, I think that          7         percent. I've worked with several different doctor --

8          there were discussions, but I really don't know if any         8         is it Shaw or Shah? Shaw?

9          labs for any customers, I don't think any of them got          9    Q.   Shah. S-h-a-h.

10         off the ground with PCLS directly. I think it's a lot          10   A.   Yeah. I've worked with several Dr. Shahs -- Shahs so

11         of work to set up a physician office lab and I highly          11        I'm not certain that I know the one you're referring

12         doubt anybody at PCLS had the time to do it. So I do           12        to.

13         think that for the most part it was through third party        13   Q.   But anything that jumps out as you're sitting here now

14         introductions.                                                 14        about Dr. Shah other than just your normal course of

15    Q.   So if that was ever done at PCLS or by anyone at PCLS,         15        dealings with him at PCLS?

16         that was done without your involvement or knowledge;           16   A.   I believe there was a Dr. Shah we worked with very

17         correct?                                                       17        early on in the company who was a stickler and sent us

18    A.   I may have been involved or was on an e-mail chain             18        a bunch of blinded samples and then crated us against

19         talking about it, but I don't actually think -- I would        19        someone else. I believe that was Dr. Shah, but I can't

20         be surprised if anything was actually done, a lab was          20        -- I'm not one thousand percent.

21         started and I knew about it. That would surprise me.           21   Q.   What about a Dr. Gregory Masimore, any knowledge of

22    Q.   Sitting here today, you don't remember being involved          22        him?

23         in anything like that?                                         23   A.   Dr. Masimore was a physician that Manoj had a

24    A.   Correct. I don't remember being involved in PCLS               24        relationship with somewhere in the Midwest, maybe

25         getting a doctor's laboratory up and running. I really         25        Indiana, somewhere like that, Michigan. I don't --



                                                                     62                                                                       64

1          -- to the best of my knowledge, I really -- I'm                1         somewhere in the Midwest.

2          struggling to remember that.                                   2    Q.   What's your understanding of Mr. Kumar's relationship

3     Q.   You don't remember being involved with, for example,           3         with Dr. Masimore?

4          helping with the -- licensure?                                 4    A.   I believe he was a -- he may have worked in the office.

5     A.   To the best of my knowledge, I don't think that was            5         He may have had some business relationship with him.

6          something that I knew about it or did anything with at         6         I'm not one thousand percent sure. I think -- again,

7          PCLS.                                                          7         I've read the filings. I think in the filings it says

8     Q.   You were not involved with paying any expenses to              8         he was the officer manager, but I don't think I was

9          doctors related to setting up their lab; correct?              9         aware of that at the time.

10    A.   I was not involved in paying or, you know, getting a           10   Q.   Sure. And I'm just asking for your independent

11         doctor paid for setting up a lab other than, again,            11        knowledge, you know, outside of the government's

12         what I read in the filings.                                    12        complaint back when you were at PCLS.

13    Q.   And to be clear, you personally did not have any               13   A.   Yeah. I don't think I really understood that

14         involvement with the matters that you read in the              14        relationship to be completely honest. And, again, I

15         filings; correct?                                              15        had zero transparency into any of the sales and the

16    A.   To the best of my knowledge, I really don't think I            16        billing, who was getting paid commissions. You know, I

17         did. You know, I don't think we -- I really don't              17        was -- that was all above my level, so I don't think I

18         remember doing anything for any of those doctors at            18        really understood any of those dynamics at the time. I

19         all.                                                           19        do know that he had a relationship with Dr. Masimore

20    Q.   So if something like that was done, that would have            20        more than just being, you know, a friend.

21         been separate and apart from what you were discussing          21   Q.   What about a Dr. Sinker Jahandra, have you ever heard

22         regarding setting up analyzers by referring them to a          22        of him?

23         third party company; correct?                                  23   A.   It sounds familiar, but I can't place that one.

24                    MR. VILLMER: Objection. Asked and answered.         24   Q.   Fair enough. What about a Dr. Orlando Peretti?

25                    MR. KING: Objection. Answer.                        25   A.   He was a doctor in Florida that we worked with. Again,




                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 203 of 283
                                                                   Mark Roth
                                                                       77                                                                     79

1          fair to say?                                                        STATE OF NORTH CAROLINA                  CERTIFICATE

2     A.   Yes.                                                                COUNTY OF MECKLENBURG

3     Q.   And that's despite due diligence that was done on that                       I, EMILY HULLEY-ROACH, Verbatim Court Reporter and

4          particular loan; is that fair?                                      a Notary Public in and for the County of Mecklenburg, State

                                                                               of North Carolina, do hereby certify that there came before
5     A.   I paid him back. I can't remember the due diligence
                                                                               me the following named person, to wit: MARK ROTH; that the
6          that was done.
                                                                               foregoing pages number 1 through 78 are a true and accurate
7     Q.   Yeah. I mean, regardless of what level of due
                                                                               record of the testimony given by the witness, to the best of
8          diligence was done, you paid Mr. McHugh back at a high
                                                                               my knowledge and belief.
9          rate of interest; right?
                                                                                   I further certify that I am neither attorney or
10    A.   Yes.
                                                                               counsel, not related to or employed by, any of the parties
11    Q.   Okay. Based upon all the e-mail correspondence that
                                                                               to the action in which this deposition is taken, and further
12         you've been presented with today by both myself and the
                                                                               that I am not a relative or employee of any attorney or
13         Government's lawyer, is it fair to say that when
                                                                               counsel employed by the parties hereto, nor interested
14         discussions were had amongst Physician's Choice
                                                                               directly or indirectly in the matter in controversy, or
15         executive team members that you were a part of about
                                                                               financially interested in the action.
16         what can or can't be done related to the placement of
                                                                                        IN WITNESS WHEREOF, I have hereunto set my hand on
17         analyzers in the doctor's office, that --
                                                                               this the 20th day of November, 2020.
18                  MR. JOHNSON: Objection. Calls for

19                          speculation.
                                                                                                  ___________________________________
20                  MR. VILLMER: Let me be clear and finish my
                                                                                                  Emily Hulley-Roach
                                                                                                  Notary No. 20033290011
21                          question. I'm asking specifically about                               My Commission Expires: December 7, 2023
22                          conversations that he was a part of.

23    Q.   So for the conversations that you were a part of with

24         the Physician's Choice executive management team

25         related to the placement of analyzers within doctors'



                                                                       78                                                                     80
1          offices, were those discussions by and large                                           WITNESS CERTIFICATION
2          discussions that included at least one member from                           I, MARK ROTH, hereby certify,
3          compliance, mainly Marcus Sowinski, in those                                 That I have read and examined the contents of the
4          discussions?                                                        foregoing 86 pages of record of testimony as given by me at
5     A.   Yes.                                                                the time and place herein aforementioned;
6     Q.   Okay. I don't believe I have any further questions.                          And that to the best of my knowledge and belief,
7          Thank you very much for your time.                                  and foregoing pages are a complete and accurate record of
8                   MR. JOHNSON: Nothing further from the                      all of the testimony given by me at said time, except as to
9                           Government. Thank you for your time,               where noted on the attached errata addenda.
10                          and, again, I apologize for the                                               _________________________________
                                                                                                          MARK ROTH
11                          technical difficulties we experienced on
                                                                               Sworn to and subscribed before me,
12                          our end.                                           this the ______ day
                                                                               of ______________________, 2020.
13                        (Deposition Completed.)
                                                                               ______________________________________
14                            --------                                         Notary Public
15
16
17
18
19
20
21
22
23
24
25


                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 204 of 283
                                                      MSJ Exhibit 77
                                                               1                                                                     3
  1                 UNITED STATES DISTRICT COURT                    1                           I N D E X
                 WESTERN DISTRICT OF NORTH CAROLINA
  2                      CHARLOTTE DIVISION                         2
  3                                                                 3                                                    PAGE
  4                                                                 4 DIRECT EXAMINATION BY MR. JOHNSON                       4
  5                                                                 5 CROSS EXAMINATION BY MR. CAUDILL                       87
    UNITED STATES OF AMERICA,      )
  6 ex rel., TARYN HARTNETT,       )                                6 REDIRECT EXAMINATION BY MR. JOHNSON                110
    and DANA SHOCHED,              )
  7                                )                                7
                                   ) CIVIL FILE NO. 3:17-CV-37
  8           Plaintiffs,          ) (CONSOLIDATED WITH CIVIL       8
                                   ) FILE NO. 3:17-CV-46)
  9                                )                                9 GOVERNMENT'S EXHIBIT 1                                 50
       PHYSICIANS CHOICE           )
 10    LABORATORY SERVICES,        )                               10 GOVERNMENT'S EXHIBIT 2                                 64
       DOUGLAS SMITH, PHILIP       )
 11    McHUGH AND MANOJ KUMAR      )                               11 GOVERNMENT'S EXHIBIT 3                                 67
                                   )
 12           Defendants.          )                               12 GOVERNMENT'S EXHIBIT 4                                 77
       _____________________________
 13                                                                13
 14                                                                14
                VIDEO TAPED DEPOSITION FOR PLAINTIFF
 15                                                                15
 16                                                                16
                               *    *     *   *   *
 17                                                                17
 18                                                                18
                     DEPONENT:          YUNUS SHAH, M.D.
 19                                                                19
                       DATE:       AUGUST 20, 2020
 20                                                                20
 21                                                                21
 22                                                                22
                           DENISE L. CLINE
 23                        COURT REPORTER                          23
                           P.O. BOX 197616
 24                     LOUISVILLE, KY 40259                       24
                           (502) 802-6544
 25                      DLCLINE138@AOL.COM                        25


                                                               2                                                                     4
  1 APPEARANCES:                                                    1                   VIDEOGRAPHER:    And we are now on the
  2           FOR THE PLAINTIFFS:                                   2 record.     This is the beginning of media unit one of the
  3              Seth Johnson                                       3 backup recording and media unit one of the master
                 NC Bar No. 53217
  4              Asst. United States Attorney                       4 recording.
                 Suite 1650, Carillon Building
  5              227 West Trade Street                              5                   This is a video deposition of Yunus
                 Charlotte, NC 28202
  6                                                                 6 Shah.     Today's date is August 20th, 2020 and the time
            FOR THE DEFENDANTS:
  7                                                                 7 is 1:10 on the video monitor.      We are taking the
                 Bo Caudill
  8              Matthew M. Villmer                                 8 deposition at the offices of Soergel, Abell, Arnold &
                 Weaver, Bennett & Bland, P.A.
  9              196 North Trade Street                             9 Davis at 2950 Breckenridge Lane, Louisville, Kentucky.
                 Matthews, NC 28105
 10                                                                10                   This case is captioned Unites States of
            VIDEOGRAPHER:
 11                                                                11 America, ex rel., Plaintiff, versus Physicians Choice
                 Brian Zirnheld
 12              Soergel, Abell, Arnold & Davis                    12 Laboratory Services, et al, Defendant.      This case is
                 2950 Breckenridge Lane
 13              Suite 11A                                         13 filed in the United States District Court, the Western
                 Louisville, KY 40220
 14                                                                14 District of North Carolina, Charlotte, at Charlotte.
 15                            *    *     *   *   *                15 It's a Civil File 3:17-CV-37 consolidated with Civil
 16                                                                16 File No. 3:17-CV-46.
 17                   The video taped deposition of YUNUS          17                   My name is Brian Zirnheld.    I'm the
 18 SHAH, M.D. was taken on behalf of the Plaintiffs before        18 videographer today.     The court reporter is Denise
 19 Denise L. Cline, Notary Public for the State of                19 Cline.     And if counsel will now please introduce
 20 Kentucky at Large, at the offices of Soergel, Abell,           20 themselves and whom they represent.
 21 Arnold & Davis, 2950 Breckenridge Lane, Suite 11A,             21                   MR. JOHNSON:    Seth Johnson, Assistant
 22 Louisville, Kentucky, on August 20, 2020, at about 1:00        22 United States Attorney for the United States of
 23 p.m.    Said deposition was taken pursuant to notice for       23 America.
 24 purposes of discovery and as provided by the Federal           24                   MR. CAUDILL:    Bo Caudill for the
 25 Rules of Civil Procedure.                                      25 defendant Philip McHugh.


shah      Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 205 of 283
                                                                                 Pages                                            1 to 4
                                                                  9                                                                  11
  1 correspondence though, right?                                      1        A        Sure.
  2          A       Yes.                                              2        Q        -- and work our way through.     Where did
  3          Q       And that was after your attorney Khalid           3 you go to med school?
  4 Kahloon stated I could contact you directly, right?                4        A        In India.
  5          A       Yes.                                              5        Q        What was the name of the med school?
  6          Q       And our email correspondence was just             6        A        Government Medical College.
  7 about scheduling, correct?                                         7        Q        When did you graduate?
  8          A       Correct.                                          8        A        I finished in -- I believe I finished
  9          Q       And no substantive discussion between             9 med school in '92.      I finished my internship in '93.
 10 us, i.e. you know, you're going to testify to this                10 So '93 is when I was done basically.
 11 today, anything of that nature?                                   11        Q        Did you specialize in anything there?
 12          A       No.                                              12        A        Well, the specialization comes after
 13          Q       And, Dr. Shah, you're a doctor, correct?         13 that, and so I was working in a general capacity until
 14          A       Yes.                                             14 I came to U.S. in 1998 and did my residency in
 15          Q       What type of doctor are you?                     15 anesthesia at University of Louisville here in
 16          A       I'm an anesthesiologist.                         16 Louisville, Kentucky.      And then did my fellowship in
 17          Q       How long have you been practicing?               17 obstetric anesthesia, so that's a specialization in OB
 18          A       Since 2003.    Full-time practice since          18 anesthesia.   I did that fellowship in 2002 to 2003, and
 19 2003.                                                             19 then I entered private practice doing obstetric
 20          Q       You said full-time since 2003.     Were you      20 anesthesia since then.      And somewhere around -- do you
 21 part-time before that?                                            21 want me to keep going and explain?
 22          A       Well, I was -- I was a fellow.     So in         22        Q        Yes.     Yes, sure.
 23 2002, I finished my residency.      I had a fellowship in         23        A        So somewhere around 2009 or '10,
 24 2002.    So I entered private practice in 2003.     It was        24 somewhere around there, is -- I had an interest in
 25 the same group that I was doing the fellowship with.              25 doing some interventional pain management.      So I was


                                                                 10                                                                  12
  1 So that's why I ...                                                1 doing some procedures and stuff at Norton's, and that
  2          Q       You mentioned you're an anesthesiologist          2 eventually led me to join a private practice in
  3 now.    Where do you currently practice now?                       3 southern Indiana where Manoj was the business manager.
  4          A       I practice at Norton.                             4 So that was my first contact with Manoj.
  5          Q       Norton.    Is that here in Louisville,            5                 And so that practice -- I was doing pain
  6 Kentucky?                                                          6 management in New Albany, Indiana, for awhile with
  7          A       Yes.   It's a group of hospitals here in          7 them, but that practice eventually dissolved.      And
  8 Louisville, Kentucky.                                              8 following that I started my own private practice in
  9          Q       How long have you been at Norton?                 9 Elizabethtown, Kentucky.
 10          A       Since 2002.    I mean, 2003, I apologize.        10        Q        Let me stop you there, and then we'll
 11          Q       You've been at Norton --                         11 kind of fill in some of the gaps and come back.        So
 12          A       All this time.                                   12 since 2003 on, you've been an anesthesiologist and
 13          Q       -- all the time?                                 13 working at Norton, correct?
 14          A       Yeah, full-time.    You know, now, I'm not       14        A        Yes.
 15 employed by Norton.     We are a private practice, but            15        Q        But you know, Norton is just the
 16 our -- the hospital we work at is Norton.       And we've         16 hospital facility where you're --
 17 been at that hospital since long before 2003, but I've            17        A        Right.
 18 been there with that group since 2003.                            18        Q        -- doing that, right?
 19          Q       You mentioned you were in private                19        A        Right.
 20 practice.    What's the name of that practice?                    20        Q        But you've had -- I guess, that's been
 21          A       OAC, Obstetrics & Anesthesia                     21 in your capacity as a private practice doctor?
 22 Consultants.                                                      22        A        Yes.
 23          Q       Let's -- I'd like to just get a general          23        Q        Okay.     And in 2009, you started a
 24 overview of your kind of career and practice.       Let's         24 private practice in pain management -- or joined a
 25 just go back to the beginning and start there --                  25 private practice?


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 206 of 283
                                                                             Pages                                                9 to 12
                                                               13                                                                     15
  1         A        Joined a private practice.   I think it         1 that I would be reimbursed a certain amount of money,
  2 was 2009.   I may be mistaken on the date when I joined          2 and they, you know, were telling me that I needed to
  3 the initial pain management in New Albany.     I'm not           3 have -- bring in a certain amount of reimbursement.
  4 quite sure when that was.     But somewhere around there I       4                     And because I wasn't generating, meaning
  5 joined the private practice in Indiana and started               5 I wasn't seeing that many patients, so -- but that's,
  6 doing some pain management there.                                6 of course, not my function.         I don't schedule the
  7         Q        Let me stop you there.                          7 patients.       But regardless, they said, well, you're not
  8         A        Yes.                                            8 seeing enough patients to be able to justify that
  9         Q        What was the name of that pain                  9 salary.       So we're going to have to let you go.
 10 management practice in Indiana?                                 10                     And that was, you know, without giving
 11         A        I think it was called -- gosh, I               11 me due notice or anything like that.         There was a whole
 12 forgot -- Pain Management of Southern Indiana or                12 other issue with that.       But regardless, they said,
 13 something like that.     Pain -- Pain -- Pain Management        13 well, we can't, so you'll have to -- you know, we'll
 14 Centers of Southern Indiana or something like that.        I    14 have to let you go.       And then while that process was
 15 can't -- it was a longer name.     I don't exactly recall       15 ongoing, they were investigated by the FBI, and their
 16 what it was.                                                    16 offices got shut down.
 17         Q        Do you recall how many doctors were in         17           Q         Do you know what the FBI was
 18 that practice?                                                  18 investigating them for?
 19         A        Many.   There were one, two, three, four,      19           A         I'm not -- I had a conversation with the
 20 five, six including the owner, I believe.     Again, I may      20 FBI, but they wanted to ask primarily what -- you know,
 21 be mistaken on that, but I think -- as far as I can             21 how Dr. Tewari was -- you know, how he treated patients
 22 remember.   I'm trying to visualize who all I -- the            22 and all of that stuff, you know, what things I had seen
 23 names or at least -- yeah, I think about six.       Six         23 in the practice and things like that.         So that was --
 24 sounds right.                                                   24 they were primarily investigating Tewari --
 25         Q        And you mentioned that's where you met         25           Q         Was Tewari --


                                                               14                                                                     16
  1 Manoj Kumar, correct?                                            1           A         -- who was -- who was the owner of the
  2         A        Yeah.   He was the manager of -- the            2 practice.       So that was the main -- so again, I don't
  3 business manager of the practice there.                          3 know for a fact what they were investigating, but they
  4         Q        What did he do for that practice as the         4 asked me, you know, questions about patient care and,
  5 business manager?                                                5 you know, how he -- you know, did he push for
  6         A        He was essentially the first point of           6 procedures, was he giving out medications in exchange
  7 contact where you -- you know, so when you had the               7 for procedures, things like that, you know, just -- so
  8 first like an initial recruitment doc, he was the one            8 that was -- so the practice essentially was
  9 who would communicate with you.     And then less contact        9 investigated and dissolved.         At that point, you know,
 10 while -- when you join the practice, other than, you            10 once that thing came into -- so slowly all of those
 11 know, issues of reimbursement and things like that.        If   11 sites shut down basically.
 12 you had an issue, you would tell him, hey, you know,            12           Q         But you were let go before that, right?
 13 this is this, this is that.                                     13           A         I was let go before that, yeah.    Yeah, I
 14                  So other than that, there was not --           14 was let go before that and I had -- by then -- because
 15 clinically there was not much that, you know, we needed         15 I always had good relations with my previous OB
 16 to interact on, unless there were like issues like              16 anesthesia practice, I continued doing locums with them
 17 supplies or something that we needed and he would have          17 and then slowly, you know, looked around, found a place
 18 to authorize something like that.     Then otherwise, not       18 in Elizabethtown and started my -- you know, eventually
 19 much.                                                           19 started my own practice in Elizabethtown doing
 20         Q        You mentioned you left the practice in         20 interventional pain management.
 21 Indiana, correct?                                               21           Q         What's the name of the practice that
 22         A        That practice dissolved.                       22 you -- the anesthesiology practice you just mentioned?
 23         Q        Why did the practice dissolve?                 23           A         The obstetric anesthesia or the private
 24         A        I think the owner was -- well, let me          24 practice pain management that I started myself         in
 25 take it -- so they -- you know, we had an agreement             25 Elizabethtown?


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 207 of 283
                                                                             Pages                                                13 to 16
                                                                 17                                                                     19
  1         Q         Not the one you started, the one that            1 manage anything, so then now they need to be on
  2 you -- in between starting that one --                             2 something more, either medication-wise or their nerves
  3         A         Oh, Obstetric & Anesthesia Consultants,          3 need to be burned or, you know, epidurals every six
  4 OAC.                                                               4 months, or something, whatever it takes to keep them
  5         Q         And that's the one you're still with?            5 comfortable.
  6         A         That's -- yeah.    I still work there.           6         Q         So there -- it sounds like there's a
  7 Yes.                                                               7 procedure part to it and there's also a prescribing
  8         Q         So you've been with them from 2003?              8 part to it?
  9         A         Exactly.    And even when I was doing my         9         A         Correct.   Both.
 10 full-time private practice pain management in                     10         Q         How many days a week was the practice
 11 Elizabethtown, I was still doing locums with them in OB           11 open?
 12 anesthesia.     So I was still with them in sort of a             12         A         I was -- I would work -- it was open
 13 part-time capacity even then.                                     13 every day, but I was there Monday through -- usually
 14         Q         Let's turn to the practice you started.         14 Monday -- well, you know, it obviously changed over
 15 When did you start that?                                          15 the -- since 2010 to 2014.      Initially, I started all
 16         A         I believe it was 2010, late 2010.     I may     16 five days or less than five days and then eventually
 17 be mistaken on that, but I think it was late 2010.                17 moved up to all five days.      Then I backed off and was
 18         Q         What was the name of that practice?             18 doing Monday, Tuesday, Wednesday, Thursday and so I
 19         A         Avicenna Pain Relief.                           19 could work Friday, Saturdays at the hospital, so
 20         Q         How many doctors were a part of that            20 something like that.     So some combination of between
 21 practice?                                                         21 four days and -- you know, between four and five days
 22         A         Just me.                                        22 if you take an average of the total time I was there.
 23         Q         How long did you practice under                 23         Q         Do you have an estimate in the average
 24 Avicenna?                                                         24 week of how many patients you would see while at
 25         A         Up until 2014.    And then I went back to       25 Avicenna?


                                                                 18                                                                     20
  1 doing obstetric anesthesia full-time at the hospital.              1         A         I would typically have no more than 20.
  2         Q         And you mentioned it was located in              2 20, 25 maximum I think.      No more than 25, if I remember
  3 Elizabethtown, Kentucky?                                           3 correctly.
  4         A         Yes.    Yeah.                                    4         Q         And you did procedures as part of that
  5         Q         And this was a pain management practice?         5 practice?
  6         A         This was an interventional pain                  6         A         I did procedures.   I would usually have
  7 management practice, yes.                                          7 a day that I would keep, you know, discreet for
  8         Q         Can you just briefly tell me what that           8 procedures only.     So for example, some day, you know,
  9 is?                                                                9 maybe Thursday only or Wednesday only I would do
 10         A         Well, interventional pain management is         10 procedures, and then the other days I would see the
 11 basically -- it's a comprehensive pain management                 11 patients.     And so evaluation and, you know,
 12 solution for people that have, for example, herniated             12 non-interventional management of the patients on the
 13 discs or nerves that are -- you know, they have                   13 other days and then that one day was all of the
 14 chronically bad arthritis in their spine or anywhere in           14 patients that I had seen and needed any kind of
 15 the body they have chronic pain which is not treatable            15 procedure, those would be scheduled on that one day.
 16 by acute means, you know, something that's not expected           16         Q         What types of procedures would you do?
 17 to go away within a month or two months.                          17         A         Typically epidurals, radio frequency,
 18                   If it hasn't gone away in about three           18 ablations of the nerves, knee joint injections, you
 19 months, even with optimal management, then it's called            19 know, hip joint injections, shoulder injections, but
 20 chronic pain.     So then it needs to be managed on a             20 mostly, epidurals and the radio frequency ablations,
 21 longer term basis.       So if somebody has cancer pain,          21 sometimes spinal cord stimulators.
 22 somebody has chemotherapy-induced pain, somebody has              22                   Sometimes intrathecal, which is pain
 23 chronic arthritis of their spine that has caused, you             23 pumps for patients that have pain that cannot be
 24 know, that's -- or they've had multiple surgeries of              24 managed by oral means, or the doses are too high.         So
 25 their back and now the surgeon is no longer able to               25 you don't want them on those doses.      So you implant


shah      Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 208 of 283
                                                                                Pages                                         17 to 20
                                                                     21                                                                         23
  1 pain pumps into their spine so they get a -- it's like                 1          A        Just some front office staff and medical
  2 having a medication infusion directly into the spinal                  2 assistants.
  3 fluid, so trials for that.        So that was basically kind           3          Q        Roughly how many employees did those
  4 of the usual run of patients.                                          4 constitute?
  5        Q          And you also prescribed pain medication              5          A        Again, it varied over the years, but I
  6 to patients?                                                           6 would say probably there were at least two people at
  7        A          Correct.                                             7 the front desk typically, one or two MAs.           So typically
  8        Q          What types of pain medication would you              8 there would be four -- I would say four people, four
  9 prescribe?                                                             9 employees.
 10        A          All kinds.     Hydrocodone, Oxycodone.        And   10          Q        Is that just four employees in the
 11 those were probably the most common and, of course, you               11 office at any given time or kind of four employees
 12 know, combined with non-steroidals like Naproxen and                  12 total?
 13 Celebrex and those kinds of medications, muscle                       13          A        Total, yeah.        Four -- between four and
 14 relaxers like Flexeril.        And anti-depressants like              14 five I would say is -- because at some point we may
 15 tricyclic anti-depressants which are good for sleep.                  15 have had more than three MAs.           But I think between four
 16 So those.                                                             16 and five was a, you know, total number.           And it wasn't
 17        Q          Was urine drug testing a part of that               17 obviously the same person.           You know, we'd let go
 18 practice?                                                             18 somebody and then hire somebody, let go somebody.             So
 19        A          Yes.                                                19 yeah.
 20        Q          How does urine drug testing fit into a              20          Q        But for -- generally, for the life of
 21 pain management practice?                                             21 Avicenna, four to five staff?
 22        A          Well, it's important for -- obviously if            22          A        Yeah, somewhere around four to five,
 23 you're going to give medication to patients, you have                 23 yes.
 24 to make sure that they're compliant with the                          24          Q        Okay.     You didn't have a nurse
 25 medication.     So both from a safety standpoint, meaning             25 practitioner there?


                                                                     22                                                                         24
  1 are the patients taking it and are they taking it and                  1          A        No.
  2 are they taking it like they're supposed to take it or                 2          Q        Physician assistant?
  3 are they, you know, taking too much or too little.                     3          A        No.
  4                   You know, so from that standpoint it's               4          Q        Did you employ Manoj Kumar there?
  5 important to drug test.        But also from a diversion               5          A        Not as an employee.        He was just a -- on
  6 standpoint, it's important to drug test them and make                  6 a consultant basis.        He would bill me just for --
  7 sure that they're not, you know, not taking what you're                7 initially just for hours.           And when we first started,
  8 giving them or taking something else that you're not                   8 he would just bill me by the hour but -- you know, I
  9 giving them.     And so if they've taken, for example,                 9 spent this much time managing.           And so that's how he
 10 they -- you know, if they came in positive for                        10 would bill.
 11 marijuana or something like that, then clearly, you                   11          Q        So he was a 1099 independent contractor?
 12 know, we wouldn't write a prescription for them.           So         12          A        Yeah, just basically.
 13 things like that.                                                     13          Q        Did Kumar help you start the business?
 14                   So it's important to -- you know, both              14          A        Right.     Yes.     When I was starting, he
 15 to ensure compliance but also to prevent diversion but                15 would provide the input on how to get the practice
 16 also to, you know, keep them accountable.        So for all           16 started and, you know, what things we would need.
 17 of those reasons.                                                     17 Because he had already had the experience in southern
 18        Q          And let's go -- we'll get back to urine             18 Indiana and kind of, you know, gone through the same
 19 drug testing.     I want to ask you a couple more                     19 process.     He was -- you know, because of the
 20 questions just about the practice itself.                             20 investigation of the boss, he had lost the job, and so
 21        A          Sure.                                               21 he was looking around and trying to find different
 22        Q          You mentioned you were a solo                       22 places to help out.        So that's -- yeah, he did help.
 23 practitioner?                                                         23          Q        So you knew him from the Indiana
 24        A          Yeah.                                               24 practice?
 25        Q          Was anyone else employed by Avicenna?               25          A        Yeah.


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 209 of 283
                                                                             Pages                                                        21 to 24
                                                                  25                                                                      27
  1           Q         And then you hired him as an independent        1         A         I think it was about -- again, it was
  2 contractor to help you start Avicenna?                              2 two levels, basement and top level.        The basement is
  3           A         Correct.   Yeah, just as a -- just as a         3 where I had like a small -- my own separate office area
  4 consultant to help me start the practice, yeah.                     4 where I could keep my stuff.        And then we had a break
  5           Q         And then we'll both try and do a better         5 room and I would say probably 2,500 square feet or
  6 job of it, but let's try and not talk over each other               6 something like that.      Again, I may be mistaken but I
  7 just so we can have a clean video and record.                       7 think about 2,500.
  8           A         Yes.                                            8         Q         So I assume there was a receptionist
  9           Q         Thanks, Dr. Shah.   What did Manoj Kumar        9 area?
 10 do to help you start Avicenna?                                     10         A         Yeah.
 11           A         He -- I think we looked at the locations       11         Q         And then I assume there were patient
 12 together, what would be a good place.        Again, let me         12 rooms where you saw patients?
 13 preface, you know, it's been such a long that I don't              13         A         There were -- there were, yeah, three
 14 exactly recall what specific things he did.                        14 patient rooms.    There were two patient rooms, one
 15                     But certainly in terms of the general --       15 procedure room.     There was a front office area, there
 16 general principles, he -- you know, we went to                     16 was a waiting area, and there was a bathroom for the
 17 locations together to see what would be a good                     17 patients.
 18 location, you know, talked about -- eventually once we             18         Q         Was there a lab in that office?
 19 settled on a location, we talked to the landlord                   19         A         Lab?    Well, initially we were just doing
 20 together.       He helped, you know, with vetting the deal         20 the urine -- you know, the point of care testing which
 21 to see if it was a decent -- you know, the rent was                21 is, you know, like a dipstick basically, which is a
 22 okay or not okay.                                                  22 rapid test you do instantly when the patient comes.
 23                     And then eventually setting up, you            23 And then you dip the urine with -- you know, and you
 24 know, the actual office because I had never set up an              24 find out what it's positive for.        There's multiple
 25 office.       So I had zero idea about how to set up an            25 reagents on that.


                                                                  26                                                                      28
  1 office.       So more things we would eventually need, you          1                   And so the stick tells you if they're
  2 know, small nitty-gritty stuff like, okay, how many                 2 positive for, you know, something.        And that's a -- you
  3 organizers do we need in the front office, you know,                3 know, it's -- you don't make decisions based on that,
  4 what kind of -- do we need five printers or two                     4 like discharge versus no discharge decisions, but you
  5 printers.       So you know, things like that.   Do we need a       5 do -- it gives you an instant idea of what to do.          So
  6 computer in each room and -- so things like that.                   6 that was the extent of -- initially when we started,
  7           Q         Did he help with purchasing medical             7 that was the extent of the initial.        And then once we
  8 equipment?                                                          8 did that, then the urine would go to a lab for
  9           A         With -- yes, with the imaging table and         9 confirmation testing.
 10 the C-arm and things like that.                                    10         Q         And then did that change at a certain
 11           Q         What type of medical equipment did             11 point in the practice?
 12 Avicenna have?                                                     12         A         Yes.    And at some point we started -- we
 13           A         We had the -- you know, basically you          13 decided to get a lab that would give us a little more
 14 need something that every office has, which is                     14 detail in our own office.
 15 computers to do your charting and things like that.                15         Q         Is that a desktop analyzer?
 16 But also, you need a dedicated fluoroscope, or a C-arm             16         A         Yeah.
 17 as it's called, which is an x-ray mobile -- like a                 17         Q         Do you remember when that occurred?
 18 mobile x-ray machine essentially.        And you need an           18         A         Not really.     I don't exactly recall when
 19 imaging table for that x-ray machine so you can                    19 it happened, but we had it for at least -- I would say
 20 visualize peoples' spine and back and joints and that              20 at least two and a half.        So if we started in 2010 and
 21 kind of stuff.       And then we had other, for example,           21 we closed in 2014, I would say maybe about two and a
 22 radio frequency machines.                                          22 half, three years we had the analyzer.        Two -- two and
 23           Q         Physically, how big was the office?      I'm   23 a half years, maybe two years, something like that.
 24 just trying to get a picture of what the office space              24         Q         Okay.    So there was probably a year or
 25 looked like.                                                       25 two where you didn't have the analyzer?


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 210 of 283
                                                                             Pages                                               25 to 28
                                                               37                                                                       39
  1 then, say, pick out five people that -- and then he              1 managing the -- like a business manager.        Yeah.
  2 would, you know, give them a little mini test to take            2         Q         A business manager is --
  3 and make sure they were -- at least had decent                   3         A         Business manager, yeah.
  4 processing capacity to be able to understand what was            4         Q         -- what you would call him?     After the
  5 going on in the office.      And then we would talk to them      5 practice was up and running, did he manage the
  6 together.                                                        6 day-to-day operations?
  7         Q         Were there any employees that he               7         A         Right.     I didn't want to get involved
  8 interviewed alone?                                               8 with hiring and firing of employees based on, you know,
  9         A          I don't believe so.    I believe we           9 what this person said they did or that person said they
 10 talked to all of the people together.                           10 did.
 11         Q         So he would find the employees                11                   So I kind of routed all the staff
 12 basically, review their resumes as kind of an initial           12 complaints and staff things to him so they would
 13 review --                                                       13 communicate with him.        And then if there was an issue
 14         A         Yeah.                                         14 that he could not -- or there was a bigger decision
 15         Q         -- and then you two would interview them      15 like actually firing somebody or things like that, or
 16 together?                                                       16 hiring somebody new, then he would say, hey, Dr. Shah,
 17         A         Correct.                                      17 this is this, this is this.        What do you want to do
 18         Q         Anything else he did in terms of helping      18 with this.   Do you want just let go of this person and
 19 start Avicenna?                                                 19 things like that.
 20         A         I think help with the other supplies,         20         Q         So he managed the staff?
 21 for example, with let's say Medline or, you know, those         21         A         Correct.
 22 companies that supply your needles and this and that            22         Q         Did he continue to handle purchasing of
 23 and medication companies, you know, things -- for               23 equipment and supplies?
 24 example, companies that sell contrast and things like           24         A         If -- you know, and -- so when you --
 25 that.                                                           25 once you get the practice up and running in a couple of


                                                               38                                                                       40
  1         Q         And you mentioned that he was paid             1 years after starting, then you start to have -- then,
  2 hourly, correct?                                                 2 you know, you get your own, you know, obviously
  3         A         Yeah.   For -- he would -- yeah, he would      3 connections and reps start showing up.        And then you
  4 charge and say, okay, I've spent five hours at this              4 get relations with them, and you're like, okay, you
  5 time, six hours at this time.      So yeah.                      5 know, what do you have, show me this, this, this.
  6         Q         What was his hourly rate?                      6                   And then -- so sometimes, you know, I
  7         A         I believe it was $50.00.                       7 guess it could go both ways.        Sometimes I would point
  8         Q         Would he invoice you?                          8 to him, hey, this company is making a cheaper tray with
  9         A         Yes.                                           9 more product in it.        There are better needles, better
 10         Q         How often would he invoice you?               10 this.   So let's switch over from them to this, so you
 11         A         It depended I guess on how much time he       11 know, things like that.        So I guess -- Medline for
 12 had put in.   So I mean, if he just put in three hours,         12 example, things like that.
 13 there was -- if there was a month he didn't have to do          13         Q         What about the actual purchasing?        So
 14 much, which was after the first few months of -- you            14 let's say you were going to purchase from Medline.              Who
 15 know, once the practice was up -- initially, obviously          15 would handle that?
 16 he had to put in a lot more effort.                             16         A         I would -- I would pay for that the
 17                   So once that was set up, then it was --       17 majority of the time directly to Medline because I know
 18 you know, it would depend on how many hours.        Sometimes   18 I paid Medline.     You know, they were -- so I was paying
 19 if there were only two hours or three hours, he                 19 them directly.     But there were times that he had bought
 20 wouldn't, you know, send me a bill at that point.        Then   20 stuff because, you know, I have those invoices that he
 21 he would kind of lump it with the other payments.               21 invoiced me for.     For example, you know, he bought
 22         Q         Did Manoj Kumar have a title with             22 something, and then he would say, I bought, you know,
 23 Avicenna?                                                       23 X, Y and Z on this day and, you know ...
 24         A         Not really.   Not a formal title as in --     24         Q         How were employees there paid?
 25 meaning it was understood that he was, you know,                25         A         How as in ...


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 211 of 283
                                                                             Pages                                             37 to 40
                                                                  45                                                                       47
  1 not paid by the insurance companies.        So that was the         1 and things like that.
  2 discussion we had, and that's why we switched.                      2           Q         Was it just one bank account?
  3        Q          So Kumar was taking a percentage of the           3           A         Yes.
  4 billing revenue, correct?                                           4           Q         What bank was that with?
  5        A          As the -- again, I don't know legally             5           A         Republic Bank.
  6 what standing he had in that company.        In other words,        6           Q         Did Manoj Kumar manage Avicenna's
  7 was it incorporated in his name or he was just a                    7 practice for the entire time it was open?
  8 operating officer, I have no clue.        But he's the one          8           A         He did.     I will say that at some
  9 who brought that billing company to me, and he said,                9 point -- and I think I mentioned this in the initial
 10 you know, we have offices in India and here and we can             10 testimony as well.          At some point, and again, I do not
 11 manage this.   And so he was -- so to that extent, yes,            11 recall when exactly, but at some point, he said that,
 12 his company was taking a percentage of the money, a                12 you know, the hourly billing is -- because I'm not here
 13 billing company, you know, whatever the billing revenue            13 that often anymore.          Once the practice was up and
 14 was.                                                               14 running, he said, you know, just -- it's probably
 15        Q          Fair enough.     What -- do you know what        15 better if I not charge like a hourly consulting fee.             I
 16 percentage it was that his company was taking of the               16 think he said -- he said, I'll charge you only if I do
 17 billing revenue?                                                   17 something that incurs a cost to me.           I don't remember
 18        A          I feel like -- I feel like the Florida           18 when exactly that was.
 19 company was seven and a half or eight percent and Manoj            19           Q         Do you have a ball park, like a year,
 20 was five percent.        Again, I'm not 100 percent sure on        20 two years, three years?
 21 that, but I feel like that's -- I think that was the               21           A         I would say probably two years I would
 22 calculation we made, was that it was seven and a half              22 say is -- maybe a year and a half, two years, something
 23 or eight or seven percent or something versus five                 23 like that.
 24 percent.                                                           24           Q         But to be clear, the entire time he was
 25        Q          So if Avicenna billed out, for example,          25 managing the practice and you were paying him, correct?


                                                                  46                                                                       48
  1 $100,000.00 to patients and Manoj Kumar's billing                   1           A         Yes.     Whatever time he put in, he was
  2 company was handling that, they would take five percent             2 paid.     In fact, I still owe him some money.        So ...
  3 of that 100,000 or $5,000.00?                                       3           Q         How much do you still owe him?
  4        A          I think it's not based on -- it's based           4           A         I don't -- it's on -- there's an
  5 on collections.     In other words, not on how much you             5 invoice.       I have to pull it up, how much it is.
  6 billed the insurance company.        It's after you get back        6           Q         Do you have copies of the invoices he
  7 the collection.     So if you ask the insurance company             7 sent you?
  8 for 100,000, you may get 20,000, and so five percent of             8           A         I should be able to pull up many of
  9 that 20,000 is what he would get.                                   9 them, unless I paid and deleted some of them, the ones
 10        Q          So five percent of what's ultimately             10 that I paid already, but I should have some, yes.
 11 collected?                                                         11           Q         The ones that you do have, would you be
 12        A          Correct.                                         12 willing to provide us with those?
 13        Q          Who handled the accounts receivable at           13           A         Sure.
 14 Avicenna?                                                          14                     MR. JOHNSON:     I think we're about out of
 15        A          He handled all of that.                          15 time.     Let's take a break.
 16        Q          Did he have access to the company bank           16                     VIDEOGRAPHER:     Okay.   One second here,
 17 account?                                                           17 and we are going off the record.          The time on the video
 18        A          Yes.                                             18 monitor is 14:06, and we are ending back-up media unit
 19        Q          Did he have signatory authority?                 19 one and continuing on original media unit one.
 20        A          No.                                              20                    (A short break was taken.)
 21        Q          What was his access to the company bank          21                     VIDEOGRAPHER:     And we are back on the
 22 account for?                                                       22 record.       The time on the video monitor is 2:11 p.m.,
 23        A          Just to see how much was coming in and           23 and we are beginning of back-up media unit one and
 24 if I wanted him to kind of access together and say,                24 continuing on master media unit one.
 25 hey, can you look this up and see what is going on here            25           Q         Before we broke, you mentioned you still


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 212 of 283
                                                                             Pages                                                    45 to 48
                                                                  49                                                                       51
  1 owed some money to Manoj Kumar, correct?                            1           A         Yes.
  2          A         Yes.                                             2           Q         So you made this check out to --
  3          Q         Are you still in contact with him?               3           A         Yeah.
  4          A         Off and on.                                      4           Q         -- Manoj Kumar?
  5          Q         Is that just in relation to the money            5           A         Uh-huh.     Yes.
  6 you owe him?     Do you have any other type of, you know,           6           Q         We'll start clean.      And the check's
  7 business, personal relationship with him?                           7 dated December 29th, 2010?
  8          A         No business relationship.     Just you           8           A         Yes.
  9 know, hi, hello.         You know, he wishes me -- if there's       9           Q         So it's safe to say from at least
 10 a festival, he'll wish me, you know, greetings and vice            10 December of 2010, you were paying Manoj Kumar?
 11 versa.                                                             11           A         Yes.
 12          Q         I want to go back to the topic of               12           Q         If you could turn to page three of this
 13 Kumar's payment for his business management services.              13 exhibit, and this is a copy of a check to MK Land
 14 After he sent you an invoice, how is he then paid?                 14 Holdings, right?
 15          A         By check.                                       15           A         Yes.
 16          Q         Was it that consistent the whole time he        16           Q         Do you know what MK Land Holdings is?
 17 was the business manager for Avicenna?                             17           A         I think it's -- if I remember correctly,
 18          A         I believe so, yeah.     I can't recall          18 it was a company that Manoj had, but I -- that's -- I
 19 paying by credit card or anything -- or anything like              19 believe it was a company that Manoj had.           I think
 20 that, meaning it was always either a physical check or             20 that's how he got -- I'm trying to remember if I ever
 21 more a online -- using online banking, meaning I would             21 wrote a check to MK Land Holdings, meaning he asked me
 22 use my bank's online banking to send him a check.                  22 to write a check to MK Land Holdings.
 23          Q         Was that just through your bank?     Was        23                     Because he was -- so there was the
 24 that through the direct deposit system with the                    24 billing company reimbursement that was -- that we -- I
 25 employees?                                                         25 would pay him, which was, you know, like a separate


                                                                  50                                                                       52
  1          A         No.     That was -- you know, if you write       1 charge.       And then whatever else he did, that was a
  2 a -- like you have a --                                             2 separate, of course, you know, because that was related
  3          Q         Sure.                                            3 to how much the billing collection had been.
  4          A         If you pay a utility through the bank,           4                     And then if he had gone and, you know,
  5 if you add a payer, then you just send them a -- then               5 spent, you know, a weekend going and talking to the --
  6 the bank sends them a check.                                        6 let's say the company that -- you know, whoever set up
  7          Q         So he was being paid separately by               7 the desktop analyzer or something like that.           And then
  8 check, different from how the employees were being paid             8 if there were hotel fees or whatever it is that he was
  9 through the payroll system?                                         9 charging, that was a separate check.
 10          A         Correct.                                        10                     So I'm trying to remember, and I don't
 11          Q         And those were all directly from you?           11 exactly remember if I made out a check myself to MK
 12          A         Correct.                                        12 Land Holdings.       I'm thinking that's why I feel like I
 13                    MR. JOHNSON:     I'm going to introduce         13 remember the name because I made out a check to that,
 14 what has been marked as Government's Exhibit 1.                    14 but I don't remember for sure.
 15              (Whereupon Government's Exhibit 1 was                 15           Q         And this check is from Avicenna Pain
 16                   marked for identification.)                      16 Relief, LLC, right?
 17                    THE WITNESS:     Is this for me?                17           A         Yes, yes.     Yeah.   So that would have
 18          Q         That's for you, Mr. Shah.                       18 been -- yes.       I'm sorry, yes.
 19          A         Okay.                                           19           Q         Let's turn to the last page of this
 20          Q         Do you recognize that?                          20 exhibit.
 21          A         Yes.                                            21           A         I was thrown off by who had written --
 22          Q         What is it?                                     22 who signed it.       Because I was like, who's that person,
 23          A         It's a check for Manoj, 5,000.     It says,     23 I don't ...        To ...
 24 "Avicenna set-up fees".                                            24           Q         The very, very last.
 25          Q         Is that your handwriting on the check?          25           A         The very last.


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 213 of 283
                                                                             Pages                                                     49 to 52
                                                                    53                                                                      55
  1          Q          This might help give you a little                 1 When you started Avicenna, which lab did you use for
  2 clarity.                                                              2 its urine drug testing?
  3          A          Yes.                                              3           A         I think we carried over PCLS,
  4          Q          So the last page is a copy of a check             4 meaning -- because I had -- you know, awhile back I had
  5 from Avicenna Pain Relief to Med Tech Healthcare                      5 stopped working with Tewari.          You know, when we
  6 Solutions.                                                            6 stopped -- my last association with Manoj was at
  7          A          And I was going to mention as in during           7 Tewari's practice, and Tewari's practice had PCLS as
  8 the break, I looked it up and it -- his billing company               8 their lab.       So I was familiar with PCLS at Tewari's
  9 was called MedTech Healthcare Solutions.                              9 lab.
 10          Q          So this is a copy of a check from                10                     So when we started Avicenna, we -- I
 11 Avicenna to Kumar's billing company, MedTech?                        11 believe we started with PCLS.          I know we switched
 12          A          Correct.                                         12 billing companies.          I am almost certain we started with
 13          Q          And it's dated March 10th, 2015?                 13 PCLS and continued with PCLS.          Because it doesn't
 14          A          Right.                                           14 come -- I can't recall any other lab that we -- the
 15          Q          So safe to say that at least through             15 name of any other lab that we were with before.             So I'm
 16 March 10th, 2015, Avicenna was paying Kumar's billing                16 pretty sure we started with PCLS.
 17 company?                                                             17           Q         Did Kumar recommend PCLS to you?
 18          A          Yes.     Although, we ceased operations.    I    18           A         Yeah, I mean, in the sense that I said,
 19 went back to full-time hospital practice, if I remember              19 so what should we use, and he said, well, you know, we
 20 correctly, in January of 2015.          So this was essentially      20 had seen PCLS reports.          You know, they were detailed
 21 kind of the -- you know, the office was still open, and              21 reports.       When we were at Tewari's practice, it was
 22 we were making sure that all of the patients were                    22 comprehensive reporting and had easy access to their
 23 getting their charts and referrals back to their                     23 pharmacists and their lab.          So it was easy to call up.
 24 primary care doctors and things like that.                           24                     And so at least it had been a decent
 25                     This was a time, you know, that that             25 experience for me.          So when he suggested that, you


                                                                    54                                                                      56
  1 office was still open, but I wasn't -- after January,                 1 know, we go with PCLS, I felt like it was a decent
  2 I'm nearly 100 percent certain that I did not see any                 2 choice.       And to be really honest, I -- I'm not 100
  3 patients after January 2015.         But obviously, there were        3 percent sure that he said, let's do PCLS.           It may have
  4 some, you know, leftover charges for whatever billing.                4 been, you know, when we were talking, you know, that
  5 And he wasn't -- he hadn't been paid in full at that                  5 both of us were saying, hey, you know, what lab should
  6 point.       You know, so like I said, you know, he -- that           6 we use, Quest, Labcorp, this, that, or, you know, PCLS.
  7 was being carried forward.                                            7 And it's possible it was a -- just a simple joint
  8          Q          Fair enough.     And going back to the MK         8 conversation.       But certainly, he was aware of PCLS and
  9 Land Holdings check on page three, does that help jog                 9 I was aware of PCLS beforehand.          And he had a prior
 10 your memory as to what MK Land Holdings was?                         10 relationship with them.
 11          A          Yes.     Now it's clear that that was the        11           Q         Okay.
 12 non-billing company reimbursement that he would charge               12           A         Sorry to interrupt.     Yeah.
 13 under.       He would say, you know, just write a check to           13           Q         Sure.     So Kumar had a prior relationship
 14 MK Land Holdings.                                                    14 with PCLS?
 15          Q          So MK Land Holdings is a company that            15           A         Again, what the nature of that
 16 Kumar asked you to write checks out to?                              16 relationship was, I'm not sure.          Obviously, I don't
 17          A          Correct.                                         17 know if he had -- if he knew them or didn't know them.
 18          Q          And that was for his business management         18 But all I'm saying is, he was at Tewari's practice for
 19 services for Avicenna's practice, correct?                           19 a long time, and they had had PCLS for a long time.             So
 20          A          Correct.                                         20 he was already familiar with them for awhile, even
 21          Q          Okay.     Did he ever tell you why he            21 before I joined Tewari's practice.
 22 wanted it made out to MK Land Holdings versus himself?               22           Q         When you started Avicenna, did you
 23          A          He didn't say.     I didn't ask.                 23 consider any other labs to use?
 24          Q          I want to switch topics to you and talk          24           A         Not when we started.     We started with
 25 with -- and talk with you about urine drug testing.                  25 PCLS and we stayed with them.          Although, later on,


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 214 of 283
                                                                             Pages                                                      53 to 56
                                                               57                                                                       59
  1 again, you get multiple offers from different companies          1 of a certain drug.        So for example, oxycodone gets
  2 coming, hey, you know -- Quest, the big -- you know,             2 metabolized to oxymorphone.        If you saw a high level of
  3 there's only a few big companies in the country                  3 oxymorphone and then it went to PCLS and the level
  4 obviously, Quest and Labcorp and these kinds of                  4 was -- you know, either it was absent or something like
  5 companies.    So everybody comes and wants to expand             5 that or it had been absent in the desktop analyzer and
  6 their business.     So they're ...                               6 was present there, then we would call and ask, you
  7         Q         Did you yourself talk to anyone at PCLS        7 know, is there something -- you know.
  8 before you signed up with them?                                  8                   Or we were concerned that, you know,
  9         A         No.                                            9 this is a patient we know intimately and she's an
 10         Q         Did you see any marketing materials from      10 80-year-old lady who has -- you know, she's been on
 11 them?                                                           11 this medication for the last three years and has never
 12         A         No, not that I can recall at this point.      12 had a, you know, failed drug test and all of a sudden
 13         Q         Did Manoj Kumar present any documents,        13 she's positive for cocaine and this and this and this.
 14 materials related to PCLS before you signed up with             14 So we would call and find out what could possibly be
 15 them?                                                           15 causing such a result.        Is there any medication she
 16         A         I don't recall seeing anything that           16 could be taking that might give us that result.           So
 17 would -- that would constitute like data or anything            17 those kinds of questions.
 18 like that.    No, I don't remember anything like that.          18        Q          What were the type of questions that
 19         Q         Did anyone from PCLS come to you or your      19 Manoj Kumar would handle with PCLS?
 20 office to explain their services?                               20        A          For example, you know, PCLS set up an
 21         A         I do not believe so, but I could be           21 HLA bridge to be able to directly access the final
 22 mistaken.    But I don't believe so.                            22 confirmations instead of having to wait for them to fax
 23         Q         Did you talk to anyone other than Manoj       23 the results to us, because that was taking time.           And
 24 Kumar about using PCLS?                                         24 so that was delaying our clinical decision-making, you
 25         A         No.                                           25 know, in certain instances.


                                                               58                                                                       60
  1         Q         And was Kumar the only person who you          1                   So in order to make the process more
  2 consulted with about which toxicology lab to use?                2 seamless and be able to access it within the context of
  3         A         Yes.                                           3 the electronic medical record system, you know, they
  4         Q         And after consulting with him, you             4 set up an HLA bridge, which would essentially, you
  5 decided to use PCLS for Avicenna's practice, correct?            5 know, this software can talk to this software.           They
  6                   MR. CAUDILL:   Objection.                      6 set up that.   And so that was -- Manoj would, you know,
  7         A         Correct.                                       7 handle all of that stuff.
  8         Q         What can you tell me about PCLS's              8        Q          Did your practice have a PCLS
  9 operations or their lab?                                         9 representative?
 10         A         I mean, nothing other than, you know, we      10        A          No.
 11 sent them the samples, they did the reports, they sent          11        Q          Did Kumar fill that role?
 12 us the reports kand if we had a question, we would call         12        A          Not as a representative, but they did
 13 them and ask their pharmacist.       And that was it.           13 at -- you know, when we were doing the initial -- not
 14         Q         Who handled the communications with           14 initial -- at some point in the -- in the couple of
 15 PCLS?                                                           15 years that -- you know, that once we set up the PCLS
 16         A         Manoj did, other than clinical                16 and they were doing this HLA bridge and merging with
 17 questions, of course, which anybody, I or my staff, you         17 the new EMR and things like, at some point, they did
 18 know, the medical assistants or nurses, or whoever,             18 say that, you know, if you dedicate one of your staff
 19 meaning the medical assistants or myself.                       19 to doing the drug testing and handling of the
 20         Q         What would be an example of a clinical        20 specimens, then that -- you know, whatever time they
 21 question?                                                       21 spend on our equipment doing all of the other stuff,
 22         A         So for example, you know, if there -- if      22 then we'll pay for that time.        And that was, you know,
 23 a patient's initial urine test shows -- shows a                 23 set up by -- you know, via in consultation with Manoj.
 24 certain, you know -- let's say we did a desktop                 24        Q          Let's unpack that and just make sure I
 25 analyzer, and it showed high levels of the metabolite           25 understand that.        So PCLS was paying one of your


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 215 of 283
                                                                             Pages                                               57 to 60
                                                                 73                                                                   75
  1                   Now, I don't know this for sure, but I           1 Carolina.     So and then he said, you know, I've taken up
  2 believe at some point after that he told me that he had            2 a position with PCLS.
  3 joined PCLS, or I noticed his email address as showing             3         Q         So when Kumar explained to you that he
  4 @PCLS or something like that.        But I had some                4 was moving to North Carolina and the checks would have
  5 indication that he was, you know, with PCLS.          And that     5 to go there, that's when he told you that he had a
  6 was -- but I don't -- I can't coincide the exact                   6 position with PCLS?
  7 timing, but at some point after he stopped being my                7         A         I believe so.    I could be mistaken, you
  8 consultant is when he did that.                                    8 know, in all honesty, but he may have told me earlier
  9           Q       Let me make sure I understand you                9 but I -- that's when I recall, you know, that he out
 10 correctly, Dr. Shah.     Earlier you testified that he was        10 and -- outrightly said that, you know, he was employed
 11 your business manager throughout the entirety of                  11 by or he had started with PCLS.
 12 Avicenna's operations, correct?                                   12         Q         And did you continue sending checks to
 13           A       Correct.                                        13 North Carolina after that?
 14           Q       So you learned that Kumar was associated        14         A         Yes.
 15 with PCLS in some capacity after Avicenna, you know,              15         Q         Do you remember how many?
 16 closed?                                                           16         A         I don't, but I'm sure there's a record
 17           A       No.                                             17 invoice.
 18           Q       So at some point during Avicenna's              18         Q         Do you remember how long that you were
 19 operations, you learned that Kumar had an association             19 paying Kumar in North Carolina after he moved there for
 20 with PCLS?                                                        20 services with Avicenna?
 21           A       Correct.                                        21         A         I don't exactly recall, but it was I'd
 22           Q       And to be clear, he was still operating         22 say at least -- at least a year or so.        And I think
 23 as your business manager at the time?                             23 part of the confusion is because I -- you know, I owed
 24           A       Right, except for the fact that                 24 him the money.     So I kept sending him checks even
 25 initially, remember, he was an hourly basis, and then             25 afterwards.


                                                                 74                                                                   76
  1 he said, well, I'm just going to take -- you know,                 1                   So some of those checks were even --
  2 I'm -- depending on what kind of work I do, if I do                2 even though we were no longer seeing patients, some of
  3 something substantive, I'm going to charge you.                    3 those checks were going after that.       But it certainly
  4 Otherwise I'm not going to charge you.                             4 was at some point towards the -- you know, maybe 2013,
  5           Q       But at that time you were still paying           5 2014, somewhere around there, 2013, maybe late 2013 or
  6 Kumar for services for Avicenna, correct?                          6 something like that.       But I could be wrong on that
  7           A       Yes.   If he did any work, yes,                  7 date.
  8 absolutely.   And for his billing company and for any              8         Q         When Avicenna closed, do you know
  9 other work that he would do, yes.                                  9 roughly how much money you owed Kumar?
 10           Q       So you learned he was associated with           10         A         I think probably close to -- I think it
 11 PCLS you think through his email address changing?                11 was 25 or 30.     I was just looking that there was -- you
 12           A       I don't recall him saying anything              12 know, in 2015, he had sent me an invoice for 23 for --
 13 outrightly at -- initially.        But at some point, and         13 I believe 23 for some billing -- or no, not 23 for
 14 this may -- honest -- to be clear, this may have been             14 billing.     It was around 30,000 was what I owed him at
 15 after 2014 end.     But at some point towards the end of          15 that time.
 16 that, you know, our tenure together, at some point                16         Q         Was that for his services as your
 17 there, he said I've taken up a position, you know, with           17 business manager or for the billing?
 18 PCLS and I'm moving to North Carolina and da, da, da,             18         A         He broke it down.    He would break it
 19 and you know, I'm no longer in Bloomington, I'm now in            19 down by MedTech this much for, you know, and prior
 20 North Carolina.                                                   20 balance this much.       So some of -- some of it was for
 21                   And that's -- because the address on the        21 MedTech, but the other was for his capacity as, you
 22 checks had to change.        So he said, well, you know, the      22 know, if he had gone somewhere, done something, bought
 23 checks, when you send them, they'll -- you'll have to             23 something that -- you know, like if he bought contrast
 24 send them to whatever, you know, High Point, or                   24 from the compounding company and, you know, brought it
 25 whatever that -- wherever he had moved in North                   25 with him or something like that and it didn't arrive or


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 216 of 283
                                                                             Pages                                              73 to 76
                                                                   77                                                                79
  1 something like that.        So he would -- you know, I would         1 would have --
  2 reimburse him for that.                                              2          Q      I'll ask you a better question.     Can you
  3           Q         So the roughly 30,000 you owed him at            3 think of a reason why you would have drafted a
  4 the end of Avicenna was for both his business manager                4 statement like this?
  5 services and for the MedTech billing?                                5          A      I can't.
  6           A         Correct.                                         6          Q      Do you remember discussing this
  7           Q         When you started Avicenna, did you know          7 statement with Manoj Kumar?
  8 whether Kumar had any association with PCLS?                         8          A      No, not really.    I don't -- I don't
  9           A         I did not.                                       9 recall any big discussions about it.
 10           Q         When you chose PCLS as the lab that you         10          Q      Is that your signature on it?
 11 were going to use for urine drug samples, did you know              11          A      Yes.
 12 if Kumar had any type of employment relationship with               12          Q      Do you remember signing it?
 13 PCLS?                                                               13          A      Yes, meaning I don't remember signing
 14           A         I didn't.                                       14 but that is my signature.     It looks like my signature I
 15           Q         So he never disclosed to you whether he         15 think.
 16 did or did not have an employment relationship with                 16          Q      So that's your signature but you don't
 17 PCLS when you consulted him about the decision to use               17 remember signing it?
 18 PCLS for urine drug samples?                                        18          A      Correct.
 19                     MR. CAUDILL:   Objection.    You can            19          Q      You don't remember discussing the
 20 answer.                                                             20 contents of this statement with Kumar?
 21           A         Correct.                                        21          A      Honestly, I don't.
 22                     MR. JOHNSON:   I'm going to show you            22          Q      I want to turn your attention to the
 23 what's been marked as Government's Exhibit 4.                       23 last line of the first paragraph.     "He," meaning Kumar,
 24               (Whereupon Government's Exhibit 4 was                 24 "is paid $200.00 every month for this assistance,"
 25                    marked for identification.)                      25 referencing his business management --


                                                                   78                                                                80
  1           Q         Do you recognize this document, Dr.              1          A      Sure.
  2 Shah?                                                                2          Q      -- services, correct?
  3           A         Yes.                                             3          A      Yes.
  4           Q         What is it?                                      4          Q      Is that sentence accurate?
  5           A         It's a -- this is basically as a                 5          A      That -- this may have been -- that's
  6 consultant and -- basically, you know, detailing what                6 what I was looking at.     So I'm thinking the change
  7 he's doing and no direct or indirect influence or say                7 from -- remember, I was saying that he -- at some point
  8 in the samples and patients, meaning how -- you know,                8 he changed from an hourly to, okay, I'm going to do
  9 who is going to be tested or not tested and how many                 9 some work every month and you do -- but if I do
 10 are going to be tested or sent to a lab.                            10 something, then I'm going to charge you for that.
 11           Q         Okay.   Let's back up.   It's a document        11                 I'm thinking this is around that time,
 12 entitled Statement, correct?                                        12 meaning after we had had the initial $50.00 an hour
 13           A         Yes.                                            13 thing, and he said, well, I'm not going to charge you
 14           Q         Did you prepare this Statement?                 14 an hourly fee anymore.     I'm just going to charge you --
 15           A         I don't recall preparing it.                    15 so I feel like that is what he had said okay that, you
 16           Q         Do you know if Manoj Kumar prepared it?         16 know, just pay me $200.00 every month or whatever, you
 17           A         That's my memory, but I -- I do not             17 know, and then I'll do -- if it's more than that, I do
 18 recall making this print, you know, statement out                   18 more work, I'll charge you more for that.     But let's
 19 myself.       That's all I can say, which means that most           19 just keep it like this since I'm not here, you know,
 20 likely he made it and then -- yeah.                                 20 doing that much work.
 21           Q         So you don't remember drafting this?            21          Q      So you believe at a certain point you
 22           A         I don't.                                        22 went to a flat fee system with Kumar?
 23           Q         Do you know why you would have drafted          23          A      Correct, something like that.
 24 it?                                                                 24          Q      And that would be a minimum flat fee?
 25           A         Why I would have drafted it or he               25          A      Yes.


shah      Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 217 of 283
                                                                                Pages                                           77 to 80
                                                                    85                                                                         87
  1           A         The only thing I can recall is there was          1                   MR. JOHNSON:     I'll pass the witness.
  2 a computer that was used to -- I don't know whether it                2
  3 was a server or a computer or something, some kind of,                3 CROSS EXAMINATION BY MR. CAUDILL:
  4 you know, like a computer-type device that was used                   4        Q          Dr. Shah, my name is Bo Caudill.       We met
  5 with the software to be able to access the reports.                   5 off the record.     I represent Philip McHugh.       I believe
  6           Q         Do you know if Kumar managed any other            6 you testified you don't remember meeting Philip McHugh
  7 doctors' practices during the same time period he was                 7 at any point, is that right?
  8 managing yours?                                                       8        A          I did.
  9           A         I know he was managing some in southern           9        Q          Dr. Shah, before we went on the record
 10 Indiana.                                                             10 this afternoon, I asked you where you had come from for
 11           Q         Do you know what practice that was?              11 today's deposition.        What have you done today?
 12           A         The reason I know is because it was my           12        A          I was working at the hospital taking
 13 other colleague from Tewari's practice, Dr. Masimore.                13 care of a lady who almost died.        So gave her like 40
 14 So his practice was also being managed by Manoj, as far              14 units of blood.     So that's what I was doing all night.
 15 as I know.                                                           15        Q          And when did you start your shift at the
 16           Q         Is that -- was that something that Dr.           16 hospital?
 17 Masimore told you?                                                   17        A          7:00 a.m. yesterday morning.
 18           A         Yeah.   I mean, again, I don't recall            18        Q          Wow.     And when did it end?
 19 like a discussion saying, okay, you know, yes, he                    19        A          This morning at 7:00.
 20 manages my practice.        But when we -- Greg and I would          20        Q          Was it a busy shift?
 21 talk, would say, yeah, Manoj told me to do this and                  21        A          Very.
 22 we're going to -- you know, I think he suggested this,               22        Q          Are they usually pretty busy?
 23 and I'm going to do this.          And so to that extent, yes,       23        A          Yes, pretty, at one of the hospitals
 24 I believe he was.                                                    24 where we work in the -- yes, it's pretty busy.          Last
 25           Q         Have you ever met Philip McHugh?                 25 night was unusually busy because of this lady who


                                                                    86                                                                         88
  1           A         Not that I know of.                               1 almost died from this bleeding but ...
  2           Q         Do you know who he is?                            2        Q          I think you testified that you did your
  3           A         No.                                               3 medical school in India?
  4           Q         So you've never spoken to him,                    4        A          Yes.
  5 corresponded with him, anything like that?                            5        Q          And that you came to the United States
  6           A         Unless it was some document like this             6 in 1998?
  7 where -- you know, like that paper -- like this paper                 7        A          Yes.
  8 that had his signature or -- I don't recall as far as I               8        Q          Why did you come to the United States?
  9 can remember.                                                         9        A          All of the -- you know, this is the
 10           Q         Do you know Doug Smith?                          10 place where all of your people that you read books of,
 11           A         No.                                              11 they are the people that are actually working here.                So
 12           Q         Same questions, never talked to him,             12 everybody aspires to be working with them.          So all of
 13 corresponded with him, anything like that?                           13 the -- and in my case actually, you know, the dean of
 14           A         As far as I can remember, no.                    14 the medical school at that time was -- was Dr. Kaplan,
 15                     MR. JOHNSON:     Let's take five.   I might      15 who's the guy who's written the big book on cardiac
 16 be about done.                                                       16 anesthesia.
 17                     VIDEOGRAPHER:     The time is now 2:05 --        17                   So we had read his books, and so he was
 18 I'm sorry, 3:05, and we are going off the record.           And      18 the dean.     And same thing with the -- you know, you
 19 this will be end of back-up media unit two and                       19 with the research head at University of Louisville.                It
 20 continuation of master media unit one.                               20 was Dan Sessler.     He's a big -- you know, he's written
 21                    (A short break was taken.)                        21 multiple books and chapters and things like that.             So
 22                     VIDEOGRAPHER:     And the time is now 3:11       22 you get opportunities to work with them.          So that's
 23 p.m. on the video monitor, and we are back on the                    23 obviously a great draw.
 24 record.       This is beginning of back-up media unit three          24        Q          And after you had those opportunities to
 25 and continuation of master media unit one.                           25 work with them, what -- what made you decide to stay in


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 218 of 283
                                                                             Pages                                                   85 to 88
                                                                         113
  1                MR. CAUDILL:              I don't have anything
  2 further for you either, Dr. Shah.                 Thanks again for
  3 your time today.
  4                VIDEOGRAPHER:              And the time is now 3:45
  5 on the video monitor.         This concludes all media units
  6 and concludes the deposition.
  7                           *     *    *    *   *
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                                                                         114
  1                     C E R T I F I C A T E
  2
  3 STATE OF KENTUCKY     )
  4 COUNTY OF JEFFERSON )
  5           I, DENISE L. CLINE, a notary public within
  6 and for the State at Large aforesaid, do hereby certify
  7 that the foregoing is a true, correct and complete
  8 transcript of the deposition of YUNUS SHAH, M.D., taken
  9 at the time and place and for the purpose set out in
 10 the caption hereof; that said deposition was taken down
 11 by me in stenotypy and afterwards transcribed on a
 12 computer under my direction; that the appearances were
 13 as set out in the caption hereof; and that it was not
 14 requested that the deposition be submitted to the
 15 witness for reading and signature.
 16           Given under my hand as notary aforesaid, this
 17 the 21st day of August, 2020.
 18           My commission expires:                  October 7, 2023
 19
 20
 21                                     /S/ DENISE L. CLINE
 22                               _______________________________
 23                               DENISE L. CLINE, Notary ID 631507
 24                               Court Reporter and Notary Public
 25


shah   Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 219 ofPages
                                                                            283 113   to 114
                                                MSJ Exhibit 78
                                                           Page 1                                                   Page 3
                 IN THE UNITED STATES DISTRICT COURT                 1          THE VIDEOGRAPHER: In the case styled United
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA            2      States of America, ex rel, versus Physicians
                     CHARLOTTE DIVISION
                     CIVIL FILE NO. 3:17-CV-37
                                                                     3      Choice Laboratory Services, et al., Civil File
                     (CONSOLIDATED WITH                              4      Number 3:17-CV-37, consolidated with 3:17-CV-46,
                     CIVIL FILE NO. 3:17-CV-46)                      5      this is the videotaped deposition of Marcus
                                                                     6      Sowinski. This deposition is taking place via
        UNITED STATES OF AMERICA ex rel,
        TARYN HARTNETT and DANA SHOCHED,                             7      Zoom on September 14th, 2020. The time is now
             Plaintiffs,                                             8      9:42 a.m. our videographer is Oliver Lee.
          v.                                                         9          Counsel will state your appearances for the
        PHYSICIANS CHOICE LABORATORY
        SERVICES, DOUGLAS SMITH,
                                                                    10      record, after which our court reporter, Mary Ann
        PHILIP MCHUGH AND MANOJ KUMAR,                              11      Collier, will then swear in the witness.
           Defendants.                                              12          MS. ARMSTRONG: Katherine Armstrong,
                         /
                                                                    13      Assistant U.S. Attorney, on behalf of the United
                                                                    14      States.
                  Via Zoom                                          15          MR. VILLMER: Matt Villmer with Weaver,
                   Monday, September 14, 2020                       16      Bennett and Bland, here on behalf of Defendant
                  9:42 a.m. - 2:08 p.m.
                                                                    17      Phil McHugh.
                VIDEOTAPED DEPOSITION OF MARCUS SOWINSKI            18          MR. CAUDILL: Bo Caudill on behalf of
                                                                    19      Defendant Philip McHugh.
                                                                    20          MR. IRVING: Brian Irving from Bass, Berry
           Taken before Mary Ann Collier, a Court Reporter
        and Notary Public for the State of Florida at Large,        21      and Sims on behalf of witness, Marcus Sowinski.
        pursuant to Notice of Taking Deposition filed in the        22   Thereupon,
        above cause.                                                23                MARCUS SOWINSKI
                                                                    24   was called as a witness and, having been duly sworn,
                                                                    25   testified as follows:


                                                           Page 2                                                   Page 4
   1   APPEARANCES: (Via Zoom)                                       1               DIRECT EXAMINATION
   2     KATHERINE T. ARMSTRONG, AUSA
         Suite 1650, Carillon Building                               2   BY MS. ARMSTRONG:
   3     227 West Trade Street
         Charlotte, North Carolina 28202                             3       Q. Mr. Sowinski, thank you very much for making
   4     704-344-6222                                                4   the arrangements to be here with us today via Zoom.
         Katherine.Armstrong@usdoj.gov
   5     On behalf of Plaintiff USA                                  5   These are certainly different times and we appreciate
   6     MATTHEW VILLMER, ESQ.
         BO CAUDILL, ESQ.                                            6   your patience with us, and particularly me and my
   7     Weaver, Bennett & Bland
         196 North Trade Street                                      7   inability to do anything on a computer.
   8     Matthews, NC 28105                                          8          So thank you and just bear with me. If for
         704-844-1400
   9     mvillmer@wbbatty.com                                        9   some reason you can't hear me or something fails in
         On behalf of Defendant McHugh
  10                                                                10   the technology on your end, please let us know. Okay?
         BRIAN F. IRVING, ESQ.
  11     Bass Berry & Sims
                                                                    11       A. Sure.
         150 Third Avenue South, Suite 2800                         12       Q. Great. So you are here today pursuant to a
  12     Nashville, TN 37201
         615-742-6200                                               13   notice of deposition and consent. Is that correct?
  13     birving@bassberry.com
         On behalf of the deponent                                  14       A. Yes.
  14                                                                15       Q. Great. Have you ever had your deposition
       ALSO PRESENT:
  15                                                                16   taken before? And by deposition I mean giving a --
         PHILIP MCHUGH
  16     CATHLEEN HOLLOWELL                                         17   giving a statement under oath in front of a court
         OLIVER LEE, Videographer
  17                                                                18   reporter or a videographer?
  18                                                                19       A. Yes.
  19          INDEX
  20   WITNESS      EXAMINATION BY PAGE                             20       Q. Okay. When was that?
  21   MARCUS SOWINSKI MS. ARMSTRONG    3
               MR. VILLMER    96                                    21       A. Many years ago. I don't remember.
  22
                EXHIBITS
                                                                    22       Q. Okay. Well since it's been a little while,
  23                                                                23   I'll just kind of go through some of the basic
       FOR PLAINTIFFS                FOR I.D.
  24                                                                24   housekeeping issues with you, if that's all right.
       No. 1                   87
  25                                                                25       A. Okay.


                                                                                           1 (Pages 1 to 4)
                          Fernandez & Associates Court Reporters
                          305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 220 of 283
                                                 Page 13                                                       Page 15
    1      Q. Okay. Tell us just a little bit about that.         1   how to do that job at PCLS?
    2   Are there different types of urine drug testing?          2      A. I learned as I went, but I was familiar with
    3      A. Yes.                                                3   information systems in general.
    4      Q. What are those?                                     4      Q. When you joined the company you mentioned you
    5      A. Drug screening, drug confirmations.                 5   joined as an owner as well. Is that correct?
    6      Q. What is drug screening?                             6      A. I'm sorry. I didn't hear your question.
    7      A. It tests qualitative, positive or negative,         7      Q. You mentioned when you joined the company you
    8   if a substance is present in a patient's system.          8   also joined as an owner. Is that correct?
    9      Q. And what is drug confirmation testing?              9      A. Yes.
   10      A. Quantitative testing to determine the level        10      Q. Did you have to put in any type of
   11   of a specific drug in a patient's system.                11   contribution equity into the company?
   12      Q. Okay. Did PCLS offer both qualitative and          12      A. My time and experience.
   13   quantitative drug testing?                               13      Q. When you joined PCLS in 2009, who were the
   14      A. Yes.                                               14   other owners of the company?
   15      Q. Okay. What specifically product did PCLS           15      A. Doug Smith, Philip McHugh.
   16   offer? Was it a certain test or a number of urine        16      Q. Just the three of you in 2009?
   17   drug tests?                                              17      A. Yes.
   18      A. A variety of urine drug tests and saliva drug      18      Q. Okay. Did you know if Mr. Smith put in any
   19   tests.                                                   19   type of equity or contribution when he became an owner
   20      Q. And do you recall while you were there how         20   of PCLS?
   21   many different drug tests were offered?                  21      A. He was investing money to fund the company.
   22      A. I believe it changed over time. I don't know       22      Q. And in 2009 when you joined, what was
   23   the exact number of tests.                               23   Mr. Smith's job title?
   24      Q. What year -- I'm sorry -- I think you              24      A. Owner.
   25   mentioned you left PCDS in 2009 and joined PCLS. Did     25      Q. And what was his role at that time in 2009?


                                                 Page 14                                                       Page 16
    1   you join PCLS in 2009?                                    1      A. Investor.
    2      A. If I recall correctly, I believe so.                2      Q. Did Mr. Smith in 2009 or any time after play
    3      Q. Do you remember what month?                         3   an active role in the company?
    4      A. No.                                                 4      A. No.
    5      Q. I know I'm asking you to go far back here. I        5      Q. In 2009 what was Mr. McHugh's title?
    6   appreciate you trying your best to recall things. I       6      A. CEO.
    7   should have mentioned this earlier. If I ask you          7      Q. And what do you recall was Mr. McHugh
    8   something and you don't recall the answer, please tell    8   responsible for back in 2009?
    9   us you don't recall. I certainly don't want you to        9      A. Day-to-day operations, sales, administrative
   10   guess. Is that okay?                                     10   duties.
   11      A. Okay.                                              11      Q. Did Mr. McHugh's title ever change while you
   12      Q. Great. Okay. So you joined PCLS sometime in        12   were at PCLS?
   13   2009. What was your role when you joined the company?    13      A. Yes.
   14      A. Chief operating officer.                           14      Q. Okay. When was that?
   15      Q. And tell us what that role entailed.               15      A. When Joe Weigel joined the company.
   16      A. I was charged with setting up the laboratory       16      Q. Do you recall approximately when that was?
   17   information system responsible for processing samples.   17      A. I do not.
   18      Q. Okay. And have you had prior experience            18      Q. How long were you with PCLS?
   19   doing that before you joined PCLS?                       19      A. I resigned from management in 2013, but I
   20      A. I don't understand your question.                  20   remained an owner until the company was sold.
   21      Q. Sure. Have you had prior experience setting        21      Q. When you started with the company in 2009,
   22   up lab information systems for the collection of         22   did you report to anybody?
   23   samples?                                                 23      A. To Phil McHugh.
   24      A. No.                                                24      Q. Okay. And how were you compensated when you
   25      Q. Okay. And how did you get training or learn        25   joined PCLS, were you on a salary or did you receive


                                                                                    4 (Pages 13 to 16)
                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 221 of 283
                                                Page 17                                                      Page 19
    1   another form of compensation?                           1      Q. And, again, because this may be played for a
    2      A. Initially, ownership equity.                      2   judge or a jury, people who are not as familiar with
    3      Q. And did that change?                              3   the lab space as you are, what is CLIA?
    4      A. Yes.                                              4      A. Clinical Laboratory Improvement Act. It's
    5      Q. When and how did that change?                     5   the regulatory agency that licenses and governs
    6      A. I don't recall when exactly that changed. It      6   clinical laboratories.
    7   was around the time the company became profitable I     7      Q. Who did Dinah Myers report to when she joined
    8   started to receive a salary.                            8   the company in 2009?
    9      Q. Do you recall what year that would have been?     9      A. Phil McHugh.
   10      A. No.                                              10      Q. Okay. As part of Mr. McHugh's role as CEO in
   11      Q. Okay. When you started in 2009, other than       11   2009, he was also over quality and compliance. Is
   12   your two co-owners, Mr. Smith and Mr. McHugh, were     12   that correct?
   13   there any other individuals who were working in the    13      A. Yes.
   14   company?                                               14      Q. Other than Ms. Myers, was there anyone else
   15      A. Working did you say?                             15   on or in the compliance group at PCLS?
   16      Q. Yes.                                             16      A. Yes.
   17      A. Yes.                                             17      Q. Who else?
   18      Q. Okay. About how many people were employed by     18      A. Me.
   19   PCLS when you joined?                                  19      Q. Okay. So compliance was part of your role as
   20      A. Three to five.                                   20   well?
   21      Q. Okay. And do you recall what capacity those      21      A. I grew into that role.
   22   three to five people were employed in?                 22      Q. Okay. Was that something you had previous
   23      A. Yes.                                             23   job experience with or is it something you learned as
   24      Q. Okay. How were they employed?                    24   you went along?
   25      A. As employees.                                    25      A. I learned as I went along.


                                                Page 18                                                      Page 20
    1      Q. What was their role or function at the            1      Q. Okay. When do you recall your role
    2   company?                                                2   transitioning into compliance?
    3      A. Which person?                                     3      A. As I started to learn more about the
    4      Q. Do you recall the names of the three to five      4   requirements for the laboratory and started to
    5   employees? We can start there.                          5   research more on what was required for our information
    6      A. A few of the names I recall.                      6   system, I started to learn more about compliance.
    7      Q. Okay. Tell us who you recall by name.             7      Q. Was this within the first year or so you were
    8      A. Dinah Myers.                                      8   at the company or do you think that happened later?
    9      Q. Okay. Who else?                                   9      A. Yes, within the first year.
   10      A. Mark Ross. Katie. I don't recall her last        10      Q. Okay. Did you have any formal training in
   11   name.                                                  11   compliance at any point in your career?
   12      Q. Sorry. I cut you off there. Did you say          12      A. No.
   13   Katie?                                                 13      Q. Did PCLS do any in-house compliance or
   14      A. Katie. I don't recall her last name.             14   regulatory training while you were there?
   15      Q. Okay. Do you recall anyone else?                 15      A. Yes.
   16      A. There was a scientist. I don't recall her        16      Q. Tell me about that.
   17   name. And we had a consultant, Joe Eagle.              17      A. We had online compliance training.
   18      Q. What was Dinah Myers' role in the company?       18      Q. What did that involve?
   19      A. Quality and compliance for the laboratory.       19      A. It was a website provided by CodeMap that
   20      Q. Okay. Tell us what you mean by both quality      20   allowed employees to log in and complete various
   21   and compliance for the laboratory.                     21   modules related to compliance in various areas of
   22      A. Setting up the testing and quality assurance     22   laboratory business.
   23   programs required by CLIA and state and regulatory     23      Q. Do you recall any of those areas?
   24   requirements and federal regulatory requirements for   24      A. Billing, antikickback, STARK, fraudulent
   25   compliance.                                            25   claims, laboratory compliance basics.


                                                                                  5 (Pages 17 to 20)
                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 222 of 283
                                               Page 33                                                     Page 35
   1   which is something we're obviously going to have to     1      Q. You can answer.
   2   work through.                                           2      A. Should I answer?
   3         So without getting into that, ultimately,         3         MS. ARMSTRONG: Yes.
   4   what would you tell your sales reps about whether or    4         MR. IRVING: You can answer after an
   5   not PCLS could provide point of care testing cups to    5      objection.
   6   physicians?                                             6         THE WITNESS: I don't know.
   7      A. The code of federal regulation states that a      7   BY MS. ARMSTRONG:
   8   laboratory can only provide supplies used solely for    8      Q. Do you know anything about the reimbursement
   9   collection, transportation and storage.                 9   for point of care testing?
  10      Q. Was the answer to sales reps, no, we cannot      10      A. Yes.
  11   provide point of care testing cups for physician's     11      Q. Tell us what you know about that.
  12   use?                                                   12      A. I'm familiar with a CPT code that we used, or
  13      A. Yes.                                             13   the difference between CPT codes we should use and we
  14      Q. And was the question whether PCLS could          14   shouldn't use.
  15   provide them free of charge or whether PCLS could      15      Q. Okay. Let me back up a step. So PCLS used
  16   provide them and then charge the physician?            16   analyzer equipment in the lab. Is that correct?
  17      A. Both.                                            17      A. Yes.
  18      Q. Both. Okay. And the answer to both               18      Q. Okay. And there is a CPT code you said you
  19   questions that you gave was no. Is that correct?       19   should use and one that you should not use. Can you
  20      A. Yes.                                             20   talk us through that, please.
  21      Q. To your knowledge, did PCLS ever provide free    21      A. Originally, there was a CPT code 80101 used
  22   point of care testing cups to physician practices?     22   for drug screening. But at some point in time I
  23      A. Not to my knowledge.                             23   believe it was Medicare, the AMA, that changed the
  24      Q. You also mentioned the analyzer. Tell us         24   coding and came out with a different code for the use
  25   what an analyzer is and what it's used for.            25   of point of care cup versus instrument analysis, like


                                               Page 34                                                     Page 36
   1      A. Enzyme immunoassay instrument used for urine      1   an analyzer. Those codes were GO 431 and GO 434. GO
   2   drug screening quality testing.                         2   431 for the use of an analyzer.
   3      Q. Where could an analyzer be used?                  3      Q. You mentioned a change in reimbursement, if I
   4      A. In a laboratory setting.                          4   understood you correctly. At some point prior to that
   5      Q. It's a piece of lab equipment?                    5   change do you know how physicians were being
   6      A. Yes.                                              6   reimbursed for point of care testing cups?
   7      Q. Okay. Could it also be used in any                7      A. They were billing 80101.
   8   physician's office?                                     8      Q. Were they billing for each -- or were they
   9      A. Yes.                                              9   able to bill for each substance tested for in the
  10      Q. What is the difference between using an          10   point of care testing cup?
  11   analyzer to test a sample versus a point of care       11      A. Yes.
  12   testing cup?                                           12      Q. And then I think you mentioned at some point
  13      A. I don't know the scientific difference.          13   that changed?
  14      Q. Okay. But ultimately they both of give you       14      A. Yes.
  15   qualitative results?                                   15      Q. Okay. And what was the practical effect, if
  16      A. Yes.                                             16   you know, of that change --
  17      Q. Positive or negative for the presence of         17         (Technical difficulties.)
  18   drugs?                                                 18      Q. I think the question was what was the
  19      A. Yes.                                             19   practical effect of the regulatory change to how a
  20      Q. Do you know if there are any benefits to the     20   physician could bill for points of care testing using
  21   physician in using an analyzer instead of a point of   21   GO 101? And your answer again?
  22   care testing cup?                                      22      A. I don't believe you said the right CPT code.
  23         MR. VILLMER: Objection. Leading. You can         23      Q. I didn't say the right CPT code. What CPT
  24      answer.                                             24   code should that have been?
  25   BY MS. ARMSTRONG:                                      25      A. I'm not sure which test you're referring to.


                                                                                 9 (Pages 33 to 36)
                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 223 of 283
                                                 Page 37                                                      Page 39
    1      Q. So we're talking about the point of care           1      A. I don't know. I don't remember.
    2   testing cups prior to the change in billing              2      Q. As compliance director, would it concern you
    3   requirement.                                             3   if you learned the company was providing physician
    4      A. Okay. Originally, I believe the code was           4   practices with analyzer equipment free of charge?
    5   80101. And after the change, the code for a cup was      5         MR. VILLMER: Objection to form.
    6   GO 434.                                                  6      A. I'm not sure I understand the question.
    7      Q. Okay. And in terms of the practical effect         7      Q. Sure. In your role as compliance director --
    8   of that change, did it affect the amount of money a      8      A. I was not the compliance director.
    9   physician could be reimbursed for using a point of       9      Q. Who was head of compliance?
   10   care testing cup?                                       10      A. Dinah Myers.
   11      A. Yes.                                              11      Q. I thought Dinah Myers reported to you on
   12      Q. Okay. Did it increase the amount they could       12   compliance issues.
   13   be paid? Did it decrease the amount they could be       13      A. As in administrative day-to-day operations,
   14   paid?                                                   14   yes. But our compliance officer ultimately reported
   15      A. Decrease.                                         15   directly to the board of directors per the OIG
   16      Q. Decrease. Okay. Do you know the amount or         16   guidelines.
   17   the significance of the decrease?                       17      Q. So let me make sure I understand that. So
   18      A. I believe the allowable amount for GO 434 at      18   Dinah was the head of the compliance group. Is that
   19   the time was $20.                                       19   correct?
   20      Q. And prior to the use of GO 434 when               20      A. Yes.
   21   physicians were able to bill under 80101 -- do I have   21      Q. And she ultimately reported to the board of
   22   that right?                                             22   directors.
   23      A. Yes.                                              23      A. Yes.
   24      Q. -- what was the reimbursement like under that     24      Q. But sometimes she also reported to you for
   25   prior model?                                            25   various things. Correct?


                                                 Page 38                                                      Page 40
   1       A. I don't know.                                      1      A. Day-to-day administrative performance
   2       Q. Okay. More than $20?                               2   evaluations, days off, vacations, weekends, questions,
   3           MR. VILLMER: Objection. Leading.                  3   we did work together. She did report to me. But she
   4    BY MS. ARMSTRONG:                                        4   also, under our org chart, she also reported directly
   5       Q. If you know.                                       5   to the board of directors.
   6       A. Probably more.                                     6      Q. Getting back to the analyzer issue, I think
   7       Q. You mentioned sale reps would come to you          7   you told us that sales reps would come to you with
   8    with questions about analyzers. What types of            8   questions about the provision of analyzer. Were you
   9    questions about analyzers did sales reps have for you    9   the person who was charged with answering those
  10    in your compliance capacity?                            10   questions or was that somebody else?
  11       A. Could the company provide a physician with an     11         MR. VILLMER: Objection. Mischaracterizes
  12    analyzer.                                               12      previous testimony, but you can answer.
  13       Q. And what was your answer to that question at      13   BY MS. ARMSTRONG:
  14    the time?                                               14      Q. Did that mischaracterize your previous
  15       A. We need to discuss it with our attorney.          15   testimony?
  16       Q. And, again, not going into anything you           16      A. I'm not sure I understand the question. Or
  17    discussed with your attorney, what did you ultimately   17   if you could repeat the question.
  18    tell the sales team about whether or not PCLS could     18      Q. Of course. You told us earlier that as part
  19    provide physicians with analyzer equipment?             19   of your day-to-day compliance role sales reps would
  20       A. PCLS is in the business of laboratory, not in     20   ask you questions and those would include questions
  21    the business of providing analyzers.                    21   about analyzers. Is that correct?
  22       Q. Were the sales reps asking you if PCLS could      22      A. Yes.
  23    provide physicians with analyzer equipment free of      23      Q. And then we talked more and you specified
  24    charge?                                                 24   sales reps would come to you with questions about
  25           MR. VILLMER: Objection. Leading.                 25   whether or not they could provide physician practices


                                                                                 10 (Pages 37 to 40)
                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 224 of 283
                                                 Page 45                                                    Page 47
    1     Q. Do you recall any others?                           1         MR. VILLMER: Objection to the form.
    2     A. No.                                                 2      Objection to the form. But you can answer.
    3     Q. What was the nature of the relationship             3      A. No.
    4   between PCLS and SLP?                                    4      Q. Are you familiar with a Dr. John Johnson?
    5         MR. VILLMER: Objection to form.                    5      A. Yes.
    6     Q. You can answer.                                     6      Q. What do you know about Dr. John Johnson?
    7     A. Co-marketing.                                       7         MR. VILLMER: Object to the form, but you can
    8     Q. Tell me what that means.                            8      answer.
    9     A. They would introduce us to their customers          9      A. He was a customer of PCLS.
   10   and we would introduce them to our customers.           10      Q. By customer what do you mean?
   11     Q. Okay.                                              11      A. He sent us patient specimens for laboratory
   12         MR. VILLMER: Would anybody mind if we just        12   testing.
   13     took a quick break? Is that all right?                13      Q. What type of doctor was he?
   14         MS. ARMSTRONG: Ten minutes? Five minutes?         14      A. I don't know.
   15     Why don't we reconvene around 11.                     15      Q. Do you know who at PCLS handled Dr. Johnson's
   16         (Thereupon, a brief recess was taken, after       16   account?
   17     which the following proceedings were had:)            17      A. I don't know.
   18         THE VIDEOGRAPHER: We're back on the record        18      Q. Do you know what timeframe Dr. Johnson was a
   19     at 11:03.                                             19   customer of PCLS?
   20   BY MS. ARMSTRONG:                                       20      A. I don't remember.
   21     Q. Great. Thank you guys.                             21      Q. Do you have knowledge of any discussions
   22         Mr. Sowinski, before we broke we were talking     22   between Dr. Johnson and Manoj Kumar about the
   23   about analyzers and I frankly forgot the question I     23   provision of an analyzer for Dr. Johnson's office?
   24   was asking you, so let me try again with a new          24         MR. VILLMER: Objection to the form.
   25   question.                                               25      A. No.


                                                 Page 46                                                    Page 48
    1         You had mentioned that PCLS did have a             1      Q. Do you have knowledge of any discussions
    2   co-marketing relationship with an analyzer vendor,       2   between Mr. McHugh and Dr. Johnson regarding the
    3   SLP. Is that correct?                                    3   provision of an analyzer for Dr. Johnson's office?
    4      A. Yes.                                               4         MR. VILLMER: Same objection.
    5      Q. Okay. What was the nature of that                  5      A. No.
    6   co-marketing arrangement? Can you describe it for us?    6      Q. I'll ask it a different way. Did Mr. McHugh
    7      A. I'm not sure what you mean by the nature of        7   ever talk to you about getting an analyzer in Dr.
    8   that arrangement.                                        8   Johnson's office?
    9      Q. What does a co-marketing agreement entail?         9         MR. VILLMER: Objection to the form.
   10      A. I don't recall exactly what the co-marketing      10   BY MS. ARMSTRONG:
   11   agreement said. But my understanding of the             11      Q. Did that question make sense?
   12   relationship was that they were introducing us to       12      A. Not that I remember.
   13   their customers and we had the opportunity to           13      Q. Did Manoj Kumar ever talk to you about
   14   introduce them to our customers.                        14   putting an analyzer in Dr. Johnson's office?
   15      Q. Was there any exchange of money between PCLS      15         MR. VILLMER: Same objection.
   16   and SLP as part of the co-marketing arrangement?        16   BY MS. ARMSTRONG:
   17         MR. VILLMER: Objection to the form. But you       17      Q. You can answer.
   18      can answer.                                          18      A. No.
   19      A. There was no financial relationship to my         19      Q. If PCLS was thinking about putting an
   20   knowledge, with the exception of an analyzer Phil may   20   analyzer in a doctor's office, and I mean paying for
   21   have purchased from SLP early on for the use in our     21   or reimbursing a doctor for expenses related to an
   22   laboratory.                                             22   analyzer, is that something PCLS's compliance
   23      Q. Gotcha. Okay. Are you aware of Mr. McHugh         23   department should vet?
   24   being involved in the procurement of any other          24         MR. VILLMER: Objection. Calls for
   25   analyzers?                                              25      speculation and objection to the form.


                                                                                12 (Pages 45 to 48)
                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 225 of 283
                                               Page 49                                                       Page 51
   1   BY MS. ARMSTRONG:                                        1   reimbursement to Dr. Nichols for expenses related to
   2      Q. In your role as compliance and based on your       2   putting an analyzer in his office?
   3   experience working in compliance at the company, what    3         MR. VILLMER: Objection to form.
   4   is your answer?                                          4      A. No.
   5         MR. VILLMER: Same objection.                       5      Q. Is it fair to say while you were at PCLS from
   6      A. Yes, that should be reviewed by compliance         6   2009 through 2016 you knew nothing about the provision
   7   and legal.                                               7   of an analyzer or analyzer equipment to Dr. Nichols?
   8      Q. Tell us why.                                       8         MR. VILLMER: Object to the form.
   9      A. If you are providing anything to a physician,      9         THE WITNESS: Can you restate the question?
  10   it needs to be compliant.                               10   BY MS. ARMSTRONG:
  11      Q. Did anyone ever consult you at any time           11      Q. Sure. Is it fair to say during your time at
  12   related in any way to analyzer equipment for Dr.        12   PCLS you had no knowledge of the provision of an
  13   Johnson?                                                13   analyzer or analyzer equipment to Dr. Nichols?
  14         MR. VILLMER: Objection to the form.               14         MR. VILLMER: Same objection.
  15      A. No.                                               15      A. Yes, I had no knowledge.
  16      Q. Did that question make sense?                     16      Q. Okay. Same question as to Dr. Johnson.
  17      A. Yes.                                              17   During your time at PCLS, did you have any knowledge
  18      Q. Okay. Are you familiar with Dr. John              18   about the provision of an analyzer or analyzer
  19   Nichols?                                                19   equipment to Dr. Johnson?
  20      A. Sounds familiar.                                  20         MR. VILLMER: Objection to the form.
  21      Q. What do you know about Dr. Nichols?               21      A. No.
  22         MR. VILLMER: Objection to the form.               22      Q. No knowledge. Is that correct?
  23      A. I don't know anything beyond that it sounds       23      A. No knowledge.
  24   familiar.                                               24      Q. Who is Manoj Kumar?
  25      Q. Okay. Do you believe he was a PCLS customer       25      A. A friend of Phil McHugh.


                                               Page 50                                                       Page 52
   1   at one point?                                            1      Q. Did Manoj Kumar ever work for PCLS?
   2         MR. VILLMER: Objection to the form.                2      A. Yes.
   3      A. Yes.                                               3      Q. When did Manoj Kumar first come to work with
   4      Q. Why do you believe he was a PCLS customer?         4   PCLS?
   5      A. Because it sounds familiar.                        5      A. I don't remember.
   6      Q. Do you know who at PCLS handled the Nichols        6      Q. Was it after you had started with the
   7   account?                                                 7   company?
   8      A. No.                                                8      A. Yes.
   9      Q. Do you know the timeframe during which he          9      Q. Okay. Do you know who brought Manoj Kumar
  10   referred samples to PCLS?                               10   into PCLS?
  11      A. No.                                               11         MR. VILLMER: Objection to the form.
  12      Q. Did anyone at PCLS ever consult you regarding     12      A. Phil McHugh.
  13   the placement of an analyzer in Dr. Nichols' office?    13      Q. What do you know about that?
  14         MR. VILLMER: Objection to the form.               14      A. That Phil McHugh wanted Manoj Kumar to come
  15      A. No.                                               15   work as a sales manager for PCLS.
  16      Q. Did Mr. McHugh ever talk to you about the         16      Q. Do you have any information as to why Phil
  17   provision of an analyzer in Dr. Nichols' office?        17   McHugh wanted Manoj Kumar to come work as a sales
  18         MR. VILLMER: Same objection.                      18   manager for PCLS?
  19      A. No.                                               19         MR. VILLMER: Objection to the form.
  20      Q. Did Mr. McHugh ever talk to you about             20      A. No.
  21   reimbursing Dr. Nichols' for expenses related to        21      Q. Were you involved in any way in the hiring of
  22   putting an analyzer in his office?                      22   Manoj Kumar?
  23         MR. VILLMER: Same objection.                      23      A. Yes.
  24      A. No.                                               24      Q. Tell us about your involvement.
  25      Q. Did Manoj Kumar ever talk to you about            25      A. I worked with Joe Weigel and Phil McHugh to


                                                                                13 (Pages 49 to 52)
                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 226 of 283
                                                Page 53                                                       Page 55
   1   develop a contract with our counsel, in-house             1   to W-2 employees?
   2   counsels, the terms of the agreement.                     2      A. Initially.
   3      Q. And let me clarify. Was that when Mr. Kumar         3          MR. VILLMER: Objection to the form.
   4   was transitioning into his role as an employee of         4      Q. Initially?
   5   PCLS?                                                     5      A. Yes.
   6         MR. VILLMER: Objection to the form.                 6      Q. Did that eventually change?
   7      A. Yes.                                                7      A. Yes.
   8      Q. Before he became an employee of PCLS, was           8      Q. What was the reason for that change?
   9   Mr. Kumar employed by the company as a contractor?        9      A. Privileged.
  10      A. Yes.                                               10      Q. Okay. So the change was made based on
  11      Q. In what capacity?                                  11   information that you obtained through counsel?
  12      A. Sales representative.                              12          MR. VILLMER: Just real quick for the record,
  13      Q. Okay. Did you have any role in bringing in         13      I think we -- you either need to get a foot in
  14   Mr. Kumar as a sales representative for PCLS?            14      the camp of asking him to answer these questions
  15      A. No.                                                15      about what counsel said or don't, one of the two.
  16      Q. Do you recall when he started as a sales           16          MS. ARMSTRONG: When he says privilege, I'm
  17   representative for PCLS?                                 17      just trying to understand whose privilege. Was
  18      A. No.                                                18      it the company's privilege that you're asserting?
  19      Q. And are you familiar with his entity MK Land       19      That's fine. I don't think we want to wade into
  20   Holdings?                                                20      that.
  21         MR. VILLMER: Objection to the form.                21          MR. IRVING: Our position would be that Mr.
  22      A. Sounds familiar.                                   22      Sowinski is not in a position to waive the
  23      Q. Was MK Land Holdings a sales representative        23      company's privilege. So, Mr. Sowinski, I would
  24   for PCLS.                                                24      instruct you not to answer any questions that
  25      A. I don't know.                                      25      would require you to disclose your communications


                                                Page 54                                                       Page 56
   1      Q. Would that be outside the scope of your             1      with legal counsel for the company or for your
   2   day-to-day?                                               2      own personal attorneys, if that happens to be the
   3         MR. VILLMER: Objection to the form.                 3      case.
   4      A. I don't know.                                       4   BY MS. ARMSTRONG:
   5      Q. Was it part of your day-to-day                      5      Q. And the answer is privileged. I'm just
   6   responsibilities to know who the PCLS sales reps were?    6   trying to clarify privilege based on the company's
   7      A. No.                                                 7   attorney-client privilege or your personal privilege
   8      Q. Was that a function of the sales team               8   or some other privilege.
   9   management?                                               9      A. Advice given by the company's attorney.
  10      A. Yes.                                               10      Q. Okay. Thank you.
  11      Q. Did you ever have a role in signing up sales       11         Going back to Mr. Kumar, do you know how long
  12   reps?                                                    12   he was a 1099 sales rep?
  13         MR. VILLMER: Objection to the form.                13      A. No.
  14      A. No.                                                14      Q. Do you know if he had a written agreement
  15      Q. What is a 1099 channel partner?                    15   with PCLS to be a sales rep?
  16      A. Independent contractor sales representative.       16      A. I don't know.
  17      Q. When you joined the company in 2009, what was      17      Q. Was that a standard procedure back in early
  18   the sales force made up of?                              18   2009, 2010 when you started with the company?
  19         MR. VILLMER: Objection to the form.                19         MR. VILLMER: Objection to the form.
  20      A. Sales representatives.                             20      A. Yes.
  21      Q. I'm sorry?                                         21      Q. Sales reps typically have written agreements
  22      A. Sales representatives.                             22   with the company?
  23      Q. Were they 1099 or W-2 employees?                   23      A. Yes.
  24      A. Both, if I recall.                                 24      Q. Do you know if Mr. Kumar -- I think you said
  25      Q. Okay. Was there a higher percentage of 1099        25   you did not know if Mr. Kumar had a written agreement


                                                                                 14 (Pages 53 to 56)
                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 227 of 283
                                                Page 57                                                      Page 59
   1    with the company.                                        1   sales representative for PCLS?
   2       A. I don't recall.                                    2          MR. VILLMER: Objection to the form.
   3       Q. Do you recall if any of the entities owned or      3      A. No.
   4    controlled by Mr. Kumar had written sales rep            4      Q. You were not aware?
   5    agreements with the company?                             5      A. Not aware.
   6          MR. VILLMER: Objection to the form.                6      Q. I will clarify. When I say he became a sales
   7       Q. You don't recall?                                  7   rep, I am referring to either Mr. Kumar or acting as
   8       A. I don't know.                                      8   his company.
   9          MR. IRVING: Mr. Sowinski, I just wanted to         9          MR. VILLMER: Same objection.
  10       thank you for repeating your answers occasionally    10      A. I didn't hear your question.
  11       on the record. I believe your initial answers        11      Q. Sure. I wanted to clarify, when I say
  12       are sometimes getting drowned out by objections,     12   Mr. Kumar as a sales representative, my understanding
  13       so thank you.                                        13   is one of his entities actually entered into a sales
  14          THE WITNESS: Yeah. I'm going to try to            14   representative agreement with PCLS and was a 1099
  15       pause for potential objections before I give an      15   general partner. Is that your understanding? Do you
  16       answer.                                              16   have any knowledge about that?
  17          MS. ARMSTRONG: Sounds good.                       17          MR. VILLMER: Objection to the form.
  18    BY MS. ARMSTRONG:                                       18          THE WITNESS: What's the question?
  19       Q. Who was involved in signing Mr. Kumar up as a     19   BY MS. ARMSTRONG:
  20    sales representative for PCLS?                          20      Q. The question is, I'll ask it two different
  21       A. I don't know.                                     21   ways. The question is are you aware that when
  22       Q. But it wasn't you?                                22   Mr. Kumar became a sales representative of PCLS that
  23       A. No.                                               23   he was managing two physician practices in Indiana?
  24       Q. Do you believe Mr. McHugh was involved in         24          MR. VILLMER: Objection to the form.
  25    that?                                                   25      A. No.


                                                Page 58                                                      Page 60
    1         MR. VILLMER: Objection to the form and calls       1      Q. Did you ever become aware of that fact?
    2      for speculation.                                      2         MR. VILLMER: Objection to the form.
    3      A. Yes.                                               3      A. No.
    4      Q. Why do you believe Mr. McHugh was involved in      4      Q. Are you familiar with the name Gregory
    5   bringing Mr. Kumar in as a sales representative?         5   Masimore?
    6      A. Phil McHugh was the person that worked the         6      A. Yes. Sounds familiar.
    7   most closely with Manoj Kumar.                           7      Q. Was Gregory Masimore a customer of PCLS?
    8      Q. Did Mr. McHugh as part of his                      8      A. I don't know.
    9   responsibilities as CEO have the ability to hire         9      Q. Who would know the answer to that?
   10   employees?                                              10         MR. VILLMER: Objection to the form.
   11      A. Yes.                                              11      A. Phil McHugh.
   12         MR. VILLMER: Objection to the form.               12      Q. Are you familiar with the name Yunus Shaw?
   13         THE WITNESS: Yes.                                 13      A. Sounds familiar.
   14   BY MS. ARMSTRONG:                                       14      Q. Is he a customer or was he a customer of
   15      Q. As CEO, did Mr. McHugh have the ability and       15   PCLS?
   16   did he hire sales representatives?                      16      A. I don't know.
   17         MR. VILLMER: Objection to the form.               17      Q. Is that also something that you believe Mr.
   18      A. Yes.                                              18   McHugh may know the answer to?
   19      Q. Did Mr. McHugh at the time have to get            19         MR. VILLMER: Objection to the form.
   20   approval from the other owners, you and Mr. Smith, to   20      A. Yes.
   21   make personnel decisions such as hiring?                21      Q. All right. Let me ask the question another
   22         MR. VILLMER: Objection to the form.               22   way. Were you aware when MK Land Holdings became a
   23      A. No.                                               23   sales representative for PCLS that Manoj Kumar was
   24      Q. Are you aware that Mr. Kumar was managing two     24   managing two physician practices in Indiana?
   25   physicians' practices in Indiana when he became a       25         MR. VILLMER: Objection to the form.


                                                                                15 (Pages 57 to 60)
                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 228 of 283
                                                 Page 61                                                      Page 63
    1      A. No.                                                 1      Q. Okay. So my question to you is did Mr. Kumar
    2      Q. Do you know who at PCLS had the Masimore            2   need to be converted to a W-2 employee in order to
    3   account?                                                  3   handle that task?
    4         MR. VILLMER: Objection to the form.                 4          MR. VILLMER: Objection to the form.
    5      A. No.                                                 5      A. Yes, to make him a manager.
    6      Q. Did the question make sense? My                     6      Q. Okay. Okay. Do you recall any other
    7   understanding is a sales rep has a specific physician     7   meetings or conversations with Mr. McHugh regarding
    8   practice for provider accounts. Am I using the right      8   the change in Mr. Kumar's employment?
    9   terminology?                                              9      A. No.
   10      A. Yes.                                               10      Q. Who was on the board at the time of that
   11      Q. So you do not know who at PCLS had the             11   presentation that you mentioned earlier?
   12   Masimore account. Correct?                               12      A. Joe Weigel. And I can't remember if it was
   13         MR. VILLMER: Objection. Asked and answered.        13   Doug Smith or Avery Chapman at the time.
   14      A. Correct.                                           14      Q. What was Joe Weigel's role at the company at
   15      Q. Do you know who at PCLS had the Yunus Shaw         15   the time of this meeting?
   16   account?                                                 16      A. CEO.
   17      A. No.                                                17      Q. And do you recall when that occurred? When
   18      Q. Around what time did Mr. Kumar's role at PCLS      18   he became CEO?
   19   transition from sales rep to W-2 employee?               19      A. He left his company he was working for and
   20      A. I don't recall exactly when.                       20   came to work for PCLS. At that time all of the titles
   21      Q. But if I understood you correctly, you were        21   and roles changed.
   22   involved in that process. Is that correct?               22      Q. How did Mr. McHugh's role change at PCLS
   23      A. I was made aware of it.                            23   after Joe Weigel came over?
   24      Q. When were you made aware of it?                    24      A. Joe became president and CEO to manage
   25      A. I believe Phil presented it to the partners        25   operations of the laboratory, given his laboratory


                                                 Page 62                                                      Page 64
   1    or to the board about making Manoj a sales manager.       1   background. And Phil McHugh focused primarily on
   2       Q. Do you remember anything specific from Mr.          2   sales after that.
   3    McHugh's presentation to the board on that topic?         3      Q. After Joe Weigel came to PCLS, was Mr. McHugh
   4       A. No.                                                 4   still in a management position?
   5       Q. Do you remember why Mr. McHugh -- what Mr.          5      A. Yes.
   6    McHugh said about why he was proposing that change?       6      Q. Management of the sales team?
   7       A. He wanted Manoj Kumar to handle the 1099            7          MR. VILLMER: Objection. Asked and answered.
   8    channel partners.                                         8   BY MS. ARMSTRONG:
   9       Q. Do you recall any other reasons that Mr.            9      Q. I'm sorry. Was that a yes?
  10    McHugh gave the board as to why he was suggesting this   10      A. Yes.
  11    change?                                                  11      Q. Did he manage any other teams?
  12       A. No.                                                12      A. Not that I'm aware of.
  13       Q. Was Mr. Kumar unable to manage the 1099            13      Q. What was your understanding of Mr. McHugh's
  14    channel partners as a 1099 contractor for the company?   14   responsibilities in terms of his management of the
  15          MR. VILLMER: Objection to the form.                15   sales team at that time?
  16       A. I don't understand the question.                   16      A. To work with the sales team to grow the
  17       Q. Okay. I think you've told us that Mr. McHugh       17   business.
  18    in a meeting with the board presented this change in     18      Q. And did Mr. McHugh continue in that capacity
  19    employment for Manoj Kumar from 1099 contractor to W-2   19   as manager of the sales team until the business was
  20    employee. Is that correct so far?                        20   sold in 2016?
  21       A. Yes.                                               21      A. Yes.
  22       Q. Okay. And you told us the reason was given         22      Q. Was there ever a point at which you recall
  23    by Mr. McHugh that this way he could handle the 1099     23   Mr. McHugh stepping down from management?
  24    channel partners. Is that correct?                       24      A. No.
  25       A. To manage the 1099 channel partners.               25      Q. Mr. Kumar was eventually terminated from the


                                                                                  16 (Pages 61 to 64)
                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 229 of 283
                                                 Page 73                                                      Page 75
   1      Q. Did the company take any action upon learning       1   made a payment. Is that correct?
   2   about the loan issues?                                    2      A. Correct.
   3      A. Yes.                                                3      Q. Did anyone at PCLS consult you before either
   4      Q. What action was that?                               4   of these two loans were made?
   5      A. Investigation with counsel.                         5      A. No.
   6      Q. And at the conclusion of the investigation,         6      Q. Are you familiar with the Department of
   7   did the company take any further action with regard to    7   Health and Human Services Office of Inspector
   8   the loans or Mr. McHugh?                                  8   General's fraud alert?
   9      A. There was a special board meeting at which          9      A. Yes.
  10   counsel was present. I was not present.                  10      Q. What do you know about those?
  11      Q. Are you aware of the company making any            11      A. That there's a link on their website where
  12   repayments related to any loan given by or at the        12   you can report fraud.
  13   direction of Mr. McHugh?                                 13      Q. Were you also familiar with the fraud alert
  14         MR. VILLMER: Objection to the form.                14   publications that were published by the agency or
  15      A. I was told by Alan Campbell that they were         15   disseminated by the agency?
  16   refunding Medicare for a doctor in Indiana I think it    16      A. No, I'm not familiar with that.
  17   was.                                                     17      Q. I'm going to change topics here for a minute
  18      Q. I'm sorry. What was that?                          18   and talk about Doug Smith. You mentioned that you had
  19      A. I was told by Alan Campbell that they were         19   worked with Mr. Smith at PCDS prior to coming to PCLS.
  20   refunding Medicare for the claims submitted for the      20   How did you know Mr. Smith?
  21   doctor in Indiana or Illinois, whichever.                21      A. He was introduced to me through a family
  22      Q. Whichever it may turn out to be?                   22   friend.
  23      A. I don't recall if it was Indiana or Illinois.      23      Q. Was that before you started working with him
  24      Q. Okay. Was Manoj Kumar to your knowledge            24   at PCDS?
  25   involved in the provision of the loans to these two      25      A. Yes.


                                                 Page 74                                                      Page 76
   1   providers?                                                1      Q. What do you know about his professional
   2         MR. VILLMER: Objection to the form.                 2   background?
   3      A. That was something I was told.                      3      A. He's a physician. I believe he worked as an
   4      Q. Who told you that?                                  4   emergency medicine physician, and then practiced pain
   5      A. Alan Campbell.                                      5   management after that.
   6      Q. And what were you told about Manoj Kumar's          6      Q. Do you recall where he was a practicing
   7   involvement in the loans?                                 7   physician?
   8      A. I don't remember.                                   8      A. In Florida. West Palm Beach.
   9      Q. How many conversations do you recall having         9      Q. To your knowledge, is he still a licensed
  10   with your compliance department about these loan         10   medical doctor?
  11   issues?                                                  11      A. No.
  12         MR. VILLMER: Objection to the form.                12      Q. Did he at some point lose his medical
  13      A. Maybe two or three.                                13   license?
  14      Q. Are you aware of any repayment being made by       14      A. Yes.
  15   PCLS to the MAC? Are you aware this actually             15      Q. Do you know anything about the circumstances
  16   happened?                                                16   surrounding that?
  17      A. I don't know.                                      17      A. Only what I read in the news.
  18      Q. Did you ever take any steps to verify whether      18      Q. What do you recall reading in the news?
  19   or not the company actually made a repayment to the      19      A. That a physician lost their license for the
  20   MAC relating to one or more of the loans?                20   death of a patient.
  21      A. No. If Alan said -- if Alan Campbell said          21      Q. And that was Mr. Smith?
  22   they were going to do something, I trusted Alan          22      A. Yes.
  23   Campbell.                                                23      Q. Okay. Do you recall when he lost his
  24      Q. I want to be clear. He said they were going        24   license?
  25   to do something, he did not tell you that they had       25      A. I don't recall exactly.


                                                                                 19 (Pages 73 to 76)
                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 230 of 283
                                                 Page 117                                                                Page 119
    1            CERTIFICATE OF OATH                              1            ERRATA SHEET
    2                                                             2   DO NOT WRITE ON TRANSCRIPT. ENTER CHANGES HERE.
    3   STATE OF FLORIDA                                          3   NAME: Marcus Sowinski
                                                                      RE: USA v. PCLS
    4   COUNTY OF BROWARD
                                                                  4   DATE OF DEPOSITION: 9/14/20
    5
                                                                      Page/Line Change        Reason
    6      I, the undersigned authority, certify that
                                                                  5
    7   Marcus Sowinski appeared before me via Zoom on            6
    8   September 14, 2020, and was duly sworn.                   7
    9      WITNESS my hand and official seal this                 8
   10   23rd day of September 2020.                               9
   11                                                            10
   12                                                            11
   13                                                            12
   14                                                            13
   15                                                            14
                    Mary Ann Collier                             15
   16               Commission #GG056076                         16
                                                                 17
                    Expires 2/21/21
                                                                 18
   17
                                                                 19
   18
                                                                 20
   19
                                                                 21
   20                                                            22
   21                                                                 Under penalty of perjury, I declare that I have read
   22                                                            23   my deposition and that it is true and correct,
   23                                                                 subject to any changes in form or substance entered
   24                                                            24   above.
   25                                                            25   Deponent's signature Date (Print Name)


                                                 Page 118                                                                Page 120
   1       REPORTER'S DEPOSITION CERTIFICATE                                   Fernandez & Associates, Inc.
   2                                                                         444 Brickell Avenue, Suite 718
   3           I, MARY ANN COLLIER, Court Reporter, certify                        Miami, FL 33131
                                                                                    305-374-8868
   4    that I was authorized to and did stenographically                        service@fernandezcr.com
   5    report the videotaped deposition of Marcus Sowinski,                               September 23, 2020
   6    that a review of the transcript was requested, and              Brian F. Irving, Esq.
   7    that the foregoing transcript, pages 1 through 116, is          Bass Berry & Sims
   8    a true and complete record of my stenographic notes.            150 Third Avenue South, Suite 2800
                                                                        Nashville, TN 37201
   9
                                                                        birving@bassberry.com
  10          I further certify that I am not a relative,                          Re: USA v. PCLS
  11    employee, attorney or counsel of any of the parties,            Dear Mr. Irving:
  12    nor am I a relative or employee of any of the parties'          Please be advised that the deposition of
  13    attorney or counsel connected with the action, nor am           Marcus Sowinski has been prepared and is awaiting
                                                                        signature. Please call our office at the above number
  14    I financially interested in the action.                         to make arrangements for your client to read and sign
  15                                                                    his deposition.
  16         Dated this 23rd day of September 2020.                     The deponent has 30 days from this date to read and
  17                                                                    sign the deposition. If we do not hear from you, it
  18                                                                    shall then be concluded that the reading and signing
                                                                        has been waived.
  19
  20                                                                                    Yours very truly,
                    MARY ANN COLLIER
  21
  22                                                                                    Fernandez & Associates
  23
  24                                                                    cc: Katherine Armstrong, AUSA
  25                                                                       Matthew Villmer, Esq.


                                                                                 30 (Pages 117 to 120)
                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 231 of 283
                           MSJ Exhibit 79
                                                                           1


     1            IN THE UNITED STATES DISTRICT COURT
     2          FOR THE WESTERN DISTRICT OF PENNSYLVANIA
     3                     CHARLOTTE DIVISION
     4 UNITED STATES OF AMERICA, ex rel.       )
       TARYN HARTNETT, and DANA                )
     5 SHOCHED,                                )
                                               )
     6                Plaintiff,               )
                                               )   Civil File No.
     7          vs.                            )   3:17-CV-37
                                               )   (Consolidated with Civil
     8 PHYSICIANS CHOICE LABORATORY            )   File No. 3:17-CV-46)
       SERVICES, DOUGLAS SMITH, PHILIP         )
     9 MCHUGH AND MANOJ KUMAR,                 )
                                               )
   10                 Defendants.              )
   11
   12                 Video Deposition of JEFFREY ALAN THOMAS
   13                        Wednesday, October 7, 2020
   14
   15       The deposition of JEFFREY ALAN THOMAS, called as a witness
      by the Plaintiff, pursuant to notice and the Federal Rules of
   16 Civil Procedure 30, pertaining to the taking of depositions,
      taken before me, the undersigned, Jill A. Oliver, Notary Public
   17 in and for the Commonwealth of Pennsylvania, via Zoom Video
      Conference, commencing at 9:30 o'clock a.m., the day and date
   18 above set forth.
   19
   20                    COMPUTER-AIDED TRANSCRIPTION BY
                          MORSE, GANTVERG & HODGE, INC.
   21                       PITTSBURGH, PENNSYLVANIA
                                 412-281-0189
   22
   23
   24
   25




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 232 of 283
                                                                           11


     1     Q.    When you started at PCLS, did you receive any training?
     2     A.    Yes.
     3     Q.    Can you talk about that with me?
     4     A.    Sure.   It was -- I believe it was two days of training
     5 that we had the conference room at the laboratory.          That
     6 training really was with the lab director, Mark, who gave us the
     7 science background of the testing was and the use of the
     8 equipment and what the results were.        Other than that
     9 background, there really was no sales training.         It was just the
   10 technical background side of it and what the results were and
   11 what the results meant and cutoffs and things like that for the
   12 results.
   13      Q.    As a sales rep, was there any periodic training, or was
   14 it just that training at the outset?
   15      A.    Initially, we did just the training at the outset.             It
   16 was invited back to Charlotte for additional training with new
   17 representatives, and that was just, again, my input and feedback
   18 as to what was in the field.
   19      Q.    How were you paid?
   20      A.    I was paid monthly based on commissions based on the
   21 reimbursement for the samples that were sent in.
   22      Q.    Do you remember what percentage of that reimbursement
   23 you would get in commissions?
   24      A.    I want to say it was 8 percent.
   25      Q.    Was that 8 percent of collections or just what was




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 233 of 283
                                                                           13


     1     A.    Yes.
     2     Q.    How often?
     3     A.    I would say mostly maybe a couple of times a month.
     4     Q.    Just generally what would the substance of those
     5 interactions be?
     6     A.    Those interactions really had to do with reimbursements
     7 and when the reimbursements would start coming in so I could
     8 actually get a paycheck.
     9           Then further on down from that really, again, I was
   10 called into Charlotte to do training and have people ride with
   11 me and train them in the field as sales people.          So I would have
   12 interactions with him and conversations with him regarding those
   13 folks and making arrangements for them to come to Pittsburgh or
   14 me going to Charlotte, and then later on, just really the
   15 general business and what was going on at PCLS.
   16      Q.    What is your understanding of what Phil McHugh's role
   17 in the company was?
   18      A.    He was I believe CEO.     He was the investor; one of the
   19 owners.
   20      Q.    Did you also know Bill Hughes?
   21      A.    Ask the question again.      I'm sorry.
   22      Q.    Do you also know Bill Hughes?
   23      A.    Yes.
   24      Q.    Who is Bill Hughes?
   25      A.    Bill Hughes is the owner of Universal Oral Fluid Labs




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 234 of 283
                                                                           14


     1 of Pennsylvania.
     2     Q.    How did you first meet Bill Hughes?
     3     A.    He contacted me in the course of me going around to,
     4 again, different offices.      I had left my business card at an
     5 office in Coraopolis, Pennsylvania where his wife was a
     6 collector for another laboratory, and she gave that information
     7 to her husband Bill, and he reached out to me.
     8     Q.    What did you he reach out to you about?
     9     A.    His lab was doing oral fluid testing.        He was doing
   10 screenings.     Excuse me, and he was looking for a laboratory that
   11 could do confirmations for those tests that he was screening
   12 for.
   13      Q.    You mentioned screenings and confirmations.         Can you
   14 generally explain what those terms mean?
   15            MS. ROBERTO:    I'm going to object and ask you rephrase
   16 the question so he can answer form his personal knowledge rather
   17 than give an opinion about what those terms mean.
   18            MR. JOHNSON:    Sure.
   19      Q.    You used the term "screening."       What do you understand
   20 that term to mean?
   21      A.    A screen is a qualitative testing for drugs that we
   22 give you a detected or non-detected result.
   23      Q.    So a binary yes or no?
   24      A.    Correct.   That's correct.
   25      Q.    And then I think that you also used the term




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 235 of 283
                                                                           15


     1 "confirmation."
     2     A.    Sure.   Confirmation is a quantitative test result that
     3 would provide you with per millimeter of the drugs found in oral
     4 fluid or urine.
     5     Q.    So the quantitative test give you the amount of
     6 whatever you're testing for --
     7     A.    Correct.
     8     Q.    -- as the final result?
     9     A.    Yes.
   10      Q.    Bill Hughes at Universal was doing the qualitative
   11 testing, the screening, and he was looking for someone to do the
   12 quantitative tests on top of that?
   13      A.    Correct.
   14      Q.    And that would be testing for the same patient
   15 sample; right?
   16      A.    Yes.
   17      Q.    It would first go to screening and then confirmation
   18 testing?
   19      A.    Correct.
   20      Q.    Did you introduce Phil McHugh to Bill Hughes?
   21      A.    Yes, I did.
   22      Q.    Can you tell me about how that went down?
   23      A.    Again, Bill Hughes reached out to me and looked for the
   24 laboratory who could do oral fluid confirmation testing.             I knew
   25 that PCLS was in the process of bringing on an oral fluid panel




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 236 of 283
                                                                           16


     1 for oral fluid testing, and so I reached tout the Phil McHugh
     2 and let him know that I met somebody that was looking for a lab
     3 to do confirmation testing of oral fluids.        That ended up being
     4 why Phil McHugh came into Pittsburgh, and he met with
     5 Bill Hughes.
     6     Q.    Was that meeting, yourself, Bill Hughes and Phil
     7 McHugh?
     8     A.    Yes.
     9     Q.    Anyone else at that meeting?
   10      A.    No.?
   11      Q.    Do you remember generally when that was?
   12      A.    Probably the fall of 2010.
   13      Q.    What was discussed at that meeting?
   14      A.    The discussion was if PCLS would want to take those
   15 confirmations, and Bill Hughes would, again, do the screening
   16 and then sent the samples to PCLS for the confirmations, and
   17 that Bill Hughes at Universal Oral Fluids would continue to bill
   18 the screenings and PCLS would bill the confirmations,
   19      Q.    Did PCLS and Universal ever end up entering into that
   20 business arrangement?
   21      A.    Yes.
   22      Q.    When did that happen?
   23      A.    That would have been probably October or November of
   24 2010.
   25      Q.    You mentioned that you were there at that initial




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 237 of 283
                                                                           17


     1 meeting.    Other than that, what else was your involvement in
     2 that arrangement the between Universal and PCLS?
     3            MR. VILLMER:   Objection to the form of the question?
     4     A.     Can you say the question again?      I'm sorry.
     5     Q.     Sure.   Other than that initial meeting that you just
     6 mentioned, can you describe your involvement, if any, in the
     7 business arrangement between PCLS and Universal?
     8            MR. VILLMER:   Objection to the form of the question.
     9     A.     Okay.   Yes.   On behalf of PCLS, I set up the -- any new
   10 business or any new claims that Universal brought on board, I
   11 would provide that information to PCLS so they in turn can set
   12 up the account to receive the samples and again distribute the
   13 lab results to those individual physicians.
   14      Q.     So was it Universal that was finding all of the
   15 doctors?
   16      A.     Yes.
   17      Q.     Was that -- can you just generally describe how was
   18 that done?     Was there a form or separate forms for PCLS and
   19 Universal?     Can you take me through the process of finding a
   20 doctor?
   21             MR. VILLMER:   Objection to the form.
   22      A.     I received information either from Bill Hughes or
   23 Amy Bogardus.       That would be information on the new accounts,
   24 and that would include physician names, address, NPI number and
   25 that type of information.       I would fill out the new account form




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 238 of 283
                                                                           18


     1 for PCLS and provide that to PCLS.
     2     Q.    Did you make commission from PCLS on the Universal
     3 confirmations?
     4     A.    Yes, I did.
     5     Q.    Was that the same 8 percent?
     6     A.    Yes.
     7     Q.    At the time was anyone at PCLS aware that Universal was
     8 paying physicians?
     9           MR. VILLMER:    Object to the form.
   10      A.    PCLS was aware of the agreements that Universal was
   11 using with these physicians.
   12      Q.    And can you just describe generally what the terms of
   13 those agreements between Universal and its physicians were?
   14      A.    Yes.   The agreement -- let's start off that the
   15 physicians would pay $100 per sample for the screening by
   16 Universal Oral Fluids, and in turn any monies over and above
   17 $100 would be sent back and return to or paid 1to those
   18 individual physicians.
   19      Q.    So to make sure that I understand, originally the
   20 physicians paid $100?
   21      A.    To clarify that, there was no money exchanged up front.
   22 It was really based on accounting, and after one, two, three or
   23 four months, as that accounting caught up, anything over and
   24 above the $100 would be paid back to that physician.
   25      Q.    All of these samples were samples that were either




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 239 of 283
                                                                           19


     1 billed out to insurance or Medicare or someone like that; right?
     2           MR. VILLMER:    Objection to the form.
     3     Q.    You can answer.
     4     A.    That is correct.
     5     Q.    I'm just trying to make sure that I understand what you
     6 meant by no money was paid out but by accounting.          So the
     7 physician never paid any money to Universal?
     8     A.    That's correct.
     9     Q.    Is it that when the sample was billed to the insurance
   10 company or Medicare, they would receive anything above $100
   11 paid?
   12            MR. VILLMER:    Objection to the form.
   13      A.    Yes.
   14      Q.    What would happen if, for example, a sample was sent
   15 out and the insurance company only paid $90 on it?
   16      A.    Universal did not bill physicians for the difference.
   17      Q.    Do you know why the $100 figure was used?
   18      A.    That was a figure that Universal came up with and
   19 Bill Hughes came up with.
   20      Q.    The doctors never owed anything to Universal?
   21      A.    That's correct.
   22      Q.    But if the testing came back and it reimbursed over
   23 $100, they would get whatever that extra was?
   24      A.    Yes.
   25      Q.    And that was the payment arrangement between the




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 240 of 283
                                                                           20


     1 physicians and Universal?
     2     A.    Yes.
     3     Q.    And you said that that was done in a written contract?
     4     A.    Yes.   It was a license agreement.
     5     Q.    Did anyone at PCLS have copies of those license
     6 agreements?
     7     A.    Yes.   Those were provided at PCLS.
     8     Q.    Who at PCLS were they provided to?
     9     A.    I believe that Phil McHugh received those from
   10 Bill Hughes.
   11      Q.    At the initial meeting between yourself and Mr. Hughes
   12 and Mr. McHugh, was Universal's payment arrangement discussed?
   13      A.    Yes.
   14      Q.    Can you tell me a little bit about those discussions?
   15      A.    Bill discussed the license agreement that he had based
   16 on the screening and discussed really what the agreement was is
   17 what we discussed.
   18      Q.    When you were at PCLS, was there any discussion of the
   19 possibility of doing something similar to what Universal was
   20 doing?
   21            MR. VILLMER:    Objection to the form.
   22      A.    I know that they looked at the agreements, but I don't
   23 know if there were discussions about implementing.
   24      Q.    At the beginning of PCLS' and Universal's arrangement,
   25 did Universal have a way to do confirmation testing at that




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 241 of 283
                                                                           21


     1 time?
     2             MR. VILLMER:   Objection to the form of the question.
     3             MR. JOHNSON:   What is your objection to that, Matt?
     4             MR. VILLMER:   At the beginning you said -- and I'm
     5 trying to recall the exact language, but you said the
     6 arrangement between PCLS and Universal Oral Labs or whatever it
     7 was.      I don't quite understand what the arrangement is, but that
     8 is the basis for my objection.
     9      Q.     Mr. Thomas, we've been talking about a business
   10 arrangement between PCLS and Universal; correct?
   11       A.     Yes.
   12       Q.     So when I say that, you understand what I'm referring
   13 to?
   14       A.     Yes.
   15       Q.     So at the beginning of PCLS' and Universal's business
   16 arrangement, did Universal have a way to do confirmation testing
   17 at that time?
   18       A.     No.
   19       Q.     Did Universal ever begin working on a way to do their
   20 own confirmation testing?
   21       A.     Yes.
   22       Q.     Did that cause friction with PCLS?
   23       A.     Yes.
   24       Q.     Can you describe that?
   25       A.     Once Universal Oral Fluids was able to do




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 242 of 283
                                                                           22


     1 confirmations, all of the samples that were being sent through
     2 Universal back to PCLS they would stop, and Universal would be
     3 doing their own confirmation testing.
     4     Q.     Do you know generally what portion of PCLS' business
     5 came from Universal?
     6     A.     No.   It would think substantial, but no, I don't know a
     7 percent.
     8     Q.     Do you know generally how much per month PCLS was
     9 making from the Universal business arrangement?
   10      A.     I mean, just based on my commission checks, it was
   11 probably in the millions.
   12      Q.     Did the business arrangement between Universal and PCLS
   13 end at some point?
   14      A.     Yes, it did.
   15      Q.     Can you talk about how that ended?
   16      A.     With the inevitability of Universal being able to do
   17 confirmation testing -- it would have been the October time
   18 frame or November of 2011 into December -- there was a plan to
   19 go after Universal's physicians and business, and there were
   20 conversations regarding those conversations with the physicians
   21 and with the offices.      PCLS' plan was that they were not going
   22 to accept anymore confirmation tests from Universal, and if the
   23 offices wanted to continue to send to PCLS, they could do that;
   24 however, it would have to be a relationship directly with PCLS
   25 and the practice or office.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 243 of 283
                                                                           23


     1      Q.   Did PCLS make an effort to retain the business from
     2 Universal?
     3      A.   Yes.
     4      Q.   Could you talk about what those efforts were?
     5      A.   Again, there was a blitz -- I'll call it a blitz --
     6 where sales representatives in the majority of where those
     7 offices were to get face-to-face meetings and phone calls to
     8 make the announcement and give the information that PCLS would
     9 no longer accept any confirmation testing from Universal Oral
   10 Fluids and those sales representatives were supposed to retain
   11 that business.
   12       Q.   Are you familiar with what a desktop analyzer is?
   13       A.   Yes.
   14       Q.   What is your understanding of what a desktop analyzer
   15 is?
   16       A.   Quite simply -- I'll keep it simple.        Essentially a
   17 desktop analyzer takes the sample, you put it in the analyzer,
   18 and the analyzer essentially calculates and spits out the
   19 information or the results, if you will, from the sample.
   20       Q.   Is that a type of machinery that a doctor could have at
   21 their office?
   22       A.   Yes.
   23       Q.   Did you ever attend any meeting at PCLS that discussed
   24 implementing a program where PCLS would help doctors obtain
   25 desktop analyzers?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 244 of 283
                                                                           24


     1     A.    Yes.
     2     Q.    Can you talk about those meetings?
     3     A.    I attended a meeting where we -- John Grove, Phil
     4 McHugh and myself -- I don't recall who else was there -- went
     5 to Carolina Liquid Systems and had a meeting with the owners
     6 there regarding their equipment and their desktop analyzers and
     7 what they could do and what the billing process would be with
     8 regard to using those machines in physician's offices.
     9     Q.    Is Carolina Liquid Systems in Greensboro?
   10      A.    Yes, I believe so.
   11      Q.    Other than the meeting at Carolina Liquid, any other
   12 meeting to talk about a desktop analyzer program?
   13      A.    Yes.   There was --
   14            MR. VILLMER:    Object to the form.
   15      Q.    You can continue your answer.
   16      A.    There were meetings and conference calls regarding
   17 implementation and use of a desktop analyzer to provide revenue
   18 to individual physician offices and what that revenue stream
   19 would look like.
   20      Q.    Who was attending those meetings or on the phone calls?
   21      A.    That would have been John Grove, Phil McHugh, I think
   22 that Marcus was on those calls, but it was also the sales team
   23 and sales representatives.
   24      Q.    By Marcus, you mean Marcus Sowinski?
   25      A.    Sowinski, right.     I believe that Manoj Kumar was a part




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 245 of 283
                                                                           25


     1 of those meetings too.
     2     Q.    As part of those discussions, was there any discussions
     3 of other labs setting up analyzers for doctors?
     4     A.    Other laboratories?     No.   Other than PCLS, no.
     5     Q.    Did you ever receive any emails regarding placing
     6 analyzers in doctors' offices?
     7     A.    Yes.
     8     Q.    Can you talk a little bit about that?
     9     A.    Yes.   We received emails with spreadsheets that showed
   10 what the revenue would look like based on screening, based on
   11 moderately complex testing and highly complex testing.
   12      Q.    Was that revenue for the doctor?
   13      A.    Yes.
   14      Q.    Was there any discussion of revenue for PCLS?
   15      A.    Other than confirmation testing that would follow up,
   16 yes.
   17      Q.    Did you understand the analyzer programs involve
   18 getting confirmation testing at PCLS in exchange for setting up
   19 the analyser?
   20            MR. VILLMER:    Objection to form.
   21      A.    I don't remember that.     I don't remember what any
   22 reimbursements would be back to PCLS.         I'm not --
   23      Q.    Do you know if Universal ever provided analyzers to
   24 physicians?
   25      A.    Universal did not provide analyzers to physicians.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 246 of 283
                                                                           31


     1           MR. JOHNSON:    Let's take five.     I might be about done.
     2           THE VIDEOGRAPHER:     Off the record at 10:20.
     3           (Recess taken.)
     4           THE VIDEOGRAPHER:     We are back on the record at 10:32.
     5 BY MR. JOHNSON:
     6     Q.    Mr. Thomas, earlier we were talking about the payment
     7 arrangements that Universal had with physicians?
     8     A.    Yes.
     9     Q.    Did PCLS express concerns to you about the payment
   10 arrangements that Universal had with physicians?
   11      A.    No.
   12      Q.    Did anyone at PCLS discuss concerns with you about
   13 doing business with Universal for any reason?
   14      A.    Can you ask the question one more time?
   15      Q.    Sure.   Did anyone at PCLS ever express concerns to you
   16 about doing business with Universal for any reason?
   17      A.    Yes.
   18      Q.    What were those reasons?
   19      A.    Just if Universal was able to do their own confirmation
   20 testing, that would be a loss of business because of it.             I
   21 would say that Bill Hughes and Phil McHugh do not have a good
   22 relationship.
   23      Q.    Could you explain that a little bit more?
   24      A.    Well, just the demands that Phil McHugh, Universal, had
   25 with PCLS with regard to PCLS did provide the collection devices




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 247 of 283
                                                                           23


     1      Q.   Did PCLS make an effort to retain the business from
     2 Universal?
     3      A.   Yes.
     4      Q.   Could you talk about what those efforts were?
     5      A.   Again, there was a blitz -- I'll call it a blitz --
     6 where sales representatives in the majority of where those
     7 offices were to get face-to-face meetings and phone calls to
     8 make the announcement and give the information that PCLS would
     9 no longer accept any confirmation testing from Universal Oral
   10 Fluids and those sales representatives were supposed to retain
   11 that business.
   12       Q.   Are you familiar with what a desktop analyzer is?
   13       A.   Yes.
   14       Q.   What is your understanding of what a desktop analyzer
   15 is?
   16       A.   Quite simply -- I'll keep it simple.        Essentially a
   17 desktop analyzer takes the sample, you put it in the analyzer,
   18 and the analyzer essentially calculates and spits out the
   19 information or the results, if you will, from the sample.
   20       Q.   Is that a type of machinery that a doctor could have at
   21 their office?
   22       A.   Yes.
   23       Q.   Did you ever attend any meeting at PCLS that discussed
   24 implementing a program where PCLS would help doctors obtain
   25 desktop analyzers?




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 248 of 283
                                                                           36


     1 independent contractor to a W-2 employee?
     2     A.    Yes.
     3     Q.    And who did you talk to about that?
     4     A.    Marcus Sowinski.
     5     Q.    And tell me a little bit about the content of that
     6 conversation.
     7     A.    They just wanted me to become a full time employee, a
     8 W-2 employee, as opposed to a 1099 employee.
     9     Q.    Did you want to do that?
   10      A.    No.
   11      Q.    And was that conversation around November or December
   12 of 2012 -- 2011 shortly before you left?
   13      A.    Yes.
   14      Q.    And why didn't you want to become a W-2 employee of
   15 Physicians Choice?
   16      A.    My income would have been cut.
   17      Q.    So your commissions would have been cut as a result?
   18      A.    Yes.
   19      Q.    And considering Physicians Choice was halting its
   20 relationship with Universal Oral Fluids, would that have also
   21 resulted in the lowering of your commissions if you would have
   22 remained employed by Physicians Choice?
   23      A.    Yes.
   24      Q.    So as a result of that, I guess you and Physicians
   25 Choice parted ways.      Where did you go to work after you left




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 249 of 283
                                                                           37


     1 Physicians Choice in late November of 2011?
     2     A.    I began working with Universal Oral Fluids back in
     3 January of 2012.
     4     Q.    What was your position with them?
     5     A.    Chief operations officer.
     6     Q.    And talk to me a little bit about why when you left
     7 Physicians Choice you decided to go work for Bill Hughes and
     8 Universal Oral Fluids?
     9     A.    Sure.   In talking with Bill Hughes, and again the fact
   10 that Universal was setting up a highly complex lab, he needed
   11 somebody to oversee the operations.        It was a good fit for me,
   12 and so I decided to go with Bill Hughes.
   13      Q.    Why was it a good fit for you?
   14      A.    To be able to do the operations side and oversee that
   15 side of the business -- the laboratory side of the business.
   16      Q.    Before that time, did you have any experience
   17 overseeing the operations of a lab?
   18      A.    No.
   19      Q.    So talk to me a little bit about what Bill Hughes saw
   20 in your qualifications that indicated that you would be the
   21 right fit to operate a lab?
   22      A.    Sure.   My organization skills were probably first and
   23 foremost, the fact that over the course of the time in
   24 discussing the fact that he was moderate complex and moving to
   25 highly complex and doing research with regard to what that




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 250 of 283
                                                                           38


     1 entails and what that means and to help with what that
     2 laboratory needed to get it from moderately to highly complex,
     3 it was a good fit, and that was all based on discussions of what
     4 he needed.
     5     Q.    I think that you testified earlier, speaking of these
     6 written agreements Universal Oral Fluids and various doctors
     7 about how they would be paid, I think that you indicated that
     8 PCLS had copies of these agreements; right?
     9     A.    They had copies of -- not the individual agreements
   10 between physicians and Universal but what that agreement looked
   11 like; a blank agreement.
   12      Q.    They had a form agreement but not the individual
   13 agreements with ever single doctor?
   14      A.    Correct.
   15      Q.    And PCLS as a whole I guess had a form agreement.          Were
   16 you also aware of the content of the form agreement?
   17      A.    Yes.
   18      Q.    And you were aware of that while you were employed or
   19 working as an independent contractor for Physicians
   20 Choice; right?
   21      A.    Yes.
   22      Q.    When did you stop working for Bill Hughes and Universal
   23 Oral Fluids?
   24      A.    June or July of 2014.
   25      Q.    And why did you stop working for Bill Hughes and




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 251 of 283
                                                                           39


     1 Universal Oral Fluids?
     2     A.    The laboratory was shut down.
     3     Q.    Why was the laboratory shut down?
     4     A.    The laboratory was under investigation by the FBI.
     5     Q.    And how did you learn for the first time that the
     6 laboratory was under investigation by the FBI?
     7     A.    When the FBI came to the laboratory and they also came
     8 to my home.
     9     Q.    So the FBI raided the laboratory?
   10      A.    Yes.
   11      Q.    And did the FBI kind of, I guess, raid your home as
   12 well?
   13      A.    Yes.   They did come to my home.
   14            MS. ROBERTO:    I'm going object to the word "raid."           It
   15 was an execution of a search warrant.
   16            MR. VILLMER:    Understood.
   17      Q.    Are you aware that earlier this year that Bill Hughes
   18 pled guilty to frauding the government out of over 1.6 million
   19 through cash payment kickback to doctors?
   20      A.    Yes.
   21      Q.    At any point in time did you own a 1999 Bentley Azure
   22 car?
   23      A.    Yes.
   24      Q.    Was that a convertible or hard top?
   25      A.    It's a convertible.




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 252 of 283
                                                                            49




               1       Q.   The form agreement between Universal and

               2   physicians that you discussed with Mr. Villmer, who at

               3   PCLS held that form agreement to your knowledge?

               4            MR. VILLMER:    Objection to form.

               5       A.   Which agreement are we talking about?          The

               6   agreements between PCLS and Universal?

               7       Q.   No.    Let me break it down for you.      That is a

               8   fair clarification.

               9            When you were talking with Mr. Villmer, you

              10   were talking about how the agreement that Universal

              11   had with physicians, PCLS had a form copy of that

              12   agreement but not specific individual agreements with

              13   the doctors?

              14       A.   Yes.   That's correct.

              15       Q.   That form agreement of the arrangement with

              16   physicians between Universal and those physicians, who

              17   at PCLS, to your knowledge, saw that agreement?

              18       A.   It was Phil McHugh had a copy of it.

              19       Q.   Anyone else that you know?

              20       A.   No.

              21       Q.   When is that last time that you spoke with

              22   Phil McHugh?

              23       A.   November of 2011.

              24       Q.   So when you left PCLS?

              25       A.   Yes.



Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 253 of 283
                                                                           53




               1   CERTIFICATE

               2   COMMONWEALTH OF PENNSYLVANIA, )
                                                 )      SS:
               3   COUNTY OF ALLEGHENY.          )

               4         I, Jill A. Oliver, do hereby certify that before
                   me, a Notary Public in and for the Commonwealth
               5   aforesaid, personally appeared JEFFREY ALAN THOMAS,
                   who then was by me first duly cautioned and sworn to
               6   testify the truth, the whole truth, and nothing but
                   the truth in the taking of his oral deposition in the
               7   cause aforesaid; that the testimony then given by him
                   as above set forth was by me reduced to stenotype in
               8   the presence of said witness, and afterwards
                   transcribed by means of computer-aided transcription.
               9
                         I do further certify that this deposition was
              10   taken at the time and place in the foregoing caption
                   specified.
              11
                         I do further certify that I am not a relative,
              12   counsel or attorney of either party, or otherwise
                   interested in the event of this action.
              13
                         IN WITNESS WHEREOF, I have hereunto set my hand
              14   and affixed my seal of office at Pittsburgh,
                   Pennsylvania, on this ________ day of ______________,
              15   2020.

              16

              17          ______________________________________________
                          Jill A. Oliver, Notary Public
              18          In and for the Commonwealth of Pennsylvania
                          My comission expires: September 23, 2023
              19

              20
                                              - - -
              21

              22

              23

              24

              25



Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 254 of 283
                              MSJ Exhibit 80




                         In The Matter Of:
                     United States of America v.
          Physicians Choice Laboratory Services, LLC, et al.




                              Joseph Wiegel
                            September 24, 2020




                      Tri-State Reporting, Inc.
                       901 S. Kenmore Drive
                       Evansville, IN 47714
             Phone: (812) 477-7666 Fax: (812) 477-8032
                        www.tsreporting.com




                              Original File 0924wiegel.txt
                       Min-U-Script® with Word Index



Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 255 of 283
United States of America v.                                                                                     Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                         September 24, 2020
                                                      Page 9                                                           Page 11

 1   A Well, I started out environmental. We were testing        1   Q    And you had experience with obtaining lab equipment?
 2       water, soil, air for pollutants, mostly -- mostly       2   A     Yes.
 3       related to cleanup of contaminated sites. So I          3   Q     Setting up a lab?
 4      worked ultimately for a company called Columbia          4   A     Yes.
 5      Analytical Services. We had seven labs across the        5   Q     Okay.
 6      country. I was a regional manager.                       6   A     Writing SOPs, sales.
 7    Q Okay.                                                    7   Q     Okay.
 8   A I left that company and started a business called         8   A     Everything.
 9       Novidea. That was a sales business that sold            9   Q    Okay. Got you. All right. So let's just wrap back
10      analytical equipment to laboratories doing analytical   10       around to where we were. How did you first come into
11      chemistry. And I was -- I don't know. Somehow that      11       contact with anyone that worked at Physicians Choice?
12       transitioned into working for a company called         12   A Well, like I said, I was working for Quantum
13      Quantum Analytics. Quantum Analytics sold mass          13       Analytics. Our -- our business model was to -- we
14       spectrometers.                                         14       were a distributor for a large company called Agilent
15            Phil -- or, rather, Physicians Choice             15       Technologies, a spinoff of HP. Agilent Technologies
16      Laboratory Services reached out to me to buy their      16       was HP's analytical arm. So they made instruments
17      first mass spectrometer, and that was in 2009-ish.      17       like gas chromatographs and liquid chromatographs and
18      So from there Physicians Choice took off, until we      18        mass spectrometers.
19      closed it in 2016, I think, and -- and that was the     19             What Physicians Choice needed was a mass
20      end of my analytical chemistry, and I bought a          20       spectrometer, and the reason that they were brought
21      business here in -- it's located in Evansville and      21       to me through an Agilent Technologies salesperson was
22     Owensboro, managing clinical trial sites, clinical       22       that Quantum Analytics provides leasing in addition
23      trial sites for -- we work with most of the major       23     to instrument sales.
24      pharmaceutical companies across the country.            24   Q Okay.
25    Q Okay.                                                   25   A So it was a startup company. It needed access to

                                                     Page 10                                                           Page 12

 1    A So that brings us up to date.                         1          capital. Quantum Analytics would take the risk on a
 2    Q Yeah. And so when you first started out in the        2          startup because they could -- they knew they could
 3     laboratory setting, did you physically work inside of 3           take that equipment back in and get rid of it on the
 4      the lab?                                              4        secondary market, so --
 5   A Uh-huh, yes.                                           5      Q Okay.
 6   Q Okay. And what did you do when you worked inside the   6      A -- that's how I got involved with it.
 7      lab?                                                  7      Q And who -- who was the person that approached you
 8   A Well, you know, it was a long career, so it started    8        first on behalf of Physicians Choice?
 9     off as just bucket chemistry, mixing and shaking and 9        A I believe it was Michael Cox of Agilent Technologies.
10     extracting and preparing samples so they could be 10          Q And did he ultimately introduce you to some people
11     analyzed by different types of analytical techniques. 11        over at Physicians Choice?
12      We don't need to go into a lot of detail --          12      A Yes.
13   Q Sure.                                                 13      Q Okay. And who were you introduced to at that time?
14   A -- on those, I don't think. And then eventually I 14            Who was --
15     moved into a management role and, you know, I had 15          A Phil.
16      less hands-on analytical chemistry and more 16               Q Okay. Just Phil?
17     management of people, and that's just how things 17           A Phil was the first contact, yes.
18      progressed.                                          18      Q Okay. And talk to me about what happened from then.
19   Q And so by the -- is it fair to say by the time you 19           What did you do as far as the mass --
20    made your way to Physicians Choice you had experience 20       A Well, I sold them the equipment, and I realized
21      physically working in a lab; is that fair?           21          quickly that they didn't have the technical expertise
22   A Yes.                                                  22           to set the equipment up. So I contracted -- they
23   Q You had experience managing people that worked for a 23           contracted me to manage the process of setting up the
24      lab?                                                 24        tests that they wanted to run.
25   A Yes.                                                  25      Q Okay. And talk to me about how that went from a

Min-U-Script®                                    Tri-State Reporting, Inc.                                      (3) Pages 9 - 12
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 256 of 283
United States of America v.                                                                                      Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                          September 24, 2020
                                                      Page 13                                                          Page 15

 1       30,000-foot view. I don't need the nitty-gritty.     1       A    In 2011 -- oh, I'm sorry --
 2   A It went slower than they wanted, but, you know, from   2       Q    No, no --
 3     the standpoint of what we did and accomplished, it     3       A    -- I stepped on you.
 4     worked -- it went fine. We had a very robust method    4       Q    -- that's all right. Go ahead.
 5      for analyzing opiates and other analgesics, and we 5          A In 2011, I want to say November of 2011, I quit my
 6     were using cutting edge technology to do it, and, you  6         day job and went to work for Physicians Choice full
 7     know, modeling off of other companies that had done    7         time as an executive level position.
 8      it. We weren't doing anything novel, but we were      8       Q Okay.
 9       doing things that were efficient.                    9       A And I can't remember the exact title, but -- yeah.
10   Q And you said that was around 2009 when you came 10             Q And why did you decide to do that?
11       onboard as kind of a consultant for Physicians      11       A Well, the company was doing well, for one thing. For
12       Choice?                                             12           another, the laboratory that I was working with at
13   A That's right. So, yeah, just to finish that train of 13            the time -- I had gone back to a company called
14       thought --                                          14           Columbia Analytical Services to help with the --
15   Q Yeah.                                                 15           manage the chemistry side of the Gulf Oil spill.
16   A -- so I -- I was contracted in 2009. By September of 16                 They sold that company, and I had to make a
17     2009, we pretty much were ready to go to market. So 17             choice whether to go with the new owner or go, you
18     it took nine months. And at that point somewhere in 18             know, do something else, and Physicians Choice was
19      that late 2009, early 2010, I realized that I wasn't 19           doing very well in 2011, and it seemed like the right
20     going to get my -- all of my bonus for the work that 20            move was to just walk away from Columbia Analytical
21     they had contracted me to do, and we ended up talking 21           Services and go with, you know, put my effort into
22       about me taking an investment position in the 22                 helping to make Physicians Choice a better company.
23       company.                                            23       Q Got you. And talk to me a little bit about the
24             So I did. I think it was four percent to 24                executives that worked for Physicians Choice back in
25     start with. Eventually that climbed up to -- I don't 25            2011 when you kind of joined on that executive team.

                                                      Page 14                                                          Page 16

 1       know -- six or seven or ten percent, something like      1   A So the key member of the management or the operations
 2       that. And that's how I got involved with all of the      2       team was Mark -- Mark. I'm going to draw a blank --
 3      people at Physicians Choice.                              3       Mark Roth. Mark Roth was the key -- key member of
 4    Q Okay. And so walk me through. In 2009, you said           4       the operations team. He kind of put all of the nuts
 5       initially you were introduced to Phil McHugh. Who        5       and bolts together, I guess. So the first thing I
 6       else was working for Physicians Choice at that time      6       did was I worked with him to start to expand the
 7       during the startup phase, that nine months?              7     capabilities of the business --
 8   A Physicians Choice was -- was the three owners, Phil,       8   Q Okay.
 9       Doug Smith, Marcus Sowinski, and one of Doug's           9   A -- the company.
10       associates. I can't remember his name, but that was     10   Q And what do you mean by that?
11       Physicians Choice.                                      11   A So, you know, with any startup you're kind of shoe-
12   Q   Okay. And that's during the startup phase?              12        stringing it for a while. By 2011, we weren't
13   A   During that month -- that year of 2009, yeah.           13        shoe-stringing it anymore, but there was no
14   Q   Okay.                                                   14       management -- really, the management guidance was --
15   A   And Phil hired people to work in the lab. So, I         15       was -- needed to be beefed up, and that's the role I
16       mean, Phil was the -- the driving force of Physicians   16        played when I came in.
17      Choice during the early years.                           17             I took -- I took over basically all of
18    Q Okay.                                                    18       operations, and Mark ended up reporting to me
19   A He managed the people and, you know, I was more           19     ultimately. Phil took over sales, and Marcus
20     hands-off at that time. I was really just technical       20     Sowinski was starting to take over the
21      consultant expert.                                       21     regulatory/legal aspect of running a clinical
22    Q Okay. And at some point did your role change from        22     chemistry laboratory.
23      kind of advisor/technical expert to --                   23   Q Got you. And you said that was --
24    A In 2011.                                                 24   A In healthcare.
25    Q Okay.                                                    25   Q Yeah. That was around 2011 --

Min-U-Script®                                     Tri-State Reporting, Inc.                                    (4) Pages 13 - 16
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 257 of 283
United States of America v.                                                                                  Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                      September 24, 2020
                                                      Page 17                                                       Page 19

 1    A    Yeah.                                             1          Roth, who was running the operation.
 2    Q    -- when you --                                    2               So we had this division of here's all of the
 3    A    Kind of late 2011 that all worked itself out.     3          technical stuff. This is where the testing gets
 4    Q Okay. And at one point in time did your role change  4         done. This is how we manage it. This is how we
 5      or title change to CEO of the company?               5         process the samples. This is how we get reports back
 6   A That was years later. We were a three-headed          6          to doctors. This is -- so that's kind of the
 7      president. Three-headed monster, I called it, 7                structure that we had, and I was overseeing that.
 8     because we all had the president title, all three of  8              As CEO, I also had Paul Schmitt working --
 9    us, Phil, myself, and Marcus Sowinski, even though we  9         you know, he was all finance and sales. By that time
10      were doing those roles the way I explained it 10               we had kind of made a dumb decision -- you know, you
11     earlier, but we were each titled president, and 11              don't do everything right, right? So it was kind of
12     eventually that shifted when -- really, when we 12               a dumb decision, but we went and hired ninety
13      started to look for a buyer.                        13         salespeople, with the idea that that would make us
14            We were thinking, okay, we're going to make 14           more marketable.
15    some investments here to make us, you know, better, a 15       Q Uh-huh.
16    better target for maybe a LabCorp or somebody, you 16         A Because we make the investment in the sales force, we
17     know, or anybody -- we didn't care who we really 17             train the sales force, and then we sell the company
18    ended up selling to. So that was probably 2014-ish, 18           and we've got that trained sales force.
19     maybe, '14, '15. Yeah, probably '14. Or maybe -- 19           Q Sure.
20     yeah, late '13 or '14, 2014, when we started to add 20       A So back to the structure, though, Paul was over that,
21      more structure.                                     21          and then Alan was over all of the regulatory/
22           And by that time we had Paul Schmitt working 22           legal/compliance, all of the compliance stuff. And
23     full time. He was our -- started as my financial -- 23          then we hired a junior lawyer, Meg Wood, who did
24    you know, finance guy that I could bring in and help 24          contracts, worked for Alan, and we hired another
25     with accounting and bookkeeping and all of this 25               lawyer that had -- I think he worked -- yeah, he

                                                      Page 18                                                       Page 20

 1        stuff. By that time we had brought him on full time.1        worked for LabCorp, so he had experience with buying
 2               Alan Campbell had come in. He was working    2        and selling companies and --
 3        full time as -- as our regulatory guy. And so, yeah,3      Q Got you.
 4         so then I got the CEO title. And by that time Phil 4     A -- due diligence of companies. So, anyway, your
 5        and Marcus had kind of backed out of the company as 5       question was what did I do. That's what I did. I
 6     well. They weren't really -- they weren't really 6              built that structure.
 7     actively in management anymore. Marcus first and       7      Q Okay, great. And let's just stick on the kind of
 8      then eventually Phil.                                 8        legal and compliance aspect --
 9   Q Got you. Backing up to late 2011 just for a moment,    9      A Sure.
10     when you were head of operations talk to me about 10          Q -- for a moment. So from when you arrived at the
11      some of the things that you did to better organize 11          company in 2009 through the date that it closed, did
12      the company so it could achieve its goals.           12        Physicians Choice's legal and compliance needs, did
13   A Well, there's really two fronts. One was just on 13            those kind of evolve and change over time?
14     the -- on the -- on the technology side. I knew the 14       A Oh, yeah. Yeah. I mean --
15     equipment. I knew mass spectrometers from my 15              Q Talk to me a little bit about that.
16     previous employment, and we hired a PhD chemist, 16          A -- it started from, like I said, a shoestring. You
17     Brent Dixon, to kind of really take the testing to 17           have one person doing everything. You know, it was
18      the next level.                                      18         -- it was hard enough just to try to get a COLA
19           His background was mass spectrometry, and 19               license to just put up on the wall. So obviously,
20     very good at it, a very good method development 20               you know, when you start that's how things go.
21     person, and he took the method that I ended up 21                       By the time -- by the time 2015 rolled
22    ultimately created back in 2009 and took -- just took 22          around, which is when -- I think that's the first
23     it to the next level, and I kind of gave him, you 23            time the government actually contacted us, we had a
24     know, the over -- I was in the position of overseeing 24        robust compliance department. Very robust. In fact,
25     all of that. And then on the other side was Mark 25             the sales team hated them. I mean, literally hated


Min-U-Script®                                     Tri-State Reporting, Inc.                                (5) Pages 17 - 20
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 258 of 283
United States of America v.                                                                                 Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                     September 24, 2020
                                                     Page 41                                                        Page 43

 1              THE WITNESS: Hi.                              1       instruments and your prep devices and all of that
 2              MR. JOHNSON: My name is Seth Johnson, and     2       stuff that you need in order to process samples --
 3     I'm the Assistant United States Attorney representing 3    Q Sure.
 4      the United States in this case. Do you understand 4       A -- which were located --
 5      that?                                                 5   Q And I'm just trying to -- if I was a member of the
 6             THE WITNESS: Uh-huh, yes.                      6     jury, I'm just trying to get a general sense of kind
 7             MR. JOHNSON: Thanks. And same rules apply 7          of what that lab looked like, how big it was, what
 8      as to the depo.                                       8       types of machines they had. You know, not where
 9   CROSS-EXAMINATION,                                       9       every wall socket is --
10    QUESTIONS BY MR. JOHNSON:                              10   A    Right.
11    Q But, first, I want to -- is it fair to say you were 11    Q   -- but like let's take the Charlotte lab --
12      one of the operations guys?                          12   A    Okay.
13    A Yes.                                                 13   Q   -- or the smaller lab in Charlotte first.
14    Q And since I've got you here and you were one of the 14    A    Okay.
15      operations guys, I want to talk a little bit about 15     Q    Like, you know, how many machines were there? How
16      just the operations of PCLS generally. It was        16       big was it? That -- just give me an idea.
17      involved in the business of urine drug testing,      17   A It was -- I think it was 11,000 square feet, but I'm
18      right?                                               18     not positive. How many machines were there? We
19    A Yes.                                                 19     probably had as many as six or eight, maybe ten. I
20    Q Anything else?                                       20     don't know. I don't remember. Somewhere in that
21    A Yes.                                                 21     ballpark. Ten -- ten or so.
22    Q What?                                                22   Q And it's not a memory test. I'm just trying to
23    A The genetic -- enzymatic genetic testing for         23     get --
24     metabolic, you know, how you metabolize different 24       A Yeah.
25     drugs. We had a blood division. We were doing blood 25     Q -- a general feel.

                                                     Page 42                                                        Page 44

 1      chemistries. We had a women's health division. We     1   A I know.
 2      did pap smears and things like that.                  2   Q What about the Rock Hill lab?
 3    Q So testing, generally?                                3   A That was built -- that was 100,000 square feet. It
 4    A Yes, clinical testing.                                4     was built for -- I think I said four hundred people.
 5    Q Do you have an estimate of how much of PCLS's         5     I think I told you that was four hundred people. So
 6      business was from the urine drug testing versus the   6     it was -- obviously, it was much bigger. And we had
 7       other components you mentioned?                      7     -- I think we had as many as fifty instruments at one
 8   A Well, at -- at one point genetic testing was about 8         time, and then we had an entire -- that was half --
 9      ten percent of our -- of our income, which means      9       urine was half of the building.
10     urine would have been ninety percent of our income. 10             The rest of the building was -- let me back
11   Q So fair to say primarily urine drug testing business? 11       up. Urine was half of the lab space, the technical
12   A Uh-huh.                                               12       lab space. The building was probably 50,000 square
13   Q Is that a "yes"?                                      13       feet of -- of lab space, 50,000 square feet of admin
14   A Yes.                                                  14       and -- administrative and that type of stuff. Then
15   Q Thank you. What type of facility did PCLS have to 15           you take the lab space and divide it in half again.
16       conduct that urine drug testing?                    16       Fifty percent of it was urine, fifty percent of it
17   A We had a laboratory.                                  17       was blood, genetics.
18   Q Could you describe the laboratory for me?             18            We had a -- kind of a division that just
19   A There was -- well, we had two laboratories. We had a 19        basically would look out and say, okay, what
20     laboratory in Charlotte and then we moved to a bigger 20       technologies do we want to invest in, let's make that
21      laboratory in Rock Hill. So to describe it, it's -- 21        investment today. So like we bought the assets of
22   Q Well, I'm asking --                                   22       Predictive Biosciences, and we were trying to
23   A -- a very -- it's a lab. I mean, there's --           23       re-commercialize a urine genetic test that would help
24      obviously there's offices for the people to work in 24        doctors understand what the recurrence rate of
25     and then there's lab space, benchtop space for your 25         bladder cancer is.

Min-U-Script®                                  Tri-State Reporting, Inc.                                  (11) Pages 41 - 44
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 259 of 283
United States of America v.                                                                                   Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                       September 24, 2020
                                                      Page 49                                                        Page 51

 1       different techniques to get those drugs.             1            MR. VILLMER: Objection to the --
 2           So some may go through the AU400 or some may     2     A Why would we do --
 3      go through an ELISA test. Some -- I think at one 3                 MR. VILLMER: -- objection to the form. Go
 4     point we were using -- we were using electrophoresis   4       ahead.
 5      for isomer determination. There's a lot of -- you 5        A Why would -- I don't understand why you think that.
 6      get a lot of requests, and it's hard to do it all in 6          You're -- you're -- I mean, I don't understand the
 7       one -- one analysis.                                 7         question, I guess.
 8   Q You mentioned an ELISA test, I believe?                8     Q   (MR. JOHNSON CONTINUING) Sure. So --
 9   A Uh-huh.                                                9     A   If you're --
10   Q What is that?                                         10     Q   -- what would --
11   A It's a -- it is a -- pretty much you -- you react the 11     A   -- just replicating the test you're not doing
12     target compound with another chemical or could be an 12          anything.
13       antibody, but that -- if the drug is there it       13     Q That was the point I was driving at. So doctors do
14      triggers a light response. The light response is 14           point of care testing as well, right?
15      measured, and then that's how you quantify the -- 15        A Uh-huh.
16       quantify the presence or absence of the drug. 16           Q And they can use methods like dipstick testing,
17   Q Are you familiar with the terms qualitative versus 17          correct?
18       quantitative testing?                               18     A Uh-huh.
19   A Yes.                                                  19     Q And they can use desktop analyzers?
20   Q So that would be like qualitative testing, right? 20         A Yes.
21   A ELISA could be quantitative, but usually it's going 21       Q And so if a sample was sent to PCLS after it was
22       to be qualitative.                                  22         tested by some other method that a doctor could use
23   Q What about the electrophoresis?                       23         at the point of care, it wouldn't make sense for PCLS
24   A Again, it could be qualitative or quantitative. 24             to just test it the same way, right?
25   Q And what is that, just generally?                     25     A Right.

                                                      Page 50                                                        Page 52

 1   A So you -- you have a bed of resin material or a         1            MR. VILLMER: Objection to the form.
 2      column of resin material. You put your drug on it or   2    Q (MR. JOHNSON CONTINUING) And then so the testing
 3      you put your sample on it, and you apply a current,    3        that PCLS would do on the confirmation samples would
 4      and compounds are going to move through that resin at  4      be the mass spectrometer, correct?
 5      different rates and separate, and then you can --      5    A Yes.
 6      what we did was once we separated them on the 6             Q Were you ever involved with providing any doctors
 7     electrophoresis bed we funneled it into or channeled 7         desktop analyzers?
 8     it into a mass spectrometer to identify the compound    8    A No.
 9      and quantify it. I don't know that we had to           9    Q Were you ever involved with making a down payment so
10     quantify. We definitely identified the compound that 10        that any doctors could obtain a desktop analyzer?
11      way.                                                  11    A No.
12    Q So that's a method that would be used kind of prior 12      Q Are you aware of PCLS or anyone at PCLS ever
13      to the mass spectrometer?                             13      providing doctors with desktop analyzers?
14    A Uh-huh.                                               14    A No.
15    Q For confirmation testing, did PCLS use the mass 15          Q Did you -- were you ever involved with paying
16      spectrometers?                                        16      expenses for a doctor's lab?
17    A Uh-huh.                                               17    A No.
18    Q Did PCLS --                                           18    Q Are you aware of anyone at PCLS doing so?
19    A Yes.                                                  19    A No.
20    Q Did PCLS use any other method for confirmation 20           Q You think it would be improper if they did so?
21      testing?                                              21    A Yes.
22    A I don't know. I'm not sure.                           22             MR. VILLMER: Objection.
23    Q To me, it wouldn't make sense if a doctor used a -- 23      Q (MR. JOHNSON CONTINUING) If someone at PCLS made a
24      you know, a test cup in the -- in his lab for PCLS to 24      down payment on an analyzer for a doctor, do you
25      also use a dipstick test, correct?                    25      think that would be improper?

Min-U-Script®                                    Tri-State Reporting, Inc.                                 (13) Pages 49 - 52
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 260 of 283
United States of America v.                                                                                   Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                       September 24, 2020
                                                     Page 53                                                         Page 55

 1            MR. VILLMER: Objection to the form.            1         list was part of my responsibility.
 2    A Yes.                                                 2       Q Other than that --
 3    Q (MR. JOHNSON CONTINUING) If PCLS procured analyzers  3       A That's it.
 4      for doctors, do you think that would be improper?    4       Q -- interfacing with doctors wasn't part of your job
 5            MR. VILLMER: Objection to form.                5         description?
 6    A Yes.                                                 6       A No.
 7    Q (MR. JOHNSON CONTINUING) Are you familiar with a     7       Q Okay. And I just -- I want to go back to --
 8    Dr. John Johnson, who was a pain management doctor in  8       A And, again, I should caveat it again. We fired
 9     Pennsylvania?                                         9          another customer out of Texas, Andrew Hillman's
10   A I know the name, but I'm not familiar with him 10                group. I can't remember the name of them. And
11     personally.                                          11          similar situation with United Oral Fluids. We
12   Q How do you know the name?                            12         divided the list of doctor customers up, and we -- we
13   A Just through business communications.                13          did go out with salespeople and make calls to
14   Q And let me just back up more maybe globally. What 14            doctors' offices. We -- when I say "we," I mean the
15     was your, I guess, involvement at a general level 15            management team.
16     with any particular doctor or client? Did you        16       Q So it sounds like at certain points, you know, if a
17     have --                                              17         relationship with a client broke down, the management
18   A Almost -- almost --                                  18         team would try and, I guess, retain the business?
19   Q -- correspondence with them or were you mainly doing 19       A Yeah.
20     operations?                                          20       Q And that was the extent -- and when that would
21   A No, almost no -- almost nothing.                     21         happen, that's kind of when you got involved --
22   Q That's something that would have been done -- 22              A Yes.
23   A The name like --                                     23       Q -- with customers? But other than that, wasn't part
24   Q -- by the sales team?                                24         of your job description?
25   A -- Johnson's name or -- I mean, there are doctors 25          A That's true.

                                                     Page 54                                                         Page 56

 1      that -- that we would talk about because, you know,      1   Q What about a Dr. John Nichols, who is a pain
 2       you have sales targets. I mean, that's what you         2     management doctor in Ohio?
 3      have. So those names would come up in meetings, but      3   A I know Dr. Nichols through the United Oral Fluid
 4       I personally wasn't -- that wasn't part of my -- I      4     campaign that I discussed earlier, and that's really
 5      delegated that to Paul Schmitt and to Phil, when Phil    5     my only -- my only knowledge of -- and I think I
 6      was still with the company, you know, working with       6     talked to him on the phone once. Was he in Cleveland
 7       the company.                                            7     or somewhere in Ohio?
 8           So, you know, we would discuss names, but me        8   Q Cleveland, yep.
 9       personally, I didn't have interaction with any of       9   A Yeah, I talked to him on the phone once.
10      them except for when we fired -- fired one of our       10   Q Did you have any involvement in paying expenses for
11      customers, United Oral Fluid, which happened, I         11     his lab?
12      think, probably real -- real close to when I came on    12   A No.
13      the company in February of 2011. We felt that -- we     13   Q And no knowledge that that was occurring, correct?
14      felt that Bill Hughes was a risk, that his business     14           MR. VILLMER: Objection to the form.
15      model was not -- I should say his business model was    15   A I don't --
16       a risk for us to be involved in.                       16   Q (MR. JOHNSON CONTINUING) If that was occurring, no
17            So we fired them, and we made an effort to        17     knowledge that it was?
18      obtain business from the doctors that were sending      18   A You mean -- clarify your question for me. You
19      samples to Bill Hughes. We had a call-in campaign to    19     mean --
20      try to get them to switch to PCLS, and in that case,    20   Q If --
21      I did talk to a few doctors. I was actually one of      21   A -- were -- were payments being made? Is that what
22      the -- we divided the list up and, you know, we         22     you're saying?
23      had -- we had each of us calling maybe, I don't know,   23   Q If they were being paid --
24      a hundred doctors or twenty doctors -- or whatever it   24   A I had no knowledge.
25       was, we divided the list. So I had a part of the       25   Q -- you had no knowledge?

Min-U-Script®                                    Tri-State Reporting, Inc.                                 (14) Pages 53 - 56
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 261 of 283
United States of America v.                                                                                 Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                     September 24, 2020
                                                     Page 61                                                       Page 63

 1      give a report. I mean, my understanding is Phil       1       regarding any repayment related to the Florete or Jay
 2      sought legal advice prior to doing the loan.          2      Achandran loans?
 3    Q Have you ever seen anything in writing regarding      3    A No.
 4      that?                                                 4    Q I want to go back to Bill Hughes' company. You also
 5   A Like the loan itself, the loan documents, or writing   5       mentioned that they were a high risk to be involved
 6      that Phil received legal advice?                      6      with?
 7   Q The latter.                                            7    A In my opinion.
 8   A No.                                                    8    Q Yeah. What's the basis for your opinion that Bill
 9   Q What about a Dr. Jay Achandran? Are you familiar 9            Hughes' company was a high risk for PCLS to be
10      with him?                                            10      involved in?
11   A Only by name. Was there a loan done to him, too? 11         A Well, I don't know exactly what Bill Hughes'
12   Q There was.                                            12      company's business model was. I'm sure I did know at
13   A Okay. His name came up in the debrief of the Florete 13        some point, I did have insight into that, but I can't
14     loan. So that's one -- I don't know when the -- when 14        pull it out right now, but it seemed like a risky
15     the management team, when other members of the 15             model for two reasons. One, he was generating a lot
16     management team found out about that loan, but that's 16      of samples, and, you know, just that worries me when
17      when I found out about that loan.                    17      I see one -- one source generating tons of samples.
18   Q So same questions. You weren't involved with the 18                  The other thing is I saw no protection that
19      loan when it was made?                               19      we could maintain our technical approach to testing
20   A No.                                                   20      Oral Fluid samples in the long run. We knew that one
21   Q Okay. Didn't know about it when it was made? 21               of our salespeople had already left and gone to work
22   A No.                                                   22       for Bill Hughes. It seemed like a short step to
23   Q If there was legal advice sought, you weren't         23      where he would just cut us off, cut us out, you know,
24      involved in doing that?                              24       not use us anymore and develop his own test
25   A No.                                                   25       procedures.

                                                     Page 62                                                       Page 64

 1            MR. VILLMER: Objection to the form.              1            So that seemed like a business risk. So
 2    Q (MR. JOHNSON CONTINUING) So just to kind of close      2      when you put the compliance risk together and the
 3      the loop on this, any knowledge you have about the 3          business -- business risk together, I just -- I just,
 4      Jay Achandran or Florete loans is all after the fact   4      you know, thought the right thing to do was to fire
 5       when it came to light at PCLS, correct?               5     the customer.
 6             MR. VILLMER: Objection to the form.             6   Q Who was that salesperson that left?
 7    A Correct.                                               7   A I don't -- Andrew somebody. I don't remember.
 8    Q (MR. JOHNSON CONTINUING) You mentioned that you 8          Q You mentioned earlier that there was conflict between
 9     thought Jane Pine Wood recommended a repayment to the   9     compliance and sales; is that fair?
10       government, correct?                                 10   A Uh-huh.
11    A Yes.                                                  11   Q Could you expound on that a little bit for me?
12    Q Were you involved in any repayment to the government? 12   A Sales wanted free rein to do whatever they needed to
13    A No.                                                   13     do to make a sale, and compliance wanted to vet it
14    Q Do you know who would have been?                      14     against what was allowable in healthcare. So sales
15    A Paul Schmitt and Alan Campbell.                       15     would get upset when that process took longer than a
16    Q If any such repayment was made, do you know where it 16      day or two days. That's a hy- -- that's hyperbole,
17     would have come from, like such as what bank account? 17       but that's where the conflict arose, is that
18    A No.                                                   18     compliance needed more time to vet than what sales
19    Q Do you have any knowledge about the amount of any 19         wanted to give.
20       such purported repayment?                            20   Q I believe you testified, too, that, you know, kind of
21    A No.                                                   21     the robustness of the compliance department grew over
22    Q Do you know when any such repayment would have been 22       time --
23       made?                                                23   A Uh-huh.
24    A Not off the top of my head.                           24   Q -- as PCLS went on, right?
25    Q Have you ever seen any type of written confirmation 25     A Yes.

Min-U-Script®                                   Tri-State Reporting, Inc.                                 (16) Pages 61 - 64
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 262 of 283
United States of America v.                                                                                     Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                         September 24, 2020
                                                        Page 65                                                        Page 67

 1    Q Do you have a recollection of about when that              1      had a set aside of five percent. So it didn't come
 2      friction between sales and compliance started?             2      out of anybody in particular. I guess it came out of
 3   A Well, by the time we had moved into Rock Hill, which        3     everybody equally is what it boils down to.
 4        I think was 2013, I think it was -- I can't remember     4   Q So the set aside?
 5        if it's early or mid 2013, but, anyway, by the time      5   A Yeah.
 6        we made that move our compliance department was          6   Q You mentioned you attended quarterly board meetings.
 7        starting to get pretty beefy, like they didn't have      7     Did PCLS keep board minutes?
 8         enough space in Charlotte.                              8   A Uh-huh, yes.
 9              So, I mean, it's just, you know, bad memory,       9   Q Are you familiar with Manoj Kumar?
10        but -- or inconsistent memory, maybe, but it seems      10   A Yes.
11        like around 2013 things would -- and maybe we were      11   Q Are you familiar with the circumstances of how he
12        hiring more salespeople then, too, so the sales         12     left PCLS?
13        department was getting bigger, the compliance           13           MR. VILLMER: Objection to the form.
14        department was getting bigger. Compliance was           14   A Yes.
15        sticking their fingers in deeper into -- into the       15   Q (MR. JOHNSON CONTINUING) Could you tell me about
16        operation. So, yeah, probably 2013-ish.                 16     those?
17    Q You mentioned that yourself, Doug Smith, Sowinski,        17   A Manoj had a lot of different businesses going on. We
18      and McHugh all had ownership interest in PCLS?            18     made him an employee probably in 2012-ish. Yeah,
19    A Yes.                                                      19     probably in 2012 he became an employee of PCLS, but
20    Q Did anyone else have an ownership interest --             20     he also had other businesses that he was working on,
21    A No.                                                       21     and I'd say that Manoj was a -- you know, he decided
22    Q -- in the company? Do you know what the percentage        22      to leave the company mostly out of frustration.
23      apportionment of those ownership interests were?          23            You know, our organization structure
24    A Ballpark.                                                 24     changed. Phil had backed out, wasn't -- and Phil and
25    Q Yeah. Just rough ballpark.                                25      Manoj were very close. Phil had backed out. Paul

                                                        Page 66                                                        Page 68

 1   A Smith was 47-ish, McHugh was 24, maybe, Sowinski was        1      Schmitt had taken over the salespeople. Manoj was
 2        17, I was nine -- eventually nine. Started at four.      2      working with the sales team. So it just got dicey, I
 3        If you add all of that up and come up with somewhere     3      guess, and he decided to back out. There was a
 4        plus or minus five percentage points -- I don't know.    4     separation agreement. I can't remember what it was,
 5    Q I'm a lawyer, so --                                        5      but I know there was a separation agreement.
 6   A I don't know. You can add it up in your head and see        6           He might have had a phantom -- there were --
 7        where that brings you, but something like that.          7     there were a couple of shares of phantom -- phantom
 8    Q    I doubt it would be accurate if I did, but just         8     stock that if we had ever made a sale that, you know,
 9        generally, Phil McHugh had the second largest --         9     some key players would have gotten a small piece of
10    A    Yes.                                                   10      the action there. So, you know, I don't know the
11    Q    -- ownership percentage?                               11      details, but that's essentially the nuts and bolts.
12    A    Yes.                                                   12   Q When he separated from PCLS, did PCLS purchase one of
13    Q And that remained constant throughout PCLS's life?        13     his companies?
14   A Doug's -- Doug's share changed and my share changed        14   A I don't recall that.
15        as we made a -- towards the end we were trying to       15   Q A company called CSS; do you remember that?
16        hang on to bring you guys to a settlement, actually,    16   A I remember CSS, but I don't remember purchasing it.
17        is why we were trying to hang on, but -- so I put a     17   Q Do you remember having any discussions about whether
18        bunch of money back into the business, and Doug gave    18     to purchase it?
19     up some shares because he didn't put anything in.          19   A No.
20    Q When you went from four percent to nine percent or        20   Q Do you know whether Mr. Kumar continued to manage
21      so --                                                     21      physicians' practices while he was employed at PCLS?
22    A Uh-huh.                                                   22            MR. VILLMER: Objection to form.
23    Q -- whose, I guess, share did that come from?              23   A No.
24   A There was a set aside of five percent. When they set       24   Q (MR. JOHNSON CONTINUING) If he did, do you think
25     up the -- when those three set up the structure, they      25     that would be improper?

Min-U-Script®                                      Tri-State Reporting, Inc.                                 (17) Pages 65 - 68
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 263 of 283
United States of America v.                                                                                         Joseph Wiegel
Physicians Choice Laboratory Services, LLC, et al.                                                             September 24, 2020
                                                          Page 85                                                          Page 87
                                                              1 STATE OF INDIANA            )
 1        would like to. Would you like to read and sign or                                 ) SS:
                                                              2 COUNTY OF VANDERBURGH )
 2         would you like to waive?
 3               THE WITNESS: I guess I should read and 3              I, AMY L. HOOTEN, CSR, RMR, A NOTARY PUBLIC AT LARGE

                                                              4 IN AND FOR THE STATE OF INDIANA, DO HEREBY CERTIFY:
 4         sign.
                                                              5         THAT THE WITNESS HEREIN, JOSEPH WIEGEL, WAS FIRST
 5               MR. CAUDILL: Okay.
 6                                                            6 DULY SWORN TO TELL THE TRUTH, THE WHOLE TRUTH AND NOTHING
 7    AND FURTHER DEPONENT SAITH NOT.                         7 BUT THE TRUTH IN THE FOREGOING DEPOSITION;
 8                                                            8         THAT I THEN STENOGRAPHICALLY AND ELECTRONICALLY

 9   THIS DEPOSITION TO BE READ AND SIGNED BY JOSEPH WIEGEL.  9 RECORDED   THE TESTIMONY OF THIS WITNESS AND THAT THE

10                                                           10 TYPEWRITTEN TRANSCRIPT ABOVE IS A TRUE RECORD OF THE
11                                                           11 TESTIMONY GIVEN; THAT SAID DEPONENT SUBSCRIBED HIS SIGNATURE
12                                                           12 TO HIS DEPOSITION AFTER THE SAME HAD BEEN CAREFULLY READ
13                                                           13 OVER BY HIM;
14                                                           14         THAT I ALSO RECORDED AND TRANSCRIBED ANY AND ALL

15                                                           15 OBJECTIONS MADE BY COUNSEL AND THE REASONS THEREFOR; AND
16                                                           16        THAT I AM NOT A RELATIVE OR EMPLOYEE OR ATTORNEY OR

17                                                           17 COUNSEL OF ANY OF THE PARTIES, NOR A RELATIVE OR EMPLOYEE OF
18                                                           18 SUCH ATTORNEY OR COUNSEL, NOR AM I FINANCIALLY INTERESTED IN
19                                                           19 THIS ACTION.
20                                                           20        IN WITNESS WHEREOF, I HAVE HEREUNTO SET MY HAND AND
21                                                           21 AFFIXED MY NOTARIAL SEAL ON THIS         DAY OF        2020.
22                                                           22
                                                                                     AMY L. HOOTEN, CSR, RMR, NOTARY PUBLIC
23                                                           23
                                                                MY COMMISSION EXPIRES:
24                                                           24 JUNE 24, 2023
25                                                           25

                                                          Page 86
 1                         DEPONENT'S CERTIFICATION                  1                              ERRATA SHEET
                                                                                             WITNESS: JOSEPH WIEGEL
 2                                                                   2
                                                                       After having read my deposition, I wish to make the
 3                                                                   3 following changes:
 4                  I, JOSEPH WIEGEL, DEPONENT HEREIN, DO HEREBY     4 Page ___ Line ____
                                                                       Change______________________________________________________
 5   CERTIFY THAT THE ABOVE AND FOREGOING TRANSCRIPT IS A FULL,      5 To _________________________________________________________
                                                                       Reason for Change___________________________________________
 6   TRUE AND COMPLETE COPY OF PROCEEDINGS WHICH TOOK PLACE ON       6
                                                                       Page ___ Line ____
 7   THE 24TH DAY OF SEPTEMBER, 2020, AT THE LAW OFFICES OF WOODS    7 Change______________________________________________________
                                                                       To _________________________________________________________
 8   & WOODS, 208 N.W. FOURTH STREET, EVANSVILLE, VANDERBURGH        8 Reason for Change___________________________________________
 9   COUNTY, INDIANA.   I FURTHER CERTIFY THAT ANY CHANGES AND/OR    9 Page ___ Line ____
                                                                       Change______________________________________________________
10   CORRECTIONS, IF ANY, HAVE BEEN NOTED ON THE FORM ATTACHED AS   10 To _________________________________________________________
                                                                       Reason for Change___________________________________________
11   THE LAST PAGE OF THE TRANSCRIPT.                               11
                                                                       Page ___ Line ____
12                  IN VERIFICATION AND CERTIFICATION THEREOF, I    12 Change______________________________________________________
                                                                       To _________________________________________________________
13   HAVE HEREUNTO PLACED MY SIGNATURE ON THIS THE         DAY OF   13 Reason for Change___________________________________________
14                , 2020.                                           14 Page ___ Line ____
                                                                       Change______________________________________________________
15                                                                  15 To _________________________________________________________
                                                                       Reason for Change___________________________________________
16                                                                  16
                                            JOSEPH WIEGEL              Page ___ Line ____
17                                                                  17 Change______________________________________________________
                                                                       To _________________________________________________________
18                   SUBSCRIBED AND SWORN TO BEFORE ME, A NOTARY    18 Reason for Change___________________________________________
     PUBLIC, ON THIS             DAY OF                  , 2020.
19                                                                  19 Page ___ Line ____
                                                                       Change______________________________________________________
20                                                                  20 To _________________________________________________________
                                            NOTARY PUBLIC              Reason for Change___________________________________________
21                                                                  21
22   MY COMMISSION EXPIRES:                                         22
     COUNTY OF:                                                        I am, therefore, signing my deposition conditioned on the
23                                                                  23 fact that the above noted shall be entered upon the
                                                                       deposition by the notary public ______________________
24                                                                  24                                     (Signature of Deponent)
25                                                                  25                                     Date: ________________



Min-U-Script®                                        Tri-State Reporting, Inc.                                         (22) Page 85
  Case 3:17-cv-00037-KDB-DCK Document
                                  (812)129-4
                                        477-7666Filed 12/08/20 Page 264 of 283
                          MSJ Exhibit 81
                                                                            Page 1
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CIVIL FILE NO. 3:17-CV-37
               (CONSOLIDATED WITH CIVIL FILE NO. 3:17-CV-46)
     ___________________________________
                                        )
     UNITED STATE OF AMERICA ex rel.    )
     TARYN HARTNETT, and DANA SHOCHED, )
                                        )
                    Plaintiff,          )
                                        )
               v.                       ) DEPOSITION OF ANNA WINGER
                                        )
     PHYSICIANS CHOICE LABORATORY       )
     SERVICES, DOUGLAS SMITH, PHILIP    )
     MCHUGH AND MANOJ KUMAR,            )
                                        )
                    Defendants.         )
     ___________________________________)
               On Thursday, October 29, 2020, commencing at 1:43 p.m.,
     the deposition of Anna Winger was taken via Zoom on behalf of the
     Plaintiffs and was attended by Counsel as follows:
     APPEARANCES:

                SETH JOHNSON, ESQ. (by videoconference)
                Assistant United States Attorney
                US Attorney's Office
                227 West Trade Street, Suite 1650
                Charlotte, North Carolina 28202
                on behalf of the Plaintiff

                BO CAUDILL, ESQ. (by videoconference)
                MATTHEW M. VILLMER, ESQ. (by videoconference)
                Weaver, Bennett & Bland, PA
                196 North Trade Street
                Matthews, North Carolina 28105
                on behalf of the Defendant Philip McHugh

                KAREN H. CHAPMAN, ESQ. (by videoconference)
                Poyner Spruill, LLP
                301 South College Street, Suite 2900
                Charlotte, North Carolina 28202
                on behalf of the Deponent Anna Winger

     REPORTED BY:    Dee Anna Michaels, CVR-M, CCR
                     ASHEVILLE REPORTING SERVICE

828-254-9230            ASHEVILLE REPORTING SERVICE                  800-357-5007
                         ars@ashevillereporting.com
     Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 265 of 283
                                                    Page 6                                                          Page 7
  1       from a normal conversation.     The court reporter     1       going to assume that you understand it.       Fair
  2       has to transcribe what we're saying.      So I will    2       enough?
  3       do my best to try and let you fully answer, if         3   A   Yes.
  4       you'll do your best to kind of let me fully get        4   Q   And my name is Seth Johnson.      I'm an Assistant
  5       my questions out, and that way we have a clean         5       United States Attorney.      I represent the United
  6       record.     You know, in normal conversation, a        6       States in a False Claims Act lawsuit against
  7       lot of times you anticipate what the person is         7       defendants Physicians Choice Laboratory
  8       going to say and there's a tendency to speak           8       Services, Douglas Smith, Philip McHugh and
  9       over each other, and we're all bad for that.           9       Manoj Kumar.     Do you understand that?
 10       The court reporter, I'm sure, will remind us,         10   A   Yes.
 11       if we start doing a poor job.     Fair enough?        11   Q   And Physicians Choice Laboratory Services is
 12   A   Yes.                                                  12       often referred to as PCLS for short.       If I do
 13   Q   At various intervals, either Bo or Ms. Chapman,       13       that, do you understand what I mean?
 14       your lawyer, may object to the questions I've         14   A   Yes.
 15       asked.     Same rules kind of apply.   If I ask a     15   Q   Can you take me through 30,000-foot overview of
 16       question and they object, you know, let's just        16       your career history as a lawyer?
 17       let everyone talk.     Unless you are instructed      17   A   I attended Vermont Law School.      I graduated in
 18       not to answer by your counsel, you can go ahead       18       2005.     I practiced initially in Montana.      I
 19       and answer, after the objection.                      19       relocated to North Carolina in 2011, sat for
 20   A   Okay.                                                 20       the North Carolina Bar exam and set up shop in
 21   Q   If you don't understand a question I ask, feel        21       Hickory, North Carolina.      My focus has been
 22       free to ask me to clarify, and I'll try and do        22       primarily estate planning, with some other
 23       my best.     Okay?                                    23       areas of the law that overlap; some real
 24   A   Okay.                                                 24       estate, some business and miscellaneous
 25   Q   If you don't ask me to clarify a question, I'm        25       matters.     But I currently -- well, I have had


                                                    Page 8                                                          Page 9
  1       numerous changes in my firm.     I had a partner       1       in estate planning and some of the ancillary
  2       initially, Nancy Huegerich.     I was solo for         2       areas to that; fair?
  3       several years, and approximately three years           3   A   Yes.
  4       ago I merged with Jessie Bone, and I have three        4   Q   Do you have any other areas of expertise in the
  5       partners now in the firm and six support staff.        5       law?
  6       But we focus on estate planning and elder law,         6   A   As a solo practitioner, you know, you develop
  7       primarily.                                             7       areas of focus.     I would need to know more
  8   Q   What's the name of your current firm?                  8       specifically what you're interested in.
  9   A   Bone, Winger & Simmons, PLLC.                          9   Q   Sure.     Do you know what the False Claims Act
 10   Q   And backing up from that, what firm were you at       10       is?
 11       before this firm?                                     11   A   I know what it is, but that is not an area of
 12   A   I began as Huegerich & Winger and later was           12       focus for me.
 13       Winger Law when I was solo; and now Bone,             13   Q   Have you ever done any legal work, with regard
 14       Winger & Simmons.                                     14       to the False Claims Act?
 15   Q   How long were you at Huegerich & Winger?              15   A   I have -- to the extent, you know, that --
 16   A   I would need to look back.     I want to say it       16       well, you're aware of -- you have seen my
 17       was a couple of years.                                17       understanding, which was, you know, I
 18   Q   What time period?     From what year to what year?    18       recognized the issue and contacted a healthcare
 19   A   Roughly, 2012 to '14.                                 19       lawyer.     So (pause) ---
 20   Q   And then from '14 on to when were you at Winger       20   Q   So fair to say that you, yourself, don't have
 21       Law?                                                  21       any expertise in the healthcare field?
 22   A   Until 2017, but I'm speaking generally.       I do    22   A   Generally, that's correct, yes.      I have no
 23       not have the time line.                               23       special experience in that area.
 24   Q   Fair enough.     I'm just looking for rough           24   Q   Same thing with the False Claims Act?
 25       approximations here.     You mentioned you focused    25   A   Correct.


                                                                                                      3 (Pages 6 to 9)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 266 of 283
                                                     Page 10                                                       Page 11
  1   Q    Same thing with the Anti-Kickback Statute?             1        understand that I'm going to be asking you
  2   A    Correct.                                               2        questions today about your attorney-client
  3   Q    Have you read the United States Complaint and          3        relationship with Phil McHugh; correct?
  4        Intervention in this case?                             4   A    Yes.
  5   A    I have not read it in its entirety.                    5   Q    And, you know, generally, there is a privilege
  6   Q    Have you read some of it?                              6        that attaches with that; correct?
  7   A    I may have scanned it, but I have -- would not         7   A    Yes.
  8        say that I've read it.                                 8   Q    And you understand, to a certain degree, that
  9   Q    And it's your understanding that Phil McHugh           9        privilege has been waived by Mr. McHugh who
 10        has waived his attorney-client privilege with         10        holds the privilege?
 11        regards to matters in the United States               11   A    Correct.
 12        Complaint and Intervention; correct?                  12   Q    And that degree is the matters listed in United
 13   BY MS. CHAPMAN:                                            13        States Complaint and Intervention in this case;
 14        Objection.                                            14        right?
 15   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 15   BY MS. CHAPMAN:
 16   Q    You can answer.                                       16        Objection.     I just want to note for the record
 17   A    It's my understanding.                                17        we sent the letter noting our objection and our
 18   Q    That is your understanding?     Is that a "yes,"      18        understanding of the extent to which Mr. McHugh
 19        Ms. Winger?                                           19        has waived his attorney-client privilege in our
 20   A    This is -- the reason is that I have an               20        letter dated October 16th that I sent to
 21        attorney is because I'm not a litigator.        And   21        Katherine Armstrong.
 22        so, honestly, I do not know that I understand         22   BY MR. JOHNSON:
 23        your question, but I think I understand the           23        Sure.    And that's concurrent with what's pled
 24        question.                                             24        in our Complaint; right?
 25   Q    Okay.   Sure.    And I'll ask it again.   You         25   BY MS. CHAPMAN:


                                                     Page 12                                                       Page 13
  1        Well, that's not for us to make the decision.          1        we only -- we've only been told they consent to
  2        She just said that she hasn't read the                 2        or waive the privilege as to those things
  3        Complaint, so I don't know that she can make           3        outlined.     So -- and, again, the privilege
  4        that call.                                             4        belongs to Mr. McHugh, so that's Bo's call.
  5   BY MR. CAUDILL:                                             5   BY MR. JOHNSON:
  6        Seth, I would just say that, with respect to           6        Right.     My read of your letter is that's kind
  7        the specific areas of liability alleged as             7        of synonymous with our theories about ---
  8        against Phil McHugh; that might narrow this            8   BY MR. CAUDILL:
  9        issue a little bit and help move things                9        I think we're all saying the same thing in a
 10        forward.     Broadly speaking, the Complaint makes    10        different -- in a different way.
 11        allegations about Phil's relationship with            11   BY MR. JOHNSON:
 12        Physicians Choice and some things that                12        Fair enough.     Attorney depo's are a little
 13        Physicians Choice did.     And so, maybe if we        13        different than the normal ones, so before we
 14        talk about the specific allegations in the            14        got started, I just wanted to make sure we're
 15        Complaint, as they relate to Phil, we might be        15        all on the same page here.
 16        able to avoid anymore confusion about that.           16   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 17   BY MR. JOHNSON:                                            17   Q    Ms. Winger, do you know who Dr. John Johnson
 18        Sure.   And, I mean, I would assume Ms. Winger        18        is?
 19        wouldn't have any relationship to, you know,          19   A    No.
 20        Doug Smith or anyone else in the Complaint.           20   Q    Never heard the name before?
 21        Fair enough.     You know, if something specific      21   A    Repeat the name.
 22        comes up, we can address it then.                     22   Q    Dr. John Johnson?     He was a pain management
 23   BY MS. CHAPMAN:                                            23        doctor in Western Pennsylvania at Lighthouse
 24        And I'm not trying to, Seth, obstruct your            24        Medical.
 25        process here.     I just want to make sure because    25   A    No.


                                                                                                  4 (Pages 10 to 13)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 267 of 283
                                                     Page 18                                                         Page 19
  1        easier to -- for me to address.                        1   Q   Fair to say you didn't perform any legal work
  2   Q    Fair enough.     Did you ever perform any legal        2       or give any legal advice to Phil McHugh related
  3        work or give any legal advice to Phil McHugh           3       to Manoj Kumar's management of Dr. Masimore's
  4        related to Manoj Kumar's employment                    4       practice, while employed at PCLS?
  5        relationship with PCLS?                                5   A   No.
  6   A    No.                                                    6   Q   Do you know who Sanker Jayachandran is?
  7   Q    Nothing related to whether any type of                 7   A   I do not, no.
  8        employment relationship with Manoj Kumar would         8   Q   He's a doctor with Confidential Care in
  9        violate the AKS?                                       9       Indiana.     That doesn't ring a bell?
 10   A    No.                                                   10   A   No.
 11   Q    Do you know who Dr. Yunus Shah is?                    11   Q   Fair to say you didn't perform any legal work
 12   A    No.                                                   12       or give any legal advice to Phil McHugh related
 13   Q    He was with Avicenna Pain Relief in Kentucky.         13       to a loan made to Dr. Jayachandran?
 14        Doesn't ring a bell?                                  14   A   No.
 15   A    No.                                                   15   Q   Do you know who Dr. Orlando Florete is?
 16   Q    Fair to say you never performed any legal work        16   A   Yes.
 17        or gave legal advice to Phil McHugh related to        17   Q   And you did perform some legal work and give
 18        Manoj Kumar's management of Dr. Shah's practice       18       Phil McHugh legal advice related to a loan made
 19        while employed at PCLS?                               19       to Dr. Florete; right?
 20   A    No.                                                   20   A   Yes.
 21   Q    Do you know who Dr. Gregory Masimore is?              21   Q   Just in general terms, can you tell me what
 22   A    No.                                                   22       that legal work was regarding that loan?
 23   Q    He was with Pain Management Solutions in              23   A   Regarding that loan, initially, it -- it came
 24        Indiana.     That doesn't ring a bell?                24       to me as a loan.     It came from Dr. Orlando
 25   A    No.                                                   25       Florete's attorney, Randy Briley.        He sent


                                                     Page 20                                                         Page 21
  1        closing documents to me to review.       And so, my    1   Q   Is Silent Storm one of Phil McHugh's companies?
  2        role was to review and to advocate on Phil's           2   A   Yes.
  3        behalf, as we negotiated the terms of that             3   Q   Prior to the loan being made in October 2013,
  4        loan.                                                  4       did you talk to anyone at PCLS, other than
  5   Q    And that was in September to October of 2013;          5       McHugh?
  6        correct?                                               6   A   No.
  7   A    That is -- that sounds correct.       I believe        7   Q   What's your understanding of the terms of the
  8        that's in one of your exhibits.       I could look     8       October 2013 loan, just generally?
  9        at the actual ---                                      9   A   Silent Storm agreed to lend, I believe it was,
 10   Q    Sure.     Let's do that.    Let's take a look at      10       $1.7 million dollars to Aries Medical
 11        Exhibit 1, which is the original loan document.       11       Corporation, I believe IPM may also be a
 12   A    Okay.                                                 12       borrower, in exchange for a mortgage on some
 13   (PLAINTIFF'S EXHIBIT NO. 1 INTRODUCED)                     13       real estate owned by those companies, with
 14   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                 14       payment terms as laid out in the -- in the
 15   Q    If you'll turn to four pages in, you'll see the       15       documents.
 16        Florete guaranty is dated October 18th, 2013?         16   Q   The documents in Exhibit 1 are the documents
 17   A    (Upon review)     Uh-huh.                             17       related to the October 2013 loan; correct?
 18   Q    And after that, on what's Bates-labeled PM Page       18   A   It appears, yes.
 19        9, you'll see the Mortgage and Security               19   Q   There's a guaranty from Orlando Florete; right?
 20        Agreement is dated October 18th, 2013?                20   A   A personal guaranty, yes.
 21   A    Uh-huh.                                               21   Q   Personal guaranty.     There's a Mortgage and
 22   Q    You were representing Mr. McHugh in his               22       Security Agreement?
 23        personal capacity regarding this loan; correct?       23   A   Yes.
 24   A    Yes.    But I believe that Silent Storm was the       24   Q   There's a No Lien and Possession Affidavit?
 25        lender.                                               25       That's all on Bates-labeled 24 of the exhibit.


                                                                                                 6 (Pages 18 to 21)
828-254-9230                             ASHEVILLE REPORTING SERVICE                                     800-357-5007
                                          ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 268 of 283
                                                  Page 22                                                         Page 23
  1   A   Yes.                                                 1        mentioned the cost agreement.       Can you pull up
  2   Q   There's a promissory note on Bates Label 26?         2        Exhibit 4?
  3       Is that a "yes"?                                     3   A    Sure.
  4   A   Yes.                                                 4   (PLAINTIFF'S EXHIBIT NO. 4 INTRODUCED)
  5   Q   And then there's a Security Agreement on Page        5   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  6       30?                                                  6   Q    Is this the cost agreement you were
  7   A   Yes.                                                 7        referencing?
  8   Q   Any other agreements or documents related to         8   A    Yes.
  9       the October 2013 loan to Florete that aren't         9   Q    Can you tell me what the -- what was agreed to
 10       included in Exhibit 1, that you know of?            10        in this cost agreement?
 11   A   The only other agreement, I believe there's a       11   A    I believe that Dr. Florete agreed to pay the
 12       cost agreement that's in one of your exhibits.      12        lender's side of the closing costs.       Give me
 13       But that was simply an agreement about who was      13        just a minute to read.
 14       going to pay certain costs of preparing the         14   Q    Sure.
 15       closing documents.                                  15   A    (Review of document)      Yes.   I believe it's --
 16   Q   And we'll get to that.     But outside of those,    16        the intent of the agreement was for Dr. Florete
 17       you know, that's kind of the universe of the        17        to cover some of the closing costs.
 18       loan documents for the October 2013 loan;           18   Q    That would have included your attorney's fees;
 19       correct?                                            19        correct?
 20   A   There is also a UCC filing statement and, you       20   A    Yes.
 21       know, some of the more -- the maybe ancillary       21   Q    And would you turn to Exhibit 5?
 22       kind of loan documents, in the normal course of     22   (PLAINTIFF'S EXHIBIT NO. 5 INTRODUCED)
 23       business.     So I may be missing something, but    23   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 24       the main documents are, yes, in your exhibit.       24   Q    Do you have that in front of you, Ms. Winger?
 25   Q   Let's skip around, actually, because you            25   A    I do.


                                                  Page 24                                                         Page 25
  1   Q   And Exhibit 5 starts with an email from              1        during that time period on this loan?
  2       yourself to Travis Guthrie, cc'ing Phil McHugh,      2   A    Yes.
  3       on October 31st, 2013; right?                        3   Q    So there wasn't work you were doing that's not
  4   A   Yes.                                                 4        included in this invoice; correct?
  5   Q   And you attach an invoice for your services          5   A    Do you mean work on other matters or other work
  6       rendered on the loan.                                6        on this particular ---
  7   A   It appears so, yes.                                  7   Q    No, ma'am.      Yes, other work on this particular
  8   Q   And the second page of Exhibit 5 is your bill;       8        loan.
  9       right?                                               9   A    Typically, when I'm billing, this is -- you
 10   A   Uh-huh.                                             10        know, I send a bill with the entries that
 11   Q   Is this all the work you did in October 2013 --     11        reflect the work that I've done.       I mean, to
 12       or September to October 2013 on the loan?           12        the extent that something (pause) ---
 13   A   Can you restate your question?                      13   Q    It's not a trick question.       I just want to
 14   Q   Sure.     You sent Travis Guthrie a bill for your   14        confirm that the bill you sent to Mr. Guthrie
 15       work on the Florete loan; correct?     And in the   15        contains, you know, an accurate, to the best of
 16       bill there are billing entries for various          16        your knowledge, recitation of the work that you
 17       dates; right?                                       17        did on the loan during this time period?
 18   A   Correct.                                            18   A    Okay.    Yes.    And, I'm sorry, I'm smiling
 19   Q   The first starts on September 6, 2013?              19        because I often -- I do a lot of things that,
 20   A   Uh-huh.                                             20        you know -- you know, that I'm studying that
 21   Q   And it ends on the loan date of October 18,         21        don't make it onto my time sheet, from time to
 22       2013?                                               22        time.    But, yes, this is the reflection of my
 23   A   Yes.                                                23        -- the work that I've done and the time spent
 24   Q   The billing entries contained in this invoice,      24        on it.
 25       do those accurately reflect your work done          25   Q    I spent a couple of stints in big law.         I


                                                                                                7 (Pages 22 to 25)
828-254-9230                          ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                       ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 269 of 283
                                                       Page 26                                                         Page 27
  1        understand the headache of billing.                       1        any advice he had received regarding the Anti-
  2   A    Right.                                                    2        Kickback Statute and the Florete loan?
  3   Q    But, you know, the major kind of tasks, you               3   A    No.
  4        know, outside of thinking about it in the                 4   Q    If you could turn to Exhibit 3?
  5        shower or, you know ---                                   5   (PLAINTIFF'S EXHIBIT NO. 3 INTRODUCED)
  6   A    Okay.     Thank you.    That's exactly what I was         6   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  7        thinking.       And, I mean, it's possible that I         7   Q    Exhibit 3 is an email between yourself and
  8        thought about it and didn't bill him for it.              8        Jessica Trammel at Wells Fargo, copying Phil
  9        Okay.                                                     9        McHugh and another individual, regarding wiring
 10   Q    You'd agree with that; correct?                          10        instructions for the loan; is that right?
 11   A    Yes.     Yes.    I'm with you.    Yes.                   11   A    Yes.     But I'm -- I'm sorry.   I'm reviewing the
 12   Q    I don't see any billing entry related to the             12        email.     Yes, I presume this is the Florete
 13        Anti-Kickback Statute; is that fair?                     13        loan, yes.
 14   A    Yes.                                                     14   Q    Take your time, Ms. Winger.      And this wire
 15   Q    In September to October of 2013, you didn't              15        transfer was completed; correct?
 16        provide Phil McHugh any advice regarding                 16   A    Correct.     I don't see the receipt, but I
 17        whether the loan to Dr. Florete complied with            17        presume it was, yes.
 18        the Anti-Kickback Statute; correct?                      18   Q    And Mr. Trammel writes, "The wire's been sent"?
 19   A    Correct.                                                 19   A    Uh-huh.
 20   Q    You didn't procure that advice for Phil McHugh           20   Q    And it's your understanding that on October 18,
 21        from any other lawyer during that time period;           21        2013, Mr. Florete, through his companies, was
 22        correct?                                                 22        paid $1.7 million?
 23   A    To my knowledge, no.                                     23   A    Yes.
 24   Q    Did Mr. McHugh ever discuss with you during              24   Q    Will you turn to Exhibit 6?
 25        that time period of September to October 2013            25   (PLAINTIFF'S EXHIBIT NO. 6 INTRODUCED)


                                                       Page 28                                                         Page 29
  1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                     1   Q    No involvement regarding the False Claims Act
  2   Q    Exhibit 6 is email correspondence between                 2        or Anti-Kickback Statute?
  3        yourself and Gregory Herman-Giddens; is that              3   A    No, sir.
  4        correct?                                                  4   Q    And no other lawyer involved in that
  5   A    Yes.                                                      5        transaction that gave legal advice on the Anti-
  6   Q    What was Gregory Herman-Giddens' relationship             6        Kickback Statute or False Claims Act back in
  7        to this transaction?                                      7        October of 2013?
  8   A    Greg Herman-Giddens is a tax lawyer that is a             8   A    Not that I know of, no.
  9        colleague of mine that I work with when I have            9   Q    In the second email down in the chain, Mr.
 10        issues that may be under Florida law, and I'm            10        Herman-Giddens writes, "Why is he making this
 11        not licensed in Florida.         So, you know, whether   11        loan anyway?     Seems like 3.5 percent is not
 12        I'm doing estate planning or business law or,            12        enough to justify the risk.      What about a
 13        you know, whatever it is, I'm going to reach             13        personal guaranty from Florete?"      Did I read
 14        out and run it by a colleague who's licensed in          14        that correctly?
 15        the proper state.       So, he was essentially, you      15   A    Uh-huh.
 16        know, kind enough on a -- you know, to take a            16   Q    And you respond with, "I agree about the rate.
 17        look and discuss it with me briefly.                     17        It's my understanding that Phil is trying to
 18   Q    Was his involvement in the Florete loan just             18        get Dr. Florete to come up and work for PCLS.
 19        how it implicated Florida law?                           19        Apparently, Dr. Florete made some business deal
 20   A    I'm sorry.       I didn't hear the last part.            20        with another guy that isn't working out, so
 21   Q    Sure.     Was his involvement in doing legal work        21        Phil is trying to free Dr. Florete from that
 22        on the, you know, October 2013 Florete loan              22        situation."     Did I read that correctly?
 23        just to the extent the loan might implicate              23   A    Yes.
 24        Florida law?                                             24   Q    Does that email reflect your understanding of
 25   A    Yes.                                                     25        why Mr. McHugh was making the loan to Dr.


                                                                                                     8 (Pages 26 to 29)
828-254-9230                                ASHEVILLE REPORTING SERVICE                                        800-357-5007
                                             ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 270 of 283
                                                       Page 38                                                          Page 39
  1        them separate.       See above for alternate email.     1        Do you need a break, Ms. Winger?
  2        Thank you, Gabi."       Do you know why Gabi was        2

  3        asking you to not use Phil's PCLS email                 3   BY THE DEPONENT:
  4        address?                                                4        No.     Let me have a sip of water and take a
  5   A    Speaking generally, it's probably similar to me         5        pause.     I'm fine.     We can proceed.   All right.
  6        not wanting my personal emails to come to my            6   BY MR. JOHNSON:
  7        firm email, as far as keeping things -- keeping         7        Are you ready?
  8        things separate.       I think that, you know, both     8   BY THE DEPONENT:
  9        Phil and probably Gabi had different, you know,         9        I'm ready.
 10        things going on and they're -- you know,               10   (PLAINTIFF'S EXHIBIT NO. 7 INTRODUCED)
 11        organizationally keeping the emails in the             11   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 12        right bucket would be my -- just my thought on         12   Q    Would you take a look at what should be Exhibit
 13        it.                                                    13        7, which is an email chain between yourself and
 14   BY MR. CAUDILL:                                             14        Matt Hodges?     Do you see that?
 15        I'm going to object to that, just put an               15   A    I do.
 16        objection on the record to that question, as it        16   Q    If you look at the second page of the email
 17        calls for speculation.                                 17        chain, you email Mr. Hodges in March of 2014,
 18   BY THE DEPONENT:                                            18        stating, "Matt, please take a look at the
 19        Okay.     And I'm sorry.    I speculated.              19        attached docs.        Phil is loaning Orlando
 20        Absolutely.                                            20        additional 300K and modifying term and rate."
 21   BY MR. CAUDILL:                                             21        Do you see that?
 22        If you know.       If you don't know ---               22   A    Uh-huh.
 23   BY THE DEPONENT:                                            23   Q    Was there a loan modification in March of 2014?
 24        Sorry.     I'm getting tired.                          24   A    Yes.     If you -- I'm assuming those documents
 25   BY MR. JOHNSON:                                             25        are in another exhibit, but that sounds like


                                                       Page 40                                                          Page 41
  1        the correct date, yes.                                  1   A    To my knowledge, yes.
  2   Q    They are.     If you could take a look at Exhibit       2   Q    Do you know why an additional $300,000 was
  3        8.                                                      3        loaned to Dr. Florete, in March of 2014?
  4   A    Okay.                                                   4   A    It was my understanding that it was a general
  5   (PLAINTIFF'S EXHIBIT NO. 8 INTRODUCED)                       5        capital need for operational expenses, but I am
  6   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                   6        not certain.
  7   Q    Are those the March 2014 loan modification              7   Q    As is before, you submitted your invoice to Dr.
  8        documents that you were referencing?                    8        Florete for your legal services on this loan;
  9   A    Yes.                                                    9        correct?
 10   Q    There's a Promissory Note Modification                 10   A    I presume, yes.        Is there ---
 11        Agreement?                                             11   Q    There is.     Yeah.
 12   A    Uh-huh.                                                12   A    Okay.
 13   Q    And a loan agreement?                                  13   Q    That was the same cost agreement as the October
 14   A    Yes.                                                   14        2013 loan; right?
 15   Q    And a cost agreement, again; is that correct?          15   A    Right.
 16   A    Yes.     Uh-huh.                                       16   (PLAINTIFF'S EXHIBIT NO. 9 INTRODUCED)
 17   Q    Any other remaining documents, other than those        17   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 18        three, in March of 2014?                               18   Q    And if you'll look at Exhibit 9, that's an
 19   A    To my knowledge, no, unless there was another          19        email from yourself to Travis Guthrie,
 20        kind of loan closing agreement, a settlement           20        attaching your invoice for the work in March of
 21        statement or something.       But I -- I've sent you   21        2014; correct?
 22        all that I have, so I believe this is complete,        22   A    Correct.
 23        yes.                                                   23   Q    Is that a "yes," Ms. Winger?
 24   Q    And was an additional $300,000 loaned to Dr.           24   A    Yes.
 25        Florete in March of 2014?                              25   Q    If you will turn to the invoice that's dated


                                                                                                     11 (Pages 38 to 41)
828-254-9230                             ASHEVILLE REPORTING SERVICE                                          800-357-5007
                                          ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 271 of 283
                                                    Page 42                                                         Page 43
  1        April 1st, 2014, and has three dates worth of           1   A   Right.
  2        billing entries; do you see that?                       2   Q   So same question here.     Legal work that you did
  3   A    1173?                                                   3       on the loan, kind of outside of something like
  4   Q    Yes, ma'am.                                             4       that, would be reflected here in this invoice;
  5   A    Yes.     I am looking at it, yes.                       5       correct?
  6   Q    Does this invoice accurately reflect your work          6   A   Correct.
  7        on the loan modification, in March of 2014?             7   Q   I don't see anything regarding either the AKS
  8   A    Yes.                                                    8       or False Claims Act on this invoice; is that
  9   Q    No other major substantive legal work that you          9       fair?
 10        performed that's not on this invoice?                  10   A   Yes.
 11   BY MR. CAUDILL:                                             11   Q   And is it fair to say that you did not give Mr.
 12        Object to form.                                        12       McHugh any legal advice regarding the AKS or
 13   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                  13       False Claims Act in March of 2014?
 14   Q    You can answer, Ms. Winger.                            14   A   Yes.     That's fair to say.   I did not advise him
 15   BY MR. CAUDILL:                                             15       in that way.
 16        You can answer.                                        16   Q   You also didn't procure any advice related to
 17   BY THE DEPONENT:                                            17       the AKS or FCA for Mr. McHugh, related to the
 18        Sorry.     I'm not that kind of lawyer, so I'm         18       March 2014 loan modification, at that time;
 19        looking for someone to guide me.                       19       correct?
 20   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:                  20   A   Correct.     And I'm pausing because, you know, we
 21   Q    I'll back it up.                                       21       did speak with Trish Markus, and I just wanted
 22   A    Okay.                                                  22       to -- I don't believe that was prior to this
 23   Q    Before we had talked about, you know, you had          23       April of 2014 invoice.
 24        kind of a worry that maybe you were thinking           24   Q   Maybe this will make it simple.      You reached
 25        about it in the shower ---                             25       out to Patricia Markus at Smith Moore once;


                                                    Page 44                                                         Page 45
  1        right?                                                  1        modification, that you're aware of; right?
  2   A    I reached out to her in -- later in 2014.        But    2   A    Not that I'm aware of, no.
  3        do you mean (pause) ---                                 3   Q    At one point, though, you did reach out to
  4   Q    Right.     We can get to these emails but, you          4        Patricia Markus; right?
  5        know, there's emails where you reached out to           5   A    Yes.
  6        Ms. Markus in October of 2014.      That is after,      6   (PLAINTIFF'S EXHIBIT NO. 10 INTRODUCED)
  7        you know, March of 2014; right?                         7   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  8   A    Correct.                                                8   Q    If you'll look at Exhibit 10, that is a chain
  9   Q    And I'm just trying to make sure that, you              9        of emails between yourself and Ms. Markus;
 10        know, there wasn't another time that you               10        correct?
 11        reached out to either Ms. Markus or anyone             11   A    Correct.
 12        else, you know, back in the March 2014 time            12   Q    The first one is dated October 7, 2014, from
 13        period, regarding AKS advice?                          13        yourself to Ms. Markus, and you note at the
 14                                                               14        beginning that "We spoke on 09-18 about my
      A    No, I did not.
 15                                                               15        client Philip McHugh and a loan made by his
      Q    Just to close the loop on this, in March of
 16                                                               16        entity Silent Storm Holdings, LLC, to the
           2014, you did not give Mr. McHugh any legal
 17                                                               17        Institute of Pain Management in Jacksonville,
           advice related to the AKS; right?
 18                                                               18        Florida; right?
      A    Correct.
 19                                                               19   A    Correct.
      Q    And you didn't go out and procure any legal
 20                                                               20   Q    Was that Line 18 phone conversation the first
           advice for Mr. McHugh regarding the AKS, in the
 21                                                               21        time you spoke with Ms. Markus regarding this
           March 2014 loan modification at that time;
 22                                                               22        matter?
           right?
 23                                                               23   A    I do not recall.
      A    Right.
 24                                                               24   Q    Do you recall any conversations, emails or
      Q    There's no AKS legal advice that was given in
 25
                                                                  25        other correspondence with Ms. Markus, outside
           March 2014, related to the Florete loan


                                                                                                 12 (Pages 42 to 45)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                         800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 272 of 283
                                                   Page 50                                                        Page 51
  1   A    Yes.                                                 1   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
  2   Q    Did you ever provide Ms. Markus with any other       2   Q    If you could take a look at Exhibit 11, and
  3        facts that aren't contained in this email            3        this is Smith Moore's invoice on the matter.
  4        correspondence for her to rely on in forming         4        Do you see that?
  5        her AKS opinion?                                     5   A    Uh-huh.
  6   A    To my knowledge, no.                                 6   Q    Page 1 is dated in November of 2014; correct?
  7   Q    And Ms. Markus ultimately did provide you with       7   A    Yes.
  8        an opinion on both the Stark Law and the Anti-       8   Q    And it's for the services rendered from 09-18-
  9        Kickback Statute, as it relates to her               9        2014 to 10-09-2014; right?
 10        understanding of the facts regarding the            10   A    Right.
 11        Florete loan; correct?                              11   Q    That's for $2,685; right?
 12   A    Yes.                                                12   A    Yes.
 13   Q    And that opinion is contained in the October        13   Q    And then, if you will turn to the very last
 14        9th, 2014, email that's on the second page of       14        page of the exhibit, there's a December invoice
 15        Exhibit 10?                                         15        for a telephone conference on November 7th,
 16   A    Yes.                                                16        2014; do you see that?
 17   Q    Did she provide any other opinions, other than      17   A    (Upon review)     Yes.
 18        what is contained in this email?                    18   Q    Is there any work that Patricia Markus or
 19   A    To my knowledge, no.     I mean, it would have      19        anyone at Smith Moore Leatherwood performed
 20        been produced with the other documents, but I       20        regarding this matter that's not reflected in
 21        believe this is the only one.                       21        these invoices?
 22   Q    To be clear, no prior opinions before this          22   BY MR. CAUDILL:
 23        October 9th, 2014, email; correct?                  23        I'm going to object.      I don't know how she
 24   A    Correct.                                            24        would know the answer to that.
 25   (PLAINTIFF'S EXHIBIT NO. 11 INTRODUCED)                  25   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:


                                                   Page 52                                                        Page 53
  1   Q    I'll rephrase it.    Were you ever billed for any    1        Florete loan?
  2        work, outside of these invoices?                     2   A    I did not.
  3   A    Was I billed?                                        3   Q    Did you ever reach out to anyone else, other
  4   Q    Sure.    So looking at the first page of Exhibit     4        than Patricia Markus, regarding any activity
  5        11, it's an invoice from Smith Moore                 5        that Phil McHugh did while at PCLS and
  6        Leatherwood to yourself; correct?                    6        compliance with the Anti-Kickback Statute?
  7   A    Correct.                                             7   A    No.
  8   Q    For work performed for Phil McHugh and Silent        8   Q    So it's fair to say the sum total of the Anti-
  9        Storm Holdings; right?                               9        Kickback Statute advice that you received was
 10   A    Right.                                              10        from Patricia Markus in the September to
 11   Q    And the invoices we've looked at span the time      11        October, November time frame in 2014; right?
 12        period of 09-18-2014 until November 7th, 2014;      12   A    Correct.
 13        right?                                              13   Q    Have you ever performed any legal work or given
 14   A    Right.                                              14        any legal advice to anyone at PCLS, other than
 15   Q    Did you ever receive any other invoices from        15        Phil McHugh?
 16        Smith Moore Leatherwood, related to Anti-           16   A    I have not.     Frankly, PLS (sic) had -- there
 17        Kickback Statute advice for Phil McHugh?            17        have been many lawyers involved that this fell
 18   A    No.                                                 18        into their area of expertise.
 19   Q    So the work they performed on this matter is        19   BY MR. JOHNSON:
 20        reflected in the invoices in Exhibit 11;            20        Let's take five.     I might be about done.
 21        correct?                                            21   (OFF THE RECORD)
 22   A    To my knowledge, yes.                               22   DIRECT EXAMINATION RESUMED BY MR. JOHNSON:
 23   Q    Did you ever reach out to anyone else, other        23   Q    Ms. Winger, just a couple of quick questions,
 24        than Patricia Markus, for legal advice              24        and then I will pass you off to Bo.      Going back
 25        regarding the Anti-Kickback Statute and the         25        to the original October 2013 loan to Dr.


                                                                                                  14 (Pages 50 to 53)
828-254-9230                           ASHEVILLE REPORTING SERVICE                                       800-357-5007
                                        ars@ashevillereporting.com
          Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 273 of 283
                                                   Page 86
                                                        86
                          CERTIFICATE

        I, Dee Anna Michaels, CVR-M, CCR, Court

   Reporter and Notary Public, do hereby certify that

   the foregoing 85 pages are an accurate transcript of

   the deposition of Anna Winger, taken by me and

   transcribed under my supervision.

        I further certify that I am not financially

   interested in the outcome of this action, a

   relative, employee, attorney or counsel of any of

   the parties, nor am I a relative or employee of such

   attorney or counsel.

        This is the 15th day of November 2020.


             _______________________________

             DEE ANNA MICHAELS, CVR-M, CCR

             Notary Public No.: 19953300157

   (The foregoing certification of this transcript does
   not apply to any reproduction of the same by any
   means, unless under the direct control and/or
   supervision of the certifying reporter.)


              Asheville Reporting Service
        111 McDowell Street, Asheville, NC 28801
                      828-254-9230




                                                                        23 (Page 86)
828-254-9230                            ASHEVILLE REPORTING SERVICE    800-357-5007
                                         ars@ashevillereporting.com
       Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 274 of 283
                       MSJ Exhibit 82




                         Joseph Strickland

 UNITED STATES OF AMERICA, et al., ex rel. HARTNETT
 and SCHOCHED v. PHYSICIANS CHOICE LABORATORY
               SERVICES, LLC, et al.
                3:17-cv-37-KDB-DCK

                         November 6, 2020




                            P.O. Box 33364
                          Charlotte, NC 28233
                            (704) 300-9770

                   office@queencitycourtreporting.com
                    www.queencitycourtreporting.com


Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 275 of 283
                                                      Joseph Strickland
                                                              1                                                                          3

                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA                1                                INDEX
                        CHARLOTTE DIVISION
                        3:17-cv-37-KDB-DCK                        2    30(b)(6) EXAMINATION OF                                  PAGE

UNITED STATES OF AMERICA, et al.,      )                          3    JOSEPH ALLEN STRICKLAND
ex rel. TARYN HARTNETT and DANA        )                                  By Mr. Caudill                                         4
SCHOCHED,                              )                          4
                                       )                                                           *****
               Plaintiffs,             )                          5
                                       )                                                           EXHIBITS
               vs.                     )                          6
                                       )                               DEFENDANT'S                                             PAGE
PHYSICIANS CHOICE LABORATORY           )                          7    NUMBER                                                MARKED
SERVICES, LLC, DOUGLAS SMITH,          )
PHILIP MCHUGH, and MANOJ KUMAR,        )                          8    Exhibit 1      Reopening Simple Claim Correction         15
                                       )                               Exhibit 2      Physicians Choice Check 12676 and         19
               Defendants.             )                          9                   Supporting Documentation
                                                                       Exhibit 3      Notice of 30(b)(6) Deposition             20
                               12:58 p.m.                         10
                               November 6, 2020
                               Charlotte, North Carolina          11                        * * * * * * * *

                       30(b)(6) DEPOSITION                        12        This is the 30(b)(6) deposition of DEPARTMENT OF HUMAN AND

                               OF                                 13   HEALTH SERVICES, by and through its agent, JOSEPH ALLEN

          DEPARTMENT OF HUMAN AND HEALTH SERVICES                 14   STRICKLAND, taken pursuant to Notice of the parties and in

                     BY AND THROUGH ITS AGENT                     15   accordance with the Federal Rules of Civil Procedure before
                     JOSEPH ALLEN STRICKLAND
                                                                  16   Shannon J. Colangelo, Notary Public, located in the offices of

                                                                  17   U.S. Attorney's Office, Carillon Tower, 227 West Trade Street,

                                                                  18   Suite 1650, Charlotte, North Carolina, on November 6, 2020,

                                                                  19   beginning at 12:58 p.m.

                                                                  20        IT IS STIPULATED AND AGREED by and between counsel for the

                                                                  21   parties that all objections except as to form shall be reserved

                                                                  22   until which time they can be heard by the Court.

                                                                  23        IT IS STIPULATED AND AGREED by and between counsel for the

                                                                  24   parties that the reading and signing of this transcript by the

                                                                  25   witness is reserved.


                                                              2                                                                          4

APPEARANCES:
                                                                  1             JOSEPH ALLEN STRICKLAND, called as a witness, having
For Plaintiffs:      MR. J. SETH JOHNSON, ESQ.
                     MS. KATHERINE T. ARMSTRONG, ESQ.             2    been duly sworn, was examined and testified as follows:
                     ASSISTANT UNITED STATES ATTORNEY
                     U.S. ATTORNEY'S OFFICE                       3    E X A M I N A T I O N (By Mr. Caudill):
                     Carillon Tower
                     227 W Trade Street, Suite 1650               4    Q.    Can you please tell us your name for the record?
                     Charlotte, North Carolina 28202
                     704-344-6222                                 5    A.    Joseph Strickland.
                     katherine.armstrong@usdoj.gov
                     seth.johnson@usdoj.gov                       6    Q.    Mr. Strickland, we met off the record, but my name is

For the              MR. BO CAUDILL, ESQ.                         7          Bo Caudill. I represent the defendant, Philip McHugh
Defendants:          MR. MATTHEW M. VILLMER, ESQ.
                     WEAVER, BENNETT & BLAND, P.A.                8          in the case of United States versus Physicians Choice
                     196 N. Trade St.
                     Matthews, North Carolina 28105               9          Laboratory Services, LLC, and others. That is case
                     704-844-1400
                     bcaudill@wbbatty.com                         10         number 3:17-cv-37 in the Western District of North
                     mvillmer@wbbatty.com
                                                                  11         Carlina; have you heard of that case before?
For Defendant      MR. KENDALL R. WALKER, ESQ.
Palmetto GBA, LLC: ASSOCIATE GENERAL COUNSEL, LAW DEPT.           12   A.    Yes.
                   BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA
                   I-20 @ Alpine Road, AA 270                     13   Q.    Mr. Strickland, you are here today pursuant to a --
                   Columbia, South Carolina 29219
                   803-264-6632                                   14         you've been designated by the Department of Health
                   kendall.walker@bcbssc.com
                                                                  15         and Human Services to answer questions within certain
Also Present:        Cathleen Hollowell, Investigator
                     Jill Wright, OGC                             16         categories of inquiry at this deposition; is that
                     * * * * * * * *
                                                                  17         your understanding?

                                                                  18   A.    Yes.

                                                                  19   Q.    Before I get into some of the ground rules of the

                                                                  20         deposition, can you tell me your current job title

                                                                  21         and give me just sort of a 30,000-foot view of your

                                                                  22         day-to-day job functions?

                                                                  23   A.    I am an accounting director at Palmetto GBA, the

                                                                  24         Medicare administrative contractor for CMS. I

                                                                  25         oversee overpayment and debt collection activities




Case 3:17-cv-00037-KDB-DCK Document 129-4 Filed 12/08/20 Page 276 of 283
                                                        Joseph Strickland
                                                                  5                                                                     7


1         for Medicare providers.                                     1    Q.   And so the obligation is to tell the truth, the whole

2                   MR. JOHNSON: And, Bo, just so the                 2         truth and nothing but the truth, right?

3                   record is clear, we designated him for            3    A.   Yes.

4                   1F and 1G of your notice.                         4    Q.   Any reason why you would be unable to do that today?

5                   MR. CAUDILL: Great. Thank you, Seth.              5    A.   No.

6    Q.   So what Mr. Johnson just indicated is that the              6    Q.   Because your testimony is being recorded in the form

7         Department of Health and Human Services has                 7         of a written transcript, it's also important that you

8         designated you to answer my questions within two            8         provide verbal responses to my questions. So if I

9         categories of inquiry. The first one is whether             9         ask you a yes or no question, for example, uh-huh or

10        Physicians Choice ever repaid or attempted to repay         10        uh-uh is difficult to translate on a transcript.

11        any amounts received from Medicare as payment or            11        Also head nods and head shakes don't translate to the

12        reimbursement for the testing samples referred from         12        transcript; does that make sense?

13        the Institute of Pain Management; is that right,            13   A.   Yes.

14        you're here to answer questions about that today?           14   Q.   So I may interrupt you or ask you to say yes or no,

15   A.   Yes, those two questions.                                   15        I'm not trying to be rude, I'm just trying to make

16   Q.   And there's one other question and that is whether          16        sure the record is clear. Okay?

17        Physicians Choice repaid or attempted to repay any          17   A.   I understand.

18        amounts received from Medicare as payment for a             18   Q.   The other sort of non-intuitive thing is while we're

19        different referring physician, Sanker Jayachandran;         19        talking and the court reporter is taking down our

20        is that right?                                              20        testimony, it's very helpful to the court reporter

21   A.   Yes.                                                        21        that we not speak over each other. So I will do my

22   Q.   Is that your understanding?                                 22        best today not to speak over you and I will ask that

23   A.   That is my understanding.                                   23        you do the same for me. Okay?

24   Q.   Have you ever been deposed before?                          24   A.   I understand.

25   A.   I have not.                                                 25   Q.   If I ever ask you a question that you don't


                                                                  6                                                                     8


1    Q.   Okay. So I'm going to go over some ground rules of          1         understand or that's unclear to you, please ask me to

2         deposition with you. First, I want to talk                  2         clarify the question. Okay?

3         specifically about this kind of deposition. So,             3    A.   I will.

4         today, as we mentioned earlier, you're here to              4    Q.   If you begin answering my question without asking to

5         testify on behalf of the Department of Health and           5         clarify, I will assume that you understood it; does

6         Human Services; is that your understanding?                 6         that make sense?

7    A.   Yes.                                                        7    A.   Yes, it does.

8    Q.   And so throughout today's deposition, I may say you,        8    Q.   Then last, but not least, I anticipate this will be a

9         I may use that pronoun, but in all such instances, I        9         very short deposition. In the event, however, that

10        am referring to the department; does that make sense        10        you need to take a break for any reason, stretch your

11        to you?                                                     11        legs, walk around, get something to drink, please

12   A.   Uh-huh.                                                     12        feel free to ask me to take a break. Okay?

13   Q.   I'm sorry. I'm going to tell you this later on, but         13   A.   I understand.

14        it's important that you to give a verbal response; is       14   Q.   The only thing that I will ask is that before we take

15        that a yes?                                                 15        any break, if there's a pending question, that we

16   A.   That is a yes.                                              16        finish answering that question. Okay?

17   Q.   Thank you. Now, let's go over some more general             17   A.   Yes.

18        deposition rules?                                           18   Q.   Great. All right. So referring back then to the two

19   A.   Okay.                                                       19        categories of inquiry, we're going to take them one

20   Q.   So the first one is you're testifying here today            20        at a time. Just so the record is clear, I'm going to

21        under oath; do you understand that?                         21        read the categories to you. I know that's a little

22   A.   Yes.                                                        22        dry. Bear with me. Okay?

23   Q.   It's the same oath that you would take if you were          23   A.   (The witness gave a nonverbal answer.)

24        testifying in court; does that make sense?                  24   Q.   The first category of inquiry was whether Physicians

25   A.   Yes.                                                        25        Choice ever repaid or attempted to repay any amounts



                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 277 of 283
                                                          Joseph Strickland
                                                                   9                                                                     11


1         received from Medicare as payment or reimbursement           1    Q.   All right. And so when you -- that information about

2         for the testing of samples referred from the                 2         overpayment is maintained separately from the cash

3         Institute of Pain Management. What did you do to             3         receipts that you were talking about before, sort of

4         prepare to answer questions about that today? Please         4         in a separate data set?

5         don't tell me anything that you discussed with your          5    A.   Yes.

6         attorneys.                                                   6    Q.   Okay. So there are a number of instances, I suppose,

7    A.   We researched the cash receipts and overpayments             7         where a company like Physicians Choice -- and just so

8         associated with the company, Pain Management, and            8         the record is clear, you understand that to be a

9         identified the universe of that activity. And that's         9         diagnostic laboratory?

10        what we used to review the request, the question.            10   A.   That is my understanding.

11   Q.   Okay. And, I'm sorry, I'm probably going to ask you          11   Q.   All right. Yeah. Where a diagnostic lab like

12        some questions today that we may have to go back and         12        Physicians Choice might repay money to Medicare

13        forth a little bit to make sure we understand. When          13        through Palmetto GBA. One of those circumstances is

14        you say that you reviewed the cash receipts, in this         14        when an adjustment has been made and there's an

15        context, what is a cash receipt?                             15        overpayment; is that right?

16   A.   A cash receipt would be a check that was remitted by         16   A.   Could you ask the question again please?

17        the provider to Medicare.                                    17   Q.   All right. And, I'm sorry, it's going to be a lot

18   Q.   And that would come through a company called Palmetto        18        like this for most of the deposition.

19        GBA; is that right?                                          19   A.   That's okay.

20   A.   It would be remitted to Palmetto GBA by the provider,        20   Q.   Okay. So under what circumstances, sort of normal

21        yes.                                                         21        circumstances, would a company like Physicians Choice

22   Q.   Okay. So just to understand sort of how we would try         22        write a check to Palmetto GBA?

23        to trace those payments, we would look at the records        23                 MR. JOHNSON: Object to the extent he

24        of Palmetto GBA to see if they received a check from         24                     can't testify what's in Physician

25        Physicians Choice; that's one way to do it?                  25                     Choice's head when they're doing any


                                                                  10                                                                     12


1    A.   Yes.                                                         1                      particular thing, but, I mean, you can

2    Q.   And you did that?                                            2                      testify from Palmetto's perspective.

3    A.   Yes.                                                         3                  MR. CAUDILL: Right.

4    Q.   And then I think you said you looked at another data         4    A.   So, generally speaking, a provider would identify an

5         set; what was that?                                          5         error in billing or something that they submitted

6    A.   The other data set was any overpayments that had been        6         incorrectly and is now disclosing that and would

7         established, an overpayment being an adjustment to a         7         submit a request to adjust the claim.

8         previously paid claim that resulted in money due back        8    Q.   Okay. Would there be any preliminary -- would it be

9         to Medicare.                                                 9         normal -- well, I'm trying to think if there's a

10   Q.   And so I think you explained that pretty well. In            10        better way for me to ask this question. In addition

11        this context, an overpayment refers to a                     11        to cash receipts and overpayment records, would it be

12        determination on the part of Medicare that it had            12        typical for a company like Physicians Choice to

13        issued reimbursement above the appropriate                   13        communicate with Palmetto GBA in advance of making a

14        reimbursement rate?                                          14        repayment?

15   A.   Could you ask the question again please?                     15                 MR. WALKER: Object to the form.

16   Q.   Absolutely. So overpayment, in this context, refers          16   A.   Yeah. Could you repeat the question again please?

17        to a situation where Medicare has paid a claim above         17   Q.   Yeah. Let me try it this way. I'm going to give you

18        what it determined to be the proper reimbursement            18        sort of -- I'm going to try to do this by way of a

19        rate?                                                        19        hypothetical so you can understand what I'm trying to

20   A.   Well, if I could clarify that?                               20        get. So imagine Physicians Choice decides that it

21   Q.   Yes, please do. Yes.                                         21        has received money from Medicare that it should not

22   A.   The overpayment would be where Medicare has adjusted         22        have received. It's made that decision independently

23        the previously paid amount to an amount that is now          23        of Medicare or Palmetto GBA; it's reached that

24        lower and determined an amount is due back to                24        decision on its own. Would they then just cut a

25        Medicare.                                                    25        check to Palmetto GBA or would there need to be some



                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 278 of 283
                                                          Joseph Strickland
                                                                  13                                                                     15


1         kind of communication between those two companies so         1         recoupment through the provider's Medicare

2         that Palmetto GBA knew what that payment related to?         2         reimbursement on April 6, 2015.

3                     MR. JOHNSON: Objection; calls for                3    Q.   Okay. And I've been handed a document that I'm

4                     speculation. You can answer if you               4         going to -- feel free to sort of be cautious about

5                     understand.                                      5         touching it -- but, I think you've seen it before,

6                     THE WITNESS: I do understand the                 6         that I'm going to mark as Defendant's 1 for the

7                     question, thank you.                             7         purpose of this deposition.

8    A.   Yeah. So typically a provider would not just send in         8                  MR. CAUDILL: Can I borrow a pen?

9         a check with no documentation.                               9                  MR. VILLMER: Now you're going to touch

10   Q.   All right. So that would be pretty unusual?                  10                  it.

11   A.   Uh-huh.                                                      11                 (WHEREUPON, Exhibit 1 was marked for

12   Q.   That's what I was trying to make sure I understood.          12                  identification.)

13        So in addition to looking through cash receipts and          13   Q.   If you could just take a look at that document and

14        overpayment records, did you check any other records         14        let me know if you've seen it before?

15        of Palmetto GBA?                                             15   A.   Yes, I have.

16   A.   No.                                                          16   Q.   Okay. Can you tell me what this document is?

17   Q.   So you did not, for example, look for communications         17   A.   This is a simple claim correction reopening form that

18        between representatives of Physicians Choice or              18        this provider submitted to adjust these two claims.

19        Palmetto GBA related to the possibility of an                19   Q.   Okay. And do you know whether this payment was made

20        overpayment?                                                 20        by -- this repayment was made by Physicians Choice

21   A.   No, we did not.                                              21        following adjustment?

22   Q.   Okay. After you checked check receipts -- or, excuse         22   A.   Could you -- I guess -- so a check was not submitted

23        me, cash receipts and overpayment records, what did          23        by Physicians Choice for these adjustments.

24        you locate?                                                  24   Q.   All right. So, just to make sure I understand how

25   A.   And this is still related to the first question?             25        this process would go and what this reflects, okay,


                                                                  14                                                                     16


1         Correct.                                                     1         so I think you testified the provider requested that

2    Q.   Yes. This is related to the Institute of Pain                2         this claim be reviewed; is that what -- did I

3         Management and the doctors associated with that              3         understand that correctly?

4         practice.                                                    4    A.   No, the provider submitted the request to have this

5    A.   Okay. We did not locate any receipts or collections          5         -- have these claims adjusted.

6         associated with any funds remitted back to Medicare          6    Q.   Okay. And so in this context, what does that -- what

7         for Physicians Choice.                                       7         does a request to have a claim adjusted, what does

8    Q.   All right. Let's move to the second question, which          8         that refer to?

9         relates -- the same exact question except a different        9    A.   It refers to a request from a provider that would be

10        referring provider, Sanker Jayachandran. What did            10        submitted with their request for the adjustment that

11        you do -- did you do anything differently to prepare         11        they want to disclose and Palmetto GBA would make the

12        to respond to that question than you did with respect        12        adjustment as the provider requests.

13        to the one we've already discussed?                          13   Q.   Okay. And so -- and I understand this is a very sort

14   A.   No, it was the same process to review and research.          14        of dumb-down question, but for the benefit of the

15   Q.   All right. And after you did that, what did you              15        folks who don't work in this field, in this context,

16        locate?                                                      16        what is an adjustment; what does that mean?

17   A.   We identified two claims that had been submitted by          17   A.   An adjustment would be a correction to a previously

18        the provider, by Physicians Choice, that resulted in         18        paid claim.

19        overpayments. The two claims totalled $732.02, I             19   Q.   All right. So I think then, if I'm understanding

20        believe, and it was -- the reopening requested -- the        20        correctly, the provider asked Palmetto to adjust a

21        request to adjust the claim was submitted by the             21        previously submitted -- a claim that had been

22        provider January 20, 2015. The overpayment was               22        previously paid?

23        demanded as a result of the request. The overpayment         23   A.   That is correct.

24        was demanded by Medicare on February 20, 2015, and it        24   Q.   All right. And then that happened and Palmetto

25        was -- the overpayment amounts were collected through        25        issued this simple claim correction indicating an



                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 279 of 283
                                                          Joseph Strickland
                                                                  17                                                                     19


1         amount billed in error of $732.02?                           1         be outside of what Palmetto GBA administers.

2    A.   That is correct.                                             2    Q.   Okay.

3    Q.   So that amount would be an overpayment?                      3                  MR. CAUDILL: If we could just take five

4    A.   That's right.                                                4                      minutes? I do have a few more for you,

5    Q.   And it would then be Physicians Choice's                     5                      but I've got some logical things I've

6         responsibility to pay that money back to Palmetto?           6                      got to figure out. If we could go off

7    A.   That is correct.                                             7                      the record?

8    Q.   And there's no check showing that that happened?             8                  (WHEREUPON, a recess was taken from 1:19

9    A.   That is correct.                                             9                      to 1:44 p.m.)

10   Q.   Other than that document, were there any documents           10   BY MR. CAUDILL:

11        that you saw in your review that indicated that              11   Q.   Mr. Strickland -- it is Strickland, right?

12        Palmetto GBA received payment from Physicians Choice         12   A.   Yes.

13        related to Sanker Jayachandran?                              13   Q.   Okay. I'm sorry. I'm having trouble this morning

14   A.   We did not locate -- there were no other documents.          14        keeping up with everybody's names. We just got back

15   Q.   Again, just to make sure that I'm clear, your                15        from a break. I have a few more questions for you.

16        investigation into that involved checking the cash           16          The first thing I'm going to do, I'm actually

17        receipts and overpayment data?                               17        going to mark a document that the government's

18   A.   That is correct.                                             18        counsel just handed to me, which I understand to be

19   Q.   And you would have found this -- this would be a form        19        part of the subpoena production that Palmetto GBA has

20        that you would have found in the overpayment data?           20        served on us in this case and we've just had some

21   A.   That is correct.                                             21        issues getting it open. This is going to be

22   Q.   Similarly to your testimony with respect to the              22        Defendant's 2.

23        Institute of Pain Management, you didn't look for or         23                 (WHEREUPON, Exhibit 2 was marked for

24        locate any e-mails concerning the possibility of a           24                     identification.)

25        repayment?                                                   25                 MR. CAUDILL: I'm also going to mark the


                                                                  18                                                                     20


1    A.   No.                                                          1                      notice as Defendant's 3.

2    Q.   All right. Or any discussion between Palmetto GBA's          2                  MR. JOHNSON: That's fine.

3         representatives and Physicians Choice's                      3                  (WHEREUPON, Exhibit 3 was marked for

4         representatives about Physicians Choice's desire to          4                      identification.)

5         make a repayment?                                            5    Q.   All right. So, Mr. Strickland, if you could take a

6    A.   No, we did not locate anything, anything that would          6         look at what I marked as Defendant's 3 and, once

7         constitute what you just described.                          7         you've had the opportunity to look at it, could you

8    Q.   All right. I'm going to ask kind of a difficult              8         tell me have you seen it before?

9         question here and I'll be happy to try to tailor it          9    A.   Three or two?

10        as much as I can. Is there any reason that you're            10   Q.   Two, Defendant's 2.

11        aware of that Physicians Choice would send money to          11   A.   I have seen it before.

12        Palmetto GBA, other than as a repayment for an               12   Q.   What is that document, sir?

13        overpayment or -- well, really, I guess that's it.           13   A.   This is a check received from Physicians Choice to

14        So is there any reason, other than that, that                14        Palmetto GBA for repayment of an overpayment demand.

15        Physicians Choice would send money to Palmetto GBA?          15   Q.   All right. And do you -- there's a -- on the first

16                  MR. JOHNSON: Objection; calls for                  16        page, underneath our voucher number, there's a -- the

17                     speculation. You can answer.                    17        words multi and then the abbreviation ACCT. Does

18                  THE WITNESS: I can answer?                         18        that stand for multiple accounts?

19   A.   To my knowledge, there would be no other reason than         19   A.   So I didn't complete this. I believe this was

20        to repay an overpayment.                                     20        submitted by the provider.

21   Q.   Is the -- are repayments for claims processed and            21   Q.   I see. So this is a Physicians Choice document?

22        paid through Tricare sort of segregated from                 22   A.   Yes, it is.

23        repayments for claims processed and paid by Medicare         23   Q.   This page one. So then, as we flip through this

24        Part B?                                                      24        document, these overpayments, what I'm trying -- I

25   A.   Tricare is a different payer all together and would          25        guess what I'm trying to get to is do you know what



                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 280 of 283
                                                         Joseph Strickland
                                                                  21                                                                     23


1         referring doctor any of those overpayments would be          1         Choice decided it should not have received from CMS?

2         related to?                                                  2         Is that possible?

3    A.   I don't know, based on the review here. But, we have         3                  MR. JOHNSON: Objection; calls for

4         a record of the referring doctors for each of those          4                   speculation. If you know, you can

5         overpayments.                                                5                   answer.

6    Q.   If I were to hand you this document outside of the           6    A.   We have had cases where a provider has gone to CMS to

7         context of this deposition and ask you to go                 7         discuss overpayments, but it always comes back to the

8         determine who -- what doctors referred to Physicians         8         MAC to administer the financial transaction.

9         Choice for the services related to these                     9    Q.   So in that distance, in the instance you just

10        overpayments, how would you go about doing that?             10        described, it would be typical for CMS to say send

11   A.   We would have to query the claim in the claim system         11        your payment through Palmetto GBA?

12        and the claim itself would store the referring               12                 MR. JOHNSON: Objection; calls for

13        doctor's information.                                        13                  speculation. But, you can answer.

14   Q.   All right. If I were just -- if all I had to                 14   A.   In the experience that we've had, yes.

15        reference was the claims data for each of those claim        15   Q.   Yeah. And that's all that I'm asking. Did you

16        numbers that are listed in this document, would the          16        review any record, other than the records of Palmetto

17        claim data tell me who the referring doctor was?             17        GBA, in attempting to determine whether any repayment

18   A.   Yes, it would.                                               18        to CMS was made?

19   Q.   All right. You testified earlier how you went about          19   A.   No.

20        trying to determine if a repayment was received.             20   Q.   All right. I'm -- again, I'm going to ask you some

21        What date range were you using in terms of trying to         21        questions that really are -- they may strike you as

22        locate repayment?                                            22        silly. I'm sorry. I certainly don't want to waste

23   A.   The date range that we were asked to research was            23        your time, I just want to make sure I understand how

24        January 1, 2013, through December 31, 2016.                  24        the system works. Is it possible that if Physicians

25   Q.   All right. So any time from January 1, 2013 to the           25        Choice wanted to repay amounts to Palmetto GBA, that


                                                                  22                                                                     24


1         end of 2016?                                                 1         one way Palmetto GBA would accept repayment would be

2    A.   (The witness gave a nonverbal answer.)                       2         in the form of credits against future payments?

3    Q.   And you were asked -- so, again, sort of in the              3    A.   Can you describe credits against future payments?

4         course of your investigation, what you looked for            4    Q.   Let's use -- let's try the phrase withholding of

5         were cash receipts and overpayment records. And that         5         future payments. For example, if Palmetto GBA

6         would include what is here in Exhibit 2, right;              6         determined that CMS -- or if CMS determined CMS was

7         that's an overpayment record?                                7         owed money by Physicians Choice and then Physicians

8    A.   That -- well, this is a cash receipt record.                 8         Choice made additional claims, could CMS withhold

9    Q.   Okay.                                                        9         payment to reimburse itself for the overpayment?

10   A.   This is the cash receipt copy that was received with         10   A.   Yes. When an overpayment is established, if a

11        the physical check.                                          11        provider chooses not to remit a check for the

12   Q.   This first page of Exhibit 2?                                12        overpayment, administratively, a Medicare contractor

13   A.   And the succeeding pages are what was included by the        13        is authorized to offset and withhold from that

14        provider in repaying -- in submitting the check to           14        provider's Medicare reimbursement.

15        Medicare.                                                    15   Q.   How would one go about determining whether that sort

16   Q.   I see. And that would be sort of ordinarily how it           16        of withholding occurred?

17        would go. If there's an overpayment, you would get a         17   A.   We would review the overpayment activity as well as

18        check, the check would reference the overpayment             18        the payment activity for a provider and those

19        notice?                                                      19        offsets, those withholding amounts, would be

20                    MR. WALKER: Object to form.                      20        reflected in those financial transactions.

21   A.   That is correct.                                             21   Q.   Again, I'm sorry, I'm going to sort of ask a strange

22   Q.   All right. Are you aware of any instance in                  22        question. In the event of a voluntary repayment,

23        which -- well, strike that. Let me ask it this way.          23        there would not necessarily be -- you tell me if I'm

24        Could Physicians Choice bypass Palmetto GBA to make a        24        wrong, but there would not necessarily be an

25        repayment directly to CMS for amounts that Physicians        25        overpayment record showing that that amount was



                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 281 of 283
                                                        Joseph Strickland
                                                                  25                                                                             27


1         demanded by CMS or accepted by CMS as repayment on           1    STATE OF NORTH CAROLINA      )
                                                                                                         )      CERTIFICATE
2         the account; is that true?                                   2    COUNTY OF CABARRUS           )

3    A.   So if a provider voluntarily repays, they disclose           3
4         and remit payment for an overpayment that they are           4            I, Shannon J. Colangelo, Notary Public, do hereby

5         disclosing up front, the -- in our financial system,         5    certify that JOSEPH ALLEN STRICKLAND was duly sworn by me prior

6         we would record a voluntary overpayment. So there            6    to the taking of his deposition; that said deposition was taken

7         would be a financial record of receiving a check and         7    and transcribed by me; and that the foregoing pages are a true

8         a voluntarily disclosed overpayment, and the claims          8    and accurate transcript of the testimony of said witness. I

                                                                       9    further certify that the persons were present as stated.
9         system would also be updated to reflect that the
                                                                       10           I further certify I am not of counsel for or in the
10        provider has voluntarily disclosed and repaid a claim
                                                                       11   employment of any of the parties to this action, nor am I
11        adjustment associated with the overpayment.
                                                                       12   interested in the result of said action.
12   Q.   All right. And so when you're looking through
                                                                       13           IN WITNESS WHEREOF, I have hereunto subscribed my name,
13        overpayment records, would that kind of record show
                                                                       14   this 19th day of November, 2020.
14        up as part of that search?
                                                                       15
15   A.   Yes, it would.
                                                                       16
16   Q.   All right. At this point, having looked at the cash
                                                                       17
17        receipts and the overpayment records, is there
                                                                       18
18        anything else that in your mind it would be a good
                                                                       19
19        idea to review to determine whether a repayment was
                                                                       20
20        made during the time period you referenced?
                                                                       21
21   A.   Could you rephrase the question please?
                                                                       22
22   Q.   Yeah. The -- I guess what I'm driving at is sort of

23        the confidence level of the belief that no repayment         23                              SHANNON J. COLANGELO
                                                                                                       Notary #201735200055
24        was made based on your investigation. I'm not asking         24                              My Commission Expires: 12/10/22

25        you to be 100 percent certain, right; nobody is              25

                                                                  26                                                                             28

1         100 percent certain of anything. But, I am trying to         1                         VERIFICATION OF DEPONENT

2         sort of gauge is there anything else out there that          2
3         maybe it would be a good idea to look into before we         3
4         said no payment was made during this time period; is         4            I, JOSEPH ALLEN STRICKLAND, have read the foregoing

5         there anything like that?                                    5    testimony, which was reported by Shannon J. Colangelo, Notary

6                  MR. WALKER: Object to the form.                     6    Public in and for the State of North Carolina, on November 6,

7    A.   There would be nothing else that would provide any           7    2020.

8         kind of indication of any repayment. We've                   8            I find the transcript of my testimony to be true and

9         researched everything that would provide us with any         9    accurate according to my testimony on that date, with the

10        indication of repayment.                                     10   exception of _________ corrections as listed on the attached

11   Q.   Okay. So that -- and that's cash receipts and                11   errata page, which was completed by me.

12        overpayment records?                                         12
13   A.   Yes.                                                         13
14   Q.   All right. Okay, Mr. Strickland, I really appreciate         14                                       ______________________________

15        you taking the time to speak with me today. I don't          15                                       JOSEPH ALLEN STRICKLAND

16        have any further questions for you at this time?             16
17                 MR. JOHNSON: Nothing from me.                       17
18                 COURT REPORTER: Read and sign or waive?             18   Sworn to and Subscribed before me

19                 THE WITNESS: Read.                                  19   this _____ day of _______________, 2020.

20                 (WHEREUPON the deposition was concluded             20
21                  at 2:01 p.m.)                                      21
22                                                                     22   _______________________________
                                                                                    Notary Public
23                                                                     23
                                                                            My Commission Expires ___________________
24                                                                     24
25                                                                     25


                             Queen City Court Reporting
                                  704-300-9770
     Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 282 of 283
                                                                                                  Joseph Strickland




                                   1                       ERRATA        SHEET

                                   2    Page # Line #         Change/Correction (& Explanation)

                                   3    ______ ________       __________________________________

                                   4    ______ ________       __________________________________

                                   5    ______ ________       __________________________________

                                   6    ______ ________       __________________________________

                                   7    ______ ________       __________________________________

                                   8    ______ ________       __________________________________

                                   9    ______ ________       __________________________________

                                   10   ______ ________       __________________________________

                                   11   ______ ________       __________________________________

                                   12   ______ ________       __________________________________

                                   13   ______ ________       __________________________________

                                   14   ______ ________       __________________________________

                                   15   ______ ________       __________________________________

                                   16   ______ ________       __________________________________

                                   17   ______ ________       __________________________________

                                   18   ______ ________       __________________________________

                                   19   ______ ________       __________________________________

                                   20   ______ ________       __________________________________

                                   21
                                                The above changes were noted by me on this errata page
                                   22   before signing the attached verification of deponent. I have
                                        retained a copy of this errata page for my records, and the
                                   23   court reporter is to attach this page and my verification to
                                        the original transcript.
                                   24
                                        Dated: __________________ _____________________________
                                   25                                   JOSEPH ALLEN STRICKLAND




                                                                Queen City Court Reporting
                                                                     704-300-9770
                                        Case 3:17-cv-00037-KDB-DCK Document   129-4 Filed 12/08/20 Page 283 of 283

Powered by TCPDF (www.tcpdf.org)
